Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 1 of 370 PageID #: 4995




                    THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE


    CAREDX, INC. and THE BOARD OF )
    TRUSTEES OF THE LELAND        )
    STANFORD JUNIOR UNIVERSITY )
                                  )
                  Plaintiffs,     )
                                  )
          v.                        C.A. No. 19-cv-1804-CFC-CJB
                                  )
                                  )
    EUROFINS VIRACOR, INC.,
                                  )
                  Defendant.      )
                                  )
                                  )

    JOINT APPENDIX IN SUPPORT OF CLAIM CONSTRUCTION BRIEF

    Dated: April 16, 2021

    Brian E. Farnan (Bar No. 4089)       John W. Shaw (No. 3362)
    Michael J. Farnan (Bar No. 5165)     Karen E. Keller (No. 4489)
    FARNAN LLP                           David M. Fry(No. 5486)
    919 N. Market St., 12th Floor        Nathan R. Hoeschen (No. 6232)
    Wilmington, DE 19801                 SHAW KELLER LLP
    (302) 777-0300                       Shaw Keller LLP
    (302) 777-0301 (Fax)                 1105 North Market Street, 12th Floor
    bfarnan@farnanlaw.com                Wilmington, DE 19801
    mfarnan@farnanlaw.com
                                         OF COUNSEL
    Edward R. Reines (admitted pro hac   J. Anthony Downs
    vice)                                Kevin J. DeJong
    Derek C. Walter (admitted pro hac    Goodwin Procter LLP
    vice)                                100 Northern Avenue
    WEIL, GOTSHAL & MANGES LLP           Boston, MA 02210
    201 Redwood Shores Parkway           (617) 570-1000
    Redwood Shores, CA 94065
    (650) 802-3000                       Darryl M. Woo
                                         Goodwin Procter LLP
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 2 of 370 PageID #: 4996




    Stephen P. Bosco (admitted pro hac   3 Embarcadero Center
    vice)                                San Francisco, CA 94111
    WEIL, GOTSHAL & MANGES LLP           (415) 733-6000
    2001 M St., NW
    Washington, DC 20036                 Julius Jefferson, Ph.D.
    (202) 682-7000                       Goodwin Procter LLP
                                         601 Marshall Street
    Attorneys for Plaintiffs             Redwood City, CA 94063
                                         (650) 752-3100

                                         Attorneys for Defendant
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 3 of 370 PageID #: 4997




               Index to Appendix A to Joint Claim Construction Brief

       Appx #                                  Document

    A0001-2           Amy Bunker LinkedIn Profile

    A0003             Maria Leavitt LinkedIn Profile

    A0004-8           Eurofins Viracor, Inc.’s Initial Invalidity Contentions Excerpt

    A0009-94          Declaration of Dr. Steven Weisbord In Support of CareDx’s
                      Reply Claim Construction Brief and supporting Appendices

    A0095-98          Declaration of John F. Beausang (Intrinsic Evidence)

    A0099-102         PCT/US2010/055064 – May 4, 2012 Claims (Intrinsic
                      Evidence)

    A0103-105         U.S. Patent Application No. 13/508,318 – August 23, 2013
                      Applicant Initiated Interview Summary (Intrinsic Evidence)

    A0106-108         U.S. Patent Application No. 13/508,318 – October 10, 2013
                      Applicant Arguments and Remarks Made in Amendment
                      (Intrinsic Evidence)
    A0109-118         U.S. Patent Application No. 13/508,318 – November 14,
                      2013 Final Rejection (Intrinsic Evidence)
    A0119-130         U.S. Patent Application No. 13/508,318 – February 12, 2014
                      Notice of Allowance (Intrinsic Evidence)
    A0131-145         Excerpt of Deposition Transcript of Uwe Christians, M.D.,
                      Ph.D. taken November 9, 2020, C.A. No. 19-cv-662 (D. Del.)
    A0146-201         Excerpt of Deposition Transcript of Uwe Christians, M.D.,
                      Ph.D. taken March 29, 2021, C.A. Nos. 19-cv-567, 19-1804
                      (D. Del.)
    A0202-204         U.S. Patent Application No. 13/508,318 – March 21, 2013
                      Claims (Intrinsic Evidence)
    A0205-214         U.S. Patent Application No. 13/508,318 – May 10, 2013 Non-
                      Final Rejection (Intrinsic Evidence)
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 4 of 370 PageID #: 4998




       Appx #                                  Document

    A0215-223        Altug, et. al. “Analytical Validation of a Single-nucleotide
                     Polymorphism-based Donor-derived Cell-free DNA Assay for
                     Detecting Rejection in Kidney Transplant Patients”,
                     Transplant Journal 103:12 (Dec. 2019) 2657-2665.

    A0224-234        Drachenberg, et. al. “Guidelines for the Diagnosis of
                     Antibody-Mediated Rejection in Pancreas Allografts –
                     Updated Banff Grading Schema”, Am. J. of Transplantation
                     (2011), doi: 10.1111/j.1600-6143.2011.03670.

    A0235-242        Wu, et. al. “A Schema For Histologic Grading of Small
                     Intestine Allograft Acute Rejection”, Transplantation, 75:8
                     (April 2003) 1241-1248.

    A0243-248        Demetris, et. al. “Banff Schema for Grading Liver Allograft
                     Rejection: An International Consensus Document”,
                     Hepatology 25:3 (1997) 658-663.

    A0249-256        Spes, et. al. “Functional and Morphological Findings in Heart
                     Transplant Recipients with a Normal Coronary Angiogram:
                     An Analysis by Dobutamine Stress Echocardiography,
                     Intracoronary Doppler and Intravascular Ultrasound”, J. of
                     Heart and Lung Transplantation (May 1999) 391-398.

    A0257-263        Stork, et. al. “Assessment of Cardiac Allograft Vasculopathy
                     Late After Heart Transplantation: When is Coronary
                     Angiography Necessary?”, J. of Heart and Lung
                     Transplantation (Sept. 2006) 1103-1108.

    A0264-271        Khan, et. al. “Evaluation of coronary allograft vasculopathy
                     using multi-detector row computed tomography: a systematic
                     review”, European J. of Cardio-Thoracic Surgery 41 (2012)
                     415-422.

    A0272-280        Ramzy, et. al. “Cardiac allograft vasculopathy: a review”,
                     Can. J. Surg. 48:4 (August 2005) 319-327.




                                          ii
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 5 of 370 PageID #: 4999




       Appx #                                  Document

    A0281-291        Pollack, et. al. “Detection and Imaging of Cardiac Allograft
                     Vasculopathy”, JACC: Cardiovascular Imaging 6:5 (May
                     2013) 613-623.

    A0292-306        Tuzcu, et. al. “Occult and Frequent Transmission of
                     Atherosclerotic Coronary Disease With Cardiac
                     Transplantation”, Am. Heart Ass’n, 91:6 (March 1995) 1706-
                     1713.

    A0307-310        G. Singh, “Determination of Cutoff Score for a Diagnostic
                     Test”, Internet J. of Laboratory Medicine 2:1 (2006)

    A0311-317        Excerpt of the Rebuttal Expert Report of Uwe Christians,
                     M.D., Ph.D. dated October 16, 2020, C.A. No. 19-662 (D.
                     Del)

    A0318-999        INTENTIONALLY OMITTED

    A1000-1005       U.S. Patent Application No. 13/508,318 – 1/14/2014
                     Response to Office Action (claim 36 before amendment in
                     Notice of Allowability) (Intrinsic Evidence)

    A1006-1013       U.S. Patent Application No. 13/508,318 – Notice of
                     Allowability (Intrinsic Evidence)

    A1014-1017       U.S. Patent Application No. 13/508,318 – Beausang
                     Declaration (Intrinsic Evidence)

    A1018-1023       Snyder et al., Universal noninvasive detection of solid organ
                     transplant rejection, PNAS 108:15 (2011)

    A1024-1028       January 27, 2021 Email from Anna Dwyer

    A1029-1037       U.S. Patent Application No. 13/508,318 – Office Action
                     Summary (Intrinsic Evidence)

    A1038-1048       Ross et al., The Role of Echocardiography in the Follow-Up
                     of Orthotopic Heart Transplant Patients, Cardiol. Rev. 4:6
                     (1996)



                                         iii
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 6 of 370 PageID #: 5000




       Appx #                                  Document

    A1049-1100       Declaration of Uwe Christians, M.D., Ph.D. In Support of
                     Defendant Eurofins Viracor, Inc.’s Answering Claim
                     Construction Brief

    A1101-1107       Excerpts of Deposition Transcript of Dr. Brian Van Ness,
                     Ph.D.

    A1108-1118       Excerpts of Declaration of Dr. Brian Van Ness, Ph.D.

    A1119-1124       INTENTIONALLY OMITTED

    A1125-1142       Bloom et al., Cell-Free DNA and Active Rejection in Kidney
                     Allografts, J Am Soc Nephrol 28 (2017)

    A1143-1147       Bossuyt et al., Towards complete and accurate reporting of
                     studies of diagnostic accuracy: the STARD initiative, BMJ
                     326 (2003)

    A1148-1163       Estep et al., The Role of Multimodality Cardiac Imaging in
                     the Transplanted Heart, JACC 2:9 (2009)

    A1164-1167       Lalkhen et al., Clinical tests: sensitivity and specificity,
                     Continuing Education in Anaesthesia Critical Care & Pain
                     8:6 (2008)

    A1168-1179       Mehra et al., International Society for Heart and Lung
                     Transplantation working formulation of a standardized
                     nomenclature for cardiac allograft vasculopathy—2010, The
                     Journal of Heart and Lung Transplantation 29:7 (2010)

    A1180-1189       Mehra, Contemporary Concepts in Prevention and Treatment
                     of Cardiac Allograft Vasculopathy, American Journal of
                     Transplantation 6 (2006)

    A1190-1201       Ross et al., The Role of Echocardiography in the Follow-Up
                     of Orthotopic Heart Transplant Patients, Cardiol Rev 4:6
                     (1996)

    A1202-1208       INTENTIONALLY OMITTED



                                          iv
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 7 of 370 PageID #: 5001




       Appx #                                 Document

    A1209-1216       Trevethan, R., Sensitivity, Specificity, and Predictive Values:
                     Foundations, Pliabilities, and Pitfalls in Research and
                     Practice, Frontiers in Public Health 5:307 (2017)

    A1217-1224       Van Stralen et al., Diagnostic methods I: sensitivity,
                     specificity, and other measures of accuracy, International
                     Society of Nephrology 75 (2009)

    A1225-1228       Wong et al., Measures of Diagnostic Accuracy: Sensitivity,
                     Specificity, PPV and NPV, Proceedings of Singapore
                     Healthcare 20:4 (2011)

    A1229-1265       Zweig et al., Assessment of the Clinical Accuracy of
                     Laboratory Tests Using Receiver Operating Characteristics
                     (ROC) Plots; Approved Guideline, NCCLS 15:19 (1995)

    A1266-1367       Curriculum Vitae of Uwe Christians, M.D., Ph.D.

    A1368-1390       Excerpts of Deposition Transcript of Steven Weisbord, M.D.,
                     Friday, April 9, 2021

    A1391-1396       INTENTIONALLY OMITTED

    A1397-1400       Excerpts of Deposition Transcript of Uwe Christians, M.D.,
                     Ph.D., Monday, March 29, 2021

    A1401-1404       Sharples et. al, Diagnostic Accuracy of Coronary
                     Angiography and Risk Factors for Post-Heart Transplant
                     Cardiac Allograft Vasculopathy, Transplantation, 76(4):679-
                     682 (2003)

    A1405-1410       Kobashigawa et al., Multicenter Intravascular Ultrasound
                     Validation Study Among Heart Transplant Recipients,
                     Journal of the American College of Cardiology, 45(9) (2005)
                     (Intrinsic Evidence)

    A1411-1429       Miniati, Douglas N. & Robbins, Robert C., Heart
                     Transplantation: A Thirty-Year Perspective, Annu. Rev. Med.,
                     53:189-205 (2002)



                                          v
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 8 of 370 PageID #: 5002




                      APPENDIX
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 9 of 370 PageID #: 5003




      Contact
                                   Amy Bunker
      www.linkedin.com/in/amy-     Research Scientist at AAPharmSyn
      bunker-52839b10 (LinkedIn)   Ann Arbor

      Top Skills                   Experience
      Chemistry
      Organic Chemistry            U.S. Patent & Trademark Office
      Intellectual Property        Patent Examiner
                                   July 2012 - Present (8 years 8 months)
                                   Alexandria, VA


                                   AAPharmaSyn
                                   Research Scientist
                                   November 2010 - July 2012 (1 year 9 months)
                                   AAPharmaSyn (AAP) is a global chemistry contract research organization
                                   based in Ann Arbor, Michigan.


                                   Cayman Chemical
                                   Legal Counsel
                                   2008 - February 2010 (2 years)


                                   Brooks Kushman P.C.
                                   Law Clerk
                                   2007 - 2008 (1 year)


                                   Pfizer Inc. (Ann Arbor)
                                   Senior Scientist
                                   2001 - 2007 (6 years)


                                   Bristol-Myers Squibb
                                   Research Scientist II
                                   1997 - 2001 (4 years)


                                   Parke-Davis Warner-Lambert
                                   Senior Associate Scientist
                                   1990 - 1997 (7 years)


                                   Chemsyn Science Laboratories
                                   Associate Scientist
                                   1987 - 1990 (3 years)

                                                                    Page 1 of 2




                                         A0001
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 10 of 370 PageID #: 5004




                                                   Education
                                                   Michigan State University College of Law
                                                   JD, Law · (2003 - 2008)


                                                   Central Michigan University
                                                   MS, Chemistry · (1985 - 1987)


                                                   Michigan State University
                                                   BA, Chemistry · (1981 - 1985)




                                                                                   Page 2 of 2




                                      A0002
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 11 of 370 PageID #: 5005




    Contact
                                  Maria Leavitt
    www.linkedin.com/in/maria-    Primary Patent Examiner at USPTO
    leavitt-96b8237 (LinkedIn)    McLean


                                  Experience
                                  USPTO
                                  Primary Patent Examiner
                                  June 2005 - Present (15 years 9 months)
                                  US Patent and Trademark Organization, Art Unit 1633

                                  Biotechnology


                                  National Institute of Health
                                  Research Fellow
                                  June 2003 - June 2005 (2 years 1 month)
                                  National Cancer Institute
                                  HIV-1 HIV-2 vaccine development




                                  Education
                                  Eastern Virginia Medical School
                                  PhD, Reproductive Endocrinology · (1993 - 1998)


                                  Old Dominion University
                                  Master Sciences, Endocrinology · (1988 - 1991)


                                  Old Dominion University
                                  Bachelor Art, Spanish Education · (1980 - 1984)


                                  Universidad Complutense de Madrid
                                  Licenciada Ciencias Biologicas, biologia general · (1975 - 1979)




                                                                    Page 1 of 1


                                       A0003
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 12 of 370 PageID #: 5006


                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

   CAREDX, INC.,                                   )
                                                   )
                  Plaintiff,                       )
                                                   )
          v.                                       )
                                                   ) C.A. No.: 1:19-cv-1804-CFC
   EUROFINS VIRACOR, INC.,                         )
                                                   )
                  Defendant,                       )
                                                   )
   and                                             )
                                                   )
   THE BOARD OF TRUSTEES OF THE                    )
   LELAND STANFORD JUNIOR                          )
   UNIVERSITY                                      )
                                                   )
                  Nominal Defendant.               )



           EUROFINS VIRACOR, INC.’S INITIAL INVALIDITY CONTENTIONS

         Pursuant to Paragraph 4(d) of the District of Delaware Default Standard for Discovery,

  Defendant Eurofins Viracor, Inc. (“Eurofins Viracor” or “Defendant”), hereby provides to

  Plaintiff CareDx, Inc. and Nominal Defendant The Board of Trustees of the Leland Stanford

  Junior University (collectively, “CareDx”) the following initial invalidity contentions with

  respect to U.S. Patent No. 8,703,652 (“the ’652 Patent”). CareDx has asserted claims 1-4, 6, 11-

  12, and 14-15 of the ’652 Patent (the “Asserted Claims”) against Eurofins Viracor.

         Eurofins Viracor makes these Contentions based on its current knowledge, recognizing

  that investigations are continuing and discovery is ongoing. For example, CareDx has not yet

  produced any documents in response to Eurofins Viracor’s requests for production, and

  depositions of the alleged inventors have not yet taken place. As such, Eurofins Viracor reserves

  the right to modify, amend, or otherwise supplement these Contentions in view of further

                                                  1


                                                A0004
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 13 of 370 PageID #: 5007


  written description, however, does not describe any method with a sensitivity “greater than 56%

  compared to sensitivity of current surveillance methods for cardiac allograft vasculopathy

  (CAV).” The specification states that “[i]n some embodiments, the methods described herein

  have at least 56% sensitivity.” Id. at 2:44-45. But the specification does not describe a single

  example, or any results, showing that the inventors had in fact obtained a sensitivity of “greater

  than 56%.” To the extent the limitation is not inherent, it is not adequately described in the

  specification.

         Furthermore, the claims are not limited to any particular transplant or organ. The

  specification, however, does not describe a representative number of species (i.e., specific

  transplants or organs) that are representative of the entire genus. Indeed, the sole working

  example (Example 2) does not even identify what transplant or organ was used. There is

  furthermore no description of how surveillance methods for cardiac allograft vasculopathy

  (CAV) would apply in the context of transplant rejection of other organs. Accordingly, the

  specification fails to provide adequate written description.

  VIII. CLAIMS 1-4, 6, 11-12, AND 14-15 ARE INDEFINITE UNDER 35 U.S.C. § 112

         In the alternative, claims 1-4, 6, 11-12, and 14-15 are indefinite and are therefore invalid

  under 35 U.S.C. § 112. Independent claim 1 is directed to a “method for detecting transplant

  rejection, graft dysfunction, or organ failure . . . wherein sensitivity of the method is greater than

  56% compared to sensitivity of current surveillance methods for cardiac allograft vasculopathy

  (CAV).” The phrase, when read in light of the specification and prosecution history, fails to

  inform a POSA about the scope of the claim with reasonable certainty.

         The claim language itself does not provide reasonable certainty on the scope of the claim.

  The phrase “wherein sensitivity of the method is greater than 56%” is modified by the phrase



                                                   118


                                                   A0005
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 14 of 370 PageID #: 5008


  “compared to sensitivity of current surveillance methods for cardiac allograft vasculopathy

  (CAV),” but it is not clear how that modification imparts any meaning to the entire phrase that is

  different than the meaning of “wherein sensitivity of the method is greater than 56%” alone. The

  claim language also refers generally to “current surveillance methods for cardiac allograft

  vasculopathy (CAV),” but is not limited to any specific methods. It is also not clear from the

  claim language whether the phrase “current surveillance methods” refers to then-current methods

  available at the time the application was filed, at the time of alleged infringement, or at the time

  of some other reference timepoint. The claim language does not make clear whether the claimed

  sensitivity refers to the sensitivity of a clinical diagnosis or, instead, the sensitivity of the

  sequencing instrument. Furthermore, the phrase refers to “methods for cardiac allograft

  vasculopathy,” but the claim is not limited to a cardiac method, and therefore it is unclear to a

  POSA how to compare a method for kidney transplant, for example, against a method for CAV.

          The specification also fails to provide reasonable certainty on the scope of the claim. For

  example, the specification states that “[c]urrent surveillance methods for CAV lack adequate

  sensitivity or require invasive procedures and the most commonly applied method, coronary

  angiography, lacks sensitivity.” ’652 Patent at 6:8-11. The cited reference, Kobashigawa, J. A.,

  et al., J. Am Coll Cardiol, 45, 1532-1537 (2005), does not provide any information on sensitivity

  of any methods. The specification also does not provide any working example in which a

  sensitivity was reported, much less a sensitivity compared against “current surveillance methods

  for cardiac allograft vasculopathy.”




                                                     119


                                                    A0006
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 15 of 370 PageID #: 5009


     Dated: January 14, 2021               /s/ Kevin J. DeJong


     OF COUNSEL:                           John W. Shaw
                                           Karen E. Keller
     J. Anthony Downs                      David M. Fry
     Kevin J. DeJong                       Shaw Keller LLP
     Goodwin Procter LLP                   1105 North Market Street, 12th Floor
     100 Northern Avenue                   Wilmington, DE 19801
     Boston, MA 02210
     (617) 570-1000                        Attorneys for Eurofins Viracor, Inc.

     Darryl M. Woo
     Goodwin Procter LLP
     3 Embarcadero Center
     San Francisco, CA 94111
     (415) 733-6000

     Julius Jefferson, Ph.D.
     Goodwin Procter LLP
     601 Marshall Street
     Redwood City, CA 94063
     (650) 752-3100

     Beth Ashbridge, Ph.D.
     Goodwin Procter LLP
     The New York Times Building
     620 Eighth Avenue
     New York, NY 10018-1405
     (212) 813-8800




                                         120



                                      A0007
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 16 of 370 PageID #: 5010




                                CERTIFICATE OF SERVICE

         I hereby certify that on January 14, 2021, EUROFINS VIRACOR, INC.’S INITIAL

  INVALIDITY CONTENTIONS, was served electronically on counsel for Plaintiff CareDx Inc.

  and Nominal Defendant The Board of Trustees of the Leland Stanford Junior University.



   Dated: January 14, 2021                       /s/ Kevin J. DeJong


   OF COUNSEL:                                   John W. Shaw
                                                 Karen E. Keller
   J. Anthony Downs                              David M. Fry
   Kevin J. DeJong                               Shaw Keller LLP
   Goodwin Procter LLP                           1105 North Market Street, 12th Floor
   100 Northern Avenue                           Wilmington, DE 19801
   Boston, MA 02210
   (617) 570-1000                                Attorneys for Eurofins Viracor, Inc.

   Darryl M. Woo
   Goodwin Procter LLP
   3 Embarcadero Center
   San Francisco, CA 94111
   (415) 733-6000

   Julius Jefferson, Ph.D.
   Goodwin Procter LLP
   601 Marshall Street
   Redwood City, CA 94063
   (650) 752-3100

   Beth Ashbridge, Ph.D.
   Goodwin Procter LLP
   The New York Times Building
   620 Eighth Avenue
   New York, NY 10018-1405
   (212) 813-8800




                                              A0008
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 17 of 370 PageID #: 5011




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE


       CAREDX, INC. and THE BOARD OF
       TRUSTEES OF THE LELAND
       STANFORD JUNIOR UNIVERSITY

                                            C.A. No. 19-cv-1804-CFC-CJB
                        Plaintiffs,

                  v.

       EUROFINS VIRACOR, INC.,

                        Defendant,



           DECLARATION OF DR. STEVEN WEISBORD IN SUPPORT OF
              CAREDX’S REPLY CLAIM CONSTRUCTION BRIEF




                                      A0009
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 18 of 370 PageID #: 5012




                                             TABLE OF CONTENTS

    I.       Introduction and Summary of Opinions ..........................................................1
    II.      Qualifications ...................................................................................................2
    III.     Compensation ..................................................................................................6
    IV.      Materials Considered .......................................................................................6
    V.       Legal Background ............................................................................................6
    VI.      The Person Of Ordinary Skill In The Art ........................................................7
    VII. Opinions ...........................................................................................................9
             A.       Background On The ’652 Patent ...........................................................9
             B.       The ’652 Patent Specification .............................................................12
             C.       Background On Clinical Diagnostic Sensitivity .................................13
    VIII. The Sensitivity Term Is Not Indefinite ..........................................................14
    IX.      Dr. Christians’ Opinions Overcomplicate The Clear Claim Language ........18
             A.       A POSA Would Know How To Determine The Sensitivity Of
                      The Claimed Methods .........................................................................19
             B.       The Claim Language Makes Sense In The Context Of Any
                      Organ Transplant .................................................................................23
             C.       The Intrinsic Record Describes The CAV Comparator Method ........24
             D.       The Claims Are Not Indefinite Based On Test Conditions ................32
                      1.        The Specification Provides Guidance On The Amount of
                                dd-cfDNA Deemed To Be Indicative Of Organ Rejection ......33
                      2.        The Specification Provides Guidance To A POSA
                                Regarding When To Measure Sensitivity .................................37
                      3.        Study Design And Clinical Context Does Not Render
                                The Claims Indefinite ...............................................................40
             E.       Plaintiffs’ Proposed Construction Is Supported And Not
                      Indefinite .............................................................................................43
    X.       Conclusion .....................................................................................................45




                                                                 i

                                                             A0010
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 19 of 370 PageID #: 5013




    I, Dr. Steven Weisbord, hereby declare as follows:

     I.   Introduction and Summary of Opinions

          1.     My name is Dr. Steven Weisbord. I have been retained by Weil,

    Gotshal & Manges LLP, counsel for CareDx, Inc. and The Board of Trustees of the

    Leland Stanford Junior University (collectively, “Plaintiffs”). I understand that

    Plaintiffs have asserted that Defendant Eurofins Viracor, Inc. (“Viracor” or

    “Defendant”) infringes claims 1-4, 6, 11-12, and 14-15 of U.S. Patent No. 8,703,652

    (the “’652 Patent”). Counsel for Plaintiffs have asked me to provide opinions

    relating to the meaning of the phrase “wherein sensitivity of the method is greater

    than 56% compared to sensitivity of current surveillance methods for cardiac

    allograft vasculopathy (CAV),” which is recited in claim 1 of the ’652 Patent. I have

    also been asked to respond to Defendant’s expert, Dr. Uwe Christians’ opinions that

    this claim term is indefinite. It is my opinion that the claim term “wherein sensitivity

    of the method is greater than 56% compared to sensitivity of current surveillance

    methods for cardiac allograft vasculopathy (CAV)” does not render the claim terms

    indefinite, and I disagree with Dr. Christians’ opinions for the reasons set forth

    below.

          2.     I have reviewed the ’652 Patent claims and the intrinsic record,

    including the ’652 Patent specification and prosecution history. In my opinion, a

    person of ordinary skill in the art (“POSA”) at the time of the invention reading the



                                               1

                                             A0011
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 20 of 370 PageID #: 5014




    ’652 Patent claims in light of the intrinsic record would be able to determine the

    scope of the claims with reasonable certainty.

          3.     In particular, a POSA would understand that the “wherein sensitivity of

    the method is greater than 56% compared to sensitivity of current surveillance

    methods for cardiac allograft vasculopathy (CAV)” limitation requires a simple

    numerical comparison between the sensitivity of the claimed dd-cfDNA methods to

    the standard approach for surveilling CAV at the time of the invention, coronary

    angiography.

          4.     I have also reviewed the ’607 Patent claims and the intrinsic record. In

    my opinion, a POSA at the time of the invention reading the ’607 Patent claims in

    light of the intrinsic record would be able to determine the scope of the claims with

    reasonable certainty. Specifically, a POSA would readily understand the term

    “allele frequency greater than 1% of a population” recited in claim 2. Additionally,

    a POSA would understand that the “population” referred to in this claim refers to the

    relevant population for the claims, specifically, the population of individuals who

    could donate or receive a kidney transplant.

    II.   Qualifications

          5.     My qualifications are set forth in my curriculum vitae in A0057-92

    (Appendix A). I currently hold several positions. First, I am a tenured Professor of

    Medicine and Clinical and Translational Science in the Renal-Electrolyte Division



                                             2

                                            A0012
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 21 of 370 PageID #: 5015




   of the University of Pittsburgh School of Medicine in Pittsburgh, PA. I have been a

   faculty member at the University of Pittsburgh School Of Medicine since 2004.

   Second, I am a Staff Physician in the Renal Section of the VA Pittsburgh Healthcare

   System, also in Pittsburgh, PA. I have held this position since 2004. Third, I am a

   Core Investigator of the Center for Health Equity Research and Promotion, a Center

   of Innovation at the VA Pittsburgh Healthcare System. I have held this position since

   2004. Finally, I am a Faculty Member at the Center for Critical Care Nephrology in

   the Department of Critical Care Medicine of the University of Pittsburgh School of

   Medicine. I have held this position since 2016.

         6.     I earned a Bachelor’s of Arts in Biology in 1990 from the University of

   Rhode Island. I earned my MD from George Washington University in 1997. I next

   served as a resident in internal medicine at the University Of Pittsburgh School Of

   Medicine from 1997-2000. I became the Chief Resident in Internal Medicine at the

   University of Pittsburgh in 2000, and then a Fellow in the Renal Electrolyte Division

   in 2001. I earned my Masters of Science in Clinical Research from the University

   of Pittsburgh in 2004.

         7.     I am a licensed physician with a Board Certification in Nephrology. I

   previously held a Board Certification in Internal Medicine from the years of 2000-

   2010. I also hold a Clinical Nephropathology Certificate from the International

   Society of Nephrology. I further belong to the American Society of Nephrology,



                                            3

                                           A0013
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 22 of 370 PageID #: 5016




    where I have been a Fellow since 2005, and the National Kidney Foundation, where

    I have been a Fellow since 2011. I have been working with kidney transplant

    patients for nearly 20 years.

          8.     I have received a number of awards for my work including the Pfizer

    American Society of Nephrology Fellow Abstract Award in 2002, the Department

    of Medicine Annual Research Day Post-Doctoral Fellow Research Award in 2003,

    the Pfizer American Society of Nephrology Fellow Abstract Award in 2003, a

    Division of Critical Care Medicine Institutional NRSA Awardee from 2001 to 2003,

    and the Raymond M. Rault Faculty Teaching Award in 2015. I was also the Bronze

    medal winner for the “Rookie of the Year Award in Excellence in Government” for

    my work as part of the VA Pittsburgh Healthcare System in 2005.

          9.     Overall, I am the author or contributor on more than sixty-eight original

    refereed publications, fifty-eight reviews, editorials, and book chapters, and thirty

    published abstracts in the area of kidney disease, nephrology, and clinical studies. I

    have also been invited to speak at more than eighty seminars and lectureships.

          10.    I have been involved in twenty-two funded research studies, including

    in the area of kidney transplantation, as either a Principal Investigator (“PI”) or a

    Co-Investigator with total funding in excess of $35,000,000. I have also served as a

    Grant Reviewer for the National Institutes of Health (“NIH”) – Renal and Urological

    Sciences Integrated Review Group (2008), NIH – Special Emphasis Panel/Scientific



                                              4

                                            A0014
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 23 of 370 PageID #: 5017




    Review Group (2016), and the University of Pittsburgh Competitive Medical

    Research Fund (2019). I have been a PI for more than twelve studies, including

    prospective studies, retrospective studies, and clinical trials. My most recent work

    as a PI was for a multi-center clinical trial of interventions for the prevention of acute

    kidney injury that was published in the New England Journal of Medicine and as a

    PI on a federally funded project investigating processes of care and outcomes among

    kidney transplant recipients.

          11.    I also serve or have served as an Editor or on the Editorial Board of

    multiple journals. I have served on the Editorial Board of the Clinical Journal of the

    American Society of Nephrology and the Journal of the American Society of

    Nephrology. I have held these positions since 2011 and 2017, respectively. I am an

    Associate Editor for BMC Nephrology since 2015. I was a Guest Editor on the

    Advances in Chronic Kidney Disease – Psychosocial and Quality of Life Issues in

    Chronic Kidney Disease in 2007. Finally, I was an Editor for the UPMC Renal

    Grand Rounds, UPMC Renal-Electrolyte Division. As part of my work for these

    various publications, I have had to review and evaluate the design and

    methodological robustness of countless clinical studies. Furthermore, I have served

    as an invited reviewer for dozens of peer reviewed publications, including the New

    England Journal of Medicine, where I was tasked with evaluating and assessing the

    quality of hundreds of submitted studies.



                                                5

                                              A0015
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 24 of 370 PageID #: 5018




          12.    Based on my experience, qualifications, and expertise, I am qualified

    as an expert in the field of kidney transplantation and associated treatments including

    monitoring of patients following transplantation and assessing the need for post-

    transplant procedures, the field of nephrology, and clinical studies and research.

   III.   Compensation

          13.    I am being compensated for my time at a rate ranging of $400 per hour

    for non-testimonial work and $750 per hour for testimony. My compensation is not

    dependent in any way upon the outcome of this proceeding.

    IV.   Materials Considered

          14.    Beyond having general and specific expertise from my educational

    background and work, I have also performed a careful and extensive review of

    documents and evidence specific to this litigation including all items cited herein

    and publicly available information. This list of materials I have reviewed is attached

    hereto as A0093-94 (Appendix B).

    V.    Legal Background

          15.    I am not a lawyer, but have been informed that definiteness is to be

    evaluated from the perspective of a POSA, that claims are to be read in light of the

    patent’s specification and prosecution history, and that definiteness is to be measured

    as of the time of the patent application.

          16.    I have been informed that a patent is invalid for indefiniteness if its

    claims, read in light of the specification delineating the patent, and the prosecution

                                                6

                                                A0016
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 25 of 370 PageID #: 5019




    history, fail to inform, with reasonable certainty, those skilled in the art about the

    scope of the invention.

          17.    I have been informed that some modicum of uncertainty may be

    tolerated, but the patent and prosecution history must disclose a single known

    approach or establish that, where multiple known approaches exist, a POSA would

    know which approach to select.

          18.    I have been informed that if a POSA would choose an established

    method of measurement, that may be sufficient to defeat a claim of indefiniteness,

    even if that method is not set forth in haec verba in the patent itself.

   VI.    The Person Of Ordinary Skill In The Art

          19.    I understand that in determining the scope of patent claims, the claims

    are analyzed from the perspective of a person of ordinary skill in the art (“POSA”)

    at the time of the invention.

          20.    I have been advised that in determining the level of ordinary skill in the

    art, one should consider: (1) the levels of education and experience of persons

    working in the field; (2) the types of problems encountered in the field; and (3) the

    sophistication of the technology.

          21.    In my opinion, a POSA as of November 6, 2009 would have had a Ph.D.

    in genetics, molecular biology, bioinformatics or a related field, and at least three

    years of research in an academic or industry setting, including at least two to three



                                               7

                                              A0017
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 26 of 370 PageID #: 5020




    years of research experience in the field of human genomics. A POSA would have

    had knowledge of DNA sequencing, including next generation sequencing (“NGS”)

    and related sequencing methods for grouping and comparing sequence reads and

    mapping sequence reads onto genomes, and methods for identifying genetic variants

    in a sample. A POSA would also have knowledge in computational approaches to

    quantitate DNA detected by the above techniques.

          22.    I have reviewed the definition of a POSA offered by Viracor’s expert,

    Dr. Uwe Christians. In his declaration, Dr. Christians states that “a POSA to which

    the ’652 and ’607 Patent claims are directed would have had a high level of

    education, such as a Ph.D. or M.D., with at least three years’ experience in transplant

    medicine, transplant immunology, and medical diagnostics, or a similar field,

    including experience with transplant patient monitoring, transplant immunology and

    transplant injury. In determining the level of ordinary skill in the art, more education

    could compensate for less experience, and vice versa. A POSA would also have had

    several years of experience in the field of genomics, and/or would be one that could

    call upon or consult with someone with at least a bachelor’s degree in a life or

    physical sciences discipline with applications in genomics, and several years’

    experience working in the field of genomics.”

          23.    While Dr. Christians’ definition of a POSA differs from my own, my

    conclusions remain the same under either definition.



                                               8

                                             A0018
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 27 of 370 PageID #: 5021




   VII.   Opinions

          A.     Background On The ’652 Patent

          24.    The technology that is the subject matter of the ’652 Patent relates to

    improved, non-invasive tests for identifying organ injury, particularly the rejection

    of a transplanted organ using donor-derived cell-free DNA (dd-cfDNA).

          25.    A crucial factor in determining whether an organ transplant will

    succeed or fail is whether the transplant recipient’s body accepts the donated organ.

    The transplant recipient’s immune system poses a significant threat to the viability

    of the transplanted organ. Specifically, because a transplanted organ is a foreign

    substance, the transplant recipient’s immune system will attack the transplanted

    organ. This is commonly referred to as organ rejection. Organ rejection can cause

    serious complications to the transplant recipient, and, in some cases, it can be deadly.

    While organ transplant recipients are prescribed immunosuppressive medication

    beginning at the time of transplantation, if a transplant recipient experiences organ

    rejection, his or her immunosuppressive treatment will be augmented and/or

    modified to further suppress the immune system and treat the rejection episode.

    While immunosuppressive medications dampen the body’s immune response, which

    reduces the risk of organ rejection, they place the patient at higher risk of infectious

    complications.




                                               9

                                             A0019
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 28 of 370 PageID #: 5022




          26.    Because the severity of complications from rejection increase with the

    severity of the rejection, and typically with the time it takes to diagnose and

    implement treatment, it is crucial to monitor the status of an organ transplant to

    detect potential organ rejection as early as possible.

          27.    Before the inventions described in the ’652 Patent, the status of an

    organ transplant with regard to injury/rejection was established or definitively

    diagnosed by performing a biopsy of the organ. While biopsies were very effective

    at, and are still the standard for, diagnosing organ rejection, they present risks to the

    patient. For one, a biopsy is an invasive procedure that requires needle extraction of

    organ tissue. Biopsies are also expensive and may cause the patient and the donated

    organ significant bleeding and, in some instances, organ failure. Some biopsies are

    also associated with patient discomfort and inconvenience. Standard non-biopsy

    surveillance methods available to a clinician commonly lacked sensitivity,

    specificity, and predictive value. As a consequence, other non-invasive methods

    were sought to identify organ rejection in its early stages, prior to the progression of

    the rejection and symptom onset. Due to the lack of effective and reliable methods

    to identify incipient organ rejection, many patients experienced irreversible organ

    dysfunction, organ failure, and even death by virtue of the lack of effective, non-

    invasive surveillance techniques for organ rejection.




                                               10

                                              A0020
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 29 of 370 PageID #: 5023




          28.    Due to these shortcomings, there was a need prior to the invention for

    a more accurate non-invasive test for surveilling or determining the status of an

    organ transplant early on before more advanced rejection developed. The inventions

    claimed in the ’652 Patent accomplish this need by measuring very small amounts

    of cell free DNA from the organ donor (“donor-derived cell-free DNA” or “dd-

    cfDNA”) circulating in the transplant recipient’s blood. According to the methods

    described in the ’652 Patent, organ transplant status, including rejection, is

    determined by first drawing a blood sample from the transplant recipient containing

    a mix of donor and recipient cfDNA, and then analyzing that sample to determine

    the degree of dd-cfDNA in the patient’s blood relative to the recipient’s cfDNA. If

    the dd-cfDNA present in the transplant recipient’s bloodstream increases or exceeds

    a certain threshold, that indicates that organ rejection may be occurring. The ability

    of these techniques to detect small increases in the amount of dd-cfDNA in the

    transplant recipient’s blood before other markers of possible rejection are present

    increases the sensitivity of the surveillance test relative to other non-invasive

    approaches, and therefore allows a physician to detect organ rejection early on,

    implement treatment at an earlier stage of injury, and avoid some of the serious,

    adverse consequences described above.




                                             11

                                            A0021
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 30 of 370 PageID #: 5024




         B.     The ’652 Patent Specification

         29.    The specification of the ’652 Patent describes the challenges associated

   with early detection of organ transplant rejection outlined above. For example, the

   specification teaches that while monitoring transplant patients for transplant status

   or outcome is difficult, expensive, and invasive, it is important to monitor transplant

   status to detect changes in status and improve patient outcomes. D.I. 89-3 at 5:54-

   64. As an example, the specification teaches that at the time of the invention,

   patients who had received heart transplants experienced late mortality due to cardiac

   allograft vasculopathy (“CAV”), which was the major cause of late graft failure and

   death. Id. at 5:61-67. To avoid these outcomes, the specification explains the

   importance of detecting CAV early and prior to the development of angiographically

   apparent disease, graft dysfunction, or symptom onset. Id. at 6:1-8.

         30.    The specification explains that coronary angiography was the standard

   of care for monitoring patients who had received heart transplants for CAV. Id.

   Indeed, according to the specification, coronary angiography was the most

   commonly applied method for surveilling CAV. Id. at 6:8-11. Unfortunately,

   coronary angiography was invasive and it lacked adequate sensitivity; it was not

   sensitive enough to detect early onset CAV, which resulted in unacceptably high

   rates of serious, adverse outcomes. Id. at 6:3-12.




                                             12

                                            A0022
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 31 of 370 PageID #: 5025




         31.    The specification describes another test that was available at the time

   of the invention for identification of CAV, intravascular ultrasound (“IVUS”). Id.

   at 6:12-15. Although IVUS was more sensitive than coronary angiography, IVUS

   was still invasive, costly, resource intensive, and associated with significant risk of

   morbidity and patient discomfort. Id. at 6:16-19. Consequently, the specification

   explains that there was a need to develop markers for early, non-invasive, safe, and

   cost-effective detection of CAV and decrease the cost of long-term management. Id.

   at 6:19-53. Indeed, the specification explains that the same difficulties and expenses

   associated with monitoring and detecting CAV in heart transplant recipients are

   experienced by patients receiving other types of transplants. Id. at 6:54-55.

         32.    The ’652 Patent thus describes and claims non-invasive methods for

   determining whether organ rejection is occurring, with sensitivities of greater than

   56%. See id. at 2:44-45; 23:31-36. These innovative techniques represented a

   significant advance for the surveillance of organ status compared with the sensitivity

   of coronary angiography as a surveillance method for CAV described in the

   specification, which had a recognized sensitivity of only 43-44%.

         C.     Background On Clinical Diagnostic Sensitivity

         33.    I agree with Dr. Christian’s description of how sensitivity is defined.

   Specifically, I agree that sensitivity is defined as the frequency of predicted positive

   diagnoses of a condition relative to the number of subjects known to have the



                                             13

                                             A0023
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 32 of 370 PageID #: 5026




    condition.   A POSA reading the claims of the ’652 Patent would therefore

    understand that the sensitivity of the claimed method simply refers to the frequency

    of predicted positive diagnoses of organ transplant rejection relative to the number

    of subjects known to have this condition.

           34.   I also agree that to determine the sensitivity of a diagnostic assay, one

    would need to know the number of subjects who actually have the condition, and

    that a POSA would therefore compare a given diagnostic assay to a reference

    standard that is used to confirm the presence of a particular condition.

   VIII.   The Sensitivity Term Is Not Indefinite

           35.   Based on the plain language of the claims, a POSA would understand

    with reasonable certainty that the claims encompass assays with a sensitivity of

    greater than 56%, which was higher than the sensitivity of the standard method that

    was available and used for surveilling CAV at the time of the invention.

           36.   Independent claim 1 of the ’652 Patent sets forth the representative

    embodiment of the claimed dd-cfDNA surveillance methods:

                 1. A method for detecting transplant rejection, graft
                 dysfunction, or organ failure, the method comprising:

                 (a) providing a sample comprising cell-free nucleic acids
                 from a subject who has received a transplant from a donor,

                 (b) obtaining a genotype of donor-specific polymorphisms
                 or a genotype of subject-specific polymorphisms, or
                 obtaining both a genotype of donor-specific
                 polymorphisms and subject-specific polymorphisms, to
                 establish a polymorphism profile for detecting donor cell-

                                             14

                                           A0024
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 33 of 370 PageID #: 5027




                free nucleic acids, wherein at least one single nucleotide
                polymorphism (SNP) is homozygous for the subject if the
                genotype comprises subject-specific polymorphisms
                comprising SNPs:

                (c) multiplex sequencing of the cell-free nucleic acids in
                the sample followed by analysis of the sequencing results
                using the polymorphism profile to detect donor cell-free
                nucleic acids and subject cell-free nucleic acids; and

                (d) diagnosing, predicting, or monitoring a transplant
                status or outcome of the subject who has received the
                transplant by determining a quantity of the donor cell-free
                nucleic acids based on the detection of the donor cell-free
                nucleic acids and subject cell-free nucleic acids by the
                multiplexed sequencing, wherein an increase in the
                quantity of the donor cell-free nucleic acids over time is
                indicative of transplant rejection, graft dysfunction or
                organ failure, and wherein sensitivity of the method is
                greater than 56% compared to sensitivity of current
                surveillance methods for cardiac allograft vasculopathy
                (CAV).

   Id. at Claim 1.

         37.    The steps of the claimed methods are clear from the plain language of

   the claims, particularly when read in light of the disclosures in the specification.

   Specifically, the claimed methods have the following general steps: (1) obtaining a

   sample from a transplant recipient containing dd-cfDNA for both the organ donor

   and recipient; (2) obtaining genotypes for the organ donor and recipient; (3)

   multiplex sequencing the sample from the transplant recipients; and (4) using the

   genotype profiles and the multiplex sequencing results to analyze, detect and




                                            15

                                           A0025
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 34 of 370 PageID #: 5028




    quantify the dd-cfDNA, and use that information to diagnose, predict, or monitor the

    transplant status or outcome.

           38.   Additionally, the sensitivity of the claimed methods must be greater

    than 56%, as compared to the sensitivity of the surveillance methods for CAV that

    were available and used at the time of the invention. As explained in more detail

    below, a POSA would understand the “current” surveillance method for CAV recited

    in the claims to be coronary angiography, which was the standard method for

    monitoring CAV at the time of the invention, and which had a lower sensitivity than

    56%.

           39.   This interpretation is supported by the intrinsic record. For example,

    the specification repeatedly explains that the claimed assays have a sensitivity

    greater than 56%. See id. at 2:44-45; 23:31-36. This disclosure in the specification

    correlates exactly to the claim language requiring a sensitivity greater than 56%, thus

    demonstrating that the claims simply require that the assays have a sensitivity greater

    than 56%, which is greater than the sensitivity of the prevailing surveillance method

    for CAV, coronary angiography.              A POSA reading the specification would

    understand that this sensitivity threshold is one of the novel aspects of the invention

    that distinguished it from the prior art.

           40.   This understanding is confirmed by the prosecution history of the ’652

    Patent. For example, the claims as originally filed did not recite any sensitivity



                                                 16

                                                 A0026
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 35 of 370 PageID #: 5029




   threshold. A0099-102 (‘652 Patent file history, May 4, 2012 Claims). The original

   claims were subsequently cancelled, and the applicant added one dependent claim

   that required a sensitivity of greater than 56%. A0202-204 at A0204 (‘652 Patent

   file history, March 21, 2013 Claims). While the Examiner rejected the pending

   claims as obvious, it noted that the prior art did not teach methods that had a

   sensitivity of greater than 56%. A0205-214 at A0212 (‘652 Patent file history, May

   10, 2013 Non-Final Rejection).

         41.   During a subsequent interview the Applicant and Examiner discussed

   the Examiner’s obviousness rejection “including the broad scope of the independent

   claim, as well as, proposed limitations in the claimed methods to limit the scope of

   the claims in order to capture what the Applicant believes to be the substance and

   novelty of the invention.” A0103-105 at A0104 (‘652 Patent file history, August

   23, 2013 Applicant Initiated Interview). Following this Interview, the Applicant

   amended the independent claims to recite methods wherein the sensitivity is greater

   than 56%, noting that the cited prior art references did not teach this limitation.

   A0104-108 at A0107 (‘652 Patent file history, October 10, 2013 Applicant

   Arguments/Remarks Made In Amendment). The Examiner nevertheless rejected the

   claims as obvious based in part on a new prior art reference, Moreira, which

   according to the Examiner, taught methods having a sensitivity of greater than 56%.




                                           17

                                           A0027
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 36 of 370 PageID #: 5030




   A0109-118 at A0113 (‘652 Patent file history, November 14, 2013 Final Rejection).1

   The Examiner eventually allowed the claims, after amending them pursuant to a

   telephonic interview to add the underlined language: “wherein the sensitivity of the

   method is greater than 56% compared to sensitivity of current surveillance methods

   for cardiac allograft vasculopathy (CAV).” A0119-A0130 at A0125 (‘652 Patent

   file history, February 12, 2014 Notice of Allowance).

         42.    The claim language added by the Examiner simply reflects what the

   Examiner and Applicant understood to be one of the novel aspects of the invention.

   Specifically, the Examiner and the Applicant understood that then-current methods

   for surveilling organ rejection, and CAV, had low sensitivities, and that the higher

   sensitivity of the claimed methods was what made them inventive. As explained in

   more detail below, a POSA would understand that the claims represent a significant

   advance over the standard method for surveilling CAV, coronary angiography,

   which had a sensitivity of only 43-44%.

   IX.   Dr. Christians’ Opinions Overcomplicate The Clear Claim Language

         43.    Even though the claims are clear on their face, Dr. Christians opines

   that the sensitivity limitation is indefinite because (1) the intrinsic record purportedly


   1
     Dr. Christians also notes the Examiner’s acknowledgment that the claimed assays
   must have a sensitivity greater than 56%. A1093 ¶ 97 (“[I]t appears the Examiner
   at least understood that a sensitivity greater than 56% would meet the claim
   limitation.”).


                                              18

                                              A0028
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 37 of 370 PageID #: 5031




   does not provide any guidance on how the applicant measured the sensitivity of the

   claimed assays; (2) the CAV surveillance comparison is nonsensical outside of the

   context of heart transplants; (3) the intrinsic record does not specify a reference

   standard for the CAV surveillance methods; and (4) the intrinsic record does not

   specify the test conditions to determine sensitivity.

         44.    In this regard, Dr. Christians appears to suggest that in order for the

   claims to be definite, the patent must either claim or describe every single testing

   condition, and a single reference standard to determine the sensitivity of the CAV

   surveillance assay and the claimed organ transplant rejection assay. I disagree. A

   POSA would only need a reference standard to determine the sensitivity of the

   claimed assay, and then compare that to the sensitivity of the standard method for

   surveilling CAV (i.e., coronary angiography). Additionally, the intrinsic record

   provides guidance on the testing parameters a POSA could use to determine the

   sensitivity of the claimed assay, as set forth in more detail below.

         A.     A POSA Would Know How To Determine The Sensitivity Of The
                Claimed Methods

         45.    First, Dr. Christians asserts that the written description of the ’652

   Patent does not provide any information on how the patent applicant measured the

   claimed diagnostic sensitivity, and that this therefore renders the claims indefinite.

   I disagree. As Dr. Christians explains in his report, sensitivity is defined as the

   frequency of predicted positive diagnoses of a condition relative to the number of


                                             19

                                            A0029
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 38 of 370 PageID #: 5032




    subjects known to have the condition. A POSA at the time of the invention would

    understand that the reference standard that would be used to confirm the presence of

    organ rejection and determine the sensitivity of the claimed dd-cfDNA assays would

    be a biopsy. This is true even today, and is further confirmed by the disclosure in

    the specification.

          46.    In particular, Example 1 in the specification describes a method where

    dd-cfDNA was used as a marker to detect the onset of organ failure in gender-

    mismatched heart transplant recipients: “[l]evels of chromosome Y in plasma were

    monitored at several time points following transplantation for some of these patients,

    and compared with biopsy time points for organ rejection.” D.I. 89-3 at 8:1-21;

    25:64-67. Consistent with what a POSA would have understood at the time, in this

    example, a biopsy was used to confirm whether the patient experienced a rejection

    episode, with assessment of the level of dd-cfDNA present at the time of a biopsy-

    determined rejection. Id.; see also Figs. 3 and 4. A POSA would understand from

    this example and based on their own knowledge, that a biopsy is the reference

    standard by which the sensitivity of the claimed assays for detecting organ rejection

    were and are determined.

          47.    This is also consistent with how Natera purported to validate the

    sensitivity of its own dd-cfDNA testing assay, Prospera®. In particular, Natera

    evaluated the fraction of dd-cfDNA in 217 biopsy-matched plasma samples and



                                             20

                                            A0030
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 39 of 370 PageID #: 5033




    determined based on these data, that Prospera had a sensitivity of 88.7%, regardless

    of the type of biopsy or rejection analyzed. See A0215-223 at A0220, Altug, Y. et

    al., Analytical Validation of a Single-nucleotide Polymorphism-based Donor-

    derived Cell-free DNA Assay for Detecting Rejection in Kidney Transplant Patients,

    Transplantation, 103:12, 2657-65 (December 2019).            This approach is also

    confirmed by the Bloom paper that Dr. Christians cites elsewhere in his report, and

    is true regardless of what type of organ transplant a patient has received:

                 Although histology obtained via needle biopsy remains
                 the standard for diagnosis of rejection, this technique is
                 infrequently used for surveillance because of the cost,
                 logistics, potential complications, and patient discomfort
                 and inconvenience.

                                             ***

                 A diagnosis of active rejection was confirmed in review
                 of 59 pathologists’ biopsy reports; 58 cases of active
                 rejection in 204 biopsies, performed for clinical suspicion,
                 most commonly an elevation in serum creatinine, and one
                 case of active rejection in 34 surveillance biopsies.

    A1126-A1142 at A1127, Bloom, R., et al., Cell-Free DNA and Active Rejection in

    Kidney Allografts, Journal of the American Society of Nephrology, Vol. 28, pp.

    2221-2232 (2017) (“Bloom”); see also, A1018-1023, Snyder, T., et al., Universal

    Noninvasive Detection of Solid Organ Transplant Rejection, PNAS, vol. 108, no.

    15, 6229-34 (April 12, 2011) (“Snyder”) at A1018 (“For heart transplant recipients,

    the gold standard for diagnosis of rejection is the endomyocardial biopsy.”); A0224-

    234, Drachenberg, C.B., et al., Guidelines for the Diagnosis of Antibody-Mediated

                                             21

                                             A0031
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 40 of 370 PageID #: 5034




   Rejection in Pancreas Allografts – Updated Banff Grading Schema, Am. J.

   Transplantation, 2011; 11: 1792-1802 (May 2011) at A0232 (“Biopsy evaluation

   remains the gold standard for the diagnosis of [pancreas] allograft rejection.”);

   A0235-242, Wu, T., et al., A Schema for Histologic Grading of Small Intestine

   Allograft Acute Rejection, Transplantation, Vol. 75, 1241-48, No. 8 (Apr. 27, 2003)

   at A0235 (“The final diagnosis depends on histologic analysis of endoscopy-guided

   mucosal [intestinal] biopsy specimens.”); A0243-248, Demetris, A.J., et al., Banff

   Schema for Grading Liver Allograft Rejection: An International Consensus

   Document, Hepatology Vol. 25, No. 3 658-63 (1997) at A0244 (“The diagnosis is

   considered on clinical grounds and confirmed by examination of a core needle

   biopsy specimen.”).

         48.    Dr. Christians attempts to distance Example 1 from what a POSA

   would have known at the time of the invention by asserting that Example 1 applies

   to digital PCR, while the claimed techniques use multiplex PCR. A1064-1065 ¶ 38.

   Dr. Christians also asserts that Example 2 contains no discussion of sensitivity

   whatsoever, and that the specification therefore does not provide any guidance to a

   POSA on how to calculate sensitivity. I disagree with these opinions. First, as

   explained above, determining sensitivity is straightforward; it requires comparing an

   assay to a reference standard to determine the frequency of positive test results for a

   condition relative to the number of subjects known to have the condition.



                                             22

                                            A0032
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 41 of 370 PageID #: 5035




          49.    Second, it does not matter that Example 1 describes digital PCR instead

    of multiplex PCR. What matters is that Example 1 confirms that a POSA would use

    findings from a biopsy as a reference standard to confirm the presence of organ

    rejection and determine the sensitivity of the claimed organ transplant surveillance

    assays.

          50.    Additionally, based on the comparison of the biopsy reference standard

    to levels of dd-cfDNA, Example 1 establishes that “donor derived DNA present in

    plasma can serve as a potential marker for the onset of organ failure.” D.I. 89-3 at

    8:18-21; 26:17-19. A POSA would determine the sensitivity of a given assay using

    biopsy findings as a reference standard, and then perform a simple numerical

    comparison of the calculated sensitivity of the assay to the sensitivity of the standard

    method(s) for surveilling CAV.

          B.     The Claim Language Makes Sense In The Context Of Any Organ
                 Transplant

          51.    Dr. Christians also opines that because the claims are not limited to

    monitoring rejection of a heart transplant, the required comparison to the sensitivity

    of methods for detecting CAV in heart transplant patients has no meaning at all

    outside the context of a heart transplant. A1066 ¶ 41. I disagree with Dr. Christians’

    opinion, which overcomplicates how a POSA would view the claims. As I explained

    above, the claims require a simple numerical comparison between the sensitivity of




                                              23

                                             A0033
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 42 of 370 PageID #: 5036




    the claimed organ transplant surveillance assay and the then-current standard

    methods for surveillance of CAV (i.e., coronary angiography).

          52.    The definition of sensitivity is the same across disease states and across

    assays, and does not depend on what type of organ transplant one is monitoring. As

    a simple hypothetical example, one can compare a diabetes drug that is known to be

    75% effective, to an arthritis drug that is known to be 99% effective, and conclude

    that the arthritis drug has a level of effectiveness that is numerically higher than the

    diabetes drug. This is true regardless of how the two effectiveness percentages were

    determined, and regardless of the fact that the two drugs are used to treat different

    disease states. Similarly, one can determine the sensitivity of a heart transplant

    surveillance method and compare it numerically to the sensitivity of a kidney

    transplant surveillance method. In sum, all that is required by the claims is a simple

    numerical comparison of the sensitivity of the claimed assay (regardless of which

    organ it applies to), with the sensitivity of surveillance methods for CAV that were

    available and used at the time of the invention. As explained below, a POSA would

    understand based on the disclosure in the specification that this refers specifically to

    coronary angiography.

          C.     The Intrinsic Record Describes The CAV Comparator Method

          53.    I also disagree with Dr. Christians’ opinion that the claims are indefinite

    because they do not identify a reference standard for measuring sensitivity of the



                                              24

                                             A0034
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 43 of 370 PageID #: 5037




   CAV comparator assays. As an initial matter, Dr. Christians’ analysis assumes that

   the claims cover any method for detecting CAV, and that a POSA would have to

   determine the sensitivity of that CAV assay by comparing it to a reference standard.

   According to Dr. Christians, because the written description does not explain which

   reference standard to use to determine the sensitivity of the CAV assay, the claims

   are indefinite. I disagree.

         54.    First, a POSA would understand that the claims do not call for

   comparing the sensitivity of the claimed dd-cfDNA assays for organ rejection with

   the sensitivity of any random method for detecting CAV that was known at the time

   of the invention. Nor do they require determining the sensitivity of any such method

   for detecting CAV. Instead, as explained in more detail below, a POSA would

   understand based on the disclosure in the specification and what was known at the

   time of the invention, that the CAV surveillance methods recited in the claim refer

   to the standard of care for surveilling CAV, coronary angiography, which had a

   known sensitivity of 43-44%. In other words, the claims simply reflect that the

   sensitivity of the claimed assays must have a sensitivity of greater than 56%, which

   is numerically higher than the 43-44 % sensitivity of coronary angiography for

   surveilling CAV.

         55.    As Dr. Christians notes, the claims refer to “current surveillance

   methods for cardiac allograft vasculopathy (CAV).”        As described above, the



                                           25

                                           A0035
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 44 of 370 PageID #: 5038




    specification discusses two methods for surveilling CAV: coronary angiography and

    IVUS. A POSA at the time of the invention would understand coronary angiography

    to be the applicable CAV surveillance method by which to compare the sensitivity

    of the claimed methods. This is supported by the written description and published

    literature that would have been available to a POSA.

          56.    First, as explained above, the specification discloses that the standard

    of care, and most commonly applied surveillance method for CAV at the time of the

    invention, was coronary angiography. D.I. 89-3 at 6:8-11. Dr. Christians does not

    dispute this in his declaration. A1074 ¶ 60. While the specification also discusses

    IVUS as a more sensitive alternative method for monitoring CAV, it explains that

    IVUS was expensive, resource intensive, and associated with significant risk of

    morbidity and patient discomfort. D.I. 89-3 at 6:12-19.

          57.    The fact that coronary angiography was the most commonly applied

    surveillance method for CAV, and IVUS was a more sensitive but not commonly

    adopted surveillance method for CAV at the time of the invention, is confirmed by

    the literature.   For example, one publication from 1999 describes coronary

    angiography as “the routine screening method for cardiac allograft vasculopathy in

    most transplant centers” but reports that it had inadequate sensitivity compared to

    IVUS:

                 Coronary angiography has remained the most commonly
                 used screening method for CAV. Several reports exist,

                                             26

                                            A0036
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 45 of 370 PageID #: 5039




                however, on rapid progression from a normal angiogram
                to severe vasculopathy, that in some cases of sudden death
                after heart transplantation was diagnosed only at necropsy.
                IVUS has been demonstrated to be the most sensitive
                invasive tool for diagnosis of CAV in vivo. IVUS,
                however, does not allow to investigate the complete
                coronary artery system as it is restricted to major
                epicardial vessels.

    A0249-256 at A0253-254, Spes, C.H., et al., Functional and Morphological

    Findings in Heart Transplant Recipients with a Normal Coronary Angiogram: An

    Analysis by Dobutamine Stress Echocardiography, Intracoronary Doppler and

    Intravascular Ultrasound, J. Heart & Lung Transp., 18:5, 391-98 (May 1999).

          58.   Additionally, while IVUS was reported to have superior sensitivity

    compared to coronary angiography, it was more costly, also invasive, and had

    limited applicability and was therefore not as widely used:

                [D]ue to its lower costs and a definite, albeit small
                additional risk of IVUS, coronary angiography is more
                widely used for CAV screening and follow-up during
                routine transplant surveillance…Because coronary
                angiography underestimates the prevalence of CAV and
                the limited availability and applicability of IVUS,
                additional diagnostic certainty is needed.

    A0258-263 at A0259, Stork, S., et al., Assessment of Cardiac Allograft Vasculopathy

    Late After Heart Transplantation: When Is Coronary Angiography Necessary?, J.

    Heart Lung Transplant, 2006; 25:1103-08, 1104 (September 2006) (“Stork”); see

    also A0264-271, Khan, R. & Jang, I.K., Evaluation of coronary allograft

    vasculopathy using multi-detector row computed tomography: a systematic review,


                                            27

                                            A0037
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 46 of 370 PageID #: 5040




    Eur. J. of Cardio-Thoracic Surgery, 41 (2012) 415-22 (2012) (“Khan”) at A0264

    (“[I]n most centers, catheter-based coronary angiography (CCA) is performed on an

    annual basis...IVUS is the gold standard for detection of CAV, but it is invasive,

    limited to large epicardial arteries, and costly, particularly if done on an annual

    basis.”); A0272-280, Ramzy, D. et al., Cardiac Allograft Vasculopathy: A Review,

    Can. J. Surg., Vol. 48, No. 4, 319-27 (2005) (“Ramzy”) at A0272 (“The diagnosis

    of CAV remains a challenge as angiography, the standard method for detecting focal

    plaques, lacks sensitivity in detecting CAV, and intravascular ultrasonography, a

    more sensitive method, lacks the ability to evaluate the entire coronary tree.”). This

    is further supported by the 2010 Mehra publication on which Dr. Christians relies,

    which contains a published consensus statement on the nomenclature of CAV from

    the International Society for Heart and Lung Transplantation. In particular, this

    publication notes that “IVUS-detected maximal intimal thickening may be most

    useful for its negative predictive value at any time after transplant; however, we do

    not see a role for routine IVUS surveillance.” The authors further recommend that

    the standard nomenclature for the stages of CAV be based by angiographic findings

    (i.e., coronary angiograph) coupled with an assessment of heart function (i.e.,

    evaluation of ejection fraction). A1169-A1179 at A1170, Mehra MP et al.

    International Society for Heart and Lung Transplantation Working Formulation of




                                             28

                                            A0038
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 47 of 370 PageID #: 5041




    a Standardized Nomenclature for Cardiac Allograft Vasculopathy, J. Heart and

    Lung Transplantation Vol 29, Issue 7:717-727 (2010) (“Mehra”).

          59.    Indeed, coronary angiography was still the standard of care as of 2013,

    while IVUS was still described as a promising alternative with better sensitivity:

                 Invasive coronary angiography is the screening and
                 surveillance test of choice for CAV at most cardiac
                 transplant centers and is typically performed on a routine
                 periodic basis. The prevalence of CAV detected by ICA is
                 approximately 10% to 20% at 1 year and 35% to 50% at 5
                 years. The angiographic diagnosis of CAV has prognostic
                 significance for graft survival, patient survival, and
                 adverse cardiac events. However, concern remains
                 regarding the sensitivity of coronary angiography for CAV
                 when compared with IVUS and histopathologic
                 studies…Although ICA remains the standard of care,
                 studies have raised concern regarding its limited
                 sensitivity for the detection of early-stage CAV.

                                             …

                 Due to its superior sensitivity, IVUS is now being used by
                 some centers as the diagnostic test of choice for detection
                 of early CAV…Despite its superior sensitivity and the
                 demonstrated prognostic value of intimal thickening,
                 IVUS has not been widely adopted as a routine screening
                 test for CAV due to several limitations. Intimal
                 proliferation assessed by IVUS does not necessarily
                 correlate with small-artery disease by histologic or
                 immunohistochemical analysis. In addition, the size of
                 currently available IVUS catheters makes direct imaging
                 of the distal, small-caliber vasculature technically
                 difficult. Furthermore, multivessel imaging is necessary to
                 optimize the sensitivity of IVUS for detection of CAV.




                                             29

                                            A0039
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 48 of 370 PageID #: 5042




    A0281-291 at A0284-A0285, Pollack, A, et al., Detection and Imaging of Cardiac

    Allograft Vasculopathy, JACC: Cardiovascular Imaging, (2013) Vol. 6, No. 5; 613-

    23, 616-17 (May 2013) (“Pollack”).

          60.    Based on the disclosure in the specification and what was reported in

    the literature, a POSA would understand that the standard for surveilling CAV at the

    time of the invention was coronary angiography. Not only does the literature

    confirm that coronary angiography lacked the desired level of sensitivity, it reports

    that coronary angiography had a sensitivity of 43-44%. See A0292-A0306, Tuzcu,

    E.M., Occult and Frequent Transmission of Atherosclerotic Coronary Disease With

    Cardiac Transplantation, Circulation, 91:6, 1706-13 (Mar. 15, 1995) at A0292

    (“The sensitivity and specificity of coronary angiography were 43% and 95%,

    respectively.”); A0258-263 (Stork) at A0258 (“Coronary angiography identified

    CAV correctly in only 44% of cases.”); A0281-291 (Pollack) at A0284-285

    (“Studies comparing ICA with IVUS have demonstrated sensitivity, specificity,

    PPV, and NPV for the diagnosis of CAV that range from 43% to 44%, 81% to 95%,

    90% to 92%, and 27% to 57%, respectively.”). A POSA reading the claims in light

    of the specification at the time of the invention would therefore understand that

    coronary angiography had a sensitivity of 43-44%. Using this known sensitivity, the

    POSA would readily understand that the claims cover assays having a sensitivity of




                                             30

                                            A0040
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 49 of 370 PageID #: 5043




   56%, which is higher than the 43-44% sensitivity of coronary angiography, the

   standard CAV surveillance method at the time of the invention.

         61.    While the written description and prior art consistently describe

   coronary angiography as the standard method for detecting CAV at the time of the

   invention, Dr. Christians nevertheless opines that a number of surveillance methods

   were developed for the detection of CAV prior to the invention date, and that one

   would need to determine their sensitivities to make the claimed comparison. To

   begin, in making this argument, Dr. Christians states that coronary angiography and

   IVUS were both accepted as the “gold standards” for the detection of CAV at the

   time of the invention, but that the sensitivities of other methods would be impacted

   by which of these were chosen as a reference standard. Dr. Christian’s analysis in

   this regard mischaracterizes the claims. The claims do not require using a reference

   standard for CAV to determine the sensitivity of another CAV assay. All they

   require is that the claimed assays have a sensitivity greater than 56%, which is higher

   than the prevailing standard for surveilling CAV at the time of the invention,

   coronary angiography.

         62.    Dr. Christians’ assertion that there were many surveillance methods

   known in the art besides IVUS and CCA that could be used as reference standards

   is therefore inapplicable.   See A1080      ¶ 70.   Moreover, the publications Dr.

   Christians cites elsewhere in his report directly contradict this opinion, and confirm



                                             31

                                            A0041
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 50 of 370 PageID #: 5044




   my analysis above that coronary angiography was the standard for surveilling CAV

   at the time of the invention, and that IVUS was an emerging alternative that was not

   universally accepted:

               Coronary angiography has been the cornerstone of the
               diagnosis of CAV vasculopathy (CAV) before the advent
               of IVUS. Although coronary angiography is not perfect, it
               provides a screening tool to grossly detect the presence of
               CAV.

                                            …

               [A]lthough IVUS remains an experimental tool to help
               investigators evaluate the outcome of various therapeutic
               conditions, clinical utility is limited, and importantly, may
               be used at any point in the transplant process for excluding
               significant disease when the angiogram appears
               ambiguous. It is unlikely, however, that the IVUS will
               define flow-limiting epicardial disease that is not
               demonstrated by a high-quality coronary angiogram.
               Although IVUS remains very sensitive to define CAV, we
               cannot advocate routine IVUS at this time because its
               value as a surrogate marker remains investigational.
               IVUS holds promise, pending further research, as a guide
               to therapy as well as a valid surrogate marker.

   Mehra at A1170, A1172. For these additional reasons, the claims are not indefinite.

         D.    The Claims Are Not Indefinite Based On Test Conditions

         63.   Dr. Christians also opines that the sensitivity claim term is indefinite

   because the intrinsic record does not provide any objective standards or testing

   conditions for (1) the amount of dd-cf-DNA that is indicative of rejection; (2) the

   time that has elapsed after transplant; (3) the study design; and (4) the clinical

   context. According to Dr. Christians, each of these factors will lead to varying

                                            32

                                            A0042
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 51 of 370 PageID #: 5045




   sensitivity results depending on which conditions are used, and therefore the claims

   are indefinite. I disagree with Dr. Christian’s opinions.

         64.    As an initial matter, Dr. Christians acknowledges that sensitivity has a

   very straightforward definition that simply requires a comparison of the number of

   true positives to the total number of subjects with the condition. A1061-1062 ¶ 31.

   Nevertheless, Dr. Christians opines that sensitivity will vary between settings and

   patient groups, and cites to STARD guidelines for the reporting of studies of

   diagnostic accuracy, which he states provide the “essential elements of the design

   and conduct of a study.” A1081 ¶ 74. Dr. Christians appears to suggest that the

   claims are indefinite because the specification does not disclose each of the items

   identified in the STARD checklist. I understand that this is not the appropriate

   inquiry for indefiniteness. In any event, the intrinsic record provides teachings that

   would guide a POSA’s selection of testing conditions to evaluate the sensitivity of

   the claimed methods, as set forth in more detail below.

                1.    The Specification Provides Guidance On The Amount of dd-
                      cfDNA Deemed To Be Indicative Of Organ Rejection

         65.    Dr. Christians opines that because the sensitivity of the method will

   vary depending on the choice of the % dd-cfDNA threshold by which sensitivity is

   determined, the claims are indefinite. A1083-1084 ¶¶ 76-78. I disagree with Dr.

   Christians’ opinion. To begin, I understand that the fact that results may vary does

   not render the claims indefinite if a POSA is otherwise able to determine the claim


                                            33

                                            A0043
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 52 of 370 PageID #: 5046




    scope with reasonable certainty. Nevertheless, the specification provides ample

    teachings for a POSA to determine the amount of dd-cfDNA deemed to be sufficient

    to determine whether organ rejection has occurred.

          66.    The specification discusses the sensitivity of the claimed methods and

    notes that “[w]hile the fraction of donor DNA in the recipient blood is currently not

    well determined and will depend on organ type, one can take 1% as a baseline

    estimate based on the literature and applicants own studies with heart transplant

    patients.” D.I. 89-3 at 16:62-65. A POSA reading this disclosure would therefore

    understand that up to 1% would be a reasonable baseline percentage for the amount

    of dd-cfDNA circulating in a transplant recipient’s blood, and that amounts greater

    than this would signal that organ rejection may be occurring. While the specification

    teaches that the dd-cfDNA threshold may vary depending on the type of organ one

    is surveilling, the specification discloses a general baseline 1% dd-cfDNA threshold,

    and a POSA could determine whether or not to adjust that threshold through standard

    assessment or routine testing.

          67.    Consistent with this teaching, Example 1 in the specification provides

    a representative embodiment where the percentage of dd-cfDNA in a transplant

    recipient was monitored over time to determine the status of an organ transplant. Id.

    at 25:40-26:19. Example 1 explains that the “level of chromosome Y detected in

    plasma was negligible in plasma at three months prior to rejection, but increased >



                                             34

                                            A0044
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 53 of 370 PageID #: 5047




   10-fold to 2% of total genomic fraction at the time a biopsy determined rejection.”

   Id. at 26:1-5. Example 1 then cites to Figure 3, which shows that the percentage of

   dd-cfDNA present in the transplant recipient’s plasma started at a baseline

   percentage of around 1%, and that it increased notably at the time the biopsy detected

   organ rejection:

                                         Figure 3




         68.    A POSA reading Example 1 would therefore understand that he or she

   could use a 1% dd-cfDNA as a starting point and baseline threshold to calculate the

   sensitivity of the claimed assays.

         69.    Indeed, the DART Study Dr. Christians cites to show that varying the

   dd-cfDNA threshold will alter the sensitivity actually further supports that a POSA

   would choose 1% as the dd-cfDNA threshold to determine sensitivity. Specifically,

   the authors of the DART Study chose a cutoff of 1.0% dd-cfDNA to evaluate the



                                            35

                                            A0045
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 54 of 370 PageID #: 5048




    clinical results, including the sensitivity, of the assay used therein. See Bloom at

    A1130. The authors note that “dd-cfDNA may be used to assess allograft rejection

    and injury; dd-cfDNA levels <1% reflect the absence of active rejection (T cell–

    mediated type ≥IB or ABMR) and levels >1% indicate a probability of active

    rejection.” Id. at A1126; see also id. at A1127 (“In stable heart transplant recipients,

    the fraction of cfDNA originating from the graft is nearly always <1%, whereas

    during rejection the levels of dd-cfDNA are significantly higher.”). The authors

    concluded based on the data presented in Figure 3 in the Bloom manuscript that Dr.

    Christians cites that “[w]ith a cutoff of 1.0%, dd-cfDNA had an 85% specificity

    (95% CI, 79% to 91%) and 59% sensitivity (95% CI, 44% to 74%) to discriminate

    active rejection from no rejection.” Id. at A1128. Thus, contrary to Dr. Christians’

    opinions, the Bloom publication is consistent with what a POSA would readily

    understand.

          70.     Beyond this, even if it were not possible to use 1.0% dd-cfDNA as a

    starting point and baseline threshold, those of skill in the art would understand that

    the appropriate cut-off could be determined and optimized empirically and that this

    was routine statistical application. For instance, a 2006 publication explains as

    follows:

                  When a new diagnostic test is developed or when a
                  diagnostic test is to be used in a clinical condition different
                  from the one for which the test was developed, test’s cutoff
                  score may require re-determination. This determination or

                                                36

                                               A0046
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 55 of 370 PageID #: 5049




                 re-determination may usually be based on biological,
                 clinical or demographic situations. Some statistical
                 methods may also be used or may be used in addition to
                 the clinical experiences, analytical and empirical
                 evidences for finding more reliable and valid cutoff point
                 for classifying cases as positive or negative. 95%
                 confidence interval (CI) of mean i.e. Mean ± 2SD method,
                 ROC curve, discriminant function analysis may prove to
                 be helpful statistical tools for such situation.

    A0307-310 at A0307, Singh, G., Determination of Cutoff Score for a Diagnostic

    Test, The Internet Journal of Laboratory Medicine, Vol. 2, No. 1 (2006). One of

    skill in the art would understand that the diagnostic threshold can be chosen to

    achieve the desired sensitivities and specificities. See id. at A0308 (“Now one may

    choose a particular observed value of the test as cutoff value, which corresponds to

    the desired sensitivity and specificity (or 1-specificity).”).

          71.    Thus, to the extent Dr. Christians contends that the claims are indefinite

    because the specification does not include a step-by-step method for determining the

    diagnostic thresholds, I disagree. The person of skill in the art would understand

    how to do this routinely and would be able to straightforwardly tailor the diagnostic

    thresholds to particular situations (e.g., different patient groups, different time

    frames, different organs, etc.) to the extent this is required.

                 2.     The Specification Provides Guidance To A POSA
                        Regarding When To Measure Sensitivity

          72.    I also disagree with Dr. Christians’ opinion that the claims are indefinite

    because sensitivity may vary depending on the amount of time that has elapsed after


                                               37

                                              A0047
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 56 of 370 PageID #: 5050




    transplantation. A1085-1086 ¶ 80. As I explain above, even if this is true, it would

    be a routine matter for a POSA to assess the appropriate diagnostic thresholds as a

    function time after organ transplant and tailor those thresholds to the desired

    sensitivities and specificities.

           73.    Regardless, the written description provides sufficient teachings for a

    POSA to be able to determine when sensitivity could be measured. First, as

    explained above, the context of the invention is being able to detect incipient organ

    rejection to avoid the serious adverse outcomes that occur when organ rejection is

    detected too late. See D.I. 89-3 at 6:19-23 (“Early detection of CAV, prior to the

    development of angiographically apparent disease, graft dysfunction, or symptom

    onset is crucial to guide the appropriate use of emerging therapies that retard and

    occasionally reverse progression of CAV.”).         Therefore a POSA would be

    particularly interested in determining the sensitivity of the claimed methods before

    the onset of symptoms or signs suggesting active rejection.

           74.    Consistent with this understanding, the specification explains that the

    amount of dd-cfDNA circulating in a transplant recipient’s blood can be monitored

    over time and that changes in the % dd-cfDNA can indicate different organ

    transplant statuses. See, e.g., id. at 23:1-12. Again, Example 1 in the specification

    provides a representative embodiment where dd-cfDNA was measured at various

    time points following transplantation to determine whether organ rejection was



                                             38

                                             A0048
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 57 of 370 PageID #: 5051




   occurring. In particular, Example 1 explains that “[t]he level of chromosome Y

   detected in plasma was negligible in plasma at three months prior to rejection, but

   increased >10-fold to 2% of total genomic fraction at the time a biopsy determined

   rejection. The highest levels of cY in the plasma DNA are seen at this time (FIG.3).”

   Id. at 26:1-6. The specification further explains that similar trends were observed

   for another patient, the results of which are presented in Figure 4. Figures 3 and 4

   in turn show that the % dd-cfDNA had increased substantially when the organ

   rejection was detected by biopsy 21 and 5 months after transplantation, respectively:


                                        Figure 3




                                            39

                                           A0049
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 58 of 370 PageID #: 5052




                                         Figure 4




          75.    Consistent with the specification’s teachings regarding the benefits of

    detecting organ rejection early on before the development of more serious

    symptoms, signs, and adverse outcomes, the specification provides specific

    guidance to a POSA on how to test dd-cfDNA levels following transplantation to

    properly monitor for organ rejection. For these additional reasons, the claims are

    not indefinite.

                 3.    Study Design And Clinical Context Does Not Render The
                       Claims Indefinite
          76.    Finally, I disagree with Dr. Christians’ opinion that study design and

    the clinical context renders the claims indefinite. As an initial matter, many of Dr.

    Christians’ opinions in this section of his report simply rehash his opinions that



                                             40

                                            A0050
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 59 of 370 PageID #: 5053




    certain variables such as the reference standard, the timing at which dd-cfDNA is

    measured, and the percentage threshold used will impact sensitivity. See A1087-

    1088, A1091 ¶¶ 84, 85, 91, 92. I disagree with these opinions for the same reasons

    set forth above.

          77.    Dr. Christians also suggests that because the specification does not

    explain how the claimed sensitivity of greater than 56% was “derived,” it cannot

    validly be compared to the sensitivity of the claimed assays. A1087 ¶ 84. But it

    does not matter how the sensitivity of 56% was identified as a threshold in the claims

    and specification.   A POSA would readily be able to determine whether the

    sensitivity of a given assay exceeds 56%, regardless of how the 56% described in

    the specification was identified.

          78.    Dr. Christians’ opines that there was “no standard definition for CAV”

    at the time of the invention, and that different techniques and testing parameters

    contribute to a lack of standardized methods to diagnose CAV. I disagree with these

    opinions as well. First, the Mehra article Dr. Christians cites to support these

    opinions states that CAV is characterized by proliferative thickening of the vascular

    intima, and provides the clinical consensus on CAV:

                 Coronary angiography coupled with assessment of cardiac
                 allograft function maintains the highest level of evidence
                 and consensus opinion for inclusion in the final
                 nomenclature. The advantages of angiography are that it is
                 universal in availability for both adult and pediatric
                 patients, clinically accepted, and applicable at any time in

                                             41

                                            A0051
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 60 of 370 PageID #: 5054




                 the post-transplantation process (favorable             for
                 longitudinal and snap-shot assessments).

    Mehra at A1170. Therefore, consistent with my explanation above, the Mehra

    publication confirms that coronary angiography was considered the standard for

    assessing and, when coupled with an assessment of heart function, defining the

    stage/progression of CAV, even though different techniques were available. Thus

    while detection and diagnosis of CAV was not perfect, there was a recognized

    standard for surveilling CAV and determining CAV status.

          79.    Additionally, because coronary angiography had a recognized

    sensitivity of 43-44%, Dr. Christians’ criticisms regarding the impact of the severity

    and type of rejection occurring (A1088 ¶ 86) and the different disease mechanisms

    that are involved in transplant organ rejection and CAV (A1089 ¶ 87) on the

    sensitivity of other CAV assays are misguided.

          80.    As to the type of transplant rejection, the specification discloses that

    “transplant rejection” encompasses both acute and chronic rejection. D.I. 89-3 at

    4:4-35; 21:56-57.     According to the specification, acute transplant rejection

    generally occurs within a few weeks after transplant surgery, while chronic rejection

    generally occurs within months to years after transplant surgery. Id. at 4:12-21. As

    explained above, Example 1 in the specification provides a representative

    embodiment that shows a POSA how to measure % dd-cfDNA at various time points

    after organ transplantation. The specification thus provides the requisite guidance a


                                             42

                                            A0052
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 61 of 370 PageID #: 5055




    POSA would need to determine the sensitivity of the claimed methods when used to

    detect acute and/or chronic organ rejection.

          81.    In addition to the teachings in the specification, as I explain above, a

    POSA could determine whether or not to adjust that threshold based on the time at

    which dd-cfDNA is measured through standard assessment or routine testing. Such

    techniques could be applied to any category of organ rejection, whether chronic,

    acute, ABMR, or TCMR.

          82.    This guidance is consistent with the teachings in Bloom. For instance,

    the Bloom paper explains that “[w]ith a cutoff of 1.0%, dd-cfDNA had an 85%

    specificity (95% CI, 79% to 91%) and 59% sensitivity (95%, CI 44% to 74%) to

    discriminate active rejection from no rejection.” Bloom at A1128. This is confirmed

    by Figure 3 in the Bloom paper, which Dr. Christians cites in his declaration, and

    shows that at a dd-cfDNA threshold of 1%, the dd-cfDNA has a sensitivity of over

    59% for detecting active rejection (as opposed to sub-categories thereof).

          E.     Plaintiffs’ Proposed Construction Is Supported And Not Indefinite

          83.    Dr. Christians states that Plaintiffs contend that the plain and ordinary

    meaning of the sensitivity term is “the sensitivity of an infringing method must be

    at least 56% better than the surveillance methods that were in use at the time of filing

    for monitoring cardiac allograft vasculopathy (“CAV”) disease associated with heart

    transplant.” A1092 ¶ 94. To clarify, I understand Plaintiffs’ position is that the



                                              43

                                             A0053
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 62 of 370 PageID #: 5056




   sensitivity term requires an infringing method to have a sensitivity greater than 56%,

   which is higher than the reported sensitivity of the standard CAV surveillance

   method that was in use at the time of the invention. As explained above, the CAV

   surveillance methods recited in the claims refer specifically to coronary

   angiography, which had a recognized sensitivity of 43-44%.

         84.    In this regard, I note that Plaintiffs’ proposed construction is otherwise

   consistent with how Dr. Christians characterizes the claim scope based on the

   intrinsic record and Dr. Van Ness’s testimony. See id. ¶ 95 (“By the plain language

   of the claim, a sensitivity of 60% is ‘greater than 56’”); id. ¶ 96 (“The written

   description refers to a claimed method that has at least 56% sensitivity”); A1093 ¶

   97 (“[I]t appears the Examiner at least understood that a sensitivity greater than 56%

   would meet the claim limitation.”); id. ¶ 98 (“It is clear that Dr. Van Ness understood

   that the subject term referred to a sensitivity greater than 56%, not a sensitivity 56%

   greater than other surveillance methods.”); A1094 ¶ 99 (“Dr. Van Ness testified that

   the claimed methods are directed to an assay with a sensitivity that is better than

   56%, not an assay with a sensitivity that is 56% greater than existing methods.”).

         85.    For all of the reasons set forth above, this limitation merely requires

   that the claimed assay have a sensitivity of greater than 56%, which was higher than

   the 43-44% sensitivity of the standard for surveilling CAV, coronary angiography.




                                             44

                                            A0054
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 63 of 370 PageID #: 5057




    X.    Conclusion

          86.   If I am called upon to testify about this report by deposition or at a

    hearing before the Court, I may use or refer to other documents or information

    similar to that specifically identified above. While I have not yet prepared any

    graphics, animations, pictures, demonstrations, or other audio or visual aids, I may

    use such aids to explain my analysis and opinions.

          87.   While many of my opinions and analyses are under specific headings,

    I may use or refer any portion of my report in support for any of my opinions or

    analysis.

          88.   I have reviewed documents, files, products, and information in A0093-

    94 (Appendix B) which I have considered and which form part of the basis for my

    analysis and opinions in this report. To the extent not identified in A0093-94

    (Appendix B), I have also considered each of the documents cited in this report. I

    am also relying on my expert qualifications and experience for my analysis and

    opinions.

          89.   The above opinions and analysis in this report are based upon my

    consideration of the materials I have reviewed to date. If additional information

    becomes available, the information and opinions presented may be supplemented or

    amended.




                                            45

                                           A0055
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 64 of 370 PageID #: 5058




     Dated: April 1, 2021                 By:




                                                Dr. Steven Weisbord




                                        46

                                      A0056
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 65 of 370 PageID #: 5059



                              CURRICULUM VITAE


  BIOGRAPHICAL INFORMATION
  Name:                  Steven Darrow Weisbord
  Citizenship:           United States of America
  Home Address:          7008 Reynolds Street
                         Pittsburgh, PA 15208
  Home Telephone:        (412) 371-5477
  Office Address:        VA Pittsburgh Healthcare System
                         Mailstop 111F-U
                         Room 7E 120
                         Pittsburgh, PA 15240
  Office Telephone:      (412) 360-3911
  Office Fax:            (412) 360-6908
  E-mail:                weisbordsd@upmc.edu




  EDUCATION AND TRAINING
  Undergraduate
  Dates Attended      Name and Location               Degree      Major Subject
  1985-90             University of Rhode Island      BA, 1990    Biology
                      Kingston, Rhode Island

  1987                Universidad de Salamanca                    Spanish Language
                      Salamanca, Spain                            and Literature

  1987-1988           Tel Aviv University                         Middle Eastern
                      Tel Aviv, Israel                            Studies and
                                                                  Hebrew

  1990                University of Granada                       Spanish Language
                      Granada, Spain                              and History


  Graduate
  Dates Attended      Name and Location               Degree      Major Subject
  1993-1997           George Washington University    MD, 1997    Medicine
                      Washington, D.C.

  2001-2004           University of Pittsburgh        MSc, 2004   Clinical Research
                      Pittsburgh, PA



                                                                                      1



                                              A0057
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 66 of 370 PageID #: 5060


  Post-Graduate Residency and Fellowship Training
  Dates Attended     Name and Location                           Discipline/ProgramDirector
  1997-2000          University of Pittsburgh School of Medicine        Resident
                     Pittsburgh, PA                                     Internal Medicine
                                                                        Dr. Frank J. Kroboth

  2000-2001           University of Pittsburgh School of Medicine        Chief Resident
                      Pittsburgh, PA                                     Internal Medicine
                                                                         Dr. Frank J. Kroboth

  2001-2004           University of Pittsburgh Medical Center            Fellow, Renal
                      Pittsburgh, PA                                     Electrolyte Division
                                                                         Dr. James R. Johnston



  APPOINTMENTS AND POSITIONS
  2019 -              Professor of Medicine and Clinical and Translational Science (with Tenure)
                      Renal-Electrolyte Division
                      University of Pittsburgh School of Medicine, Pittsburgh, PA

  2013-2019           Associate Professor of Medicine (with Tenure)
                      Renal-Electrolyte Division
                      University of Pittsburgh School of Medicine, Pittsburgh, PA

  2013-2019           Associate Professor of Clinical and Translational Science
                      Clinical and Translational Science Institute
                      University of Pittsburgh School of Medicine, Pittsburgh, PA

  2005-2013           Assistant Professor of Medicine
                      Renal-Electrolyte Division
                      University of Pittsburgh School of Medicine, Pittsburgh, PA

  2010-2013           Assistant Professor of Clinical and Translational Science
                      Clinical and Translational Science Institute
                      University of Pittsburgh School of Medicine, Pittsburgh, PA

  2004-2005           Visiting Assistant Professor of Medicine
                      Renal-Electrolyte Division
                      University of Pittsburgh School of Medicine, Pittsburgh, PA

  2004-Present        Staff Physician
                      Renal Section
                      VA Pittsburgh Healthcare System, Pittsburgh, PA




                                                                                                2



                                             A0058
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 67 of 370 PageID #: 5061


  2004-Present         Core Faculty Member
                       Center for Health Equity Research and Promotion
                       Center of Innovation
                       VA Pittsburgh Healthcare System, Pittsburgh, PA


  2016-Present         Faculty Member
                       The Center for Critical Care Nephrology
                       Department of Critical Care Medicine
                       University of Pittsburgh School of Medicine



  CERTIFICATION AND LICENSURE
  Specialty certification
  Board Certification - Internal Medicine - 2000-2010
  Board Certification – Nephrology - through 2024

  Other certification
  International Society of Nephrology – Clinical Nephropathology Certificate - 2016


  Licensure
  US Medical License Examination– part 1 June, 1995
  US License Examination – part 2 March, 1997
  US License Examination – part 3 December, 1997
  Medical License - Commonwealth of Pennsylvania
  Drug Enforcement Administration: available on request



  MEMBERSHIPS in PROFESSIONAL and SCIENTIFIC SOCIETIES
  American Society of Nephrology (Fellow 2005)
  National Kidney Foundation (Fellow 2011)
  International Society of Nephrology



  HONORS
  University of Rhode Island          Summa Cum Laude, 1990

                                      Phi Beta Kappa National Honor Society, 1988

                                      Golden Key National Honor Society, 1989

                                      Phi Alpha Theta History Honor Society, 1988

                                      Phi Eta Sigma Freshman Honor Society, 1986
                                      University College Scholars Award, 1985-1986
                                                                                      3



                                              A0059
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 68 of 370 PageID #: 5062



                                    Children of Alumni Merit Scholarship Award, 1985-1986

                                    Dean’s List, 1985 – 1990


George Washington University        Alpha Omega Alpha Medical Honor Society, 1996

                                    Kane King Dodek Obstetrics & Gynecology Award, 1997

                                    National Health Service Corps Scholarship 1993-1997


University of Pittsburgh            Pfizer American Society of Nephrology Fellow Abstract Award,
                                    2002

                                    Department of Medicine Annual Research Day Post-
                                    Doctoral Fellow Research Award, 2003

                                    Pfizer American Society of Nephrology Fellow Abstract Award,
                                    2003

                                    Division of Critical Care Medicine Institutional NRSA
                                    Awardee 2001-2003

                                    Conferral of Tenure, 2013


VA Pittsburgh Healthcare System     Bronze medal winner – Pittsburgh Federal Executive
                                    Board’s 2005 “Rookie of the Year Award in Excellence in
                                    Government.”

                                    Raymond M. Rault Faculty Teaching Award 2015-2016



PUBLICATIONS
Refereed Publications
   1. Weisbord SD, Soule JB, Kimmel PL. Poison on Line - Acute Renal Failure Caused by
      Oil of Wormwood Purchased Through the Internet. New England Journal of
      Medicine.1997;337:825-827. PMID: 9297113

   2. Weisbord SD, Whittle J, Brooks RC. Is warfarin really underused in patients with atrial
      fibrillation? Journal of General Internal Medicine. 2001;16:743-749. PMID: 11722687

   3. Weisbord SD, Chaudhuri A, Blauth K, DeRubertis FR. Monoclonal gammopathy and
      spurious hypophosphatemia. American Journal of the Medical Sciences. 2003;325, 98-
      100. PMID: 12589234
                                                                                                4



                                              A0060
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 69 of 370 PageID #: 5063


     4. Weisbord SD, Carmody SS, Bruns FJ, Rotondi AJ, Cohen LM, Zeidel ML, Arnold RM.
        Symptom burden, quality-of-life, advance care planning, and the potential value of
        palliative care in severely ill hemodialysis patients. Nephrology Dialysis Transplantation.
        2003;18:1345-1352. PMID: 12808172

     5. Weisbord SD, Fried LF, Arnold RM, Rotondi AJ, Levenson DJ, Fine MJ, Switzer GE.
        Development of a symptom assessment instrument for chronic hemodialysis patients: The
        Dialysis Symptom Index. Journal of Pain and Symptom Management. 2004; 27(3):226-
        240. PMID: 15010101

     6. Weisbord SD, Bruns FJ, Saul MI, Palevsky PM. Provider use of preventative strategies
        for radiocontrast nephropathy in high-risk patients. Nephron Clinical Practice. 2004;
        96(2)C56-62. PMID: 14988599

     7. Weisbord SD, Fried LF, Arnold RM, Fine MJ, Levenson DJ, Peterson RA, Switzer GE.
        The prevalence, severity, and importance of physical and emotional symptoms in chronic
        hemodialysis patients. Journal of the American Society of Nephrology. 2005; 16:2487-
        2494. PMID: 15975996

     8. Weisbord SD, Ramkumar M, McBride DJ, Lapidus S, Palevsky PM. Functional Renal
        Artery Obstruction after Percutaneous Kidney Biopsy. Nephrology Dialysis
        Transplantation. 2005;20:1274-5. PMID: 15840676

     9. Aslam N, Pesacreta M, Bastacky SI, Huston A, Palevsky PM, Weisbord SD. Light
        Chain-Associated Fanconi Syndrome with Nephrotic-Range Proteinuria. American
        Journal of Kidney Diseases. 2006; 47: e43-45. PMID: 16570336

     10. Weisbord SD, Chen H, Stone RA, Kip KE, Fine MJ, Saul MI, Palevsky PM.
         Associations of Increases in Serum Creatinine with Mortality and Length of Hospital
         Stay Following Coronary Angiography. Journal of the American Society of Nephrology.
         2006; 17:2871-2877. PMID: 16928802

     11. Weisbord SD, Fried LF, Unruh ML, Kimmel PL, Switzer GE, Fine MJ, Arnold RM.
         Associations of Race with Depression, Symptoms and Spirituality in Maintenance
         Hemodialysis Patients. Nephrology Dialysis Transplantation. 2007; 22: 2003-2008.
         PMID: 16998218

     12. Weisbord SD, Bernardini J, Mor MK, Hartwig KC, Nicoletta PJ, Palevsky PM, Piraino
         B. The Effect of Intravascular Radiocontrast on Residual Renal Function in Peritoneal
         Dialysis Patients Undergoing Coronary Angiography. Clinical Cardiology. 2006;29:494-
         497. PMID: 17133846

     13. Weisbord SD, Fried LF, Mor MK, Resnick AL, Kimmel PL, Palevsky PM, Fine MJ.
         Associations of Race and Ethnicity with Hematocrit and Management of Anemia among
         Patients Initiating Renal Replacement Therapy. Journal of the National Medical
         Association. 2007;1218-1226. PMID: 18020096


                                                                                                  5



                                               A0061
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 70 of 370 PageID #: 5064


     14. Weisbord SD, Fried LF, Mor MK, Resnick AL, Unruh ML, Palevsky PM, Levenson DJ,
         Cooksey SH, Fine MJ, Kimmel PL, Arnold RM. Renal Provider Recognition of
         Symptoms in Patients on Maintenance Hemodialysis. Clinical Journal of the American
         Society of Nephrology. 2007;(5):960-967. PMID: 17702730

     15. Carreon M, Fried LF, Palevsky PM, Kimmel PL, Arnold RM, Weisbord SD. Clinical
         Correlates and Treatment of Pain and Sexual Dysfunction in Patients on Maintenance
         Hemodialysis. Hemodialysis International. 2008;12:268-274. PMID: 18394062

     16. Weisbord SD, Mor MK, Resnick AL, Hartwig KC, Sonel AF, Fine MJ, Palevsky PM.
         Prevention, Incidence, and Outcomes of Contrast-Induced Nephropathy. Archives of
         Internal Medicine. 2008;168:1325-1332. PMID: 18574090

     17. Weisbord SD, Hartwig KC, Sonel AF, Palevsky PM, Fine MJ. The Incidence of
         Clinically Significant Contrast-Induced Nephropathy Following Non-Emergent Coronary
         Angiography - Catheterization and Cardiovascular Interventions. 2008; 71:879-885.
         PMID: 18412255

     18. VA/NIH Acute Renal Failure Trial Network – Intensity of Renal Support in Critically Ill
         Patients with Acute Kidney Injury. New England Journal of Medicine. 2008;359:82-84
         [Collaborating author]. PMID: 18492867

     19. Weisbord SD, Mor MK, Resnick AL, Hartwig KC, Palevsky PM, Fine MJ. Incidence
         and Outcomes of Contrast-Induced AKI Following Computed Tomography. Clinical
         Journal of the American Society of Nephrology 2008:3:1274-1281. PMID: 18463172

     20. Weisbord SD, Bossola M, Fried LF, Giungi, S, Tazza L, Palevsky PM, Arnold RM,
         Luciani G, Kimmel PL. Cultural Comparison of Symptoms in Patients on Maintenance
         Hemodialysis. Hemodialysis International 2008;12:434-440. PMID: 19090866

     21. Weisbord SD, Mor MK, Hartwig KC, Palevsky PM, Fine MJ. Factors Associated with
         the Use of Preventive Care for Contrast-Induced Acute Kidney Injury. Journal of General
         Internal Medicine. 2009;24:289-298. PMID: 19156472

     22. Hanlon JT, Aspinall S, Semla T, Weisbord SD, Fried L, Good C, Fine M, Stone R, Pugh
         MJ, Rossi M, Handler S. Consensus guidelines for oral dosing of primarily renally
         cleared medications in older adults. Journal of the American Geriatrics Society.
         2009;57:335-40. PMID: 19170784

     23. Abdel-Kader K, Unruh ML, Weisbord SD. Symptom Burden, Depression and Quality of
         Life in Chronic and End-Stage Renal Disease. Clinical Journal of the American Society
         of Nephrology. 2009;4:1067-1074. PMID: 19423570

     24. Jasuja D, Mor MK, Hartwig KC, Palevsky PM, Fine MJ, Weisbord SD – Provider
         Knowledge of Contrast-Induced Acute Kidney Injury. American Journal of the Medical
         Sciences 2009;338:280-86. PMID: 19641454


                                                                                                   6



                                              A0062
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 71 of 370 PageID #: 5065


     25. Claxton R, Blackhall L, Weisbord SD, Holley JL. Under-Treatment of Symptoms in
         Patients on Maintenance Hemodialysis. Journal of Pain and Symptom Management.
         2010;39:211-218. PMID: 19963337

     26. Seethala S, Hess R, Bossola M, Unruh ML, Weisbord SD. Sexual Function in Women
         Receiving Maintenance Dialysis. Hemodialysis International. 2010;14:55-60. PMID:
         19758295

     27. Roumelioti M, Argyropoulos C, Buysse DJ, Nayar H, Weisbord SD, Unruh ML. Sleep
         Quality, Mood, Alertness and Their Variability in CKD and ESRD. Nephron Clinical
         Practice. 2010;114:c277-c287. PMID: 20090370

     28. Nephrotoxicity of Iodixanol versus Iopamidol in patients with chronic kidney disease and
         diabetes mellitus undergoing coronary angiographic procedures. American Heart Journal.
         2009;158:822-828 [Collaborating author]. PMID: 19853704

     29. Hanlon JT, Wang X, Handler SM, Weisbord SD, Pugh MJ, Semla, T, Stone RA,
         Aspinall, SL. Potentially Inappropriate Prescribing of Primarily Renally Cleared
         Medications in Older Veterans Affairs Nursing Home Patients. Journal of the American
         Medical Directors Association. 2011:12:377-383. PMID: 21450179

     30. Weisbord SD, Shields A, Mor MK, Sevick M, Homer M, Peternel J, Porter P, Rollman
         BL, Palevsky PM, Arnold RM, Fine MJ. Methodology of a randomized clinical trial of
         symptom management strategies in patients receiving chronic hemodialysis: The SMILE
         study. Contemporary Clinical Trials. 2010;31:491-497. PMID: 20601163

     31. Green JA, Mor MK, Shields AM, Palesky PM, Fine MJ, Arnold RM, Weisbord SD.
         Health Literacy in Patients on Maintenance Hemodialysis. Clinical Journal of the
         American Society of Nephrology. 2011;6:1354-1360. PMID: 21551025

     32. Jhamb M, Pike F, Ramer S, Argyropoulos C, Steel J, Dew MA, Weisbord SD, Weissfeld
         L, Unruh M. Impact of Fatigue on Outcomes in the Hemodialysis (HEMO) Study.
         American Journal of Nephrology. 2011;33:515-523. PMID: 21555875

     33. Green SM, Selzer F, Mulukutla SR, Tadajweski EJ, Green JA, Wilensky RL, Laskey
         WK, Cohen HA, Rao SV, Weisbord SD, Lee JS, Reis SE, Kip KE, Kelsey SF, Williams
         DO, Marroquin OC. Comparison of Bare Metal and Drug-Eluting Stents in Patients with
         Chronic Kidney Disease: A Report from the NHLBI Dynamic Registry. American
         Journal of Cardiology. 2011;108:1658-1654. PMID: 21890077

     34. Green JA, Mor MK, Shields AM, Palesky PM, Fine MJ, Arnold RM, Weisbord SD.
         Renal provider perceptions and practice patterns for the management of pain, sexual
         dysfunction, and depression in hemodialysis patients. Journal of Palliative Medicine.
         2012; 15(2):163-7 PMID: 22339326




                                                                                                 7



                                               A0063
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 72 of 370 PageID #: 5066


     35. Palevsky PM, Molitoris BA, Okusa MD, Faubel SG, Kellum JA, Wald R, Chertow
         GM, Levin A, Waikar SS, Murray PT, Parikh CR, Shaw AD, Go AS, Chinchilli VM,
         Liu KD, Cheung AK, Weisbord SD, Chawla LS, Kaufman JS, Devarajan P, Toto
         RM, Hsu C, Greene TH, Mehta RL, Stokes JB, Thompson AM, Thompson BT,
         Westenfelder CS, Tumlin JA, Warnock DG,. Shah SV, Xie Y, Duggan EG, Kimmel PL,
         Star RA. Design of Clinical Trials in Acute Kidney Injury: Report from an NIDDK
         Workshop on Trial Methodology. Clinical Journal of the American Society of
         Nephrology. 2012; 7:844-850. PMID: 22442182

     36. Okusa MD, Molitoris BA, Palevsky PM, Faubel SG, Kellum JA, Wald R, Chertow
         GM, Levin A, Waikar SS, Murray PT, Parikh CR, Shaw AD, Go AS, Chinchilli VM,
         Liu KD, Cheung AK, Weisbord SD, Chawla LS, Kaufman JS, Devarajan P, Toto RM,
         Hsu C, Greene TH, Mehta RL, Stokes JB, Thompson AM, Thompson BT,. Westenfelder
         CS, Tumlin JA, Warnock DG, Shah SV, Xie Y, Duggan EG, Kimmel PL, Star RA.
         Design of Clinical Trials in Acute Kidney Injury: A Report from an NIDDK Workshop.
         Prevention Trials. Clinical Journal of the American Society of Nephrology. 2012;7:851-
         855. PMID:22442188

     37. Molitoris BA, Okusa MD, Palevsky PM, Chawla LS, Kaufman JS, Devarajan P, Toto
         RM, Hsu C, Greene TH, Faubel SG, Kellum JA, Wald R, Chertow GM, Levin A,
         Waikar SS, Murray PT, Parikh CR, Shaw AD, Go AS, Chinchilli VM, Liu KD,
         Cheung AK, Weisbord SD, Mehta RL, Stokes JB, Thompson AM, Thompson BT,
         Westenfelder CS, Tumlin JA, Warnock DG, Shah SV, Xie Y, Duggan EG, Kimmel PL,
          Star RA. Design of Clinical Trials in Acute Kidney Injury: A Report from an NIDDK
         Workshop. Trials of patients with sepsis and in selected hospital settings. Clinical
         Journal of the American Society of Nephrology. 2012;7:856-860. PMID: 22442184

     38. Weisbord SD, Mor MK, Green JA, Sevick MA, Shields AM, Zhao X, Rollman BL,
         Palevsky PM, Arnold RM, Fine MJ. Comparison of symptom management strategies for
         pain, erectile dysfunction, and depression in patients receiving chronic hemodialysis: A
         cluster randomized effectiveness trial. Clinical Journal of the American Society of
         Nephrology. 2013;8:90-99 d PMID: 23024159

     39. Green JA, Mor MK, Shields AM, Sevick MA, Arnold RM, Palevsky PM, Fine MJ,
         Weisbord SD. Associations of Health Literacy with Dialysis Adherence and Health
         Resource Utilization in Patients Receiving Chronic Hemodialysis. American Journal of
         Kidney Diseases. 2013;62:73-80. PMID: 23352380

     40. Weisbord SD, Gallagher M, Kaufman J, Cass A, Parikh CR, Chertow GM, Shunk KA,
         McCullough PA, Fine MJ, Mor MK, Lew RA, Huang GD, Connor TA, Brophy MT, Lee
         J, Soliva S, Palevsky PM. Prevention of Contrast-Induced Acute Kidney Injury: A
         Review of Published Trials and the Design of the Prevention of Serious Adverse Events
         Following Angiography (PRESERVE) Trial. Clinical Journal of the American Society of
         Nephrology 2013;9:1618-1631 PMID: 23660180




                                                                                                    8



                                               A0064
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 73 of 370 PageID #: 5067


     41. Hill M, Mor MK, Travis L, Ward T, Ramkumar M, Palevsky PM, Weisbord SD. Renal
         Function Following Fistulography in Patients with Advanced Chronic Kidney Disease.
         Renal Failure 2013;35:791-795 PMID: 23713575

     42. Palevsky PM, Liu KD, Brophy PD, Chawla LS, Parikh CR, Thakar CV, Tolwani AJ,
         Waikar SS, Weisbord SD. KDOQI US Commentary on the KDIGO Clinical Practice
         Guidelines for Acute Kidney Injury. American Journal of Kidney Diseases 2013;61:649-
         672. PMID: 23499048

     43. Mor MK, Sevick MA, Shields AM, Green JA, Palevsky PM, Arnold RM, Fine MJ,
         Weisbord SD. Sexual Function, Activity, and Satisfaction among Women Receiving
         Maintenance Hemodialysis. Clinical Journal of the American Society of Nephrology.
         2014;9:128-134 PMID: 24357510

     44. Jain D, Sheeth H, Bender FH, Weisbord SD, Green JA. Evaluation of a Single-Item
         Screening Question to Detect Limited Health Literacy in Peritoneal Dialysis Patients.
         Advances in Peritoneal Dialysis. 2014;30:27-30 PMID 25338418

     45. Jain D, Sheeth H, Green JA, Bender FH, Weisbord SD. Health Literacy in Patients on
         Maintenance Peritoneal Dialysis: Prevalence and Outcomes Peritoneal Dialysis
         International. 2015;35:96-98 PMID 25700462

     46. Weisbord SD, Mor MK, Sevick MA, Shields AM, Rollman BL, Palevsky PM, Arnold
         RM, Green JA, Fine MJ. Associations of Depressive Symptoms and Pain with Dialysis
         Adherence, Health Resource Utilization, and Mortality in Patients Receiving Chronic
         Hemodialysis – Clinical Journal of the American Society of Nephrology 2014;9:1594-
         1602 PMID: 25081360

     47. Belayev L, Mor MK, Sevick MA, Shields MA, Rollman BL, Palevsky PM, Arnold RA,
         Fine MJ, Weisbord SD. Longitudinal Associations of Depressive Symptoms and Pain
         with Quality of Life in Patients Receiving Chronic Hemodialysis - Hemodialysis
         International. 2015:19.216-224 PMID 25403142

     48. Hedayati S, Daniel D, Cohen S, Comstock B, Cukor D, Diaz-Linhart Y, Dember LM,
         Dubovsky A, Greene T, Grote N, Meagerty P, Katon W, Kimmel PL, Kutner N, Linke L,
         Quinn D, Rue T, Trivedi MH, Unruh M, Weisbord SD, Young BA, Mehrotra R.
         Rationale and Design of a Trial of Sertraline vs. Cognitive Behavioral Therapy for End-
         Stage Renal Disease Patients with Depression (ASCEND). Contemp Clin Trials. 2015
         Nov 24;47:1-11 PMID 26621218

     49. Cukor D, Cohen L, Cope E, Ghahramani N, Hedayati S, Hynes D, Shah V, Tentori F,
         Unruh M, Bobelu J, Cohen S, Dember L, Faber T, Fischer M, Gallardo R, Germain M,;
         Gahahte D, Grote N, Heagerty P, Kimmel P, Kutner N, Porter A, Sandy P, Struminger B,
         Subramanian L, Weisbord SD, Young B, Nelson R, Mehrotra R. Patient and
         Stakeholder Engagement Kidney Diseases Related Research. Clinical Journal of the
         American Society of Nephrology. 2016. 11(9):1702-1712 PMID: 27197911


                                                                                                 9



                                               A0065
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 74 of 370 PageID #: 5068


     50. Pena-Polanco J, Mor MK, Fine MJ, Palevsly PM, Tohme F, Weisbord SD. Preference
         for and Barriers to the Treatment of Depression in Patients Receiving Chronic
         Hemodialysis. Clinical Journal of the American Society of Nephrology 2017. 12(2): 298-
         303 PMID: 28126707

     51. Tohme F, Mor MK, Fine MJ, Palevsky PM, Weisbord SD. Predictors and Outcomes of
         Treatment Non-Adherence in Chronic Hemodialysis Patients. International Urology and
         Nephrology. 2017. 49(8):1471-1479. PMID: 28455663.

     52. Sridharan ND, Fish L, Yu L, Weisbord SD, Makaroun M, Yuo T. The Associations of
         Hemodialysis Access Type and Access Satisfaction with Health-Related Quality of Life.
         Journal of Vascular Surgery 2018. 67(1): 229-235 PMID: 28822665

     53. Flythe JE, Tandrea Hilliard T, Castillo G, Ikeler, Orazi J, Abdel-Rahman E, Pai AB,
         Rivara MB, St. Peter WL, Weisbord SD, Wilkie C, Mehrotra R. Symptom Prioritization
         among Adults Receiving In-Center Hemodialysis: A Mixed-Methods Study. Clinical
         Journal of the American Society of Nephrology. 2018.;13(5). PMID 29559445

     54. Weisbord SD, Gallagher M, Jneid H, Garcia S, Cass A, Thwin SS, Conner TA, Chertow
         GM, Bhatt DL, Shunk K, Parikh CR, McFalls, EO, Brophy M, Ferguson R, Wu H,
         Androsenko M, Myles J, Kaufman J, Palevsky JM. Outcomes After Angiography with
         Sodium Bicarbonate and Acetylcysteine. New England Journal of Medicine 2018. 378
         (7):603-614. PMID: 29130810

     55. Garcia S, Bhatt DL, Gallagher M, Jneid H, Kaufman J, Palevsky PM, Wu H, Weisbord
         SD. Strategies to Reduce Acute Kidney Injury and Improve Clinical Outcomes
         Following Percutaneous Coronary Intervention: A Subgroup Analysis of the Prevention
         of Serious Adverse Events Following Angiography (PRESERVE) Trial. Journal of the
         American College of Cardiology: Cardiovascular Interventions. 2018. 11(22):2254-2261
         PMID: 30466802

     56. Rondon H, Tandukar S, Mor MK, Ray EC, Bender FH, Kleyman TK, Weisbord SD.
         Urea for the Treatment of Hyponatremia. Clinical Journal of the American Society of
         Nephrology. 2018. 13(11):1627-1632. PMID: 30181129

     57. Mehrotra R, Cukor D, Unruh M, Rue T, Heagerty P, Cohen S, Dember LM, Diaz-Linhart
         Y, Dubovsky A, Greene T, Grote N, Kutner N, Trivedi MH, Quinn DK, ver Halen N,
         Weisbord SD, Young BA, Kimmel PL, Hedayati SS. Comparative Comparative Efficacy
         of Therapies for Depression for Hemodialysis Patients. Annals of Internal Medicine.
         2019. 170: 369-379. PMID: 30802897

     58. Maini R, Wong DB, Addison D, Spiegelman A, Darouiche K, Moscona JC, Hira RS,
         Chiang E, Alam M, Nambi V, Virani SS, Deswal A, Weisbord SD, Jneid H. Persistent
         Underrepresentation of Kidney Disease in Randomized Controlled Trials of
         Cardiovascular Disease in the Contemporary Era. Journal of the American Society of
         Nephrology.2018. 29(12):2782-2786. PMID: 30389726


                                                                                               10



                                              A0066
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 75 of 370 PageID #: 5069


     59. Jhamb M, Roumelioti ME, Steel J, Yabes J, Vowles K, Vodovotz Y, Breach S, Rollman
         B, Weisbord SD, Unruh M. Rationale and Design of Technology Assisted Stepped
         Collaborative Care Intervention to Improve Patient-Centered Outcomes in Hemodialysis
         Pateints (TACcare trial). Contemporary Clinical Trials. 2018. 73:81-91. PMID:
         30208343

     60. Flythe JE, Hilliard T, Lumby E, Castillo G, Orazi J, Abdel-Rahman E, Barton Pai A,
         Rivara MB, St. Peter WL, Weisbord SD, Wilkie C, Mehrotra R. Fostering innovation
         in symptom management among hemodialysis patients: Paths forward for insomnia,
         muscle cramps and fatigue. Clinical Journal of the American Society of Nephrology.
         2018. 7;14(1):150-160. PMID: 30397026

     61. Jhamb M, Abdel-Kader K, Yabes J, Wang Y, Weisbord SD, Unruh M, Steel JL.
         Comparison of fatigue, pain and depression in patients with advanced kidney disease
         and cancer - symptom burden and clusters. Journal of Pain and Symptom Management.
         2019.57:566-575 PMID: 30552961

     62. Tandukar S, Rondon H, Weisbord SD. Intravascular Iodinated Contrast is an
         Independent Cause of Acute Kidney Injury. Southern Medical Journal 2019;.112:541-
         546. PMID: 31583416

     63. Parikh CR, Liu C, Mor MK, Palevsky PM, Kaufman JS, Philbrook HT, Weisbord SD.
         Kidney Biomarkers of Injury and Repair as Predictors of Contrast-Associated AKI: A
         Sub-Study of the PRESERVE Trial. American Journal of Kidney Diseases.
         2020;75:187-194. PMID:31547939

     64. Wagner JK, Fish L, Weisbord SD, Yuo TH. Hemodialysis Access Cost Comparisons
         Among Incident Tunneled Catheter Patients. Journal of Vascular Access 2020;3:308-
         313. PMID: 31495265

     65. Hayek SS, Leaf D, Tahhan AS, Raad M, Sharma, S, Waikar SS, Sever, S, Camacho A,
         Wang X, Dande RR, Ibrahim NE, Baron RM, Altintas MM, Wei C, Sheikh-Hamad D,
         Pan JS, Holliday M, Januzzi JL, Weisbord SD, Quyyumi AA, Reiser J. Soluble
         Urokinase Receptor and Acute Kidney Injury. New England Journal of Medicine.
         2020;382:416-426. PMID: 31995687

     66. Murugan R, Ostermann M, Peng Z, Koichi K, Fujitani S, Romagnoli S, Di Lullo L,
         Srisawat N, Todi S, Ramakrishnan N, HOste E, Puttarajappa CM, Bagshaw SM,
         Weisbord SD, Palevsky PM, Kellum JA, Bellomo R, Ronco C. Net Ultrafiltration
         Prescription and Practice Among Critically Ill Patients Receiving Renal Replacement
         Therapy: A Multinational Survey of Critical Care Practitioners. Critical Care Medicine.
         2020. 48(2):e87-e97.PMID 31939807

     67. Weisbord SD, Palevsky PM, Kaufman JS, Wu H, Androsenko M, Ferguson RE,
         Parikh CR, Bhatt DL, Gallagher M. Contrast-Associated Acute Kidney Injury and
         Serious Adverse Outcomes Following Angiography. Journal of the American College
         of Cardiology. 2020. 25(11): 1311-1320. PMID 32192658

                                                                                                   11



                                              A0067
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 76 of 370 PageID #: 5070


     68. Webster L, Larive B, Gassman J, Bullen A, Weisbord SD, Palevsky PM, Fried LF,
         Raphael K, Isakova T, Ix JH. A Simple Equation to Estimate Urinary Flow Rate Using
         Urine Creatinine. American Journal of Nephrology. 2020. ePub ahead of print. PMID
         32150743

     69. Cashion W, Gellad WF, Sileanu, FE, Mor MK, Fine MJ, Hale J, Hall DE, Rogal S,
         Switzer G, Ramkumar M, Wang V, Bronson DA, Wilson M, Gunnar W, Weisbord SD.
         Source of Post-Transplant Care and Mortality among Kidney Transplant Recipients
         Dually Enrolled in VA and Medicare. – Clinical Journal of the American Society of
         Nephrology. 2021


  Published reviews, editorials, and book chapters

      Reviews and Editorials
     1. Weisbord SD, Palevsky PM. Radiocontrast-Induced Acute Renal Failure - Journal of
        Intensive Care Medicine. 2004; 20:63-75

     2. Unruh ML, Weisbord SD, Kimmel PL. Health-Related Quality of Life in Nephrology
        Research and Clinical Practice - Seminars in Dialysis. 2005;18:82-90

     3. Weisbord SD, Palevsky PM. Acute Renal Failure in the Intensive Care Unit - Seminars
        in Respiratory and Critical Care Medicine. 2006;27:262-273

     4. Weisbord SD, Unruh ML. The Importance of Health-Related Quality of Life in the
        Clinical Care of Patients with Chronic Kidney Disease - Nephrology and Hypertension.
        2006; Volume 12, Number 2, 31-38

     5. Cohen LM, Moss A, Weisbord SD, Germain MG. Renal Palliative Care - Journal of
        Palliative Medicine. 2006 (4) 977-992.

     6. Tumlin JA, Goldfarb S, Leblanc M, Murray P, Pannu N, Perkins D, Weisbord SD, Wu
        GG. Journal Club 2007 – Nephrogenic Systemic Fibrosis/Nephrogenic Fibrosing
        Dermopathy: Focus on Gadolinium-Based Contrast Media. Medical Education Network
        Canada, Inc

     7. Weisbord SD. Symptoms and Their Correlates in Chronic Kidney Disease – Advances in
        Chronic Kidney Disease. 2007;14:319-327

     8. Weisbord SD, Kimmel PL, McGill J. Psychosocial factors in patients with chronic
        kidney disease – Advances in Chronic Kidney Disease. 2007;14:316-18

     9. Weisbord SD, Palevsky PM. Practical Strategies to Prevent Contrast-Induced
        Nephropathy - US Nephrology – 2008 - Volume 3, Issue 1

     10. Weisbord SD, Palevsky PM. Prevention of Contrast-Induced Nephropathy with Volume
         Expansion – Clinical Journal of the American Society of Nephrology 2008;1:273-280

                                                                                               12



                                             A0068
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 77 of 370 PageID #: 5071


     11. Hudson M, Weisbord SD, Arnold RM. Prognostication in Patients Receiving Dialysis –
         Fast Fact #191 – Journal of Palliative Medicine. 2007;10:1402-3

     12. Weisbord SD, Kimmel PL. Health-Related Quality of Life in the Era of Erythropoietin –
         Hemodialysis International. 2008;12:6-15

     13. Kimmel PL, Cohen SD, Weisbord SD. Quality of Life in Patients with End-Stage Renal
         Disease Treated with Hemodialysis: Survival is Not Enough – Journal of Nephrology.
         2008:21 Suppl 13:S54-58

     14. Jhamb L, Weisbord SD, Steel JL, Unruh ML. Fatigue in Patients Receiving Maintenance
         Dialysis: A Review of Definitions, Measures, and Contributing Factors – American
         Journal of Kidney Diseases. 2008;52:353-365

     15. Weisbord SD. Iodinated Contrast Media and the Kidney - Reviews in Cardiovascular
         Medicine. 2008;9(1):S14-S23

     16. Weisbord SD, Palevsky PM. Intravenous Fluid to Prevent Contrast-Induced AKI –
         Nature Reviews Nephrology – 2009;5:256-257

     17. Weisbord SD, Palevsky PM. Practical Strategies to Prevent Contrast-Induced Acute
         Kidney Injury – 2009 - European Nephrology

     18. Capasso P, Weisbord SD. Comment on meta-analyses of trials comparing contrast media
         – Radiology. 2009;252:316

     19. Palevsky PM, Weisbord SD. Critical Care Nephrology – It’s Not Just Acute Kidney
         Injury – Journal of the American Society of Nephrology. 2009;20:2281-2282

     20. Soni, RK, Weisbord SD, Unruh ML – Health-Related Quality of Life Outcomes in
         Chronic Kidney Disease. Current Opinion in Nephrology and Hypertension.
         2010;19:153-159

     21. Weisbord SD, Palevsky PM. Strategies for the Prevention of Contrast-Induced Acute
         Kidney Injury. Current Opinion in Nephrology and Hypertension. 2010;19:539-549

     22. Weisbord SD, Palevsky PM. Acute Kidney Injury: Changes in Kidney Function After
         Contrast: Marker or Mediator? Nature Reviews Nephrology. 2010;6:634-636

     23. Weisbord SD, Palevsky PM. Contrast-Induced Acute Kidney Injury: Short and Long-
         term Implications. Seminars in Nephrology.2011;31:300-309

     24. Weisbord SD, Palevsky PM. Iodinated Contrast Media and the Role of Renal
         Replacement Therapy. Advances in Chronic Kidney Disease. 2011;18:199-206

     25. Marroquin OC, Weisbord SD. Cardiovascular Evaluation Prior to Renal Transplantation:
         To Cath Or Not To Cath? Clinical Journal of the American Society of Nephrology.
         2011;6:1807-1809
                                                                                             13



                                             A0069
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 78 of 370 PageID #: 5072


     26. Weisbord SD, Palevsky PM. Prevention of Contrast-Induce Acute Kidney Injury: Case
         Study and Commentary. Journal of Clinical Outcomes Management. 2012;19:178-191

     27. Weisbord SD. Female Sexual Dysfunction in ESRD: An Underappreciated Epidemic.
         Clinical Journal of the American Society of Nephrology. 2012;7:881-883

     28. Weisbord SD. Can We Improve Quality of Life in Hemodialysis Patients? Sexual
         Dysfunction and Quality of Life in Patients on Maintenance Dialysis. Seminars in
         Dialysis. 2013; 26:278-80.

     29. Palevsky PM, Weisbord SD. Contrast-induced AKI, contrast nephropathy, contrast-
         induced nephropathy, radiocontrast nephropathy. Decision Support in Medicine Online
         Reference 2013

     30. Weisbord SD. Biomarkers in Contrast-Induced Acute Kidney Injury. American Society
         of Nephrology Kidney News. 2014;6:14-15

     31. Weisbord SD. AKI and Medical Care Following Angiography: Renalism Revisited.
         Clinical Journal of the American Society of Nephrology. 2014. 9:1823-1825. PMID
         25318756

     32. Weisbord SD, Palevsky PM. Contrast Associated Acute Kidney Injury. Critical Care
         Clinics of North America. 2015;31:725-735

     33. Weisbord SD. Patient Centered Dialysis Care: Depression, Pain, and Quality of Life.
         Seminars in Dialysis. 2016; 29:158-164

     34. Weisbord SD, Palevsky PM. Design of Clinical Trials in Acute Kidney Injury: Lessons
         From the Past and Future Directions. Seminars in Nephrology 2016; 36 (1):42-52 PMID:
         27085734

     35. Weisbord SD, Palevsky PM. Prevention Strategies for Contrast-Induced Nephropathy.
         Annals of Internal Medicine 2016; 164(7):511 PMID: 27043990

     36. Weisbord SD, Palevsky PM. Prevention of Contrast-Associated Acute Kidney Injury:
         What Should We Do? American Journal of Kidney Diseases 2016; 68(4):518-521
         PMID: 27233380

     37. Cukor D, Weisbord SD. Don’t Stress About Conceptualizing Depressive Symptoms:
         Just Address Them. ASN Kidney News Online – Oct-Nov 2016

     38. Weisbord SD, du Cheryon D. Contrast-Associated Acute Kidney Injury is a Myth: No.
         Intensive Care Medicine. 2018; 44(1):107-109 PMID: 29242968

     39. Weisbord SD. Contrast Region Editorial – Nephmadness – American Journal of
         Kidney Diseases blog. 2018


                                                                                               14



                                              A0070
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 79 of 370 PageID #: 5073


     40. Weisbord SD, Gallagher M, Palevsky PM. Angiography with Sodium Bicarbonate and
         Acetylcysteine. New England Journal of Medicine. 2018; 378: 1748-1749 PMID:
         29719175

     41. Weisbord SD. Kidney Biopsy in Hospitalized Patients with Acute Kidney Disease: Is
         There an Increased Risk? Clinical Journal of the American Society of Nephrology.
         2018. 13(11):1617-1618. PMID: 30348811

     42. Weisbord SD, Gallagher M, Palevsky PM. Angiography with Sodium Bicarbonate and
         Acetylcysteine. New England Journal of Medicine. 2018. 378(18):1749. PMID:
         29719175

     43. Mehran R, Dangas GD, Weisbord SD. Contrast-Associated Acute Kidney Injury. New
         England Journal of Medicine. 2019. 380:2146-2155

     44. Weisbord SD. Preventing Contrast-Associated Acute Kidney Injury: Putting the Issue
         to Rest. Annals of Internal Medicine – Annals for Hospitalists. 2019. 171:H02-H03


      Book chapters
     1. Weisbord SD, Palevsky PM. Acute Renal Failure - Conn’s Current Therapy 2007;837-
        845

     2. Weisbord SD, Kimmel PL. Erythropoetin and Quality of Life in Chronic Kidney Disease
        –Handbook of Dialysis Therapy. 2007; 832-844

     3. Weisbord SD, Palevsky PM. Renal Replacement Therapy in Acute Kidney Injury -
        Evidence Based Nephrology. 2009; 137-146

     4. Weisbord SD, Palevsky PM. Acute Renal Failure – Conn’s Current Therapy. 2008; 709-
        716

     5. Murtaugh F, Weisbord SD. Symptoms in Renal Disease – Supportive Care for the Renal
        Patient–Oxford University Press, 2010

     6. Sharfuddin A, Weisbord SD, Palevsky PM, Molitoris B. Acute kidney injury. In: Brenner
        and Rector’s The Kidney, 9th Edition. Saunders, Philadelphia, 2011.

     7. Weisbord SD, Palevsky PM. Contrast-Induced Acute Kidney Injury. In: Schrier's Diseases
        of the Kidney and Urinary Tract 9th, Edition. Lippincott Williams & Williams, 2013

     8. Sharfuddin A, Weisbord SD, Palevsky PM, Molitoris B. Acute kidney injury. In: Brenner
        and Rector’s The Kidney, 10th Edition. Elselvier, Philadelphia 2016

     9. Weisbord SD. Contrast Associated Acute Kidney Injury. In: Core Concepts in Acute Kidney
        Injury. Springer. 2018


                                                                                              15



                                             A0071
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 80 of 370 PageID #: 5074


     10. Weisbord SD, Palevsky PM. The Pathogenesis, Outcomes, and Prevention of Contrast-
         Associated Acute Kidney Injury. In: McQueen, C. A., Comprehensive Toxicology, Third
         Edition. Vol. 14. Oxford: Elsevier Ltd, 2017

     11. Weisbord SD, Palevsky PM. Prevention and Management of Acute Kidney Injury. In press
         Brenner and Rector’s The Kidney, 11th Edition.

     12. Weisbord SD, Gallagher M. Iodinated Contrast and Acute Kidney Injury. Evidence Based
         Nephrology. In Press

     13. Cashion W, Weisbord SD. Contrast-Associated Acute Kidney Injury. Critical Care
         Nephrology Handbook. In Press


  Published abstracts
     1. Weisbord SD, Whittle J, Brooks R. Why don’t patients with atrial fibrillation receive
         warfarin? - J Gen Intern Med. 2000;15 suppl 1:154A

     2. Weisbord SD, Bruns FJ, Saul MI, Chang CH, Palevsky PM. The high costs of acute
        renal failure following the administration of intravenous contrast media in hospitalized
        patients - J Am Soc Nephrol. 2002; 13: 447A

     3. Weisbord SD, Bruns FJ, Saul MI, Chang CH, Palevsky PM. Are intravenous fluids used
        to limit the risk of contrast nephropathy? - J Am Soc Nephrol. 2002;13: 447A

     4. Weisbord SD, Carmody SS, Bruns FJ, Chang CH, Zeidel M L, Arnold RM. Racial
        disparities in the health-related quality-of-life of hemodialysis patients - J Am Soc
        Nephrol. 2002; 13:706A

     5. Weisbord SD, Carmody SS, Bruns FJ, Chang CH, Zeidel M L, Arnold RM. The
        prevalence, severity and physician recognition of symptoms in hemodialysis patients - J
        Am Soc Nephrol. 2002; 13:706A

     6. Carmody SS, Weisbord SD, Bruns FJ, Chang CH, Zeidel M L, Arnold RM. Is a
        palliative care intervention for dialysis patients feasible? - J Am Soc Nephrol. 2002; 13:
        396A

     7. Coley KC, Saul MI, Weisbord SD, Shullo M, Pringle J. Resource utilization trends
        among congestive heart failure patients with and without anemia – Circulation. 2002;
        (16) e76, P111

     8. Weisbord SD, Kip KE, Saul MI, Palevsky PM. Defining clinically significant
        radiocontrast nephropathy - J Am Soc Nephrol. 2003;14: 280A

     9. Weisbord SD, Fried LF, Arnold RM, Levenson DJ, Fine MJ, Switzer GE. The
        prevalence, severity, and impact of physical and emotional symptoms in chronic
        hemodialysis patients - J Am Soc Nephrol. 2004;15:392A

                                                                                                     16



                                                A0072
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 81 of 370 PageID #: 5075


     10. Weisbord SD, Piraino B. The effect of coronary angiography on residual renal function
         in peritoneal dialysis patients: A case series - Perit Dial Int. 2005;25:s16

     11. Weisbord SD, Bernardini J, Mor MK, Hartwig KC, Nicoletta PJ, Palevsky PM, Piraino
         B. Does coronary angiography lead to loss of residual renal function in peritoneal dialysis
         patients? - J Am Soc Nephrol. 2005; 16: 458A.

     12. Nayar HS, Piraino BM, Buysee DJ, Dew MA, Dang D, Weisbord SD, Unruh ML. Daily
         sleep quality, mood, and alertness in CKD patients - J Am Soc Nephrol. 2006;17;386A

     13. Jasuja D, Weisbord SD. Provider understanding of the risk factors and preventive
         interventions for contrast-induced nephropathy (CIN) - Am J. Kidney Dis. 2007:49:A51

     14. Weisbord SD, Fried LF, Mor MK, Chen H, Law A. Association of Race with Achieved
         Hemoglobin Levels in Veterans with Chronic Kidney Disease (CKD) Receiving
         Erythropoiesis Stimulating Agents (ESA) - J Am Soc Nephrol. 2007;18:811A

     15. Weisbord SD, Fried LF, Mor MK, Chen H, Del Aguila M. Association of Race with
         Utilization and Dose of Erythropoiesis Stimulating Agents (ESA) in Veterans with
         Chronic Kidney Disease (CKD) - J Am Soc Nephrol. 2007; 18:811A

     16. Fried LF, Weisbord SD, Chen H, Mor M, Hanlon J, Cunningham F, Good CB, Fine MJ.
         Use of Angiotensin Converting Enzyme Inhibitors (ACEI) or Angiotensin Receptor
         Blockers (ARB) in Chronic Kidney Disease (CKD) in the VA - J Am Soc Nephrol. 2007;
         18:815A

     17. Fried LF, Weisbord SD, Chen H, Mor M, Hanlon J, Cunningham F, Good CB, Fine MJ.
         Associations of Race and Age with Nephrology Evaluation for Chronic Kidney Disease
         (CKD) - J Am Soc Nephrol. 2007; 18:342A

     18. Hanlon JT, Aspinall S, Handler S, Rossi M, Good B, Fine M, Fried L, Weisbord S,
         Stone S, Pugh MJ, Semla T. Consensus guidelines for dosing primarily renally cleared
         medications in older outpatients - Journal of the American Geriatric Society.
         2008;56:S190

     19. Seethala S, Unruh ML, Hess R, Weisbord SD. Sexual dysfunction in female dialysis
         patients – Am J. Kidney Dis 2009;53:A69

     20. Green J, Mor MK, Shields AM, Porter P, Palevsky PM, Fine MJ, Arnold RM, Weisbord
         SD. Health Literacy in Hemodialysis Patients – J Am Soc Nephrol. 2009 – Abstract [F-
         PO1472]

     21. McCullough PA, Brown J, Weisbord SD. The effects of iso-osmolar contrast media on
         contrast-induced acute kidney injury: a meta-analysis. Cath Cardiovasc Interv.
         2010;75(6);S78,B-034



                                                                                                  17



                                                A0073
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 82 of 370 PageID #: 5076


      22. Green JA, Mor MK, Shields AM, Sevick MA, Arnold RM, Palevsky PM, Fine MJ,
          Weisbord SD. Health Literacy and Outcomes in Hemodialysis Patients. [TH-PO639].
          2011 American Society of Nephrology

      23. Jain D, Green J, Weisbord SD, Sheth H, Bender FH. Health Literacy in Patients on
          Peritoneal Dialysis: Correlates and Outcomes. American Journal of Kidney Diseases
          2013;61:A131

      24. Belayev LY, Mor MK, Palevsky PM, Arnold RA, Weisbord SD. Associations of
          Depression and Pain with Quality of Life and Satisfaction in Chronic Hemodialysis
          Patients. 2014; Pub220: 944A. Journal of the American Society of Nephrology Abstract
          Supplement

      25. Green JA, Yule C, Berger A, Weisbord SD. Patient Perspectives on Chronic Kidney
          Disease Self-Management. 2015; 98. American Journal of Kidney Diseases 65:A9

      26. Nelson J, Yule C, Berger A, Weisbord SD, Green JA. Association of Health Literacy
          with Medication Self-Management. 2015; 183. American Journal of Kidney Diseases
          65:A9

      27. Nelson J, Yule C, Berger A, Weisbord SD, Green JA. Prevalence and Correlates of
          Medication Adherence in Patients with Chronic Kidney Disease. 2015; 184. American
          Journal of Kidney Diseases 65:A9

      28. Yuo T, Wagner J, Weisbord S, Dillavou E, Leers S, Hager E. Arteriovenous Fistulae Are
          Not Always the Lowest Cost Choice for Dialysis Access. 2016; 2.2.1.3. Journal of
          Vascular Access 17:3

      29. Rondon-Berrios H, Tandukar S, Mor MK, Weisbord SD. Urea in the Treatment of
          Hyponatremia: The First Reported US Inpatient Experience. 2018, 71:4:580. American
          Journal of Kidney Diseases

      30. Parikh CR, Palevsky PM, Kaufman JS, Thiessen-Philbrook H, Weisbord SD. Kidney
          Injury Biomarkers and Contrast-Associated AKI: A Sub-Study of the PRESERVE Trial.
          2018. American Society of Nephrology – TH-PO1159



  PROFESSIONAL ACTIVITIES
  Teaching and mentoring
  • Biology, chemistry tutoring program – University of Rhode Island – 1991-1992

  •   Talent Development Program Tutor – University of Rhode Island – 1991-1992

  •   1st and 2nd year medical student physical diagnosis course University of Pittsburgh School of
       Medicine, 2000-2001


                                                                                                  18



                                                A0074
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 83 of 370 PageID #: 5077


•   Medical student physical diagnosis didactic - University of Pittsburgh School of Medicine,
    2000-2001

•   Resident clinical report eight month didactic for internal medicine residents - University of
    Pittsburgh School of Medicine and VA Pittsburgh Healthcare System, 2000-2001

•   2nd year medical student problem-based learning – University of Pittsburgh School of Medicine,
    2003

•   Medical resident education - renal elective month – University of Pittsburgh School of Medicine,
    2003-2004

•   Renal grand rounds presentation semi-annually – University of Pittsburgh School of Medicine,
    2002-2004

•   Renal journal club presentation semi-annually – University of Pittsburgh School of Medicine,
    2002-2004

•   Renal Physiology block – 2nd year medical student core curriculum – University of Pittsburgh
    School of Medicine, 2004-Present

•   Kidney Course – 3rd year medical student lecture series – University of Pittsburgh School of
    Medicine, 2004

•   Methods and Logic in Medicine – 1st year medical student course – University of Pittsburgh
    School of Medicine, 2005

•   Renal Fellow’s weekly lecture series – University of Pittsburgh School of Medicine, 2004-present

•   Medical student advisor – Faculty and Students Together (FAST) program – 2005

•   Medical student advisor – Fast Fact publication – Prognostication in Dialysis-Dependent CKD,
    2007

•   Internal Medicine Resident Report – VA Pittsburgh Healthcare System 2004-2006

•   University of Pittsburgh School of Medicine 2nd year medical student Renal Block – Small group
    and pathology session facilitator – 2005-present

•   University of Pittsburgh School of Medicine 2nd year medical student lecture – Disorders of
    volume homeostasis – 2012-present

•   Mentor – Dr. Ted Yuo University of Pittsburgh KL2 Awardee – Vascular Access in
    Hemodialysis Patients 2016-present

• Mentor – Dr. Jamie Green – Nephrology Division Geisinger Medical Center, Danville PA.
  2015-2017
                                                                                                    19



                                                 A0075
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 84 of 370 PageID #: 5078



  • Mentor – Dr. Helbert Rondon – University of Pittsburgh School of Medicine – Urea in the
    Treatment of Hyponatremia due to the Syndrome of Inappropriate Antidiuretic Hormone
    Secretion. 2017-present

  • Chair, PhD Dissertation Committee – Dr. Khaled Abdel-Kader; Clinical and Translational
    Science, University of Pittsburgh. 2018-present

  • Mentor – Dr. Winn Cashion - Evaluation of Healthcare Resource Utilization among Veterans
    who Receive Solid Organ Transplantation and Related Care within VA, Medicare, or Both
    Healthcare Systems. 2018 – present

  • Mentor – Drs. Hossam Abdalla and Dr. Amogh Puli – Processes of Care for the Management
    of Erectile Dysfunction in Chronic Hemodialysis Patients – 2017-2018

  • Mentor – Dr. Srijan Tandukhar – Does Contrast Media Cause Acute Kidney Injury 2017-
    present


  RESEARCH FUNDING
  Current grant support

  Grant number       Grant Title       Role in project    Years inclusive    Source $ amount
  CSP #578           Prevention of     Principal          2011-present       VA Cooperative
                     Serious Adverse   Investigator                          Studies Program
                     Events            50%                                   $31,061,703
                     Following
                     Angiography
  1R01DK106256-      Biomarker         Co-Investigator    2016-2021          NIDDK
  01A1               Effectiveness     3.6%                                  $1,344,963
                     Analysis in
                     Contrast
                     Nephropathy
                     (BEACON)
  1RO1DK114085- Technology       Co-Investigator          2018-2022          NIDDK
  01            Assisted Stepped 5%                                          $2,440,528
                Collaborative
                Care
                Intervention
                (TASCCI) to
                Improve Patient-
                Centered
                Outcomes in
                Hemodialysis
                Patients


                                                                                              20



                                             A0076
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 85 of 370 PageID #: 5079


  VA VISN 4       Management of       Principal         2019-2021         VA VISN 4
  CDDF            Acute Coronary      Investigator                        $75,000
                  Syndrome            12.5%
                  Among Veterans
                  with CKD
  1 IO1           Validation of the   Principal         2019-2020         VA Health
  HX002738-01     GRACE Score         Investigator                        Services Research
                  to Assess the       12.5%                               and Development
                  Appropriateness                                         $100,000
                  of Angiography
                  in Veterans with
                  Chronic Kidney
                  Disease
  U01DK123786     NIDDK               Co-Investigator   2019-2024         NIDDK
                  Hemodialysis        5%                                  $81,506 (local)
                  Opioid
                  Prescription
                  Effort (HOPE)
                  Consortium
                  Trial
  COVID19-8900-   COVID-19 in         Principal         2020-2021         VA Clinical
  01              Veterans with       Investigator                        Science Research
                  Chronic Kidney      12.5%                               and Development
                  Disease                                                 $29,411
  PAR-18-744      Urea for Chronic    Co-Principal      2019-2021         NIDDK
                  Hyponatremia        Investigator                        $430,375
                                      5%
  IO1HX003303     Patterns,           Principal         2021-2024         VA Health
                  Processes and       Investigator      (approved for     Services Research
                  Outcomes of         37.5%             funding – April   and Development
                  Kidney and                            1, 2021 start     $1,199,687
                  Liver                                 date)
                  Transplantation
                  in the Era of
                  Enhanced
                  Community
                  Care for
                  Veterans




                                                                                            21



                                            A0077
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 86 of 370 PageID #: 5080


  Prior grant support

  Grant number     Grant Title             Role in      Years             Source $
                                           project      inclusive         amount
  PEC18-328     Evaluation of Healthcare   Co-          2018-2019         VA Quality
                Resource Utilization among Principal                      Enhancement
                Veterans who Receive Solid Investigator                   Research
                Organ Transplantation and  3%                             Initiative
                Related Care within VA,                                   $87,270
                Medicare, or Both
                Healthcare Systems
  1R01DK098214- Biomarker Collection and   Principal    2013-2018         NIDDK
  01            Analysis in the PRESERVE Investigator                     $773,226
                Trial Cohort               9%

  R-D2C-1310-      A Trial of Sertraline vs.     Co-          2014-2017   PCORI
  07253            CBT for End-Stage Renal       Investigator             $2,106,602
                   Disease Patients with         5%
                   Depression (ASCEND)




  IIR 07-190       Pain, Sexual Dysfunction,     Principal    2008-2012   VA Health
                   and Depression in             Investigator             Services
                   Hemodialysis Patients         37.5%                    Research and
                                                                          Development
                                                                          $1,129,005
  5707114          Association of Health         Co-          2010-2012   American
                   Literacy with Clinical        Investigator             Kidney Fund
                   Outcomes in Hemodialysis      3%                       $124,792
                   Patients




  03-176-2         Pain, Sexual Dysfunction,     Principal    2010-2011   VA Health
                   and Depression in             Investigator             Services
                   Hemodialysis Patients –       75%                      Research and
                   Career Development                                     Development
                   Transition Award                                       $428,747
  XVA 72-040        Processes of care and        Principal    2007-2009   VA VISN 4
                    outcomes associated with     Investigator             $49,896
                    the use of NSAID             5%
                    medications



                                                                                         22



                                               A0078
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 87 of 370 PageID #: 5081


  XNV 72-105        Associations of Race with     Principal    2007        Roche
                    Anemia Management in          Investigator             $26,135
                    Veterans with Chronic         3%
                    Kidney Disease

  RCD 03-176-2      Preventing Radiocontrast-     Principal    2005-2007   VA Health
                    Induced Acute Renal           Investigator             Services
                    Failure                       75%                      Research and
                                                                           Development
                                                                           $339,000
  DVX405            A Multicentre, Randomized,    Site         2006-2007   GE Healthcare
                    Double-Blind, Parallel        Principal                Per patient
                    Group, Phase IV Study to      Investigator             payment
                    Compare the Renal Effects     <5%
                    of the Non-Ionic Iso-
                    Osmolar Contrast Medium
                    Iodixanol 320mgI/mL
                    (Visipaque) with the Non-
                    Ionic Low Osmolar
                    Contrast Medium Iopamidol
                    370mgI.mL
  XNV 72-070        Examining renal provider      Principal    2005-2006   University of
                    understanding of chronic      Investigator             Pittsburgh
                    hemodialysis patients’        5%                       Institute to
                    symptoms                                               Enhance
                                                                           Palliative Care
                                                                           $10,000
  HFP01-717         Preventing Radiocontrast-     Principal    2004-2006   VA VISN 4
                    Induced Acute Renal           Investigator             CPPF
                    Failure                       5%                       $50,000
  LIP 72-013        Modification of a Symptom     Co-          2002-2003   VA CHERP
                    Assessment Scale to           Principal                $21,000
                    Evaluate Symptom Burden       Investigator
                    in Chronic Hemodialysis       <5%
                    Patients
  XVA 72-022        Cardiovascular disease and    Co-          2001-2003   VA VISN 4
                    chronic renal disease in a    Investigator             CPPF
                    VA population                 5%                       $49,588



  Other research related activities - Invited peer review of manuscripts

  • New England Journal of Medicine

  • Journal of the American Medical Association


                                                                                             23



                                             A0079
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 88 of 370 PageID #: 5082


  • American Journal of Medicine

  • Archives of Internal Medicine

  • Journal of the American College of Cardiology

  • Journal of the American Society of Nephrology

  • Clinical Journal of the American Society of Nephrology

  • Kidney International

  • Nephrology Dialysis Transplantation

  • American Journal of Kidney Diseases

  • American Journal of Nephrology

  • Nephron Clinical Practice

  • Clinical Nephrology

  • Hemodialysis International

  • Mayo Clinic Proceedings

  • Journal of General Internal Medicine

  • Journal of Psychosomatic Research

  • Journal of Palliative Care

  • Journal of Palliative Medicine

  • Journal of Pain and Symptom Management

  • Journal of the American Geriatrics Society

  • Expert Review of Cardiovascular Therapy

  • BMC Blood Disorders

  • BMC Nephrology

  • Clinical Cardiology


                                                                             24



                                                 A0080
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 89 of 370 PageID #: 5083


  • Journal of Intensive Care Medicine

  • Advances in Medical Sciences

  • Circulation

  • Circulation: Cardiovascular Interventions

  • Circulation: Cardiovascular Quality and Outcomes

  • American Journal of Geriatric Pharmacotherapy

  • Future Medicine

  • Archives of Medical Research

  • Cardiovascular and Interventional Radiology

  • Critical Care

  • Renal Failure

  • Canadian Medical Association Journal

  • Medical Principles and Practice

  • Nature Reviews Nephrology

  • Clinical Transplantation

  • International Journal of Impotence Research: The Journal of Sexual Medicine

  • Canadian Journal of Behavioral Science

  • Computational and Mathematical Methods in Medicine

  • American Journal of the Medical Sciences

  • International Journal of Cardiology

  • American Journal of Cardiology

  • Health and Quality of Life Outcomes

  • Contemporary Clinical Trials


                                                                                  25



                                                A0081
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 90 of 370 PageID #: 5084


  • American Heart Journal

  • PLOS Medicine

  • Biomed Research International

  • Journal of the American Heart Association

  • Canadian Journal of Kidney Health and Disease

  • Annals of Vascular Surgery

  • Journal of Hospital Medicine



  Other research related activities - Editorial activities

  Editorial Board:

     - Clinical Journal of the American Society of Nephrology (2011-present)

     - Journal of the American Society of Nephrology (2017-present)

  Associate Editor – BMC Nephrology (2015-present)

  Guest Editor – Advances in Chronic Kidney Disease – Psychosocial and Quality of Life Issues in

       Chronic Kidney Disease – October 2007

  Editor – UPMC Renal Grand Rounds – UPMC Renal-Electrolyte Division


  CURRENT RESEARCH INTERESTS

  • Risk factors and preventive interventions for contrast-induced acute kidney injury
  • Management of patients with chronic kidney disease and acute coronary syndrome
  • Quality improvement methodology and its application to acute and chronic kidney disease
  • Iatrogenic acute kidney injury
  • Symptom burden and quality of life in chronic dialysis patients
  • Development and application of clinical practice guidelines
  • Management of hyponatremia


                                                                                              26



                                                A0082
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 91 of 370 PageID #: 5085


  INVITED SEMINARS AND LECTURESHIPS
  Local

  •   Symptom Burden in Hemodialysis Patients – Center for Research on Healthcare – University
      of Pittsburgh, October 2004

  •   Contrast-Induced Nephropathy University of Pittsburgh School of Medicine – Department of
      Medicine Grand Rounds –– September 2006

  •   Update in Nephrology - University of Pittsburgh School of Medicine – Department of
      Medicine Grand Rounds –– October 2006

  •   Renal Provider Understanding of Chronic Hemodialysis Patients’ Symptoms - Center for
      Research on Healthcare, University of Pittsburgh, May 2007

  •   Hyperkalemia – VA Pittsburgh Healthcare System Advanced Cardiac Life Support lecture –
      Pittsburgh, PA, March 2008

  •   Anemia Management in the Patient with CKD – A Multi-Disciplinary Approach: Chronic
      Kidney Disease Management for Primary Care Providers, Pittsburgh, PA, September 2008

  •   Prevention of Contrast-Induced Acute Kidney Injury: The Design of and Justification for a
      Large, Definitive Trial – University of Pittsburgh Renal-Electrolyte Division research
      conference, Pittsburgh, PA, November 2009

  •   Symptoms in Patients on Chronic Hemodialysis – University of Pittsburgh Section of
      Palliative Care Medicine Grand Rounds, Pittsburgh, Pennsylvania, September 2011

  •   ATN, Nephron-D, and PRESERVE: An Update on VA Renal Cooperative Studies.
      University of Pittsburgh Department of Medicine Grand Rounds, Pittsburgh, PA, January
      2012

  •   Prevention of Serious Adverse Events Following Angiography: Primary Trial and
      Establishment of a Biorepository. 3rd Annual University of Pittsburgh Acute Kidney Injury
      Symposium – Pittsburgh, PA, October 2013

  •   Update on the PRESERVE Trial. 5th Annual University of Pittsburgh Acute Kidney Injury
      Symposium. Pittsburgh, PA, October 2015

  •   Nephrology Year in Review. Contrast-Associated Acute Kidney Injury: Are We Moving the
      Field Forward. 2017 University of Pittsburgh School of Medicine/Presbyterian Campus
      Grand Rounds. Pittsburgh, PA, May 2017

  •   Nephrology Year in Review. Contrast-Associated Acute Kidney Injury: Are We Moving the
      Field Forward. 2017 University of Pittsburgh School of Medicine/Shadyside Campus Grand
      Rounds. Pittsburgh, PA, May 2017

                                                                                                  27



                                               A0083
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 92 of 370 PageID #: 5086


  •   Contrast-Associated Acute Kidney Injury: Are We Moving the Field Forward. 2017 Mercy
      Hospital Grand Rounds. Pittsburgh, PA, May 2017

  •   Influence of Acute Kidney Injury on Performance of Coronary Angiography in Patients with
      Chronic Kidney Disease. 8th Annual AKI Symposium. Department of Critical Care
      Medicine, University of Pittsburgh School of Medicine. Pittsburgh, PA, October 2018

  •   Contrast-Induced Nephropathy. East by Southwest Renal Symposium. Pittsburgh, PA,
      September 2019

  •   Source of Post-Kidney Transplant Care and Long-Term Mortality – Starzl Transplant
      Institute Grant Rounds – January 2021


  Regional
  • Contrast Induced Nephropathy: Clinical Importance and Prevention - Pinnacle Health System
     Department of Medicine Grand Rounds –– Harrisburg, PA - April 2007

  •   Prevention of Contrast-Induced Nephropathy with Volume Expansion - Contrast-Induced
      Nephropathy roundtable – New York, New York – September 2006

  •   Global Symptom Assessment: Why and How – Mid-Atlantic Renal Coalition End of Life –
      Pain Management Meeting – Washington, D.C., June 2007

  •   Epidemiology and Outcomes of Contrast-Induced Nephropathy – Grand Rounds – The
      Reading Hospital, Reading, PA, April 2008

  •   ANCA-Associated Renal Disease – Chief of Medicine conference – VA Pittsburgh
      Healthcare System, Pittsburgh, PA, June 2008

  •   Contrast-Induced Nephropathy – Cardiology Grand Rounds – Mount Clemens General
      Hospital, Detroit, MI, August 2008

  •   Academic Nephrology: Lessons Learned by a Junior Investigator – Mid-Atlantic Young
      Nephrology Investigators Forum, Baltimore MD, March 2009

  •   Update on the Impact of Iodinated Contrast Media in Interventional Procedures – Continuing
      Medical Education Presentation – Advocate South Suburban Hospital, Chicago, IL, June
      2009

  •   Sodium Bicarbonate for the Prevention of Acute Kidney Injury Following Cardiac Surgery –
      Lessons Learned and Future Opportunities – Tribe AKI meeting – Toronto, Canada, October
      2009

  •   Contrast-Induced Nephropathy, Nephrogenic Systemic Fibrosis, and Acute Phosphate
      Nephropathy – Annual meeting of the New Mexico Chapter of the American College of
      Physicians – Albuquerque, NM, October 2009
                                                                                              28



                                               A0084
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 93 of 370 PageID #: 5087


  •   Assessment and Management of Symptom in Patients on Dialysis – Kidney End-of-Life
      Coalition/Mid-Atlantic Renal Coalition Webinar, March 2010

  •   Assessment and Management of Symptoms in ESRD – 2010 Meeting of The Renal Network,
      Hershey, Pennsylvania, April 2010

  •   Case discussant – Chronic Renal Insufficiency is the New Diabetes – From Controversy to
      Consensus in Cardiovascular Care, Farmington, Pennsylvania, June 2010

  •   Case discussant – Screening, Diagnosis and Therapy in Renal Artery Stenosis - From
      Controversy to Consensus in Cardiovascular Care, Farmington, Pennsylvania, June 2010

  •   Case discussant –– Diabetes and Chronic Renal Disease: Strategies in Managing Coronary
      Artery Disease and Risk - From Controversy to Consensus in Cardiovascular Care,
      Farmington, Pennsylvania, May 2011

  •   Symptoms in Dialysis Patients. University of New Mexico School of Medicine, Nephrology
      Division Grand Rounds. Albuquerque, NM, February 2015

  •   Significance, Clinical Implications, and Prevention of Contrast-Induced Acute Kidney Injury.
      University of New Mexico School of Medicine, Department of Medicine Grand Rounds.
      Albuquerque, NM, February 2015

  •   Contrast Nephropathy: Scanning the Evidence. University of Cincinnati Acute Care
      Nephrology Symposium. Cincinnati, OH, May 2017

  •   The PRESERVE Study: Trials, Tribulations and Implications. 2018 Yale University TRenal
      Symposium. New Haven, CT. May 2018


  National
  • Use of warfarin in patients with atrial fibrillation – 2000 Annual Meeting of the Society of
     General Internal Medicine. Boston, Massachusetts

  •   Are intravenous fluids used to limit the risk of contrast nephropathy? – 2002 Annual Meeting
      of the American Society of Nephrology – Pfizer Fellow Award Ceremony. Philadelphia,
      Pennsylvania

  •   Defining clinically significant radiocontrast nephropathy – 2003 Annual Meeting of the
      American Society of Nephrology – Pfizer Fellow Award Ceremony. San Diego, California

  •   Quality of Life and Symptoms in Elderly ESRD Patients – 2007 Annual Meeting of the
      American Society of Nephrology, San Francisco, Ca, November 2007

  •   Symptoms in Patients with End-Stage Renal Disease – 2008 Annual Meeting of the National
      Kidney Foundation – Dallas, Tx, April 2008

                                                                                                   29



                                                A0085
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 94 of 370 PageID #: 5088


  •   How Common is Clinically Significant Contrast-Induced Nephropathy Following Computed
      Tomography? – Stanford University’s 10th Annual International Symposium on Multi-
      Detector-Row CT, Las Vegas, NV, May 2008

  •   The Role of Intravenous Fluids for the Prevention of Contrast-Induced Nephropathy -
      Stanford University’s 10th Annual International Symposium on Multi-Detector-Row CT, Las
      Vegas, NV, May 2008

  •   Is Oral Hydration Effective for the Prevention of Contrast-Induced Nephropathy? - Stanford
      University’s 10th Annual International Symposium on Multi-Detector-Row CT, Las Vegas,
      NV, May 2008

  •   Contrast-Induced Acute Kidney Injury – 2008 Annual Meeting of the American Society of
      Nephrology, Critical Care Nephrology Course, Philadelphia, PA, November 2008

  •   Contrast-Induced Acute Kidney Injury: Mortality Risk and Prevention – 2009 Annual
      Meeting of the National Kidney Foundation, Nashville TN, March 2009

  •   Pain in ESRD - 2009 Annual Meeting of the National Kidney Foundation, Nashville TN,
      March 2009

  •   Management of the Critically Ill ESRD Patient - 2009 Annual Meeting of the National
      Kidney Foundation, Nashville TN, March 2009

  •   Assessment and Management of Symptoms in Patients with End-Stage Renal Disease –
      National Hospice and Palliative Care Organization annual meeting – Denver, CO, September
      2009

  •   Contrast-Induced Acute Kidney Injury - 2009 Annual Meeting of the American Society of
      Nephrology, Critical Care Nephrology Course, San Diego, CA, October 2009

  •   Quality of Life in ESRD Patients: The Burden and Role of Physical Symptoms – 2010
      Annual Meeting of the National Kidney Foundation, Orlando, Florida, April 2010

  •   Which Patients Are at Risk for Clinically Significant Contrast-Induced Nephropathy
      Following Computed Tomography – 2010 International Symposium on Multidetector Row
      Computed Tomography, San Francisco, California, May 2010

  •   Assessing Renal Function Prior to Computed Tomography to Determine Risk for Contrast-
      Induced Nephropathy - 2010 International Symposium on Multidetector Row Computed
      Tomography, San Francisco, California, May 2010

  •   Contrast Induced Acute Kidney Injury – Can We Prevent It and Does it Matter? 2010 Annual
      Meeting of the American Society of Nephrology, Denver, Colorado, November 2010



                                                                                               30



                                               A0086
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 95 of 370 PageID #: 5089


  •   Bicarbonate, Saline, and NAC in the Prevention of Contrast-Induced Acute Kidney Injury:
      An Analysis of the Meta-Analyses - 2010 Annual Meeting of the American Society of
      Nephrology, Denver, Colorado, November 2010

  •   Symptoms in Non-Dialysis Dependent CKD - 2010 Annual Meeting of the American Society
      of Nephrology, Denver, Colorado, November 2010

  •   Prevention of Contrast-Induced Acute Kidney Injury – 2011 Annual Meeting of the National
      Kidney Foundation, Las Vegas, Nevada, April 2011

  •   Contrast Induced Acute Kidney Injury – Can We Prevent It and Does It Matter? 2011 Annual
      Meeting of the American Society of Nephrology, Philadelphia, PA, November 2011

  •   Contrast Induced Acute Kidney Injury – Can We Prevent It and Does It Matter? 2011 Annual
      Meeting of the American Society of Nephrology, San Diego, CA, October 2012

  •   Contrast Induced Acute Kidney Injury – Can We Prevent It and Does It Matter? 2013 Annual
      Meeting of the American Society of Nephrology. Atlanta, GA, November 2013

  •   Using Biomarkers in the Management and Prognosis of Contrast-Induced Acute Kidney
      Injury. Arnold O. Beckman Conference – American Association for Clinical Chemistry and
      American Society of Nephrology. Atlanta, GA, 2013

  •   Pain in Hemodialysis Patients. National Kidney Foundation Spring Clinical Meeting. Las
      Vegas, NV, 2014

  •   Thinking Straight – Cognitive Function in Diabetes and Chronic Kidney Disease – 2014
      Annual Meeting of the American Diabetes Association. San Francisco, CA 2014

  •   The Critically Ill End-Stage Renal Disease Patient – 2014 Annual Meeting of the American
      Society of Nephrology. Philadelphia, PA, November 2014

  •   Contrast-Induced Acute Kidney Injury: Can We Prevent It? Does It Matter? 2014 Annual
      Meeting of the American Society of Nephrology. Philadelphia, PA, November 2014

  •   Interventions to Alleviate the Symptom Burden in Dialysis Patients. 2014 Annual Meeting of
      the American Society of Nephrology. Philadelphia, PA, November 2014

  •   The Critically Ill End-Stage Renal Disease Patient – 2015 Annual Meeting of the American
      Society of Nephrology. San Diego, CA, November 2015

  •   Contrast-Induced Acute Kidney Injury: Can We Prevent It? Does It Matter? 2015 Annual
      Meeting of the American Society of Nephrology. San Diego, CA, November 2015

  •   Endpoints in AKI Trials. 2015 Annual Meeting of the American Society of Nephrology. San
      Diego, CA, November 2015

                                                                                                 31



                                              A0087
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 96 of 370 PageID #: 5090


  •   The Critically Ill End-Stage Renal Disease Patient – 2016 Annual Meeting of the American
      Society of Nephrology. Chicago, Ill, November 2016

  •   Contrast-Induced Acute Kidney Injury: Can We Prevent It? Does It Matter? 2016 Annual
      Meeting of the American Society of Nephrology. Chicago, Ill, November 2016

  •   The Critically Ill End-Stage Renal Disease Patient – 2017 Annual Meeting of the American
      Society of Nephrology. New Orleans, November 2017

  •   Contrast-Induced Acute Kidney Injury: Can We Prevent It? Does It Matter? 2017 Annual
      Meeting of the American Society of Nephrology. New Orleans, November 2017

  •   The PRESERVE Trial. 2017 American Heart Association Scientific Sessions. Anaheim, CA.
      November 2017

  •   The Critically Ill End-Stage Renal Disease Patient – 2018 Annual Meeting of the American
      Society of Nephrology. San Diego, CA October 2018

  •   Contrast-Induced Acute Kidney Injury. 2018 Annual Meeting of the American Society of
      Nephrology. San Diego, CA. October 2018

  •   The Critically Ill End-Stage Renal Disease Patient – 2019 Annual Meeting of the American
      Society of Nephrology. Washington DC. November 2019

  •   Interventions to Prevent Contrast-Associated Acute Kidney Injury – 2019 Annual Meeting of
      the American Society of Nephrology. Washington DC. November 2019

  •   The Critically Ill End-Stage Renal Disease Patient – 2020 Annual Meeting of the American
      Society of Nephrology.

  •   Contrast Associated Acute Kidney Injury – Does it Exist and How Can We Prevent It? –
      2020 Annual Meeting of the American Society of Nephrology.

  •   Disparities in utilization of diagnostic and therapeutic angiography in patients with CKD.
      NKF/ASCAI Scientific Symposium – Management of Patients with Chronic Kidney Disease
      in Need of Cardiovascular Catheterization – September 2020


  International
  • Making Sense of the Evidence with Contrast-Induced Nephropathy - World Congress of
     Nephrology Symposium –– Rio de Janeiro, Brazil, April 2007

  •   Contrast Induced Nephropathy from a Nephrologist’s Perspective – European Renal
      Association Symposium – Barcelona, Spain, June 2007

  •   Contrast-Induced Nephropathy – Outcomes and Clinical Consequences – Annual Meeting of
      the Mexican Society of Radiology and Imaging, Mexico City, Mexico - January 2008
                                                                                                 32



                                               A0088
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 97 of 370 PageID #: 5091



  •   Contrast-Induced Nephropathy – Outcomes and Prevention – Annual Meeting of the Latin
      American Congress of Endovascular Therapy, Guadalajara, Mexico – February 2008

  •   Nephrogenic Systemic Fibrosis and the Role of Gadolinium-Based Contrast Agents in
      Magnetic Resonance Practice: Patient Based Management Strategies Annual Meeting of the
      European Society for Magnetic Resonance in Medicine and Biology, Valencia, Spain,
      October 2008

  •   Understanding Risk Factors for NSF to Guide Preventive Care in Patients with Kidney
      Disease – 2009 Annual meeting of the European Society of Radiology (ECR), Vienna,
      Austria March 2009

  •   NSF: Understanding Causal Mechanisms and Patient Based Management Strategies – World
      Congress of Nephrology, Milan, Italy May 2009

  •   CT or MRI in the Patient with Advanced CKD: Is There a Right Answer? – World Congress
      of Nephrology, Milan, Italy, May 2009

  •   Trials and Tribulations in AKI: Do We Know Where We Are Going? At the Limits:
      Cardiology, Diabetes and Nephrology. Cape Town, South Africa, April 2017

  •  Trials and Tribulations in AKI: Do We Know Where We Are Going? 2019 At the Limits:
     Cardiology, Diabetes and Nephrology. Campinas, Brazil, July 2019
  ______________________________________________________________________________


  SERVICE

  University of Pittsburgh School of Medicine
  • Key Event Committee Member – Bypassing the Blues – A Study to Improve the Quality of
    Life Following Cardiac Bypass Surgery – June 2007

  • Western Pennsylvania Institute and Clinic Research Committee member
  • Medical Student Interviewer, University of Pittsburgh School of Medicine

  • Chair – Data Safety Monitoring Committee – Protocolized Diuretic Strategy in Cardiorenal
    Failure (ProDiuS) Trial – University of Pittsburgh School of Medicine

  • Internal Scientific Grant Reviewer - University of Pittsburgh Center for Research on
    Healthcare 2012-2013

  • Renal faculty organizer - Renal-Electrolyte Division Pathology conference 2015-present

  • Member – University of Pittsburgh University School of Medicine Renal-Electrolyte Division
    Fellow Competency Committee 2016-present

                                                                                               33



                                               A0089
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 98 of 370 PageID #: 5092


  • Member – University of Pittsburgh Department of Medicine Promotions and Tenure
    Committee 2016-present

  • Member – University of Pittsburgh School of MedicineTenured Faculty Promotions and
    Appointments Committee 2018-2020

  • Grant Reviewer – University of Pittsburgh Competitive Medical Research Fund 2019


  VA Pittsburgh Healthcare System
  • Core Member – Institutional Review Board, VA Pittsburgh Healthcare System 2006-2009

  • Alternate voting member – Research Scientific Evaluation Committee (RSEC) – VA
    Pittsburgh Healthcare System. 2010-2013

  • VA Pittsburgh Transfusion Committee 2016-present

  • Ad hoc member – VA Pittsburgh Healthcare System Medical Executive Board 2017-2018

  • Member – VA Pittsburgh Healthcare System Clinical Systems Improvement Committee 2019


  Other service
  • Grant Reviewer - National Institutes of Health –– Renal and Urological Sciences Integrated
    Review Group. 2008

  • Abstract reviewer – 2006 Annual meeting of the American Society of Nephrology

  • Expert Panel Member – Mid-Atlantic Renal Coalition End of Life and Pain Management
    Meeting – Developing an algorithm for the treatment of pain in ESRD - Washington, D.C.
    2007

  • Expert Interview – Association of Race with Use of Erythropoiesis-Stimulating Agents: An
    Expert Interview with Steven D. Weisbord MD – Medscape Nephrology – San Francisco, CA.
    2007

  • Faculty Member and Reviewer – Faculty of Medicine 1000. 2008

  • Faculty judge – Mid-Atlantic Young Nephrology Investigators Forum – Baltimore, MD. 2009

  • Chair – Workgroup to revise the Renal Physicians Association and American Society of
    Nephrology Clinical Practice Guideline on Shared Decision-Making in Appropriate Initiation
    of and Withdrawal from Dialysis – Estimating Prognosis in Acute Kidney Injury

  • Consultant – Prognosis and Dialysis Project/Grant – Baystate Health, Springfield, MA


                                                                                                 34



                                               A0090
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 99 of 370 PageID #: 5093


  • Department of Veterans Affairs – Member - Merit Review Sub-Committee for Clinical Trials.
    2009

  • Chair – Abstract group – Dialysis: Dialysis for Acute Kidney Injury: hemodialysis, CRRT,
    SLED, others – 2010 Annual Meeting of the American Society of Nephrology

  • Invited small group moderator – Acute Kidney Injury Clinical Trial Design Workshop –
    National Institute of Diabetes and Digestive and Kidney Diseases, National Institutes of
    Health, Bethesda, MD. 2010

  • Abstract reviewer – 2011 Annual meeting of the American Society of Nephrology

  • Invited committee member – National Kidney Foundation KDOQI commentary on KDIGO
    Acute Kidney Injury guidelines

  • Patient Centered Outcomes Research Institute Pilot Project/NIH/CSR – Grant Reviewer. 2012

  • Abstract reviewer – 2012 Annual meeting of the American Society of Nephrology

  • Moderator – American Society of Nephrology 2012 Annual meeting – “On the Margins:
    Palliative Care, Treatment Decision Making, and Patient Safety” – San Diego, CA. 2012

  • Member – Data Safety Monitoring Committee - Time to Reduce Mortality in End‐Stage Renal
    Disease (TiME) Trial. 2015-2017

  • Abstract reviewer – 2013 Annual meeting of the American Society of Nephrology

  • Member – KDIGO Supportive Care Conference Symptom Work Group. 2013

  • Moderator – American Society of Nephrology 2013 Annual Meeting. “The Good, the Bad,
    and the Ugly. Evaluating Clinical Trials in Nephrology - Atlanta, GA, 2013

  • Grant Reviewer - NIH ZDK1GRB-J J21, RFA DK13-008 USRDS Special Study Centers
    (U01)

  • Member – Data Safety Monitoring Committee – Shared Decision Making and Renal
    Supportive Care Trial

  • Invited participant – Rogosin Institute symposium – Mental Health Issues in Patients with
    Kidney Disease – New York, New York. 2015

  • Member – VA Pittsburgh Healthcare System Transfusion Committee 2016-present

  • Grant Reviewer - National Institutes of Health – Special Emphasis Panel/Scientific Review
    Group: Small Business: Instrumentation, Environmental and Occupational Health. 2016


                                                                                                35



                                               A0091
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 100 of 370 PageID #:
                                    5094

• Invited reviewer – Contrast-Associated Acute Kidney Injury – American Society of
  Nephrology and John M. Eisenberg Center for Clinical Decisions and Communications
  Science Center for Collaborative and Interactive Technologies (CCIT) Baylor College of
  Medicine. 2017

• Member – Kidney Health Initiative - Prioritizing Symptoms of ESRD Patients for Developing
  Therapeutic Interventions Workgroup. 2016-2017

• Abstract reviewer – 2016 Annual meeting of the American Society of Nephrology

• Member – National Kidney Foundation Care Partner Work Group. 2018

• Member – VA Advisory Committee – Reducing Kidney Disease Through AKI Prevention.
  2018-2020

• Abstract Judge – University of Pittsburgh Department of Medicine Research Day 2019

• Member – Technical Expert Panel – Veterans Health Administration Evidence Review on
  Screening and Treatment of Depression in Veterans with End-Stage Kidney Disease – 2019

• Co-Chair – Management of Patients with Kidney Disease in Need of Cardiovascular
  Catheterization Symposium - 2020




                                                                                           36



                                            A0092
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 101 of 370 PageID #:
                                    5095

                             List of Materials Considered

            Articles, Papers, and Publicly Available Information:

            Altug, Y., et al. "Analytical Validation of a Single-nucleotide
            Polymorphism-based Donor-derived Cell-free DNA Assay for
            Detecting Rejection in Kidney Transplant Patients"
            Transplantation Journal, Vol. 103, Number 12, February 1, 2019
            Bloom, R., et al. "Cell-Free DNA and Active Rejection in
            Kidney Allografts," Journal of the American Society of
            Nephrology, Vol. 28, pp. 221-2232 (2017)
            Demetris, A., et al. "Banff Schema for Grading Liver Allograft
            Rejection: An International Consensus Document", Hepatology,
            February 9, 1996
            Drachenberg, C., et al. "Guidelines for the Diagnosis of Antibody-
            Mediated Rejection in Pancreas Allografts - Updated Banff
            Grading Schema", American Journal of Transplantation, May 17,
            2011
            Fitzgerald, P, et al., "Intravascular Ultrasound Imaging of
            Coronary Arteries Is Three Layers the Norm?", Brief Rapid
            Communication, Intracorrnary Ultrasound Imaging, Vol. 86, No,
            1 , March 27, 1992
            Khan, R., Jang, I, "Evaluation of coronary allograft vasculopathy
            using multi-detector row computed tomography: a systematic
            review", European Journal of Cardio-Thoracic Surgery 41 (2012)
            415–422
            Kobashigawa, J., et al., "Multicenter Intravascular Ultrasound
            Validation Study Among Heart Transplant Recipients", Journal
            of the American College of Cardiology, Vol. 45, No. 9, February
            14, 2005
            Mehra, M., et al., "International Society for Heart and Lung
            Transplantation working formulation of a standardized
            nomenclature for cardiac allograft vasculopathy - 2010," The
            Journal of Heart and Lung Transplantation, Vol. 29, No. 7, pp.
            717-727 (2010)
            Pollack, A., et al. "Detection and Imaging of Cardiac Allograft
            Vasculopathy" Imaging of Cardiac Allograft Vasculopathy, Vol.
            6, No. 5, May 2013, 613-23

            Ramzy, D., et al. "Cardiac allograft vasculopathy: a review"
            Surgical Biology for the Clinician, Vol. 48, No. 4, April 5, 2005
            Singh, G., "Determination of Cutoff Score for a Diagnostic Test,"
            The Internet Journal of Laboratory Medicine, Vol. 2
            No. 1 (2006)

                                          A0093
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 102 of 370 PageID #:
                                    5096



            Snyder, T., et al., "Universal noninvasive detection of solid organ
            transplant rejection," PNAS, Vol. 108, No. 15, pp. 6229-6234
            (2011)

            Spes, C., et al. "Functional and Morphological Findings in Heart
            Transplant Recipients with a Normal Coronary Angiogram: An
            Analysis by Dobutamine Stress Echocardiography, Intracoronary
            Doppler and Intravascular Ultrasound", The Journal of Heart and
            Lung Transplant, October 12, 1998
            Stork, S., et al., "Assessment of Cardiac Allograft Vasculopathy
            Late After Heart Transplantation: When Is Coronary
            Angiography Necessary?", ALLOGRAFT VASCULOPATHY,
            May 16, 2006
            Tona, F., et al., "Coronary Flow Reserve by Transthoracic
            Echocardiography Predicts Epicardial Intimal Thickening in
            Cardiac Allograft Vasculopathy" American Journal of
            Transplantation, May 2 2010; 10: 1677–1685

            Tuzcu, E., et al. "Occult and Frequent Transmission of
            Atherosclerotic Coronary Disease With Cardiac Transplantation
            Insights From Intravascular Ultrasound", American Heart
            Association, Vol. 91, Issue 6, March 15, 1995, 1706-1713

            Wu, T., et al., "A SCHEMA FOR HISTOLOGIC GRADING OF
            SMALL INTESTINE ALLOGRAFT ACUTE REJECTION",
            Transplantation, Vol. 75, 1241-1248, No. 8, April 27, 2003

            Patents and File Histories:
            U.S. Patent No. 8,703,652
            U.S. Patent No. 8,703,652 FH

            Deposition Transcripts and Exhibits:
            2021-03-29 Deposition Transcript of Uwe Christians

            Other:
            Declaration of John F. Beausang in Support of Application No.
            13/508,318
            2021-03-09 Declaration of Uwe Christians in Support of
            Defendant Eurofins Viracor Inc.'s Answering Claim Construction
            Brief and materials cited therein




                                           A0094
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 103 of 370 PageID #:
                                    5097




                                ·'·. "-
                               ;,~\..*.~:{~~;_~:~~~~~..~~:;~:-:
                                              '''''.




          5.




                                                                   CARED XVI 00001865
                                                    A0095
                                      ///.-                                                                                                                                                                                                                                                     /.,.,,.,.
                                      .-,.;.;,;,,;                              ::'J                                         ~;~;;:       r:~;;                                                                                                                                                                                                                          ·:1..-:.:-:,,:                                                          :{::'~                :.-.........
                                      %;.I                                     .;;.,/,        5;      .                                                                                                                                   r1,:                                                                                               f;J..:.                         ·;::;:             tJ~:                            '.;f                                   ,;.;.;.;..:
                                                                                                                                                                                       :i:i                                                                                                                                                                                                     -;.~
                                      r:;-
                                      ::-,..:
                                                                               ·fie           :!'.~~:                        {~            ti
                                                                                                                                           ;.;.-;.:
                                                                                                                                                                                                                          :rr·                                                                                                               f::}.,,.
                                                                                                                                                                                                                                                                                                                                             .....          ft:                                1~                               ~j               ti                    tff"'
                                                                                                            'I....,;,;
                                                                                                                                                                                       Vi                                                 w~                                                    ill                                                         <'f
                                                                                                                                                                                                                                                                                                                                                                             §:.-
                                                                                                                                                                                                                                                                                                                                                                             ,.,..7,;                                                                                  ti:                               :1
                                      tv                                       &::                                                                                                                                        :tr             :;;,:                                             .@                                               !?,.           :{'.;                                                               :;-. . .1        w.                                                      (;;'i
                                                                                              ft                                          •:.:,.:•
                                      ;)'::;                                   $              ..:.--;                                      tt f1f·                                     n                                  ~/.
                                                                                                                                                                                                                          .....           ;.;,/                                                 :-'///.                                      ~?.T                            m                                                                   4: tit                                                  ti
                                                                               1."1          :,m :!if                                                                                  ~i:.                               ;!';;'.}.       :,";:.:;:        gj,                                                                                                                                                                                   : :(~:                                                  :(::,
                                      :/:
                                      ;-'.•Z•                                                     M                                      '\J r~:              :/.'.'.;                 :.,;,,...,.                                                                             f{{;:            ft
                                                                                                                                                                                                                                                                                                ~=;:,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      :r;:
                                     r;:;:;
                                                                              .f}~                                          i
                                                                                                                            Y///,.                                                                                                        it·                                                   (//r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         m
                                     ,'//,-
                                                                                              ~}                                                              @                                                                                                                                                                                                                                                                                  tL                    ;:'/h/
                                                                               ,:-c,:••       {(;:
                                                                                                                                                                                       ;:                                                t1
                                                                                                                                                                                                                                                                                                                                            rur;,; l i~
                                                                               ,-.,.-,,;.                                                                                                               ;...;,;,):;                      ::;./.                                                                                                                                                                                                                                                          n··
                                     rt                                                       ti/
                                                                                                             tr :r::::r+                                      r<                       f:';:            -:-: ...:         ,'///.-:
                                                                                                                                                                                                                                                          fl
                                                                                                                                                                                                                                                          :.::~:.y                                                                          .,.,,.,,.;$                                                                                          §:                   i&;:                               r;;:..
                                                                                              ;.;,z                                          ,....;.:.
                                                                                                                                                                                                        I.. ;··          .;,;.;.:~                                                                                                                                                                                                                                                                  :::.;.;~
                                     :%                                                                                                     :,///,'          ,..,...,.                 r;~:                                                               :;:,;;
                                                                                             ~:::)                        '.<{t             .;.,;.;,·        I'////.                                    ~:                               :w~              ,.:-:.                                                                                            B1I                                                                                  f1
                                     @                                         ii?"i                                                        :r~                                        fj.
                                                                                                                                                                                                                                         :%                ~J,;.~             ;:-~z:,
                                                                                                                                                                                                                                                                                           ,I  {~L                                                                                                                                               ,;.;.-,.~            ITT.~
                                                                                                                                                                                                                          m:             ~,.....,                              >Ai                                                                        ii·d
                                     =:-:-~..                                                                                               ~;;;:            &I                       :tt:                               ::;,;/.•        t}                                                                                                                                                                                                    .~::
                                     :;1~                                                                                                   :,:..:,:,
                       :;,.:;.                                                                                                                                                                                                                             ;;,.;;:,,,:
                                                                                                                                                                                                                                                           >~                                  il
                                                                                                                                                                                                                                                                                               ~;,;:;,                                                    :)ff:
                                                                                                                                                                                                                                         •;.th:                                                                       Z"/.
                      ::,;;;z        rt                                                                                                     tr              11~                       m                                                                                                                               :,:-'/.-'.                                                                                                               .il
                                     :;,:;(.·                                                                                               ?'::C                                                                                                                            I,,               r:::                                                                                                                                            f{;
                                                                                                                                            '.;/'.•',~      {)t                                                                                                                                                                                                                                                                                ,,,;
                                     :;;;:$                                                                                                                 -:,:.:;.                                                                     tet                                                   :;;';:'$               }1                                   ti
                                                                                                                                                                                                                                                                                                                                                           .,.,.;;.;.
                      .,...;,                                                                                                                                                                                                                                                                  ~;.,                                                        ::;:::~,:                                                                                                                                                 w,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     :,,,
                      •:(.           gt                                                                                                                     i'/h;                                                                                                            §:
                      (.)                                                                                                                                   /,:,                                                                                                                               ;.'///.•                                                                                                                                        m                                                                            :Y,;;,
                                                                                                                                                             ,,,                                                                                                                                                                                           ii:-'.../                                                                                                  ,;.-.-_;.-,..:
                                     (¢.:
                                                                                                                                           8;.;,;,:         w,::                                                                                                             ,..,.,....,                                                                   ;?'/{'
                                                                                                                                                                                                                                                                                                                                                                                                                                               rt                     ,,,:,,::                                       :»~~
                                                                                                                                                                                                                                                                                               4                                            y,,
                                    :;:';;~                       t:t                                                                       (//.,                                                                                                                                              ,.,.,,..                                    .;:.:;:.,.      {::'~
                     *:                                                                                                                                                                                                                                                                                                             it                                                                                                         jlL                    _f?J               y'//..
                      ;.;,;.;                                                                                                              A                                                                                                                                 Wt                                                                            //h                                                                                                        ///,
                                                                  rt                                                                       ,/;2                                                                                                                                                                                                                                                                                                                                          t;f"
                      %(                                                                                                                                                                                                                                                     ....,:           .~                                    rt                                                       <.,f,                                                                    ~i~                f{$
                      ~-=·                                        :::t:.                                                                                                                                                                                                     ~t               ...,,...,.,...                                               t:t
                                                                                                                                                                                                                                                                                                                                                           W,;
                                                                                                                                                                                                                                                                                                                                                                            I                                                                                         t;t
                                                                   ~;                                                                                                                                                                 ?}~                                                                                                                                                    %4                                                                                          {/{
                      ~,.                                         ;.t/h                                                                                                  m                                                                               z,;._...,,                                                                                                                                                                                              tt..,.
                                                                  :t;:                                                                                                                                                                                                                                                                                                                       :-;::(                                                            ..<:"j
                                                                  ;:;.t                                                                                                  tt                                              t.>.           3.                                   I:
                                                                                                                                                                                                                                                                            ;?{,~
                                                                                                                                                                                                                                                                                                                                                                                             tt
                                                                                                                                                                                                                                                                                                                                                                                             :-,../
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         m
                                                                                                                                                                                                                         f.1                                                                                                                                                                 :;";;';;                                                                                   %
                                                                                                                                                                                                                                        ft.
                                                                                                                                                                                                                                                                                                                                                          l,fl
                    m                                                                                                                                                                                                   ·~;:):.                                             /'.;;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ,E.
                    :::-;                                                                                                                                                                                                                                                                                           ?;;~:,;                                rt..-                             @                                                                                         ::11,
                                                                  ~                                                                                                                                                                   .)[~                                  [{,:                                                                                                                                                                                                        t}}           g
                     m.                                 ~h~                                                                                                                                                              flh            <t::                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                    ff'~i                                                                                                                                                               ~.            ;;:-::
                     rt                                                                                                                                                              YJ/                                                                                    :t\
                                                                                                                                                                                     ¥h                z,;.~:           ;,:,:,:.                                                                                    ::'{i
                                                                                                                                                                                     :,;..,:                            ,:,:... ,.                                          r:f~                                                                                                                                                                                                        'i'.(.,
                     ;.:--...·                                                                                                                                                                                                          ti~             ,...........
                                                                                             :g                                                                                      t>,.;,            ?:?"                                                                                                                                                               {/                                                                                                            {:~
                                                                                                                                                                                                       r,;              fJ                                                  %.t                                                                                           r::                                                                 :rt                                                    rt
                                                                                                                                                                                     ?":1;                                                                                  )'.                                                                                                                                                               '•J'/.                                                  :,:,...,..,,
                    fk                                  I                                                                                                                            {Jt.,
                                                                                                                                                                                                                        r»              gx wx                               ..,:.-4:;,                                                                                    •;.t/,-;          :;;.~...                                                                                   ;yr~IL
                    :..;,~                              it
                                                        ;;.;.:,                                                                                                                                                                        $.'j                                                                                                                                                 t{'•                                              tt                      ,;,;              ///.-:.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      1.:r
                                                                                                                                                                                                                       '.I;,.          ,'//.a                                                                                                                             ~. r·                                                                                                                       :;:..1.
                    }:•;i.                                                                                                                                                         ~.;;r                                                                w
                                                                                                                                                                                                                                                        y,.:,'.                                                                                                           ~:'~:             ,:,:;.;:
                                                                                            'ii%.:
                                                        tt                                                                                                                                                                             r;;;                                                                                                                                                 ~,.,.                                                                                                     ::"t
                                                                                                                                                           ii:•/,                                                                       ;:;,~.                                                                                                                                              (:~                                                 ff Q
                                                        :-:-:•                               1}:                                                           ~,.,,.,                   ,,.                                rt                                                                                                                                                 y/,.                          .....  ?'.
                                                                                                                                                                                                                                                                                                                                                                                                         :,:.,...,._.,..,,
                                                                                                                                                                                                                                                        ;.;.;._;-;.
                                                                                                                                                                                                                        1~.            ff:;.            m                                                                                                                                                                                     ..,,.:,;.;,
                                                                                                                                                                                                                                                                                                                                                                                                                                              w rt~ ff                                                £%./
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         5098




                                                        ;:                                                                                                 ;)                       [f'                                                f,.1                                                                                                                              id                              ~t                                   ;,:-~                                                      ,,.,...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ..'.".-«
                                                                                                                                                                                                                                                        §                                                                                                                                                                                     •:-,:




A0096
                                                                                                                                                                                    g                                                                   %/.,                                                                                                                                             tJ:.                .......          ~                                         /J          ~?'{;
                                                                                                                                                          ff?
                                                                                                                                                          ~/.·                       ;.;..~                                            :,_,'/,:-"-,,;                                                                                                                   ;..m                             :,"/,'              ;:'~,,;                             ~J.~. -                r~:
                                                        ff'                                                ,'/,'/,'       fl                                                                                                           ..-.,:~,. .•                                                                                                                                                                          :.:..;,                                                    :'//,:        :=::'.'-'.
                                                                                                           W/.            :(.:::                         W?                                                                            /.;,;
                                                       t'}.";                                                                                                                       :;>,                                                                                                                                                                                                                                                      w~                                        r~
                                                                                                           :m             ff{"                            r=r.                     ..tJ'                                              ::~
                                                                                                                                                                                                                                      «-1                                                                                                                                ,..,...;::
                                                                                                                                                                                                                                                                                                                                                                         it                              ~                   rt               ;:-:;                                                 .,§:
                                                       ff                                                  ..;.,,.;                                                                                                                    .,..,.z                                                                    ('Jf                                                                      V,                               t:~;;                                                      7.-;        ;.;.,/.
                                                                                                                                                                                     (:1;:                                                                                                                                                                               ~';'/.,-                                                             ~
                                                       ~=f                                                 ?::'?:~;
                                                                                                           .-'//.•                                                       ta:·                                                                                                                                                                                                                                                ff.                                                        ?»/.
                                                       z:-:.:·                                                                                                                                                                         //h                                                                                                                                                                                                                                              }:';;
                                                       t.;$                                                                                                              ,;.r,.     ft                                                                                                                                                                                                      ;r
                                                                                                                                                                                                                                                                                                                                                                                            ,;,;,:
                                                                                                                                                                                                                                                                                                                                                                                            .;;,;;..
                                                                                                                                                                                                                                                                                                                                                                                                        ,,,,                 @                                                         :tti         :.i:'.'1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    &"
                                                                                             i?:                                                                                                                       :'////,
                                                                                                                                                                                                                                                                                                                 ~
                                                                                                           WL                                                                       rr~                                J'/h           ft                                                                         ~//.                     /.-'?                                                                                                                                                     ~~/.
                                                       %                                                                                                                                              ........:                                                                                                                           :',:,::0:~                                        j                                                                                          i~···
                                                                                                                                                                                                      ;,'/.,;,:
                                                       :'///:::
                                                                                                           t.f:
                                                                                                                                                                         tr         z:-:·
                                                                                                                                                                                                                       :;(J,.;,
                                                                                                                                                                                                                        /."~:~         z,:,:.                                               .....~               /. ;
                                                                                                                                                                                                                                                                                                                  ...
                                                                                                                                                                                                                                                                                                                 ~;.~                     tt..                                                                                                                                         ·,:,z
                                                                                            ii             {~:                                                                                        f(                }:3                                                                                                               cf:;                                                                                                                                         t};;;
                                                                                                                                                          ;.;.?.,,
                                                                                                                                                                         5
                                                                                                                                                                         ;.;.-1     ~                                  -;-;.,}        fl                                                                         ti                       ./':•
                                                                                                                                                                                                                                                                                                                                                                                           ;;~
                                                                                                           )-'/,'                                                                   f/~,:.                             -',:h                                                                                                                                                                                                                                                           ·;/(.(-,,;
                                                                           Iti                                                                                                                                                                                                                                                            ;;;..                                                                                                                                        .,./,1-'·'
                                                                                                           {:~                                                                                                                                                                                                 ?}.'.;:~                                                                                                                                          <'.~~~
                                                                                                                                                         W'
                                                                                                                                                                                                                                                                                            IJff"
                                                                           }J:  .                                                                                                                                                                                                          :,$.                  )j'~;
                                  ·Y//.                                    %;::                                                                           ;:-,.;,                                                      ll:..,.,:. ''tiM                                                                                                   rt··                                                                                                                                         %
                                  f,::0::                                                                                                                ':,-/.,'):                                                                                                                                                                       ::~z
                                                                           #f~                            '8
                                                                                                           "".~                                          ;;                                                                           :[..                                                  fi                                                                                                                                                                   tr                    r;;
                                  %                                                                                                    .·/,",.,;                                                                       fl
                                                                                                                                                                                                                       -;-,;,
                                                                                                                                                                                                                                                                                                                 5                                                                                                                                               ~;:}
                                                                            ,:,:~                                                                        t~                                                                                                                                tt,.
                                 f~                                                                       $                                                                                                                           Wt                                                                                                                                :::.}"~
                                                      '}W                                                                 g:                             t~
                                                      '//;
                                                      ....                  rn                                                                           ..,.,,.,.                                                                                                                         ?i                  :j
                                                          ,.               ~;~;,                                          t}}                                                                                                                                                                                                                                           :~: ~                                                                                    ~
                                                      (/.                                                                                                1-,::;                                                                                                                            t::~
                                                                                                                                                                                                                                                                                           .;;,;.._.,,                                                                                                                                                         it{
                                 ftt'~;,                                    f•,;_                                                                        ·-:-:··
                                                                                                                                                         ,:,:,..                                                                                                                           ;,;.;,:                                                                      fi:
                                                      %
                                                      J'/)'//.
                                                                           fj..,.,.                                                     !ti
                                                                                                                                        ·:·/.            z.r,:.                                                                                         I                                  flt                                                                          ...-.....-«
                                                                                                                                        /fl              r:r/.                                                                                          :%t                                ©                                              //r                           :;'#                                                                ::,";;;:           B:
                                                                                                                                                                                                                                                                                                                                                                                                                                                               ~,;.;:-:
                                                                                                                         ·I,,r~:
                                                      f{L                                                                                                r:-;:;                                                                                                                            "//,:
                                                                                                                                                                                                                                                                                                                                          .,,.,                         *t~                                                                 /,"'.::
                                                     0.~}                                                                                                                                                                                                                ::';'.;                                                                                                                                                                               tL                                   ;..-/-"..of,•
                                                      ~t                                                  %,.;.:,;.
                                                                                                          ..                            21   :",,/                                                                                                                        ti               it/                                            Ji                                                            g;,                                 i;;;.:           •;::/,:(
                                                                                                                                      ....,.;.;.;,•                                                                   {fffl           z,:.                               ;t';,:,           r.:::                                                                                                        ;;.,};;:
                                                                                                                                                                                                                                      .;,;,:                                                                                                                                                                                                ;:.-;~::;.
                   W¢_;:                                                                                                                                                           :,.:;:                              :;:;:,         :,:,~                                                                                               m                                                                                                 ,.:,.
                                                                                                                                                                                                     .;.,,.,                                                                               rt                                                                                                                                                ·J'):
                                                                                                                                                                                   {:~~
        ()         ~:::
                                                                           ti:~J.                                                                                                  ;;.,;,:,
                                                                                                                                                                                                                       :t;:                                              i;:                                                                              t};                                           @"                                  r..-,·
                                                                                                                                                                                                                                                                                                                                                                                                                                            :'<'1
                                                                                                                                                                                                                                                                                                                                                                                                                                                               ~;,_                                 ff
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    fi
                 ~t.?;,:         *;. 8                ;.:;,;z              ::::r,,                                                                                                ','ff:                              <tf                                                                  1$                                                                                                                                               ~;-;-                                                   ~~::·
        )>         (~                                                                                                                                                                                                                                                                                                                                                                                                                       y;,.;.;..          z.-:                                 .;.,-.
                                                                           //.•                                                                                                                      I                ;,'d                                                                                      ;..;.;,,.;                                                                ~..-~                                                                ....
                                                                                                                                                                                                                                                                                                                                                                                                                                                                .,....
                                                                           ;:-:~.                                                                                                                                                                                        :;.,-,:;                                                                         ~!;                                                                               ;,;.r,.            :,.:;                                :$)
        ::0       f,:,:,.}                                                                                                                                                                                                                                                                                                                                                                                                                  -:,,;.,_;,,.,
                                 ll s
                                 ;,,;,:,:.            {1                                                                                                                 }® ti                       ~:                {t                                                                  %                                                                                               ~                                                                   :::..::.·.
        m                        .. >.                                     ~~::,                                                                                                                     Y///,.                                                                                                                                                                                                                                                   ,:,:.-,.
                                                                                                                                                                                                     z;.;.;,;                                                                                                                      ~::;                                                                                                     r1:
                                                      :;'.;;:,               ,,;.;.;.
                                                                           ..//,                                                                                                                                       t/,.;:                                                                                                                             &·                              .:,,...,-,_
        0                        r:r                  ,'/,I,                                              fi                                                                                         i;L               ~;;:~:                                            &                                      ......',/.
                                                                                                                                                                                                                                                                                                                tf                 %                                    «:
                                                                                                                                                                                                                                                                                                                                                                        Y,<
                                                                                                                                                                                                                       %,','·
                                                                                                                                                                                                                                                                                                                                                          ~
                                                                                                                                                                         g %tJ··
                   ;?.:(.-                            ~~
                                                      :,;,,...:                                           x                                                                                          (}                                                                                                                                                                                   @                                                                                            w:,
                                                                           tT                             •;;..;:                                                        ft {f;)                                       r;,·                                              {ff                                    t}}                                                                       {:_,,;::                                                                                                  ,:~,:~:
        ~
        0
                                 n                                                                                                                                                                                                                                                                                                 ,~                     &. ill                                                                            "~; ~u.
                                                                                                                                                                                                                                                                                                                                                                                                                                            ~{::              t;::
        0
        0
        0
        ......
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 104 of 370 PageID #:




        OJ
        0)
        0)
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 105 of 370 PageID #:
                                    5099



    :::t~~~p;~~~~:~~k~~~ )~rz~:;.::   r~.:=~~~~~:~5:l ~
    ~1%t:}~~~~tt~~~: t/~1dt:r J'? :(::. f.Jt.. } J ))




                                                                   CARED XVI 00001867
                                                          A0097
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 106 of 370 PageID #:
                                    5100




                                                                   CARED XVI 00001868
                                    A0098
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 107 of 370 PageID #:
                                    5101


       WO 2011/057061                                                                   PCT/US2010/055604

       WHAT IS CLAIMED IS:


               1. A method of diagnosing or predicting transplant status or outcome comprising:
                        providing a sample from a subject who has received a transplant from a donor;
                        determining the presence or absence of one or more nucleic acids from said donor
               transplant, wherein said one or more nucleic acids from said donor are identified based on a
               predetermined marker profile; and
                        diagnosing or predicting transplant status or outcome based on the presence or
               absence of said one or more nucleic acids.


               2. The method of claim 1 wherein said transplant status or outcome comprises rejection,
       tolerance, non-rejection based allograft injury, transplant function, transplant survival, chronic
       transplants injury, or titer pharmacological immunosuppression.


               3. The method of claim 2 wherein said non-rejection based allograft injury is selected from
       the group ofischemic injury, virus infection, peri-operative ischemia, reperfusion injury,
       hypertension, physiological stress, injuries due to reactive oxygen species and injuries caused by
       pharmaceutical agents.


               4. The method of claim 1 wherein said sample is selected from the group consisting of blood,
       serum, urine, and stool.


               5. The method of claim 1 wherein said marker profile is a polymorphic marker profile.


               6. The method of claim 1 wherein said polymorphic marker profile comprises one or more
       single nucleotide polymorphisms (SNP's), one or more restriction fragment length polymorphisms
       (RFLP' s ), one or more short tandem repeats (STRs ), one or more variable number of tandem repeats
       (VNTR's ), one or more hypervariable regions, one or more minisatellites, one or more dinucleotide
       repeats, one or more trinucleotide repeats, one or more tetranucleotide repeats, one or more simple
       sequence repeats, or one or more insertion elements.


               7. The method of claim 1 wherein said polymorphic marker profile comprises one or more
       SNPs


               8. The method of claim 1 wherein said transplant is selected from the group consisting of
       kidney transplant, heart transplant, liver transplant, pancreas transplant, lung transplant, intestine
       transplant and skin transplant.
                                                          -31-




                                                     A0099
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 108 of 370 PageID #:
                                    5102


       WO 2011/057061                                                                   PCT/US2010/055604

               9. The method of claim 1 wherein said nucleic acid is selected from the group consisting of
       double-stranded DNA, single-stranded DNA, single-stranded DNA hairpins, DNA/RNA hybrids,
       RNA and RNA hairpins.


               10. The method of claim 1 wherein said nucleic acid is selected from the group consisting of
       double-stranded DNA, single-stranded DNA and cDNA.


               11. The method of claim 1 wherein said nucleic acid is mRNA.


               12. The method of any of the claims 9 to 11 wherein said nucleic acid is obtained from
       circulating donor cells.


               13. The method of claim 1, wherein said nucleic acid is circulating cell-free DNA.


               14. The method of claim 1, wherein the presence or absence of said one or more nucleic
       acids is determined by a method selected from the group consisting of sequencing, nucleic acid array
       and PCR.


               15. The method of claim 14 wherein said sequencing is shotgun sequencing.


               16. The method of claim 14 wherein said atray is a DNA atray.


               17. The method of claim 16 wherein said DNA array is a polymorphism array.


               18. The method of claim 17 wherein said polymorphism array is a SNP array.


               19. The method of claim 1, further comprising quantitating said one or more nucleic acids.


               20. The method of claim 19, wherein the amount of said one or more nucleic acids is
       indicative of transplant status or outcome.


               21. The method of claim 20, wherein the amount of said one or more nucleic acids above a
       predetermined threshold value is indicative of a transplant status or outcome.


               22. The method of claim 21, wherein said threshold is a normative value for clinically stable
       post-transplantation patients with no evidence of transplant rejection or other pathologies.


                                                         -32-




                                                     A0100
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 109 of 370 PageID #:
                                    5103


       WO 2011/057061                                                                 PCT/US2010/055604

               23. The method of claim 21, wherein there are different predetermined threshold values for
       different transplant outcomes or status.


               24. The method of claim 20 wherein temporal differences in the amount of said one or more
       nucleic acids are indicative of a transplant status or outcome.


               25. The method of claim 1, wherein said marker profile is determined by genotyping said
       transplant donor.


               26. The method of claim 25, further comprising genotyping said subject receiving said
       transplant.


               27. The method of claim 26, further comprising establishing a profile of markers, wherein
       said markers are distinguishable between said transplant donor and said subject receiving said
       transplant.


               28. The method of any of the claims 25 to 27 wherein said genotyping is performed by a
       method selected from the group consisting of sequencing, nucleic acid array and PCR.


               29. The method of claim 1 wherein said method has at least 56 % sensitivity.


               30. The method of claim 1 wherein said method has at least 78 % sensitivity.


               31. The method of claim 1 wherein said method has a specificity of about 70% to about
       100%.


               32. The method of claim 1 wherein said method has a specificity of about 80% to about
       100%.


               33. The method of claim 1 wherein said method has a specificity of about 90% to about
       100%.


               34. The method of claim 1 wherein said method has a specificity of about 100%.


               35. A computer readable medium comprising:
                        a set of instructions recorded thereon to cause a computer to perform the steps of:


                                                         -33-




                                                    A0101
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 110 of 370 PageID #:
                                    5104


       WO 2011/057061                                                            PCT/US2010/055604

                            (i) receiving data from one or more nucleic acids detected in a sample from a
                    subject who has received transplant from a donor, wherein said one or more nucleic
                    acids are nucleic acids from said donor transplant, and wherein said one or more
                    nucleic acids from said donor are identified based on a predetermined marker profile;
                    and
                            (ii) diagnosing or predicting transplant status or outcome based on the
                    presence or absence of said one or more nucleic acids.




                                                    -34-




                                               A0102
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 111 of 370 PageID #:
                                    5105


                    UNITED STAIBS       p AIBNT AND TRADEMARK OFFICE
                                                                                UNITED STA TES DEPARTMENT OF COMMERCE
                                                                                United States Patent and Trademark Office
                                                                                Address: COMMISSIONER FOR PATENTS
                                                                                     P.O. Box 1450
                                                                                     Alexandria., Virginia 22313-1450
                                                                                     www.uspto.gov




   APPLICATION NO.             FILING DATE            FIRST NAMED INVENTOR     ATTORNEY DOCKET NO.              CONFIRMATION NO.

       13/508,318               07/19/2012                  Stephen R. Quake        STAN-706                            6003

       77974            7590             08/23/2013
                                                                                                    EXAMINER
       Stanford University Office of Technology Licensing
       Bozicevic, Field & Francis LLP                                                           BUNKER, AMY M
       1900 University Avenue
                                                                                    ART UNIT                       PAPER NUMBER
       Suite 200
       East Palo Alto, CA 94303                                                        1639



                                                                                NOTIFICATION DATE                 DELIVERY MODE

                                                                                    08/23/2013                      ELECTRONIC


Please find below and/or attached an Office communication concerning this application or proceeding.

The time period for reply, if any, is set in the attached communication.

Notice of the Office communication was sent electronically on above-indicated "Notification Date" to the
following e-mail address(es):
docket@bozpat.com
zuehlke@bozpat.com
zizzo@bozpat.com




PTOL-90A (Rev. 04/07)



                                                            A0103
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 112 of 370 PageID #:
                                    5106

                                                                                        Application No.                         Applicant(s)

                                                                                        13/508,318                              QUAKE ET AL.
          Applicant-Initiated Interview Summary
                                                                                        Examiner                                Art Unit

                                                                                        AMY M. BUNKER                           1639


    All participants (applicant, applicant's representative, PTO personnel):

   (1) AMY M. BUNKER.                                                                     (3) Pamela Sherwood.

   (2) Maria Leavitt.                                                                     (4)Kimberlev Stopak and Lucia Muntean.

       Date of Interview: 16August2013.

        Type:            ~ Telephonic       O Video Conference
                         0    Personal [copy given to: 0 applicant                  0    applicant's representative]

    Exhibit shown or demonstration conducted:                      0   Yes          ~No.
        If Yes, brief description: _ _ .


   Issues Discussed                 0101   0112 0102 ~103 OOthers
  (For each of the checked box( es) above, please describe below the issue and detailed description of the discussion)


  Claim(s) discussed: 36 and 39.

    Identification of prior art discussed: Lo Yuk-Ming et al. (US2005/0282185) and Saint-Mezard et al.
    (W02009/060035A 1).

  Substance of Interview
  (For each issue discussed, provide a detailed description and indicate if agreement was reached. Some topics may include: identification or clarification of a
  reference or a portion thereof, claim interpretation, proposed amendments, arguments of any applied references etc ... )


    The reiection of the claims under 35 U.S.C. 103(a) was discussed including. the broad scope of the independent
   claim. as well as. proposed limitations in the claimed methods to limit the scope of the claims in order to capture what
   the Applicant believes to be the substance and novelty of the invention .




  Applicant recordation instructions: The formal written reply to the last Office action must include the substance of the interview. (See MPEP
  section 713.04). If a reply to the last Office action has already been filed, applicant is given a non-extendable period of the longer of one month or
  thirty days from this interview date, or the mailing date of this interview summary form, whichever is later, to file a statement of the substance of the
  interview

  Examiner recordation instructions: Examiners must summarize the substance of any interview of record. A complete and proper recordation of
  the substance of an interview should include the items listed in MPEP 713.04 for complete and proper recordation including the identification of the
  general thrust of each argument or issue discussed, a general indication of any other pertinent matters discussed regarding patentability and the
  general results or outcome of the interview, to include an indication as to whether or not agreement was reached on the issues raised.


  0    Attachment
   /Maria Leavitt/
   Primary Examiner, Art Unit 1633



 U.S. Patent and Trademark Office
 PTOL-413 (Rev. 8/11/2010)                                                Interview Summary                                                   Paper No. 20130816




                                                                            A0104
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 113 of 370 PageID #:
                                    5107

                                                       Summary of Record of Interview Requirements
 Manual of Patent Examining Procedure (MPEP), Section 713.04, Substance of Interview Must be Made of Record
 A complete written statement as to the substance of any face-to-face, video conference, or telephone interview with regard to an application must be made of record in the
 application whether or not an agreement with the examiner was reached at the interview.

                                                       Title 37 Code of Federal Regulations (CFR) § 1.133 Interviews
                                                                                Paragraph (b)

 In every instance where reconsideration is requested in view of an interview with an examiner, a complete written statement of the reasons presented at the interview as
 warranting favorable action must be filed by the applicant. An interview does not remove the necessity for reply to Office action as specified in§§ 1.111, 1.135. (35 U.S.C. 132)


                                                               37 CFR §1.2 Business to be transacted in writing.
 All business with the Patent or Trademark Office should be transacted in writing. The personal attendance of applicants or their attorneys or agents at the Patent and
 Trademark Office is unnecessary. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to
 any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt.



          The action of the Patent and Trademark Office cannot be based exclusively on the written record in the Office if that record is itself
 incomplete through the failure to record the substance of interviews.
          It is the responsibility of the applicant or the attorney or agent to make the substance of an interview of record in the application file, unless
 the examiner indicates he or she will do so. It is the examiner's responsibility to see that such a record is made and to correct material inaccuracies
 which bear directly on the question of patentability.

           Examiners must complete an Interview Summary Form for each interview held where a matter of substance has been discussed during the
 interview by checking the appropriate boxes and filling in the blanks. Discussions regarding only procedural matters, directed solely to restriction
 requirements for which interview recordation is otherwise provided for in Section 812.01 of the Manual of Patent Examining Procedure, or pointing
 out typographical errors or unreadable script in Office actions or the like, are excluded from the interview recordation procedures below. Where the
 substance of an interview is completely recorded in an Examiners Amendment, no separate Interview Summary Record is required.

            The Interview Summary Form shall be given an appropriate Paper No., placed in the right hand portion of the file, and listed on the
 "Contents" section of the file wrapper. In a personal interview, a duplicate of the Form is given to the applicant (or attorney or agent) at the
 conclusion of the interview. In the case of a telephone or video-conference interview, the copy is mailed to the applicant's correspondence address
 either with or prior to the next official communication. If additional correspondence from the examiner is not likely before an allowance or if other
 circumstances dictate, the Form should be mailed promptly after the interview rather than with the next official communication.

             The Form provides for recordation of the following information:
             -Application Number (Series Code and Serial Number)
             - Name of applicant
             - Name of examiner
             - Date of interview
             - Type of interview (telephonic, video-conference, or personal)
             -Name of participant(s) (applicant, attorney or agent, examiner, other PTO personnel, etc.)
             -An indication whether or not an exhibit was shown or a demonstration conducted
             -An identification of the specific prior art discussed
                 An indication whether an agreement was reached and if so, a description of the general nature of the agreement (may be by
                 attachment of a copy of amendments or claims agreed as being allowable). Note: Agreement as to allowability is tentative and does
                 not restrict further action by the examiner to the contrary.
             - The signature of the examiner who conducted the interview (if Form is not an attachment to a signed Office action)

             It is desirable that the examiner orally remind the applicant of his or her obligation to record the substance of the interview of each case. It
 should be noted, however, that the Interview Summary Form will not normally be considered a complete and proper recordation of the interview
 unless it includes, or is supplemented by the applicant or the examiner to include, all of the applicable items required below concerning the
 substance of the interview.
            A complete and proper recordation of the substance of any interview should include at least the following applicable items:
             1) A brief description of the nature of any exhibit shown or any demonstration conducted,
            2) an identification of the claims discussed,
            3) an identification of the specific prior art discussed,
            4) an identification of the principal proposed amendments of a substantive nature discussed, unless these are already described on the
                 Interview Summary Form completed by the Examiner,
            5) a brief identification of the general thrust of the principal arguments presented to the examiner,
                       (The identification of arguments need not be lengthy or elaborate. A verbatim or highly detailed description of the arguments is not
                       required. The identification of the arguments is sufficient if the general nature or thrust of the principal arguments made to the
                       examiner can be understood in the context of the application file. Of course, the applicant may desire to emphasize and fully
                       describe those arguments which he or she feels were or might be persuasive to the examiner.)
            6) a general indication of any other pertinent matters discussed, and
            7) if appropriate, the general results or outcome of the interview unless already described in the Interview Summary Form completed by
                 the examiner.
             Examiners are expected to carefully review the applicant's record of the substance of an interview. If the record is not complete and
 accurate, the examiner will give the applicant an extendable one month time period to correct the record.

                                                                     Examiner to Check for Accuracy

           If the claims are allowable for other reasons of record, the examiner should send a letter setting forth the examiner's version of the
 statement attributed to him or her. If the record is complete and accurate, the examiner should place the indication, "Interview Record OK" on the
 paper recording the substance of the interview along with the date and the examiner's initials.




                                                                                  A0105
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 114 of 370 PageID #:
                                    5108



                                                                                 Atty Dkt. No.: STAN-706
                                                                                      USSN: 13/508,318

                                                    REMARKS
             Claims 36, 39, 41, 42, 44-51, 53, 54, 56, 57, 66 and 67 are currently pending. Claims 1-
     35, 37, 38, 40, 43, 52, 55, 58-65, 68, and 69 are cancelled. Claims 36, 42, 44, 50 and 51 are
     currently amended. Support for the amended claims can be found in original claims 13, 14 and
     29. No new matter has been added.


             Interview Summary
             Applicant's attorneys greatly appreciate the courtesy that was extended by Examiner
     Bunker and Supervisory Patent Examiner Leavitt during the telephonic interview conducted on
     August 16, 2013 with Pamela Sherwood, Kim Stopak and Lucia Muntean. During the interview,
     the scope of the obviousness rejection of record, particularly differences between prior art
     references (Lo Yuk-Ming et al. and Saint-Mezard et al.) and the claimed invention were
     discussed. The Office and Applicants discussed proposed limitations to the claimed methods to
     limit the scope of the claims in order to capture what the Applicant believed to be the substance
     and novelty of the invention.

             35   u.s.c. § 112
             Claims 36, 39-51, 53, 54, 56-58, 66 and 67 are rejected under 35 U.S.C. § 112, second
     paragraph (indefiniteness). To expedite prosecution and without conceding to the Examiner's
     rejections, Applicant has removed "derived from" from claims 36 and amended claim 36 to recite
     "wherein the one or more nucleic acids originated from the transplant from the donor." Applicant
     has also amended claims 42, 44 and 51 to delete "derived from the transplant from the donor"
     and to recite proper antecedent basis. Applicant has cancelled claim 43. Accordingly, the claims
     distinctly claim the subject matter which the applicant regards as the invention, and withdrawal
     of this rejection is respectfully requested.

             Claim 36(c) is rejected under 35 U.S.C. § 112, second paragraph (indefiniteness).
     Applicant has amended claim 36(c) to recite proper antecedent basis. Accordingly, the claims
     distinctly claim the subject matter which the applicant regards as the invention, and withdrawal
     of this rejection is respectfully requested.



             35   u.s.c. § 103
             Claims 36, 39-51, 53, 54, 56-58, 66 and 67 are rejected under 35 U.S.C. § 103(a) as
     allegedly being     unpatentable over Lo Yuk-Ming        et al.   (U.S.   Patent Application   No.

                                                         5




                                                    A0106
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 115 of 370 PageID #:
                                    5109



                                                                                  Atty Dkt. No.: STAN-706
                                                                                       USSN: 13/508,318

     20050282185, published December 22, 2005), and in view of Saint-Mezard et al. (International
     Patent Application No. W02009060035A1, published May 14, 2009). To expedite prosecution
     and without conceding to the Examiner's rejections, Applicant has amended claim 36 to recite
     the following limitations: 1) circulating, cell-free nucleic acids; 2) detecting the one or more
     circulating, cell-free nucleic acid comprises sequencing the one or more circulating, cell-free
     nucleic acids; and 3) the sensitivity of the method is greater than 56%.

              Neither Lo Yuk-Ming et al. nor Saint-Mezard et al., either alone or in combination, teach,
     suggest or motivate one of ordinary skill in the art to make the claimed invention. As the Office
     admitted on page 7 of the Office Action, the combined references of Lo Yuk-Ming et al. and
     Saint-Mezard et al. do not teach where the sensitivity of the method is greater than 56%. In
     addition, neither Lo Yuk-Ming et al. and Saint-Mezard et al., either alone or in combination,
     teach, suggest, or motivate one of ordinary skill in the art to detect circulating, cell-free nucleic
     acids originating from an organ from a donor by sequencing the circulating, cell-free nucleic
     acids.

              On page 6 of the Office Action, the Office states that Lo Yuk-Ming et al. teach that "fetal
     DNA in maternal plasma was detected using direct sequencing; and that DNA sequencing on
     purified PCR products were analyzed using an ABI Prism 310 Genetic Analyzer." Applicants
     note that Lo Yuk-Ming's reference to sequencing pertains to the detection of fetal DNA in
     maternal plasma, but does not pertain to the detection of DNA originating from an organ from a
     donor. Furthermore, in reference to the use of sequencing to detect fetal DNA, Lo Yuk-Ming
     states in paragraph [0070] that "of these 8 informative cases, only a weak positive signal was
     observed in one of the 3rd trimester samples on direct sequencing." Thus, according to Lo Yuk-
     Ming, the sensitivity of the method is only 1 out of 8 or 12.5%. In paragraph [0071 ], Lo Yuk-Ming
     reasoned that "the weak signal in this single positive case and the low detection rate of the
     unmethylated fetal allele from maternal plasma might be due to the low sensitivity of the
     direct sequencing method. To enhance the sensitivity of detection, we employed a more
     sensitive primer extension assay to detect the unmethylated fetal allele from the MSP reaction
     products." Lo Yuk-Ming et al. does not teach, suggest, or motivate one of skill in the art to
     sequence DNA originating from a transplanted organ. In fact, Lo Yuk-Ming et al. teach away
     from the use of sequencing to detect DNA originating from a transplanted organ. Thus, due to
     the low sensitivity (12.5%) of the direct sequencing method to detect fetal DNA in maternal




                                                           6




                                                  A0107
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 116 of 370 PageID #:
                                    5110



                                                                                         Aity 0kt. No.: ST/'.\N .. 706
                                                                                              USSN: 13i508,318

     plasma, one of skill in the art would not have a reasonable expectation of succt=;ss in detecting
     DNA originating from a transplanted organ by sequencing.
             Thus, as neither Lo Yuk-tilling et a!. nor Saint-Mezard et al., either alone or in
     combination, teach, suggest or motivate one of ordinary skill in the art to make the c!aimed
     invention, Applicants respectfully request withdrawal of this rejection,


             Applicant submits that a!! of the claims are in condition for allowance, which action is
     requested. ff the Examiner finds that a telephone conference would expedite the prosecution of
     this application, please telephone the undersigned at the number provided.
             The Commissioner is hereby authorized to charge any underpayment of fr>)es up to a
     strict limit of $3,000.00 beyond that authorized on the credit card, but not morn than $3,000.00
     in additional fees due with any communication for the above referenced patent application,
     including but not limited to any necessary fees for extensions of time, or credit any overpayment
     of any amount to Deposit Account No. 50-0B15, order number STAN.,706.


                                                                     Hespectfu!iy submitted.
                                                                    BOZ!CEVIC, F1ELD & FRANC!$ LLP

                                                                ~   .                i
                                                                L:!        } ~      fl
     Date:   October   ml. 20·13 ···-· · - - ~             B~   tiW~~-A\11 h\K ~:rA"·····--------
                                                                ;       Pai;nela J. Sherwood, Ph.D.
                                                                        Registration No. 36,677



     BOZiCEViC, FIELD & FRANCiS, LLP
     i 900 University Avenue, Suite 200
     East Palo Alto, California 94303
     Telephone: (650) 327-3400
     Facsimile: (650) 327-3231




                                                          7




                                                  A0108
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 117 of 370 PageID #:
                                    5111


                    UNITED STAIBS       p AIBNT AND TRADEMARK OFFICE
                                                                                UNITED STA TES DEPARTMENT OF COMMERCE
                                                                                United States Patent and Trademark Office
                                                                                Address: COMMISSIONER FOR PATENTS
                                                                                     P.O. Box 1450
                                                                                     Alexandria., Virginia 22313-1450
                                                                                     www.uspto.gov




   APPLICATION NO.             FILING DATE            FIRST NAMED INVENTOR     ATTORNEY DOCKET NO.              CONFIRMATION NO.

       13/508,318               07/19/2012                  Stephen R. Quake        STAN-706                            6003

       77974            7590             11/14/2013
                                                                                                    EXAMINER
       Stanford University Office of Technology Licensing
       Bozicevic, Field & Francis LLP                                                           BUNKER, AMY M
       1900 University Avenue
                                                                                    ART UNIT                       PAPER NUMBER
       Suite 200
       East Palo Alto, CA 94303                                                        1639



                                                                                NOTIFICATION DATE                 DELIVERY MODE

                                                                                    11/14/2013            ELECTRONICELECTRONIC


Please find below and/or attached an Office communication concerning this application or proceeding.

The time period for reply, if any, is set in the attached communication.

Notice of the Office communication was sent electronically on above-indicated "Notification Date" to the
following e-mail address(es):
docket@bozpat.com
zuehlke@bozpat.com
zizzo@bozpat.com




PTOL-90A (Rev. 04/07)



                                                            A0109
  Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 118 of 370 PageID #:
                                      5112

                                                                                      Application No.                               Applicant(s)
                                                                                      13/508,318                                    QUAKE ET AL.
                      Office Action Summary                                           Examiner                                      Art Unit           AIA (First Inventor to File)
                                                                                                                                                       Status
                                                                                      AMY M. BUNKER                                 1639
                                                                                                                                                       No
                 -- The MAILING DA TE of this communication appears on the cover sheet with the correspondence address --
 Period for Reply
          A SHORTENED STATUTORY PERIOD FOR REPLY IS SET TO EXPIRE .J. MONTH(S) OR THIRTY (30) DAYS,
          WHICHEVER IS LONGER, FROM THE MAILING DATE OF THIS COMMUNICATION.
            Extensions of time may be available under the provisions of 37 CFR 1.136(a). In no event, however, may a reply be timely filed
            after SIX (6) MONTHS from the mailing date of this communication.
            If NO period for reply is specified above, the maximum statutory period will apply and will expire SIX (6) MONTHS from the mailing date of this communication.
            Failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 U.S.C. § 133).
            Any reply received by the Office later than three months after the mailing date of this communication, even if timely filed, may reduce any
            earned patent term adjustment. See 37 CFR 1.704(b).

 Status
     1)~ Responsive to communication(s) filed on 10 October 2013.
        0 A declaration(s)/affidavit(s) under 37 CFR 1.130(b) was/were filed on _ _.
      2a)~ This action is FINAL.             2b)O This action is non-final.
       3)0 An election was made by the applicant in response to a restriction requirement set forth during the interview on
              _ _ ; the restriction requirement and election have been incorporated into this action.
          4)0 Since this application is in condition for allowance except for formal matters, prosecution as to the merits is
              closed in accordance with the practice under Ex parte Quayle, 1935 G.D. 11, 453 O.G. 213.

 Disposition of Claims
    5)~ Claim(s) 36.39.41.42.44-51.53.54.56.57.66 and 67 is/are pending in the application.
          5a) Of the above claim(s) _ _ is/are withdrawn from consideration.
    6)0 Claim(s) _ _ is/are allowed.
    7)~ Claim(s) 36.39.41.42.44-51.53.54.56.57.66 and 67 is/are rejected.
    8)0 Claim(s) _ _ is/are objected to.
    9)0 Claim(s) _ _ are subject to restriction and/or election requirement.
 * If any claims have been determined allowable, you may be eligible to benefit from the Patent Prosecution Highway program at a
 participating intellectual property office for the corresponding application. For more information, please see
 http://www.uspto.gov/patents/init events/pph/index.isp or send an inquiry to PF'Hfeedback(wuspto.aov.

 Application Papers
   10)0 The specification is objected to by the Examiner.
   11 )0 The drawing(s) filed on _ _ is/are: a)O accepted or b)O objected to by the Examiner.
                 Applicant may not request that any objection to the drawing(s) be held in abeyance. See 37 CFR 1.85(a).
                  Replacement drawing sheet(s) including the correction is required if the drawing(s) is objected to. See 37 CFR 1.121 (d).

 Priority under 35 U.S.C. § 119
    12)0 Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
     Certified copies:
         a)O All   b)O Some* c)O None of the:
            1.0 Certified copies of the priority documents have been received.
           2.0 Certified copies of the priority documents have been received in Application No. _ _ .
           3.0 Copies of the certified copies of the priority documents have been received in this National Stage
                 application from the International Bureau (PCT Rule 17.2(a)).
                 * See the attached detailed Office action for a list of the certified copies not received.




 Attachment{s)
 1)   ~ Notice of References Cited (PT0-892)                                                        3)   0   Interview Summary (PT0-413)
                                                                                                             Paper No(s)/Mail Date. _ _ .
 2)   0    Information Disclosure Statement(s) (PTO/SB/08)
                                                                                                    4)   0   Other: _ _ .
           Paper No(s)/Mail Date _ _ .
U.S. Patent and Trademark Office
PTOL-326 (Rev. 08-13)                                                Office Action Summary                                          Part of Paper No./Mail Date 20131031




                                                                                   A0110
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 119 of 370 PageID #:
                                    5113




     Application/Control Number: 13/508,318                                                       Page 2
     Art Unit: 1639

             The present application is being examined under the pre-AIA first to invent provisions.



                                           DETAILED ACTION

             The text of those sections of Title 35, U.S. Code not included in this action can be found
     in a prior Office Action.


                                                  Status of Claims

             Claims 36, 39, 41, 42, 44-51, 53, 54, 56, 57, 66 and 67 are currently pending. Claims 36,
     42, 44, 50 and 51 have been amended by Applicants amendment filed on 10-10-2013. Claims
     40, 43 and 58 have been canceled by Applicant's amendment filed on 10-10-2013.


             Applicant's election with traverse of Group I, claims 36, 39-51, 53, 54, 56-58, 66 and 67,
     with traverse and the election of species: (A) single nucleotide polymorphisms (B) kidney
     transplant in the reply filed on March 21, 2013 was previously acknowledged.


             No claims were withdrawn from consideration.


             A complete reply to the final rejection must include cancellation of nonelected claims or
     other appropriate action (37 CPR 1.144) See MPEP § 821.01.


             Accordingly, claims 36, 39, 41, 42, 44-51, 53, 54, 56, 57, 66 and 67 are under
     consideration to which the following grounds of rejection are applicable.


                                                   Priority

             The present application is a 35 U.S.C. 371 national stage filing of International
     Application No. PCT/US2010/055604, filed on November 5, 2010, which claims the benefit of
     US Patent Application No. 61/280,674, filed on November 6, 2009.




                                                  A0111
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 120 of 370 PageID #:
                                    5114




     Application/Control Number: 13/508,318                                                         Page 3
     Art Unit: 1639

                                              Interview Summary

             The telephone interview between the Examiner, Primary Examiner Maria Leavitt, Pamela
     Sherwood, Kim Stopak and Lucia Muntean on August 16, 2013 discussing the scope of the
     obviousness rejection of record was previously acknowledged.




                                              Withdrawn Rejections

             Applicants' amendment and arguments filed April 16, 2013 are acknowledged and have
     been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection
     and/or objection not specifically addressed below are herein withdrawn.



                                      Claim Rejections - 35 USC§ 112

             The rejection of claims 36, 39-51, 53, 54, 56, 57, 66 and 67 under 35 U.S.C. 112, second
     paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject
     matter which applicant regards as the invention is withdrawn, and the rejection of claim 58 is
     rendered moot, for the recitation of the term "derived from" due to Applicants amendment of
     claim 36 to replace the term with "wherein the one or more nucleic acids originated from the
     transplant donor" and Applicants cancellation of claim 58.




             The rejection of claims 36, 39-51, 53, 54, 56, 57, 66 and 67 under 35 U.S.C. 112, second
     paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject
     matter which applicant regards as the invention is withdrawn, and the rejection of claim 58 is
     rendered moot, for insufficient antecedent basis for the term "transplant status" due to Applicants
     amendment of claim 36 to recite proper antecedent basis and Applicants cancellation of claim
     58.


                                      Claim Rejections - 35 USC§ 103




                                                   A0112
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 121 of 370 PageID #:
                                    5115




     Application/Control Number: 13/508,318                                                          Page 4
     Art Unit: 1639

             The rejection of claims 36, 39, 41, 42, 44-51, 53, 54, 56, 57, 66 and 67 are under 35
     U.S.C. 103(a) is withdrawn, and the rejection of claims 40, 43 and 58 are rendered moot, as
     being unpatentable over Lo Yuk-Ming et al. (U.S. Patent Application No. 20050282185,
     published December 22, 2005) in view of Saint-Mezard et al. (International Patent Application
     No. W02009060035Al, published May 14, 2009) due to Applicants amendment of the claims
     and Applicants cancellation of claims 40, 43 and 58.
             The combined references of Lo Yuk-Ming et al. and Saint-Mezard et al. have been
     narrowed by reciting, "detecting the one or more circulating, cell-free nucleic acids from the
     transplant of the donor" vs. "detecting one or more nucleic acids derived from the transplant
     from the donor (previous claim 36) which detecting comprises sequencing (claim 43, now
     canceled), wherein the sensitivity of the method is 56%.In view of the withdrawn rejection,
     applicant's arguments are rendered moot.



                                         New Objections/Rejections

                                      Claim Rejections - 35 USC§ 103

             The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all
     obviousness rejections set forth in this Office action:

             (a) A patent may not be obtained though the invention is not identically disclosed or
             described as set forth in section 102 of this title, if the differences between the subject
             matter sought to be patented and the prior art are such that the subject matter as a whole
             would have been obvious at the time the invention was made to a person having ordinary
             skill in the art to which said subject matter pertains. Patentability shall not be negatived
             by the manner in which the invention was made.

             This application currently names joint inventors. In considering patentability of the
     claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various
     claims was commonly owned at the time any inventions covered therein were made absent any
     evidence to the contrary. Applicant is advised of the obligation under 37 CPR 1.56 to point out
     the inventor and invention dates of each claim that was not commonly owned at the time a later
     invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c)
     and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).




                                                   A0113
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 122 of 370 PageID #:
                                    5116




     Application/Control Number: 13/508,318                                                         Page 5
     Art Unit: 1639

             Claims 36, 39, 41, 42, 44-51, 53, 54, 56, 57, 66 and 67 are rejected under 35 U.S.C.
     103(a) as being obvious over Moreira et al. (Clinical Chemistry, 2009, 55(11), 1958-1966); in
     view of Lo Yuk-Ming et al. (U.S. Patent Application No. 20050282185, published December 22,
     2005); and further in view of Baxter-Lowe et al. (Clinical Chemistry, 2006, 52(4), 559-561) as
     evidenced by Applied Biosystems (ABI Prism® 7000 Sequence Detection System, Assays-on-
     Demand Gene Expression Products Protocol, 2003, 1-40). This is a new rejection necessitated
     by amendment of the claims in the response filed October 10, 2013.
             Moreira et al. teach the use of total cell-free DNA (t-CF-DNA) and donor-derived cell-
     free DNA (ddCF-DNA) from urine and plasma as a rapid non-invasive biomarker of rejection
     and long-term graft function and survival in renal transplant patients (kidney transplant)
     (instant claims 36, 41, 56, 57, 66 and 67) (pg. 1958, column 1, Background, entire paragraph),
     such that plasma and urine samples from 100 renal transplant recipients were obtained 3
     months after transplantation (providing a sample from a subject who has received a transplant)
     and tCF-DNA and ddCF-DNA were analyzed by quantitative PCR (multiplex reaction/real-
     time PCR) of the HBB and TSPYl genes using a Prism® 7000 Sequence Detection System by
     Applied Biosystems (shotgun sequencing), where plasma tCF-DNA concentrations increased
     markedly during acute rejection (AR) episodes, often before clinical diagnosis, and returned to
     reference values after anti-rejection treatment (administering an immunosuppressive drug)
     (instant claims 36, 42, 44, 47, 48 and 51) (pg. 1958, column 1, Methods, entire paragraph &
     column 1, Results, lines 1-4). Moreira et al. also teach that a cut-off plasma of 12,000 genome
     equivalents/mL tCF-DNA concentration correctly classified AR and non-AR episodes in 86% of
     post-transplantation complications (diagnostic sensitivity, 89% and specificity, 85%) (sensitivity
     greater than 56%) (instant claim 36) (pg. 1958, column 1, Results, lines 4-8). Moreira et al.
     further teach that ddCF-DNA concentrations, up to 2000 genome equivalents/mL (detect at least
     ten different nucleic acids), were measured in women who had received a graft from a male
     donor and that ddCF-DNA was detected immediately after transplantation in patients without AR
     and infection, while plasma concentrations were undetectable within the first week after
     transplantation, such that patients who developed AR and graft infection showed a marked
     increase in the concentration of ddCF-DNA, which became undetectable after appropriate




                                                 A0114
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 123 of 370 PageID #:
                                    5117




     Application/Control Number: 13/508,318                                                           Page 6
     Art Unit: 1639

     immunosuppressive treatment (pg. 1958, columns 1 & 2, Utility of ddCF-DNA, entire paragraph
     and pg. 1963, Fig 4.).
             Moreira et al. do not teach where the one or more nucleic acids derived from the donor
     are detected based on a marker profile comprising one or more genetic variations selected from
     those listed in instant claim 39 (instant claim 39), or where detecting comprises at least ten
     different nucleic acids (instant claim 46); or where the transplant status or outcome comprises
     modifying or maintaining an immunosuppressive regimen (instant claim 49); or where detecting
     comprises detecting genetic variations (instant claim 50); or where the method of claim 50
     comprises genetic variations listed in instant claim 53 (instant claim 53); or where the method
     comprises at least one single nucleotide polymorphism (instant claim 54). Although Moreira et
     al. do not specifically teach where the multiplexed reaction occurs in a single container, the
     Prism® 7000 Sequence Detection System is designed with plates holding individual wells (single
     container) as evidenced by Applied Biosystems (pg. 5) (instant claim 45).
             The Lo Yuk-Ming et al. reference is relied upon for the reasons of record. Particularly,
     Lo Yuk-Ming et al. teach a method of differentiating DNA of an organ donor from DNA of an
     organ recipient using a biological sample such as plasma or serum (e.g., cell-free DNA) in
     order to predict the clinical progress of the transplantation recipient especially applied to organ
     rejection (paragraph [0030]), where DNA includes any sequence of more than one nucleotide
     such as polynucleotides, gene fragments and complete gene sequences, as well as, the study of
     single nucleotide polymorphisms (SNPs) (elected species), as well as, methylated and
     unmethylated alleles (e.g., genetic variations) (instant claims 39, 50, 53 and 54) (paragraphs
     [0012], lines 6-8, [0019] and Fig. 2). Lo Yuk-Ming et al. teach that the assay is applicable to the
     study of cellular chimerism following solid organ transplantation (e.g., liver, spleen, heart,
     pancreas, and kidneys), post-translational plasma DNA chimerism and urinary DNA chimerism.
     Lo Yuk-Ming et al. also teach SNPs in SEQ ID NOS: 1-11 (detecting at least ten different
     nucleic acid sequences) (instant claim 46) (pgs. 8-10, sequence listing).
             The combined references of Moreira et al. and Lo Yuk-Ming et al. do not teach where the
     transplant status or outcome comprises modifying or maintaining an immunosuppressive
     regimen (instant claim 49).




                                                  A0115
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 124 of 370 PageID #:
                                    5118




     Application/Control Number: 13/508,318                                                         Page 7
     Art Unit: 1639

             Baxter-Lowe et al. teach that one of the most promising areas of transplantation research
     is the discovery of biomarkers for rejection that are detectable in blood and urine, such that the
     development of non-invasive assays detecting molecular biomarkers for rejection by; (a)
     detecting a pre-rejection profile that will allow therapeutic interventions before rejection causes
     graft dysfunction, (b) improving the sensitivity and specificity of rejection diagnosis, (c)
     developing new classification systems for rejection that improve prognosis, and (d) providing
     information for designing individualized immunosuppressive regimes that could prevent
     rejection while minimizing drug toxicity (determining/modifying immunosuppressive regimen)
     (instant claim 49) (pg. 559, first full paragraph).
             In view of the teachings of Moreira et al., which exemplifies the use of total cell-free
     DNA (tCF-DNA) and donor-derived cell-free DNA (ddCF-DNA) from urine and plasma as a
     highly sensitive, rapid and non-invasive biomarker of rejection and long-term graft function and
     survival in renal transplant patients, where tCF-DNA and ddCF-DNA were analyzed by
     quantitative PCR; and in view of the teachings of Lo Yuk-Ming et al., which disclose a method
     of differentiating DNA of an organ donor from DNA of an organ recipient using a biological
     sample such as plasma or serum in order to predict the clinical progress of the transplantation
     recipient especially applied to solid organ rejection, where DNA includes any sequence of more
     than one nucleotide such as polynucleotides, gene fragments and complete gene sequences, as
     well as, the study of single nucleotide polymorphisms (SNPs), as well as, methylated and
     unmethylated alleles (e.g., genetic variations); and in view of the teachings of Baxter-Lowe et
     al., which describe the discovery of biomarkers for rejection that are detectable in blood and
     urine, such that the development of non-invasive assays detecting molecular biomarkers for
     rejection by detecting a pre-rejection profile that will allow therapeutic interventions before
     rejection causes graft dysfunction and providing information for designing individualized
     immunosuppressive regimes that could prevent rejection while minimizing drug toxicity; one of
     ordinary skill in the art at the time the invention was made would be motivated to use the
     variants taught by Lo Yuk-Ming et al. in the method taught by Moreira et al. to analyze donor-
     derived cell free DNA for the diagnosis and prognosis of graft rejection and, furthermore, to
     apply a pre-rejection profile for the development therapeutic intervention regimens as taught by
     Baxter-Lowe et al. for an efficient and non-invasive early detection of biomarkers of organ




                                                   A0116
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 125 of 370 PageID #:
                                    5119




     Application/Control Number: 13/508,318                                                          Page 8
     Art Unit: 1639

     rejection and the development of personalized immunosuppressive regimens. In addition, one of
     ordinary skill in the art would have a reasonable expectation of success in using the genetic
     variants taught by Lo Yuk-Ming et al. in the method taught by Moreira et al. to detect
     biomarkers in urine and blood without having to conduct invasive biopsies in order to diagnosis
     transplant rejection and to allow for early immunosuppressive intervention as taught by Baxter-
     Lowe et al. This reasonable expectation of success would motivate one of ordinary skill in the
     art to modify the cited references.
             The cited references teach the limitations of the claims and, therefore, the invention, as a
     whole, was prima facie obvious to one of ordinary skill in the art.


                                                 Conclusion

             Claims 36, 39, 41, 42, 44-51, 53, 54, 56, 57, 66 and 67 are rejected.


             Applicant's amendment necessitated the new ground(s) of rejection presented in this
     Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).
     Applicant is reminded of the extension of time policy as set forth in 37 CPR l.136(a). A
     shortened statutory period for reply to this final action is set to expire THREE MONTHS from
     the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the
     mailing date of this final action and the advisory action is not mailed until after the end of the
     THREE-MONTH shortened statutory period, then the shortened statutory period will expire on
     the date the advisory action is mailed, and any extension fee pursuant to 37 CPR l.136(a) will be
     calculated from the mailing date of the advisory action. In no event, however, will the statutory
     period for reply expire later than SIX MONTHS from the date of this final action.


             Any inquiry concerning this communication or earlier communications from the
     examiner should be directed to AMY M. BUNKER whose telephone number is (313) 446-4833.
     The examiner can normally be reached on 7:00am - 4:00pm.




                                                   A0117
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 126 of 370 PageID #:
                                    5120




     Application/Control Number: 13/508,318                                                       Page 9
     Art Unit: 1639

             If attempts to reach the examiner by telephone are unsuccessful, the examiner's
     supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the
     organization where this application or proceeding is assigned is (571) 273-8300.
             Information regarding the status of an application may be obtained from the Patent
     Application Information Retrieval (PAIR) system. Status information for published applications
     may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
     applications is available through Private PAIR only. For more information about the PAIR
     system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR
     system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would
     like assistance from a USPTO Customer Service Representative or access to the automated
     information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




     I AMY M BUNKER/
     Examiner, Art Unit 1639



     /Maria Leavitt/
     Primary Examiner, Art Unit 1633




                                                 A0118
   Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 127 of 370 PageID #:
                                       5121



                     UNITED STAIBS            p AIBNT AND TRADEMARK OFFICE
                                                                                                              UNITED STATES DEPARTMENT OF COMMERCE
                                                                                                              United States Patent and Trademark Office
                                                                                                              Address: COMMISSIONER FOR PATENTS
                                                                                                                    P.O. Box 1450
                                                                                                                    Alexandria., Virginia 22313-1450
                                                                                                                    www.uspto.gov



                                       NOTICE OF ALLOWANCE AND FEE(S) DUE

                                                                                                                                     EXAMINER
        77974          7590             02/12/2014
    Stanford University Office of Technology Licensing                                                                          BUNKER, AMY M
   Bozicevic, Field & Francis LLP
   1900 University Avenue                                                                                           ART UNIT                      PAPER NUMBER

   Suite 200                                                                                                           1639
   East Palo Alto, CA 94303
                                                                                                            DATE MAILED: 02/12/2014



    APPLICATION NO.             FILING DATE                         FIRST NAMED INVENTOR                     ATTORNEY DOCKET NO.                CONFIRMATION NO.

       13/508,318                07/19/2012                             Stephen R. Quake                            STAN-706                            6003
TITLE OF INVENTION: Non-Invasive Diagnosis of Graft Rejection in Organ Transplant Patients




    APPLN. TYPE           ENTITY STATUS          ISSUE FEE DUE       PUBLICATION FEE DUE     PREY. PAID ISSUE FEE   TOTAL FEE(S) DUE                   DATE DUE

    nonprovisional            SMALL                   $480                     $0                     $0                      $480                     05/12/2014

THE APPLICATION IDENTIFIED ABOVE HAS BEEN EXAMINED AND IS ALLOWED FOR ISSUANCE AS A PATENT.
PROSECUTION ON THE MERITS IS CLOSED. THIS NOTICE OF ALLOWANCE IS NOT A GRANT OF PATENT RIGHTS.
THIS APPLICATION IS SUBJECT TO WITHDRAWAL FROM ISSUE AT THE INITIATIVE OF THE OFFICE OR UPON
PETITION BY THE APPLICANT. SEE 37 CFR 1.313 AND MPEP 1308.
THE ISSUE FEE AND PUBLICATION FEE (IF REQUIRED) MUST BE PAID WITHIN THREE MONTHS FROM THE
MAILING DATE OF THIS NOTICE OR THIS APPLICATION SHALL BE REGARDED AS ABANDONED.            THIS
STATUTORY PERIOD CANNOT BE EXTENDED. SEE 35 U.S.C. 151. THE ISSUE FEE DUE INDICATED ABOVE DOES
NOT REFLECT A CREDIT FOR ANY PREVIOUSLY PAID ISSUE FEE IN THIS APPLICATION. IF AN ISSUE FEE HAS
PREVIOUSLY BEEN PAID IN THIS APPLICATION (AS SHOWN ABOVE), THE RETURN OF PART B OF THIS FORM
WILL BE CONSIDERED A REQUEST TO REAPPLY THE PREVIOUSLY PAID ISSUE FEE TOWARD THE ISSUE FEE NOW
DUE.

HOW TO REPLY TO THIS NOTICE:

I. Review the ENTITY STATUS shown above. If the ENTITY STATUS is shown as SMALL or MICRO, verify whether entitlement to that
entity status still applies.
If the ENTITY STATUS is the same as shown above, pay the TOTAL FEE(S) DUE shown above.
If the ENTITY STATUS is changed from that shown above, on PART B - FEE(S) TRANSMITTAL, complete section number 5 titled
"Change in Entity Status (from status indicated above)".
For purposes of this notice, small entity fees are 1/2 the amount of undiscounted fees, and micro entity fees are 1/2 the amount of small entity
fees.



IL PART B - FEE(S) TRANSMITTAL, or its equivalent, must be completed and returned to the United States Patent and Trademark Office
(USPTO) with your ISSUE FEE and PUBLICATION FEE (if required). If you are charging the fee(s) to your deposit account, section "4b"
of Part B - Fee(s) Transmittal should be completed and an extra copy of the form should be submitted. If an equivalent of Part B is filed, a
request to reapply a previously paid issue fee must be clearly made, and delays in processing may occur due to the difficulty in recognizing
the paper as an equivalent of Part B.
III. All communications regarding this application must give the application number. Please direct all communications prior to issuance to
Mail Stop ISSUE FEE unless advised to the contrary.
IMPORTANT REMINDER: Utility patents issuing on applications filed on or after Dec. 12, 1980 may require payment of
maintenance fees. It is patentee's responsibility to ensure timely payment of maintenance fees when due.

                                                                         Page 1 of 3
PTOL-85 (Rev. 02/11)



                                                                          A0119
    Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 128 of 370 PageID #:
                                        5122

                                                                  PART B - FEE(S) TRANSMITTAL
  Complete and send this form, together with applicable fee(s), to: Mail Mail Stop ISSUE FEE
                                                                                                Commissioner for Patents
                                                                                                P.O. Box 1450
                                                                                                Alexandria, Virginia 22313-1450
                                                                                         or Fax (571)-273-2885
INSTRUCTIONS: This form should be used for transmitting the ISSUE FEE and PUBLICATION FEE (if required). Blocks 1 through 5 should be completed where
appropriate. All further correspondence including the Patent, advance orders and notification of maintenance fees will be mailed to the current correspondence address as
indicated unless corrected below or directed otherwise in Block 1, by (a) specifying a new correspondence address; and/or (b) indicating a separate "FEE ADDRESS" for
maintenance fee notifications.
                                                                                              Note: A certificate of mailing can only be used for domestic mailings of the
                                                                                              Fee(s) Transmittal. This certificate cannot be used for any other accompanying
   CURRENT CORRESPONDENCE ADDRESS (Note: Use Block 1 for any change of address)               papers. Each additional paper, such as an assignment or formal drawing, must
                                                                                              have its own certificate of mailing or transmission.

                                                                                                                         Certificate of Mailing or Transmission
          77974           7590               02/12/2014                                              I hereby certify that this Fee(s) Transmittal is being deposited with the United
    Stanford University Office of Technology Licensing                                               States Postal Service with sufficient postage for first class mail in an envelope
                                                                                                     addressed to the Mail Stop ISSUE FEE address above, or being facsimile
    Bozicevic, Field & Francis LLP                                                                   transmitted to the USPTO (571) 273-2885, on the date indicated below.
    1900 University Avenue
                                                                                                                                                                       (Depositor's name)
    Suite 200
                                                                                                                                                                              (Signature)
    East Palo Alto, CA 94303
                                                                                                                                                                                   (Date)




    APPLICATION NO.                 FILING DATE                             FIRST NAMED INVENTOR                                  ATTORNEY DOCKET NO.       CONFIRMATION NO.

          13/508,318                 07/19/2012                                   Stephen R. Quake                                     STAN-706                      6003
TITLE OF INVENTION: Non-Invasive Diagnosis of Graft Rejection in Organ Transplant Patients




       APPLN. TYPE           ENTITY STATUS             ISSUE FEE DUE         PUBLICATION FEE DUE           PREY. PAID ISSUE FEE         TOTAL FEE(S) DUE           DATE DUE

    nonprovisional               SMALL                       $480                         $0                           $0                     $480                 05/12/2014

                    EXAMINER                              ART UNIT               CLASS-SUBCLASS

                  BUNKER, AMY M                              1639                    506-007000

1. Change of correspondence address or indication of "Fee Address" (37           2. For printing on the patent front page, list
CFR 1.363).
                                                                                 ( 1) The names of up to 3 registered patent attorneys
   0 Change of correspondence address (or Change of Correspondence               or agents OR, alternatively,
   Address form PTO/SB/122) attached.                                                                                                       2_ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                 (2) The name of a single firm (having as a member a
   0 "Fee Address" indication (or "Fee Address" Indication form                  registered attorney or agent) and the names of up to
   PTO/SB/47; Rev 03-02 or more recent) attached. Use of a Customer              2 registered patent attorneys or agents. If no name is     3_ _ _ _ _ _ _ _ _ _ _ _ _ __
   Number is required.                                                           listed, no name will be printed.


3. ASSIGNEE NAME AND RESIDENCE DATA TO BE PRINTED ON THE PATENT (print or type)
   PLEASE NOTE: Unless an assignee is identified below, no assignee data will appear on the patent. If an assignee is identified below, the document has been filed for
   recordation as set forth in 37 CFR 3.11. Completion of this form is NOT a substitute for filing an assignment.
   (A) NAME OF ASSIGNEE                                                      (B) RESIDENCE: (CITY and STATE OR COUNTRY)




Please check the appropriate assignee category or categories (will not be printed on the patent) :    0   Individual    O Corporation or other private group entity O Government
4a. The following fee(s) are submitted:                                   4b. Payment ofFee(s): (Please first reapply any previously paid issue fee shown above)
   0    Issue Fee                                                            0    A check is enclosed.
   0   Publication Fee (No small entity discount permitted)                  0   Payment by credit card. Form PT0-2038 is attached.
   0   Advance Order - # of Copies _ _ _ _ _ _ _ _ __                        0   The Director is hereby authorized to charge the required fee(s), any deficiency, or credits any
                                                                                 overpayment, to Deposit Account Number                      (enclose an extra copy of this form).
5. Change in Entity Status (from status indicated above)
   0 Applicant certifying micro entity status. See 37 CFR 1.29               NOTE: Absent a valid certification of Micro Entity Status (see forms PTO/SB/15A and 15B), issue
                                                                             fee payment in the micro entity amount will not be accepted at the risk of application abandonment.
   0   Applicant asserting small entity status. See 37 CFR 1.27              NOTE: If the application was previously under micro entity status, checking this box will be taken
                                                                             to be a notification of loss of entitlement to micro entity status.
   0   Applicant changing to regular undiscounted fee status.                NOTE: Checking this box will be taken to be a notification of loss of entitlement to small or micro
                                                                             entity status, as applicable.
NOTE: This form must be signed in accordance with 37 CFR 1.31 and 1.33. See 37 CFR 1.4 for signature requirements and certifications.


   Authorized Signature _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                        Date _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

   Typed or printed name _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                         Registration No. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


                                                                                  Page 2 of3
PTOL-85 Part B (10-13) Approved for use through 10/31/2013.                      0MB 0651-0033           U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE


                                                                                    A0120
   Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 129 of 370 PageID #:
                                       5123



                    UNITED STA1ES           p AIBNT AND TRADEMARK OFFICE
                                                                                  UNITED STATES DEPARTMENT OF COMMERCE
                                                                                  United States Patent and Trademark Office
                                                                                  Address: COMMISSIONER FOR PATENTS
                                                                                        P.O. Box 1450
                                                                                        Alexandria., Virginia 22313-1450
                                                                                        www.uspto.gov


   APPLICATION NO.            FILING DATE                FIRST NAMED INVENTOR    ATTORNEY DOCKET NO.                CONFIRMATION NO.

       13/508,318              07/19/2012                   Stephen R. Quake           STAN-706                            6003

                                                                                                        EXAMINER
       77974           7590          02/12/2014
   Stanford University Office of Technology Licensing                                               BUNKER, AMY M
   Bozicevic, Field & Francis LLP
   1900 University Avenue                                                              ART UNIT                       PAPER NUMBER

   Suite 200                                                                               1639
   East Palo Alto, CA 94303
                                                                                DATE MAILED: 02/12/2014




                              Determination of Patent Term Adjustment under 35 U.S.C. 154 (b)
                                          (application filed on or after May 29, 2000)

The Patent Term Adjustment to date is O day(s). If the issue fee is paid on the date that is three months after the
mailing date of this notice and the patent issues on the Tuesday before the date that is 28 weeks (six and a half
months) after the mailing date of this notice, the Patent Term Adjustment will be Oday(s).

If a Continued Prosecution Application (CPA) was filed in the above-identified application, the filing date that
determines Patent Term Adjustment is the filing date of the most recent CPA.

Applicant will be able to obtain more detailed information by accessing the Patent Application Information Retrieval
(PAIR) WEB site (http://pair.uspto.gov).

Any questions regarding the Patent Term Extension or Adjustment determination should be directed to the Office of
Patent Legal Administration at (571)-272-7702. Questions relating to issue and publication fee payments should be
directed to the Customer Service Center of the Office of Patent Publication at 1-(888)-786-0101 or (571 )-272-4200.




                                                             Page 3 of 3
PTOL-85 (Rev. 02/11)



                                                              A0121
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 130 of 370 PageID #:
                                    5124


                       0MB Clearance and PRA Burden Statement for PTOL-85 Part B

     The Paperwork Reduction Act (PRA) of 1995 requires Federal agencies to obtain Office of Management and
     Budget approval before requesting most types of information from the public. When 0MB approves an agency
     request to collect information from the public, 0MB (i) provides a valid 0MB Control Number and expiration
     date for the agency to display on the instrument that will be used to collect the information and (ii) requires the
     agency to inform the public about the 0MB Control Number's legal significance in accordance with 5 CFR
     1320.5(b).

     The information collected by PTOL-85 Part B is required by 37 CFR 1.311. The information is required to obtain
     or retain a benefit by the public which is to file (and by the USPTO to process) an application. Confidentiality is
     governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 12 minutes to complete,
     including gathering, preparing, and submitting the completed application form to the USPTO. Time will vary
     depending upon the individual case. Any comments on the amount of time you require to complete this form
     and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and
     Trademark Office, U.S. Department of Commerce, P.O. Box 1450, Alexandria, Virginia 22313-1450. DO NOT
     SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O. Box
     1450, Alexandria, Virginia 22313-1450. Under the Paperwork Reduction Act of 1995, no persons are required to
     respond to a collection of information unless it displays a valid 0MB control number.

                                                Privacy Act Statement

     The Privacy Act of 1974 (P.L. 93-579) requires that you be given certain information in connection with your
     submission of the attached form related to a patent application or patent. Accordingly, pursuant to the
     requirements of the Act, please be advised that: (1) the general authority for the collection of this information is
     35 U.S.C. 2(b)(2); (2) furnishing of the information solicited is voluntary; and (3) the principal purpose for which
     the information is used by the U.S. Patent and Trademark Office is to process and/or examine your submission
     related to a patent application or patent. If you do not furnish the requested information, the U.S. Patent and
     Trademark Office may not be able to process and/or examine your submission, which may result in termination of
     proceedings or abandonment of the application or expiration of the patent.

     The information provided by you in this form will be subject to the following routine uses:
       1. The information on this form will be treated confidentially to the extent allowed under the Freedom of
          Information Act (5 U.S.C. 552) and the Privacy Act (5 U.S.C 552a). Records from this system of records
          may be disclosed to the Department of Justice to determine whether disclosure of these records is required
          by the Freedom of Information Act.
      2. A record from this system of records may be disclosed, as a routine use, in the course of presenting evidence
          to a court, magistrate, or administrative tribunal, including disclosures to opposing counsel in the course of
          settlement negotiations.
      3. A record in this system of records may be disclosed, as a routine use, to a Member of Congress submitting a
          request involving an individual, to whom the record pertains, when the individual has requested assistance
          from the Member with respect to the subject matter of the record.
      4. A record in this system of records may be disclosed, as a routine use, to a contractor of the Agency having
          need for the information in order to perform a contract. Recipients of information shall be required to
          comply with the requirements of the Privacy Act of 1974, as amended, pursuant to 5 U.S.C. 552a(m).
      5. A record related to an International Application filed under the Patent Cooperation Treaty in this system of
          records may be disclosed, as a routine use, to the International Bureau of the World Intellectual Property
          Organization, pursuant to the Patent Cooperation Treaty.
      6. A record in this system of records may be disclosed, as a routine use, to another federal agency for purposes
          of National Security review (35 U.S.C. 181) and for review pursuant to the Atomic Energy Act (42 U.S.C.
          218(c)).
      7. A record from this system of records may be disclosed, as a routine use, to the Administrator, General
          Services, or his/her designee, during an inspection of records conducted by GSA as part of that agency's
          responsibility to recommend improvements in records management practices and programs, under authority
          of 44 U.S.C. 2904 and 2906. Such disclosure shall be made in accordance with the GSA regulations
          governing inspection of records for this purpose, and any other relevant (i.e., GSA or Commerce) directive.
          Such disclosure shall not be used to make determinations about individuals.
      8. A record from this system of records may be disclosed, as a routine use, to the public after either publication
          of the application pursuant to 35 U.S.C. 122(b) or issuance of a patent pursuant to 35 U.S.C. 151. Further, a
          record may be disclosed, subject to the limitations of 37 CFR 1.14, as a routine use, to the public if the
          record was filed in an application which became abandoned or in which the proceedings were terminated
          and which application is referenced by either a published application, an application open to public
          inspection or an issued patent.
      9. A record from this system of records may be disclosed, as a routine use, to a Federal, State, or local law
          enforcement agency, if the USPTO becomes aware of a violation or potential violation of law or regulation.



                                                         A0122
  Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 131 of 370 PageID #:
                                      5125



                                                                            Application No.                     Applicant(s)
                                                                            13/508,318                          QUAKE ET AL.
                                                                            Examiner                            Art Unit     AIA (First Inventor to
                           Notice of Allowability                                                                            File) Status
                                                                            AMY M. BUNKER                       1639
                                                                                                                             No

             -- The MAILING DA TE of this communication appears on the cover sheet with the correspondence address--
All claims being allowable, PROSECUTION ON THE MERITS IS (OR REMAINS) CLOSED in this application. If not included
herewith (or previously mailed), a Notice of Allowance (PTOL-85) or other appropriate communication will be mailed in due course. THIS
NOTICE OF ALLOWABILITY IS NOT A GRANT OF PATENT RIGHTS. This application is subject to withdrawal from issue at the initiative
of the Office or upon petition by the applicant. See 37 CFR 1.313 and MPEP 1308.
1. [8J This communication is responsive to the communication filed on 14 January 2014.
          DA declaration(s)/affidavit(s) under 37 CFR 1.130(b) was/were filed on ___.

2.   D An election was made by the applicant in response to a restriction requirement set forth during the interview on _ _ ; the restriction
          requirement and election have been incorporated into this action.

3. [8J The allowed claim(s) is/are 36,39,41,44-49,51,54,56,57,66,67 and 70. As a result of the allowed claim(s), you may be eligible to
       benefit from the Patent Prosecution Highway program at a participating intellectual property office for the corresponding application.
       For more information, please see ht1;Q://www.us12to.aov/g_atents/init events/.QQh/index.jS(Q or send an inquiry to
       PPHfeedback@uspto.gov .

4.   D Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
          Certified copies:
            a)   D   All   b) D Some *c) D None of the:
                     1. D Certified copies of the priority documents have been received.
                     2. D Certified copies of the priority documents have been received in Application No. _ _ .
                     3. D Copies of the certified copies of the priority documents have been received in this national stage application from the
                            International Bureau (PCT Rule 17.2(a)).
           * Certified copies not received: _ _ .


     Applicant has THREE MONTHS FROM THE "MAILING DATE" of this communication to file a reply complying with the requirements
     noted below. Failure to timely comply will result in ABANDONMENT of this application.
     THIS THREE-MONTH PERIOD IS NOT EXTENDABLE.
5.   D CORRECTED DRAWINGS ( as "replacement sheets") must be submitted.
        D including changes required by the attached Examiner's Amendment/ Comment or in the Office action of
                 Paper No./Mail Date _ _ .
      Identifying indicia such as the application number {see 37 CFR 1.84{c)) should be written on the drawings in the front {not the back) of
      each sheet. Replacement sheet{s) should be labeled as such in the header according to 37 CFR 1.121 {d).

6.   0     DEPOSIT OF and/or INFORMATION about the deposit of BIOLOGICAL MATERIAL must be submitted. Note the
         attached Examiner's comment regarding REQUIREMENT FOR THE DEPOSIT OF BIOLOGICAL MATERIAL.


Attachment(s)
1. D Notice of References Cited (PT0-892)                                             5. [8J Examiner's Amendment/Comment
2.   D Information     Disclosure Statements (PTO/SB/08),                             6. [8J Examiner's Statement of Reasons for Allowance
           Paper No./Mail Date _ _
3.   D    Examiner's Comment Regarding Requirement for Deposit                        7.   D Other _ _.
           of Biological Material
4.   D    Interview Summary (PT0-413),
           Paper No./Mail Date _ _ .
/MARIA LEAVITT/
Primary Examiner, Art Unit 1633




U.S. Patent and Trademark Office
PTOL-37 (Rev. 08-13)                                                   Notice of Allowability                    Part of Paper No./Mail Date 20140129A




                                                                        A0123
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 132 of 370 PageID #:
                                    5126




     Application/Control Number: 13/508,318                                                         Page 2
     Art Unit: 1639

             The present application is being examined under the pre-AIA first to invent provisions.



                                           DETAILED ACTION

                                          Allowable Subject Matter

     1.      This is in reply to papers filed on January 14, 2014. Claims 36, 39, 41, 44-51, 53, 54, 56,
     57, 66 and 67 are now pending. Claim 36 has been amended by Applicant's amendment filed on
     01-14-2014.
          Therefore, claims 36, 39, 41, 44-51, 53, 54, 56, 57, 66 and 67 are under examination.


          The examiner acknowledges receiving an executed Declaration under 37 C.F.R. § 1.132
     signed by John F. Beausang on January 30, 2014 ("Beausang Deel."), and filed on January 31,
     2014.


     2.      Applicant's representative was contacted on January 28, 2014 to amend method claims
     36, 41, and 51; add claim 70; and to cancel claims 50 and 53.


             Authorization for the examiner's amendment was given in a telephone interview with
     Pamela Sherwood on January 30, 2014.


             Claims 36, 39, 41, 44-49, 51, 54, 56, 57, 66, 67 and 70 meet all criteria for patentability
     including the requirements of 35 U.S.C. 101, 102, 103, and 112.


     3.      Accordingly, claims 36, 39, 41, 44-49, 51, 54, 56, 57, 66, 67 and 70 are allowed.




                                              Reasons for allowance

     4.      The following is an examiner's statement ofreasons for allowance:




                                                    A0124
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 133 of 370 PageID #:
                                    5127




     Application/Control Number: 13/508,318                                                          Page 3
     Art Unit: 1639

             By amendment to the claims, Applicant has persuaded the Examiner that the prior art of
     Moreira et al. (Clinical Chemistry, 2009, 55(11), 1958-1966); in view of Lo Yuk-Ming et al.
     (U.S. Patent Application No. 20050282185, published December 22, 2005); and further in view
     of Baxter-Lowe et al. (Clinical Chemistry, 2006, 52(4), 559-561) as evidenced by Applied
     Biosystems (ABI Prism® 7000 Sequence Detection System, Assays-on-Demand Gene
     Expression Products Protocol, 2003, 1-40), alone or in combination, do not teach or disclose a
     method for detecting transplant rejection, graft dysfunction, or organ failure, particularly,
     wherein the method comprises: obtaining a genotype of donor-specific polymorphisms or a
     genotype of subject-specific polymorphisms, or obtaining both a genotype of donor-specific
     polymorphisms and subject-specific polymorphisms to establish a polymorphism profile for
     detecting donor cell-free nucleic acids, wherein at least one single nucleotide polymorphism
     (SNP) is homozygous for the subject if the genotype comprises subject-specific polymorphisms
     comprising SNPs; multiplex sequencing of the cell-free nucleic acids in the sample followed by
     analysis of the sequencing results using the polymorphism profile to detect donor cell-free
     nucleic acids and subject cell-free nucleic acids, wherein an increase in the quantity of the donor
     cell-free nucleic acids over time is indicative of transplant rejection, graft dysfunction or organ
     failure, and wherein the sensitivity of the method is greater than 56% compared to sensitivity of
     current surveillance methods for cardiac allograft vasculopathy (CA V).


             The Examiner has also been persuaded by the Beausang Deel., indicating that the method
     of claim 36 would work with genotype information from the donor, genotype information from
     the transplant recipient or genotype information from both the donor and the transplant recipient,
     where the information from the genotype data can be used to determine which SNPs in the donor
     differ from the recipient by at least one allele, such that in the event data for only one genotype is
     available (either donor or recipient) the genotype of the other can be inferred from publically
     available databases (e.g.; dbSNP) that report the most likely allele frequencies in the population
     at each SNP site.


                                          Examiner's Amendment




                                                   A0125
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 134 of 370 PageID #:
                                    5128




     Application/Control Number: 13/508,318                                                           Page 4
     Art Unit: 1639

     5.      In the claims:


             Claims 50 and 53 have been cancelled.

             Claim 70 has been added.




             Claims 36, 39, 41, 44-49, 51, 54, 56, 57, 66, 67 and 70 have been rewritten as follows:

             1-35.     (Cancelled)



             36.      A method for detecting transplant rejection, graft dysfunction, or organ failure, the
                      method comprising:
                      (a) providing a sample comprising cell-free nucleic acids from a subject who has
                          received a transplant from a donor;
                      (b) obtaining a genotype of donor-specific polymorphisms or a genotype of
                          subject-specific polymorphisms, or obtaining both a genotype of donor-specific
                          polymorphisms and subject-specific polymorphisms, to establish a
                          polymorphism profile for detecting donor cell-free nucleic acids, wherein at
                          least one single nucleotide polymorphism (SNP) is homozygous for the subject
                          if the genotype comprises subject-specific polymorphisms comprising SNPs;
                      (c) multiplex sequencing of the cell-free nucleic acids in the sample followed by
                          analysis of the sequencing results using the polymorphism profile to detect
                          donor cell-free nucleic acids and subject cell-free nucleic acids; and
                      (d) diagnosing, predicting, or monitoring a transplant status or outcome of the
                          subject who has received the transplant by determining a quantity of the donor
                          cell-free nucleic acids based on the detection of the donor cell-free nucleic
                          acids and subject cell-free nucleic acids by the multiplexed sequencing,
                          wherein an increase in the quantity of the donor cell-free nucleic acids over
                          time is indicative of transplant rejection, graft dysfunction or organ failure, and




                                                     A0126
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 135 of 370 PageID #:
                                    5129




     Application/Control Number: 13/508,318                                                           Page 5
     Art Unit: 1639

                         wherein sensitivity of the method is greater than 56% compared to sensitivity
                         of current surveillance methods for cardiac allograft vasculopathy (CA V).


             37.      (Cancelled)


             38.      (Cancelled)


             39.      The method of claim 36, wherein the polymorphism profile comprises one or
                      more genetic variations selected from single nucleotide polymorphisms (SNPs),
                      variable number of tandem repeats (VNTRs), hypervariable regions,
                      minisatellites, dinucleotide repeats, trinucleotide repeats, tetranucleotide repeats,
                      simple sequence repeats, insertion elements, insertions, repeats, or deletions.


             40.      (Cancelled)


             41.      The method of claim 36, wherein the cell-free nucleic acids are deoxyribonucleic
                      acid (DNA).


             42.      (Cancelled)


             43.      (Cancelled)


             44.      The method of claim 36, wherein the multiplexed sequencing comprises shotgun
                      sequencmg.


             45.      The method of claim 36, wherein the multiplexed sequencing occurs in a single
                      container.


             46.      The method of claim 36, wherein the multiplexed sequencing comprises
                      sequencing at least ten different nucleic acids.




                                                    A0127
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 136 of 370 PageID #:
                                    5130




     Application/Control Number: 13/508,318                                                         Page 6
     Art Unit: 1639



             47.      The method of claim 36 further comprising administering an immunosuppressive
                      drug.


             48.      The method of claim 36, wherein the diagnosing, predicting, or monitoring
                      transplant status or outcome comprises treating a transplant rejection in a subject
                      in need thereof.


             49.      The method of claim 36, wherein the diagnosing, predicting, or monitoring
                      transplant status or outcome comprises determining, modifying, or maintaining an
                      .                  .    .
                      1mmunosuppress1ve regimen.


             50.      (Cancelled)


             51.      The method of claim 36 further comprising conducting an assay selected from:
                      digital polymerase chain reaction (PCR), real-time polymerase chain reaction
                      (RT-PCR), array, or any combination thereof.


             52.      (Cancelled)


             53.      (Cancelled)


             54.      The method of claim 36, wherein the polymorphism profile comprises at least one
                      single nucleotide polymorphism.


             55.      (Cancelled)


             56.      The method of claim 36, wherein the sample is blood or serum.


             57.      The method of claim 36, wherein the sample is urine or stool.




                                                   A0128
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 137 of 370 PageID #:
                                    5131




     Application/Control Number: 13/508,318                                                          Page 7
     Art Unit: 1639



              58-65. (Cancelled)


              66.     The method of 36, wherein the transplant is selected from the group consisting of:
                      kidney transplant, pancreas transplant, liver transplant, heart transplant, lung
                      transplant, intestine transplant, pancreas after kidney transplant, and simultaneous
                      pancreas-kidney transplant.


              67.     The method of claim 36, wherein the transplant is a heart transplant or kidney
                      transplant.


              68.     (Cancelled)


              69.     (Cancelled)


              70.     The method of claim 36, wherein the cell-free nucleic acids are ribonucleic acid
     (RNA).



              Claims 36, 39, 41, 44-49, 51, 54, 56, 57, 66, 67 and 70 are allowed.


              Any inquiry considered necessary by applicant must be submitted no later than the
     payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
     fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for
     Allowance."
              Any inquiry concerning this communication or earlier communications from the
     examiner should be directed to AMY M. BUNKER whose telephone number is (313) 446-4833.
     The examiner can normally be reached on Monday through Friday 7:00am to 4:00pm EST.




                                                    A0129
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 138 of 370 PageID #:
                                    5132




     Application/Control Number: 13/508,318                                                       Page 8
     Art Unit: 1639

             If attempts to reach the examiner by telephone are unsuccessful, the examiner's
     supervisor Heather Calamita can be reached on (571) 272-2876. The fax phone number for the
     organization where this application or proceeding is assigned is (571) 273-8300.
             Information regarding the status of an application may be obtained from the Patent
     Application Information Retrieval (PAIR) system. Status information for published applications
     may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
     applications is available through Private PAIR only. For more information about the PAIR
     system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR
     system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would
     like assistance from a USPTO Customer Service Representative or access to the automated
     information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




     I AMY M BUNKER/
     Examiner, Art Unit 1639




     /MARIA LEA VITT/
     Primary Examiner, Art Unit 1633




                                                 A0130
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 139 of 370 PageID #:
                                    5133


          Attorneys Eyes OnlyUwe Christians - November 09, 2020

          Attorneys Eyes OnlyUwe Christians - November 09, 2020               1
    ·1· · · · · · IN THE UNITED STATES DISTRICT COURT

    ·2· · · · · · · · FOR THE DISTRICT OF DELAWARE

    ·3

    ·4·   ·CAREDX, INC.,· · · · · · ·)
    · ·   · · · · · · · · · · · · · ·)
    ·5·   · · · · · · · Plaintiff,· ·)
    · ·   · · · · · · · · · · · · · ·)
    ·6·   · · · · · vs.· · · · · · · )No. 19-cv-662 (CFC)(CJB)
    · ·   · · · · · · · · · · · · · ·)
    ·7·   ·NATERA, INC.,· · · · · · ·)
    · ·   · · · · · · · · · · · · · ·)
    ·8·   · · · · · · · Defendant.· ·)
    · ·   ·__________________________)
    ·9

    10

    11

    12

    13

    14

    15· · · * * * CONFIDENTIAL - ATTORNEYS' EYES ONLY * * *

    16· · · · · · · REMOTE VIDEOTAPED DEPOSITION OF

    17· · · · · · · · ·UWE CHRISTIANS, M.D., Ph.D.

    18· · · · · · · · · MONDAY, NOVEMBER 9, 2020

    19

    20

    21

    22

    23

    24
    · · ·Reported in Stenotype by:
    25· ·Cody R. Knacke, CSR No. 13691
    · · ·Job No.:· 2020-92907
          www.LexitasLegal.com/Premier Lexitas

          www.LexitasLegal.com/Premier    Lexitas                 888-267-1200· · ·



                                         A0131
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 140 of 370 PageID #:
                                    5134


          Attorneys Eyes OnlyUwe Christians - November 09, 2020

          Attorneys Eyes OnlyUwe Christians - November 09, 2020               2
    ·1· · · · · · REMOTE VIDEOTAPED DEPOSITION OF

    ·2· ·UWE CHRISTIANS, M.D., Ph.D., taken before Cody R.

    ·3· ·Knacke, CSR No. 13691, a Certified Shorthand Reporter

    ·4· ·for the State of California, with principal office in

    ·5· ·the County of Los Angeles, commencing on Monday,

    ·6· ·November 9, 2020, at 8:03 a.m., Mountain Time.

    ·7

    ·8· ·(All Appearances Via Videoconference.)

    ·9· ·APPEARANCES OF COUNSEL:

    10· · · ·For the Plaintiff CareDx, Inc.:

    11·   ·   ·   ·   ·   ·   WEIL GOTSHAL & MANGES
    · ·   ·   ·   ·   ·   ·   BY:· EDWARD R. REINES, ESQ.
    12·   ·   ·   ·   ·   ·   · · ·ROBERT S. MAGEE, ESQ.
    · ·   ·   ·   ·   ·   ·   201 Redwood Shores Parkway
    13·   ·   ·   ·   ·   ·   Redwood Shores, California 94065
    · ·   ·   ·   ·   ·   ·   650.802.3022
    14·   ·   ·   ·   ·   ·   edward.reines@weil.com
    · ·   ·   ·   ·   ·   ·   robert.magee@weil.com
    15
    · ·   · · ·For the Defendant Natera, Inc.:
    16
    · ·   ·   ·   ·   ·   ·   KATTEN MUCHIN ROSENMAN
    17·   ·   ·   ·   ·   ·   BY:· KRISTIN J. ACHTERHOF, ESQ.
    · ·   ·   ·   ·   ·   ·   · · ·MARTIN S. MASAR III, ESQ.
    18·   ·   ·   ·   ·   ·   525 West Monroe Street
    · ·   ·   ·   ·   ·   ·   Chicago, Illinois 60661
    19·   ·   ·   ·   ·   ·   312.902.5296
    · ·   ·   ·   ·   ·   ·   kristin.achterhof@katten.com
    20·   ·   ·   ·   ·   ·   martin.masar@katten.com

    21· · · ·Also Present:

    22· · · · · · Chris Weiss Calhoon, Videographer

    23

    24

    25
              www.LexitasLegal.com/Premier    Lexitas

          www.LexitasLegal.com/Premier        Lexitas             888-267-1200· · ·
                                                                                  YVer1f




                                             A0132
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 141 of 370 PageID #:
                                    5135


        Attorneys Eyes OnlyUwe Christians - November 09, 2020

                                                                                  101
    ·1· · · · · · MS. ACHTERHOF:· Objection.

    ·2· · · · · · THE WITNESS:· Is that what you're showing me
                Attorneys Eyes OnlyUwe Christians - November 09, 2020
    ·3· ·right now?

    ·4· ·BY MR. REINES:

    ·5· · · ·Q.· ·No.

    ·6· · · ·A.· ·Okay.

    ·7· · · ·Q.· ·Have you seen evidence in this case that the

    ·8· ·study design differences between the Bloom study and

    ·9· ·the Natera study were fundamental?

    10· · · ·A.· ·There are some design differences, but I

    11· ·wouldn't say they're fundamental.

    12· · · ·Q.· ·So you disagree that they're fundamental, is

    13· ·that correct, that the differences --

    14· · · ·A.· ·I disagree.· I disagree, with the

    15· ·fundamental.

    16· · · ·Q.· ·Understood.

    17· · · · · · You'll agree that there are study design

    18· ·differences, though, between the Natera study and the

    19· ·Bloom study; correct?

    20· · · ·A.· ·Yes.

    21· · · ·Q.· ·And Dr. Sarwal stated that she -- in

    22· ·comparing the two studies, she wouldn't know how to

    23· ·compensate for those differences.
                www.LexitasLegal.com/Premier    Lexitas
    24· · · · · · Do you see that?

    25· · · · · · MS. ACHTERHOF:· Misstatement of the


        www.LexitasLegal.com/Premier            Lexitas                 888-267-1200· · ·
                                                                                        YVer1f




                                               A0133
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 142 of 370 PageID #:
                                    5136


        Attorneys Eyes OnlyUwe Christians - November 09, 2020

                                                                                  102
    ·1· ·transcript.

    ·2· · · · · · THE WITNESS:· To be honest, I think this
                Attorneys Eyes OnlyUwe Christians - November 09, 2020
    ·3· ·question is -- I -- I have no idea where this

    ·4· ·question is coming from.· And I completely agree with

    ·5· ·her answer.· I also don't know how you would

    ·6· ·compensate for that.

    ·7· ·BY MR. REINES:

    ·8· · · ·Q.· ·So in terms of --

    ·9· · · ·A.· ·Is there a mathematical algorithm or

    10· ·something there?· I don't know.

    11· · · ·Q.· ·In -- in comparing the results of the Bloom

    12· ·study to the Natera study, you wouldn't know how to

    13· ·compensate for the study design differences; correct?

    14· · · ·A.· ·There is no need to compensate for the study

    15· ·design differences.· Your question is completely

    16· ·baseless.

    17· · · ·Q.· ·It's absolutely and completely baseless.· Is

    18· ·that your position?

    19· · · ·A.· ·It's absolutely baseless, yes.

    20· · · ·Q.· ·And because there's no need at all to

    21· ·compensate for the study design differences between

    22· ·the Bloom and the Natera studies, correct, according

    23· ·to you?
                www.LexitasLegal.com/Premier    Lexitas
    24· · · ·A.· ·I think there is no need for it, and there

    25· ·is also no way to do it.· But, I mean, I thought that


        www.LexitasLegal.com/Premier            Lexitas                 888-267-1200· · ·
                                                                                        YVer1f




                                               A0134
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 143 of 370 PageID #:
                                    5137


        Attorneys Eyes OnlyUwe Christians - November 09, 2020

                                                                                  103
    ·1· ·carrying the extract would compensate for that, and

    ·2· ·this was a terrible idea.
                Attorneys Eyes OnlyUwe Christians - November 09, 2020
    ·3· · · ·Q.· ·And so you believe from the Bloom study and

    ·4· ·the Natera study could be compared head to head;

    ·5· ·correct?

    ·6· · · · · · MS. ACHTERHOF:· Objection.

    ·7· · · · · · THE WITNESS:· I think it can be compared.

    ·8· ·In terms of head to head, we can have a discussion

    ·9· ·about that.· That's in my -- that's in my expert

    10· ·report, that I don't agree with a head to head.

    11· ·BY MR. REINES:

    12· · · ·Q.· ·Why is it that the Natera study and the

    13· ·Bloom study can't be compared head to head?

    14· · · ·A.· ·Because they're not the same study.· So by

    15· ·definition, if you do a head to head in an analytical

    16· ·study, this means that you pick the sample, you split

    17· ·it, you send it, you measure it with one test, and

    18· ·the other half you measure with the other test.

    19· · · · · · That is not what has happened here.· And

    20· ·that's also something that, to the best of my

    21· ·knowledge, Natera has never claimed.· In fact, when

    22· ·you look at some of the Natera documents, it says

    23· ·that it was a comparison between separate studies,
                www.LexitasLegal.com/Premier    Lexitas
    24· ·and I can 100 percent agree to that.

    25· · · ·Q.· ·Yeah, there is -- my -- that's not


        www.LexitasLegal.com/Premier            Lexitas                 888-267-1200· · ·
                                                                                        YVer1f




                                               A0135
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 144 of 370 PageID #:
                                    5138


        Attorneys Eyes OnlyUwe Christians - November 09, 2020

                                                                                  104
    ·1· ·responsive in your answering my question.

    ·2· · · · · · My question is just, what are the dangers of
                Attorneys Eyes OnlyUwe Christians - November 09, 2020
    ·3· ·trying to compare head-to-head studies that have

    ·4· ·different study designs?

    ·5· · · · · · MS. ACHTERHOF:· Objection.

    ·6· · · · · · THE WITNESS:· I mean, whenever you compare

    ·7· ·studies that are separate studies, there is always

    ·8· ·certain, let's say, drawbacks by doing this.· And

    ·9· ·so -- but this doesn't mean that studies can't be

    10· ·compared.

    11· ·BY MR. REINES:

    12· · · ·Q.· ·No.· My question was -- so let me go back.

    13· · · · · · Do you have an opinion in your report that

    14· ·you can't compare the Bloom study and the Natera

    15· ·study head to head?· Correct?

    16· · · ·A.· ·I have an opinion that the Bloom study and

    17· ·the -- the Sarwal study, Sigdel study can be

    18· ·compared.· I would just not call it a head-to-head

    19· ·comparison.

    20· · · ·Q.· ·And what are the -- what do you think are

    21· ·the minimum requirements in order to perform a

    22· ·head-to-head comparison of two diagnostic tests?

    23· ·What safeguards do you need?
                www.LexitasLegal.com/Premier    Lexitas
    24· · · ·A.· ·That needs to be decided on a case-to -- on

    25· ·a case-to-case basis, but in this specific case here,


        www.LexitasLegal.com/Premier            Lexitas                 888-267-1200· · ·
                                                                                        YVer1f




                                               A0136
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 145 of 370 PageID #:
                                    5139


        Attorneys Eyes OnlyUwe Christians - November 09, 2020

                                                                                  110
    ·1· · · ·A.· ·Yes, I did.

    ·2· · · ·Q.· ·And you took them into account in preparing
                Attorneys Eyes OnlyUwe Christians - November 09, 2020
    ·3· ·your opinion?

    ·4· · · ·A.· ·Yes, I did.

    ·5· · · ·Q.· ·And do you know who Dr. Gauthier is?

    ·6· · · ·A.· ·Yes, I do.

    ·7· · · ·Q.· ·And you understand he's the medical director

    ·8· ·of the organ health division of Natera?

    ·9· · · ·A.· ·That's my understanding.

    10· · · ·Q.· ·And Dr. Gauthier testified that the study

    11· ·design of the Bloom study is fundamentally different

    12· ·from the study design for the Sarwal study.

    13· · · · · · Do you see that?

    14· · · ·A.· ·I see that.

    15· · · · · · MS. ACHTERHOF:· Objection.

    16· ·BY MR. REINES:

    17· · · ·Q.· ·And you're saying you disagree with

    18· ·Dr. Gauthier, medical director of organ health for

    19· ·Natera, about this?

    20· · · · · · MS. ACHTERHOF:· Objection.

    21· · · · · · THE WITNESS:· Disagree.

    22· ·BY MR. REINES:

    23· · · ·Q.· ·Did you attempt to talk to Dr. Gauthier to
                www.LexitasLegal.com/Premier    Lexitas
    24· ·understand why he would say something that he thinks

    25· ·inaccurate?


        www.LexitasLegal.com/Premier            Lexitas                 888-267-1200· · ·
                                                                                        YVer1f




                                               A0137
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 146 of 370 PageID #:
                                    5140


        Attorneys Eyes OnlyUwe Christians - November 09, 2020

                                                                                  111
    ·1· · · ·A.· ·I told you I didn't talk to anybody at

    ·2· ·Natera.
                Attorneys Eyes OnlyUwe Christians - November 09, 2020
    ·3· · · ·Q.· ·And who do you think's more familiar with

    ·4· ·the Natera study, you or Dr. Gauthier?

    ·5· · · · · · MS. ACHTERHOF:· Objection.

    ·6· · · · · · THE WITNESS:· I can't answer this.· I don't

    ·7· ·know how far he was involved in the study.· It's the

    ·8· ·training field for Natera; so I'm not sure how much

    ·9· ·he was involved in the details.

    10· ·BY MR. REINES:

    11· · · ·Q.· ·And what are the dangers of comparing the

    12· ·results of studies with different design, study

    13· ·designs, and presenting that as head to head?

    14· · · · · · MS. ACHTERHOF:· Objection to form.

    15· · · · · · THE WITNESS:· I mean, this comes back to the

    16· ·head to head.· I mean, nobody presented this as head

    17· ·to head.· Nobody can claim that here.

    18· · · · · · But the dangers of different study designs,

    19· ·one of the things you have to look at is to which

    20· ·extent are these studies comparable, and then one has

    21· ·to do a gap analysis and has to see what are the

    22· ·risks of comparing these studies.

    23· · · · · · I mean, comparing studies with different
                www.LexitasLegal.com/Premier    Lexitas
    24· ·designs is something that is done in medicine all the

    25· ·time, and every review article does this.· And


        www.LexitasLegal.com/Premier            Lexitas                 888-267-1200· · ·
                                                                                        YVer1f




                                               A0138
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 147 of 370 PageID #:
                                    5141


        Attorneys Eyes OnlyUwe Christians - November 09, 2020

                                                                                  112
    ·1· ·there's even a whole science about this when you look

    ·2· ·at the Cochrane Database and these kinds of things.
                Attorneys Eyes OnlyUwe Christians - November 09, 2020
    ·3· · · · · · And this is something that fundamentally

    ·4· ·drives medicine.· So comparing data from studies with

    ·5· ·different designs is nothing that is unusual or

    ·6· ·unscientific.

    ·7· · · · · · MR. REINES:· Move to strike that as

    ·8· ·nonresponsive to my question.

    ·9· ·BY MR. REINES:

    10· · · ·Q.· ·And I ask the -- remind the witness again to

    11· ·be responsive to my question.

    12· · · · · · Okay.· Let --

    13· · · · · · MS. ACHTERHOF:· For the record, I disagree.

    14· ·It was responsive to the extent it could be.

    15· · · · · · MR. REINES:· Okay.· I'd ask the reader to go

    16· ·up and read the question and answer and then consider

    17· ·the comments from Natera.

    18· · · · · · And, by the way, I think encouraging

    19· ·nonresponsive answers is improper.

    20· · · · · · MS. ACHTERHOF:· I'm not encouraging

    21· ·nonresponsive answers.· I just disagreed with your

    22· ·assessment of his answer.

    23· · · · · · MR. REINES:· Right, that's what I'm saying.
                www.LexitasLegal.com/Premier    Lexitas
    24· ·And if the reader will go up and read that question

    25· ·and answer and see what Ms. Achterhof is reinforcing


        www.LexitasLegal.com/Premier            Lexitas                 888-267-1200· · ·
                                                                                        YVer1f




                                               A0139
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 148 of 370 PageID #:
                                    5142


        Attorneys Eyes OnlyUwe Christians - November 09, 2020

                                                                                  113
    ·1· ·the witness to do, they can make their own judgment.

    ·2· ·It's just the last two or three pages of this
                Attorneys Eyes OnlyUwe Christians - November 09, 2020
    ·3· ·transcript.

    ·4· ·BY MR. REINES:

    ·5· · · ·Q.· ·I'd like to direct you to page 65 of the

    ·6· ·Billings transcript, which I believe is Exhibit 4.

    ·7· · · · · · MR. MAGEE:· That's D, as in dog, -2.· We

    ·8· ·should have that open as a tab already.

    ·9· · · · · · MR. REINES:· Oh, so is that --

    10· · · · · · MS. ACHTERHOF:· Look on the top.

    11· · · · · · MR. REINES:· Yeah.· I don't see it.

    12· · · · · · THE VIDEOGRAPHER:· Which tab do you want?

    13· · · · · · MR. REINES:· Oh, there you go.· It's

    14· ·Exhibit 2, the Billings transcript at -- let's start

    15· ·with 65, page 65, line 13 through 19.

    16· ·BY MR. REINES:

    17· · · ·Q.· ·Okay.· And this is from the chief medical

    18· ·officer of Natera, Dr. Billings.

    19· · · · · · And you saw this testimony when -- when you

    20· ·were preparing your opinions in this case; is that

    21· ·correct?

    22· · · ·A.· ·Yes.

    23· · · ·Q.· ·And you considered this specific testimony
                www.LexitasLegal.com/Premier    Lexitas
    24· ·when you prepared your opinion in this case?

    25· · · ·A.· ·Yes, I did.


        www.LexitasLegal.com/Premier            Lexitas                 888-267-1200· · ·
                                                                                        YVer1f




                                               A0140
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 149 of 370 PageID #:
                                    5143


        Attorneys Eyes OnlyUwe Christians - November 09, 2020

                                                                                321
    ·1· · · · · · MS. ACHTERHOF:· Yes.· I just have a couple.
              Attorneys Eyes OnlyUwe Christians - November 09, 2020
    ·2· · · · · · · · · · · · EXAMINATION

    ·3· ·BY MS. ACHTERHOF:

    ·4· · · ·Q.· ·So, Dr. Christians, you testified earlier

    ·5· ·that you believe that there are no tests for organ

    ·6· ·rejection in the kidney area.

    ·7· · · · · · Would you please explain that statement.

    ·8· · · ·A.· ·Yeah.· So what I meant by this was that

    ·9· ·there is no test that on its own tells me if there is

    10· ·rejection or not.· So there are many tests that can

    11· ·indicate organ rejection, but you have to look at the

    12· ·whole picture.

    13· · · · · · So it's not like -- I don't know -- like --

    14· ·let's say, a test like troponin, where if you say,

    15· ·well, if it's above a certain limit the patient has a

    16· ·heart attack or not.· So there's nothing like this

    17· ·for -- for kidney transplant.

    18· · · · · · So it's mostly still guesswork.· So the holy

    19· ·grail of transplant nephrology would be to have an

    20· ·assay which says, okay, you have a rejection, or you

    21· ·don't.

    22· · · · · · So the only thing we have at the moment is

    23· ·really assays that tell us when to procure a biopsy,

    24· ·and then the biopsy is the ultimate gold standard,
              www.LexitasLegal.com/Premier    Lexitas
    25· ·which tells us if there is a rejection going on or


        www.LexitasLegal.com/Premier          Lexitas                 888-267-1200· · ·
                                                                                      YVer1f




                                             A0141
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 150 of 370 PageID #:
                                    5144


        Attorneys Eyes OnlyUwe Christians - November 09, 2020

                                                                                   322
    ·1· ·not.
              Attorneys Eyes OnlyUwe Christians - November 09, 2020
    ·2· · · ·Q.· ·Earlier you testified regarding the

    ·3· ·suitability of Prospera for use with children under

    ·4· ·the age of 18.

    ·5· · · · · · Is there any way, in your opinion, that

    ·6· ·Prospera could be suitable for use with children

    ·7· ·under the age of 18?

    ·8· · · ·A.· ·Well, first of all --

    ·9· · · · · · MR. REINES:· Object to form.

    10· · · · · · THE WITNESS:· -- I believe -- okay.· First

    11· ·of all, I believe Prospera is useful for children.                    I

    12· ·mean, cell-free DNA in general would be useful for

    13· ·children.· The question is, is the data that Natera

    14· ·has produced for the children useful in any way for

    15· ·pediatric transplantation.

    16· · · · · · I have not seen any indication that actually

    17· ·Natera has thought of it, but what you can do is,

    18· ·based on the clinical laboratory stance as to

    19· ·guidelines, you can analyze those 40 samples,

    20· ·calculate the 95 percent confidence intervals with

    21· ·this, and the upper 25 percent confidence interval

    22· ·then would be your cutoff value.

    23· · · · · · So to define clinical cutoff values based on

    24· ·stable patients or on healthy individuals is routine
              www.LexitasLegal.com/Premier    Lexitas
    25· ·and completely acceptable.


        www.LexitasLegal.com/Premier          Lexitas                 888-267-1200· · ·
                                                                                         YVer1f




                                             A0142
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 151 of 370 PageID #:
                                    5145


        Attorneys Eyes OnlyUwe Christians - November 09, 2020

                                                                                323
    ·1· · · · · · So what they could do is, they could use
              Attorneys Eyes OnlyUwe Christians - November 09, 2020
    ·2· ·these 40 samples and define this cutoff for children

    ·3· ·and then in the next study try to see if this cutoff

    ·4· ·works.

    ·5· ·BY MS. ACHTERHOF:

    ·6· · · ·Q.· ·Just about there.

    ·7· · · · · · So, Dr. Christians, earlier in your

    ·8· ·testimony you were asked whether the Natera marketing

    ·9· ·literature showing Prospera outperforming AlloSure

    10· ·is -- whether that is something that would be of

    11· ·interest to you as a clinician trying to evaluate the

    12· ·different tests.

    13· · · · · · Do you recall that question?

    14· · · ·A.· ·Yes.

    15· · · ·Q.· ·And your answer was:

    16· · · · · · · · "You know, to be honest, no.

    17· · · · · · And I will explain it to you."

    18· · · · · · Would you please provide your explanation

    19· ·for that answer?

    20· · · ·A.· ·Yes.

    21· · · · · · So, I mean, marketing literature for me, and

    22· ·I can also speak for many of my colleagues that I

    23· ·know, is to pique our interest.· So if I see this

    24· ·marketing literature, and I see this, and I say, "Oh,
              www.LexitasLegal.com/Premier    Lexitas
    25· ·this is interesting.· Maybe this could be something,"


        www.LexitasLegal.com/Premier          Lexitas                 888-267-1200· · ·
                                                                                      YVer1f




                                             A0143
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 152 of 370 PageID #:
                                    5146


         Attorneys Eyes OnlyUwe Christians - November 09, 2020

            Attorneys Eyes OnlyUwe Christians - November 09, 2020             328
    ·1· · · · · · · DEPOSITION OFFICER'S CERTIFICATE

    ·2

    ·3· ·COUNTY OF LOS ANGELES,· ·)

    ·4· ·STATE OF CALIFORNIA,· · ·)

    ·5

    ·6· · · · · · I, Cody R. Knacke, hereby certify:

    ·7· · · · · · I am a duly-qualified Certified Shorthand

    ·8· ·Reporter in and for the State of California, holder

    ·9· ·of Certificate Number CSR 13691, issued by the Court

    10· ·Reporters Board of California and which is in full

    11· ·force and effect.· (Fed. R. Civ. P. 28(a)).

    12· · · · · · I am authorized to administer oaths or

    13· ·affirmations pursuant to California Code of Civil

    14· ·Procedure, Section 2093(b) and prior to being

    15· ·examined, the witness was first duly sworn by me.

    16· ·(Fed. R. Civ. P. 28(a), 30(f)(1)).

    17· · · · · · I am not a relative or employee or attorney

    18· ·or counsel of any of the parties, nor am I a relative

    19· ·or employee of such attorney or counsel, nor am I

    20· ·financially interested in this action.· (Fed. R. Civ.

    21· ·P. 28).

    22· · · · · · I am the deposition officer that

    23· ·stenographically recorded the testimony in the

    24· ·foregoing deposition and the foregoing transcript is

    25· ·a true record of the testimony given by the witness.
            www.LexitasLegal.com/Premier    Lexitas

         www.LexitasLegal.com/Premier       Lexitas                 888-267-1200· · ·



                                           A0144
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 153 of 370 PageID #:
                                    5147


         Attorneys Eyes OnlyUwe Christians - November 09, 2020

          Attorneys Eyes OnlyUwe Christians - November 09, 2020             329
    ·1· ·(Fed. R. Civ. P. 30(f)(1)).

    ·2· · · · · · Before the completion of the deposition,

    ·3· ·review of the transcript [ X ] was [· ] was not

    ·4· ·requested.· If requested, any changes made by the

    ·5· ·deponent (and provided to the reporter) during the

    ·6· ·period allowed, are appended hereto.· (Fed. R. Civ.

    ·7· ·P. 30(e)).

    ·8· · · · · · In witness whereof, I have hereunto set my

    ·9· ·hand this day:· _______________, 2020.

    10

    11

    12

    13

    14

    15· · · · · · ·_____________________________
    · · · · · · · ·CODY R. KNACKE, CSR No. 13691
    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
            www.LexitasLegal.com/Premier    Lexitas

         www.LexitasLegal.com/Premier       Lexitas               888-267-1200· · ·



                                           A0145
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 154 of 370 PageID #:
                                    5148

 1                     IN THE UNITED STATES DISTRICT COURT
 2                         FOR THE DISTRICT OF DELAWARE
 3
 4          CAREDX, INC. and THE BOARD OF
            TRUSTEES OF THE LELAND
 5          STANFORD JUNIOR UNIVERSITY,
 6                      Plaintiffs,
 7               vs.                              C.A. No. 19-567-CFC-CJB
 8          NATERA, INC.,
 9                      Defendant.
            __________________________/
10
            CAREDX, INC.,
11
                        Plaintiffs,
12               vs.                              C.A. No. 19-1804-CFC-CJB
13          EUROFINS VIRACOR,
14                      Defendant,
15          THE BOARD OF TRUSTEES OF
            THE LELAND STANFORD JUNIOR
16          UNIVERSITY,
17                      Nominal Defendant.
            __________________________/
18
19                DEPOSITION OF UWE CHRISTIANS, M.D., Ph.D.
20                appearing remotely at Castle Rock, Colorado
21                             Monday, March 29, 2021
22
            Reported by:
23          Natalie Y. Botelho
            CSR No. 9897
24
25          Job No. 4517676

                                                                   Page 1

                                Veritext Legal Solutions
                                     866 299-5127
                                     A0146
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 155 of 370 PageID #:
                                    5149

 1    APPEARANCES (appearing remotely):
 2
 3    For Plaintiffs, CareDx:
 4             WEIL, GOTSHAL & MANGES LLP
               BY:  DEREK C. WALTER, ESQ.
 5             201 Redwood Shores Parkway
               Redwood Shores, CA  94065-1134
 6             (650)802-3934
               derek.walter@weil.com
 7
      For Defendant Natera and the Witness:
 8
               QUINN EMANUEL URQUHART & SULLIVAN LLP
 9             BY:  SANDRA L. HABERNY, Ph.D., ESQ.
               865 S. Figueroa Street, 10th Floor
10             Los Angeles, CA  90017
               (213)443-3438
11             sandrahaberny@quinnemanuel.com
12    For Defendant Natera:
13             KATTEN MUCHIN ROSENMAN LLP
               BY:  CHRISTINA L. COSTLEY, ESQ.
14             2029 Century Park East, Suite 2600
               Los Angeles, CA  90067
15             (310)788-4400
               christina.costley@katten.com
16
      For Defendant Eurofins Viracor:
17
               GOODWIN PROCTER LLP
18             BY:  KEVIN J. DeJONG, ESQ.
               100 Northern Avenue
19             Boston, MA  02210
               (617)570-1156
20             kdejong@goodwinlaw.com
21    Also Present:
22             JANE ELIZABETH CULLIS, science advisor,
      Goodwin Procter
23
                   LUKE BURTON, Natera (in-house)
24
                   JILL WARREN, Videographer
25

                                                                   Page 3

                                Veritext Legal Solutions
                                     866 299-5127
                                     A0147
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 156 of 370 PageID #:
                                    5150

 1    that leads to the transplant.        These are usually          09:33:25

 2    very sick patients, so they need all kinds of                   09:33:29

 3    different diagnostic and kind of different care                 09:33:33

 4    which is not necessarily only focused on the                    09:33:36

 5    transplant organ itself.                                        09:33:38

 6    Q.         Okay.   So a person of ordinary skill in             09:33:39

 7    the art would have broader understanding of the                 09:33:41

 8    science related to medical diagnostics beyond the               09:33:45

 9    specifics of organ transplant; is that what you're              09:33:49

10    saying?                                                         09:33:54

11               MR. DeJONG:    Objection to form.                    09:33:55

12               THE WITNESS:    Yes.                                 09:33:57

13               MR. WALTER:    Q.    Okay.    And what skills        09:33:59

14    would that person have related to medical                       09:34:01

15    diagnostics?                                                    09:34:06

16               MS. HABERNY:    Objection to form.                   09:34:07

17               THE WITNESS:    I mean, my definition is             09:34:10

18    that this person, for example, would be -- have an              09:34:12

19    M.D., and I mean, those are skills that are taught              09:34:16

20    in medical school, how to monitor and diagnose a                09:34:19

21    patient, and so this basic knowledge is necessary               09:34:22

22    for also managing a transplant patient.                         09:34:27

23               MR. WALTER:    Q.    Okay.    Well, let me ask       09:34:31

24    something more specific.       Would a person of ordinary       09:34:37

25    skill in the art with at least three years'                     09:34:39

                                                                  Page 21

                                Veritext Legal Solutions
                                     866 299-5127
                                     A0148
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 157 of 370 PageID #:
                                    5151

 1    experience in medical diagnostics have an                         09:34:42

 2    understanding of statistics related to diagnostic                 09:34:46

 3    testing?                                                          09:34:50

 4               MS. HABERNY:     Objection to form.                    09:34:51

 5               MR. DeJONG:     Objection.                             09:34:52

 6               THE WITNESS:     Well, a person of skill in            09:34:54

 7    the art would have basic understanding how to                     09:34:56

 8    develop an assay, how to validate an assay, and of                09:34:59

 9    course this person would also be familiar with the                09:35:02

10    statistics that's required for developing/validating              09:35:05

11    an assay and also to clinically validate an assay.                09:35:09

12               MR. WALTER:     Q.   So let's talk about some          09:35:13

13    of those statistics.      One of those statistics is              09:35:15

14    sensitivity, correct?                                             09:35:17

15    A.         Sensitivity is not statistics.                         09:35:20

16    Q.         It's not a statistic.        What would you            09:35:23

17    characterize sensitivity as, then?                                09:35:25

18    A.         It's a performance parameter.                          09:35:27

19    Q.         Okay.   So would someone with skill in the             09:35:29

20    art in the field of the '652 and '607 patents have                09:35:33

21    an understanding of the performance parameters that               09:35:40

22    are relevant to medical diagnostics?                              09:35:43

23               MR. DeJONG:     Objection to form.                     09:35:48

24               MS. HABERNY:     Objection to form.                    09:35:50

25               THE WITNESS:     Yes, of course.          I mean,      09:35:51

                                                                     Page 22

                                Veritext Legal Solutions
                                     866 299-5127
                                      A0149
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 158 of 370 PageID #:
                                    5152

 1    that's what you get taught in medical school.                    09:35:52

 2               MR. WALTER:    Q.   And you wouldn't                  09:35:54

 3    characterize that as a statistic?                                09:35:55

 4    A.         No.                                                   09:35:57

 5    Q.         Okay.   So a person of ordinary skill in              09:35:58

 6    the art of the '652 and '607 patents would have an               09:36:09

 7    understanding of the sensitivity performance                     09:36:13

 8    parameter and what that means?                                   09:36:16

 9               MR. DeJONG:    Objection to form.                     09:36:19

10               THE WITNESS:    Yes, a person of skill in             09:36:21

11    the art would know what the sensitivity is.                      09:36:23

12               MR. WALTER:    Q.   Okay.     And they would          09:36:25

13    also have an understanding of what specificity is                09:36:26

14    and what that performance parameter means?                       09:36:28

15    A.         Yes, they would.                                      09:36:32

16    Q.         Okay.   Now, would the person of ordinary             09:36:33

17    skill in the art be familiar with the use of                     09:36:36

18    thresholds or cutoffs in diagnostic testing?                     09:36:41

19               MS. HABERNY:    Objection to form.                    09:36:45

20               THE WITNESS:    Well, always -- yes, they             09:36:49

21    would know it because they're using them.                        09:36:51

22               MR. WALTER:    Q.   Okay.     And what are they?      09:36:53

23    What are cutoffs in diagnostic testing?                          09:36:55

24    A.         Well, usually a cutoff is a value that                09:37:00

25    discriminates between the person having a certain                09:37:05

                                                                    Page 23

                                Veritext Legal Solutions
                                     866 299-5127
                                     A0150
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 159 of 370 PageID #:
                                    5153

 1    condition or not having a certain condition.                    09:37:09

 2    Q.          And how are cutoffs determined in                   09:37:12

 3    diagnostic testing?                                             09:37:20

 4                MR. DeJONG:     Objection to form.                  09:37:24

 5                THE WITNESS:     First of all, it depends on        09:37:26

 6    the parameter you're looking at.          This depends on       09:37:28

 7    the test you're looking at.        And there are several        09:37:31

 8    ways of determining cutoffs.        There's really no           09:37:35

 9    general answer for your question.                               09:37:40

10                MR. WALTER:     Q.   What are some of the ways      09:37:41

11    of determining cutoffs that you're aware of?                    09:37:42

12    A.          Well, I mean, one of the ways to determine          09:37:46

13    a cutoff would be a receiver operating curve.                   09:37:49

14    Q.          Are there other ways that you're aware of?          09:37:55

15    A.          Yes, you can determine a cutoff by simple           09:37:57

16    distribution statistics.                                        09:38:01

17    Q.          Okay.   What do you mean by that?                   09:38:02

18    A.          You can, for example, determine a cutoff            09:38:06

19    as a 95% confidence interval of a healthy                       09:38:08

20    population.     There's regulatory guidance as how to           09:38:12

21    determine cutoffs.                                              09:38:18

22    Q.          And the person of ordinary -- I'm sorry.            09:38:19

23    Go ahead.     Please finish.                                    09:38:21

24    A.          Thank you.     You would follow these               09:38:23

25    guidances because if you find a cutoff in which                 09:38:24

                                                                   Page 24

                                 Veritext Legal Solutions
                                      866 299-5127
                                       A0151
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 160 of 370 PageID #:
                                    5154

 1    medical decisions are made, you have to be in                   09:38:28

 2    compliance with regulatory guidelines.                          09:38:31

 3    Q.         Okay.   And the person of ordinary skill in          09:38:33

 4    the art would have been aware of those regulatory               09:38:35

 5    guidelines?                                                     09:38:37

 6               MR. DeJONG:    Objection to form.                    09:38:38

 7               THE WITNESS:    Yes.                                 09:38:41

 8               MR. WALTER:    Q.   Okay.     And they would         09:38:44

 9    have known the receiver operating curve and the                 09:38:45

10    confidence interval method of determining the cutoff            09:38:48

11    that you describe?                                              09:38:51

12               MS. HABERNY:    Objection to form.                   09:38:52

13               THE WITNESS:    They would know that this            09:38:53

14    would be one way of doing it.                                   09:38:55

15               MR. WALTER:    Q.   And there's probably             09:38:56

16    others that they would have been aware of as well,              09:38:57

17    right?                                                          09:38:59

18    A.         Yes.                                                 09:39:01

19    Q.         Okay.   What are some of the others they             09:39:02

20    would have been aware of?                                       09:39:04

21    A.         As I said, the -- I mean, there's also               09:39:06

22    empirical ways of doing it, but as I said, the most             09:39:11

23    important ways of doing it is receiver operating                09:39:13

24    curves, distribution statistics.         There are other        09:39:18

25    more complex statistical ways of determining                    09:39:21

                                                                  Page 25

                                Veritext Legal Solutions
                                     866 299-5127
                                     A0152
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 161 of 370 PageID #:
                                    5155

 1    cutoffs.                                                           09:39:24

 2    Q.           What are the empirical ways that you just             09:39:26

 3    mentioned?                                                         09:39:29

 4    A.           Well, I mean, if you define a cutoff, for             09:39:31

 5    example, based on a receiver operating curve, then                 09:39:33

 6    you would have to decide which is the cutoff that                  09:39:38

 7    makes statistically the most sense.            That means          09:39:42

 8    which balances the sensitivity and specificity in a                09:39:44

 9    way that it gives you the best accuracy of the assay               09:39:48

10    in the clinic.     And the cutoff also always depends              09:39:52

11    on what you're interested in achieving with the                    09:39:59

12    assay.                                                             09:40:03

13    Q.           And the person of ordinary skill in the               09:40:09

14    art would know how to do that?                                     09:40:11

15                 MR. DeJONG:    Objection to form.                     09:40:13

16                 THE WITNESS:    They would definitely know            09:40:18

17    what the options are, yes.                                         09:40:20

18                 MR. WALTER:    Q.   All right.       Now, let me      09:40:26

19    ask you some basic questions about donor-derived                   09:40:30

20    cell-free DNA in the context of organ transplant.                  09:40:33

21    The person of ordinary skill in the art in 2009                    09:40:37

22    would have been aware of the phenomenon of                         09:40:41

23    donor-derived cell-free DNA in the context of organ                09:40:44

24    transplant; is that right?                                         09:40:47

25                 MS. HABERNY:    Objection to scope.                   09:40:49

                                                                      Page 26

                                  Veritext Legal Solutions
                                       866 299-5127
                                       A0153
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 162 of 370 PageID #:
                                    5156

 1               THE WITNESS:      Yes.                                09:40:53

 2               MR. WALTER:      Q.     Okay.   And they would        09:40:55

 3    have been aware -- would they have been aware that               09:40:59

 4    during organ rejection, the concentration of                     09:41:03

 5    donor-derived cell-free DNA increases?                           09:41:07

 6               MS. HABERNY:      Objection to scope.                 09:41:10

 7               THE WITNESS:      Yes.                                09:41:14

 8               MR. WALTER:      Q.     Okay.   And would the         09:41:14

 9    person of ordinary skill in the art have been aware              09:41:18

10    that the increase in the amount of donor-derived                 09:41:20

11    cell-free DNA may depend on the type of organ                    09:41:27

12    transplant that's at issue?                                      09:41:30

13    A.         Depends on the organ transplant that's in             09:41:37

14    issue.   I think yes, he would.                                  09:41:41

15    Q.         Okay.     All right.      Now let's consider the      09:41:44

16    context of organ transplant rejection where we're                09:41:51

17    trying to assess rejection based on the percentage               09:41:58

18    of donor-derived DNA in an organ recipient's                     09:42:01

19    bloodstream.      Okay?   Do you have that in mind?              09:42:04

20    A.         Yes.                                                  09:42:08

21    Q.         Okay.     Now, the person of ordinary skill           09:42:09

22    in the art, to determine whether there's rejection,              09:42:11

23    wouldn't pick a cutoff at random, right?                         09:42:15

24               MR. DeJONG:      Objection to form.                   09:42:20

25               THE WITNESS:      No.                                 09:42:24

                                                                    Page 27

                                 Veritext Legal Solutions
                                      866 299-5127
                                       A0154
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 163 of 370 PageID #:
                                    5157

 1    100%, but you would have a specificity that would                09:43:33

 2    make the test useless, right?                                    09:43:36

 3               MR. DeJONG:    Objection to form.                     09:43:39

 4               THE WITNESS:    Yes, would be useless.                09:43:41

 5               MR. WALTER:    Q.   Okay.     Now, the person of      09:43:44

 6    ordinary skill in the art wouldn't split the                     09:43:47

 7    difference and pick 50% either, would they?                      09:43:49

 8               MR. DeJONG:    Objection to form.                     09:43:52

 9               THE WITNESS:    That is a question I don't            09:43:57

10    know because that depends on the specificity of the              09:43:58

11    test.   If the specificity is very high, then 50% may            09:44:02

12    still be of clinical value.                                      09:44:07

13               MR. WALTER:    Q.   How would someone of              09:44:10

14    skill in the art go about picking the appropriate                09:44:11

15    threshold to use for a organ rejection assay based               09:44:14

16    on the percentage of donor-derived cell-free DNA?                09:44:19

17    A.         Well, you have to look at what donor --               09:44:24

18    cell-free donor -- cell-free donor-derived DNA for               09:44:29

19    what the assay is used for.       We don't know that             09:44:34

20    really yet.    I mean, if it's used as a triage assay,           09:44:38

21    so basically as a monitoring assay, that then would              09:44:44

22    trigger, for example, a biopsy.         Then one would pick      09:44:47

23    something that has a high sensitivity and would                  09:44:52

24    accept a low specificity.                                        09:44:54

25               If it would be used for making the                    09:44:56

                                                                    Page 29

                                Veritext Legal Solutions
                                     866 299-5127
                                     A0155
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 164 of 370 PageID #:
                                    5158

 1    diagnosis, then it's probably better to pick                    09:44:59

 2    something with a lower sensitivity and a very high              09:45:02

 3    specificity.    So it really depends on what you want           09:45:05

 4    to achieve for the assay.                                       09:45:07

 5    Q.         And the person of ordinary skill in the              09:45:10

 6    art would know how to select the cutoffs based on               09:45:11

 7    what he or she wants to achieve, correct?                       09:45:13

 8               MS. HABERNY:    Objection to form.                   09:45:16

 9               MR. DeJONG:    Objection to form.                    09:45:17

10               THE WITNESS:    Yeah, if this is within              09:45:22

11    the -- within a reasonable range, I mean, of course             09:45:24

12    you would pick the sensitivity or choose the cutoff             09:45:28

13    based on what gives you your best option in terms of            09:45:34

14    what you want to achieve.                                       09:45:38

15               MR. WALTER:    Q.   And a person of ordinary         09:45:40

16    skill in the art would know how to make that                    09:45:41

17    selection, right?                                               09:45:43

18               MS. HABERNY:    Objection to form.                   09:45:44

19               MR. DeJONG:    Objection to form.                    09:45:45

20               THE WITNESS:    Yes, because this is a               09:45:46

21    person who knows about transplantation, and to make             09:45:47

22    this decision, you need to have a lot of experience             09:45:51

23    in transplantation.                                             09:45:53

24               MR. WALTER:    Q.   Okay.     And if the person      09:45:55

25    of ordinary skill in the art picked the threshold               09:45:56

                                                                   Page 30

                                Veritext Legal Solutions
                                     866 299-5127
                                     A0156
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 165 of 370 PageID #:
                                    5159

 1    such that the sensitivity they were using was below             09:45:59

 2    56%, then that particular test wouldn't satisfy the             09:46:03

 3    claims, right?                                                  09:46:08

 4               MS. HABERNY:    Objection to form.                   09:46:09

 5               MR. DeJONG:    Objection to form.                    09:46:09

 6               THE WITNESS:    You know, I can't tell you           09:46:13

 7    this because the way the claim are written, I would             09:46:15

 8    not be able to understand that.                                 09:46:21

 9               MR. WALTER:    Q.   Okay.     Well, let me ask       09:46:24

10    some -- I'll come back to that, then.           Would the       09:46:25

11    person of ordinary skill in the art be able to                  09:46:30

12    tailor the threshold they're using in their test for            09:46:33

13    different types of organs?                                      09:46:38

14               MR. DeJONG:    Objection to form.                    09:46:41

15               THE WITNESS:    I mean, yes, for different           09:46:45

16    types of organs, you will need different -- you                 09:46:46

17    probably would pick a different threshold, and this             09:46:49

18    also simply has to do with the fact that the results            09:46:55

19    of the tests will be -- will be different.                      09:46:57

20               MR. WALTER:    Q.   And a person of ordinary         09:47:01

21    skill in the art would know that?                               09:47:02

22               MR. DeJONG:    Objection; form.                      09:47:04

23               MS. HABERNY:    Objection; form.                     09:47:04

24               THE WITNESS:    Yes, person of skill in the          09:47:08

25    art would definitely be aware of this, yes.                     09:47:09

                                                                  Page 31

                                Veritext Legal Solutions
                                     866 299-5127
                                     A0157
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 166 of 370 PageID #:
                                    5160

 1               MR. WALTER:    Q.   And a person of ordinary         09:47:12

 2    skill in the art would be able to tailor the cutoffs            09:47:13

 3    that he or she might use depending on the timing of             09:47:19

 4    when the assay is done post organ transplant?                   09:47:23

 5               MR. DeJONG:    Objection to form.                    09:47:27

 6               MS. HABERNY:    Objection to form.                   09:47:28

 7               THE WITNESS:    Yeah, I mean, if that's              09:47:35

 8    what -- if this is what the intention of the assay              09:47:38

 9    is and this is what the person is interested in                 09:47:40

10    terms of the diagnostic performance, then this would            09:47:43

11    be a factor to consider.                                        09:47:46

12               MR. WALTER:    Q.   Okay.     And the person of      09:47:48

13    ordinary skill in the art would be able to tailor               09:47:50

14    those thresholds depending on the timing of when the            09:47:51

15    assay was done, right?                                          09:47:55

16               MS. HABERNY:    Objection.                           09:47:57

17               MR. DeJONG:    Objection to form.                    09:47:58

18               THE WITNESS:    If -- yes, I mean, if you            09:48:02

19    have an assay that you want to use early after                  09:48:03

20    transplantation, then the cutoffs would be different            09:48:06

21    than later, after transplantation.                              09:48:08

22               MR. WALTER:    Q.   And how would the person         09:48:10

23    of ordinary skill in the art go about -- let's go               09:48:11

24    back to the situation of different organs.           How        09:48:14

25    would the person of ordinary skill in the art go                09:48:16

                                                                   Page 32

                                Veritext Legal Solutions
                                     866 299-5127
                                     A0158
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 167 of 370 PageID #:
                                    5161

 1    about tailoring the thresholds for the different                 09:48:18

 2    types of organ transplant?                                       09:48:21

 3    A.         That is a very general question that I                09:48:27

 4    can't answer.      I mean, this depends on the organ.            09:48:28

 5    That depends on, you know, which disease mechanism               09:48:31

 6    the person of skill in the art wants to diagnose.         I      09:48:37

 7    can't tell you this.      This is -- you have to be a            09:48:42

 8    lot more specific.                                               09:48:45

 9    Q.         Okay.     Let's take a look at the document           09:48:54

10    that I've marked as Exhibit 2, which is the '652                 09:48:56

11    patent.   Do you have Exhibit 2, Dr. Christians?                 09:48:58

12    A.         Yes, I do.                                            09:49:02

13    Q.         All right.     Let's take a look at claim 1.          09:49:16

14    And you focus on the last clause of the claim, which             09:49:31

15    reads "written sensitivity of the method is greater              09:49:34

16    than 56% compared to sensitivity of current                      09:49:36

17    surveillance methods for cardiac allograft                       09:49:41

18    vasculopathy (CAV)."      Do you see that?                       09:49:45

19    A.         Yes.                                                  09:49:48

20    Q.         Okay.     Now I want to ask you a question:           09:49:48

21    If the claim simply read and -- let me try to make               09:49:50

22    the question clearer.      If the claim simply read              09:49:57

23    "wherein sensitivity of the method is greater than               09:50:00

24    56%," would you contend that the claims are                      09:50:04

25    indefinite?                                                      09:50:07

                                                                    Page 33

                                Veritext Legal Solutions
                                     866 299-5127
                                     A0159
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 168 of 370 PageID #:
                                    5162

 1                 MS. HABERNY:    Objection to form.                  09:59:29

 2                 MR. DeJONG:    Objection to form.                   09:59:29

 3                 THE WITNESS:    You have to define what kind        09:59:30

 4    of an assay.     I mean, if it's a predictive assay,             09:59:31

 5    diagnostic assay, monitoring assay.            We have many      09:59:34

 6    assays that look at all kinds of different aspects               09:59:37

 7    of rejection.                                                    09:59:41

 8                 For example, if you look at an assay to             09:59:42

 9    look at donor-specific antibodies, it clearly shows              09:59:44

10    that the patient is at risk and probably may need                09:59:49

11    protocol biopsies to make sure that there's no                   09:59:53

12    rejection going on, but I mean, there's lots of                  09:59:58

13    assays.     Could be as simple as measuring creatinine.          10:00:01

14    I don't know.     You have to tell me exactly what               10:00:05

15    assay you're talking about.                                      10:00:10

16                 MR. WALTER:    Q.   And then going back to my       10:00:11

17    earlier question, do you agree -- I'm going to ask               10:00:14

18    it again.     Do you agree or disagree that biopsy is            10:00:15

19    the ultimate gold standard which tells us -- tells               10:00:18

20    us that there is rejection going on or not?                      10:00:20

21                 MS. HABERNY:    Objection to form.                  10:00:23

22                 MR. DeJONG:    Objection to form, asked and         10:00:23

23    answered.                                                        10:00:24

24                 THE WITNESS:    I mean, in terms of the             10:00:26

25    kidney, it clearly is the most used gold standard,               10:00:27

                                                                    Page 39

                                  Veritext Legal Solutions
                                       866 299-5127
                                       A0160
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 169 of 370 PageID #:
                                    5163

 1    yes, for kidney.     It always depends on the organ.                    10:00:31

 2                 MR. WALTER:    Q.   Okay.     What about other             10:00:34

 3    organs?                                                                 10:00:35

 4    A.           When you get to organs like the pancreas                   10:00:39

 5    or the lung, then other technologies may be just as                     10:00:43

 6    important.                                                              10:00:48

 7    Q.           For which organs is biopsy the ultimate                    10:00:51

 8    gold standard?                                                          10:00:54

 9                 MS. HABERNY:    Objection to form.                         10:00:55

10                 THE WITNESS:    As I said, it's one of the                 10:00:58

11    organs it's the ultimate gold standard.                Always           10:00:59

12    depends on what you're looking for and what you want                    10:01:03

13    to try to achieve.                                                      10:01:05

14                 MR. WALTER:    Q.   So biopsy's not the gold               10:01:12

15    standard for any organs?                                                10:01:14

16                 MS. HABERNY:    Objection to form.                         10:01:16

17                 THE WITNESS:    As I said, it's the gold                   10:01:17

18    standard for all the organs, but if this is the                         10:01:18

19    ultimate gold standard, that's a different question.                    10:01:21

20                 MR. WALTER:    Q.   Okay.     What is the                  10:01:24

21    difference, in your mind, between the gold standard                     10:01:25

22    and the ultimate gold standard?                                         10:01:28

23    A.           Gold standard always depends on what                       10:01:32

24    you're trying to achieve and what you want the --                       10:01:34

25    what to use the assay for.         That's what it is.           If      10:01:35

                                                                           Page 40

                                  Veritext Legal Solutions
                                       866 299-5127
                                       A0161
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 170 of 370 PageID #:
                                    5164

 1    you want to see if an assay can predict or match                10:01:37

 2    biopsy results, then yes, you have to use the biopsy            10:01:44

 3    as a gold standard.     If you're looking at a                  10:01:48

 4    functional -- let's say a injury -- functional                  10:01:53

 5    injury or impairment of organ injury due to                     10:01:59

 6    rejection, then you would check -- you would use a              10:02:02

 7    different gold standard.                                        10:02:05

 8                 You know, it always depends on what you're         10:02:07

 9    looking at.     I mean, you have the example right              10:02:09

10    there in the claim.     I mean, when you look at the            10:02:14

11    surveillance methods for cardiac allograft                      10:02:21

12    vasculopathy, I mean, that's a form of rejection or             10:02:25

13    a presentation -- the clinical presentation to which            10:02:32

14    rejection contributes.                                          10:02:35

15                 So in this case you would use a completely         10:02:36

16    different gold standard than if you compare to the              10:02:41

17    immunology in the cardiac tissue where of course you            10:02:47

18    would use a biopsy then.        It always --                    10:02:53

19    Q.           What is the gold standard for transplant           10:02:58

20    rejection?                                                      10:03:00

21                 MS. HABERNY:    Objection to form.                 10:03:01

22                 THE WITNESS:    As I said, in many cases or        10:03:06

23    most the cases, you would use a biopsy, but it                  10:03:08

24    really depends on the organ.         For example, if you        10:03:12

25    have the pancreas, then biopsies are not all that               10:03:15

                                                                  Page 41

                                  Veritext Legal Solutions
                                       866 299-5127
                                       A0162
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 171 of 370 PageID #:
                                    5165

 1    terribly important anymore.                                           10:03:19

 2                 MR. WALTER:    Q.   What is the gold standard            10:03:21

 3    for pancreas, if it's not biopsy?                                     10:03:24

 4    A.           I mean, you look at the function.         You            10:03:29

 5    look at, for example, insulin production and these                    10:03:30

 6    kinds of things.     I mean, that's what you're looking               10:03:33

 7    at.                                                                   10:03:34

 8                 You always have to be careful with                       10:03:35

 9    biopsies.     I mean, biopsies are not the ultimate --                10:03:37

10    the ultimate diagnostic tool because a biopsy does                    10:03:42

11    not necessarily show you what's going on, because                     10:03:45

12    rejections are in many cases focal, and when you put                  10:03:50

13    a needle into an organ, if you get lucky, you hit                     10:03:53

14    the spot where the action is.          If you're not lucky,           10:03:57

15    then you hit a spot where not much is going on.              And      10:04:00

16    so a biopsy is also not 100% reliable.                                10:04:06

17    Q.           Would a person of ordinary skill in the                  10:04:11

18    art know what the gold standard is for transplant                     10:04:13

19    rejection?                                                            10:04:15

20                 MR. DeJONG:    Objection to form.                        10:04:17

21                 THE WITNESS:    A person of skill in the art             10:04:19

22    would certainly know that, in terms of gold                           10:04:21

23    standards, it depends on what you want to test.              It       10:04:27

24    depends on what you want to achieve, and the person                   10:04:29

25    of skill of art would know that there are several                     10:04:32

                                                                         Page 42

                                  Veritext Legal Solutions
                                       866 299-5127
                                       A0163
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 172 of 370 PageID #:
                                    5166

 1    options for gold standards.                                     10:04:37

 2                 MR. WALTER:    Q.   And they would know what       10:04:38

 3    those are?                                                      10:04:39

 4                 MR. DeJONG:    Objection; form.                    10:04:41

 5                 THE WITNESS:    The person of skill in the         10:04:43

 6    art would clearly know that there is several                    10:04:44

 7    options, and the person of skill in the art would be            10:04:49

 8    aware of what these options are, yes.                           10:04:51

 9                 MR. WALTER:    Q.   Okay.     And they would       10:04:53

10    know what they are on an organ-by-organ basis?                  10:04:55

11                 MS. HABERNY:    Objection to form.                 10:04:59

12                 THE WITNESS:    As I said before, there is         10:05:01

13    no such thing as a gold standard for a specific                 10:05:03

14    organ.   It always depends on what kind of test you             10:05:05

15    have, what is your index test, and depending on the             10:05:09

16    index test, you choose the gold standard, and there             10:05:11

17    may be several options for a gold standard.                     10:05:16

18                 MR. WALTER:    Q.   And the person of              10:05:20

19    ordinary skill in the art would know that; is that              10:05:21

20    right?                                                          10:05:22

21    A.           A person of skill in the art would know            10:05:25

22    that this is a complex question, yes.                           10:05:26

23    Q.           Okay.   Well, let me try to ask the                10:05:29

24    question more specifically.         Would the person of         10:05:31

25    ordinary skill in the art, for instance, in the                 10:05:33

                                                                  Page 43

                                  Veritext Legal Solutions
                                       866 299-5127
                                       A0164
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 173 of 370 PageID #:
                                    5167

 1    context of a kidney transplant and trying to test                10:05:37

 2    for transplant rejection of that kidney, would they              10:05:41

 3    know what the gold standard would be?                            10:05:44

 4                MS. HABERNY:    Objection to form.                   10:05:47

 5                THE WITNESS:    They certainly would know            10:05:49

 6    what the options are, yes.                                       10:05:50

 7                MR. WALTER:    Q.   Okay.     Same question for      10:05:52

 8    pancreas?                                                        10:05:58

 9    A.          Person of skill in the art would know what           10:05:59

10    the options are.                                                 10:06:01

11    Q.          And they would know that for both kidney             10:06:02

12    and pancreas, the most commonly used option is --                10:06:04

13    well, let me take kidney.       For kidney, they would           10:06:07

14    know that the most commonly used option is biopsy,               10:06:10

15    right?                                                           10:06:13

16                MS. HABERNY:    Objection to form.                   10:06:14

17                MR. DeJONG:    Objection to form.                    10:06:14

18                THE WITNESS:    The most frequently chosen           10:06:15

19    option is biopsy, yes.                                           10:06:17

20                MR. WALTER:    Q.   And what is the most             10:06:20

21    frequently chosen option for pancreas?                           10:06:21

22                MR. DeJONG:    Objection to form.                    10:06:24

23                MS. HABERNY:    Objection to form.                   10:06:24

24                THE WITNESS:    I don't know.                        10:06:27

25                MR. WALTER:    Q.   Would -- sorry.       Go         10:06:29

                                                                    Page 44

                                 Veritext Legal Solutions
                                      866 299-5127
                                      A0165
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 174 of 370 PageID #:
                                    5168

 1    ahead.                                                             10:06:31

 2    A.         I would have to look that up.             The only      10:06:32

 3    thing I can tell you is that the biopsy of a                       10:06:33

 4    pancreas is very dangerous, so I would have to ask                 10:06:36

 5    the experts how much they do biopsies and how                      10:06:39

 6    hesitant they are doing it.                                        10:06:43

 7    Q.         And what about the most commonly used                   10:06:47

 8    reference standard for heart transplant rejection?                 10:06:53

 9    Would the person of ordinary skill know what that                  10:06:55

10    is?                                                                10:06:58

11               MS. HABERNY:    Objection to form.                      10:07:00

12               MR. DeJONG:    Objection to form.                       10:07:01

13               THE WITNESS:    That's more difficult to                10:07:02

14    answer.   I mean, the person of skill in the art                   10:07:04

15    definitely would know what the options are, and                    10:07:08

16    there are several options.                                         10:07:12

17               MR. WALTER:    Q.   Okay.     And what is the           10:07:13

18    most commonly used option; do you know?                            10:07:14

19               MS. HABERNY:    Objection to form.                      10:07:16

20               THE WITNESS:    I would think that this is              10:07:18

21    probably a tie between functional monitoring and --                10:07:22

22    so for example, using an angiography, coronary                     10:07:28

23    angiography, would be one of the options.                          10:07:35

24    Echocardiography would be an option.           Biopsy may be       10:07:37

25    another option.    So there are several options here.              10:07:40

                                                                      Page 45

                                Veritext Legal Solutions
                                     866 299-5127
                                     A0166
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 175 of 370 PageID #:
                                    5169

 1                 MR. WALTER:    Q.   Okay.     And the person of      10:07:43

 2    ordinary skill in the art would know those options?               10:07:44

 3                 MS. HABERNY:    Objection to form.                   10:07:47

 4                 THE WITNESS:    Yes.                                 10:07:48

 5                 MR. WALTER:    Q.   Okay.     And what about         10:07:50

 6    liver?    What is the most commonly used reference                10:07:53

 7    standard for liver transplant rejection?                          10:07:56

 8                 MR. DeJONG:    Objection to form.                    10:07:58

 9                 THE WITNESS:    Most commonly or more                10:08:03

10    frequently -- most frequently used is the biopsy.                 10:08:05

11                 MR. WALTER:    Q.   And the person of                10:08:07

12    ordinary skill in the art would know that?                        10:08:08

13                 MS. HABERNY:    Objection to form.                   10:08:11

14                 THE WITNESS:    I said the person of art             10:08:15

15    would be aware of all the options for a potential                 10:08:16

16    gold standard in the liver.                                       10:08:19

17                 MR. WALTER:    Q.   And they would understand        10:08:21

18    that biopsy's the most commonly used standard?                    10:08:22

19                 MR. DeJONG:    Objection to form.                    10:08:28

20                 THE WITNESS:    It would be the most                 10:08:34

21    frequently used standard, but there are other                     10:08:35

22    standards.                                                        10:08:37

23                 MR. WALTER:    Q.   Okay.     And what about         10:08:37

24    lung?    What is the most frequently used standard for            10:08:45

25    lung transplant rejection?                                        10:08:48

                                                                     Page 46

                                  Veritext Legal Solutions
                                       866 299-5127
                                       A0167
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 176 of 370 PageID #:
                                    5170

 1               MS. HABERNY:     Objection to form.                   10:08:49

 2               THE WITNESS:     Gold standard for lung               10:08:58

 3    transplant rejection.      I don't know.       I don't have      10:08:59

 4    much experience with lung transplantation.                       10:09:00

 5               MR. WALTER:     Q.    Okay.                           10:09:03

 6    A.         I would have to look it up.                           10:09:04

 7               MS. HABERNY:     Dr. Christians, we've been           10:09:21

 8    going for about an hour.        Do you want to take a            10:09:22

 9    break?                                                           10:09:24

10               THE WITNESS:     Break is always good.                10:09:28

11               MR. WALTER:     All right.     Take a ten-minute      10:09:30

12    break.                                                           10:09:31

13               THE VIDEOGRAPHER:       This is the end of            10:09:32

14    Media No. 1.    Off the record at 11:09 a.m.                     10:09:33

15               (Recess taken from 11:09 a.m. to                      10:30:40

16               11:31 a.m.)                                           10:30:40

17               THE VIDEOGRAPHER:       We are back on the            10:31:08

18    record at 11:31 a.m.      This is the beginning of Media         10:31:08

19    No. 2.                                                           10:31:12

20               MR. WALTER:     Q.    Dr. Christians, during          10:31:17

21    the break, did you discuss the substance of your                 10:31:18

22    testimony with counsel?                                          10:31:21

23    A.         I didn't discuss anything.          I was gone        10:31:24

24    with the dog.                                                    10:31:26

25    Q.         All right.     For kidney transplant                  10:31:29

                                                                    Page 47

                                Veritext Legal Solutions
                                     866 299-5127
                                      A0168
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 177 of 370 PageID #:
                                    5171

 1    transplant rejection, what reference standard would                  10:38:49

 2    you use?                                                             10:38:51

 3               MS. HABERNY:    Objection to form.                        10:38:53

 4               MR. DeJONG:    Objection to form.                         10:38:53

 5               THE WITNESS:    That I have -- I have not                 10:38:59

 6    much experience with lung transplantation.              I have       10:38:59

 7    to ask my colleagues.                                                10:39:03

 8               MR. WALTER:    Q.   For assessing the                     10:39:04

 9    sensitivity of an assay for pancreas transplant                      10:39:05

10    rejection, what reference standard would you use?                    10:39:11

11               MR. DeJONG:    Objection; form.                           10:39:13

12               THE WITNESS:    Again, I don't know how                   10:39:14

13    common it is to biopsy a pancreas because of the                     10:39:17

14    risks, so it could be an imaging technology.              Could      10:39:20

15    be just a functional assay to look at antibodies or                  10:39:23

16    look at insulin or something like that.              I don't         10:39:27

17    know.   Could be different options for pancreas.                     10:39:33

18               MR. WALTER:    Q.   Do you know -- do you                 10:39:37

19    know what the reference standard would be for                        10:39:38

20    assessing the sensitivity of an assay for pancreas                   10:39:40

21    transplant rejection, or is that something you'd                     10:39:46

22    have to go investigate with your colleagues?                         10:39:47

23               MR. DeJONG:    Objection to form.                         10:39:50

24               THE WITNESS:    As I said, I would have to                10:39:52

25    discuss that with my colleagues.         They're -- I know           10:39:55

                                                                        Page 54

                                Veritext Legal Solutions
                                     866 299-5127
                                     A0169
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 178 of 370 PageID #:
                                    5172

 1    that there are several options.                                    10:39:58

 2                 MR. WALTER:    Q.   For assessing the                 10:40:00

 3    sensitivity of an assay for detecting liver                        10:40:02

 4    transplant rejection, what reference standard would                10:40:04

 5    you use?                                                           10:40:07

 6                 MS. HABERNY:    Objection to form.                    10:40:08

 7                 THE WITNESS:    Again, it really depends on           10:40:12

 8    what you want to look at.        I mean, if you want to            10:40:13

 9    look at the bile ducts, which is -- of the targets                 10:40:16

10    for transplantation, for rejection you would                       10:40:19

11    probably use an imaging technology.            If you want to      10:40:22

12    just look at general rejection, you would use a                    10:40:25

13    biopsy.     There could be different -- there are                  10:40:28

14    different reference standards you may want to                      10:40:31

15    consider depending on what the index assay is.                     10:40:33

16                 MR. WALTER:    Q.   When you say "index               10:40:36

17    assay," what do you mean?                                          10:40:38

18    A.           Index assay is the assay you want to test.            10:40:39

19    Q.           Okay.   So the person of ordinary skill in            10:40:42

20    the art would understand that for the assay you're                 10:40:43

21    trying to test, you would use a different reference                10:40:48

22    standard?                                                          10:40:51

23                 MR. DeJONG:    Objection to form.                     10:40:52

24                 MS. HABERNY:    Objection to form.                    10:40:53

25                 THE WITNESS:    Yes.    I mean, for every             10:40:54

                                                                      Page 55

                                  Veritext Legal Solutions
                                       866 299-5127
                                       A0170
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 179 of 370 PageID #:
                                    5173

 1    different assay, there may be a most appropriate                    10:40:56

 2    reference standard.        It depends on which assay you            10:41:01

 3    want to test.                                                       10:41:04

 4                 MR. WALTER:     Q.   A person of ordinary              10:41:04

 5    skill in the art would know that?                                   10:41:06

 6    A.           Yes.                                                   10:41:10

 7                 MR. DeJONG:     Objection to form.                     10:41:10

 8                 MR. WALTER:     Q.   For detecting -- excuse           10:41:30

 9    me.   For assessing the sensitivity of an assay for                 10:41:32

10    detecting graft dysfunction in organ transplant,                    10:41:40

11    what reference standard would you use?                              10:41:45

12                 MS. HABERNY:     Objection to form.                    10:41:46

13                 THE WITNESS:     What graft dysfunction?               10:41:50

14    That's a functional assay.         That really depends on           10:41:52

15    the organ.     There's no general answer for this.                  10:41:54

16                 MR. WALTER:     Q.   Okay.    Well, for kidney,        10:41:58

17    what would you use?                                                 10:41:59

18    A.           You have so many options.         You could use        10:42:03

19    creatinine.     You could use cystatin.          You could use      10:42:06

20    one of the more recent protein kidney dysfunction                   10:42:10

21    markers, such as KIM-1, NGAL, osteopontin.                          10:42:36

22    Q.           Okay.   What is the most common reference              10:42:44

23    standard that's used for assessing the sensitivity                  10:42:46

24    of an assay for kidney graft dysfunction in a kidney                10:42:53

25    transplant recipient?                                               10:42:59

                                                                       Page 56

                                  Veritext Legal Solutions
                                       866 299-5127
                                        A0171
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 180 of 370 PageID #:
                                    5174

 1               MS. HABERNY:     Objection to form.                    10:43:02

 2               MR. DeJONG:     Objection to form.                     10:43:02

 3               THE WITNESS:     As I said, there is no                10:43:03

 4    commonly accepted reference standard.           I mean, most      10:43:05

 5    of the assays are compared against GFR, but --                    10:43:09

 6    glomerular filtration rate, but everybody knows that              10:43:12

 7    that is a very imperfect gold standard, so...                     10:43:18

 8               MR. WALTER:     Q.   For detecting -- excuse           10:43:25

 9    me.   For assessing the sensitivity of an assay for               10:43:29

10    graft dysfunction in a heart transplant recipient,                10:43:35

11    what is the reference standard?                                   10:43:39

12               MR. DeJONG:     Objection to form.                     10:43:41

13               THE WITNESS:     Again, there is no single             10:43:44

14    reference standard.      I mean, when you go and look at          10:43:45

15    the recommendations by the International Society of               10:43:53

16    Heart and Lung Transplantation, it could be a                     10:43:58

17    coronary angiography in combination with                          10:44:03

18    echocardiography.     A lot of these recommendations              10:44:06

19    are combin -- are the combinations of different                   10:44:08

20    assays.                                                           10:44:13

21               So there's all kinds of echocardiographies             10:44:13

22    in terms of -- or angiographies.         And then of course       10:44:16

23    you have the -- you have the -- when you want to                  10:44:24

24    look at the function of the coronary arteries, there              10:44:28

25    is, as I mentioned, the intravascular ultrasound.                 10:44:31

                                                                     Page 57

                                Veritext Legal Solutions
                                     866 299-5127
                                      A0172
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 181 of 370 PageID #:
                                    5175

 1    So there are so many options in --                               10:44:36

 2                MR. WALTER:    Q.     And the person of              10:44:38

 3    ordinary skill in the art would be aware of those                10:44:39

 4    recommendations and options?                                     10:44:41

 5                MR. DeJONG:    Objection to form.                    10:44:43

 6                THE WITNESS:    Yes, because there are               10:44:44

 7    consensus documents, as I said, from the                         10:44:46

 8    International Society of Heart and Lung                          10:44:48

 9    Transplantation which discusses those.                           10:44:50

10                MR. WALTER:    Q.     You said "consensus            10:44:52

11    documents"?                                                      10:44:53

12    A.          Yes.                                                 10:44:54

13    Q.          Okay.   For detecting -- excuse me.         For      10:44:55

14    assessing the sensitivity of an assay for detecting              10:45:04

15    graft dysfunction in a pancreas transplant                       10:45:08

16    recipient, what reference standard would you use?                10:45:12

17                MR. DeJONG:    Objection to form.                    10:45:15

18                MS. HABERNY:    Objection to form.                   10:45:15

19                THE WITNESS:    I said you have many options         10:45:19

20    there.   I mean, you typically would monitor glucose             10:45:21

21    levels, insulin levels.         As function for the -- of        10:45:25

22    the pancreas transplant, that would probably be the              10:45:32

23    easiest -- that's the easiest way of monitoring the              10:45:36

24    pancreas.     Pancreas is tough to monitor.                      10:45:37

25                MR. WALTER:    Q.     Person of ordinary skill       10:45:40

                                                                    Page 58

                                 Veritext Legal Solutions
                                      866 299-5127
                                       A0173
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 182 of 370 PageID #:
                                    5176

 1    in the art would know about those options?                            10:45:41

 2    A.           Yes.                                                     10:45:43

 3                 MS. HABERNY:     Objection; form.                        10:45:44

 4                 MR. WALTER:     Q.   Okay.    For detecting --           10:45:45

 5    excuse me.     For assessing the sensitivity of an                    10:45:52

 6    assay for detecting graft dysfunction in a lung                       10:45:55

 7    transplant recipient, what reference standard would                   10:45:59

 8    you use?                                                              10:46:01

 9                 MR. DeJONG:     Objection to form.                       10:46:03

10                 THE WITNESS:     Again, there is many                    10:46:07

11    options.     I mean, you could use imaging.            You could      10:46:09

12    use functional assays, like looking at -- I mean,                     10:46:14

13    there are so many ways of looking at lung function.                   10:46:24

14                 MR. DeJONG:     Could we go off the record               10:46:33

15    just one moment, please?                                              10:46:35

16                 THE VIDEOGRAPHER:      This is the end of                10:46:36

17    Media No. 2.        Off the record at 11:46 a.m.                      10:46:37

18                 (Interruption in the proceedings.)                       10:49:08

19                 THE VIDEOGRAPHER:      We are back on the                10:49:17

20    record at 11:49 a.m.        This is the beginning of Media            10:49:18

21    No. 3.                                                                10:49:21

22                 MR. WALTER:     Q.   All right.      Before we           10:49:24

23    went off the record briefly, you identified the                       10:49:25

24    options that could be used as a reference standard                    10:49:28

25    for detecting -- for assessing the sensitivity of an                  10:49:31

                                                                         Page 59

                                  Veritext Legal Solutions
                                       866 299-5127
                                        A0174
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 183 of 370 PageID #:
                                    5177

 1    assay for detecting graft dysfunction of a lung                 10:49:36

 2    transplant recipient, and my question for you is                10:49:39

 3    would a person of ordinary skill in the art know                10:49:44

 4    about those reference standards?                                10:49:46

 5               MS. HABERNY:    Objection to form.                   10:49:47

 6               THE WITNESS:    Yes, the person of skill in          10:49:50

 7    the art would know about the options.                           10:49:53

 8               MR. WALTER:    Q.   Okay.     For assessing the      10:49:56

 9    sensitivity of an assay for detecting graft                     10:50:00

10    dysfunction in a liver transplant recipient, what               10:50:04

11    reference standard would you use?                               10:50:07

12               MR. DeJONG:    Objection; form.                      10:50:10

13               THE WITNESS:    The function would -- I              10:50:14

14    mean, you would -- there is all kinds of things you             10:50:16

15    can use, like the liver enzymes.         You could use          10:50:19

16    imaging technologies.     You could use ultrasound.      I      10:50:24

17    mean, there's all kind of things you could look at              10:50:29

18    in terms of liver dysfunction or structural changes             10:50:32

19    that impair liver function.       For example, the              10:50:40

20    construction of the bile ducts and these kinds of               10:50:46

21    things.                                                         10:50:48

22               MR. WALTER:    Q.   And the person of                10:50:48

23    ordinary skill in the art would know about those                10:50:49

24    reference standards?                                            10:50:51

25               MS. HABERNY:    Objection to form.                   10:50:52

                                                                   Page 60

                                Veritext Legal Solutions
                                     866 299-5127
                                     A0175
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 184 of 370 PageID #:
                                    5178

 1               THE WITNESS:    The person of skill of the           10:50:54

 2    art would know about the options, yes.                          10:50:55

 3               MR. WALTER:    Q.   And what is the most             10:50:58

 4    commonly used reference standard for assessing the              10:51:07

 5    sensitivity of an assay for graft dysfunction in a              10:51:10

 6    liver transplant recipient?                                     10:51:13

 7               MR. DeJONG:    Objection to form.                    10:51:17

 8               THE WITNESS:    I -- my guess is that                10:51:21

 9    bilirubin would definitely be one of the most                   10:51:23

10    frequently used options, but there is many choices.             10:51:26

11    Always depends on what you want to look at, which               10:51:31

12    stage of dysfunction you want to look at or which               10:51:33

13    aspect of dysfunction you look at.          I mean, the         10:51:38

14    liver does so many different things, and so there's             10:51:41

15    a whole plethora of different options to compare                10:51:45

16    with.                                                           10:51:49

17               MR. WALTER:    Q.   Okay.     And the person of      10:51:51

18    ordinary skill in the art would know how to vary the            10:51:52

19    reference standard depending on the particular thing            10:51:55

20    they're trying to look at?                                      10:51:57

21               MS. HABERNY:    Objection to form.                   10:51:58

22               MR. DeJONG:    Objection to form.                    10:51:59

23               THE WITNESS:    The person of skill in the           10:52:03

24    art would know about the options.                               10:52:05

25               MR. WALTER:    Q.   Would they know how to           10:52:06

                                                                   Page 61

                                Veritext Legal Solutions
                                     866 299-5127
                                     A0176
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 185 of 370 PageID #:
                                    5179

 1    choose a different option depending on the                      10:52:08

 2    particular thing they were trying to look at?                   10:52:10

 3               MS. HABERNY:    Objection to form.                   10:52:13

 4               MR. DeJONG:    Objection to form.                    10:52:13

 5               THE WITNESS:    Yeah, the person of skill in         10:52:16

 6    the art would know about which of these options                 10:52:17

 7    would sort of, you know, be the narrow choice of                10:52:21

 8    what would be appropriate and what would not be.                10:52:28

 9               MR. WALTER:    Q.     And is that true for all       10:52:33

10    of the different types of organs we have been                   10:52:34

11    discussing today?                                               10:52:38

12               MR. DeJONG:    Objection to form.                    10:52:40

13               THE WITNESS:    Yes.                                 10:52:47

14               MR. WALTER:    Q.     All right.     Earlier we      10:53:06

15    were talking about CAV.        Is that different from           10:53:07

16    atherosclerosis?                                                10:53:16

17    A.         Yes.                                                 10:53:23

18    Q.         Okay.    How are they different?                     10:53:23

19    A.         I mean, atherosclerosis is something that            10:53:30

20    happens in any patient, independent of if they have             10:53:33

21    a heart transplant or not.        CAV is restricted to          10:53:39

22    heart transplant patients.                                      10:53:43

23    Q.         Are the symptoms of CAV in a heart                   10:54:07

24    transplant patient different from the symptoms in               10:54:10

25    atherosclerosis?                                                10:54:14

                                                                   Page 62

                                Veritext Legal Solutions
                                     866 299-5127
                                      A0177
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 186 of 370 PageID #:
                                    5180

 1                 MR. DeJONG:    Objection to form.                   10:54:17

 2                 THE WITNESS:    I mean, in the end, what it         10:54:19

 3    always comes down to is ischemia, and that is the                10:54:21

 4    same in a heart transplant patient as it is in a                 10:54:27

 5    lung transplant patient.         But there are definitely        10:54:36

 6    differences that are caused by the fact that this is             10:54:40

 7    a heart transplant.                                              10:54:42

 8                 MR. WALTER:    Q.    If you were talking about      10:54:44

 9    atherosclerotic coronary disease in a cardiac                    10:54:46

10    transplant patient, would that be the same thing as              10:54:51

11    CAV?                                                             10:54:53

12                 MR. DeJONG:    Objection to form, outside           10:54:54

13    the scope.                                                       10:54:55

14                 THE WITNESS:    I mean, atherosclerosis is          10:55:02

15    one possible presentation of CAV.                                10:55:06

16                 MR. WALTER:    Q.    If a heart transplant          10:55:09

17    patient had atherosclerosis, would you say that they             10:55:12

18    had CAV?                                                         10:55:16

19                 MS. HABERNY:    Objection to form, outside          10:55:17

20    the scope.                                                       10:55:18

21                 THE WITNESS:    As I said, it's one form of         10:55:23

22    presentation.     It's -- I mean, it's a vasculopathy,           10:55:25

23    and it's a kind of allograft that the patient has.               10:55:30

24    So I would guess that this would be part of CAV that             10:55:35

25    the patient has.                                                 10:55:39

                                                                    Page 63

                                  Veritext Legal Solutions
                                       866 299-5127
                                       A0178
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 187 of 370 PageID #:
                                    5181

 1    wasn't out, but I mean, a consensus document is                 11:04:15

 2    always based on common practice, and since this                 11:04:18

 3    was -- was published only a couple month after the              11:04:22

 4    priority date of the patent, I would guess that POSA            11:04:29

 5    would have definitely considered this combination               11:04:35

 6    here as one of the options.                                     11:04:39

 7    Q.         Okay.     Take a look at the "Background"            11:04:41

 8    section.   It says "Angiography" is the first                   11:04:43

 9    section.                                                        11:04:49

10    A.         Right.                                               11:04:50

11               MR. DeJONG:     Counsel, what page are you           11:04:52

12    looking at?                                                     11:04:53

13               MR. WALTER:     It's page A-1549.                    11:04:55

14    Q.         It states, "Coronary angiography has been            11:05:01

15    the cornerstone of the diagnosis of CAV vasculopathy            11:05:04

16    before the advent of IVUS."       Do you see that?              11:05:07

17    A.         Yes.                                                 11:05:12

18    Q.         Okay.     Was that true in 2009?                     11:05:13

19    A.         Well, this is a historic background, so              11:05:18

20    what they explain and which was commonly known at               11:05:23

21    the time was that coronary -- the cardiac allograft             11:05:26

22    vasculopathy was actually found using coronary                  11:05:33

23    angiography.      So it was defined based on coronary           11:05:38

24    angiography, but then later, different technologies             11:05:43

25    were used to diagnosis.                                         11:05:46

                                                                  Page 68

                                Veritext Legal Solutions
                                     866 299-5127
                                     A0179
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 188 of 370 PageID #:
                                    5182

 1               And this is what this whole document is               11:05:48

 2    about, is that basically now there are more                      11:05:50

 3    technologies, and they try to define what the roles              11:05:55

 4    of those technologies in the diagnosis of cardiac                11:05:57

 5    allograft vasculopathy is.                                       11:06:03

 6    Q.         Okay.   So let's take a look at that.                 11:06:12

 7    Let's take a look at page A-1551.                                11:06:13

 8    A.         All right.                                            11:06:25

 9    Q.         There is a section entitled "IVUS                     11:06:26

10    imaging," and I want you to look at the last                     11:06:29

11    paragraph of that section that begins with the word              11:06:32

12    "Thus."   Do you see that paragraph?                             11:06:34

13    A.         I do.                                                 11:06:35

14    Q.         Okay.   It states, "Thus, although IVUS               11:06:41

15    remains an experimental tool to help investigators               11:06:47

16    evaluate the outcome of various therapeutic                      11:06:49

17    conditions, clinical utility is limited, and                     11:06:53

18    importantly, may be used at any point in the                     11:06:57

19    transplant process for excluding significant disease             11:06:58

20    when the angiogram appears ambiguous."           Do you see      11:07:02

21    that?                                                            11:07:05

22    A.         Yes, I do.                                            11:07:05

23    Q.         Okay.   Was it accurate in 2009 that IVUS             11:07:06

24    was an experimental tool?                                        11:07:10

25               MR. DeJONG:    Objection to form.                     11:07:13

                                                                    Page 69

                                Veritext Legal Solutions
                                     866 299-5127
                                     A0180
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 189 of 370 PageID #:
                                    5183

 1               THE WITNESS:    Yes, it was.                         11:07:18

 2               MR. WALTER:    Q.   Okay.     And was it             11:07:19

 3    accurate in 2009 that the clinical utility of IVUS              11:07:26

 4    was limited?                                                    11:07:29

 5               MR. DeJONG:    Objection to form.                    11:07:33

 6               THE WITNESS:    I mean, if it's in terms of          11:07:37

 7    cardiac allograft vasculopathy, then that is                    11:07:41

 8    probably true.                                                  11:07:44

 9               MR. WALTER:    Q.   And the person of                11:07:47

10    ordinary skill in the art would have known that in              11:07:47

11    2009?                                                           11:07:49

12    A.         The person of skill in the art would have            11:07:52

13    been aware of the limitations of IVUS, yes.                     11:07:55

14    Q.         And they would have been aware in 2009               11:07:58

15    that IVUS was an experimental tool?                             11:08:01

16               MR. DeJONG:    Objection; form.                      11:08:04

17               MS. HABERNY:    Objection; form.                     11:08:05

18               THE WITNESS:    They would have known about          11:08:07

19    the limitations, but as I show in my report, IVUS               11:08:08

20    was used as gold standard in several studies.                   11:08:13

21               MR. WALTER:    Q.   But the consensus                11:08:19

22    document describes IVUS as an experimental tool,                11:08:21

23    does it not?                                                    11:08:22

24    A.         As I said, that's -- that's what's written           11:08:27

25    here, and IVUS, just an angiography, they all have              11:08:30

                                                                  Page 70

                                Veritext Legal Solutions
                                     866 299-5127
                                     A0181
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 190 of 370 PageID #:
                                    5184

 1    their advantages and they have their drawbacks.                 11:08:33

 2    Q.         And the person of ordinary skill in the              11:08:35

 3    art would have known in 2009 that IVUS was an                   11:08:37

 4    experimental tool?                                              11:08:39

 5               MR. DeJONG:    Objection to form.                    11:08:41

 6               THE WITNESS:    Yes, they would have known           11:08:43

 7    that there were limitations to IVUS.                            11:08:46

 8               MR. WALTER:    Q.   It states at the end of          11:08:49

 9    this paragraph, "Although IVUS remains very                     11:08:51

10    sensitive to define CAV, we cannot advocate routine             11:08:59

11    IVUS at this time because its value as a surrogate              11:09:04

12    marker remains investigational."         Do you see that?       11:09:06

13    A.         Yes, I see that.                                     11:09:10

14    Q.         Okay.   It was true in 2009 that IVUS's              11:09:12

15    value as a surrogate marker was an investigation,               11:09:17

16    correct?                                                        11:09:21

17               MR. DeJONG:    Objection.                            11:09:21

18               MS. HABERNY:    Objection to form.                   11:09:22

19               THE WITNESS:    Said that IVUS was around            11:09:27

20    and it was used.     And I mean, with all diagnostic            11:09:28

21    technologies, I mean, we're always trying to find               11:09:32

22    out what their real value is, and that's what                   11:09:34

23    they're saying here, that there was no final verdict            11:09:37

24    yet if it was -- what its true value is for                     11:09:40

25    diagnosing CAV.                                                 11:09:42

                                                                  Page 71

                                Veritext Legal Solutions
                                     866 299-5127
                                     A0182
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 191 of 370 PageID #:
                                    5185

 1               MS. HABERNY:    Objection to form.                   11:12:42

 2               MR. DeJONG:    Form.                                 11:12:43

 3               THE WITNESS:    As I said, it really depends         11:12:44

 4    on the study and what patients they looked at and               11:12:46

 5    which questions they asked.       The literature that I'm       11:12:51

 6    aware of was, as I said, anywhere between 30, 40%               11:12:55

 7    to -- up to almost 90%.                                         11:13:00

 8               MR. WALTER:    Q.   What was the sensitivity         11:13:02

 9    of IVUS for determining CAV?                                    11:13:13

10               MS. HABERNY:    Objection to form.                   11:13:18

11               THE WITNESS:    Again, the sensitivities in          11:13:21

12    the publications are also not very consistent.        I         11:13:24

13    mean, again, this is discussed in this Min-U-Script             11:13:29

14    here, that this also depends on the technique of                11:13:34

15    IVUS, how -- what is the length of coronary artery              11:13:36

16    you're investigating, how many arteries you're                  11:13:41

17    looking at.    And depending on this, the sensitivity           11:13:44

18    of IVUS can also be somewhere between 30% to up to              11:13:46

19    90% that's mentioned in this article here.                      11:13:51

20               MR. WALTER:    Q.   So the person of ordinary        11:13:53

21    skill in the art would understand that the                      11:13:55

22    sensitivities of coronary angiography and IVUS would            11:13:59

23    vary depending on the factors that you've just                  11:14:03

24    identified, right?                                              11:14:06

25               MS. HABERNY:    Objection to form.                   11:14:06

                                                                  Page 74

                                Veritext Legal Solutions
                                     866 299-5127
                                     A0183
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 192 of 370 PageID #:
                                    5186

 1                THE WITNESS:    Yes.                                  11:14:08

 2                MR. WALTER:    Q.    Okay.    Have you ever           11:14:10

 3    heard the term "standard of care"?                                11:14:15

 4                MR. DeJONG:    Objection to form.                     11:14:18

 5                THE WITNESS:    Yes.                                  11:14:19

 6                MR. WALTER:    Q.    Okay.    What does that          11:14:20

 7    mean?                                                             11:14:21

 8    A.          It means that you're following the                    11:14:22

 9    protocol which could be your institutional protocol.              11:14:26

10    It could also be based on the consensus documents of              11:14:29

11    international/national societies.          I mean, "standard      11:14:37

12    of care" is a very -- it's not a very well defined                11:14:40

13    term.   Really depends on what you're basing it on.               11:14:46

14    Q.          Okay.   Let's take a look at Exhibit 2,               11:15:52

15    which is the '652 patent.        And I want you to look at        11:15:58

16    column 6, lines 8 to 12.        Do you have Exhibit 2?            11:16:04

17    A.          Yeah, I have it.       I just need to get to          11:16:12

18    column 6.                                                         11:16:15

19    Q.          Okay.   It states, "Current surveillance              11:16:32

20    methods for CAV lack adequate sensitivity or require              11:16:35

21    invasive procedures and the most commonly applied                 11:16:39

22    method, coronary angiography, lacks sensitivity."                 11:16:43

23    Do you see that?                                                  11:16:49

24    A.          Yes, I do.                                            11:16:50

25    Q.          Okay.   You agree that in 2009, the most              11:16:51

                                                                     Page 75

                                 Veritext Legal Solutions
                                      866 299-5127
                                      A0184
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 193 of 370 PageID #:
                                    5187

 1    common method for surveilling CAV was coronary                       11:16:55

 2    angiography, right?                                                  11:17:00

 3               MS. HABERNY:    Objection to form.                        11:17:02

 4               THE WITNESS:    Yes, that was the most                    11:17:07

 5    frequently used method.                                              11:17:08

 6               MR. WALTER:    Q.   Okay.     And that was the            11:17:10

 7    standard of care, correct?                                           11:17:12

 8    A.         Yes.                                                      11:17:21

 9    Q.         Okay.   Now, it states here that "coronary                11:17:21

10    angiography lacks sensitivity."         Do you see that?             11:17:25

11    A.         That's what's written here.                               11:17:32

12    Q.         Okay.   Now, you don't understand that to                 11:17:33

13    mean that the sensitivity was zero, right?                           11:17:34

14               MS. HABERNY:    Objection to form.                        11:17:39

15               THE WITNESS:    Well, I mean, if you just                 11:17:42

16    take it by the way it's stated here, it could                        11:17:44

17    include zero, but I guess something that is standard                 11:17:48

18    of care would definitely be better than zero.                        11:17:52

19               MR. WALTER:    Q.   So how would someone of               11:17:55

20    skill in the art understand this reference to                        11:17:57

21    coronary angiography lacking sensitivity if they                     11:18:00

22    wouldn't understand it to mean zero?                                 11:18:03

23               MS. HABERNY:    Objection; form.                          11:18:07

24               THE WITNESS:    I mean, this is a blanket                 11:18:11

25    statement that really doesn't say much.              So in this      11:18:12

                                                                        Page 76

                                Veritext Legal Solutions
                                     866 299-5127
                                     A0185
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 194 of 370 PageID #:
                                    5188

 1    case, I would probably look at the Kobashigawa                     11:18:15

 2    publication and see what Dr. Kobashigawa had to say                11:18:21

 3    about this.                                                        11:18:26

 4               MR. WALTER:    Q.   Okay.     But you wouldn't          11:18:45

 5    understand this to be a statement that coronary                    11:18:46

 6    angiography has a sensitivity of zero.           You wouldn't      11:18:48

 7    think that as someone of skill in the art, right?                  11:18:52

 8    A.         I -- see, the sensitivity is a -- is based              11:18:58

 9    on distribution statistics, at least some degree.                  11:19:06

10    So I mean, if you look at the individual patient,                  11:19:11

11    what does "lack of sensitivity" mean?           It means that      11:19:16

12    there is false negatives.      So for an individual                11:19:19

13    patient, yes, it could be zero because the patient                 11:19:21

14    has the disease and it's not caught.           I mean...           11:19:24

15    Q.         You think this might be referring to the                11:19:28

16    fact that it might not be caught in an individual                  11:19:30

17    patient?                                                           11:19:33

18    A.         Yeah.    I mean, that's what it basically               11:19:34

19    is.                                                                11:19:36

20    Q.         All right.    So it's basically saying that             11:19:37

21    angiography for surveilling CAV is not perfect,                    11:19:43

22    right?                                                             11:19:48

23    A.         That's what it says.        And it says you're          11:19:48

24    missing patients.     That's what it says.                         11:19:50

25    Q.         What is the gold standard for assessing                 11:20:06

                                                                      Page 77

                                Veritext Legal Solutions
                                     866 299-5127
                                     A0186
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 195 of 370 PageID #:
                                    5189

 1    that's also stated here, that it was a technology                  11:21:58

 2    that is available, and that was known to be more                   11:22:02

 3    sensitive than coronary angiography.           So it was just      11:22:05

 4    something that made sense, is to compare these two                 11:22:15

 5    technologies with each other.        And depending on --           11:22:20

 6    you could define one as the gold standard or the                   11:22:27

 7    other.                                                             11:22:29

 8               MR. WALTER:    Q.   We talked about this                11:22:29

 9    earlier.   IVUS was the one where the consensus                    11:22:31

10    document identified it as experimental in 2010,                    11:22:33

11    correct?                                                           11:22:37

12               MS. HABERNY:    Objection to form.                      11:22:41

13               THE WITNESS:    Yes, but I mean, you have to            11:22:42

14    look at what does "experimental" mean, and you have                11:22:43

15    to take the whole document into consideration.           What      11:22:45

16    they basically say is that it had its limitation and               11:22:50

17    that more studies were needed to fully understand                  11:22:53

18    the value -- clinical value of IVUS, which does not                11:22:56

19    mean that it was not very sensitive technology which               11:23:01

20    was generally recognized as having an advantage --                 11:23:05

21    potential advantage over angiography.                              11:23:11

22               MR. WALTER:    Q.   Let's go to your                    11:23:19

23    declaration again.    You refer to something called a              11:23:59

24    STARD checklist?                                                   11:24:20

25    A.         Yes.                                                    11:24:25

                                                                      Page 79

                                Veritext Legal Solutions
                                     866 299-5127
                                     A0187
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 196 of 370 PageID #:
                                    5190

 1    Q.           What is that?                                        11:24:26

 2                 MS. HABERNY:     Counsel, where are you              11:24:28

 3    looking?                                                          11:24:29

 4                 MR. WALTER:     It's in paragraph 77.                11:24:31

 5                 THE WITNESS:     All right.                          11:24:45

 6                 MR. WALTER:     Q.   Okay.    What is the STARD      11:24:45

 7    checklist?                                                        11:24:47

 8    A.           STARD was an international consortium for            11:24:49

 9    the standardization of how studies have to be                     11:24:52

10    conducted and described that were assessing medical               11:25:01

11    diagnostic performance.                                           11:25:04

12    Q.           And would the person of ordinary skill in            11:25:10

13    the art in 2009 have been aware of these guidelines?              11:25:12

14    A.           Yes.                                                 11:25:17

15    Q.           And would they have known how to apply               11:25:20

16    them?                                                             11:25:24

17                 MR. DeJONG:     Objection to form.                   11:25:24

18                 THE WITNESS:     Yes.                                11:25:28

19                 MR. WALTER:     Q.   Let's take a look at            11:25:28

20    paragraph 62 of your declaration.                                 11:25:50

21    A.           All right.                                           11:26:04

22    Q.           You state, "Third, the claim does not make           11:26:09

23    clear whether the sensitivity of the claimed assay                11:26:11

24    and the comparator current surveillance method                    11:26:15

25    should be based on the same reference standard                    11:26:19

                                                                     Page 80

                                  Veritext Legal Solutions
                                       866 299-5127
                                        A0188
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 197 of 370 PageID #:
                                    5191

 1    (which, as I explain in more detail below, would be             11:26:21

 2    nonsensical)."     Do you see that?                             11:26:25

 3    A.         Yes.                                                 11:26:27

 4    Q.         Okay.    So you refer to "the claimed assay"         11:26:27

 5    there.   What are you referring to when you say "the            11:26:29

 6    claimed assay" in paragraph 62?                                 11:26:31

 7    A.         The claimed assay is the assay based on              11:26:34

 8    donor-derived cell-free DNA.                                    11:26:39

 9    Q.         Okay.    And then it says "the comparator            11:26:40

10    current surveillance method."        What is that?              11:26:42

11    A.         Well, this is the current surveillance               11:26:46

12    method for coronary -- for cardiac allograft                    11:26:49

13    vasculopathy that is mentioned in claim 1(d).                   11:26:54

14    Q.         And you say that it would be nonsensical             11:26:56

15    to use the same reference standard for those two                11:26:59

16    assays, correct?                                                11:27:04

17    A.         That is correct.                                     11:27:07

18    Q.         Okay.    Why would that be nonsensical?              11:27:07

19    A.         Because the donor-derived cell-free DNA              11:27:12

20    assay is a biochemical assay which is linked or                 11:27:16

21    driven by the pathobiochemistry of the rejection                11:27:22

22    process, while the cardio allograft vasculopathy                11:27:27

23    surveillance method would be a functional assay.                11:27:32

24    And so the reference standard for a functional assay            11:27:35

25    would be different than a reference standard for a              11:27:39

                                                                  Page 81

                                Veritext Legal Solutions
                                     866 299-5127
                                     A0189
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 198 of 370 PageID #:
                                    5192

 1    biochemical assay.                                              11:27:40

 2    Q.          So the person of ordinary skill in the art          11:27:46

 3    would know that it would be nonsensical to use the              11:27:48

 4    same reference standard for those two assays,                   11:27:50

 5    correct?                                                        11:27:55

 6                MR. DeJONG:    Objection to form.                   11:27:56

 7                THE WITNESS:    It wouldn't have made much          11:28:01

 8    sense to the person of ordinary skill in the art,               11:28:03

 9    yes.                                                            11:28:05

10                MR. WALTER:    Q.   Now, is it your claim           11:28:05

11    that for a patent claim to avoid indefiniteness, the            11:28:16

12    specification needs to tell people not to adopt                 11:28:22

13    interpretations that people of skill in the art                 11:28:27

14    would find nonsensical?                                         11:28:29

15                MS. HABERNY:    Objection to form.                  11:28:31

16                MR. DeJONG:    Objection to form.                   11:28:32

17                THE WITNESS:    That is a complicated               11:28:35

18    question.    Could you break this down for me, please?          11:28:35

19                MR. WALTER:    Q.   Sure.     Is it your            11:28:39

20    understanding that for patents to avoid                         11:28:43

21    indefiniteness, the specifications need to tell                 11:28:46

22    people not to adopt interpretations that people of              11:28:53

23    skill in the art would find nonsensical?                        11:28:58

24                MS. HABERNY:    Objection to form.                  11:29:01

25                MR. DeJONG:    Objection to form, calls for         11:29:02

                                                                  Page 82

                                 Veritext Legal Solutions
                                      866 299-5127
                                      A0190
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 199 of 370 PageID #:
                                    5193

 1    a legal conclusion.                                              11:29:03

 2                THE WITNESS:    Yeah, I mean, my                     11:29:07

 3    understanding is that the person of skill in the art             11:29:08

 4    would need to know how to practice the claim.         So --      11:29:12

 5    and to -- of course, to practice something that is               11:29:14

 6    nonsensical would not -- would not be feasible to                11:29:23

 7    practice the claim for the person of skill in the                11:29:27

 8    art.    That's my understanding.                                 11:29:30

 9                MR. WALTER:    Q.   So let me try -- I'll try        11:29:38

10    to break it down even further.         The claims refer to       11:29:39

11    the dd-cfDNA assay, and they refer to the current                11:29:42

12    surveillance methods for CAV, correct?                           11:29:48

13    A.          That is correct.                                     11:29:53

14    Q.          And you say in paragraph 62 it would be              11:29:54

15    nonsensical to adopt the same reference standard for             11:29:56

16    those two things, right?                                         11:29:59

17    A.          Yes, that's what I'm saying.                         11:30:02

18    Q.          Okay.   Do you think the patent needs to             11:30:04

19    explicitly say that it would be nonsensical to do                11:30:07

20    that to avoid indefiniteness?                                    11:30:13

21                MS. HABERNY:    Objection; form.                     11:30:16

22                THE WITNESS:    I believe what the patent            11:30:20

23    needs to say is to exactly specify what the                      11:30:22

24    reference standards for each of these two methods                11:30:26

25    is.    That's the whole point I'm making in my                   11:30:29

                                                                    Page 83

                                 Veritext Legal Solutions
                                      866 299-5127
                                      A0191
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 200 of 370 PageID #:
                                    5194

 1    spec- -- the patent claims would need to be limited                   12:34:38

 2    to those different rejection categories you                           12:34:43

 3    identified to be definite?                                            12:34:45

 4                 MS. HABERNY:    Objection to form.                       12:34:47

 5                 THE WITNESS:    Well, to be definite, the                12:34:49

 6    POSA would need reasonable guidance to conduct or                     12:34:53

 7    plan a study that would determine the sensitivity.                    12:34:57

 8    And for this to -- to do this, there would need to                    12:35:02

 9    be at least some critical detail, and it is                           12:35:10

10    important to know what rejection this sensitivity                     12:35:13

11    refers to.                                                            12:35:17

12                 MR. WALTER:    Q.   That's what I'm trying to            12:35:19

13    figure out.     I'm trying to figure out what level of                12:35:20

14    detail.   So I'm asking some specific questions that                  12:35:22

15    have straightforward answers, "yes" or "no."              Would       12:35:24

16    the patent need to include an experiment describing                   12:35:26

17    how to determine sensitivity for each of early onset                  12:35:30

18    rejection, acute rejection, or chronic rejection for                  12:35:34

19    the claims to be definite?                                            12:35:36

20                 MR. DeJONG:    Objection to form.         And he's       12:35:38

21    asked -- you've asked this several times.              You know,      12:35:39

22    he's already answered this question.                                  12:35:41

23                 MR. WALTER:    Kevin, that's a bad                       12:35:44

24    objection.     He hasn't answered it.         It's a                  12:35:46

25    straightforward question.        He hasn't answered it                12:35:48

                                                                         Page 98

                                  Veritext Legal Solutions
                                       866 299-5127
                                       A0192
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 201 of 370 PageID #:
                                    5195

 1    directly.     You can instruct him not to answer.            That      12:35:50

 2    would be an improper instruction.           We'd go to the             12:35:51

 3    court.     But I'm entitled to get a straightforward                   12:35:54

 4    answer to the question.                                                12:35:56

 5                 MR. DeJONG:     You're not entitled to repeat             12:35:57

 6    the same question over and over again.             Okay?               12:35:58

 7                 MR. WALTER:     Look, the record is what it               12:36:00

 8    is.   I'm pretty happy that I haven't gotten a direct                  12:36:02

 9    answer.     So yeah, I'm entitled to ask it again and                  12:36:04

10    come back to it.     And if you think that's a direct                  12:36:07

11    answer, you can do what you need to do, but I'm                        12:36:09

12    going to keep asking until I get a direct answer.                      12:36:11

13    Q.           Go ahead and answer the question.                         12:36:17

14    A.           Well, as I said before, I mean, you don't                 12:36:18

15    need every single detail, but you need at least the                    12:36:22

16    key parameters.     So I hope that answers your                        12:36:24

17    question.                                                              12:36:29

18    Q.           It doesn't.     Okay.   "Yes" or "no."        "Yes"       12:36:30

19    or "no."     Would you need to have an experiment                      12:36:32

20    describing how to determine sensitivity for each of                    12:36:35

21    early onset rejection, acute rejection, and chronic                    12:36:37

22    rejection?                                                             12:36:42

23                 MS. HABERNY:     Mr. Walter, you're yelling               12:36:42

24    at the witness now.        Please.                                     12:36:44

25                 MR. WALTER:     I'm not yelling at anybody.               12:36:46

                                                                          Page 99

                                  Veritext Legal Solutions
                                       866 299-5127
                                       A0193
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 202 of 370 PageID #:
                                    5196

 1               THE WITNESS:     I mean, in my opinion, you          12:36:49

 2    don't need example.      A list of key parameters would         12:36:50

 3    definitely be acceptable, but I would have to look              12:36:53

 4    at it, what this looks like.       I mean, it's a "what         12:36:57

 5    if" question.    I don't know.     It's not in the              12:37:01

 6    patent, and it hasn't been done.                                12:37:04

 7               MR. WALTER:     Q.   And you haven't thought         12:37:06

 8    about it, right?                                                12:37:07

 9               MS. HABERNY:     Objection to form.                  12:37:08

10               THE WITNESS:     I could tell you exactly            12:37:09

11    which parameters would be needed at least, at a                 12:37:10

12    minimum, to do a fair comparison, to determine the              12:37:13

13    sensitivity.                                                    12:37:18

14               MR. WALTER:     Q.   Is it your understanding        12:37:20

15    that the patents can't claim a particular                       12:37:35

16    sensitivity unless the patent includes clinical                 12:37:37

17    study data?                                                     12:37:42

18               MS. HABERNY:     Objection to form.                  12:37:45

19               MR. DeJONG:     Objection to form, scope,            12:37:45

20    legal conclusion.                                               12:37:48

21               THE WITNESS:     Well, I just told you that          12:37:50

22    clinical study data would basically be an example.              12:37:54

23    And I mean, it would be helpful to have an example,             12:37:57

24    but as I answered before, it's unnecessary just to              12:38:00

25    list what the key parameters would already be very              12:38:05

                                                                 Page 100

                                Veritext Legal Solutions
                                     866 299-5127
                                      A0194
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 203 of 370 PageID #:
                                    5197

 1    helpful and would probably solve the problem, but                 12:38:07

 2    it's not there.                                                   12:38:10

 3               MR. WALTER:    Q.   Okay.     So you agree that        12:38:34

 4    it doesn't have to include clinical study data,                   12:38:35

 5    correct?                                                          12:38:39

 6               MS. HABERNY:    Objection to form.                     12:38:40

 7               THE WITNESS:    As I told you, there doesn't           12:38:47

 8    need to be an example which then reports clinical                 12:38:48

 9    study data.                                                       12:38:52

10               MR. WALTER:    Q.   And there also doesn't             12:38:53

11    need to be an experiment for each of the different                12:38:54

12    types of rejections for the claims to be definite,                12:38:56

13    right?                                                            12:39:00

14               MS. HABERNY:    Objection to form.                     12:39:00

15               MR. DeJONG:    Objection to form.                      12:39:01

16               THE WITNESS:    I mentioned before, it would           12:39:08

17    be helpful to have such an experiment, but again, a               12:39:09

18    list of key parameters at a minimum would help here.              12:39:12

19               MR. WALTER:    Q.   Okay.     But you don't need       12:39:17

20    to have an experiment for each of the different                   12:39:18

21    types of rejections, right?       The claims would still          12:39:20

22    be -- could still be definite without such a set of               12:39:22

23    experiments, right?                                               12:39:24

24               MS. HABERNY:    Objection to form.                     12:39:25

25               MR. DeJONG:    Objection to form.                      12:39:26

                                                                    Page 101

                                Veritext Legal Solutions
                                     866 299-5127
                                     A0195
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 204 of 370 PageID #:
                                    5198

 1                 THE WITNESS:     It wouldn't need --                       12:39:35

 2    that's -- I mean, as long as it's sufficiently                          12:39:37

 3    described to allow to conduct the experiments in a                      12:39:40

 4    standardized way to know exactly what is claimed, I                     12:39:44

 5    think that's sufficient.                                                12:39:49

 6                 MR. WALTER:     Q.   Okay.    And the kinds of             12:40:04

 7    parameters that you think would be required would be                    12:40:05

 8    the kind of things that are in, for instance, the                       12:40:07

 9    STARD checklist?                                                        12:40:10

10    A.           The STARD checklist is definitely                          12:40:14

11    something that would provide guidance how to do                         12:40:18

12    this.     I mean, the STARD checklist goes beyond that.                 12:40:21

13    It's also about how to publish it and these kinds of                    12:40:25

14    things.     But most of the key param- -- or all of the                 12:40:28

15    key parameters are in the STARD list.                                   12:40:31

16    Q.           Let's go back to the patent.                               12:41:05

17    A.           All right.                                                 12:41:10

18    Q.           Let's take a look at column 16, lines 63                   12:41:40

19    to 65.     It reads --                                                  12:41:45

20    A.           I'm not there yet.       Sorry.                            12:41:51

21    Q.           Okay.                                                      12:41:53

22    A.           I am not that fast here.          16.     It was 63,       12:41:56

23    right?                                                                  12:42:14

24    Q.           Yes.                                                       12:42:15

25    A.           All right.     Got it.    Okay.                            12:42:16

                                                                          Page 102

                                  Veritext Legal Solutions
                                       866 299-5127
                                        A0196
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 205 of 370 PageID #:
                                    5199

 1    Objection to scope.      This deposition is supposed to               13:09:01

 2    be about his opinion on indefiniteness, not Section                   13:09:04

 3    101.                                                                  13:09:06

 4               MR. WALTER:     I think this is def- --                    13:09:07

 5               MS. HABERNY:     Far outside the scope.         No,        13:09:09

 6    you're trying to get admissions on Section 101 here.                  13:09:10

 7               MR. WALTER:     I'm not.                                   13:09:13

 8               THE WITNESS:     And what I really have a                  13:09:21

 9    problem with is the word "conventional" because my                    13:09:23

10    suspicion here is that this is some sort of legal                     13:09:26

11    term, which I'm not fully aware of what it truly                      13:09:29

12    means.   But I mean, if I just look here at the 56%,                  13:09:32

13    and that an assay has a sensitivity of greater than                   13:09:35

14    56%, and we ignore anything else here, everything                     13:09:41

15    else here, I would say, you know, that's the bare                     13:09:44

16    minimum of what a clinical assay that is usable                       13:09:48

17    should have.                                                          13:09:52

18               And at least the way I understand the word                 13:09:53

19    "conventional," in a very normal way, I would say                     13:09:56

20    yeah, I mean, the assay should have 56%.             Otherwise,       13:10:00

21    it's useless.      Is that the answer you wanted?                     13:10:03

22               MR. WALTER:     Q.   Yeah.                                 13:10:10

23    A.         Okay.     Yeah, so I mean, with all the                    13:10:11

24    limitations I just told you, the caveats, I would                     13:10:17

25    say yeah, it's conventional.       I mean, an assay                   13:10:19

                                                                        Page 118

                                Veritext Legal Solutions
                                     866 299-5127
                                      A0197
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 206 of 370 PageID #:
                                    5200

 1    should have 56% sensitivity.                                    13:10:24

 2               MR. WALTER:     All right.     Let's take a          13:10:39

 3    short break.     I might be close to wrapping up.               13:10:40

 4               THE VIDEOGRAPHER:      This is the end of            13:10:42

 5    Media No. 4.     Off the record at 2:10 p.m.                    13:10:43

 6               (Recess taken from 2:10 p.m. to 2:34 p.m.)           13:28:35

 7               THE VIDEOGRAPHER:      We are back on the            13:33:52

 8    record at 2:34 p.m.      This is the beginning of Media         13:33:54

 9    No. 5.                                                          13:33:58

10               MR. WALTER:     Q.   Dr. Christians, is it           13:34:03

11    possible to say that a diagnostic test for a                    13:34:07

12    particular condition can be more sensitive for the              13:34:10

13    purpose of detecting that condition than the                    13:34:12

14    sensitivity of a diagnostic test for detecting                  13:34:15

15    another condition?                                              13:34:19

16               MR. DeJONG:     Objection to form.                   13:34:21

17               THE WITNESS:     I mean, you can compare the         13:34:31

18    numbers of sensitivities, but the question is does              13:34:34

19    it make sense.                                                  13:34:39

20               MR. WALTER:     Q.   So you could have, for          13:34:41

21    instance, a pregnancy test that's 99% sensitive and             13:34:43

22    you could have a pneumonia test that's 85%                      13:34:50

23    sensitive, and you could say that the pregnancy test            13:34:53

24    is more sensitive for detecting pregnancy than the              13:34:57

25    pneumonia test is for detecting pneumonia, right?               13:35:00

                                                                 Page 119

                                Veritext Legal Solutions
                                     866 299-5127
                                      A0198
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 207 of 370 PageID #:
                                    5201

 1               MS. HABERNY:     Objection to form.                       13:35:03

 2               MR. DeJONG:     Objection to form.                        13:35:04

 3               THE WITNESS:     Depends on what the context              13:35:09

 4    of that comparison is.      Wouldn't make any sense to               13:35:10

 5    me to do that.                                                       13:35:13

 6               MR. WALTER:     Q.   But you could do it.       You       13:35:15

 7    could say that the 99% sensitivity is greater than                   13:35:16

 8    the 85% sensitivity, correct?                                        13:35:18

 9               MR. DeJONG:     Objection to form.                        13:35:20

10               THE WITNESS:     You can compare any number               13:35:23

11    you want to.     A matter if it makes sense to do it.                13:35:24

12               MR. WALTER:     Q.   All right.      I don't have         13:35:38

13    anything else.                                                       13:35:39

14               MR. DeJONG:     All right.     We're going to             13:35:40

15    have to take a short break, and then we'll come back                 13:35:41

16    and we'll let you know if we have any redirect.                      13:35:44

17               THE VIDEOGRAPHER:      This is the end of                 13:35:48

18    Media No. 5.     Off the record at 2:35 p.m.                         13:35:49

19               (Recess taken from 2:35 p.m to 2:48 p.m.)                 13:48:22

20               THE VIDEOGRAPHER:      We are back on the                 13:48:51

21    record at 2:48 p.m.      This is the beginning of Media              13:48:52

22    No. 6.                                                               13:48:56

23               MR. DeJONG:     And no questions from                     13:48:58

24    Defendant Eurofins.                                                  13:49:00

25               MS. HABERNY:     Yeah, no questions from                  13:49:01

                                                                       Page 120

                                Veritext Legal Solutions
                                     866 299-5127
                                      A0199
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 208 of 370 PageID #:
                                    5202

 1    Natera.                                                            13:49:03

 2                 MR. DeJONG:     So the deposition is closed.          13:49:06

 3                 THE VIDEOGRAPHER:      This concludes today's         13:49:07

 4    testimony given by Uwe Christians.            Six media were       13:49:09

 5    recorded and will be retained by Veritext Legal                    13:49:14

 6    Solutions.     We are off the record at 2:49 p.m.                  13:49:17

 7                 MR. WALTER:     We'll need an expedited               13:49:28

 8    transcript, just as quickly as you can get it.                     13:49:30

 9                 MS. HABERNY:     Natera will take the same.           13:49:32

10                 MR. WALTER:     And you know, if you can get          13:49:34

11    a rough, a rough would be good too.                                13:49:34

12                 THE REPORTER:     Mr. DeJong, do you want a           13:49:34

13    separate copy?                                                     13:49:34

14                 MR. DeJONG:     Yeah, I guess that's fine.            13:49:58

15    We don't need the expedited, but we would like to                  13:50:01

16    get the rough.     If we can get the expedited this                13:50:04

17    week, that's fine.                                                 13:50:08

18                 (Whereupon the deposition concluded at

19                 1:50 p.m.)

20

21                               ---oOo---

22

23

24

25

                                                                     Page 121

                                  Veritext Legal Solutions
                                       866 299-5127
                                       A0200
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 209 of 370 PageID #:
                                    5203

 1                       CERTIFICATE OF REPORTER
 2
 3                  I, Natalie Y. Botelho, a Certified
 4    Shorthand Reporter, hereby certify that the witness
 5    in the foregoing deposition was by me duly sworn to
 6    tell the truth, the whole truth, and nothing but the
 7    truth in the within-entitled.
 8                  The said deposition was taken down in
 9    shorthand by me, a disinterested person, at the time
10    and place therein stated, and that the testimony of
11    said witness was thereafter reduced to typewriting,
12    by computer, under my direction and supervision;
13                  That before completion of the deposition,
14    review of the transcript [ ] was [X] was not
15    requested.       If requested, any changes made by the
16    deponent (and provided to the reporter) during the
17    period allowed are appended hereto.
18                  I further certify that I am not of counsel
19    or attorney for either or any of the parties to the
20    said deposition, nor in any way interested in the
21    event of this cause, and that I am not related to
22    any of the parties thereto.
23    DATED: March 29, 2021
24
      <%20029,Signature%>
25    Natalie Y. Botelho, CSR No. 9897

                                                                Page 122

                                Veritext Legal Solutions
                                     866 299-5127
                                     A0201
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 210 of 370 PageID #:
                                    5204



                                                                                 Atty Dkt. No.: STAN-706
                                                                                       USSN: 13/508,318


     Amendments to the Claims:
               1-35.   (Cancelled)

               36.     (Previously Presented) A method comprising:

                (a)    providing a sample from a subject who has received a transplant from a
      donor;

                (b)    conducting a multiplexed reaction on the sample to detect one or more
      nucleic acids derived from the transplant from the donor; and

                (c)    diagnosing, predicting, or monitoring transplant status or outcome based
      on the detection of the one or more nucleic acids.

               37.     (Cancelled)

               38.     (Cancelled)

               39.     (Currently Amended) The method of claim 36, wherein the one or more

               nucleic acids derived from the donor are detected based on a marker profile comprising
     one or more genetic variations selected from single nucleotide polymorphisms (SNPs), one or
     more variable number of tandem repeats (VNTRs), one or more hypervariable regions, one or
     more minisatellites, one or more dinucleotide repeats, one or more trinucleotide repeats, one or
     more tetranucleotide repeats, one or more simple sequence repeats, or one or more insertion
     elements~

         (a) diagnosing, predicting, or monitoring transplant status or outcome based on the
               detection of the one or more nucleic acids.

               40.     (Currently Amended) The method of aAy-Of claims 36-d-7, wherein the
     one or more nucleic acids are cell-free nucleic acids.

               41.     (Currently Amended) The method of aAy-Of claims 36-d-7, wherein the
     one or more nucleic acids is DNA

               42.     (Currently Amended) The method of aAy-Of claims 36-d-7, wherein
     detecting one or more nucleic acids derived from the transplant from the donor comprises
     quantifying the one or more nucleic acids.

               43.     (Previously Presented) The method of claim 36, wherein the detecting one
     or more nucleic acids derived from the transplant from the donor comprises sequencing.

                                                      Page 3 of7




                                                   A0202
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 211 of 370 PageID #:
                                    5205



                                                                                 Atty 0kt. No.: STAN- 706
                                                                                       USSN: 13/508,318


            44.     (Previously Presented) The method of claim 36, wherein the detecting one
     or more nucleic acids derived from the transplant from the donor comprises shotgun sequencing

            45.     (Previously Presented) The method of claim 36, wherein the multiplexed
     reaction occurs in a single container.

            46.     (Previously Presented) The method of claim 36, wherein the reaction to
     detect one or more nucleic acids comprises detecting at least ten different nucleic acids.

            47.     (Currently Amended) The method of any one of claims 36, 37, or 38,
     further comprising administering an immunosuppressive drug.

            48.     (Currently Amended)The method of claim 36~, wherein diagnosing,
     predicting, or monitoring transplant status or outcome comprises treating a transplant rejection
     in a subject in need thereof.

            49.     (Currently Amended)The method of claim 36~, wherein diagnosing,
     predicting, or monitoring transplant status or outcome comprises determining, modifying, or
     maintaining an immunosuppressive regimen.

            50.     (Currently Amended)The method of claim 36~, wherein detecting
     one or more nucleic acids comprises detecting genetic variations.

            51.     (Currently Amended)The method of claim 36~, wherein detecting
     one or more nucleic acids derived from the transplant from the donor comprises conducting an
     assay selected from: digital PCR, real-time PCR, array, or any combination thereof.

            52.     (Cancelled)

            53.     (Previously Presented) The method of claim 50, wherein the genetic
     variations are selected from single nucleotide polymorphisms (SNPs), one or more variable
     number of tandem repeats (VNTRs), one or more hypervariable regions, one or more
     minisatellites, one or more dinucleotide repeats, one or more trinucleotide repeats, one or more
     tetranucleotide repeats, one or more simple sequence repeats, one or more insertion elements,
     or any combination thereof.

            54.     (Previously Presented) The method of claim 36, wherein the one or more
     nucleic acids comprise at least one single nucleotide polymorphism.

            55.     (Cancelled)



                                                    Page 4 of 7




                                                 A0203
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 212 of 370 PageID #:
                                    5206



                                                                                 Atty 0kt. No.: STAN-706
                                                                                       USSN: 13/508,318


             56.    (Currently Amended) The method of any one of claims 36...J.8, wherein
     the sample is blood or serum.

             57.    (Currently Amended) The method of claim 36---GF-&7-, wherein the sample is urine
     or stool.

             58.    (Currently Amended)The method of claim 36~, wherein the sensitivity of the
     method is greater than 56%.

             59.-65. (Cancelled)

             66.    (Currently Amended) The method of 36-ef--e-9, wherein the transplant is selected
     from the group consisting of: kidney transplant, pancreas transplant, liver transplant, heart
     transplant, lung transplant, intestine transplant, pancreas after kidney transplant, and
     simultaneous pancreas-kidney transplant.

             67.    (Currently Amended) The method of claim 36 59 or 61, wherein the
     transplant is a heart transplant or kidney transplant.

             68.    (Cancelled)

             69.    (Cancelled)




                                                     Page 5 of 7




                                                  A0204
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 213 of 370 PageID #:
                                    5207


                    UNITED STAIBS       p AIBNT AND TRADEMARK OFFICE
                                                                                UNITED STA TES DEPARTMENT OF COMMERCE
                                                                                United States Patent and Trademark Office
                                                                                Address: COMMISSIONER FOR PATENTS
                                                                                     P.O. Box 1450
                                                                                     Alexandria., Virginia 22313-1450
                                                                                     www.uspto.gov




   APPLICATION NO.             FILING DATE            FIRST NAMED INVENTOR     ATTORNEY DOCKET NO.              CONFIRMATION NO.

       13/508,318               07/19/2012                  Stephen R. Quake        STAN-706                            6003

       77974            7590             05/10/2013
                                                                                                    EXAMINER
       Stanford University Office of Technology Licensing
       Bozicevic, Field & Francis LLP                                                           BUNKER, AMY M
       1900 University Avenue
                                                                                    ART UNIT                       PAPER NUMBER
       Suite 200
       East Palo Alto, CA 94303                                                        1639



                                                                                NOTIFICATION DATE                 DELIVERY MODE

                                                                                    05/10/2013                      ELECTRONIC


Please find below and/or attached an Office communication concerning this application or proceeding.

The time period for reply, if any, is set in the attached communication.

Notice of the Office communication was sent electronically on above-indicated "Notification Date" to the
following e-mail address(es):
docket@bozpat.com
zuehlke@bozpat.com
zizzo@bozpat.com




PTOL-90A (Rev. 04/07)



                                                            A0205
  Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 214 of 370 PageID #:
                                      5208

                                                                                    Application No.                               Applicant(s)
                                                                                    13/508,318                                    QUAKE ET AL.
                     Office Action Summary                                          Examiner                                      Art Unit           AIA (First Inventor to File)
                                                                                                                                                     Status
                                                                                    AMY M. BUNKER                                 1639
                                                                                                                                                     No
                -- The MAILING DA TE of this communication appears on the cover sheet with the correspondence address --
 Period for Reply
       A SHORTENED STATUTORY PERIOD FOR REPLY IS SET TO EXPIRE .J. MONTH(S) OR THIRTY (30) DAYS,
       WHICHEVER IS LONGER, FROM THE MAILING DATE OF THIS COMMUNICATION.
          Extensions of time may be available under the provisions of 37 CFR 1.136(a). In no event, however, may a reply be timely filed
          after SIX (6) MONTHS from the mailing date of this communication.
          If NO period for reply is specified above, the maximum statutory period will apply and will expire SIX (6) MONTHS from the mailing date of this communication.
          Failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 U.S.C. § 133).
          Any reply received by the Office later than three months after the mailing date of this communication, even if timely filed, may reduce any
          earned patent term adjustment. See 37 CFR 1.704(b).

 Status
     1)~ Responsive to communication(s) filed on 21 March 2013.
        0 A declaration(s)/affidavit(s) under 37 CFR 1.130(b) was/were filed on _ _.
      2a)O This action is FINAL.             2b)~ This action is non-final.
       3)0 An election was made by the applicant in response to a restriction requirement set forth during the interview on
           _ _ ; the restriction requirement and election have been incorporated into this action.
       4)0 Since this application is in condition for allowance except for formal matters, prosecution as to the merits is
           closed in accordance with the practice under Ex parte Quayle, 1935 G.D. 11, 453 O.G. 213.

 Disposition of Claims
    5)~ Claim(s) 36.39-51.53.54.56-58.66 and 67 is/are pending in the application.
          5a) Of the above claim(s) _ _ is/are withdrawn from consideration.
    6)0 Claim(s) _ _ is/are allowed.
    7)~ Claim(s) 36.39-51.53.54.56-58.66 and 67 is/are rejected.
    8)0 Claim(s) _ _ is/are objected to.
    9)0 Claim(s) _ _ are subject to restriction and/or election requirement.
 * If any claims have been determined allowable, you may be eligible to benefit from the Patent Prosecution Highway program at a
 participating intellectual property office for the corresponding application. For more information, please see
 http://www.uspto.gov/patents/init events/pph/index.isp or send an inquiry to PF'Hfeedback(wuspto.aov.

 Application Papers
   10)0 The specification is objected to by the Examiner.
   11 )~ The drawing(s) filed on 04 Mav 2012 is/are: a)~ accepted or b)O objected to by the Examiner.
                 Applicant may not request that any objection to the drawing(s) be held in abeyance. See 37 CFR 1.85(a).
                 Replacement drawing sheet(s) including the correction is required if the drawing(s) is objected to. See 37 CFR 1.121 (d).

 Priority under 35 U.S.C. § 119
    12)0 Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
     Certified copies:
         a)O All   b)O Some* c)O None of the:
            1.0 Certified copies of the priority documents have been received.
           2.0 Certified copies of the priority documents have been received in Application No. _ _ .
           3.0 Copies of the certified copies of the priority documents have been received in this National Stage
                 application from the International Bureau (PCT Rule 17.2(a)).
                 * See the attached detailed Office action for a list of the certified copies not received.
       Interim copies:
              a)O All        b)O Some          c)O None of the:            Interim copies of the priority documents have been received.

 Attachment{s)
 1) ~ Notice of References Cited (PT0-892)                                                        3)   0   Interview Summary (PT0-413)
                                                                                                           Paper No(s)/Mail Date. _ _ .
 2) ~ Information Disclosure Statement(s) (PTO/SB/08)
      Paper No(s)/Mail Date 10/19/2012.
                                                                                                  4)   0   Other: _ _ .

U.S. Patent and Trademark Office
PTOL-326 (Rev. 03-13)                                              Office Action Summary                                          Part of Paper No./Mail Date 20130429




                                                                                 A0206
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 215 of 370 PageID #:
                                    5209




     Application/Control Number: 13/508,318                                                       Page 2
     Art Unit: 1639

                                           DETAILED ACTION

            Claims 36, 39-51, 53, 54, 56-58, 66 and 67 are currently pending. Claims 1-35 were
     previously canceled by Applicant's amendment filed 9-21-2012. Claims 36-69 were previously
     added by Applicant's amendment filed 9-21-2012. Claims 37, 38, 52, 55, 59-65, 68 and 69 were
     canceled by Applicant's amendment filed 3-21-2013. Claims 39-42, 47-51, 56-58, 66 and 67
     were amended by Applicant's amendment filed 3-21-2013.


                                      Response to Election/Restriction

            Applicant's election of Group I, claims 36, 39-51, 53, 54, 56-58, 66 and 67, with traverse
     and the election of species: (A) single nucleotide polymorphisms (B) kidney transplant in the
     reply filed on March 21, 2013 is acknowledged. The traversal is on the ground(s) that it would
     not be unduly burdensome to perform a search on all of the claims together in the present
     application (Applicant Remarks, pg. 6, second full paragraph). This is not found persuasive
     because search burden is not a criterion for restriction under 35 U.S.C. 121 and 372. Therefore,
     the requirement for species restriction is maintained.


            No claims are withdrawn from consideration. Applicant timely traversed the restriction
     (election) requirement in the reply filed on March 21, 2013. Applicant timely responded to the
     election requirement in the Paper filed March 21, 2013.
            The requirement is still deemed proper and is therefore made FINAL.


            It is noted that when a final requirement for restriction is made by the examiner, applicant
     may file a petition under 37 CPR 1.144 for review of the restriction requirement. The propriety
     of a requirement to restrict, if traversed, is reviewable by petition under 37 CPR 1.144. In re
     Hengehold, 440 P.2d 1395, 169 USPQ 473 (CCPA 1971).


            Claims 36, 39-51, 53, 54, 56-58, 66 and 67 are under consideration to which the
     following grounds of rejection are applicable.




                                                  A0207
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 216 of 370 PageID #:
                                    5210




     Application/Control Number: 13/508,318                                                         Page 3
     Art Unit: 1639

                                                   Priority

            The present application is a 35 U.S.C. 371 national stage filing oflntemational
     Application No. PCT/US2010/055604, filed on November 5, 2010, which claims the benefit of
     US Patent Application No. 61/280,674, filed on November 6, 2009.


                                     Information Disclosure Statement

            The information disclosure statement (IDS) submitted on October 19, 2012 is not in
     compliance with the provisions of 37 C.F.R. § 1.98(a)(2), which requires a legible copy of each
     U.S. and foreign patent; each publication or that portion which caused it to be listed; and all
     other information or that portion which caused it to be listed.
            The following reference has not been considered by the examiner, as indicated on Form
     PTO 1449.
         a) Reference 121: Mandel et al., of IDS filed on October 19, 2012 has not been considered
            because and English translation of the document has not been provided.
            All other documents in said Information Disclosure Statement were considered as noted
     by the Examiner initials in the copy attached hereto.


                                      Claim Rejections - 35 USC§ 112

     The following is a quotation of 35 U.S.C. 112(b):

     (B) CONCLUSION.-The specification shall conclude with one or more claims particularly
     pointing out and distinctly claiming the subject matter which the inventor or a joint inventor
     regards as the invention.

     The following is a quotation of 35 U.S.C. 112 (pre-AIA), second paragraph:

     The specification shall conclude with one or more claims particularly pointing out and distinctly
     claiming the subject matter which the applicant regards as his invention.

            Claims 36, 39-51, 53, 54, 56-58, 66 and 67 are rejected under 35 U.S.C. 112, second
     paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject
     matter which applicant regards as the invention.




                                                   A0208
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 217 of 370 PageID #:
                                    5211




     Application/Control Number: 13/508,318                                                         Page 4
     Art Unit: 1639



             Claims 36, 42-44 and 51 are vague and indefinite because they recite the phrase "derived
     from " and the metes and bounds of how one or more nucleic acids can
     be "derived from" the claimed transplant and still meet the intended limitation of
     the claims are not clear. Without a clear statement of the process by which the starting material is
     derivatized, it is not possible to know the metes and bounds of a "derivative" because
     any given starting material can have many divergent derivatives depending on the
     process of derivatization, especially since the claimed starting material encompasses tissues as
     diverse as kidney, lung , intestine, for example. This rejection could be overcome by substituting
     "isolated" for "derived" in the claim.
             For the purpose of a compact prosecution the term "derived" recited in claims 36 and 42-
     44 has been interpreted as "obtained or isolated from."


             Claims 36 (c) is indefinite in reciting "monitoring transplant status" in line 6. There is no
     antecedent basis for "transplant status" and it is unclear to what transplant the status corresponds,
     the transplanted organ, the subject who has received the transplant, specific samples from the
     subject who has received the transplant. Therefore, the metes and bounds of "monitoring
     transplant status" are indefinite.
             Claims 39-41, 45-50, 53, 54, 56-58, 66 and 67 are indefinite insofar as they depend from

     claim 36.



                                          Claim Rejections - 35 USC§ 103

             The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all
     obviousness rejections set forth in this Office action:

             (a) A patent may not be obtained though the invention is not identically disclosed or
             described as set forth in section 102 of this title, if the differences between the subject
             matter sought to be patented and the prior art are such that the subject matter as a whole
             would have been obvious at the time the invention was made to a person having ordinary




                                                    A0209
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 218 of 370 PageID #:
                                    5212




     Application/Control Number: 13/508,318                                                        Page 5
     Art Unit: 1639

            skill in the art to which said subject matter pertains. Patentability shall not be negatived
            by the manner in which the invention was made.

            This application currently names joint inventors. In considering patentability of the
     claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various
     claims was commonly owned at the time any inventions covered therein were made absent any
     evidence to the contrary. Applicant is advised of the obligation under 37 CPR 1.56 to point out
     the inventor and invention dates of each claim that was not commonly owned at the time a later
     invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c)
     and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


            Claims 36, 39-51, 53, 54, 56-58, 66 and 67 are rejected under 35 U.S.C. 103(a) as being
     unpatentable over Lo Yuk-Ming et al. (U.S. Patent Application No. 20050282185, published
     December 22, 2005) in view of Saint-Mezard et al. (International Patent Application No.
     W02009060035Al, published May 14, 2009).
            Lo Yuk-Ming et al. teach a method of differentiating DNA of an organ donor from DNA
     of an organ recipient using a biological sample such as plasma or serum (e.g., cell-free DNA)
     (instant claims 40, 41 and 56) in order to predict the clinical progress of the transplantation
     recipient especially applied to organ rejection (instant claim 36, in part) (paragraph [0030]),
     where DNA includes any sequence of more than one nucleotide such as polynucleotides, gene
     fragments and complete gene sequences, as well as, the study of single nucleotide
     polymorphisms (SNPs) (elected species), as well as, methylated and unmethylated alleles (e.g.,
     genetic variations) (instant claims 50, 53 and 54) (paragraphs [0012], lines 6-8, [0019] and Fig.
     2). Additionally, Lo Yuk-Ming et al. teach the detection of fetal DNA in a in a biological
     sample obtained from a mother and differentiating fetal DNA from maternal DNA based upon
     epigenetic markers such as DNA methylation (paragraph [0007], lines 4-7). Lo Yuk-Ming et al.
     teach that the assay is applicable to the study of cellular chimerism following solid organ
     transplantation (e.g., liver, spleen, heart, pancreas, and kidneys), post-translational plasma DNA
     chimerism and urinary DNA chimerism (instant claims 66 and 67) (paragraph [0044], lines 1-
     10). Lo Yuk-Ming et al. also teach that the method is based on the detection of differentially




                                                  A0210
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 219 of 370 PageID #:
                                    5213




     Application/Control Number: 13/508,318                                                          Page 6
     Art Unit: 1639

     methylated DNA sequences detected by polymerase chain reaction (PCR) (paragraph [0027],
     lines 3-6). As an example, Lo Yuk-Ming et al. further teach the detection of post-bone marrow
     transplantation chimerism by isolating DNA from transplantation recipients and conducting
     methylation-specific PCR (paragraphs [0032] to [0037] and [0040] to [0041]), where the assay
     could be developed into a quantitative format using real-time PCR (instant claims 42 and 51),
     which would allow for the monitoring of levels of chimerism in a particular person and, in the
     case of urinary or plasma DNA chimerism, such an assay could be used for monitoring graft
     rejection (instant claim 57) (paragraph [0045]). Lo Yuk-Ming et al. also teach that fetal DNA in
     maternal plasma was detected using direct sequencing (instant claim 43) (paragraph [0014], lines
     1-5 and Fig. 4); and that DNA sequencing on purified PCR products were analyzed using an ABI
     Prism 310 Genetic Analyzer (e.g., shotgun sequencing) (instant claim 44) (paragraph [0060]).
            Lo Yuk-Ming et al. do not teach conducting a multiplexed reaction (instant claim 36, in
     part); or where the multiplexed reaction occurs in a single container (instant claim 45); or where
     the reaction to detect one or more nucleic acids comprises detecting at least ten different nucleic
     acids (instant claim 46); or where the method further comprises administering an
     immunosuppressive drug_(instant claim 47); or where transplant status or outcome comprises
     treating a transplant rejection in a subject in need thereof (instant claim 48); or where the
     transplant status or outcome comprises modifying or maintaining an immunosuppressive
     regimen (instant claim 49); or where the sensitivity of the method is greater than 56% (instant
     claim 58).
            Saint-Mezard et al. teach the analysis of genes to provide a molecular signature to
     accurately detect and/or grade transplant chronic rejection for the early diagnosis of allograft
     rejection (e.g., renal allograft rejection) (elected species) and new prognostic markers to
     minimize and personalize immunosuppression (paragraph [10], lines 1-5), as well as, methods
     for monitoring the status of a transplanted organ (paragraph [12], lines 1-2). Saint-Mezard et al.
     also teach a method of monitoring transplant rejection in a subject by detecting a level of gene
     expression (paragraph [21]), where the increased expression of at least 5, 10, 15 or 18 gene
     markers of any of the genes in Table 1 indicates transplant rejection (paragraph [13], lines 3-5,
     Table 1). Saint-Mezard et al. also teach the use of probe sets are a group of nucleic acids that
     may be used to detect two or more genes through amplification by PCR or RT-PCR such that a




                                                   A0211
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 220 of 370 PageID #:
                                    5214




     Application/Control Number: 13/508,318                                                           Page 7
     Art Unit: 1639

     probe set may be in solution as would be typical for multiplex PCR or adhered to a solid surface
     as in an array or microarray (instant claim 36, in part) (paragraph [49], lines 1-3 and 9-10).
     Saint-Mezard et al. further teach prophylactic and therapeutic methods for preventing transplant
     rejection (paragraph [127], lines 1-2) associated with increased biomarker expression or activity
     by administering to the subject a compound or agent having immunosuppressive properties
     (instant claims 47 and 48) (paragraph [128]) such that information generated from more than one
     pharmacogenomics approaches can be used to determine appropriate dosage and treatment
     regimens for prophylactic or therapeutic treatment of a subject (instant claim 49) (paragraph
     137], lines 1-3).
            The combined references of Lo Yuk-Ming et al. and Saint-Mezard et al. do not teach
     where the multiplexed reaction occurs in a single container (instant claim 45) or where the
     sensitivity of the method is greater than 56% (instant claim 58).
            In view of the teachings of Lo Yuk-Ming et al., which exemplify method of
     differentiating DNA of an organ donor from DNA of an organ recipient using a biological
     sample such as plasma or serum in order to predict the clinical progress of the transplantation
     recipient especially applied to organ rejection; and in view of the teachings of Saint-Mezard et
     al., directed to prognostic markers to minimize and personalize immunosuppression (paragraph
     [10], lines 1-5), as well as, methods for monitoring the status of a transplanted organ, it would
     have been prima facie obvious to one of ordinary skill in the art at the time the invention was
     made to modify the method of monitoring bone marrow transplants as taught by Lo Yuk-Ming et
     al. to include the biomarkers as taught by Saint-Mezard et al. to monitor transplant rejection,
     select an immunosuppressive regimen, or determine the effectiveness of a treatment in a subject
     following transplant. Moreover, the combined references do not teach where the multiplexed
     reaction occurs in a single container; or where the sensitivity of the method is greater than 56%,
     however, one of ordinary skill in the art at the time the invention was made would understand
     that multiplexed reactions are often conducted on a single PCR mixture. In addition, Saint-
     Mezard et al. do teach that molecular diagnostics are more sensitive than current monitoring and
     diagnostic modalities and can be used as gene- or protein-based tests for the early or pre-clinical
     diagnosis of rejection (paragraph [8], lines 3-9); additionally, it is noted that In re Best (195
     USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections, wherein the




                                                   A0212
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 221 of 370 PageID #:
                                    5215




     Application/Control Number: 13/508,318                                                          Page 8
     Art Unit: 1639

     prior art discloses subject matter which there is reason to believe naturally includes functions that
     are newly cited or is identical to a product instantly claimed. In such a situation, the burden is
     shifted to the Applicants to "prove that subject matter shown to be in the prior art does not
     possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). Thus, the
     prior art teaches all of the limitations of the claimed invention.
                Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in
     the art.


                                                       Conclusion

                Claims 36, 39-51, 53, 54, 56-58, 66 and 67 are rejected.

                Any inquiry concerning this communication or earlier communications from the
     examiner should be directed to AMY M. BUNKER whose telephone number is 313-446-4833.
     The examiner can normally be reached on 7:00am - 4:00pm.
                If attempts to reach the examiner by telephone are unsuccessful, the examiner's
     supervisor, Ardin Marschel can be reached on 313-446-4833. The fax phone number for the
     organization where this application or proceeding is assigned is 571-273-8300.
                Information regarding the status of an application may be obtained from the Patent
     Application Information Retrieval (PAIR) system. Status information for published applications
     may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
     applications is available through Private PAIR only. For more information about the PAIR
     system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR
     system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would
     like assistance from a USPTO Customer Service Representative or access to the automated
     information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




     I AMY M BUNKER/
     Examiner, Art Unit 1639




                                                    A0213
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 222 of 370 PageID #:
                                    5216




     Application/Control Number: 13/508,318                           Page 9
     Art Unit: 1639

     /Maria Leavitt/
     Primary Examiner, Art Unit 1633




                                              A0214
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 223 of 370 PageID #:
                                    5217
       Original Clinical Science—General




  Analytical Validation of a Single-nucleotide
  Polymorphism-based Donor-derived Cell-free
  DNA Assay for Detecting Rejection in Kidney
  Transplant Patients
  Yücel Altuğ, PhD,1 Nathan Liang, BA,1 Rosalyn Ram, PhD,1 Harini Ravi, PhD,1 Ebad Ahmed, PhD,1
  Maxim Brevnov, PhD,1 Ryan K. Swenerton, PhD,1 Bernhard Zimmermann, PhD,1 Meenakshi Malhotra, PhD,1
  Zachary P. Demko, PhD,1 Paul R. Billings, MD, PhD,1 and Allison Ryan, PhD1




       Background. Early detection of rejection in kidney transplant recipients holds the promise to improve clinical outcomes.
       Development and implementation of more accurate, noninvasive methods to detect allograft rejection remain an ongoing
       challenge. The limitations of existing allograft surveillance methods present an opportunity for donor-derived cell-free DNA
       (dd-cfDNA), which can accurately and rapidly differentiate patients with allograft rejection from patients with stable organ
       function. Methods. This study evaluated the analytical performance of a massively multiplexed polymerase chain reaction
       assay that targets 13 962 single-nucleotide polymorphisms, characterized and validated using 66 unique samples with 1064
       replicates, including cell line-derived reference samples, plasma-derived mixtures, and transplant patient samples. The dd-
       cfDNA fraction was quantified in both related and unrelated donor-recipient pairs. Results. The dd-cfDNA assay showed a
       limit of blank of 0.11%, a limit of detection and limit of quantitation of 0.15% for unrelated donors, and limit of blank of 0.23%,
       a limit of detection and limit of quantitation of 0.29% for related donors. All other metrics (linearity, accuracy, and precision)
       were observed to be equivalent between unrelated and related donors. The measurement precision of coefficient of varia-
       tion was 1.8% (repeatability, 0.6% dd-cfDNA) and was <5% for all the different reproducibility measures. Conclusions.
       This study validates the performance of a single-nucleotide polymorphism-based massively multiplexed polymerase chain
       reaction assay to detect the dd-cfDNA fraction with improved precision over currently available tests, regardless of donor-
       recipient relationships.
       (Transplantation 2019;103: 2657–2665)



  INTRODUCTION                                                                             transplant (KT).1 Despite lifelong immunosuppressive
  Kidney transplantation is the best option for patients with                              maintenance regimens designed to optimize the therapeu-
  end-stage renal disease.1 According to the United Network                                tic outcome,2 approximately 20%–30% of patients expe-
  for Organ Sharing, more than 19 000 kidneys were trans-                                  rience overall renal graft failure within the first 5 years,3
  planted in the United States in 2016 and approximately                                   and only 55% of transplanted kidneys survive for 10
  200 000 patients are living with a functional kidney                                     years.4,5 Thus, a compelling need exists for new strategies
                                                                                           to avoid or minimize acute or subclinical rejection epi-
                                                                                           sodes, nephrotoxicity, other comorbidities, and otherwise
  Received 24 December 2018. Revision received 23 January 2019.
  Accepted 1 February 2019.
  1
      Natera, Inc., San Carlos, CA.                                                        The authors declare no conflicts of interest.

  Y.A., N.L., and R.R. contributed equally to this work.                                   Supplemental digital content (SDC) is available for this article. Direct URL
                                                                                           citations appear in the printed text, and links to the digital files are provided in the
  All authors are employees of Natera, Inc. with stock or options to own stock in          HTML text of this article on the journal’s Web site (www.transplantjournal.com).
  the company.
                                                                                           Correspondence: Allison Ryan, PhD, Natera, Inc., 201 Industrial Rd, Suite 410,
  This study was funded by Natera, Inc.                                                    San Carlos, CA 94070. (aryan@natera.com).
  Y.A., R.R., R.K.S., N.L., B.Z., A.R., E.A., H.R., M.B., and P.R.B. were involved         Copyright © 2019 The Author(s). Published by Wolters Kluwer Health, Inc. This
  in conceptualization and study design. Y.A., R.R., R.K.S., N.L., E.A., and H.R.          is an open-access article distributed under the terms of the Creative Commons
  performed investigation and research performance. Y.A., R.R., N.L., A.R., E.A.,          Attribution-Non Commercial-No Derivatives License 4.0 (CCBY-NC-ND), where it
  and H.R. contributed to data acquisition and data analysis or interpretation. Y.A.,      is permissible to download and share the work provided it is properly cited. The
  E.A., and A.R. assisted with statistical analysis. Y.A., E.A., and P.R.B. provided       work cannot be changed in any way or used commercially without permission
  resources and analytical tools. Y.A., R.R., N.L., A.R., M.M., Z.P.D., and H.R.           from the journal.
  performed manuscript drafting. Y.A., R.R., R.K.S., N.L., B.Z., A.R., M.M., Z.P.D.,
  E.A., H.R., M.B., and P.R.B. were involved in manuscript revision and intellectual       ISSN: 0041-1337/19/10312-2657
  contribution. R.K.S., B.Z., A.R., Z.P.D., H.R., M.B., and P.R.B. aided in supervision.   DOI: 10.1097/TP.0000000000002665


  Transplantation ■ December 2019 ■ Volume 103 ■ Number 12                                                                       www.transplantjournal.com                  2657


                                                                 <zdoi;10.1097/TP.0000000000002665>

                                                                                   A0215
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 224 of 370 PageID #:
                                    5218
 2658   Transplantation   ■ December 2019 ■ Volume 103 ■ Number 12                                         www.transplantjournal.com



 improve clinical outcomes.6 Optimal implementation of               with the Institutional Review Board (IRB)-approved pro-
 new methods would require a simple, accurate way to                 tocol (Ethical and Independent IRB, Corte Madera, CA;
 monitor allograft health, allowing early detection of treat-        approval number: IRB00007807, protocol number: 18-141)
 able pathology and with the goal of preventing graft loss by        and the Declaration of Helsinki. All participants provided
 optimizing immunosuppressive regimens. Current clinical             signed informed consents. Plasma (5–10 mL) was isolated
 options to monitor allograft rejection in transplant recipi-        from blood after centrifugation at 3220g for 30 minutes
 ents, most notably biopsies and assessing dynamic changes           at 22°C and stored at −80°C. cfDNA was extracted using
 in serum creatinine (SCr), have significant drawbacks.              either Natera’s in-house spin column-based chemistry for
    Biopsy with detailed pathology is the “gold standard”            extraction (San Carlos, CA) or QIAamp Circulating Nucleic
 for the diagnosis of active rejection (AR). Although some           Acid Kit (Qiagen, Germatown, MD) and was used as either
 centers recommend asymptomatic surveillance “protocol”              blanks (n = 15) for LoB or plasma mixture samples (n = 16).
 biopsies, their clinical utility is significantly limited due to    Plasma mixture samples were developed from 3 unrelated
 invasiveness, cost, inadequate sampling, and poor reproduc-         (1 male designated donor and 3 female designated recipi-
 ibility.7-11 “For-cause” biopsies, typically ordered in response    ent; StemExpress, Folsom, CA) and 6 related (3 mother-son
 to changes in clinical symptoms and declining renal func-           pairs, 2 brother-sister pairs, and 1 uncle-niece pair) binary
 tion, for example rising SCr and proteinuria, share similar         mixture samples. cfDNA concentration of plasma mixture
 limitations and are often performed only after substantial          samples was quantified using Quant-iT or Qubit dsDNA
 allograft injury.12 Subclinical rejection, without significant      kits (Thermo Fisher, Carlsbad, CA).
 changes in renal function or proteinuria, is predicted by pre-
 vious active rejection events and rising donor-specific anti-       Reference Samples (Cell-line Derived)
 body titers but requires biopsy for confirmation.13
                                                                        Reference samples were procured from SeraCare Life
    SCr levels are commonly used to screen patients for AR
                                                                     Sciences (Milford, MA) and were developed by mix-
 and indicate when biopsy and histological evaluation of
                                                                     ing genomic DNA from 5 different cell lines to gener-
 renal tissue are warranted.8,14 Although easy to measure,
                                                                     ate 3 binary female (recipient) to male (donor) reference
 SCr is a poor marker due to its low sensitivity and specific-
 ity. Furthermore, it is a lagging indicator of renal injury;15      mixtures (1 related and 2 unrelated) at specific targeted
 by the time SCr levels increase, the allograft may have             DFs (0%, 0.1%, 0.3%, 0.6%, 1.2%, 2.4%, 5%, 10%,
 undergone severe and irreversible damage.6,16 Thus, there           and 15%). The DF in each reference mixture was veri-
 is a need for a simple, noninvasive, highly accurate assay          fied by digital droplet polymerase chain reaction (ddPCR)
 that can detect ongoing AR.                                         by SeraCare. The genomic DNA mixtures were sheared
    Donor-derived cell-free DNA (dd-cfDNA) found in                  by sonication and size selected to mimic expected cfDNA
 the plasma of transplant patients is a proven noninvasive           fragments of 160 base pairs by SeraCare. cfDNA con-
 biomarker for KT rejection.2,9,14,17-19 dd-cfDNA has also           centration of the reference samples was quantified using
 been utilized in assessing graft function in other organ            Quant-iT or Qubit dsDNA kits.
 transplants (liver, heart, lung, and bone marrow).2,20-26
 We have previously demonstrated accurate quantifica-                Targeted Amplification, SNP Selection, Sequencing
 tion of cell-free DNA (cfDNA) mixture proportions using             Data Analysis, and Quality Control
 a single-nucleotide polymorphism (SNP)-based massively
                                                                        All samples were used as input for library preparation
 multiplexed polymerase chain reaction (SNP-mmPCR)
                                                                     followed by targeted PCR amplification.27 Targeted ampli-
 methodology in the prenatal and multiplexed PCR
                                                                     fication was achieved by performing mmPCR as previ-
 (mPCR) methodology in oncology context.27-30 Leveraging
                                                                     ously described, with a modification to the primer pool,
 this technology, we have developed a noninvasive assay
                                                                     which targeted 13 926 SNP positions (Figure 1).29 Biallelic
 that estimates dd-cfDNA fraction (DF) in KT recipients
 by measuring the allele frequency at 13 962 SNPs chosen             SNPs were selected on chromosomes 2, 13, 18, 21, 22,
 to maximize informative genotypes across ethnicities. A             and X although only chromosomes 2, 13, 18, and 21 were
 recent clinical validation study demonstrated the ability of        included in the DF analysis. To ensure accurate DF esti-
 this method to discriminate AR from nonrejection with a             mate regardless of patient ethnicity, SNPs were required to
 sensitivity of 88.7%, specificity of 72.6%, and area under          have high minor allele frequency across the major ethnic
 the curve (AUC) of 0.87 using a DF cutoff of 1%.14 In the           groups as defined in the 1000 Genomes Project.31
 current study, we analytically validate our clinical-grade             The PCR amplicons generated after targeted amplifi-
 next-generation sequencing (NGS) assay by determining               cation were barcoded and combined to generate 32-plex
 the limit of blank (LoB), limit of detection (LoD), limit           pools, which were sequenced using NGS technology
 of quantitation (LoQ), linearity, precision (reproducibility        (Illumina NextSeq 500 instrument, 50 cycles, single-end
 and repeatability), and accuracy in measuring the DF in             reads). Approximately 940 DNA copies were sequenced
 KT recipients in both related and unrelated donors.                 per locus. Sequenced reads were demultiplexed and mapped
                                                                     to the hg19 reference genome using Novoalign version
                                                                     2.3.4     (http://www.novocraft.com/products/novoalign/).
 MATERIALS AND METHODS
                                                                     Bases with Phred quality score <30 and reads with mapping
 Samples                                                             quality score <30 were filtered. Multiple quality checks
 Plasma Mixture Samples                                              (QCs) (cluster density, mapping rate, etc) were applied to
   Whole blood samples (20 mL) were collected from healthy           the sequencing run, and each sample was confirmed to
 volunteers (n = 31) and transplant patients (n = 6) in Cell-        have the desired number of reads (8 million) after filter-
 Free DNA BCT tubes (Streck, Omaha, NE) in accordance                ing. Any pool failing sequencing run QCs was resequenced.
                                                              A0216
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 225 of 370 PageID #:
                                    5219
 © 2019 Wolters Kluwer                                                                                                                                    Altuğ   et al         2659




 FIGURE 1. Workflow of a clinical grade next-generation sequencing assay. Donor-derived cfDNA is released from renal allograft into
 circulation; blood is drawn and centrifuged, and plasma is isolated. cfDNA is extracted from plasma samples and used for library
 preparation followed by targeted PCR amplification of 13 926 SNPs, performed using mmPCR. Amplicons are sequenced on a next-
 generation sequencer, and sequencing data are analyzed using a maximum likelihood estimate method to give a dd-cfDNA fraction,
 which is reported to the physician. cfDNA, cell-free DNA; dd-cfDNA, donor-derived cell-free DNA; mmPCR, massively multiplexed
 polymerase chain reaction; PCR, polymerase chain reaction; SNP, single-nucleotide polymorphism.

 Any sample that failed to produce the necessary number of                                                corresponding genotype inheritance constraints were incor-
 reads was removed from the analysis.                                                                     porated into the donor genotype probability model when
                                                                                                          the donor and the recipient were related. This estimate
 DF Calculation                                                                                           mode was referred as “related estimate,” and the uncon-
    For each sample, DF was estimated on the basis of the                                                 strained estimate was referred as “unrelated estimate.”
 minor allele frequencies measured for all SNPs where the
 recipient was estimated to be homozygous. The DF cal-                                                    Experimental Plan and Statistical Analysis
 culation is a maximum likelihood estimate over a search                                                     To evaluate analytical performance of the test, LoB, LoD,
 range from 0.01% to 25% at increments of 0.01%. While                                                    LoQ, linearity, precision, and accuracy were measured on
 the technology places no upper limit on the dynamic range                                                the basis of Clinical and Laboratory Standards Institute
 of the assay, 25% was chosen for this study on the basis                                                 (CLSI) guidelines (EP-17A2, EP05-A3).32,33 Experimental
 of the DF ranges observed in KT patients. Our approach                                                   design with sample type, input mass, DFs, and number of
 did not include a separate donor sample. Donor genotype                                                  measurements for each study is listed in Table 1. All sam-
 determination was not performed. Rather, a probability                                                   ples were tested with a minimum input amount of 15 ng
 model was employed. No heuristic adjustment was needed                                                   and run in a minimum of triplicates, except for clinical
 for related donors because the algorithm does not incorpo-                                               samples, which were tested in duplicates (Section S1: Table
 rate prior assumptions regarding the level of genotype con-                                              S1, SDC, http://links.lww.com/TP/B701). Statistical analy-
 cordance between the recipient and the donor. Instead, the                                               sis was performed using Python programming language

  TABLE 1.
 Experimental design

 Performance                                                                                                                                    Number of
 metric                         Sample type                 Input mass, ng Sample mixtures                       dd-cfDNA fractions, %         measurements   Total measurements
                      Reference (n = 5 blanks)                 15, 30, 45                 NA                                  NA                   68
 LoB                                                                                                                                                                      128
                      Plasma (n = 15)                           Variable                  NA                                  NA                   60
                                                                                      1: related                                                   166
                      Reference                                15, 30, 45                                              0.1, 0.3, 0.6
                                                                                     2: unrelated                                                  108
 LoD                                                                                                                                                                      389
                                                                   15                3: unrelated                                                  60
                      Plasma mixtures (n = 16)                                                                         0.1, 0.3, 0.6
                                                                 Variable             6: related                                                   55
                                                                                      1: related                                                   350
                      Reference                                15, 30, 45                                 0.1, 0.3, 0.6, 1.2, 2.4, 5, 10, 15
                                                                                     2: unrelated                                                  288
 LoQ, linearity                                                                                                                                                           798
                                                                 Variable             6: related                   0.1, 0.3, 0.6, 1.2               64
                      Plasma mixtures (n = 16)
                                                                   15                3: unrelated            0.1, 0.3, 0.6, 1.2, 2.4, 5, 10         96
                                                                                      1: related                                                   350
 Accuracy             Reference                                15, 30, 45                                 0.1, 0.3, 0.6, 1.2, 2.4, 5, 10, 15                              638
                                                                                     2: unrelated                                                  288
                                                                                      1: related                                                   336
                      Reference                                15, 30, 45                                    0.1, 0.3, 0.6, 1.2, 2.4, 5, 10
                                                                                     2: unrelated                                                  168
 Reproducibility                                                                                                                                                          516
                                                                                      4: related
                      Transplant patient (n = 6)                 Variable                                                 Variable                 12
                                                                                     2: unrelated
 Repeatability        Reference                                     30                1: related                          0.6, 2.4                 128                    128
 dd-cfDNA, donor-derived cell-free DNA; LoB, limit of blank; LoD, limit of detection; LoQ, limit of quantitation; NA, not applicable.

                                                                                                A0217
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 226 of 370 PageID #:
                                    5220
 2660   Transplantation   ■ December 2019 ■ Volume 103 ■ Number 12                                        www.transplantjournal.com



 (Python Software Foundation, version 3.6, https://www.              reference samples and plasma mixture samples were calcu-
 python.org/).                                                       lated for each reagent lot and DF estimation method. The
                                                                     final LoQ value was calculated from the maximum of the
 Limit of Blank                                                      values of lots 1 and 2, calculated using the corresponding
    LoB was established using reference samples (blanks              method. LoQs were also calculated for each DF estimation
 or single genome), obtained from SeraCare (n = 5), and              method separately for plasma mixture samples and for ref-
 plasma samples (n = 15) collected from healthy blood                erence samples at each input amount.
 donors with no history of organ transplant or recent blood
 transfusion (Table 1). Reference samples were prepared              Linearity and Accuracy
 at different targeted library input amounts to mimic the               Linearity and accuracy were measured using the same
 expected range of cfDNA yields achieved from 20mL                   sample set as described for LoQ, with the accuracy meas-
 blood collections. Plasma samples were used at their unad-          urement restricted to reference samples only. Linearity was
 justed concentrations to reflect the variable cfDNA yields          evaluated on the basis of the R2 value produced by a stand-
 typical from real samples. In compliance with Clinical and          ard linear regression analysis of the relationship between
 Laboratory Standards Institute guidelines (EP-17A2),32              measured DF and targeted mixture fractions for each DF
 samples were tested in triplicate on 3 different days with 2        estimation method. Linearity was evaluated for both refer-
 different sequencing reagent lots that consisted of at least        ence and plasma mixture samples separately for each DF
 60 measurements per lot.                                            estimation method. Accuracy was evaluated on the basis of
    LoB is defined as the empirical 95th percentile value            the linear regression analysis of the relationship between
 measured from a set of blank (no-analyte) samples. The              measured DF and the orthogonal ddPCR measurement for
 calculation is performed for the reference samples and              each DF estimation method.
 plasma samples from each reagent lot (lots 1 and 2) and
 for each DF estimation method, that is, unrelated and               Precision
 related. For each estimation method, the final LoB was the             Precision was measured by testing reproducibility
 maximum of the 2 per-lot results.                                   (interrun) and repeatability (intrarun) across reference
                                                                     and transplant samples. Matched blood draws (4 tubes
 Limit of Detection and Limit of Quantitation                        per patient) from transplant recipients were run in dupli-
    LoD and LoQ were measured using both reference sam-              cates and were evaluated for reproducibility in clinical
 ples and plasma mixture samples from healthy volunteers             samples. Reproducibility samples were processed by 2
 at different cfDNA input amounts. LoD was measured at               different operators on 8 different days (24 runs across 23
 the three lowest DFs by 2 operators on different days using         days) with 3 reagent lots and 17 sequencing instruments.
 different reagent lots and sequencing instruments. LoQ              Repeatability was determined by measuring variability
 analysis was performed on the same samples as LoD with              between technical replicates of samples measured under
 additional replicates at higher DFs (Table 1).                      similar conditions. One related (mother-son) reference
    LoD was calculated following the parametric estimate             mixture at 2 DFs was assayed by a single operator, reagent
 method specified in EP-17A2,32 which computes LoD by                lot, and instrument.
 adding an standard deviation (SD) term to the LoB. LoDs                Repeatability, defined as the CV measured across the set
 for reference samples and plasma mixture samples for each           of replicates at a single targeted DF, under matched condi-
 reagent lot were calculated for each DF estimation method           tions was calculated once at 0.6% and once at 2.4% DF.
 by combining the corresponding LoBs and SD measure-                 Reproducibility was also measured using CV, calculated
 ments. Similar to LoB, for each estimation method, the              separately for each combination of DNA input amount
 final LoD value was calculated using the maximum value              and mixture fraction.
 of lots 1 and 2, calculated with the corresponding method.
 Furthermore, LoDs were also calculated separately for
                                                                     RESULTS
 each DF estimation method for plasma mixture samples
 and reference samples, at each input amount.                        Limit of Blank
    An appropriate LoQ assessment was selected on the                   LoB was calculated using 64 measurements from lots 1
 basis of the quantification requirements of the test process.       and 2 each. The LoB was found to be 0.11% for the unre-
 LoQ is defined as the lowest DF at which a sufficient rela-         lated donor estimate and 0.23% for the related donor esti-
 tive measurement precision is achieved, lower bounded by            mate. Evaluation of plasma sample measurements only (60
 the LoD. We defined sufficient relative measurement preci-          measurements total, combined across both lots) resulted in
 sion as 20% coefficient of variation (CV). The relationship         LoB of 0.04% (unrelated) and 0.08% (related), suggesting
 between DF and its CV was modeled as CV = a + b ×                   a significantly lower LoB in plasma samples when com-
 exp(−c × DF), where the model parameters a, b, and c were           pared with that of reference samples. Figure 2 shows his-
 estimated from the data using a nonlinear least-squares             tograms of the relevant DF measurements broken down by
 procedure. The CV model (described by parameters a, b,              method and lot (Section S2: Figure S1 and Tables S2 and
 and c) was estimated for each DF estimate method and                S3, SDC, http://links.lww.com/TP/B701).
 used to evaluate the LoQ criterion mentioned previously.
 This model-based approach requires inclusion of higher              LoD and LoQ
 DF measurements for the LoQ assessment to ensure con-                  LoD was calculated from 168 and 220 measurements
 vergence to an appropriate constant value at high DF. In            from unrelated and related samples, respectively, resulting
 line with the aforementioned LoD calculation, LoQs for              in LoD of 0.15% (unrelated) and 0.29% (related). One
                                                              A0218
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 227 of 370 PageID #:
                                    5221
© 2019 Wolters Kluwer                                                                                  Altuğ   et al   2661



          A                                                    B




          C                                                    D




FIGURE 2. Histograms of measured dd-cfDNA for LoB analysis. A, Related method, lot 1. B, Unrelated method, lot 1. C, Related
method, lot 2. D, Unrelated method, lot 2. dd-cfDNA, donor-derived cell-free DNA; LoB, limit of blank.

sample was excluded from the analysis due to failed QC.        samples), excluding 4 that failed QC. Linearity was also
The difference in LoD for related versus unrelated donors      evaluated for 6 clinical transplant patient samples using
was approximately equal to the difference in correspond-       12 measurements, all of which passed QC. The individ-
ing LoB, meaning that the measurement variance near the        ual measurements and linear regression lines are shown
LoD was approximately the same in the two methods. The         in Figure 4 (linearity) and Figure 5 (accuracy). Figure 6
LoD was not significantly different at the different DNA       shows the measured DFs from lot 2 plotted against those
input amounts (Section S3: Figures S2 and S3 and Table         from lot 1 and the linear regression line for clinical trans-
S4, SDC, http://links.lww.com/TP/B701). Restricting the        plant patient samples.
measurements to plasma mixture samples yielded lower              Linearity was measured by linear regression against the
estimated LoD: 0.05% (unrelated) and 0.11% (related),          targeted DF, and accuracy was measured by linear regres-
although the number of measurements performed was              sion against the ddPCR-measured DF. Linearity for clini-
less (54, related and 60, unrelated) than suggested by the     cal transplant patient samples was measured by a linear
guidelines (Section S3: Table S5, SDC, http://links.lww.       regression of the measured DF from lot 2 plotted against
com/TP/B701).                                                  that from lot 1. The linear regression results are given in
   LoQ was calculated from 381 and 412 measurements            Table 3. The DF measurement was observed to be highly
from unrelated and related samples, respectively, after        linear (R2 >0.99 in all models) and accurate (slope approx-
exclusion of 5 samples that failed QC. Upper LoQ is the        imately 1, intercept approximately 0) with no significant
largest DF tested, which is 15%. The empirical CVs were        difference between related and unrelated donors. Linearity
all found to be <20% at each targeted DF, including refer-     and accuracy analyses restricted to plasma mixture and
ence and plasma mixture samples. Empirical CVs and the         reference samples only are provided in the Supplemental
resulting parametric models are shown in Figure 3. The         Material and Methods (Section S5: Figures S6 and S7 and
modeled CVs were also found to be <20% for all DFs             Table S7; Section S6: Figure S8 and Table S8, SDC, http://
greater than or equal to the LoD. Thus, the LoQ is equal       links.lww.com/TP/B701).
to the LoD for all relevant scenarios. This was observed          Precision was estimated by evaluating CV in 2 scenarios:
to be true when the analysis was restricted to plasma mix-     repeatability within a single set of conditions and repro-
ture samples only, as well as to reference samples only,       ducibility across a varied set of conditions. CV calculations
at each input amount (Section S4: Figures S4 and S5 and        combined samples with related and unrelated donors.
Table S6, SDC, http://links.lww.com/TP/B701). For ease         Repeatability was measured at 2 targeted DFs (0.6% and
of reference, Table 2 summarizes the results of LoB, LoD,      2.4%), each using 64 reference sample measurements with
and LoQ.                                                       all samples passing QC.
                                                                  Per-input reproducibility was calculated by using 498
Linearity, Accuracy, and Precision                             measurements, excluding 6 samples that failed QC. Per-lot
   Linearity was measured from 381 unrelated and 412           reproducibility was calculated from a subset of the afore-
related samples, after removal of 5 samples that failed        mentioned samples, whose cardinality was 374, excluding
QC. Accuracy was measured from the subset of these             4 samples that failed QC. Reproducibility of DF in clini-
(reference samples) for which ddPCR-measured DF was            cal transplant patient samples was calculated using the
available as a reference (285 unrelated and 349 related        aforementioned 12 measurements. The estimated CVs,
                                                         A0219
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 228 of 370 PageID #:
                                    5222
 2662      Transplantation        ■ December 2019 ■ Volume 103 ■ Number 12                                                            www.transplantjournal.com




              A                                                                                 B




 FIGURE 3. Measured CV values (%) as a function of the corresponding empirical means (%) for LoQ analysis. A, Related samples. B,
 Unrelated samples. CV, coefficient of variation; LoQ, limit of quantitation.

 along with 95% confidence interval (CI), are provided in                                       in median DF between cases with AR (1.6%) and nonrejec-
 Table 4. Finally, for clinical transplant patient samples,                                     tion (0.3%; P < 0.001) using a predefined cutoff of >1%,
 100% concordance of clinical calls was observed (95% CI:                                       with sensitivity and specificity of 59% and 85%, respec-
 54.07%–100%) between replicates (Section S7: Figure S9,                                        tively. In a more recent study, Sigdel et al.14 evaluated DF
 SDC, http://links.lww.com/TP/B701).                                                            in 217 biopsy-matched plasma samples and showed the
                                                                                                superior performance of dd-cfDNA in differentiating AR
 DISCUSSION                                                                                     (including subclinical rejection) from nonrejection (includ-
                                                                                                ing stable, borderline, and other injury cases) compared
    Early detection of rejection in KT recipients holds prom-
                                                                                                with estimated glomerular filtration rate, with a sensitiv-
 ise for improved outcomes, but this goal remains unmet
                                                                                                ity of 88.7% versus 67.7%, specificity of 72.6% versus
 due to the unavailability of accurate, noninvasive meth-
                                                                                                65.3%, and AUCs of 0.87 versus 0.74, respectively. The
 ods to detect allograft rejection before substantial injury
                                                                                                study showed similar performance of the dd-cfDNA assay
 has occurred. Given the limitations associated with cur-
                                                                                                in protocol and for-cause biopsies, as well as the ability to
 rent allograft monitoring practices, most notably SCr and
                                                                                                detect both antibody-mediated and T cell-mediated rejec-
 biopsy, there exists an opportunity to develop better tools
                                                                                                tion.14 The assay did not need prior genotype information
 for early detection of allograft rejection.
                                                                                                and was robust to different donor-recipient relationships.
    Several studies have shown the clinical relevance of
                                                                                                   The current study addresses the analytical validity of
 noninvasive dd-cfDNA assays, which gives an assessment
                                                                                                the DF quantification method used in Sigdel et al. Patients
 of the likelihood of AR in recipients of KT.14,18 In 2017,
                                                                                                with DF of ≥1% are classified as “at increased risk of
 Bloom et al.18 using a different targeted NGS approach,
                                                                                                organ rejection”;14 analytical performance should be
 correlated plasma DF and rejection status in 107 biopsy-
                                                                                                interpreted in the context of accurately classifying a sam-
 matched specimens, demonstrating a significant difference
                                                                                                ple with respect to this threshold. In this study, LoD and
                                                                                                LoQ were shown to be 0.15% for unrelated donors and
  TABLE 2.                                                                                      0.29% for related donors, indicating an ability to accu-
 LoB, LoD, and LoQ values for each estimation method and                                        rately quantify DF at a level significantly lower than the
 various sample types                                                                           classification threshold. When analysis was restricted to
                                                                                                plasma mixture samples, which are more reflective of clini-
                                                                    Plasma or plasma            cal samples, the LoD and LoQ were observed to be signifi-
 Performance metric, estimation               Combined              mixture samples             cantly lower (0.05% LoD and LoQ for unrelated donors).
 method                                      samples,a %                 only, %                This difference can be partly attributed to the significantly
 LoB, related                                     0.23                      0.08                higher per-base insert error rate in reference samples com-
 LoB, unrelated                                   0.11                      0.04                pared with that in plasma samples in the LoB calculation
 LoD, related                                     0.29                      0.11                (0.001355 versus 0.001170, P < 0.0001, independent
 LoD, unrelated                                   0.15                      0.05                t-test). Contrived reference samples are commonly substi-
 LoQ, related                                     0.29                      0.11                tuted for plasma samples in analytical testing, and this dif-
 LoQ, unrelated                                   0.15                      0.05                ference in the error rate is negligible in evaluations other
 a
                                                                                                than LoB. Analytical performance of a different SNP-based
  Combined samples include reference and plasma samples for LoB calculation and reference and
 plasma mixture samples for LoD and LoQ calculation.                                            assay2 for measuring DF in KT recipients reported similar
 LoB, limit of blank; LoD, limit of detection; LoQ, limit of quantitation.                      LoD and LoQ (0.15%, and 0.2%, respectively) but did
                                                                                        A0220
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 229 of 370 PageID #:
                                    5223
© 2019 Wolters Kluwer                                                                                           Altuğ   et al     2663



         A                                       B                                       C




FIGURE 4. Measured dd-cfDNA as a function of the corresponding attempted spike levels, along with the calculated linear fit, for
linearity analysis. A, Related only. B, Unrelated only. C, Related and unrelated cases together. dd-cfDNA, donor-derived cell-free DNA.

not report any distinction between reference and plasma              same patient. This indicates that the test is appropriate for
samples although they were both evaluated.                           large-scale implementation in a clinical laboratory setting.
   The current method was also confirmed to have high                   This assay achieved superior measurement precision close
accuracy on the basis of linear regression analysis, compar-         to the classification range, as compared to a previously pub-
ing measurements on >600 samples to an orthogonal DF                 lished assay,2 with a CV of 1.85% versus 9.2% (within run,
measurement, ddPCR. Performance was evaluated with                   at 0.6% DF) and a CV of 1.99% (across runs, at 45 ng input)
respect to a range of DNA input masses, selected to rep-             versus 4.5% (across runs, at 60 ng input). The approximately
resent the expected distribution of cfDNA yields achieved            5-fold difference in CV measured within run at a DF rela-
from the clinical protocol-specified 20mL blood collec-              tively close to the classification threshold indicates that this
tions. No detectable performance difference was observed             assay has improved precision; taken in combination with the
at different DNA input levels. Precision studies showed              higher AUC demonstrated previously,14 this suggests that the
that the DF measurement was stable across intrarun and               higher precision may have a positive impact on clinical accu-
interrun replicates, across multiple lots of critical reagents,      racy. Several factors may account for this improvement in
and between repeat (concurrent) blood draws from the                 performance. The library preparation step reduces variability


           A                                       B                                      C




 FIGURE 5. Measured dd-cfDNA as a function of the corresponding ddPCR values, along with the calculated linear fit for accuracy
 analysis. A, Related only. (b) Unrelated only. (c) Related and unrelated cases together. dd-cfDNA, donor-derived cell-free DNA; ddPCR,
 digital droplet polymerase chain reaction.
                                                               A0221
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 230 of 370 PageID #:
                                    5224
 2664       Transplantation   ■ December 2019 ■ Volume 103 ■ Number 12                                               www.transplantjournal.com




               A                                                         B




 FIGURE 6. Measured dd-cfDNA from lot 2 as a function of the values from lot 1. A, On linear scale, along with the calculated linear fit.
 B, On log-log scale. dd-cfDNA, donor-derived cell-free DNA.

 caused by the long DNA fragments. Also, the very large num-                 use in heart, liver, and KT patients; the CV was shown to
 ber of targeted SNPs (13926) and the probability model for                  range from 4% to 14%, and precision was not measured
 donor genotypes enable an accurate DF estimation independ-                  <2%, which is above the cutoff used in the current study.
 ent of the degree of relationship between the donor and the                 De Vlaminck et al.21,24 described a shotgun NGS method,
 recipient. This is important due to the concern that the higher             which was shown to detect mild and moderate-to-severe
 rate of genotype concordance (implying a lower rate of                      rejection events with an AUC of 0.75; the method required
 informative genotypes) in a related donor scenario might limit              prior genotyping of the donor and recipient before trans-
 the accuracy of DF estimates. This study tested a large num-                plant. Sharon et al.25 recently described another shotgun
 ber of mixture sample replicates from mother-child and other                NGS method that overcomes the need for prior genotyp-
 related donor pairings and showed an LoB that was higher in                 ing of the donor, although not the recipient, that estimated
 related donor pairs, which led to correspondingly higher LoD,               dd-cfDNA in both related and unrelated donor-recipients.
 although these limits were still substantially below the assay’s            None of these methods have been validated for clinical
 clinical threshold. All the other metrics, including linearity,             use. The SNP-based mmPCR assay described in the current
 accuracy, and the various precision metrics, were equivalent                study does not require prior genotyping of either donor
 between related and unrelated donor pairs, showing that                     or recipient and detects DF with a high precision (a CV
 the quantitative performance of the test is not meaningfully                of <2%), irrespective of the donor-recipient relationship.
 impacted by the reduced number of informative genotypes.                    Although this study has only validated the assay for use
 The previously published method addressed this concern                      in KT, we expect that it will show clinical value in other
 through in silico estimates but did not confirm test perfor-                organ transplants such as heart, liver, and bone marrow.
 mance on reference samples or plasma mixture samples from
 related individuals.2
    Several other methods have been used to measure dd-                      CONCLUSIONS
 cfDNA levels in transplant recipients. Beck et al20 described                 With an unacceptably high rate of allograft rejection in
 a fast, inexpensive ddPCR method and demonstrated its                       KT recipients, a paradigm shift in the management of renal

  TABLE 3.
 Linear regression results for linearity and accuracy, including 95% CI

                                                                                Linearity and accuracy parameters
 Performance metric, data set                               Slope                               Intercept                      R2
 Accuracy, combined                               1.0591 (0.9763, 1.1418)              0.0001 (−0.0045, 0.0047)     0.9988 (0.9987, 0.9990)
 Accuracy, related                                1.0333 (0.9241, 1.1425)             −0.0001 (−0.0047, 0.0046)     0.9989 (0.9986, 0.9990)
 Accuracy, unrelated                              1.0664 (0.9416, 1.1912)              0.0008 (−0.0076, 0.0092)     0.9997 (0.9997, 0.9998)
 Linearity, combined                              1.0516 (0.9781, 1.1251)              0.0004 (−0.0033, 0.0042)     0.9968 (0.9964, 0.9972)
 Linearity, related                               0.9852 (0.8895, 1.0809)              0.0008 (−0.0031, 0.0047)     0.9991 (0.9989, 0.9992)
 Linearity, unrelated                             1.0813 (0.9721, 1.1906)              0.0006 (−0.0060, 0.0071)     0.9995 (0.9994, 0.9996)
 Linearity, transplant patient samples            1.0125 (−0.3932, 2.4183)            −0.0002 (−0.0121, 0.0117)     0.9998 (0.9984, 1.0000)
 CI, confidence interval.

                                                                    A0222
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 231 of 370 PageID #:
                                    5225
© 2019 Wolters Kluwer                                                                                                                               Altuğ   et al        2665



                                                                                                10. Veronese FV, Manfro RC, Roman FR, et al. Reproducibility of the Banff
 TABLE 4.
                                                                                                    classification in subclinical kidney transplant rejection. Clin Transplant.
Estimated CVs, including 95% CI, for repeatability and                                              2005;19:518–521.
reproducibility for different scenarios                                                         11. Morgan TA, Chandran S, Burger IM, et al. Complications of
                                                                                                    ultrasound-guided renal transplant biopsies. Am J Transplant.
Performance metric                                                              CV, %               2016;16:1298–1305.
                                                                                                12. Stegall MD, Gaston RS, Cosio FG, et al. Through a glass darkly:
Repeatability, 0.6% DF                                                      1.85 (1.34, 2.73)       seeking clarity in preventing late kidney transplant failure. J Am Soc
Repeatability, 2.4% DF                                                      1.22 (0.88, 1.80)       Nephrol. 2015;26:20–29.
Per-input reproducibility, 15 ng                                            3.10 (1.58, 4.37)   13. Nankivell BJ, Chapman JR. The significance of subclinical rejection and
Per-input reproducibility, 30 ng                                            3.07 (1.42, 4.50)       the value of protocol biopsies. Am J Transplant. 2006;6:2006–2012.
                                                                                                14. Sigdel TK, Archila FA, Constantin T, et al. Optimizing detection of kid-
Per-input reproducibility, 45 ng                                            1.99 (1.10, 2.75)       ney transplant injury by assessment of donor-derived cell-free DNA via
Per-lot reproducibility, lot 1                                              3.99 (2.42, 5.41)       massively multiplex PCR. J Clin Med. 2018;8:pii: E19.
Per-lot reproducibility, lot 2                                              4.44 (2.69, 6.02)   15. Slocum JL, Heung M, Pennathur S. Marking renal injury: can we move
                                                                                                    beyond serum creatinine? Transl Res. 2012;159:277–289.
Reproducibility, transplant patient samples                                 4.29 (0.65, 6.86)
                                                                                                16. Bromberg JS, Brennan DC, Poggio E, et al. Biological variation of
CI, confidence interval; CV, coefficient of variation; DF, dd-cfDNA fraction.                       donor-derived cell-free DNA in renal transplant recipients: clinical
                                                                                                    implications. J App Lab Med. 2017;2:309–321.
                                                                                                17. Lo YM, Tein MS, Pang CC, et al. Presence of donor-specific
allograft health is overdue. Routine measurement of dd-                                             DNA in plasma of kidney and liver-transplant recipients. Lancet.
cfDNA, with its ability to detect rejection early and noninva-                                      1998;351:1329–1330.
sively, represents a key strategy to improve clinical outcomes.                                 18. Bloom RD, Bromberg JS, Poggio ED, et al. Cell-free DNA and active
Ongoing registry studies seek to demonstrate the efficacy of                                        rejection in kidney allografts. J Am Soc Nephrol. 2017;28:2221–2232.
dd-cfDNA to detect allograft rejection, and its correspond-                                     19. Jordan SC, Bunnapradist S, Bromberg JS, et al. Donor-derived
                                                                                                    cell-free DNA identifies antibody-mediated rejection in donor spe-
ing utility for optimizing biopsy use, immunosuppressive                                            cific antibody positive kidney transplant recipients. Transplant Direct.
regimen, and improving graft survival rates. This study dem-                                        2018;4:e379.
onstrates the analytical validity of an accurate, noninvasive                                   20. Beck J, Bierau S, Balzer S, et al. Digital droplet PCR for rapid
SNP-based dd-cfDNA assay. Taken alongside the clinical val-                                         quantification of donor DNA in the circulation of transplant recipi-
                                                                                                    ents as a potential universal biomarker of graft injury. Clin Chem.
idation of this assay, demonstrated by Sigdel et al,14 this her-                                    2013;59:1732–1741.
alds a new diagnostic tool for nephrologists with the promise                                   21. De Vlaminck I, Valantine HA, Snyder TM, et al. Circulating cell-free
of better patient management and outcomes.﻿﻿﻿﻿‍                                                     DNA enables noninvasive diagnosis of heart transplant rejection. Sci
                                                                                                    Transl Med. 2014;6:241ra77.
                                                                                                22. Hidestrand M, Tomita-Mitchell A, Hidestrand PM, et al. Highly sensi-
ACKNOWLEDGMENTS                                                                                     tive noninvasive cardiac transplant rejection monitoring using targeted
                                                                                                    quantification of donor-specific cell-free deoxyribonucleic acid. J Am
The authors would like to acknowledge the support of                                                Coll Cardiol. 2014;63:1224–1226.
Felipe Acosta Archila for developing the DF calculation,                                        23. Oellerich M, Walson PD, Beck J, et al. Graft-derived cell-free DNA as
Christina Ng for assistance with sequencing, Derrick                                                a marker of transplant graft injury. Ther Drug Monit. 2016;38(Suppl
Renner for assistance with sequencing and sample prepa-                                             1):S75–S79.
                                                                                                24. De Vlaminck I, Martin L, Kertesz M, et al. Noninvasive monitoring of
ration, and Daniel McCarthy and Alexis Ah Yo for assis-
                                                                                                    infection and rejection after lung transplantation. Proc Natl Acad Sci U
tance with reagent procurement for the study.                                                       S A. 2015;112:13336–13341.
                                                                                                25. Sharon E, Shi H, Kharbanda S, et al. Quantification of transplant-
                                                                                                    derived circulating cell-free DNA in absence of a donor genotype.
REFERENCES                                                                                          PLoS Comput Biol. 2017;13:e1005629.
  1. United States Renal Data System. 2018 USRDS annual data report:                            26. Beck J, Oellerich M, Schulz U, et al. Donor-derived cell-free DNA is
     epidemiology of kidney disease in the United States. National                                  a novel universal biomarker for allograft rejection in solid organ trans-
     Institutes of Health, National Institute of Diabetes and Digestive and                         plantation. Transplant Proc. 2015;47:2400–2403.
     Kidney Diseases. 2018. Available at https://www.usrds.org/2018/                            27. Zimmermann B, Hill M, Gemelos G, et al. Noninvasive prenatal ane-
     view/v2_06.aspx. Accessed December 12, 2018.                                                   uploidy testing of chromosomes 13, 18, 21, X, and Y, using targeted
  2. Grskovic M, Hiller DJ, Eubank LA, et al. Validation of a clinical-grade                        sequencing of polymorphic loci. Prenat Diagn. 2012;32:1233–1241.
     assay to measure donor-derived cell-free DNA in solid organ trans-                         28. Pergament E, Cuckle H, Zimmermann B, et al. Single-nucleotide pol-
     plant recipients. J Mol Diagn. 2016;18:890–902.                                                ymorphism-based noninvasive prenatal screening in a high-risk and
  3. Tanriover B, Jaikaransingh V, MacConmara MP, et al. Acute rejec-                               low-risk cohort. Obstet Gynecol. 2014;124(2 Pt 1):210–218.
     tion rates and graft outcomes according to induction regimen among                         29. Ryan A, Hunkapiller N, Banjevic M, et al. Validation of an enhanced
     recipients of kidneys from deceased donors treated with tacrolimus                             version of a single-nucleotide polymorphism-based noninvasive
     and mycophenolate. Clin J Am Soc Nephrol. 2016;11:1650–1661.                                   prenatal test for detection of fetal aneuploidies. Fetal Diagn Ther.
  4. Lamb KE, Lodhi S, Meier-Kriesche HU. Long-term renal allograft                                 2016;40:219–223.
     survival in the United States: a critical reappraisal. Am J Transplant.                    30. Jamal-Hanjani M, Wilson GA, Horswell S, et al. Detection of ubiqui-
     2011;11:450–462.                                                                               tous and heterogeneous mutations in cell-free DNA from patients with
  5. Arnaud CH. Uncovering the hidden signs of organ transplant rejec-                              early-stage non-small-cell lung cancer. Ann Oncol. 2016;27:862–867.
     tion. Chem Eng News. 2018;96:5.                                                            31. Auton A, Brooks LD, Durbin RM, et al; 1000 Genomes Project
  6. Serón D, Arns W, Chapman JR. Chronic allograft nephropathy—                                    Consortium. A global reference for human genetic variation. Nature.
     clinical guidance for early detection and early intervention strategies.                       2015;526:68–74.
     Nephrol Dial Transplant. 2008;23:2467–2473.                                                32. Clinical and Laboratory Standards Institute (CLSI). Evaluation of
  7. Sigdel TK, Vitalone MJ, Tran TQ, et al. A rapid noninvasive assay for the                      detection capability for clinical laboratory measurement procedures:
     detection of renal transplant injury. Transplantation. 2013;96:97–101.                         approved guideline. CLSI document EP17-A2. Vol 32. 2nd ed.
  8. Ahmad I. Biopsy of the transplanted kidney. Semin Intervent Radiol.                            Wayne, PA: Clinical and Laboratory Standards Institute; 2012.
     2004;21:275–281.                                                                           33. Clinical and Laboratory Standards Institute (CLSI). Evaluation of pre-
  9. García Moreira V, Prieto García B, Baltar Martín JM, et al. Cell-free                          cision of quantitative measurement procedures: approved guideline.
     DNA as a noninvasive acute rejection marker in renal transplantation.                          CLSI document EP05-A3. Vol 34. 3rd ed. Wayne, PA: Clinical and
     Clin Chem. 2009;55:1958–1966.                                                                  Laboratory Standards Institute; 2014.

                                                                                          A0223
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 232 of 370 PageID #:
                                    5226


American Journal of Transplantation                                                                          C 2011 The Authors
Wiley Periodicals Inc.                                                       Journal compilation 
                                                                                                 C 2011 The American Society of
                                                                 Transplantation and the American Society of Transplant Surgeons
Special Article                                                                       doi: 10.1111/j.1600-6143.2011.03670.x



Guidelines for the Diagnosis of Antibody-Mediated
Rejection in Pancreas Allografts—Updated Banff
Grading Schema

C. B. Drachenberga, ∗ , J. R. Torrealbab ,                   (R.J.S.) Wake Forest University School of Medicine,
B. J. Nankivellc , E. B. Rangeld , I. M. Bajemae ,           Winston-Salem, NC
                                                             q
                                                               Southern Illinois University School of Medicine,
D. U. Kimf , L. Arendg , E. R. Bracamonteh ,                 Springfield, IL
J. S. Brombergi , J. A. Bruijne , D. Cantarovichj ,          r
                                                               Department of Surgery, School of Medicine and Public
J. R. Chapmanc , A. B. Farrisk , L. Gaberl ,                 Health, University of Wisconsin-Madison, Madison, WI
                                                             s
J. C. Goldbergm , A. Haririann , E. Honsováo ,                Department of Pathology, University of California, San
S. S. Iskandarp , D. K. Klassenn , E. Krausg ,               Francisco, CA
                                                             t
                                                               Department of Medicine (A.M.) and Department of
F. Lowerq , J. Odoricor , J. L. Olsons ,                     Pathology (M.L.T.), Division of Nephrology &
A. Mittalhenklet , R. Munivenkatappai ,                      Hypertension, Oregon Health & Science University,
S. Paraskevasu , J. C. Papadimitrioua ,                      Portland, OR
                                                             u
P. Randhawav , F. P. Reinholtw , K. Renaudinj ,                Department of Surgery, McGill University, Montreal,
P. Revelox , P. Ruizy , M. D. Samaniegoz ,                   Quebec, Canada
                                                             v
                                                               Department of Pathology (P.R.) and Department of
R. Shapirou , R. J. Strattap , D. E. R. SutherlandA ,        Surgery (R.S.), Division of Transplantation Pathology,
M. L. Troxells , L. Voskao , S. V. SeshanB ,                 University of Pittsburgh, Pittsburgh, PA
L. C. Racuseng, † and S. T. Bartletti, †                     w
                                                               Department of Pathology, University of Oslo and Oslo
                                                             University Hospital, Rikshospitalet, Oslo, Norway
                                                             x
a
  Department of Pathology, University of Maryland School       Department of Pathology and Laboratory Medicine,
of Medicine, Baltimore, MD                                   University of Utah, Salt Lake City, UT
                                                             y
b
  Department of Pathology and Laboratory Medicine,             Departments of Pathology and Surgery, University of
School of Medicine and Public Health, University of          Miami, Miami, FL
                                                             z
Wisconsin-Madison, Madison, WI                                 Department of Internal Medicine, University of Michigan,
c
  Department of Renal Medicine, University of Sidney,        Ann Arbor, MI
                                                             A
Westmead Hospital, Sydney, Australia                           Department of Surgery, Division of Transplantation and
d
  Pancreas-Kidney Transplantation Unit, Hospital Israelita   Diabetes Institute for Immunology and Transplantation,
Albert Einstein, HIAE, San Paulo, Brazil                     University of Minnesota, Minneapolis, MN
                                                             B
e
  Department of Pathology, Leiden University Medical           Department of Pathology, Weil Cornell Medical College,
Center, Leiden, the Netherlands                              New York, NY
f
  Department of Pathology, Saint Barnabas Medical            *Corresponding author: Cinthia B. Drachenberg,
Center, Livingston, NJ                                       cdrac001@umaryland.edu
                                                             †
g
  Department of Pathology (L.A. and L.C.R.) and Internal       Senior coauthors.
Medicine (E.K.), Johns Hopkins University, Baltimore, MD
h
  Department of Pathology, University of Arizona, Tucson,    The first Banff proposal for the diagnosis of pancreas
AZ                                                           rejection (Am J Transplant 2008; 8: 237) dealt primar-
i
  Department of Surgery, University of Maryland School of    ily with the diagnosis of acute T-cell-mediated rejec-
Medicine, Baltimore, MD                                      tion (ACMR), while only tentatively addressing issues
j
  Department of Nephrology (D.C.) and Department of          pertaining to antibody-mediated rejection (AMR). This
Pathology (K.R.) CHU – Hôtel Dieu, Nantes, France           document presents comprehensive guidelines for the
k
  Department of Pathology, Emory University School of        diagnosis of AMR, first proposed at the 10th Banff Con-
Medicine, Atlanta, GA                                        ference on Allograft Pathology and refined by a broad-
l
  Department of Pathology, The Methodist Hospital, Weil      based multidisciplinary panel. Pancreatic AMR is best
Cornell Medical College, Houston, TX                         identified by a combination of serological and im-
m
   Instituto de Nefrologia, Buenos Aires, Argentina          munohistopathological findings consisting of (i) iden-
n
  Department of Medicine, University of Maryland School      tification of circulating donor-specific antibodies, and
of Medicine, Baltimore, MD                                   histopathological data including (ii) morphological ev-
o
  Department of Pathology, Institute for Clinical and        idence of microvascular tissue injury and (iii) C4d
Experimental Medicine, Prague, Czech Republic                staining in interacinar capillaries. Acute AMR is diag-
p
  Department of Pathology (S.I.) and General Surgery         nosed conclusively if these three elements are present,




                                                       A0224
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 233 of 370 PageID #:
                                    5227
Drachenberg et al.

whereas a diagnosis of suspicious for AMR is rendered            documented in a pancreas-transplant recipient who was
if only two elements are identified. The identification of       presensitized after two previous islet transplantations (18)
only one diagnostic element is not sufficient for the di-        and has also been reported in association with viral infec-
agnosis of AMR but should prompt heightened clinical             tions (19,20).
vigilance. AMR and ACMR may coexist, and should be
recognized and graded independently. This proposal is
                                                                 AMR causes graft failure through acute and/or chronic im-
based on our current knowledge of the pathogenesis of
pancreas rejection and currently available tools for di-         munoglobulin and complement induced microvascular in-
agnosis. A systematized clinicopathological approach             jury and remodeling that eventually leads to graft fibrosis
to AMR is essential for the development and assess-              (21,22). It has been postulated that chronic AMR is the sin-
ment of much needed therapeutic interventions.                   gle most important factor limiting long-term graft survival
                                                                 in solid organ transplantation (21,23,24). The interplay be-
Key words: Acinar cell injury, active chronic antibody-          tween AMR and autoimmunity is currently unknown (25),
mediated rejection, amylin, amyloid, C4d, cell-                  but anti-HLA DSA and AMR have also been reported in as-
mediated rejection, donor-specific antibody, in-                 sociation with recurrence of autoimmune diabetes mellitus
teracinar capillaries, pancreas biopsy, transplant               (14).
arteriopathy

Abbreviations: AMR, antibody-mediated rejection;                 Distribution of HLA Class I and Class II in pancreas
ACMR, acute T-cell-mediated allograft rejection; DSA,            tissue
donor-specific antibody; MHC, major histocompatibil-             Major histocompatibility complex (MHC) disparities have
ity complex; MICA, MHC class I–related chain A; IAC,             been associated with an increased risk of humoral rejection
interacinar capillaries in pancreatic exocrine lobules;          and graft loss (26), but in practice minimal emphasis is
IAPP, islet amyloid polypeptide; IVIG, intravenous im-           placed on HLA matching in simultaneous kidney-pancreas
mune globulin; PRA, panel-reactive antibody; SMA,                transplantation. HLA matching may have a greater role in
smooth-muscle antibody.
                                                                 solitary pancreas transplantation, in which the incidences
                                                                 of ACMR and immunological graft loss are inherently higher
Received 23 February 2011, revised 16 May 2011 and
                                                                 (1).
accepted for publication 17 May 2011
                                                                 The normal pancreas expresses MHC Classes I and II differ-
                                                                 ently in the exocrine and endocrine components (27–29).
                                                                 Expression is altered in inflammatory conditions, including
Introduction                                                     ACMR, which is typically associated with aberrant expres-
                                                                 sion of Class I and Class II antigens (30–33). Similarly, with
Over the past three decades, refinements in surgical tech-
                                                                 the development of diabetes mellitus there is hyperexpres-
niques and greater understanding of the histopathological
                                                                 sion of Class I antigens and aberrant expression of Class II
features of allograft rejection have been achieved in vas-
                                                                 antigens in the endocrine islets (34; Table 1).
cularized pancreas transplantation (1–9). Moreover, major
pharmacological advances have been made in the preven-
tion and treatment of classical acute T-cell-mediated allo-      Considerations on DSA testing
graft rejection (ACMR) leading to higher expectations for        Prevention, diagnosis and treatment of AMR require mon-
improved short- and long-term outcomes. Unfortunately,           itoring for the presence of circulating DSA (35). It is rec-
in spite of a reduction in the rates of early acute rejection,   ommended that routine antibody monitoring be performed
long-term outcomes have not improved markedly, because           at regular intervals after transplantation, as well as at the
some subsets of patients continued to lose their grafts to       time of biopsy, and whenever rejection is suspected (36).
intractable rejection or to slow but inexorable progression      Specific clinical settings may warrant development and im-
to graft fibrosis (10,11).                                       plementation of protocols tailored to individual patients
                                                                 (i.e. desensitization protocols, weaning of immunosup-
In recent years an increasing number of cases of pan-            pression, etc.) (37).
creas allograft dysfunction and loss attributed to antibody-
mediated allograft rejection (AMR) have been reported in         In recent years, marked improvements in the sensitivity
the literature (6,11–15). AMR which does not respond to          and specificity for detecting alloantibodies have led to on-
standard treatments for ACMR is caused by antibodies             going assessment of the clinical relevance of anti-HLA an-
directed against donor-specific human leukocyte antigen          tibody levels, specificities and the significance of antibod-
(HLA) molecules or other cellular antigens (12,16,17). AMR       ies to non-HLA antigens (e.g. MHC class I–related chain
can result from a strong anamnestic antibody response            A [MICA], auto antigens) and to non-AB-DR HLA antigens
to previous antigenic exposure (i.e. retransplantation and       (37–39). Although an earlier study found a strong associ-
pregnancy) or from de novo development of donor-specific         ation between DSA to MHC Class II and chronic allograft
antibody (DSA; Ref. 11). The development of AMR was              rejection/graft loss (26), subsequent studies have not found


                                                                                          American Journal of Transplantation
                                                                                      doi: 10.1111/j.1600-6143.2011.03670.x

                                                           A0225
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 234 of 370 PageID #:
                                    5228
                                                                                     Antibody-Mediated Rejection in the Pancreas

Table 1: Class I and II HLA expression in normal and abnormal pancreas tissue∗
                                Normal pancreas         Tissue culture–inflammatory milieu (ß
                                histology sections                 IFN, c IFN and IL2)                  Diabetes mellitus (DM)

Cell type                       Class I     Class II         Class I                Class II           Class I              Class II
Acinar cells                −               −          +                      +                  n/a                  n/a
                                                       Aberrant expression    Aberrant
                                                                                expression

Ductal cells                ++              −          ++                     +                  n/a                  n/a
                                                                              Aberrant
                                                                                expression
Islet cells                 +/− (Weak)      −          ++                     ++                 ++ all islet cells   + ß cells
                                                       Hyperexpression        Aberrant             hyperexpres-         aberrant
                                                                                expression         sion (with           expression,
                                                                                                   insulitis -early     +/– insulitis
                                                                                                   DM)
Capillary endothelium       ++              ++         n/a                    n/a                n/a                  n/a
Large vessel endothelium    ++              Variable   n/a                    n/a                n/a                  n/a
∗ Based on Refs. 10–17.
n/a = data not available.



significant clinicopathological differences between DSA to             More recently, it has been emphasized that C4d staining
Class I and Class II antigens (6,12,15). Antibodies to MICA            alone lacks enough sensitivity and specificity to be used as
were associated with histopathological features of AMR in              an unequivocal marker for the presence or absence of re-
the pancreas in one series (15)                                        nal AMR, especially late posttransplant (42,43). However,
                                                                       microvascular inflammation/injury with concurrent detec-
Although there has been remarkable progress to date,                   tion of circulating DSA can identify AMR independently of
much work remains to be done in the area of histo-                     positive C4d staining (22,44). For practical purposes, it is
compatibility and immunogenetics in order to better un-                generally agreed that the clinical diagnosis of AMR is best
derstand and treat AMR (see section later on future                    achieved with a combination of careful histological evalua-
directions).                                                           tion, including C4d staining and correlation with concurrent
                                                                       DSA evaluation (9,45).


C4d Staining                                                           Technical aspects and interpretation
                                                                       There is general consensus that C4d staining should be per-
Background                                                             formed in pancreas allograft biopsies in addition to the stan-
Circulating DSA directed against endothelial cells leads to            dard set of slides and stains (Hematoxylin and Eosin [H&E]
widespread activation of the complement and coagulation                ×3 and Masson’s trichrome stain; Ref. 9). Both immuno-
cascades in the vascular walls with consequent mobiliza-               histochemical and immunofluorescence C4d stains are ad-
tion of a variety of inflammatory mediators. Demonstra-                equate for diagnosis and yield a similar staining pattern in
tion of immunoglobulins and active complement compo-                   interacinar capillaries (IAC; Figure 1). In renal and cardiac
nents in the microvasculature has proven difficult due to              allograft biopsies, the immunofluorescence technique has
the rapid turnover and degradation of the various products             been reported to yield stronger staining compared to the
(40). In contrast, the complement fragment C4d which                   immunohistochemical method but the difference was not
is generated through the classical (antibody-induced) ac-              considered significant for clinical purposes (45,46). Com-
tivation pathway is resistant to shedding and degrada-                 parison of the two methods in pancreas allograft biopsies,
tion and remains detectable in the vessel walls for at                 showed that with the immunofluorescence technique the
least several days following the initial immunological event           estimated areas of lobular IAC staining were 10–50% larger
(17,40,41).                                                            than with the immunohistochemical method (E. Rangel,
                                                                       D. U. Kim and P. Revelo, ongoing data collection). Based
Multiple studies have demonstrated that C4d staining in                on these preliminary data and the earlier work by Torre-
renal biopsies performed for allograft dysfunction is predic-          alba et al. (6), it is recommended that the threshold for
tive of poorer graft outcomes and helps identify patients              C4d positivity in pancreas-allograft biopsies should remain
with AMR (16). In pancreas allograft biopsies, C4d staining            at ≥5% (9), until additional data become available. When
is typically absent in cases of pure ACMR or in protocol               immunohistochemical staining is used, a low threshold is
biopsies from well-functioning grafts (6,12).                          preferable, considering that several studies in the kidney

American Journal of Transplantation
doi: 10.1111/j.1600-6143.2011.03670.x

                                                              A0226
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 235 of 370 PageID #:
                                    5229
Drachenberg et al.




                                                                                                    Figure 1: C4d staining in
                                                                                                    pancreas allografts. (A and
                                                                                                    B)     Immunohistochemical
                                                                                                    and immunofluorescence
                                                                                                    C4d staining demonstrates
                                                                                                    comparable          interacinar
                                                                                                    capillary staining (Courtesy:
                                                                                                    Dr. Revelo). (C) Atrophic
                                                                                                    lobule in chronic active
                                                                                                    AMR shows strong C4d
                                                                                                    positivity in residual interaci-
                                                                                                    nar capillaries. The acinar
                                                                                                    component is atrophic.
                                                                                                    Note “lobular” arrangement
                                                                                                    of the staining capillaries.
                                                                                                    (D) C4d staining in severe
                                                                                                    acute AMR. Due to exten-
                                                                                                    sive parenchymal necrosis
                                                                                                    there is nonspecific back-
                                                                                                    ground staining with very
                                                                                                    rare recognizable positive
                                                                                                    interacinar capillaries. A
                                                                                                    thrombosed necrotic artery
                                                                                                    shows positive staining in
                                                                                                    its wall and contents.




have shown that both focal and diffuse C4d staining were         Clinicopathological Spectrum of AMR in
associated with poorer graft outcomes (17,47). In a patient      Pancreas Allografts
with pancreatic AMR, semiquantitive evaluation of inten-
sity and extent of C4d staining in serial biopsies was found     Hyperacute rejection
to correlate with DSA levels (S. Seshan, personal observa-       The inescapable effects of preformed antidonor antibodies
tion).                                                           leading to “hyperacute rejection” and immediate graft de-
                                                                 struction were identified early in the history of solid organ
C4d staining in parenchymal-IAC is to be reported semi-          transplantation as a strong immunological barrier to suc-
quantitatively based on the extent of exocrine lobular           cessful engraftment. With respect to pancreas transplan-
biopsy surface staining, as follows: Negative <5%, Fo-           tation, the recognition of hyperacute rejection has been
cal 5–50% and Diffuse >50%. Only linear or granular              obscured by the high propensity of this organ for early
staining along the IAC correlates with the presence of           graft thrombosis that may or may not be related to rejec-
circulating DSA (6,12). In contrast, staining in other tis-      tion (2,48). Sibley (49) first described a case of hyperacute
sue components such as the endothelium of larger ves-            rejection, in a patient with a negative pretransplant cross
sels including veins and arteries, the interstitial or sep-      match but high-level panel-reactive antibody (PRA) when
tal connective tissue or the peripancreatic soft tissues is      retested after the removal of the thrombosed organ. Sim-
considered nonspecific (6). In biopsies with chronic active      ilar cases were described later, with graft loss occurring
AMR (see later), the lobular architecture is expected to be      either immediately (hyperacute rejection) or within hours
disrupted by interstitial fibrosis and acinar atrophy and it     posttransplantation. As in the case reported by Sibley (49),
may be more difficult to identify the IAC. On the other          circulating DSA were identified retrospectively, in the set-
hand, despite the sclerosing architectural changes, C4d          ting of an initially negative cytotoxic cross match (2).
positivity typically remains in residual capillary vessels of-
ten with partial preservation of the lobular arrangement         Pathological findings in biopsies with severe, irreversible
(Figure 1C).                                                     AMR correspond to those observed in experimental mod-
                                                                 els of hyperacute rejection (50). The earliest changes occur
In severe AMR with extensive parenchymal necrosis, most          within minutes of revascularization and consist of edema,
of the IAC staining could be lost. In contrast, strong C4d       congestion, spotty acinar cell injury (i.e. vacuolization, de-
staining is typically found in the necrotic vascular walls       granulation and necrosis) and capillary and venular neu-
(Figure 1D). Correlation with DSA studies is strongly rec-       trophilic margination. Progressive graft destruction occurs
ommended in this setting.                                        within a few hours and is characterized by confluent foci of


                                                                                          American Journal of Transplantation
                                                                                      doi: 10.1111/j.1600-6143.2011.03670.x

                                                           A0227
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 236 of 370 PageID #:
                                    5230
                                                                               Antibody-Mediated Rejection in the Pancreas




                                                                                                      Figure 2: Mild acute
                                                                                                      AMR. (A) Exocrine area
                                                                                                      with very subtle interstitial,
                                                                                                      interacinar    inflammation
                                                                                                      and (B) scattered IAC
                                                                                                      outlined with the C4d
                                                                                                      stain. (C) Preserved lob-
                                                                                                      ular/acinar      architecture
                                                                                                      and mild mononuclear
                                                                                                      infiltrates that are under-
                                                                                                      estimated on the H&E
                                                                                                      stain. (D) CD68 stain for
                                                                                                      macrophages in the same
                                                                                                      area of the biopsy as (C),
                                                                                                      demonstrates the extent of
                                                                                                      the infiltrates (arrowheads
                                                                                                      in C and D mark a small
                                                                                                      duct for orientation).


hemorrhagic necrosis in acini, islets and ducts, with promi-      paralleling the clinico-pathological spectrum described with
nent neutrophilic infiltrates and widespread fibrinoid vas-       AMR in renal allografts (17). ACMR and acute AMR could
cular necrosis and thrombosis (50). Immunoglobulin (i.e.          not be distinguished from each other on clinical grounds,
IgG) and complement deposition including C4d staining             stressing the importance of DSA monitoring and biopsy
are found throughout the graft vasculature (2,9).                 evaluation (15)

                                                                  The morphological findings in acute AMR may consist of
Acute AMR
                                                                  various degrees of inflammation and tissue injury as de-
Awareness of acute AMR in pancreas allografts was
                                                                  tailed below:
heightened by the characterization of this entity in kidney
transplants (16) and recognition of the negative impact of
circulating DSA on both short- and long-term pancreas graft
survival rates (6,11,12,51–54).                                   • Acinar/interacinar inflammation
                                                                    In its earlier, milder forms acute AMR presents with over-
In recent years, a considerable number of studies have re-          all preservation of the architecture and mild interacinar
ported the clinical and pathological findings of acute AMR          monocytic and/or neutrophilic infiltrates associated with
in pancreas allografts, which typically presents with graft         subtle spotty acinar cell dropout/apoptosis (Figures 2A
dysfunction. In the studies of de Kort (12), Rangel et al. (15)     and B). In cases with predominantly monocytic inflam-
and Torrealba et al. (6) exocrine abnormalities (increase in        mation (i.e. few or no neutrophils), the interacinar inflam-
serum amylase/lipase or decrease in urine amylase lev-              mation may be inconspicuous on routine H&E stains,
els) represented the most common indication for allograft           whereas the monocyte/macrophage infiltrates can be
biopsy (55–70%) followed by combined exocrine and en-               highlighted with the performance of a CD68 immunos-
docrine abnormalities (15–20%). Isolated endocrine dys-             tain (Figures 2C and D; Refs. 6,14).
function (hyperglycemia) was a relatively rare indication         • Interacinar capillaritis
for allograft biopsy (6–8%). The unusual association be-            In more severe or advanced forms of acute AMR there
tween AMR and pancreatic panniculitis was recently re-              is dilatation and congestion of the IAC which allows for
ported (55).                                                        easier identification of marginating and intraluminal in-
                                                                    flammatory infiltrates (interacinar capillaritis). The latter
Although approximately 75% of cases of acute AMR were               is similar morphologically and presumably pathogenet-
diagnosed in the first 6 months posttransplantation, late           ically to peritubular capillaritis in renal allografts (56),
occurring cases were not unusual (average 248 days, me-             but in comparison to the renal peritubular capillaries,
dian 79 days, range 1–3331 days; Refs. 6,11–14,52), clearly         the pancreatic IAC have a less predictable distribution

American Journal of Transplantation
doi: 10.1111/j.1600-6143.2011.03670.x

                                                            A0228
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 237 of 370 PageID #:
                                    5231
Drachenberg et al.




                                                                                                     Figure 3: (A and C)
                                                                                                     Moderate acute AMR
                                                                                                     characterized by aci-
                                                                                                     nar/interacinar      inflam-
                                                                                                     mation and capillaritis.
                                                                                                     The acinar cell injury
                                                                                                     (swelling,      vacuolization
                                                                                                     and cell dropout) appears
                                                                                                     disproportionate to the
                                                                                                     extent of the inflammation.
                                                                                                     Arrowhead       (A)    marks
                                                                                                     neutrophilic      capillaritis.
                                                                                                     (B and D) Severe acute
                                                                                                     AMR represented at low
                                                                                                     magnification to show
                                                                                                     marked vascular conges-
                                                                                                     tion and confluent areas
                                                                                                     of hemorrhagic necrosis
                                                                                                     (B). Exocrine area with
                                                                                                     multicellular necrosis and
                                                                                                     mixed      interacinar/acinar
                                                                                                     inflammation (D).

  and are relatively sparse. Furthermore in fully developed       trates/capillaritis and tissue damage, as presented in
  acute AMR in pancreas allografts, extensive microvas-           Table 2.
  cular injury leads to prominent interstitial hemorrhage,
  edema and multicellular necrosis of interstitial and acinar
                                                                  Chronic active AMR
  cells making the identification of interacinar capillaritis
                                                                  Chronic exposure to circulating DSA is associated with de-
  more difficult (see later; Figure 3; Ref. 57). Identification
                                                                  velopment of graft fibrosis and graft failure (58). The his-
  of interacinar infiltrates with associated interacinar cap-
                                                                  tological diagnosis of chronic active AMR is based on the
  illaritis has been found to be strongly associated with
                                                                  following triad: (i) features of acute AMR as described in
  C4d positivity and detection of DSA (6,7,12,14). In one
                                                                  the previous section (also see Table 4; AMR diagnostic
  study capillaritis was found in >80% of biopsies with
                                                                  components), (ii) absence of features of ACMR and (iii)
  focal and diffuse C4d positivity (6).
                                                                  underlying graft fibrosis (Banff diagnostic category 6). The
• Acinar cell and overall tissue injury
                                                                  utilization of this diagnostic category presupposes that the
  In pancreatic acute AMR, there is increased acinar cell
                                                                  main cause of graft fibrosis is ongoing AMR, and there-
  injury manifested with cytoplasmic swelling and vac-
                                                                  fore requires that other causes of graft fibrosis/sclerosis
  uolization as well as apoptotic or necrotic cell dropout.
                                                                  are ruled out, such as previous episodes of ACMR. In clini-
  The identification of acinar cell injury in an otherwise
                                                                  cal practice this conclusion would be most accurate when
  bland appearing biopsy (Figures 2 and 3) should alert
                                                                  serial biopsies are available for evaluation.
  the pathologist to the possibility of subtle interacinar in-
  flammation or capillaritis, and warrants correlation with
  the C4d staining and DSA studies (6,9,12,14).                   Mixed ACMR and AMR
                                                                  A generalized increase in interstitial inflammation, both in
                                                                  septa and acini, as well as edema were found to be more
In addition to the features described earlier, very severe or     common in biopsies with C4d positivity and concurrent
advanced forms of acute AMR have morphological fea-               circulating DSA (12), which raises the possibility of cases
tures approaching those found in hyperacute rejection.            having mixed ACMR and AMR.
These findings consist of widespread vascular necrosis
and thrombosis in small or larger vessels and small or con-       Stereotypical cases of isolated AMR or ACMR can be clas-
fluent foci of parenchymal necrosis (Figures 1D, 3B and D;        sified by a systematic evaluation of the various features
Ref. 2).                                                          described in Table 3, but it is not unusual for the two pro-
                                                                  cesses to coexist in the same biopsy (mixed rejection)
Acute AMR is graded histologically (mild, moderate or             and appear with overlapping features. The pathology re-
severe) based on the extent of the interacinar infil-             port should clearly indicate the type of rejection present

                                                                                          American Journal of Transplantation
                                                                                      doi: 10.1111/j.1600-6143.2011.03670.x

                                                            A0229
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 238 of 370 PageID #:
                                    5232
                                                                                         Antibody-Mediated Rejection in the Pancreas

Table 2: Histological grading of acute antibody-mediated rejection (See Table 4∗ ∧ for other diagnostic components)
Grade I/Mild acute AMR
Well-preserved architecture, mild monocytic-macrophagic or mixed (monocytic-macrophagic/ neutrophilic) infiltrates with rare
  acinar cell damage
Grade II/Moderate acute AMR
Overall preservation of the architecture with interacinar monocytic-macrophagic or mixed
  (monocytic-macrophagic/neutrophilic) infiltrates, capillary dilatation, capillaritis, congestion, multicellular acinar cell dropout
  and extravasation of red blood cells
Grade III/Severe acute AMR
Architectural disarray, scattered inflammatory infiltrates in a background of interstitial hemorrhage, multifocal and confluent
  parenchymal necrosis, arterial and venous wall necrosis and thrombosis


(AMR, ACMR or mixed), estimate the degree of activity                          the histological grading of acute AMR (mild, moderate
(mild, moderate or severe) of each process and indicate                        or severe) are provided in a separate table (Table 2).
the extent of chronicity/graft fibrosis (stage).                            3. Chronic active AMR is based on the combination of
                                                                               acute AMR and graft sclerosis-fibrosis (Categories 4
                                                                               and 6), in the absence of ACMR (Category 3). A conclu-
Specific Considerations on the Updated                                         sive diagnosis of chronic active AMR requires C4d pos-
Banff Schema for Grading Pancreas                                              itivity, interacinar inflammation/capillaritis/acinar dam-
Allograft Rejection                                                            age and circulating DSA in addition to graft sclerosis-
                                                                               fibrosis. If only two of the AMR diagnostic elements
                                                                               are present, a diagnosis of suspicious for chronic active
 1. It is now recognized that one of the main features                         AMR can be rendered.
    of acute AMR in the pancreas is the presence of                         4. Chronic allograft arteriopathy was initially considered
    prominent acinar cell injury ranging from spotty cell                      to be an expression of T-cell-mediated allograft rejec-
    necrosis/apoptosis to confluent necrosis. Accordingly                      tion (45), but recent studies have shown that acute
    it is now stated in the schema that Grade II and                           and chronic arterial lesions can be also associated with
    III/Moderate and Severe ACMR, which can also present                       DSA and AMR (59–61). Accordingly, this lesion is now
    with prominent acinar cell injury/necrosis, require dif-                   listed as a separate morphological category (indepen-
    ferentiation from acute AMR (Table 4).                                     dent from ACMR and AMR). Recognition of chronic al-
 2. Diagnosis of acute AMR is based on a combination of                        lograft arteriopathy in biopsy samples is clinically impor-
    diagnostic components as listed in Table 4. Criteria for                   tant because it indicates ongoing (chronic) alloimmune
                                                                               injury and for its association with late graft thrombosis
Table 3: Predominance of histological features in stereotypical                (2).
ACMR and AMR                                                                5. A separate category has been created for lesions
                                    ACMR                   AMR                 specifically involving the endocrine islets. The main
                                                                               purpose of this category is the recognition of recur-
Septal infiltrates                  +++                  − to +
                                                                               rent autoimmune diabetes mellitus, characterized by
Eosinophils                      + to +++                − to +
Neutrophils                       − to ++              +/− to +++              insulitis and/or selective ß cell loss (62,63). In addi-
T-Lymphocytes                    ++ to +++              +/− to +               tion, islet deposition of Amylin (also known as islet
Macrophages                          ++                  ++++                  amyloid polypeptide (IAPP)) appearing as amorphous
Venulitis                            ++                     −                  Congo red positive material is placed in this category.
Ductitis                             ++                     −                  Amylin, a protein normally cosecreted with insulin by ß
Acinar cell injury                +/– to ++               +++                  cells, accumulates in the pancreatic islets under abnor-
Acinar inflammation               − to +++              + to +++               mal circumstances in particular hyperglycemic states
Acinitis (mononuclear             + to +++               − to+/−               (i.e. Type 2 diabetes mellitus), pancreatitis and possible
   infiltrates within the
                                                                               allograft rejection (64,65). Deposition of amylin in other-
   basement
                                                                               wise normal islets of pancreas allografts is usually as-
   membrane of
   individual acini)                                                           sociated with loss of glycemic control (hyperglycemia).
Interacinar capillaritis           − to +/–             + to +++               Acute calcineurin inhibitor toxicity (9) is also included
Intimal arteritis                     +                     +                  in this category.
Necrotizing                        − to +                 +++
   vasculitis/thrombosis                                                       The impact of AMR in pancreatic islets remains unclear.
Confluent hemorrhagic              − to ++             − to ++++               Whereas hyperglycemia was documented in early re-
   necrosis                                                                    ports of AMR (13,58), this was a rare indication for
Active transplant                      +                     +                 biopsy in subsequent larger studies (6,12,15). C4d
   arteriopathy                                                                staining in islet capillary endothelium was found in


American Journal of Transplantation
doi: 10.1111/j.1600-6143.2011.03670.x

                                                                  A0230
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 239 of 370 PageID #:
                                    5233
Drachenberg et al.

Table 4: Banff pancreas allograft rejection grading schema—update diagnostic categories#
1. Normal. Absent inflammation or inactive septal, mononuclear inflammation not involving ducts, veins, arteries or acini.
   There is no graft sclerosis. The fibrous component is limited to normal septa and its amount is proportional to the size of
   the enclosed structures (ducts and vessels). The acinar parenchyma shows no signs of atrophy or injury.
2 Indeterminate. Septal inflammation that appears active but the overall features do not fulfill the criteria for mild
   cell-mediated acute rejection
3. Acute T-cell-mediated rejection+
   - Grade I/Mild acute T-cell-mediated rejection
   Active septal inflammation (activated, blastic lymphocytes and ±eosinophils) involving septal structures: Venulitis
      (subendothelial accumulation of inflammatory cells and endothelial damage in septal veins, ductitis (epithelial
      inflammation and damage of ducts)
   and/or
   Focal acinar inflammation. No more than two inflammatory foci∧ per lobule with absent or minimal acinar cell injury
   - Grade II / Moderate acute T-cell-mediated rejection (requires differentiation from AMR)
   Multifocal (but not confluent or diffuse) acinar inflammation (≥3 foci∧ per lobule) with spotty (individual) acinar cell injury and
      dropout
   and/or
   Mild intimal arteritis (with minimal, <25% luminal compromise)
   - Grade III / Severe acute T-cell-mediated rejection (requires differentiation from AMR)
   Diffuse (widespread, extensive) acinar inflammation with focal or diffuse multicellular/confluent acinar cell necrosis
   and/or
   Moderate or severe intimal arteritis, >25% luminal compromise.
   and/or
   Transmural inflammation—Necrotizing arteritis.
4. Antibody-mediated rejection (AMR, See diagnostic components below ∗ )
   ∗ Confirmed circulating donor-specific antibody (DSA)
   ∗ Morphological evidence of tissue injury (interacinar inflammation/capillaritis, acinar cell damage
   swelling/necrosis/apoptosis/dropout, vasculitis, thrombosis)
   ∗ C4d positivity in interacinar capillaries (IAC, ≥5% of acinar lobular surface)
   Acute AMR 3 of 3 diagnostic components∗ ∧
   Consistent with acute AMR 2 of 3 diagnostic components∗ ∧
   Requires exclusion of AMR 1 of 3 diagnostic components∗
   See separate table for histological grading of acute AMR∧
   Chronic active antibody-mediated rejection: Combined features of categories 4∗ and 6 in the absence of features of
   category 3
5. Chronic allograft arteriopathy. Arterial intimal fibrosis with mononuclear cell infiltration in fibrosis.
6. Chronic allograft rejection/graft fibrosis
   - Stage I (mild graft fibrosis)
   Expansion of fibrous septa; the fibrosis occupies less than 30% of the core surface but the acinar lobules have eroded,
   irregular contours. The central lobular areas are normal.
   - Stage II (moderate graft fibrosis)
   The fibrosis occupies 30–60% of the core surface. The exocrine atrophy affects the majority of the lobules in their periphery
   (irregular contours) and in their central areas (thin fibrous strands criss-cross between individual acini).
   - Stage III (severe graft fibrosis)
   The fibrotic areas predominate and occupy more than 60% of the core surface with only isolated areas of residual acinar
   tissue and/or islets present.
7. Islet pathology
   Recurrence of autoimmune DM (insulitis and/or selective ß cell loss)
   Islet amyloid (amylin) deposition
8. Other histologic diagnosis. Pathologic changes not considered to be due acute and/or chronic rejection. For example,
   CMV pancreatitis, PTLD, etc.
#Categories 2 to 8 may be diagnosed concurrently and should be listed in the diagnosis in the order of their clinicopathological significance.
+Histological features of stereotypical ACMR and AMR, see Table 3.
∧ Histological grading of acute AMR, see Table 2.

See Ref. 9 for morphological definition of lesions of cell-mediated rejection and for list of other histological diagnosis.



    approximately 20% of samples from patients with DSA                     6. The proposed schema for diagnosis of AMR in pan-
    but this finding did not correlate with hyperglycemia (6).                 creas allografts follows the same approach as the
    In severe necrotizing AMR (as well as severe ACMR)                         Banff 09 update for diagnosis of acute AMR in kid-
    hyperglycemia typically develops, correlating with the                     ney allografts (66). Both schemas rely on the combina-
    extent of parenchymal necrosis (2,9).                                      tion of C4d positivity, presence of circulating DSA and


                                                                                                       American Journal of Transplantation
                                                                                                   doi: 10.1111/j.1600-6143.2011.03670.x

                                                                  A0231
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 240 of 370 PageID #:
                                    5234
                                                                             Antibody-Mediated Rejection in the Pancreas

    evidence of associated tissue injury for a diagnosis of      The goal of this Banff working proposal is to provide uni-
    acute AMR. In both schemas, a diagnosis of suspicious        form diagnostic criteria that can be applied both for diag-
    for AMR is rendered in the absence of any one of these       nostic and investigational purposes in pancreas transplan-
    diagnostic components (66).                                  tation. Morphological classifications such as this one have
                                                                 inherent limitations related to intra- and interobserver re-
                                                                 producibility (70). Studies are being currently undertaken
Discussion                                                       to evaluate reproducibility issues in this specific context.

AMR is a complex, dynamic process with protean clini-
copathological manifestations that range from cataclysmic        Future Direction
graft loss to various forms of allograft inflammation asso-
ciated with protracted graft sclerosis-fibrosis (67). From a     In the field of pancreas transplantation there are multiple
practical point of view, severe untreatable acute AMR can        areas of investigation that require attention, some of which
be easily diagnosed on the basis of morphological criteria       are listed below.
alone, but a systematic approach and high degree of sus-
picion are necessary in order to recognize the milder or         Clinical studies
more indolent and potentially treatable forms of the dis-
ease (9,17,45). Biopsy evaluation remains the gold stan-         • Need for better understanding of the pathogenetic
dard for the diagnosis of allograft rejection, as clinical pa-     mechanisms in AMR including better characterization
rameters lack specificity and cannot discriminate between          of the role of presensitization, role of surveillance
ACMR and AMR which require different therapeutic ap-               DSA/PRA, determination of meaningful clinical cut-offs
proaches (15).                                                     for DSA levels (e.g. highest levels vs. broader sensitiza-
                                                                   tion), potential role of circulating non-HLA antidonor anti-
Detailed histological examination, immunostaining for C4d          bodies and autoantibodies (including antiislet antibodies
and serological search for circulating DSA currently repre-        and other autoantibodies to SMA or collagen), impact of
sent the cornerstones for the diagnosis of AMR, although           AMR on the exocrine versus endocrine components and
significant questions remain with respect to determining           relationship between alloimmunity and autoimmune re-
the most adequate tools and thresholds for this diagnosis          currence.
(16,44,67). In particular, fluctuating levels of DSA (and C4d    • Single-center and multicenter studies to determine the
staining) as well as technical limitations for the identifica-     utility of protocol biopsies enabling identification and de-
tion of DSA have been problematic (36–38). However, other          termination of the significance of subclinical rejections,
promising tools are not yet available for routine diagnosis        early identification of AMR versus ACMR and refine-
(3,16,68).                                                         ment of clinicopathological correlations.

The schema proposed here relies on the combination of            Pathological studies
the currently available tools (DSA, C4d and histological find-
ings), based on their perceived strengths and limitations,       • Histopathological characterization of the inflammatory
and also their complementary value (12,45; see Table 4). A         infiltrates in AMR and ACMR (e.g. immunohistochemical
diagnosis of “suspicious for AMR” increases the sensitiv-          application of lymphoid markers) to improve diagnostic
ity of the schema by addressing the not too unlikely clini-        yield and increase data accumulation of pathophysio-
cal situation in which a complete constellation of elements        logic significance.
is not identified (i.e. only two of the three elements are       • Further refinement of the morphological characterization
present). On the other hand, the presence of C4d positiv-          of microvascular and endothelial injury and study of the
ity, DSA or tissue injury in isolation from the other elements     pathogenesis of chronic rejection/graft sclerosis.
is not considered sufficient to warrant clinical intervention
for AMR but should prompt thorough clinicopathological
correlation and close follow-up.                                 Molecular studies

Currently there is no adequate treatment for either acute        • Application to pancreas transplantation of the currently
or chronic AMR. This process is currently one of the               available tools in gene profiling, gene transcription and
most challenging problems in solid organ transplantation           proteomics to improve understanding of the patho-
(10,16,21). Interventions in pancreas AMR have followed            genetic mechanisms of allograft rejection (ACMR, AMR
the approach used in other organs, mainly consisting of            and mixed rejection) and other processes leading to graft
rabbit antithymocyte globulin, intravenous immune glob-            failure.
ulin (IVIG) and plasmapheresis with or without rituximab.        • Exploration of the potential use of limited microarray
Less well-established treatments include the addition of           analysis or multiplex polymerase chain reaction (PCR)
bortezomib and/or eculizumab, but these therapies need             for obtaining diagnostic and pathophysiologic data (e.g.
to be evaluated in formal clinical trials (69).                    PCR for Th1, Th2, Th17 cytokines or cells).

American Journal of Transplantation
doi: 10.1111/j.1600-6143.2011.03670.x

                                                           A0232
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 241 of 370 PageID #:
                                    5235
Drachenberg et al.

Individual efforts in these areas will advance understand-                    15. Rangel EB, Malheiros DM, de Castro MC, et al. Antibody-mediated
ing of basic mechanisms and enhance clinical manage-                              rejection (AMR) after pancreas and pancreas-kidney transplanta-
ment of pancreas allografts. This review and update of                            tion. Transpl Int 2010; 23: 602–610.
the Banff grading schema for AMR will hopefully provide                       16. Colvin RB. Dimensions of antibody-mediated rejection. Am J
                                                                                  Transplant 2010; 10: 1509–1510.
standardization, improve diagnosis and understanding and
                                                                              17. Colvin RB. Antibody-mediated renal allograft rejection: Diagnosis
help elucidate mechanisms of graft failure as well as target
                                                                                  and pathogenesis. J Am Soc Nephrol 2007; 18: 1046–1056.
interventions for improving long-term outcomes.                               18. Gaber LW. Pancreas allograft biopsies in the management of pan-
                                                                                  creas transplant recipients: Histopathologic review and clinical cor-
Disclosure                                                                        relations. Arch Pathol Lab Med 2007; 131: 1192–1199.
                                                                              19. Fabio V, Daniele F, Monica DD, et al. Pancreas rejection after pan-
The authors of this manuscript have no conflicts of inter-                        demic influenzavirus A(H(1) N(1)) vaccination or infection: A report
                                                                                  of two cases. Transpl Int 2011; 24: e28–e29.
est to disclose, as described by the American Journal of
                                                                              20. Zanone MM, Favaro E, Quadri R, et al. Association of cy-
Transplantation.
                                                                                  tomegalovirus infections with recurrence of humoral and cellular
                                                                                  autoimmunity to islet autoantigens and of type 1 diabetes in a
References                                                                        pancreas transplanted patient. Transpl Int 2010; 23: 333–337.
                                                                              21. Einecke G, Sis B, Reeve J, et al. Antibody-mediated microcircula-
 1. Gruessner AC, Sutherland DE, Gruessner RW. Pancreas transplan-                tion injury is the major cause of late kidney transplant failure. Am
    tation in the United States: A review. Curr Opin Organ Transplant             J Transplant 2009; 9: 2520–2531.
    2010; 15: 93–101.                                                         22. Papadimitriou JC, Drachenberg CB, Munivenkatappa R, et al.
 2. Drachenberg CB, Papadimitriou JC, Farney A, et al. Pancreas trans-            Glomerular inflammation in renal allografts biopsies after the first
    plantation: The histologic morphology of graft loss and clinical cor-         year: Cell types and relationship with antibody-mediated rejection
    relations. Transplantation 2001; 71: 1784–1791.                               and graft outcome. Transplantation 2010; 90: 1478–1485.
 3. Luan FL, Trillsch F, Henger A, et al. A pilot study of gene expression-   23. Everly MJ, Rebellato LM, Ozawa M, et al. Beyond histology: Low-
    based categorization of pancreas transplant biopsies. Transplanta-            ering human leukocyte antigen antibody to improve renal allograft
    tion 2009; 87: 222–226.                                                       survival in acute rejection. Transplantation 2010; 89: 962–967.
 4. Nakhleh RE, Sutherland DE. Biopsies from pancreas allografts at           24. Terasaki PI. The review by Kwun and Knechtle-“can it B?” -asks
    time of dysfunction: Pathologic comparison of allografts which ulti-          whether B cells are responsible for chronic rejection of transplants.
    mately failed versus those which continued to function. Transplant            Transplantation 2009; 88; 978–979.
    Proc 1993; 25(1 Pt 2): 1194–1195.                                         25. Porcheray F, DeVito J, Yeap BY, et al. Chronic humoral rejection
 5. Papadimitriou JC, Drachenberg CB, Klassen DK, et al. Histological             of human kidney allografts associates with broad autoantibody
    grading of chronic pancreas allograft rejection/graft sclerosis. Am           responses. Transplantation 2010; 89: 1239–1246.
    J Transplant 2003; 3: 599–605.                                            26. Pelletier RP, Hennessy PK, Adams PW, et al. Clinical significance
 6. Torrealba JR, Samaniego M, Pascual J, et al. C4d-positive interaci-           of MHC-reactive alloantibodies that develop after kidney or kidney-
    nar capillaries correlates with donor-specific antibody-mediated              pancreas transplantation. Am J Transplant 2002; 2: 134–141.
    rejection in pancreas allografts. Transplantation 2008; 86: 1849–         27. Daar AS, Fuggle SV, Fabre JW, et al. The detailed distribution of
    1856.                                                                         MHC Class II antigens in normal human organs. Transplantation
 7. Troxell ML, Koslin DB, Norman D, et al. Pancreas allograft rejec-             1984; 38: 293–298.
    tion: Analysis of concurrent renal allograft biopsies and posttherapy     28. Daar AS, Fuggle SV, Fabre JW, et al. The detailed distribution of
    follow-up biopsies. Transplantation 2010; 90: 75–84.                          HLA-A, B, C antigens in normal human organs. Transplantation
 8. Drachenberg CB, Papadimitriou JC, Klassen DK, et al. Evaluation of            1984; 38: 287–292.
    pancreas transplant needle biopsy: Reproducibility and revision of        29. Fleming KA, McMichael A, Morton JA, et al. Distribution of HLA
    histologic grading system. Transplantation 1997; 63: 1579–1586.               class 1 antigens in normal human tissue and in mammary cancer.
 9. Drachenberg CB, Odorico J, Demetris AJ, et al. Banff schema for               J Clin Pathol 1981; 34: 779–784.
    grading pancreas allograft rejection: Working proposal by a multi-        30. Jackson AM, Connolly JE, Matsumoto S, et al. Evidence for in-
    disciplinary international consensus panel. Am J Transplant 2008;             duced expression of HLA Class II on human islets: Possible mecha-
    8: 1237–1249.                                                                 nism for HLA sensitization in transplant recipients. Transplantation
10. Waki K, Terasaki PI, Kadowaki T. Long term pancreas allograft                 2009; 87: 500–506.
    survival in simultaneous pancreas kidney transplantation by era:          31. Pavlovic D, van de Winkel M, van der Auwera B, et al. Effect of
    UNOS registry analysis. Diabetes Care 2010; 33: 1789–1791.                    interferon-gamma and glucose on major histocompatibility com-
11. Pascual J, Samaniego MD, Torrealba JR, et al. Antibody-mediated               plex class I and class II expression by pancreatic beta- and non-
    rejection of the kidney after simultaneous pancreas-kidney trans-             beta-cells. J Clin Endocrinol Metab 1997; 82: 2329–2336.
    plantation. J Am Soc Nephrol 2008; 19: 812–824.                           32. Pujol-Borrell R, Todd I, Doshi M, Gray D, et al. Differential expres-
12. de Kort H, Munivenkatappa RB, Berger SP, et al. Pancreas allograft            sion and regulation of MHC products in the endocrine and exocrine
    biopsies with positive C4d staining and anti-donor antibodies re-             cells of the human pancreas. Clin Exp Immunol 1986; 65: 128–
    lated to worse outcome for patients. Am J Transplant 2010; 10:                139.
    1660–1667.                                                                33. Steiniger B, Klempnauer J, Wonigeit K. Altered distribution of class
13. Melcher ML, Olson JL, Baxter-Lowe LA, et al. Antibody-mediated                I and class II MHC antigens during acute pancreas allograft rejec-
    rejection of a pancreas allograft. Am J Transplant 2006; 6: 423–428.          tion in the rat. Transplantation 1985; 40: 234–239.
14. Munivenkatappa RB, Philosophe B, Papadimitriou JC, et al. In-             34. Foulis AK, Farquharson MA, Hardman R. Aberrant expression of
    teracinar c4d staining in pancreas allografts. Transplantation 2009;          class II major histocompatibility complex molecules by B cells
    88: 145–146.                                                                  and hyperexpression of class I major histocompatibility complex



                                                                                                          American Journal of Transplantation
                                                                                                      doi: 10.1111/j.1600-6143.2011.03670.x

                                                                        A0233
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 242 of 370 PageID #:
                                    5236
                                                                                                        Antibody-Mediated Rejection in the Pancreas

              molecules by insulin containing islets in type 1 (insulin-dependent)       53. Litmathe J, Bektas H, Jorns A, et al. Time frame of pancreas
              diabetes mellitus. Diabetologia 1987; 30: 333–343.                             allograft rejection: An immunogenetic analysis in MHC-disparate,
      35.     Gaston RS, Cecka JM, Kasiske BL, et al. Evidence for antibody-                 presensitized inbred rat strains. Transplant Proc 2003; 35: 3147–
              mediated injury as a major determinant of late kidney allograft                3152.
              failure. Transplantation 2010; 90: 68–74.                                  54. Pascual J, Pirsch JD, Odorico JS, et al. Alemtuzumab induction and
      36.     Howell WM, Harmer A, Briggs D, et al. British Society for Histo-               antibody-mediated kidney rejection after simultaneous pancreas-
              compatibility & Immunogenetics and British Transplantation Soci-               kidney transplantation. Transplantation 2009; 87: 125–132.
              ety guidelines for the detection and characterisation of clinically rel-   55. Prikis M, Norman D, Rayhill S, et al. Preserved endocrine func-
              evant antibodies in allotransplantation. Int J Immunogenet 2010;               tion in a pancreas transplant recipient with pancreatic panniculitis
              37: 435–437.                                                                   and antibody-mediated rejection. Am J Transplant 2010; 10: 2717–
      37.     Zeevi A, Lunz JG, 3rd, Shapiro R, et al. Emerging role of donor-               2722.
              specific anti-human leukocyte antigen antibody determination for           56. Gibson IW, Gwinner W, Brocker V, et al. Peritubular capillari-
              clinical management after solid organ transplantation. Hum Im-                 tis in renal allografts: Prevalence, scoring system, reproducibility
              munol 2009; 70: 645–650.                                                       and clinicopathological correlates. Am J Transplant 2008; 8: 819–
      38.     Leffell MS, Zachary AA. Antiallograft antibodies: Relevance, detec-            825.
              tion, and monitoring. Curr Opin Organ Transplant 2010; 15: 2–7.            57. Liptak P, Kemeny E, Morvay Z, et al. Peritubular capillary damage
      39.     Zou Y, Stastny P, Susal C, et al. Antibodies against MICA antigens             in acute humoral rejection: An ultrastructural study on human renal
              and kidney-transplant rejection. N Engl J Med 2007; 357: 1293–                 allografts. Am J Transplant 2005; 5: 2870–2876.
              1300.                                                                      58. Carbajal R, Karam G, Renaudin K, et al. Specific humoral rejec-
      40.     Feucht HE, Opelz G. The humoral immune response towards HLA                    tion of a pancreas allograft in a recipient of pancreas after kidney
              class II determinants in renal transplantation. Kidney Int 1996; 50:           transplantation. Nephrol Dial Transplant 2007; 22: 942–944.
              1464–1475.                                                                 59. Hirohashi T, Uehara S, Chase CM, et al. Complement independent
      41.     Minami K, Murata K, Lee CY, et al. C4d deposition and clearance in             antibody-mediated endarteritis and transplant arteriopathy in mice.
              cardiac transplants correlates with alloantibody levels and rejection          Am J Transplant 2010; 10: 510–517.
              in rats. Am J Transplant 2006; 6(5 Pt 1): 923–932.                         60. Shimizu T, Ishida H, Shirakawa H, et al. Clinicopathological analysis
      42.     Halloran PF, de Freitas DG, Einecke G, et al. The molecular pheno-             of acute vascular rejection cases after renal transplantation. Clin
              type of kidney transplants. Am J Transplant 2010; 10: 2215–2222.               Transplant 2010; 24(Suppl 22): 22–26.
      43.     Sis B, Halloran PF. Endothelial transcripts uncover a previously           61. Sis B, Einecke G, Chang J, et al. Cluster analysis of lesions in
              unknown phenotype: C4d-negative antibody-mediated rejection.                   nonselected kidney transplant biopsies: Microcirculation changes,
              Curr Opin Organ Transplant 2010; 15: 42–48.                                    tubulointerstitial inflammation and scarring. Am J Transplant 2010;
      44.     Loupy A, Hill GS, Suberbielle C, et al. Significance of C4d Banff              10: 421–430.
              scores in early protocol biopsies of kidney transplant recipients          62. Vendrame F, Pileggi A, Laughlin E, et al. Recurrence of type 1
              with preformed donor-specific antibodies (DSA). Am J Transplant                diabetes after simultaneous pancreas-kidney transplantation, de-
              2011; 11: 56–65.                                                               spite immunosuppression, is associated with autoantibodies and
      45.     Solez K, Colvin RB, Racusen LC, et al. Banff 07 classification of re-          pathogenic autoreactive CD4 T-cells. Diabetes 2010; 59: 947–957.
              nal allograft pathology: Updates and future directions. Am J Trans-        63. Tyden G, Reinholt FP, Sundkvist G, et al. Recurrence of autoim-
              plant 2008; 8: 753–760.                                                        mune diabetes mellitus in recipients of cadaveric pancreatic grafts.
      46.     Miller DV, Roden AC, Gamez JD, et al. Detection of C4d deposition              N Engl J Med 1996; 335: 860–863.
              in cardiac allografts: A comparative study of immunofluorescence           64. Cai K, Qi D, Wang O, et al. TNF-alpha acutely upregulates amylin
              and immunoperoxidase methods. Arch Pathol Lab Med 2010; 134:                   expression in murine pancreatic beta cells. Diabetologia 2011; 54:
              1679–1684.                                                                     617–626.
      47.     Haririan A, Kiangkitiwan B, Kukuruga D, et al. The impact of c4d           65. Jaikaran ET, Clark A. Islet amyloid and type 2 diabetes: From
              pattern and donor-specific antibody on graft survival in recipients            molecular misfolding to islet pathophysiology. Biochim Biophys
              requiring indication renal allograft biopsy. Am J Transplant 2009;             Acta 2001; 1537: 179–203.
              9: 2758–2767.                                                              66. Sis B, Mengel M, Haas M, et al. Banff ‘09 meeting report: Antibody
      48.     Troppmann C, Gruessner AC, Benedetti E, et al. Vascular graft                  mediated graft deterioration and implementation of Banff working
              thrombosis after pancreatic transplantation: Univariate and multi-             groups. Am J Transplant 2010; 10: 464–471.
              variate operative and nonoperative risk factor analysis. J Am Coll         67. Halloran PF, de Freitas DG, Einecke G, et al. An integrated view of
              Surg 1996; 182: 285–316.                                                       molecular changes, histopathology and outcomes in kidney trans-
      49.     Sibley RK. Pancreas transplantation. In: Sale GE, ed. The pathology            plants. Am J Transplant 2010; 10: 2223–2230.
              of organ transplantation. Boston: Butterworth Publishers, 1990:            68. Sis B, Jhangri GS, Bunnag S, et al. Endothelial gene expression in
              179–215.                                                                       kidney transplants with alloantibody indicates antibody-mediated
      50.     Hawthorne WJ, Griffin AD, Lau H, et al. Experimental hypera-                   damage despite lack of C4d staining. Am J Transplant 2009; 9:
              cute rejection in pancreas allotransplants. Transplantation 1996;              2312–2323.
              62: 324–329.                                                               69. Stegall MD, Gloor JM. Deciphering antibody-mediated rejection:
      51.     Heilman RL, Chakkera H, Mazur M, et al. Outcomes of simulta-                   New insights into mechanisms and treatment. Curr Opin Organ
              neous kidney-pancreas transplantation with positive cross-match.               Transplant 2010; 15: 8–10.
              Transplant Proc 2009; 41: 303–306.                                         70. Mengel M, Sis B, Halloran PF. SWOT analysis of Banff: Strengths,
      52.     Khwaja K, Wijkstrom M, Gruessner A, et al. Pancreas transplan-                 weaknesses, opportunities and threats of the international Banff
              tation in crossmatch-positive recipients. Clin Transplant 2003; 17:            consensus process and classification system for renal allograft
              242–248.                                                                       pathology. Am J Transplant 2007; 7: 2221–2226.




      American Journal of Transplantation
      doi: 10.1111/j.1600-6143.2011.03670.x




 View publication stats


                                                                                A0234
                                                                                                                                                                                          Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 243 of 370 PageID #:
                                                                                                                                                                                                                              5237
                                                                                                                                                                                          0041-1337/03/7508-1241/0
                                                                                                                                                                                          TRANSPLANTATION                                                                                     Vol. 75, 1241–1248, No. 8, April 27, 2003
                                                                                                                                                                                          Copyright © 2003 by Lippincott Williams & Wilkins, Inc.                                                                    Printed in U.S.A.


                                                                                                                                                                                            A SCHEMA FOR HISTOLOGIC GRADING OF SMALL INTESTINE
                                                                                                                                                                                                        ALLOGRAFT ACUTE REJECTION
                                                                                                                                                                                                                                           TONG WU,1,3 KAREEM ABU-ELMAGD,2 GEOFFY BOND,2 MICHAEL A. NALESNIK,1
                                                                                                                                                                                                                                                                    PARMJEET RANDHAWA,1 AND A. JAKE DEMETRIS1
                                                                                                                                                                                            Background. Histologic evaluation of small bowel                     curate diagnosis and treatment of acute rejection are critical
                                                                                                                                                                                          allograft biopsies is important for the diagnosis of                   for posttransplant patient care.
                                                                                                                                                                                          acute rejection. However, a standard histologic                           The diagnosis of intestinal ACR requires close correlation
                                                                                                                                                                                          schema to grade the severity of intestinal acute rejec-                of clinical, endoscopic, and pathologic findings. The clinical
                                                                                                                                                                                          tion is not currently available. The primary goal of                   symptoms of intestinal ACR include fever, nausea, vomiting,
                                                                                                                                                                                          this study was to develop a histologic grading system
                                                                                                                                                                                                                                                                 increased stomal output, abdominal pain, and distension. In
                                                                                                                                                                                          for the diagnosis of small bowel allograft acute
Downloaded from http://journals.lww.com/transplantjournal by BhDMf5ePHKav1zEoum1tQfN4a+kJLhEZgbsIHo4XMi0hCywCX1AWnYQp/IlQrHD3i3D0OdRyi7TvSFl4Cf3VC1y0abggQZXdgGj2MwlZLeI= on 03/31/2021




                                                                                                                                                                                          rejection.                                                             severe cases, acute rejection may manifest as septic shock,
                                                                                                                                                                                            Methods. We evaluated 3268 small bowel allograft                     with metabolic acidosis, hypotension, and adult respiratory
                                                                                                                                                                                          biopsies obtained from adult patients who underwent                    distress syndrome, which likely results from loss of mucosal
                                                                                                                                                                                          small bowel transplantation at the University of Pitts-                integrity and bacterial translocation across the intestinal
                                                                                                                                                                                          burgh Medical Center between 1990 and 1999. A histo-                   wall. The endoscopic appearances of intestinal ACR range
                                                                                                                                                                                          logic grading system was proposed and validated by                     from edema and hyperemia in mild cases to granularity, loss
                                                                                                                                                                                          retrospective correlation with clinical outcomes.                      of the fine mucosal vascular pattern, diminished peristalsis,
                                                                                                                                                                                            Results. Among the 3268 biopsies, 180 acute rejection                and mucosal ulceration in more severe cases. The final diag-
                                                                                                                                                                                          episodes were diagnosed (88 indeterminate, 74 mild,
                                                                                                                                                                                                                                                                 nosis depends on histologic analysis of endoscopy-guided mu-
                                                                                                                                                                                          14 moderate, and 4 severe). All four histologically di-
                                                                                                                                                                                          agnosed, severe acute rejection episodes resulted in                   cosal biopsy specimens. The major histopathologic changes of
                                                                                                                                                                                          graft failure before resolution, despite aggressive im-                intestinal ACR were documented in previous studies (8, 9)
                                                                                                                                                                                          munosuppressive therapy. Four of the 14 moderate                       and include varying degrees of (1) infiltration by a mixed but
                                                                                                                                                                                          acute rejection episodes were associated with unfa-                    primarily mononuclear inflammatory population, including
                                                                                                                                                                                          vorable clinical outcomes. In contrast, the 74 mild and                blastic or activated lymphocytes; (2) crypt injury (character-
                                                                                                                                                                                          88 indeterminate acute rejection episodes were not                     ized by cytoplasmic basophilia, nuclear enlargement and hy-
                                                                                                                                                                                          associated with unfavorable clinical outcomes. Statis-                 perchromasia, decreased cell height, mucin depletion, and
                                                                                                                                                                                          tical analysis for trend revealed that grades indicating               loss of Paneth’s cells); (3) increases in the number of crypt
                                                                                                                                                                                          more severe acute rejection episodes were associated                   apoptotic bodies; and (4) distortion of villous and crypt
                                                                                                                                                                                          with a greater probability of unfavorable outcomes
                                                                                                                                                                                                                                                                 architecture.
                                                                                                                                                                                          (P<0.01). In addition, there was good overall agree-
                                                                                                                                                                                          ment among different pathologists regarding the diag-                     The treatment options for intestinal ACR depend on its
                                                                                                                                                                                          nosis of acute rejection using the proposed schema,                    severity, which is assessed by histologic grading of the rejec-
                                                                                                                                                                                          suggesting that this system is practical.                              tion with clinical and endoscopic correlation. For example,
                                                                                                                                                                                            Conclusions. This study provides a reliable predic-                  whereas relatively mild acute rejection usually requires an
                                                                                                                                                                                          tive schema for assessment of the severity of human                    increase in basal immunosuppressive drug treatment with
                                                                                                                                                                                          small bowel acute rejection.                                           close clinical observation, more aggressive immunosuppres-
                                                                                                                                                                                                                                                                 sive therapy should be initiated for moderate or severe epi-
                                                                                                                                                                                                                                                                 sodes of acute rejection. Therefore, accurate grading of acute
                                                                                                                                                                                             Small bowel transplantation is being increasingly per-              rejection is extremely important for successful patient treat-
                                                                                                                                                                                          formed to treat patients with irreversible intestinal failure or       ment. Histopathologic grading of acute rejection has not yet
                                                                                                                                                                                          short-bowel syndrome (1–7). Acute cellular rejection (ACR) is          been addressed in detail, however, and no standard criteria
                                                                                                                                                                                          the major cause of intestinal graft failure after transplanta-         are available for assessment of the grade of intestinal ACR.
                                                                                                                                                                                          tion (8). If not treated early, intestinal ACR can rapidly             The major goal of this study was to develop a reliable, prac-
                                                                                                                                                                                          increase in severity and cause graft failure and death. In fact,       tical histologic grading system for pathologic evaluation of
                                                                                                                                                                                          despite aggressive immunosuppressive therapy, most pa-                 human intestinal ACR. On the basis of results from animal
                                                                                                                                                                                          tients with histologically diagnosed severe acute rejection            intestinal transplantation studies (10 –12) and clinical expe-
                                                                                                                                                                                          experience progression to graft loss or death. Therefore, ac-          rience in evaluating thousands of small bowel allograft biop-
                                                                                                                                                                                                                                                                 sies in our institution (8), we proposed a pathologic grading
                                                                                                                                                                                             1
                                                                                                                                                                                               Department of Pathology, Thomas E. Starzl Transplantation         system for the diagnosis of intestinal ACR. This system was
                                                                                                                                                                                          Institute, University of Pittsburgh School of Medicine, Pittsburgh,    used to retrospectively evaluate 3,268 small bowel allograft
                                                                                                                                                                                          PA.                                                                    biopsies from 52 adult patients who underwent intestinal
                                                                                                                                                                                             2
                                                                                                                                                                                               Department of Surgery, Thomas E. Starzl Transplantation In-
                                                                                                                                                                                                                                                                 transplantation between 1990 and 1999 at the Thomas E.
                                                                                                                                                                                          stitute, University of Pittsburgh School of Medicine, Pittsburgh, PA.
                                                                                                                                                                                             3
                                                                                                                                                                                               Address correspondence to: Tong Wu, M.D., Ph.D., Department
                                                                                                                                                                                                                                                                 Starzl Transplant Institute, University of Pittsburgh Medi-
                                                                                                                                                                                          of Pathology, Thomas E. Starzl Transplantation Institute, Univer-      cal Center. The histologic grades determined were then cor-
                                                                                                                                                                                          sity of Pittsburgh School of Medicine, Presbyterian University Hos-    related with clinical events, including immunosuppressive
                                                                                                                                                                                          pital C902, 200 Lothrop Street, Pittsburgh, PA 15213. E-mail:          therapy and graft and patient outcomes. Our results indicate
                                                                                                                                                                                          wut@msx.upmc.edu.                                                      that the proposed grading system is accurate in the diagnosis
                                                                                                                                                                                          DOI: 10.1097/01.TP.0000062840.49159.2F                              1241




                                                                                                                                                                                                                                                        A0235
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 244 of 370 PageID #:
                                    5238
1242                                                        TRANSPLANTATION                                                        Vol. 75, No. 8

of intestinal ACR and is practical for routine histologic eval-                                   Histologic Evaluations
uation of intestinal allograft specimens.                                    All pathologic specimens from the 55 intestinal allografts were
                                                                          reviewed, including 3268 small intestinal mucosal biopsies. The his-
                    MATERIALS AND METHODS                                 tologic specimens were routinely fixed in formalin and embedded in
                                                                          paraffin, from which 2 to 18 hematoxylin-eosin–stained sections
                          Patient Population
                                                                          were obtained, from two or more levels in the blocks. Samples were
   During the 9-year period between May 1990 and June 1999, 52            obtained from deeper levels as indicated. For each specimen, the
adult patients (26 male and 26 female patients; age range, 19 –58         major histologic features, including architectural distortion (villous
years) underwent orthotopic intestinal transplantation at the Uni-        blunting, as determined in the best-oriented sections), crypt epithe-
versity of Pittsburgh Medical Center. The patient demographic char-       lial injury (characterized by cytoplasmic basophilia, nuclear enlarge-
acteristics, types of procedures, and causes of intestinal failure are    ment and hyperchromasia, decreased cell height, and mucin deple-
summarized in Table 1. Baseline immunosuppressive therapy con-            tion), inflammatory infiltration of the lamina propria and the
sisted of administration of tacrolimus and corticosteroids (1). Details   constituent cell types, presence and cell type of crypt intraepithelial
of graft procurement, surgical procedures, tacrolimus-based immu-         infiltration (cryptitis), lamina propria fibrosis, granulation tissue,
nosuppressive therapy, and patient treatment were reported previ-         and luminal fibrinopurulent inflammatory exudation (pseudomem-
ously (1, 2). Surveillance allograft endoscopy was generally per-         brane), were semiquantitatively assessed. In addition, the specimens
formed once or twice per week for the first 3 months and as clinically    were carefully examined for viral infections, luminal organisms, and
indicated thereafter. Multiple random, endoscopy-guided biopsies          submucosal abnormalities. Apoptotic bodies within the crypt epithe-
were routinely obtained from the small intestinal allograft (most         lium were identified and quantified. Apoptotic bodies were defined as
often from the ileum) for histologic evaluation. Each biopsy specimen     rounded vacuoles containing fragments of karyorrhectic nuclear de-
consisted of one to five separate mucosal fragments (median of            bris and cytoplasm and were distinguished from small isolated frag-
three). The relevant clinical features and course of each patient were    ments of nuclear chromatin and intraepithelial neutrophils and eo-
retrieved from our computerized database, and missing data were           sinophils. These bodies were counted by scanning the specimen at
obtained in reviews of patient flow sheets and medical records.           medium power, to identify areas of greatest concentration, and then
Complete follow-up data were available through the completion of          tallying the total numbers in 10 consecutive crypts (regardless of
the study (June 30, 1999).                                                crypt orientation), including more than one level if necessary.
                                                                             Slides from all biopsy specimens were reviewed at least twice by at
                                                                          least two pathologists. Histologic features relevant to acute rejection
   TABLE 1. Demographic summary of patients with small                    were compiled during the initial review; and a list of biopsy features
                  intestine transplants                                   of rejection was recorded by the second pathologist. Ambiguous or
                                                                          difficult cases were further reviewed using a multihead microscope
No. of patients                                        52
                                                                          by three or four pathologists. Attention was focused on changes
Gender (male:female)                                  26:26
                                                                          related to rejection (see later discussion).
Age range (yr)                                       19–58
Types of grafts (55 grafts, with 3 cases of                                    Histologic Criteria for Grading of Acute Cellular Rejection
    retransplantation)
  Isolated intestine                        29 (including colon in 8)        The proposed histologic grading system for small bowel allograft
  Small bowel/liver                                    16                 biopsies is based on previous animal studies (10 –12) and our clinical
  Small bowel/pancreas                                  1                 experience in the evaluation of thousands of small bowel allograft
  Multivisceral                             9 (including colon in 4)      biopsy specimens (8). The histologic criteria for grading intestinal
Causes of intestinal failure (no. of cases)                               ACR are summarized (Table 2).
  Vascular thrombosis                                  17                    Indeterminate for acute rejection. Indeterminate for acute rejec-
  Crohn’s disease                                      12                 tion is defined by the variable presence of the three main features of
  Abdominal trauma                                      7                 acute rejection (infiltration by a mixed but primarily mononuclear
  Mesenteric fibromatosis                               5                 inflammatory population, including blastic or activated lymphocytes;
  Volvulus                                              3                 crypt injury; and increased numbers of crypt apoptotic bodies), which
  Surgical adhesions                                    2                 are usually focal and do not meet the criteria for mild acute rejection.
  Radiation-induced enteritis                           2                 The inflammatory infiltrate is usually minimal and localized. Al-
  Familial polyposis                                    2                 though the mucosa is intact, crypt epithelial injury is often present.
  Pseudo-obstruction                                    1                 There is a variable increase in crypt epithelial apoptosis but usually
  Metastatic gastrinoma                                 1                 with less than 6 apoptotic bodies per 10 crypts (Fig. 1). Indeterminate
                                                                          for acute rejection should be used only when the biopsy demonstrates


                          TABLE 2. Histologic criteria for grading of small bowel allograft acute rejectiona
           Grade                                                                Major Histologic Findings
Indeterminate for ACR                  Minimal localized inflammatory infiltrate, minimal crypt epithelial injury, increased crypt
                                         epithelial apoptosis (usually with ⬍6 apoptotic bodies/10 crypts), no to minimal architectural
                                         distortion, no mucosal ulceration, changes insufficient for the diagnosis of mild acute rejection
Mild ACR                               Mild localized inflammatory infiltrate with activated lymphocytes, mild crypt epithelial injury,
                                         increased crypt epithelial apoptosis (usually with ⬎6 apoptotic bodies/10 crypts), mild
                                         architectural distortion, no mucosal ulceration
Moderate ACR                           Widely dispersed inflammatory infiltrate in lamina propria, diffuse crypt epithelial injury,
                                         increased crypt apoptosis with focal confluent apoptosis, more prominent architectural distortion;
                                         possible mild to moderate intimal arteritis; no mucosal ulceration
Severe ACR                             Features of moderate ACR plus mucosal ulceration; possible severe intimal arteritis or transmural
                                         arteritis may be seen
  a
      ACR, acute cellular rejection.




                                                                 A0236
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 245 of 370 PageID #:
                                    5239
April 27, 2003                                                   WU ET AL.                                                               1243




FIGURE 1. Indeterminate for acute
rejection. The lamina propria is in-
filtrated by a heterogeneous popula-
tion of mononuclear cells composed
of blastic and small lymphocytes,
plasma cells, and plasmacytoid lym-
phocytes. There is focal minimal
crypt damage and apoptotic bodies
(arrow) (hematoxylin-eosin; magni-
fication: ⴛ200 in A, ⴛ400 in B). The
apoptotic body count is usually less
than 6 apoptotic bodies per 10
crypts.




features of acute rejection with degrees of inflammation, epithelial     slightly distorted because of expansion of the lamina propria by
injury, and apoptosis that are lesser than those for mild acute rejec-   inflammatory infiltration (Fig. 2).
tion; it should not be applied to nonrejection processes when the           Moderate acute rejection. In moderate acute rejection, the inflam-
diagnosis is not clear.                                                  matory infiltrate is widely dispersed within the lamina propria.
   Mild acute rejection. Mild acute rejection is characterized by a      Crypt damage is distributed more diffusely than in mild acute rejec-
generally mild and localized inflammatory infiltrate, which tends to     tion, and the villi tend to exhibit a greater degree of flattening. The
be concentrated around small venules in the lamina propria. The          number of apoptotic bodies is greater than in mild acute rejection,
mucosa is intact, but the crypt epithelium displays evidence of in-      usually with focal “confluent apoptosis.” Mild to moderate intimal
jury, including mucin depletion, cytoplasmic basophilia, decreased       arteritis may be observed. The mucosa remains intact without ulcer-
cell height, nuclear enlargement and hyperchromasia, and inflam-         ation, although focal superficial erosions can be present (Fig. 3).
matory infiltration. Crypt epithelial apoptosis is increased, usually       Severe acute rejection. Severe acute rejection is distinguished by a
with more than 6 apoptotic bodies per 10 crypts. If sampled in the       marked degree of crypt damage and mucosal ulceration. As a conse-
biopsy specimen, preexisting lymphoid aggregates (Peyer’s patches)       quence of the mucosal destruction, luminal contents gain access to
demonstrate an intense accumulation of activated lymphocytes. The        the submucosa, prompting a neutrophil-rich infiltrate and an over-
villi are variably shortened, and the architectural features may be      lying fibropurulent (pseudomembranous) exudate, with widespread




                                                                 A0237
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 246 of 370 PageID #:
                                    5240
1244                                                        TRANSPLANTATION                                                         Vol. 75, No. 8




                                                                                                         FIGURE 2. Mild acute rejection. (A)
                                                                                                         The villi are shortened and the ar-
                                                                                                         chitectural features are distorted
                                                                                                         because of expansion of the lamina
                                                                                                         propria by the heterogeneous
                                                                                                         mononuclear cell infiltrate (left).
                                                                                                         The crypts exhibit features of epi-
                                                                                                         thelial injury and scattered apo-
                                                                                                         ptotic bodies (arrows) (hematoxy-
                                                                                                         lin-eosin; magnification ⴛ100). (B)
                                                                                                         Lamina propria mononuclear in-
                                                                                                         flammation, crypt epithelial in-
                                                                                                         jury, and apoptotic bodies (arrows)
                                                                                                         (clear spaces with fragmented nu-
                                                                                                         clear debris) (hematoxylin-eosin;
                                                                                                         magnification ⴛ400). The apopto-
                                                                                                         tic body count in mild acute rejec-
                                                                                                         tion is usually more than six apop-
                                                                                                         totic bodies per 10 crypts.




mucosal sloughing as the final result. The adjacent viable epithelium     the presence of any one of the following: (1) the rejection resulted in
usually exhibits rejection-associated changes, such as crypt epithe-      graft failure (death or retransplantation) before resolution; (2) OKT3
lial damage and abundant apoptosis (Fig. 4). Severe intimal arteritis     or antithymoglobulin was required for the treatment of acute rejection;
or transmural arteritis may be observed.                                  or (3) complete resolution of the episode failed to occur within 21 days.

               Prognostic Use of the Grading System                                         Reliability of the Grading System
   To evaluate the ability of the proposed acute rejection grading           Sixty-five posttransplantation small bowel biopsy specimens were
system to predict an unfavorable outcome, the histologic diagnoses of
                                                                          randomly selected and reviewed by four pathologists. Before review-
acute rejection episodes were retrospectively correlated with the
                                                                          ing the slides, the pathologists agreed on the histologic grading
clinical outcomes and treatments. A biopsy was defined as represent-
                                                                          criteria. Each participating pathologist rendered a final histologic
ing an acute rejection episode if the biopsy specimen was the first one   diagnosis on the basis of the standard criteria.
to be histologically diagnosed as acute rejection. A new rejection
episode was defined by newly developed clinical symptoms and doc-
                                                                                                   Statistical Analyses
umentation of new histologic features of ACR with at least one
normal mucosal biopsy between the rejection episodes. For endpoint          The ability of the grading system to predict an unfavorable out-
analysis, patients were divided into groups with favorable or unfa-       come was assessed with the chi-square test for trend, using the
vorable outcomes. Objective unfavorable outcomes were defined by          definitions for unfavorable outcomes. The agreement among pathol-




                                                                 A0238
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 247 of 370 PageID #:
                                    5241
April 27, 2003                                               WU ET AL.                                                           1245




FIGURE 3. Moderate acute rejec-
tion. Crypt damage and apoptosis
are distributed more diffusely
than in mild acute rejection. The
number of apoptotic bodies is
greater than in mild acute rejec-
tion, with focal confluent apopto-
sis (arrows). The mucosa is usually
intact, without ulceration (hema-
toxylin-eosin; magnification ⴛ200).




ogists regarding the histologic diagnosis of ACR was analyzed with   opinion was recorded. A biopsy was defined as representing an
multirater kappa analysis.                                           acute rejection episode if the biopsy specimen was the first one
                                                                     to be histologically diagnosed as acute rejection. A new rejection
                           RESULTS
                                                                     episode was defined on the basis of newly developed clinical
      Histologic Diagnosis of Acute Cellular Rejection               symptoms and documentation of new histologic features of
   The histologic diagnosis and grading of ACR were performed        ACR, with at least one normal mucosal biopsy between the
after careful evaluation of 3268 mucosal biopsies from 55 small      rejection episodes. On the basis of the aforementioned criteria,
intestinal allografts. The initial histologic diagnosis for each     180 episodes of ACR were histologically diagnosed, among
biopsy specimen was established by the primary pathologist           which were 88 (49%) episodes of indeterminate for ACR, 74
during the daily signed-out process; each of the biopsies was        (41%) episodes of mild ACR, 14 (8%) episodes of moderate ACR,
reevaluated by a separate pathologist (T.W.), and detailed his-      and 4 (2%) episodes of severe ACR. Among the 180 episodes of
tologic features were recorded. If an ambiguity regarding any        histologically diagnosed ACR (including indeterminate for
histologic feature or a disagreement in diagnoses existed, then      ACR), 85 (47%) episodes occurred within the first 2 months
the slides were further reviewed under a multihead microscope        after transplantation, 46 (26%) episodes occurred 2 to 12
with two or more additional pathologists, and the consensus          months after transplantation, 24 (13%) episodes occurred 1 to 2




                                                             A0239
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 248 of 370 PageID #:
                                    5242
1246                                              TRANSPLANTATION                                             Vol. 75, No. 8




                                                                                       FIGURE 4. Severe acute rejection.
                                                                                       There is extensive mucosal de-
                                                                                       struction, with loss of crypts, mu-
                                                                                       cosal ulceration, and mixed lym-
                                                                                       phoplasmacytic, eosinophilic, and
                                                                                       neutrophilic infiltration. The re-
                                                                                       sidual crypts, if present, often ex-
                                                                                       hibit marked epithelial injury and
                                                                                       apoptosis (arrows) (hematoxylin-
                                                                                       eosin; magnification ⴛ200).




years after transplantation, and 25 (14%) episodes occurred   clinical symptoms, and approximately 95% of the patients
more than 2 years after transplantation.                      with histologic diagnoses of mild or indeterminate acute
   The same histologic grading criteria were used for all     rejection exhibited symptoms. The remaining 5% of pa-
biopsies in this study, including biopsies obtained from      tients with mild or indeterminate acute rejection exhibited
patients with clinical symptoms and protocol biopsies. The    no symptoms at the time of the biopsies, and the diagnoses
clinical presentations associated with ACR included ab-       were established with protocol biopsies. Most of the biop-
dominal pain, nausea, vomiting, diarrhea, fever, and ab-      sies without histologic evidence of acute rejection demon-
dominal distention. These symptoms lacked specificity,        strated either normal mucosa or mild nonspecific enteritis;
however, and varied depending on the severity of rejection    some showed reparative mucosa, CMV infection, Epstein-
and the presence of other pathologic conditions, such as      Barr virus (EBV) infection, or PTLD.
acute enteritis, cytomegalovirus (CMV) infection, intesti-
nal obstruction, systemic infection, or posttransplant lym-            Prognostic Ability of the Grading System
phoproliferative disorder (PTLD). All of the patients with      We then wished to analyze the association between acute
histologic diagnoses of moderate or severe ACR exhibited      rejection grades and unfavorable outcomes. For this purpose,




                                                      A0240
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 249 of 370 PageID #:
                                    5243
April 27, 2003                                             WU ET AL.                                                          1247
the patients were divided into those with favorable outcomes       by retrospective correlation with clinical outcomes; more se-
and those with unfavorable outcomes, according to the afore-       vere rejection episodes were associated with a greater prob-
mentioned criteria, and the ability of the grading system to       ability of unfavorable clinical outcomes. The excellent overall
predict an unfavorable outcome was assessed with the chi-          agreement among different pathologists regarding the histo-
square test for trend. The results demonstrated that a grade       logic diagnosis of acute rejection using the proposed criteria
indicating a more severe rejection episode was associated          suggests that this system is reliable for the routine patho-
with a greater probability of an unfavorable outcome               logic evaluation of small bowel allograft acute rejection. To
(P⬍0.01). In fact, all four of the histologically diagnosed        our knowledge, the criteria in this study represent the first
severe acute rejection episodes resulted in graft failure before   schema for assessment of acute rejection severity in human
resolution, despite treatment with OKT3. Of those four             small bowel allografts.
grafts, three were removed because of uncontrolled ACR and            Several pitfalls in the histologic evaluation of small
one patient died as a result of ACR with the graft in place. Of    bowel mucosal biopsies are worth mentioning. We ob-
the 14 episodes of moderate acute rejection, 2 episodes re-        served that four histologic features are particularly useful
quired OKT3 treatment and 2 episodes failed to resolve             for the routine pathologic diagnosis of small bowel allo-
within 21 days with immunosuppressive therapy (other than          graft ACR, including architectural distortion, crypt apo-
OKT3). The outcome of one moderate ACR episode could not           ptosis, crypt epithelial injury, and activated lymphocytic
be determined because of graft removal secondary to chronic        inflammatory infiltration in the lamina propria. These are
rejection, before the resolution of ACR. The remaining nine        relatively easily identifiable features that can be reliably
episodes of histologically diagnosed moderate ACR were not         quantitatively or semiquantitatively assessed, with a high
associated with unfavorable outcomes. The outcomes were            degree of reproducibility among different pathologists. Be-
difficult to assess for 3 of the 74 episodes of mild ACR,          cause artery sampling is extremely rare in intestinal mu-
because of graft removal in 2 cases (because of chronic rejec-     cosal biopsies, arteritis has limited diagnostic value in the
tion and opportunistic infection) and patient death in 1 case      evaluation of mucosal biopsy specimens, although its pres-
(resulting from opportunistic infection) before resolution of      ence invariably indicates moderate or severe acute rejec-
the ACR episodes. The remaining 71 mild ACR episodes were          tion. In this study, arteritis was identified in only 2 of the
not associated with unfavorable outcomes. The 88 indetermi-        3,268 mucosal biopsies. If biopsies are obtained from iso-
nate ACR episodes all resolved within 21 days (spontaneous         lated ulcers or necrotic regions, then an exact histologic
resolution without treatment, resolution after increased im-       diagnosis of acute rejection may be difficult to establish. In
munosuppressive therapy, or progression to mild ACR that           such circumstances, careful clinical and endoscopic corre-
latter resolved with treatment) and were not associated with       lation is particularly important and repeated biopsies from
unfavorable outcomes.                                              nonulcerated regions are often required.
                                                                      The quality of the infiltrate (activated lymphocytes mixed
                 Reliability of the Grading System                 with some eosinophils and neutrophils in ACR, compared
   A consensus diagnosis was reached by all of the participat-     with nonactivated lymphocytes in nonspecific enteritis) is
ing pathologists in 60 of the 65 cases (92%), including 4 cases    important in the differentiation of ACR from other condi-
of severe acute rejection, 9 cases of moderate acute rejection,    tions. The intensity of the infiltration is generally correlated
10 cases of mild acute rejection, 13 cases of indeterminate for    with the severity of ACR (mild infiltration in mild ACR and
ACR, and 24 cases of no acute rejection. Of the five cases for     intense infiltration in severe ACR). In our experience, the
which a uniform diagnosis could not be established, two cases      area of infiltration is a less-reliable marker, because the
were interpreted as either mild ACR or indeterminate for           infiltration in low-grade ACR can be diffuse (although less
ACR and three cases were interpreted as either indetermi-          intense). Although eosinophils are frequently observed in
nate or no ACR. There was no disagreement regarding the            intestinal mucosa, significantly increased levels of eosino-
diagnosis of moderate or severe acute rejection. Multirater        phils with coexistent activated lymphocytes and crypt apo-
kappa analysis demonstrated that there was excellent over-         ptosis suggest acute rejection. Peyer’s patches are commonly
all agreement among pathologists regarding the diagnosis           sampled in mucosal biopsies, especially from the ileum. Al-
and grading of small bowel acute rejection with this grading       though localized Peyer’s patches without significant lym-
schema (P⬍0.01). Good intraobserver agreement was noted            phoid activation do not indicate acute rejection, Peyer’s
when the slides were reviewed in a blinded manner by the           patches with lymphoid activation (characterized by lymphoid
                                                                   cells with open chromatin, diffuse infiltration into the sur-
same pathologist on two separate occasions (with an interval
                                                                   rounding mucosa, or mixtures with eosinophils and neutro-
of approximately 6 months).
                                                                   phils) are frequently associated with acute rejection. The
                                                                   significance of lymphocytic cryptitis (increased numbers of
                           DISCUSSION                              lymphocytes in the crypt epithelium) is unclear. Although
  The primary goal of this study was to develop a histologic       cryptitis is present in some cases of acute rejection, it is also
grading system for the diagnosis of small bowel allograft          observed in biopsy tissues without ACR (such as those exhib-
ACR. To achieve this, we evaluated 3,268 small bowel allo-         iting nonspecific enteritis, viral infections, or PTLD). Statis-
graft biopsies obtained from adult patients who underwent          tical analyses in this study failed to demonstrate a correla-
small bowel transplantation at our institute during the past       tion between lymphocytic cryptitis and the diagnosis of acute
decade. On the basis of previously documented major histo-         rejection. Acute cryptitis (increased numbers of neutrophils
logic parameters for small bowel allograft acute rejection, the    in the crypt epithelium) is usually associated with various
severity of acute rejection was graded as indeterminate,           causes of acute enteritis and is not a diagnostic criterion for
mild, moderate, or severe. This grading system was validated       acute rejection.




                                                           A0241
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 250 of 370 PageID #:
                                    5244
1248                                                  TRANSPLANTATION                                                            Vol. 75, No. 8

   Adequate tissue sampling is necessary for accurate histo-      tions, immunohistochemical staining for T and B cells, in situ
logic diagnosis. Because the distribution of acute rejection      hybridization for Epstein-Barr virus-encoded RNA, and
may be patchy, multiple biopsies (usually three to five) are      clonality analysis. Ischemia-reperfusion injury is generally
often required. Biopsies from either the ileum or the jejunum     not a problem in the differential diagnosis, because it usually
are sufficient for histologic evaluation in most cases, al-       occurs immediately after reperfusion, with characteristic his-
though sampling from both the ileum and the jejunum may           tologic features that resolve within 2 to 3 days in most cases.
be required in some cases with ambiguous diagnoses. The           For patients with delayed recovery from severe ischemia-
tissue obtained should be fixed in 10% neutral buffered for-      reperfusion injury, the diagnosis of early superimposed acute
malin for at least 1 hr before processing, and multiple sec-      rejection can sometimes be difficult. Under such conditions,
tions (usually 10 –15) should be examined for each biopsy.        the presence of activated lymphocytes and eosinophils, ongo-
   Differentiation between indeterminate and mild ACR is          ing crypt damage, and significant crypt apoptosis suggests
important for treatment planning. In our center, most of the      acute rejection.
histologically diagnosed mild acute rejection episodes were
treated with increased immunosuppression (except when re-                                       CONCLUSION
jection occurred in association with opportunistic infections       This study provides a reliable, predictive histopathologic
or PTLD), whereas treatment for indeterminate rejections          schema for assessment of the severity of human small bowel
was liberal, based on clinical assessments. A histologic dis-     acute rejection. The availability of this grading system
tinction between these two categories can usually be made         should provide important guidance for effective immunosup-
with this grading system. Among the listed criteria, the num-     pressive treatment of patients who undergo small bowel
ber of apoptotic bodies is most helpful (⬍6 apoptotic bodies      transplantation. It should also facilitate information ex-
per 10 crypts for indeterminate ACR versus ⬎6 apoptotic           change within and between transplantation centers.
bodies per 10 crypts for mild ACR), followed by perivenular
infiltration (less common for indeterminate ACR and more                                        REFERENCES
common for mild ACR). We observed that mild acute rejec-
                                                                   1. Abu-Elmagd K, Reyes J, Todo S, et al. Clinical intestinal transplantation:
tion was associated with favorable clinical outcomes, which             New perspectives and immunologic considerations. J Am Coll Surg
likely reflects successful immunosuppressive therapy. Inde-             1998; 186: 512.
terminate for acute rejection was also associated with favor-      2. Abu-Elmagd K, Reyes J, Bond G, et al. Clinical intestinal transplantation:
able clinical outcomes, which likely reflects the minimal ac-           A decade of experience at a single center. Ann Surg 2001; 234: 404.
                                                                   3. Grant D. Intestinal transplantation: 1997 report of the international reg-
tivity of acute rejection in this group and the use of
                                                                        istry: Intestinal Transplant Registry. Transplantation 1999; 67: 1061.
immunosuppressive therapy for some of the patients.                4. Goulet O, Lacaille F, Jan D, et al. Intestinal transplantation: Indications,
   Various pathologic conditions must be differentiated from            results and strategy. Curr Opin Clin Nutr Metab Care 2000; 3: 329.
acute rejection, the most common of which include nonspe-          5. Langnas AN, Dhawan A, Antonson DL, et al. Intestinal transplantation in
cific enteritis, CMV infection, EBV infection, and PTLD.                children. Transplant Proc 1996; 28: 2752.
                                                                   6. Reyes J, Bueno J, Kocoshis S, et al. Current status of intestinal transplan-
Acute enteritis is often attributable to bacterial or viral in-         tation in children. J Pediatr Surg 1998; 33: 243.
fection and is characterized by neutrophil-rich infiltration in    7. Niv Y, Mor E, Tzakis AG. Small bowel transplantation: A clinical review.
the lamina propria, with acute cryptitis but usually without            Am J Gastroenterol 1999; 94: 3126.
significantly activated lymphocytes or increased apoptosis.        8. Lee RG, Nakamura K, Tsamandas AC, et al. Pathology of human intesti-
                                                                        nal transplantation. Gastroenterology 1996; 110: 1820.
CMV enteritis can sometimes be associated with increased
                                                                   9. White FV, Reyes J, Jaffe R, et al. Pathology of intestinal transplantation
inflammatory infiltration and increased apoptosis, and the              in children. Am J Surg Pathol 1995; 19: 687.
diagnosis is made with the identification of characteristic       10. Rosemurgy AS, Schraut WH. Small bowel allografts: Sequence of histo-
nuclear and cytoplasmic viral inclusions, with confirmatory             logic changes in acute and chronic rejection. Am J Surg 1986; 151: 470.
immunohistochemical staining. EBV infections and PTLD             11. Banner B, Hoffman A, Cai X, et al. Transplantation of the small intestine:
                                                                        The pathologist’s perspective. Am J Surg Pathol 1990; 14(suppl 1): 109.
are often associated with significant mononuclear infiltra-       12. Murase N, Demetris AJ, Matsuzaki T, et al. Long survival in rats after
tion, and the diagnosis is made with the identification of              multivisceral versus isolated small-bowel allotransplantation under
atypical lymphoid cells on hematoxylin-eosin-stained sec-               FK506. Surgery 1991; 110: 87.




                                                          A0242
  Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 251 of 370 PageID #:
                                      5245
                 Banff Schema for Grading Liver Allograft Rejection:
                       An International Consensus Document
AN INTERNATIONAL PANEL COMPRISED OF ANTHONY J. DEMETRIS, KENNETH P. BATTS, AMAR P. DHILLON, LINDA FERRELL,
JOHN FUNG, STEPHEN A. GELLER, JOHN HART, PEKKA HAYRY, WALTER J. HOFMANN, STEPHAN HUBSCHER, JOSEF KEMNITZ,
     GEORGE KOUKOULIS, RANDALL G. LEE, KLAUS J. LEWIN, JURGEN LUDWIG, ROD S. MARKIN, LIDIJA M. PETROVIC,
  M. JAMES PHILLIPS, BERNARD PORTMANN, JORGE RAKELA, PARMJEET RANDHAWA, FINN P. REINHOLT, MICHEL REYNÈS,
   MARIE ROBERT, HANS SCHLITT, KIM SOLEZ, DALE SNOVER, EERO TASKINEN, SWAN N. THUNG, G. WELDON TILLERY,
               RUSSELL H. WIESNER, D. G. DEREK WIGHT, JAMES W. WILLIAMS, and HIROHIKO YAMABE




  A panel of recognized experts in liver transplantation                                    an internationally acceptable grading system, which has al-
pathology, hepatology, and surgery was convened for                                         ready been developed for kidney,3 heart,4 and lung.5 At the
the purpose of developing a consensus document for the                                      Third Banff Conference on Allograft Pathology, a group of
grading of acute liver allograft rejection that is scientifi-                               specialists in liver transplantation from North America, Eu-
cally correct, simple, and reproducible and clinically                                      rope, and Asia met for this purpose.
useful. Over a period of 6 months pertinent issues were
discussed via electronic communication media and a                                                      DEFINITION OF ACUTE REJECTION
consensus conference was held in Banff, Canada in the                                          In general, organ allograft rejection can be defined as, ‘‘an
summer of 1995. Based on previously published data and                                      immunological reaction to the presence of a foreign tissue or
the combined experience of the group, the panel agreed                                      organ, which has the potential to result in graft dysfunction
on a common nomenclature and a set of histopathologi-                                       and failure.’’2 This report is specifically concerned with acute
cal criteria for the grading of acute liver allograft rejec-                                rejection, recently defined by the international consensus
tion, and a preferred method of reporting. Adoption of                                      document on terminology for hepatic allograft rejection2 as,
this internationally accepted, common grading system                                        ‘‘inflammation of the allograft, elicited by a genetic disparity
by scientific journals will minimize the problems associ-                                   between the donor and recipient, primarily affecting interlob-
ated with the use of multiple different local systems.                                      ular bile ducts and vascular endothelia, including portal
Modifications of this working document to incorporate                                       veins and hepatic venules and occasionally the hepatic artery
chronic rejection are expected in the future. (HEPATOL-                                     and its branches.’’2 Early rejection, cellular rejection, nonduc-
OGY 1997;25:658-663.)                                                                       topenic rejection, rejection without duct loss, and reversible
                                                                                            rejection are synonyms for acute rejection that appear in the
   The success of hepatic transplantation has resulted in its                               literature, but their use is discouraged. The general clinical,
widespread use for treatment of many patients with endstage                                 laboratory, and histopathological abnormalities listed below
liver disease; it is currently offered by more than 100 centers                             were derived from the international consensus document.2
worldwide. One-year survival rates range from 70% to 90%;
                                                                                                     CLINICAL AND LABORATORY FINDINGS
and long-term survival of 50% to 60% of patients is not un-
common.1 Therefore, an increasing number of physicians, in-                                    Viewed from a biological perspective, any recipient’s im-
cluding pathologists, many of whom have no specific training                                mune system will likely be perturbed after transplantation,
in transplantation biology, will become involved in the care                                resulting in immune activation.2 However, viewed from a
of organ allograft recipients.                                                              clinical perspective, because of baseline immunosuppressive
   Despite the good short-term and acceptable long-term sur-                                therapy only some recipients manifest clinical symptoms of
vival after hepatic transplantation, the morbidity associated                               allograft recognition with, in the case of liver transplantation,
with long-term immunosuppression is significant and rejec-                                  liver biochemical abnormalities (most often), or frank hepatic
tion remains a persistent, but usually manageable, problem.                                 dysfunction.2 Therefore, it is important to distinguish be-
Clinical research to improve patient survival and lessen mor-                               tween ‘‘biological’’ and ‘‘clinically relevant’’ rejection. The lat-
bidity is, therefore, inherent to the clinical practice of hepatic                          ter may require additional immunosuppressive treatment,
transplantation. Because patient follow-up and successful                                   although the distinction is not always achievable and treat-
application of developments could be simplified by a common                                 ment philosophies differ at various centers. This is particu-
scale of recognizing, naming, and grading the severity of                                   larly true for hepatic allografts, which are widely acknowl-
acute liver allograft rejection, members of an international                                edged to be unique. They are more resistant than others to
consensus panel recently agreed upon a common nomencla-                                     humoral rejection, and are accepted without immunosuppres-
ture and set of definitions.2 The group next agreed to create                               sive therapy in some small and large experimental animal
                                                                                            species. Of potential importance for human transplantation
                                                                                            is the observation that in all animals in which a liver allograft
                                                                                            is eventually accepted without drugs, the allograft undergoes
   Abbreviations: RFH, Royal Free Hospital; RAI, rejection activity index.
   From the Department of Pathology—Division of Transplantation, University of Pitts-
                                                                                            a transient acute rejection crisis.6-9 Thus, it should be under-
burgh Medical Center, Pittsburgh, PA.                                                       stood that the histopathological diagnosis of acute rejection
   Received February 9, 1996; accepted October 17, 1996.                                    may not automatically signal that treatment is indicated,
   Address reprint requests to A. J. Demetris, M.D., Director, Division of Transplant Pa-   particularly if it is low grade. Adoption of a standardized
thology, University of Pittsburgh Medical Center, E1548 Biomedical Science Tower, Pitts-
burgh, PA 15261.
                                                                                            histopathological grading system possibly could help deter-
   Copyright q 1997 by the American Association for the Study of Liver Diseases.            mine if, and at what point, the histopathological severity of
   0270-9139/97/2503-0028$3.00/0                                                            rejection can predict the need for, and success of antirejection
                                                                                        658


AID       Hepa 0012             /    5p1d$$$221              02-07-97 18:01:42                hpta       WBS: Hepatology
                                                                                   A0243
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 252 of 370 PageID #:
                                    5246
HEPATOLOGY Vol. 25, No. 3, 1997                                                                                              DEMETRIS ET AL.     659


                                                                                    tract changes. Additional findings such as ductopenia, spill-
                                                                                    over/piecemeal necrosis, eosinophilia, lobular inflammation,
                                                                                    perivenular necrosis, arteritis, and inflammatory bridging,
                                                                                    have been used in some systems for histopathological grading
                                                                                    (see below).
                                                                                      Treatment of acute rejection with additional immunosup-
                                                                                    pression before a biopsy specimen is obtained may make the
                                                                                    histopathological diagnosis more difficult, because of subse-
                                                                                    quent loss of the subendothelial infiltration of veins and of
                                                                                    eosinophils, and a relative decrease in the number of mono-
                                                                                    nuclear inflammatory cells.
                                                                                     GRADING OF ACUTE LIVER ALLOGRAFT REJECTION
                                                                                       (CRITIQUE OF CURRENTLY POPULAR SYSTEMS)
                                                                                       The panel reviewed each system and agreed that the con-
                                                                                    sensus scheme should fulfill the following criteria: scientific
                                                                                    correctness, clinical relevance, simplicity, and reproducibil-
                                                                                    ity. They also recognized the need for flexibility and future
   FIG. 1. Grading of acute rejection assumes the diagnosis has already been        modifications and therefore proposed a working formulation
established: this portal tract shows all three of the typical histopathological     format for the current document.
features, two of which are required to make the diagnosis. There is: 1) a portal       The grading system used in Pittsburgh23 is derived from
inflammatory infiltrate containing blastic lymphocytes and eosinophils; 2) sub-
endothelial localization of the inflammatory cells in a portal vein branch (small   those developed for kidney allograft.24 It is based on the con-
arrow), and 3) inflammation and damage of small bile ducts (large arrow). If        cept that serious injury from rejection is related to vascular
the subendothelial inflammation similar to this was present in most or all of       compromise and ischemia, which can morphologically mani-
the portal and/or hepatic venules, an RAI score of 2 for venous endothelial         fest as inflammatory or necrotizing arteritis and/or parenchy-
inflammation would be assigned.
                                                                                    mal necrosis and hemorrhage. The grading system developed
                                                                                    in Minnesota by Snover et al.19 is more specific to the liver
                                                                                    and is based on a combination of an estimate of the severity
therapy (see ‘‘Clinicopathological Correlation and Treatment                        of the inflammation and the presence and severity of damage
of Acute Rejection’’).                                                              or loss of key structures targeted for injury, such as the arte-
   When clinically apparent, acute rejection is usually first                       rial vasculature or bile ducts. The above two systems have the
recognized between 5 and 30 days after transplantation. Ear-                        advantage of simplicity19, 23 and rely on pathophysiological
lier or later presentations can be seen in patients that receive                    concepts validated in renal transplantation. Prognostic sig-
less than therapeutic baseline immunosuppression. The clini-                        nificance has been shown at a single center.19 Unfortunately,
cal findings in early phases of mild acute rejection are often                      some of the features used in these schemes to define severe
absent, although in late or severe cases, clinical findings in-                     rejection are rarely found, poorly reproducible, or present so
clude fever as well as swelling, cyanosis, and tenderness of                        frequently in nonrejection complications that their use-
the allograft. Bile often becomes pale in color and the flow                        fulness in grading scheme is limited.25 For example, while
is decreased. Occasionally, ascites develops because of liver                       inflammatory or necrotizing arteritis19, 23 represents a serious
swelling with increased intrahepatic pressure.2                                     injury to the allograft, reproducibly identifying it in core nee-
   Liver dysfunction, when present, usually manifests as con-                       dle biopsies is problematic.25 In contrast, ballooning of peri-
comitant nonselective elevations of the results of some or all                      venular hepatocytes19 is frequently present in nonrejection
of the standard liver injury tests, including total bilirubin,                      graft syndromes and may not imply serious graft injury from
alanine aminotransferase, aspartate aminotransferase, g-                            an immunological insult. Bile duct loss, which has also been
glutamyl transpeptidase, and alkaline phosphatase.2 Leuko-                          used to identify severe acute rejection more accurately re-
cytosis and eosinophilia are also frequently present. Unfortu-                      flects chronic rejection and possibly, a stage rather than a
nately, all clinical and laboratory findings lack sensitivity or                    grade of rejection.
specificity. The diagnosis is considered on clinical grounds                           Kemnitz et al.20,26 have devised a scheme similar to those
and confirmed by examination of a core needle biopsy speci-                         mentioned above. However, increased emphasis is placed on
men. Some centers find that fine-needle aspirates of the allo-                      precise numerical estimates of lobular injury, such as the
graft are useful adjunct.                                                           percentage of necrosis, which may be difficult to reproduce
                                                                                    and may not necessarily reflect rejection-related injury.
                  HISTOPATHOLOGIC FINDINGS                                          Moreover, none of the systems was tested for reproducibility.
   Most investigators have observed similar histopathological                          The European grading system for acute liver allograft re-
findings associated with acute rejection.10-22 Core needle bi-                      jection, developed by Hubscher and Dousset et al. at Bir-
opsy specimens may show the following: 1) mixed but pre-                            mingham27-29, is based on a semiquantitative analysis of the
dominantly mononuclear portal inflammation, containing                              diagnostic triad of Snover et al.18 In this system, portal in-
blastic (activated) lymphocytes, neutrophils, and frequently                        flammation, bile duct damage, and venous endothelial in-
eosinophils; 2) bile duct inflammation/damage; and 3) suben-                        flammation are each graded semiquantitatively on a scale of
dothelial inflammation of portal veins or terminal hepatic                          0 (absent) to 3 (severe). The individual scores are then added
venules.2 At least two of these three features are required                         to produce an overall rejection score of 0 to 9, which is then
for a histopathological diagnosis of acute rejection (Fig. 1 ).                     converted to a rejection grade as follows: 0 to 2 Å no rejection,
Biochemical evidence of liver damage manifests as increased                         3 Å borderline (consistent with), 4 to 5 Å mild, 6 to 7 Å
results of tests for liver injury, usually elevation of serum g-                    moderate, and 8 to 9 Å severe acute rejection. This system
glutamyl transpeptidase and alkaline phosphatase activities,                        offers the attractive feature of quantifying the necro-inflam-
are also frequently present. The diagnosis is strengthened if                       matory activity, as has recently become popular in the re-
ú 50% of the ducts are damaged or if unequivocal endotheli-                         porting and follow-up of patients with chronic hepatitis.30-33
itis of portal vein branches or terminal hepatic venules can                        It also shows a good correlation between histological severity
be identified. Occasional cases show mild mononuclear in-                           and clinical biochemical signs of graft dysfunction.29 How-
flammation of the perivenular regions with only focal portal                        ever, no obvious prognostic value has been shown.



AID      Hepa 0012           /    5p1d$$$221           02-07-97 18:01:42              hpta      WBS: Hepatology
                                                                           A0244
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 253 of 370 PageID #:
                                    5247
660    DEMETRIS ET AL.                                                                                                    HEPATOLOGY March 1997


   The Royal Free Hospital, London (RFH) grading system34                      TABLE 1. Grading of Acute Liver Allograft Rejection
consists of a semiquantitative assessment of the diagnostic          Global Assessment*                             Criteria
features of rejection, defined as immunosuppression respon-
sive inflammation of rejection type, and identified by discrim-       Indeterminate        Portal inflammatory infiltrate that fails to meet the
inant analysis. Mixed portal inflammation, eosinophils, endo-                                criteria for the diagnosis of acute rejection (see text)
theliitis, and bile duct damage were found to be independent,         Mild                 Rejection infiltrate in a minority of the triads, that is
statistically significant contributors to the histological diag-                             generally mild, and confined within the portal
                                                                                             spaces
nosis of acute rejection. Each of the features are scored on a
                                                                      Moderate             Rejection infiltrate, expanding most or all of the triads
scale of 0 to 3, as in the European grading system, and a             Severe               As above for moderate, with spillover into periportal
total score is derived by adding the individual scores together.                             areas and moderate to severe perivenular
Apart from the inclusion of eosinophils, which are of known                                  inflammation that extends into the hepatic
diagnostic35,36 and pathophysiological significance37,38 as a                                parenchyma and is associated with perivenular
separate variable in the RFH scheme, it is virtually identical                               hepatocyte necrosis
to the European grading system. Like the European system,
the RFH system offers a quantitative scale for the rejection-           NOTE. Global assessment of rejection grade mode on a review of the biopsy
                                                                     and after the diagnosis of rejection has been established.
related activity, and is reproducible at the home institution.34
                                                                        * Verbal description of mild, moderate, or severe acute rejection could also
However, neither the European system, nor the RFH system             be labeled as Grade I, II, and III, respectively.
has been shown to have prognostic significance and the nu-
merical cutoff points corresponding to the different degrees
of rejection (and consequent therapeutic thresholds) need to         sidered to be part of chronic rejection, or also encountered
be validated. In addition, there are no studies of inter-institu-    frequently in nonrejection-related complications, respec-
tional scoring reproducibility.                                      tively. If strictly defined arteritis can be shown to be a repro-
   The recently published scheme by the National Institute           ducible observation and present in more than a rare case,
of Diabetes and Digestive Diseases and Kidney Diseases39             the current system can be modified to include it.
had the advantages of being reproducible with prognostic                Being aware of the need for acceptability and thus sim-
significance documented at several centers. Unfortunately,           plicity, the panel agreed on a verbal grading of acute rejec-
the imprecise language used to explain the cutoffs for moder-        tion based on the overall appearance of the biopsy ac-
ate and severe rejection makes the system difficult to follow,       cording to the criteria listed in Table 1 (Fig. 2). It should be
even for those experienced in the field.                             re-emphasized however, that any grading of acute rejection
                                                                     already presupposes that the diagnosis has been estab-
      INTERNATIONAL GRADING SYSTEM FOR ACUTE                         lished. For example, use of the ‘‘indeterminate’’ category
             LIVER ALLOGRAFT REJECTION                               of acute rejection should be restricted to cases that have
          (RECOMMENDATIONS OF THE PANEL)                             minor degrees of cellular infiltration that could possibly
   Grading of Rejection. The grading of rejection, as with           represent low grade or early acute rejection, but fail to
hepatitis,33 is a measure of the severity of the necro-inflam-       meet the minimal diagnostic criteria. ‘‘Indeterminate’’
matory process. In addition, because rejection is more vascu-        should not be used for cases in which one is unsure whether
locentric and vasculodestructive than hepatitis, some esti-          the inflammation is related to some other condition, such
mate of vascular or ischemic damage is needed to assess the          as chronic hepatitis C (see Complicating Conditions). After
full extent of the insult. This can be accomplished either by        the global assessment, three specific features, portal in-
a global assessment of the biopsy using a ‘‘gestalt’’25 ap-          flammation, bile duct inflammation/damage, and venular
proach, or semiquantitatively with the assignment of numeri-         inflammation, can be more critically evaluated and semi-
cal scores to different histopathological parameters. No data        quantitatively scored on a 0 to 3 (mild, moderate, and se-
support one approach over the other, and in practice the two         vere) scale, according to the criteria listed in Table 2. The
methods yield similar results (see below). Moreover, the semi-       three are then added together to arrive at a final Rejection
quantitative approach could complement the global assess-            Activity Index (RAI) (Table 2), similar to the scoring devel-
ment by offering a greater degree of precision, by forcing the       oped for chronic hepatitis.30-33 Modifications of the above
pathologist to critically evaluate important histopathological       system 19, 22, 29, 39 were made to arrive at a consensus
features. Conversely, the global approach can temper the             scheme, so that features given the highest scores on the
semiquantitative analysis in cases with active inflammation          semi-quantitative analysis were the same as those shown
and high scores, in which there is little architectural damage.      to be of prognostic significance using the overall approach.
   The panel agreed that existing grading systems for acute             Potential problems using this method however, include: 1)
liver allograft rejection are conceptually similar, and that         the global assessment of rejection may under or overestimate
like chronic hepatitis, frequent monitoring and reporting of         the severity based on a semi-quantitative analysis and 2)
disease activity is an important function of biopsy analysis.30-33   the greater degree of ‘‘precision’’ achieved semiquantitatively
Therefore, in coming to a consensus, the panel drew upon             may occur at the expense of reproducibility. We think that
the strengths, hopefully avoided the pitfalls, and corrected         these pitfalls are unlikely to occur because both processes
the weaknesses of the currently available grading systems.           measure the same parameters or endpoints. Moreover, evalu-
Portal inflammation, bile duct damage, subendothelial in-            ation of a series of 50 posttransplantation liver allograft bi-
flammation of portal veins, and terminal hepatic venules,            opsy specimens using both methods by one of us (AJD)
strictly defined inflammatory or necrotizing arteritis and eo-       showed no significant differences between the systems. The
sinophils (in the proper context) are features that the panel        reproducibility of the semiquantitative analysis will be the
members regard as diagnostic of acute rejection. Portal in-          subject of future study by this group. The RAI, like other
flammation, bile duct damage, strictly defined arteritis, and        semiquantitative assessments of necro-inflammatory activ-
possibly confluent perivenular necrosis associated with peri-        ity, is particularly attractive when evaluating new drugs or
venular inflammation are features that may also have prog-           other treatment protocols and for comparison with previous
nostic significance, based on previous publication,19,39 or per-     biopsy specimens. Thus, it will be most valuable at academic
sonal experience. However, arteritis, as well as other findings      centers involved with new developments in the field. Al-
such as bile duct loss, interstitial hemorrhage, and perivenu-       though strongly recommended for routine patient care, it is
lar necrosis without inflammation are not included in the            not required for day-to-day use if the pathologist chooses oth-
scheme, because they are poorly reproducible findings, con-          erwise.



AID     Hepa 0012        /   5p1d$$$221      02-07-97 18:01:42          hpta        WBS: Hepatology
                                                             A0245
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 254 of 370 PageID #:
                                    5248
HEPATOLOGY Vol. 25, No. 3, 1997                                                                                                        DEMETRIS ET AL.         661




   FIG. 2. (A) Low power photomicrograph of a failed liver allograft with severe acute rejection. Note the prominent portal tract (PT) and central vein (CV)
inflammation, associated with confluent perivenular necrosis, which is shown at a higher magnification in (B). These findings would elicit a diagnosis of severe
acute rejection. (C) In the same liver allograft, the bile duct inflammation and damage was widespread, and there was focal lumenal disruption, eliciting an
RAI score of 3 for bile duct damage (Table 2). Both the portal and venous endothelial inflammation were also scored as severe, or ‘‘3,’’ resulting in a total RAI
score of 9/9. (D) Sections from the hilum of this failed allograft also revealed clear cut necrotizing arteritis (arrow), which is rarely detected with certainty in
needle biopsies.



   Staging of Rejection. Staging of a biological phenomenon                        from Birmingham, in which 70% of histologically mild rejec-
is performed in an attempt to codify a process that is largely                     tion episodes received no additional immunosuppression,
unidirectional and evolves in a predictable pattern over a                         without any adverse outcome.28,29 A survey of the panel mem-
relevant period of time. Acute liver allograft rejection is, for                   bers showed no clear-cut consensus on the therapeutic ap-
the most part, widely considered to be a completely reversible                     proach to mild acute rejection (RAI ° 4) as defined in this
phenomenon. In the uncommon event of allograft failure from                        report. In contrast, most centers report that patients with
acute rejection, the evolution is relatively rapid. Therefore,                     histopathological moderate or severe rejection (RAI ¢ 6) ex-
acute rejection is not readily amenable to staging. Chronic                        perience significant elevations of liver injury tests and the
rejection on the other hand, usually evolves more slowly and                       vast majority probably should, and usually are treated with
is often, but not always,40,41 unidirectional or irreversible. At                  additional immunosuppression. At present, no therapeutic
this time it is not clear whether acute and chronic rejection                      recommendations can be inferred from the mild acute rejec-
represent the ends of a spectrum of alloreactivity, or if they                     tion grade, although some centers have exercised the option
are completely different biological processes. Considerable                        of routinely obtaining a follow-up biopsy after 1 to 2 weeks.
data suggest the former, because both processes appear to                             Complicating Conditions. Liver allografts are frequently
be triggered by alloreactivity, and persistent or severe acute                     affected by more than one condition. In the first few weeks
rejection can result in allograft failure from chronic rejection.                  after transplantation, preservation-related changes and me-
  Clinicopathological Correlation and Treatment of Acute                           chanical problems with the vascular and/or biliary tree are
Rejection. As alluded to in the introductory sections, the his-                    the conditions that most commonly co-exist with acute rejec-
topathological diagnosis of acute rejection does not necessar-                     tion. Separation of the necro-inflammatory and ischemic
ily imply that the rejection is clinically significant or requires                 damage of rejection from the same type of nonrejection in-
treatment with increased immunosuppression. In fact,                               sults is at times problematic, but achievable for the most
Schlitt et al.42 have shown that up to 40% of patients in whom                     part. For example, perivenular necrosis can occur in both
a biopsy shows acute rejection, according to the criteria of                       preservation injury and severe rejection. However, the con-
Snover et al.18,19 did not have clinically apparent graft mal-                     comitant presence of mononuclear perivenular inflammation,
function or significant elevations of results of liver injury                      portal changes of rejection, and absence of perivenular necro-
tests, and did not require additional immunosuppressive                            sis in a prior biopsy, are features that help to distinguish
therapy. Similar conclusions were also reached in a study                          between the two. In contrast, more than several months after



AID      Hepa 0012           /    5p1d$$$221           02-07-97 18:01:42              hpta         WBS: Hepatology
                                                                          A0246
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 255 of 370 PageID #:
                                    5249
662   DEMETRIS ET AL.                                                                                                                HEPATOLOGY March 1997


                     TABLE 2. Rejection Activity Index                          quacy of the biopsy in the absence of any diagnostic findings
      Category                            Criteria                      Score
                                                                                when fewer than five portal tracts are identified, is again left
                                                                                to the pathologist’s judgment.
Portal Inflammation     Mostly lymphocytic inflammation involving,                 The following format for the grading and reporting of acute
                          but not noticeably expanding, a minority              liver allograft rejection is recommended, although all of this
                          of the triads                                  1      information is not needed in every case. The type of specimen
                        Expansion of most or all of the triads, by a            and time after transplantation, if available, should be listed
                          mixed infiltrate containing lymphocytes
                                                                                first. This is followed by the histopathological diagnosis(es).
                          with occasional blasts, neutrophils and
                          eosinophils                                    2
                                                                                Although not necessary, some pathologists may prefer to list
                        Marked expansion of most or all of the                  first the diagnosis perceived to be of greatest significance,
                          triads by a mixed infiltrate containing               followed by the second most important, and so forth. How-
                          numerous blasts and eosinophils with                  ever, a comment on the presence or absence of acute rejection
                          inflammatory spillover into the periportal            should be given for every biopsy, either in the diagnosis or
                          parenchyma                                     3      comment section. This is followed by reporting of an RAI.
Bile Duct               A minority of the ducts are cuffed and                  The presence of chronic injury, such as bile duct loss or oblit-
  Inflammation            infiltrated by inflammatory cells and                 erative arteriopathy should also be listed. Lastly, a compari-
  Damage                  show only mild reactive changes such as
                                                                                son with the most recent previous biopsy should be made if
                          increased nuclear:cytoplasmic ratio of the
                          epithelial cells                               1
                                                                                the pathologist feels that such a comparison is warranted.
                        Most or all of the ducts infiltrated by                 The following are several examples:
                          inflammatory cells. More than an                      1. Liver allograft, needle biopsy (7 days posttransplantation)
                          occasional duct shows degenerative                        (a) Moderate preservation injury
                          changes such as nuclear pleomorphism,                     (b) No evidence of rejection (RAI Å 0)
                          disordered polarity and cytoplasmic                       (c) No previous biopsy for comparison
                          vacuolization of the epithelium                2
                        As above for 2, with most or all of the ducts           2. Liver allograft, needle biopsy (10 days posttransplanta-
                          showing degenerative changes or focal                        tion)
                          lumenal disruption                             3         (a) Acute rejection, moderately active (RAI Å 7)
Venous Endothelial      Subendothelial lymphocytic infiltration                    (b) Significantly worse than previous biopsy (S95-999 of
  Inflammation            involving some, but not a majority of the                    02/06/95{RAI Å 2})
                          portal and/or hepatic venules                  1
                        Subendothelial infiltration involving most              3. Liver allograft, needle biopsy (10 weeks posttransplanta-
                          or all of the portal and/or hepatic venules    2             tion)
                        As above for 2, with moderate or severe                    (a) Acute hepatitis, viral type C
                          perivenular inflammation that extends
                                                                                   (b) No rejection (RAI Å 0)
                          into the perivenular parenchyma and is
                          associated with perivenular hepatocyte                4. Liver allograft, needle biopsy (18 months posttransplanta
                          necrosis                                       3              tion)
   NOTE. Total Score Å Sum of Components. Criteria that can be used to
                                                                                   (a) Chronic hepatitis, viral type B, moderately active
score liver allograft biopsies with acute rejection, as defined by the World            (HAI Å 14)
Gastroenterology Consensus Document.                                               (b) Acute rejection, mildly active (RAI Å 4)
                                                                                   (c) Duct loss in 5/9 portal triads, suggestive of chronic re-
                                                                                       jection
                                                                                   We believe that this system will be easy to use and useful
transplantation, chronic viral hepatitis and recurrence of au-                  for physicians caring for allograft recipients. There already
toimmune chronic inflammatory disorders pose considerable                       are data available to suggest that it will be both reproducible
difficulties in differential diagnosis and with grading or scor-                and have prognostic significance,39 yet flexible enough to in-
ing of rejection related activity.                                              corporate future development like the inclusion of chronic
   The problem of differentiating duct damage associated with                   rejection or staging of rejection. We urge scientific journals
complicating conditions such as viral hepatitis C from that                     to adopt this reporting system, classification, and grading of
seen in acute rejection can be minimized by applying strict                     liver allograft rejection, to overcome the obstacles presented
diagnostic criteria: damage of more than an occasional bile                     by the multiple schemes that currently exist and facilitate
duct, the presence of unequivocal endotheliitis, and absence                    comparisons among different centers.
of significant lobular disarray and necro-inflammatory activ-
ity favor a diagnosis of acute rejection. However, problematic                                                REFERENCES
cases will still be encountered, and implicit in any grading                    1. Belle SH, Beringer KC, Detre K. Trends in liver transplantation in the
scheme for acute rejection (including this one), is the notion                     United States 1993. In: Terasaki PI, Cecka JM, eds. Clinical Transplants.
that grading can be reliably applied to biopsies only when                         Los Angeles: UCLA Tissue Typing Laboratory, 1994: 19-36.
rejection is thought to be the sole or predominant cause of                     2. International Working Party. Terminology for hepatic allograft rejection.
                                                                                   HEPATOLOGY 1995;22:648-654.
graft damage. Therefore, in cases where other causes of cellu-                  3. Solez K, Axelsen RA, Benediktsson B, Burdick JF, Cohen AH, Colvin
lar infiltration are suspected, neither the overall grade nor                      RB, Croker BP, et al. International standardization of nomenclature and
the scores can be reliably applied. In such cases, it is left to                   criteria for the histologic diagnosis of renal allograft rejection: The Banff
the judgment of the pathologist whether apportioning the                           working classification of kidney transplant pathology. Kidney Int 1993;
                                                                                   44:411-422.
necro-inflammatory activity to rejection or other concurrent                    4. Billingham ME, Cary NRB, Hammond ME, Kemnitz J, Marboe C, McAllis-
conditions is appropriate.                                                         ter HA, Shover DC, et al. A working formulation for the standardization
                                                                                   of nomenclature in the diagnosis of heart and lung rejection. Heart rejec-
          CONCLUSIONS AND RECOMMENDATION                                           tion study group. J Heart Transplant 1990;9:587-593.
                                                                                5. Yousem SA, Berry GJ, Brunt EM, Chamberlain D, Hruban RH, Sibley
  Although the adequacy of any particular biopsy is ulti-                          RK, Stewart S, et al. A working formulation for the standardization of
mately left to the judgment of the pathologist, the panel rec-                     nomenclature in the diagnosis of heart and lung rejection. Lung rejection
                                                                                   study group. J Heart Transplant 1990;9:593-601.
ommends that at least two hematoxylin and eosin stained                         6. Starzl TE. Experience in Hepatic Transplantation. Philadelphia: Saun-
sections from at least two different levels, of a core needle                      ders, 1969.
biopsy containing at least five triads be examined. The ade-                    7. Calne RY, Sells RA, Pena JR, Davis DR, Millard PR, Herbertson BM,




AID     Hepa 0012           /    5p1d$$$221          02-07-97 18:01:42            hpta        WBS: Hepatology
                                                                        A0247
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 256 of 370 PageID #:
                                    5250
 HEPATOLOGY Vol. 25, No. 3, 1997                                                                                                             DEMETRIS ET AL.          663

       Binns RM, et al. Induction of immunological tolerance by porcine liver               base (LTD) Investigators [see comments]. HEPATOLOGY 1991;14(5):751-
       allografts. Nature 1969;233:472-474.                                                 755.
  8.   Kamada N. The immunology of experimental liver transplantation in the            26. Kemnitz J, Gubernatis G, Bunzendahl H, Ringe B, Pichlmayr R, Georgii
       rat. Immunology 1985;55:369-389.                                                     A. Criteria for the histopathologic classification of liver allograft rejection
  9.   Qian S, Demetris AJ, Murase N, Rao AS, Fung JJ, Starzl TE. Murine liver              and their clinical significance. Transplant Proc 1989;21:2208-2210.
       allograft transplantation: tolerance and donor cell chimerism. HEPATOL-          27. Hubscher SG. Histological findings in liver allograft rejection—new in-
       OGY 1994;19:916-924.                                                                 sights into the pathogenesis of hepatocellular damage in liver allografts
 10.   Porter KA. Pathology of the orthotopic homograft and heterograft. In:                (comment). Histopathol 1991;18:377-383.
       Starzl TE, ed. Experience in Hepatic Transplantation. Philadelphia: Saun-        28. Dousset B, Hubscher SG, Padbury RT, Gunson BK, Buckels JA, Mayer AD,
       ders, 1969:422-471.                                                                  Elias E, et al. Acute liver allograft rejection-is treatment always necessary.
 11.   Portmann B, Wight DGD: Pathology of liver transplantation. In: Calne                 Transplantation 1993;55:529-534.
       RY, ed. Liver Transplantation, 2nd ed. London: Grune & Stratton, 1987:           29. Hubscher S. Diagnosis and grading of liver allograft rejection: a European
       435-470.                                                                             perspective. Transplant Proc 1996; 28:504-507.
 12.   Wight DGD: Pathology of liver transplantation. In: Calne RY, ed. Liver           30. Knodell RG, Ishak KG, Black WC, Chen TS, Craig R, Kaplowitz N, Kiernan
       Transplantation. London: Grune & Stratton, 1983:247-277.                             TW, et al. Formulation and application of a numerical scoring system
 13.   Eggink HF, Hofstee N, Gips CH, Krom RAF, Houthoff HJ. Histopathology                 for assessing histologic activity in asymptomatic chronic active hepatitis.
       of serial graft biopsies from liver transplant recipients: liver homograft           HEPATOLOGY 1981;1:431-435.
       pathology. Am J Pathol 1984;114:18-31.                                           31. Desmet VJ, Gerber M, Hoofnagle JH, Manns M, Scheuer PJ. Classification
                                                                                            of chronic hepatitis: diagnosis, grading and staging. HEPATOLOGY 1994;
 14.   Vierling JM, Fennell RH, Jr. Histopathology of early and late human
                                                                                            19:1513-1520.
       hepatic allograft rejection. Evidence of progressive destruction of interlob-
                                                                                        32. Scheuer PJ. Classification of chronic viral hepatitis: a need for reassess-
       ular bile ducts. HEPATOLOGY 1985;4:1076-1082.
                                                                                            ment. J Hepatol 1991;13:372-374.
 15.   Williams JW, Peters TG, Vera SR, Britt LG, van Voorst SJ, Haggitt RC.
                                                                                        33. Ishak K, Baptista A, Bianchi L, Callea F, De Groote J, Gudat F, Denk H,
       Biopsy-directed immunosuppression following hepatic transplantation in
                                                                                            et al. Histologic grading and staging of chronic hepatitis. J Hepatol 1995;
       man. Transplantation 1985;39(6):589-596.                                             22:696-699.
 16.   Hubscher SG, Clements D, Elias E, McMaster P. Biopsy findings in cases           34. Datta Gupta S, Hudson M, Burroughs AK, Morris R, Rolles K, Amlot
       of rejection of liver allograft. J Clin Pathol 1985;38:1366-1373.                    P, Scheuer PJ, et al. Grading of cellular rejection after orthotopic liver
 17.   Demetris AJ, Lasky S, Van Thiel DH, Starzl TE, Dekker A. Pathology of                transplantation. Hepatology 1995;21:46-57.
       hepatic transplantation: A review of 62 adult allograft recipients immuno-       35. Foster PF, Sankary HN, Hart M, Ashmann M, Williams JW. Blood and
       suppressed with a cyclosporine/steroid regimen. Am J Pathol 1985;118(1):             graft eosinophilia as predictor of rejection in human liver transplantation.
       151-161.                                                                             Transplantation 1989;47:72-74.
 18.   Snover DC, Sibley RK, Freese DK. Orthotopic liver transplantation: a             36. Sankary H, Foster P, Hart M, Ashmann M, Schwartz D, Williams JW. An
       pathologic study of 63 serial liver biopsies from 17 patients with specific          analysis of the determinants of hepatic allograft rejection using stepwise
       reference to the diagnostic features and natural history of rejection. HEPA-         logistic regression. Transplantation 1989;47:74-77.
       TOLOGY 1984;4:1212-1222.                                                         37. de Groen PC, Kephart GM, Gleich GJ, Ludwig J. The eosinophil as an
 19.   Snover DC, Freese DK, Sharp HL, Bloomer JR, Najarian JS, Ascher NL.                  effector cell of the immune response during hepatic allograft rejection.
       Liver allograft rejection. An analysis of the use of biopsy in determining           HEPATOLOGY 1994;20(3):654-662.
       outcome of rejection. Am J Surg Pathol 1987;11(1):1-10.                          38. Martinez OM, Ascher NL, Ferrell L, Villanueva J, Lake J, Roberts JP,
 20.   Kemnitz J, Ringe B, Cohnert TR, Gubernatis G, Choritz H, Georgii A. Bile             Krams SM, et al. Evidence for a nonclassical pathway of graft rejection
       duct injury as part of diagnostic criteria for liver allograft rejection. Hum        involving interleukin 5 and eosinophils. Transplantation 1993;55(4):909-
       Pathol 1989;20:132-143.                                                              18.
 21.   Reynes M. Anatomie pathologique du greffon hepatique in Transplanta-             39. Demetris AJ, Seaberg EC, Batts KP, Ferrell LD, Ludwig J, Markin RS,
       tion d’organes et greffes de tissus. In: Herve P, Riffle G, eds. Paris-London:       Belle SH, et al. Reliability and predictive value of the NIDDK liver trans-
                                                                                            plant database nomenclature and grading system for cellular rejection of
       J Libbey, 1996:(in press).
                                                                                            liver allografts. HEPATOLOGY 1995;21:408-416.
 22.   Hubscher SG. Pathology of liver allograft rejection. Transplant Immunol
                                                                                        40. Freese DK, Snover DC, Sharp HL, Gross CR, Savick SK, Payne WD.
       1994;2:118-122.                                                                      Chronic rejection after liver transplantation: a study of clinical, histologi-
 23.   Demetris AJ, Qian SG, Sun H, Fung JJ. Liver allograft rejection: an over-            cal and immunological features. HEPATOLOGY 1991;13:882-891.
       view of morphologic findings. [Review]. Am J Surg Pathol 1990;1:49-63.           41. Hubscher SG, Neuberger JM, Buckels JAC, Elias E, McMaster P. Van-
 24.   Porter KA. Pathological changes in transplanted kidneys. In: Starzl TE,              ishing bile-duct syndrome after liver transplantation—is it reversible?
       ed. Experience in Renal Transplantation. Philadelphia: Saunders, 1964:               Transplantation 1991;51:1004-1110.
       299.                                                                             42. Schlitt HJ, Nashan B, Krick P, Ringe B, Wittekind C, Wonigeit K, Pichl-
 25.   Demetris AJ, Belle SH, Hart J, Lewin K, Ludwig J, Snover DC, Tillery GW,             mayr R, et al. Intragraft immune events after human liver transplanta-
       et al. Intraobserver and interobserver variation in the histopathological            tion. Correlation with clinical signs of acute rejection and influence of
       assessment of liver allograft rejection. The Liver Transplantation Data-             immunosuppression. Transplantation 1992;54(2):273-278.




 AID        Hepa 0012           /    5p1d$$$221            02-07-97 18:01:42               hpta        WBS: Hepatology
                                                                               A0248
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 257 of 370 PageID #:
                                    5251




                                           ORIGINAL ARTICLES
CLINICAL HEART TRANSPLANTATION
           Functional and Morphological
           Findings in Heart Transplant
           Recipients with a Normal Coronary
           Angiogram: An Analysis by
           Dobutamine Stress
           Echocardiography, Intracoronary
           Doppler and
           Intravascular Ultrasound
           Christoph H. Spes, MD, Volker Klauss, MD, Johannes Rieber, MD,
           Susanne D. Schnaack, MD, Andres R. Tammen, MD, Peter Überfuhr, MD,
           Bruno Reichart, MD, Karl Theisen, MD, Christiane E. Angermann, MD,
           and Harald Mudra, MD


           Background: Coronary angiography is still the routine screening method for cardiac
           allograft vasculopathy in most transplant centers. This study was designed to analyze
           functional and morphologic changes in heart transplant recipients with normal
           angiographic findings.
           Methods: Dobutamine stress echocardiography and intracoronary ultrasound were
           obtained in 56 patients with a normal coronary angiogram 41 6 31 months after heart
           transplantation. Intracoronary Doppler flow velocity measurements before and after
           intracoronary adenosine administration were performed in 34 of 56 patients. Any
           regional wall motion abnormalities detected by stress echocardiography were regarded
           as abnormal. By quantitative intracoronary ultrasound analysis using a 6-grade scale, a
           mean grade of all coronary segments .3.0 was defined as significant intimal
           hyperplasia.
           Results: Only 17 patients (30%) showed both a normal dobutamine stress
           echocardiogram and absence of significant intimal hyperplasia by intravascular




From Departments of Cardiology (Medizinische Klinik, Klinikum   Medizinische Klinik, Klinikum Innenstadt, University of Munich,
  Innenstadt) and Cardiac Surgery (Klinikum Großhadern), Uni-     Ziemssenstr. 1, D-80336 München, Germany.
  versity of Munich, Munich, Germany.                           Copyright © 1999 by the International Society for Heart and
Submitted December 29, 1997; accepted October 12, 1998.           Lung Transplantation.
Reprint requests: Christoph H. Spes, MD, Dept. of Cardiology,   1053-2498/99/$–see front matter PII S1053-2498(98)00016-3

                                                                                                                           391




                                                          A0249
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 258 of 370 PageID #:
                                    5252

392   Spes et al.                                                The Journal of Heart and Lung Transplantation
                                                                                                    May 1999


           ultrasound. Abnormal findings were observed in 39 patients (70%): both by dobutamine
           stress echocardiography and intravascular ultrasound in 22 patients, by intravascular
           ultrasound alone in 11 patients, and by dobutamine stress echocardiography alone in 6
           patients. Coronary flow velocity reserve did not discriminate between patients with
           normal or abnormal intravascular ultrasound or dobutamine stress echocardiographic
           findings.
           Conclusions: Only a minority of heart transplant patients with a normal coronary
           angiogram is free of pathological changes, when assessed by intravascular ultrasound
           and dobutamine stress echocardiography. Coronary flow velocity reserve does not seem
           useful to further characterize these patients. J Heart Lung Transplant 1999; 18:391–398.



C    ardiac allograft vasculopathy (CAV) is one of
the most common causes of death in the long-term
                                                         enzyme inhibitors, n 5 37; diuretics, n 5 33; calcium
                                                         channel blockers, n 5 28). All patients had given
course after heart transplantation.1–3 The diagnosis     informed consent to the study protocol, that was
of CAV is still mainly based on invasive methods,        approved by the University of Munich Ethics Com-
most commonly coronary angiography.2 Coronary            mittee.
angiography, however, may not detect early changes,
in particular when diffuse concentric luminal nar-       Coronary Angiography
rowing is present.1–5 Intravascular ultrasound           Cardiac catheterization and right ventricular endo-
(IVUS) allows for direct investigation of vessel wall    myocardial biopsy were performed via the femoral
morphology and has emerged as the most sensitive         approach within 24 hours of stress echocardiogra-
invasive tool for identification of early stages of      phy. Coronary angiograms were obtained in stan-
CAV in vivo.2,3,6 –9 In addition, several studies em-    dard orthogonal views after nitroglycerin adminis-
ployed intracoronary Doppler flow analysis to assess     tration using 7F or 8F catheters and a nonionic
the functional significance of CAV.10 –12 Among          contrast agent. A visual analysis was performed by
noninvasive tests, dobutamine stress echocardiogra-      two investigators familiar with the specific problems
phy has been reported as the most promising              of CAV (Klauss and Mudra). Only patients with a
method for the detection of CAV,13–15 but is not yet     normal coronary angiogram were included in this
part of the standard screening for CAV at many           study; any angiographic changes suggesting CAV as
institutions. The aim of this study was to investigate   minimal luminal contour irregularities, slow flow of
the diagnostic significance of a normal coronary         the contrast agent or narrowing of small vessels were
angiogram after heart transplantation in comparison      classified as abnormal. Discrepancies between ob-
with functional and morphological analysis by do-        servers led to exclusion of the respective patient.
butamine stress echocardiography, intracoronary
Doppler and intravascular ultrasound.                    Intravascular Ultrasound
                                                         The details of IVUS image acquisition and analysis
METHODS                                                  at our institution have been described previously.8,16
Patient Population                                       IVUS images were obtained from several coronary
From 100 consecutive orthotopic heart transplant         artery segments using a mechanic 30 MHZ system
recipients undergoing scheduled routine coronary         (CVIS Inc, Sunnyvale, California) and a motorized
angiography in the chronic postoperative phase           pull-back device of the imaging probe. Representa-
($10 months after transplantation), 56 patients          tive images from each segment were digitized. In
were selected fulfilling the criteria of A) a normal     frames chosen for analysis, the transducer was lo-
coronary angiogram by visual analysis and B) an          cated centrally in the vessel and was positioned
adequate echocardiographic image quality. The            coaxial to the artery to obtain undistorted cross
mean age was 49 6 11 years, the postoperative            sectional images. The site with most severe disease
interval was 41 6 31 (10 –144) months. Immunosup-        within each segment was evaluated quantitatively
pressive therapy consisted of cyclosporine (n 5 46),     (Rieber and Klauss) according to the degree and
tacrolimus (n 5 10), prednisone (n 5 46) and             circumferential extent of intimal hyperplasia: Grade
azathioprine (n 5 30). Antihypertensive treatment        1, no intimal hyperplasia; grade 2, intimal thickness
was received by 51 patients (angiotensin converting      ,0.3 mm, circumferential extent ,180°; grade 3,


                                                    A0250
 Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 259 of 370 PageID #:
                                     5253

The Journal of Heart and Lung Transplantation                                                   Spes et al.   393
Volume 18, Number 5


,0.3 mm, $180°; grade 4, 0.3– 0.5 mm, ,180°; grade       giography and IVUS and without other cardiac
5, 0.3– 0.5 mm, $180°; and grade 6, .0.5 mm,             complications, normal values for M-mode echocar-
0 –360°.8,15 From all segments analyzed in each          diographic parameters in heart transplant recipients
individual patient a mean grade was calculated.          have been defined. According to these results, sys-
Based on previous observations,15 a mean IVUS            tolic wall thickening was regarded abnormal, when
grade .3.0 was regarded as marker of relevant            the values were below the following thresholds:
transplant vasculopathy. Intimal hyperplasia of this     systolic thickening of septum at rest ,17.2%, pos-
extent has been shown to be clearly abnormal.17 An       terior wall at rest ,41.6%, septum at maximum
index of intimal area (intimal index) was calculated     stress ,45.9%, posterior wall at maximum stress
as (intimal area/vessel cross sectional area) 3 100.     ,67.6%.18 Left ventricular hypertrophy was defined
Intracoronary Doppler                                    as an end-diastolic wall thickness .12 mm of the
                                                         septum and the left ventricular posterior wall, re-
Coronary blood flow velocity measurements were           spectively.
performed using a 0.014-inch Doppler guide wire
(FloWireTM, Cardiometrics Inc, Mountain View,            STATISTICS
California). The Doppler guide wire was placed in a      Data are given as mean 6 standard deviation, unless
stable position within the proximal or mid segment       stated otherwise. Unpaired Student9s t-test, Mann-
of the left anterior descending artery or the left       Whitney U-test, or Fisher9s exact test were used, as
circumflex artery, depending on ease of access, and      appropriate, to assess differences between groups.
the Doppler signal was optimized. Average peak           Differences between stress stages were analyzed
flow velocity was measured at baseline and after an      with a Wilcoxon rank sum test. A p value of ,0.05
intracoronary bolus injection of 16 mg adenosine, as     was considered significant.
previously described.16 Coronary flow velocity re-
serve was calculated as ratio of hyperemic to base-      RESULTS
line average peak flow velocity.                         Clinical Characteristics
Dobutamine Stress Echocardiography                       Arterial hypertension requiring medical therapy was
                                                         present in 51 of 56 patients (91%). The mean
Vasoactive medication was withheld on the day of
                                                         systolic / diastolic blood pressure at rest before
the stress test. After baseline evaluation, dobut-
                                                         stress echocardiography was 125 6 17/76 6 13
amine infusion was started at 5mg/kg body weight/
                                                         mmHg. There were no differences in blood pressure
minute and increased stepwise by 5 mg to a maxi-
                                                         in subgroups of patients with and without abnormal
mum of 40 mg/kg/minute at 5 minute intervals.15
Two-dimensional image sequences were obtained of         either echocardiographic or IVUS findings. All pa-
the parasternal long and short axis and apical two       tients in this study were non-smokers. Fifteen pa-
and four chamber views. Regional wall motion was         tients (27%) had diabetes mellitus after transplan-
graded by experienced observers (Spes, Schnaack,         tation; the prevalence of diabetes was not different
Tammen) as normal or hyperkinetic (score 1), hy-         in patients with or without functional or morpholog-
pokinetic (score 2), akinetic (score 3), or dyskinetic   ical abnormalities. Data on the lipid profile at the
(score 4) using a 16-segment-model. A normal re-         time of the study were available in 46 patients. Mean
sponse to dobutamine stress was defined as hyperki-      serum cholesterol was 230 6 39 mg/dl, low-density
nesis and increased systolic wall thickening.15 A wall   lipoprotein cholesterol 138 6 35 mg/dl, high-density
motion score index was calculated as the sum of          lipoprotein cholesterol 62 6 32 mg/dl, and serum
scores for each segment divided by the number of         triglycerides 173 6 108 mg/dl. Again, no differences
analyzed segments.                                       between subgroups were observed.
   M-mode echocardiography was used to quantify
                                                         Coronary Angiography, Endomyocardial Biopsy
systolic thickening of the interventricular septum
and the left ventricular posterior wall. Systolic wall   All 56 coronary angiograms were without evidence
thickening, calculated as end-systolic minus end-        of CAV, as predefined by the study inclusion crite-
diastolic divided by end-diastolic wall thickness, has   ria. Endomyocardial biopsy was performed in 46
been shown to be decreased—in particular during          occasions and analyzed according to the ISHT clas-
stress—in patients with allograft vasculopathy.15,18     sification;19 37 biopsies were free of rejection (grade
In a previous study from our laboratory18 in a cohort    0), 9 showed evidence of mild acute rejection (grade
of heart transplant recipients without CAV by an-        1A, n 5 5, grade 1B, n 5 4).


                                                    A0251
 Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 260 of 370 PageID #:
                                     5254

394   Spes et al.                                                     The Journal of Heart and Lung Transplantation
                                                                                                         May 1999




              FIGURE Frequency distribution of normal and abnormal findings by dobutamine stress
              echocardiography (DSE) and intravascular ultrasound. DSE abnormal denotes regional
              wall motion abnormalities by 2D-analysis or reduction of systolic wall thickening by M-
              mode echocardiography under the lower limit of normal.18 Further explanation: see text.




Intravascular Ultrasound                                     Dobutamine Stress Echocardiography
In each patient, 1–3 (mean 1.5 6 0.5) major epicar-          No patient had angina during stress testing. The
dial arteries were studied by IVUS (in total, 82             heart rate increased from 89 6 14 beats/min at rest
epicardial vessels; left anterior descending artery,         to 143 6 14 beats/min (p , 0.0001) at maximum
n 5 45; left circumflex artery, n 5 31; right coronary       dobutamine infusion; the mean peak dobutamine
artery, n 5 6). A total of 267 segments (mean 4.8 6          dosage was 18 6 5 mg/kg/minute (range 10 –35). The
1.4 segments/patient, range 3– 8) were evaluated by          rate-pressure product rose from 11174 6 2344 to
IVUS. The mean IVUS grade of all coronary seg-               19678 6 4342 mmHg/minute (p , 0.0001).Techni-
ments in each patient was 3.35 6 1.62 (range                 cally adequate M-mode echocardiographic readings
1.0 – 6.0), the mean intimal index 15.1 6 11.5%              could be obtained in 53 of 56 patients. Systolic wall
(range 0 – 42.1%). The mean IVUS grade was .3.0              thickening was normal in 31 of 53 patients (58%). In
in 33 of 56 patients with normal angiograms (59%)            10 cases, normal thickening at rest decreased below
(Figure).                                                    normal at maximum dobutamine stress; 9 cases


                                                       A0252
 Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 261 of 370 PageID #:
                                     5255

The Journal of Heart and Lung Transplantation                                                                         Spes et al.    395
Volume 18, Number 5


TABLE I Intracoronary Doppler measurements (mean 6 standard error) in relation to dobutamine stress
echocardiography (DSE) and intravascular ultrasound (IVUS)
         DSE (all areas)/                         DSE normal and                    DSE abnormal or                  DSE abnormal and
       IVUS (all segments)                        IVUS grade <3.0                   IVUS grade >3.0                   IVUS grade >3.0

Number of patients studied
  LAD (n)                                                 6                                12                                11
  CX (n)                                                  5                                 8                                 8
Average peak velocity (cm/s)
  LAD, rest                                            24 6 3                           17 6 2                            17 6 2
  LAD, adenosine                                       66 6 5                           57 6 5                            59 6 6
  CX, rest                                             19 6 2                           16 6 1                            17 6 3
  CX, adenosine                                        54 6 6                           53 6 3                            53 6 7
Coronary flow velocity reserve
  LAD                                                2.82 6 0.25                      3.34 6 0.21                       3.63 6 0.21
  CX                                                 2.86 6 0.25                      3.31 6 0.19                       3.13 6 0.23

DSE abnormal denotes regional wall motion abnormalities by 2D-analysis or reduction of systolic wall thickening by M-mode
echocardiography under the lower limit of normal.18 IVUS #/.3.0 denotes the mean grading of all coronary segments analyzed within
a patient. LAD/CX denote left anterior descending/left circumflex artery. None of the parameters differed between groups with a p , 0.05.



showed reduced thickening at rest and during stress;                   compared to functional data obtained from all ven-
and 4 patients had impaired resting contractility,                     tricular segments and the mean IVUS grade of all
that normalized during dobutamine stress.                              coronary segments analyzed, average peak velocity
   2D-Echocardiography was normal in 34 patients                       at rest tended to be higher in patients without
(61%). In 22 patients, regional wall motion abnor-                     abnormal stress echocardiographic or IVUS findings
malities were observed: 5 patients with normal                         (Table I). Due to a similar increase in all groups, the
findings at rest had stress induced wall motion                        adenosine-stimulated flow velocity reserve was not
abnormalities in 2.8 6 2.0 segments (p , 0.04 vs                       different in patients with wall motion abnormalities
rest), the wall motion score index in these patients at                or moderate-to-severe intimal hyperplasia, com-
maximum stress was 1.18 6 0.16. In 9 patients,                         pared to patients without these changes (Table I). In
preexisting wall motion abnormalities at rest in-                      addition, no differences in flow parameters were
creased at dobutamine stress (5.4 6 3.0 vs 6.3 6 2.7                   observed, when flow measurements were compared
segments/patient, p , 0.02 vs rest; score index                        to mean the IVUS grade of the study vessel only and
1.26 6 0.17 vs 1.48 6 0.26, p , 0.002). In 4 patients,                 regional wall motion/wall thickening only in the left
wall motion abnormalities at rest remained un-                         ventricular area related to the study vessel (Table
changed (2.0 6 1.4 segments, score index 1.08 6                        II).The presence of mild acute rejection did not
0.07), and 4 patients with resting wall motion abnor-                  influence the flow velocity reserve. The flow velocity
malities (mean IVUS grade f # 3.0, n 5 2; IVUS                         reserve of the left anterior descending artery and the
grade . 3.0, n 5 2) showed an improvement during                       left circumflex artery was not related to hypertrophy
dobutamine infusion ( 4.2 6 1.5 vs 3.5 6 2.9 affected                  of the septum or the left ventricular posterior wall,
segments, NS; score index 1.27 6 0.09 vs 1.15 6                        respectively, in the small group of patients studied.
0.14, p , 0.05). Combined 2D- and M-mode echo-
cardiographic analysis detected abnormalities in 28                    DISCUSSION
patients (50%); 18 of these patients were abnormal                     Coronary angiography has remained the most com-
by both echocardiographic methods, 4 cases by                          monly used screening method for CAV.2,3,5 Several
2D-analysis only, and 6 patients by M-mode analysis                    reports exist, however, on rapid progression from a
of wall thickening only.                                               normal angiogram to severe vasculopathy, that in
                                                                       some cases of sudden death after heart transplanta-
Intracoronary Doppler                                                  tion was diagnosed only at necropsy.4,20 IVUS has
Coronary flow velocity was studied in 34 patients.                     been demonstrated to be the most sensitive invasive
The left anterior descending artery was analyzed in                    tool for diagnosis of CAV in vivo.6 –10 IVUS, how-
13 cases, the left circumflex artery in 5 cases and                    ever, does not allow to investigate the complete
both arteries in 16 cases. When flow data were                         coronary artery system as it is restricted to major


                                                                A0253
 Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 262 of 370 PageID #:
                                     5256

396   Spes et al.                                                                 The Journal of Heart and Lung Transplantation
                                                                                                                     May 1999


TABLE II Intracoronary Doppler measurements (mean 6 standard error) in relation to regional findings
in the study vessel by intravascular ultrasound (IVUS) and in its perfusion area by dobutamine stress
echocardiography (DSE)
                                                                   DSE normal and           DSE abnormal or           DSE abnormal and
                                                                   IVUS grade <3.0          IVUS grade >3.0            IVUS grade >3.0

Study vessel LAD: DSE (area supplied by LAD) IVUS - analysis LAD
  Number of patients                                          4                                     16                        8
  APV, LAD, rest (cm/s)                                    26 6 4                                17 6 1                    19 6 3
  APV, LAD, adenosine (cm/s)                               65 6 8                                57 6 4                    62 6 7
  CFVR, LAD                                              2.71 6 0.38                           3.38 6 0.17               3.52 6 0.27
Study vessel CX: DSE (area supplied by CX) IVUS - analysis CX
  Number of patients                                          5                                      5                        3
  APV, CX, rest (cm/s)                                     20 6 4                                18 6 1                    17 6 1
  APV, CX, adenosine (cm/s)                                65 6 10                               51 6 5                    48 6 0
  CFVR, CX                                               3.36 6 0.27                           2.79 6 0.27               2.85 6 0.10

Study vessel LAD: DSE: 2D - analysis of the left ventricular area usually supplied by the LAD and M-mode analysis of systolic thickening
of the septum. IVUS #/.3.0 denotes the mean grading of all LAD segments analyzed. Study vessel CX: DSE: 2D - analysis of the left
ventricular area usually supplied by the CX and M-mode analysis of systolic thickening of the left ventricular posterior wall. IVUS #/.3.0
denotes the mean grading of all CX segments analyzed. None of the parameters differed between groups with a p , 0.05.
LAD: left anterior descending artery; CX: left circumflex artery; APV: average peak velocity; CFVR: coronary flow velocity reserve.



epicardial vessels. Isolated analysis of IVUS may,                      abnormalities in the absence of lesions in the epi-
therefore, not always detect CAV evident by angio-                      cardial arteries may be a caused by endothelial
graphic analysis. The present study is the first to                     dysfunction10 –12, 23–26 and small vessel disease,27 that
compare dobutamine stress echocardiography with                         may be detected neither by angiography nor by
IVUS and intracoronary Doppler in long-term heart                       IVUS. Absent or poor collateral vessels5 in the
transplant recipients with a normal coronary angio-                     setting of CAV may also cause functional abnormal-
gram. The IVUS findings in this study confirm                           ities. This would imply that dobutamine stress echo-
previous reports, that angiography is an insensitive                    cardiography, by imaging the complete left ventricle,
method to detect early changes of CAV.1–10 A                            may be very useful to assess the functional reserve of
normal coronary angiogram after heart transplanta-                      the myocardium of the allografts. The method,
tion, therefore, does not allow to exclude morpho-                      however, does not allow to discriminate if impair-
logic evidence of CAV. Dobutamine stress echocar-                       ment of myocardial function is due to abnormal
diography, a useful noninvasive technique to detect                     function of the myocardium itself, interstitial
angiographic 50 –70% diameter stenosis of major                         changes (eg fibrosis) or due to alterated myocardial
epicardial vessels in coronary artery disease,21 is                     perfusion either in the epicardial arteries or in the
gaining increasing interest in the follow-up of heart                   microcirculation. Intracoronary Doppler flow mea-
transplant patients.13–15,18 In the present study, func-                surements have been proposed to assess the signif-
tional abnormalities were demonstrated by echocar-                      icance of coronary artery stenoses and the integrity
diography in a high percentage of patients even with                    of the microcirculation. This technique has also
a normal angiogram. In addition to the most com-                        been used in heart transplant patients. No correla-
monly used regional wall motion analysis by 2D-                         tion, however, of morphologic intimal changes of
echocardiography, an impairment of systolic wall                        epicardial allograft arteries and coronary flow veloc-
thickening could be detected by quantitative analysis                   ity reserve could be demonstrated in previous stud-
of M-mode recordings. Wall motion abnormalities                         ies.10 –12 These data were confirmed in the present
were observed in some patients without moderate to                      analysis. In this study, in addition, coronary flow
severe intimal hyperplasia in the vessels visualized                    velocity reserve after administration of the endothe-
by IVUS. Our data are in accordance with previous                       lium-independent vasodilator adenosine was com-
studies, that also observed wall motion abnormali-                      pared with myocardial pump function, as assessed
ties during dobutamine stress or exercise echocardi-                    by dobutamine echocardiography. No relation, how-
ography in the absence of morphologic abnormali-                        ever, between wall motion abnormalities and flow
ties in the allograft.13–15,22 Wall motion                              velocity reserve could be found. Preliminary data by


                                                               A0254
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 263 of 370 PageID #:
                                    5257

The Journal of Heart and Lung Transplantation                                                                       Spes et al.    397
Volume 18, Number 5


other investigators have shown similar results.28                        of angiographically silent intimal thickening. Circulation
Simultaneous analysis of flow velocity reserve and                       1992;85:979 – 87.
                                                                    7.   Pflugfelder PW, Boughner DE, Rudas L, Kostuk WJ. En-
epicardial endothelial responses,29 however, might                       hanced detection of cardiac allograft arterial disease with
provide further information on the relation between                      intracoronary ultrasonographic imaging. Am Heart J 1993;
morphologic abnormalities, myocardial functional                         125:1583–91.
reserve and epicardial and endothelial function.                    8.   Klauss V, Mudra H, Überfuhr P, Theisen K. Intraindividual
Clinical characteristics were not different in sub-                      variability of cardiac allograft vasculopathy as assessed by
                                                                         intravascular ultrasound. Am J Cardiol 1995;76:463– 6.
groups of patients with or without abnormal func-                   9.   Rickenbacher PR, Pinto FJ, Chenzbraun A, et al. Incidence
tional or morphologic findings in the present study;                     and severity of transplant coronary artery disease early and
this is possibly explained by the small sample size of                   up to 15 years after transplantation as detected by intravas-
the respective subgroups. Both IVUS30 and dobut-                         cular ultrasound. J Am Coll Cardiol 1995;25:171–7.
amine stress echocardiography31–33 may provide                     10.   Anderson TJ, Meredith IT, Uehata A, et al. Functional
                                                                         significance of intimal thickening as detected by intravascular
prognostic information in heart transplant recipi-
                                                                         ultrasound early and late after cardiac transplantation. Cir-
ents. Coronary flow velocity reserve, however, did                       culation 1993;88:1093–1100.
not identify patients with abnormal findings by                    11.   Caracciolo EA, Wolford TL, Underwood RD, et al. Influ-
IVUS or dobutamine stress echocardiography in                            ence of intimal thickening on coronary blood flow responses
transplant recipients with a normal coronary angio-                      in orthotopic heart transplant recipients: a combined intra-
gram. The value of Doppler coronary flow velocity                        vascular Doppler and imaging study. Circulation 1995;
                                                                         92(suppl II):II-182–90.
measurements to predict the clinical outcome in                    12.   Davis SF, Yeung AC, Meredith IT, et al. Early endothelial
these patients has to be determined in further                           dysfunction predicts the development of transplant coronary
investigations.                                                          artery disease at 1 year posttransplant. Circulation 1996;93:
                                                                         457– 62.
CONCLUSION                                                         13.   Akosah KO, Mohanty PK, Funai JT, et al. Noninvasive
                                                                         detection of transplant coronary artery disease by dobut-
A normal angiogram alone does not exclude rele-                          amine stress echocardiography. J Heart Lung Transplant
vant CAV in heart transplant recipients. Despite of                      1994;13:1024 –38.
a normal coronary angiogram, the majority of pa-                   14.   Derumeaux G, Redonnet M, Douillet R, et al. Dobutamine
tients in this study had functional alterations as                       stress echocardiography in orthotopic heart transplant recip-
regional wall motion abnormalities and impaired                          ients. J Am Coll Cardiol 1995;25:1665–72.
                                                                   15.   Spes CH, Mudra H, Schnaack SD, et al. Dobutamine stress
systolic wall thickening by dobutamine stress echo-
                                                                         echocardiography for noninvasive diagnosis of cardiac allo-
cardiography and morphologic evidence of CAV in                          graft vasculopathy: a comparison with angiography and in-
the epicardial arteries by IVUS. Measurement of                          travascular ultrasound. Am J Cardiol 1996;78:168 –74.
coronary flow velocity reserve, however, does not                  16.   Klauss V, Ackermann K, Henneke KH, et al. Epicardial
seem useful to identify patients with abnormal find-                     intimal thickening in transplant coronary artery disease and
                                                                         resistance vessel response to adenosine. A combined intra-
ings by IVUS or dobutamine echocardiography and
                                                                         vascular ultrasound and Doppler study. Circulation 1997;
can, therefore, not substitute these methods.                            96(suppl. II):II-159 – 64.
                                                                   17.   Nissen SE, Gurley JJC, Grines CL et al. Intravascular
                                                                         ultrasound assessment of lumen size and wall morphology in
REFERENCES                                                               normal subjects and patients with coronary artery disease.
1. Hosenpud JD, Bennett LE, Keck BM, Fiol B, Novick RJ. The              Circulation 1991;84:1087–99.
   registry of the international society for heart and lung        18.   Spes CH, Klauss V, Mudra H, et al. Quantitative dobutamine
   transplantation. Fourteenth official report-1997. J Heart             stress echocardiography in patients late after heart transplan-
   Lung Transplant 1997;16:691–712.                                      tation: normal values and findings in patients with cardiac
2. Jamieson SW. Investigation of heart transplant coronary               allograft vasculopathy. Z Kardiol 1997;86:868 –76.
   atherosclerosis. Circulation 1992;85:1211–3.                    19.   Billingham ME, Cary NR, Hammond ME, et al. A working
3. Weis M, von Scheidt W. Cardiac allograft vasculopathy. A              formulation for the standardization of nomenclature in the
   review. Circulation 1997;96:2069 –77.                                 diagnosis of heart and lung rejection: heart rejection study
4. Johnson DE, Aldermann EL, Schroeder JS, et al. Transplant             group. J Heart Transplant 1990;9:587–93.
   coronary artery disease: histopathologic correlations with      20.   Uretsky BF, Kormos RL, Zerbe TR, et al. Cardiac events
   angiographic morphology. J Am Coll Cardiol 1991;17:449 –              after heart transplantation: incidence and predictive value of
   57.                                                                   coronary angiography. J Heart Lung Transplant 1992;11:
5. Gao SZ, Alderman EL, Schroeder JS, Silverman JS, Hunt                 S45–51.
   SA. Accelerated coronary vascular disease in the heart          21.   Pellikka PA, Roger VL, Oh JK, Miller FM, Seward JB, Tajik
   transplant patient: coronary arteriographic findings. J Am            AJ. Stress echocardiography. Part II. Dobutamine stress
   Coll Cardiol 1988;12:334 – 40.                                        echocardiography. Techniques, implementation, clinical ap-
6. St. Goar FG, Pinto FJ, Alderman EL, et al. Intracoronary              plications, and correlations. Mayo Clin Proc 1995;70:16 –27.
   ultrasound in cardiac transplant recipients: in vivo evidence   22.   Collings CA, Pinto FJ, Valantine HA, Popylisen S, Puryear



                                                              A0255
 Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 264 of 370 PageID #:
                                     5258




398     Spes et al.                                                               The Journal of Heart and Lung Transplantation
                                                                                                                     May 1999


      JV, Schnittger I. Exercise echocardiography in heart trans-            D, Mohanty PK. Relationship between dobutamine induced
      plant recipients: a comparison with angiography and intra-             regional wall motion abnormalities and coronary flow reserve
      coronary ultrasonography. J Heart Lung Transplant 1994;13:             in heart transplant patients without angiographic coronary
      604 –13.                                                               disease. J Am Coll Cardiol 1997;29:290A.
23.   Yeung AC, Anderson T, Meredith I, et al. Endothelial             29.   Hollenberg SM, Tamburro P, Klein LW, et al. Discordant
      dysfunction in the development and detection of transplant             epicardial and microvascular endothelial responses in heart
      coronary artery disease. J Heart Lung Transplant 1992;11:              transplant recipients early after transplantation. J Heart
      S69-73.                                                                Lung Transplant 1998;17:487–94.
24.   Mügge A, Heublein B, Kuhn M, et al. Impaired coronary           30.   Rickenbacher PR, Pinto FJ, Lewis NP, et al. Prognostic
      dilator response to substance P in heart transplant recipients         importance of intimal thickness as measured by intracoro-
      with graft vasculopathy. J Am Coll Cardiol 1993;21:163–70.             nary ultrasound after cardiac transplantation. Circulation
25.   Mills RM, Billett JM, Nichols WW. Endothelial dysfunction              1995;92:3445–52.
      early after heart transplantation. Assessment with intravas-     31.   Akosah KO, Olsovsky M, Kirchberg D, Salter D, Mohanty
      cular ultrasound and Doppler. Circulation 1992;86:1171– 4.             PK. Dobutamine stress echocardiography predicts cardiac
26.   Treasure CB, Vita JA, Ganz P, et al. Loss of the coronary              events in heart transplant patients. Circulation 1996;94(suppl
      microvascular response to acetylcholine in cardiac transplant          II):II-283– 8.
      patients. Circulation 1992;86:1156 – 64.                         32.   Spes CH, Mudra H, Schnaack SD, et al. Prognostic value of
27.   Clausell N, Butany J, Molossi S, et al. Abnormalities in               dobutamine stress echocardiography after heart transplanta-
      intramyocardial arteries in cardiac transplant biopsy speci-           tion. J Am Coll Cardiol 1997;29:290A.
      mens and lack of correlation with abnormal intracoronary         33.   Lewis JF, Selman SB, Murphy JD, Mills RM, Geiser EA,
      ultrasound or endothelial dysfunction in large epicardial              Conti RC. Dobutamine echocardiography for prediction of
      coronary arteries. J Am Coll Cardiol 1995;26:110 –9.                   ischemic events in heart transplant recipients. J Heart Lung
28.   Jackson PA, Akosah KO, Minisi AJ, Ibrahim HM, Kirchberg                Transplant 1997;16:390 –3.




                                                                  A0256
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 265 of 370 PageID #:
                                    5259




   See discussions, stats, and author profiles for this publication at: https://www.researchgate.net/publication/224929796



   Assessment of cardiac allograft vasculopathy late after heart
   transplantation: when is coronary angiography necessary?

   Article

   CITATIONS                                                                                            READS
   27                                                                                                   34

   7 authors, including:

               Stefan Stoerk                                                                                      Christiane Angermann
               University of Wuerzburg                                                                            University of Wuerzburg
               136 PUBLICATIONS 5,197 CITATIONS                                                                   414 PUBLICATIONS 9,063 CITATIONS

                   SEE PROFILE                                                                                       SEE PROFILE




   Some of the authors of this publication are also working on these related projects:


                 SERVE-HF View project



                 case study View project




    All content following this page was uploaded by Stefan Stoerk on 08 September 2014.

    The user has requested enhancement of the downloaded file.




                                                                                               A0257
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 266 of 370 PageID #:
                                    5260
   ALLOGRAFT VASCULOPATHY


   Assessment of Cardiac Allograft Vasculopathy Late After Heart
   Transplantation: When Is Coronary Angiography Necessary?
   Stefan Störk, MD, PhD,a Thomas M. Behr, MD,a Michael Birk, MD,b Peter Überfuhr, MD,c Volker Klauss, MD,c
   Christoph H. Spes, MD,d and Christiane E. Angermann, MDa


   Background: Cardiac allograft vasculopathy (CAV) represents a major prognostic factor in long-term survivors of
                heart transplantation (HTx). Reliable diagnosis of CAV late after HTx is important but remains the
                domain of invasive techniques such as coronary angiography.
   Methods:     To test alternative approaches, 54 consecutive HTx recipients (mean time since HTx: 52 months)
                were studied with intravascular ultrasound (IVUS), angiography, dobutamine stress echocardiogra-
                phy and immunofluorescence staining against anti-thrombin III (AT-III) in endomyocardial biopsies.
                Univariate and multivariate predictors as well as receiver-operating-characteristic (ROC) curves of
                different sets of predictors were calculated.
   Results:     Using IVUS as reference standard, CAV was present in 80% of subjects. Coronary angiography
                identified CAV correctly in only 44% of cases. If AT-III staining alone was used as a diagnostic
                criterion, CAV was correctly identified in 77% of subjects. In a multivariate analysis, only AT-III,
                donor age and echocardiography at rest emerged as independent predictors of CAV ( p ⬍ 0.05 for
                all), yielding an excellent discriminative power.
   Conclusions: With almost equal reliability when compared with IVUS, CAV can be identified using information on
                donor age, wall motion score at rest and AT-III staining late after HTx. Coronary angiography may
                be limited to patients with a high probability score and should not be used routinely for surveillance
                of CAV. J Heart Lung Transplant 2006;25:1103– 8. Copyright © 2006 by the International Society for
                Heart and Lung Transplantation.



   Cardiac allograft vasculopathy (CAV) is a major prog-                     approach.4 Early detection of CAV facilitates risk strat-
   nostic factor determining morbidity and mortality                         ification and early initiation of treatment thus poten-
   among the growing number of long-term survivors of                        tially enhancing graft survival and patient outcome.2
   heart transplantation (HTx).1,2 Five years post-trans-                       Histologically, CAV is characterized by diffuse con-
   plant, angiographically detectable CAV is prevalent in                    centric intimal hyperplasia affecting extramural coro-
   42% of survivors.3 Management of CAV consists of                          nary arteries but also arterioles, venules and capillaries.5
   symptomatic treatment for left ventricular dysfunction                    The donor endothelium, the border between the im-
   and re-vascularization procedures. In more advanced                       mune systems of donor and recipient, is thought to play
   disease, re-transplantation remains the only curative                     a pivotal pathophysiologic role in the development and
                                                                             clinical course of CAV.5 Markers of endothelial activa-
                                                                             tion and function, such as anti-thrombin III (AT-III),
   From the aDepartment of Internal Medicine I, Center of Cardiovascu-       assessed early after transplantation by immunohisto-
   lar Medicine, University of Würzburg, Würzburg; bMedizinische             chemistry, have been reported to correlate significantly
   Klinik, Klinikum Innenstadt, University of München, München;
   c
                                                                             with the development and progression of CAV as well
     Center of Heart and Lung Transplantation, Klinikum Grosshadern,
   University of München, München; and dCardiology, Städtisches Kran-        as graft failure due to CAV.5–7 Histologic CAV testing in
   kenhaus Neuperlach, München, Germany.                                     heart transplant recipients can be performed without
      Submitted January 2, 2006; revised May 12, 2006; accepted May 16,      additional patient discomfort because right ventricular
   2006.                                                                     endomyocardial biopsies are routinely obtained at reg-
      Supported by a grant from the Ernst & Berta Grimmke Stiftung,
                                                                             ular time intervals in many transplant centers even late
   Düsseldorf, Germany (to S.S. and T.M.B.).
      The first two authors (S.S. and T.M.B.) contributed equally to this    post-operatively.
   study.                                                                       Intravascular ultrasound (IVUS) has provided impor-
      Reprint requests: Stefan Störk, MD, Department of Internal Medi-       tant insights into the in vivo morphology of CAV and is
   cine I, Center of Cardiovascular Medicine, Klinikstrasse 6 – 8, D-97070   the accepted reference standard to visualize and diag-
   Würzburg, Germany. Telephone: ⫹49-931-201-70800. Fax: ⫹49-931-
                                                                             nose CAV.8,9 In contrast, coronary angiography is only
   201-70380. E-mail: stoerk_s@klinik.uni-wuerzburg.de.
   Copyright © 2006 by the International Society for Heart and Lung          moderately sensitive although reasonably specific for
   Transplantation. 1053-2498/06/$–see front matter. doi:10.1016/            CAV diagnosis10; however, it imposes a small risk and
   j.healun.2006.05.009                                                      some discomfort to the patient, may cause kidney
                                                                                                                                    1103
                                                                    A0258
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 267 of 370 PageID #:
                                    5261
 1104   Störk et al.                                                             The Journal of Heart and Lung Transplantation
                                                                                                             September 2006



 damage after contrast agent application, and consumes        parameters were measured to assess left ventricular
 resources. Nevertheless, due to its lower costs and a        dimensions and function. From B-mode images a wall
 definite, albeit small additional risk of IVUS,11 coronary   motion score was calculated using a 16-segment model.
 angiography is more widely used for CAV screening and        Wall motion in each segment was graded as: normal/
 follow-up during routine transplant surveillance.12          hyperkinetic; hypokinetic; akinetic; or dyskinetic (score 1
    More recently, non-invasive echocardiographic imag-       to 4). A wall motion score of 16.0 at rest and stress was
 ing in conjunction with dobutamine stress echocardi-         considered normal. Results from 2-dimensional (2D)
 ography (DSE) has been shown to detect functionally          echocardiography were classified as abnormal if any
 relevant CAV with a sensitivity and specificity similar or   wall motion abnormalities were detected.13
 even superior to coronary angiography.13 However,               Immunohistochemical studies were performed on
 due to imaging problems this method may not be               right ventricular endomyocardial biopsy samples ob-
 reliably applied in all patients. Because coronary angiog-   tained during cardiac catheterization for rejection sur-
 raphy underestimates the prevalence of CAV and the           veillance, as described elsewhere.14 In brief, biopsy
 limited availability and applicability of IVUS,10,13 addi-   samples were blocked in OCT compound (Tissue-Tek,
 tional diagnostic certainty is needed.                       Miles Scientific, Naperville, IL) and snap frozen in liquid
    The present study aimed to assess whether patho-          nitrogen. Cryostat sections (6 ␮m) were cut in a
 logic AT-III immunostaining within the cardiac micro-        cryotome (SLEE, Mainz, Germany) at ⫺28°C and al-
 vasculature is suited to predict the presence of CAV.        lowed to air-dry overnight. The primary antibody di-
 We further estimated the incremental value of patho-         rected against AT-III (Dako Diagnostika, Hamburg, Ger-
 logic AT-III immunostaining in comparison or in addi-        many) was identical to the antibody employed by
 tion to non-invasive DSE, coronary angiography and           Labarerre et al,15 diluted with 10% fetal calf serum (FCS)
 clinical variables.                                          in phosphate-buffered saline (0.05 mol/liter, pH 7.4). A
                                                              fluorescein-isothyocyanate– conjugated rabbit–anti-mouse
 METHODS                                                      secondary antibody (Dako Diagnostika), diluted 1:50 in
 Fifty-four consecutive heart transplant recipients (22%      10% FCS, was used.
 female; age, 49.2 ⫾ 11.5 years; time since transplanta-         Negative control experiments were performed by
 tion, 52 ⫾ 37 [median, 36; range, 11 to 75] months)          omitting the primary antibody. Further, a single speci-
 were investigated upon routine post-transplant moni-         men exhibiting normal AT-III immunostaining was used
 toring. DSE was done on the day of admission, and            with each staining procedure as positive control. The
 coronary angiography, IVUS and right ventricular endo-       presence of immunohistochemical reactivity to the
 myocardial biopsy were performed in one session on           antigen was evaluated from coded photomicrographs
 the next day. The local university ethics review board       projected in a darkened room by two independent
 reviewed the study and all patients gave informed            investigators blinded to the origins of the biopsy spec-
 consent to participate.                                      imens, as previously reported.14 Presence of AT-III in
    Coronary angiography data were analyzed by two            arterial and arteriolar smooth muscle cells, arterial
 blinded expert observers using a qualitative grading         intima and venous endothelium was considered a nor-
 system: Grade I, normal angiogram; Grade II, luminal         mal pattern of vascular AT-III. Absence of vascular AT-III
 irregularities or diameter reduction ⬍30%; Grade III,        was considered an abnormal pattern,16 whereas pres-
 diameter reduction between 30% and 50%; and Grade IV,        ence of capillary AT-III was disregarded because the
 diameter reduction ⱖ50% and/or diffuse narrowing of          role of AT-III in capillaries remains unclear. For statisti-
 small vessels. CAV was considered present if angiographic    cal analysis, fluorescence intensity was Grade 0 (unde-
 changes of Grade II or greater were seen.13                  tectable fluorescence, i.e., pathologic AT-III staining) or
    IVUS images were obtained using a standardized            Grade 1 (detectable fluorescence, i.e., normal AT-III
 motorized pullback system (2.9F, 30 MHz, CVIS, Inc.,         staining). In the case of disagreement between observ-
 Sunnyvale, CA). The site with the most severe disease in     ers (photomicrographs of 3 patients), grading was
 each segment was graded according to the degree and          achieved by consensus. Endomyocardial biospies with
 circumferential extent of intimal hyperplasia on a           histologically proven rejection were excluded from
 6-grade scale. A mean IVUS grade was calculated from         analysis.
 all segments analyzed in each patient as described
 elsewhere.13 The diagnosis of CAV was made if the            Data Analysis
 mean IVUS grade was ⬎3.0.13                                  Data are presented as mean ⫾ standard deviation (SD),
    Echocardiography was performed at rest and under          unless stated otherwise. The Mann-Whitney U-test and
 maximal dobutamine-induced stress and analyzed for           chi-square test were used to test differences between
 identification of functionally relevant presence of CAV      sub-groups with and without CAV, as appropriate.
 as described elsewhere.13 In brief, standard M-mode          Logistic regression was used to estimate the univariate
                                                       A0259
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 268 of 370 PageID #:
                                    5262
 The Journal of Heart and Lung Transplantation                                                                                       Störk et al.   1105
 Volume 25, Number 9



 association between baseline characteristics and pres-                       correctly identified CAV in only 44% (19 of 43) of cases,
 ence of CAV, with a liberal alpha ( p ⬍ 0.15). Univariate                    whereas 81% of CAV-negative patients were correctly
 predictors were tested in a multivariate model using the                     classified. AT-III staining of Grade 0 was observed in 36 of
 change-in-estimate criterion in a backward selection                         54 (67%) subjects. Thus, CAV was diagnosed correctly in
 procedure,17 and odds ratios (ORs) and 95% confidence                        77% of the patients in whom IVUS identified CAV (33 of
 intervals (CIs) were calculated. To assess the incremen-                     43). In 3 CAV-negative subjects, pathologic AT-III staining
 tal contribution of the multivariate predictors, the areas                   was observed (Table 2); however, the mean IVUS grade in
 under the receiver-operating-characteristic (ROC) curve                      these false-positive subjects was quite high, specifically
 of different sets of predictors (models) were com-                           3.0, 2.8 and 2.5.
 pared.18 Differences in the discriminative value be-                            Univariate predictors of CAV according to IVUS cri-
 tween models were estimated by differences in ROC                            teria were AT-III, wall motion score, rate–pressure
 area, taking into account the correlation between                            product at rest, wall motion score at maximal stress,
 models, as they were based on the same cases.19                              donor age, systolic blood pressure at rest, angiographi-
 Statistical analysis was performed using SPSS, version                       cally defined lumen abnormality, and fractional short-
 11.5.1.                                                                      ening at maximal stress (listed by decreasing strength of
                                                                              association ( p ⬍ 0.15 for all). In the multivariate model,
 RESULTS                                                                      only AT-III (OR: 8.80, 95% CI: 1.96 to 19.59), donor age
 Presence of CAV was diagnosed in 43 of 54 (80%)                              per 10 years (OR: 2.60, 95% CI: 1.10 to 6.16) and wall
 subjects using the IVUS criterion of Grade ⬎3.0 (mean).                      motion score at rest (OR: 3.89, 95% CI: 1.63 to 18.41)
 The study characteristics are given in Table 1 for all                       emerged as independent predictors of CAV (p ⬍ 0.05
 patients and for sub-groups with and without CAV.                            for all).
 Patient characteristics, including the immunosuppres-                           Donor age was a powerful estimator of CAV diagnosis
 sive regimen and the concomitant medication, were                            that, in itself, yielded an area under the ROC curve of
 comparable between these sub-groups except for donor                         0.76 (Table 3). Adding the result of wall motion analysis
 age, which was higher in the CAV patients (Table 1).                         at rest significantly increased the area under the ROC
 Subsequent steps in the diagnostic work-up for CAV are                       curve to 0.86. Further addition of information on stress
 shown in Table 2. Systolic blood pressure and the rate–                      testing or the angiographic result did not improve the
 pressure product at rest were significantly higher in the                    area. By contrast, adding information on AT-III immu-
 CAV group. Both echocardiography at rest and at maximal                      nohistochemistry increased the area further, yielding an
 dobutamine stress showed a significantly worse wall mo-                      excellent discriminative power of 0.92 (95% CI: 0.85 to
 tion score in subjects with CAV. Coronary angiography                        0.99; Table 3).

             Table 1. Patient Characteristics in the Whole Cohort and in Sub-groups Without and With Cardiac Allograft
             Vasculopathy
                                                       All patients (n ⫽ 54)       IVUS ⱕ3 (n ⫽ 11)         IVUS ⬎3 (n ⫽ 43)           pa
             Age of host, years                              49 (11)                    50 (11)                  49 (11)              NS
             Female gender of host, n (%)                    12 (22)                     2 (18)                  10 (23)              NS
             Age of donor, years                             31 (12)                    23 (9)                   33 (12)             0.011
             Diabetes, n (%)                                 12 (22.2)                   3 (27)                   9 (21)              NS
             Pre-transplant cardiac diagnosis
                Dilated cardiomyopathy, n (%)                 32 (59)                      7 (64)                 25 (58)              NS
                Ischemic cardiomyopathy, n (%)                17 (32)                      4 (36)                 13 (30)              NS
                Others, n (%)                                  5 (9)                       0 (0)                   5 (12)              NS
             Immunosuppressive treatment
                Cyclosporine, n (%)                           43 (80)                      8 (73)                 35 (81)              NS
                Tacrolimus, n (%)                             10 (19)                      3 (27)                  7 (16)              NS
                Azathioprine, n (%)                           30 (56)                      5 (46)                 25 (58)              NS
                Prednisolone, n (%)                           47 (87)                      8 (73)                 39 (91)              NS
             Concomitant medication
                ACE inhibitor, n (%)                          37 (69)                      8 (73)                 29 (67)             NS
                Calcium-channel blocker                       31 (57)                      6 (55)                 25 (58)             NS
                Lipid-lowering drug, n (%)                    17 (32)                      1 (9)                  16 (37)            0.071
                Acetylsalicylic acid, n (%)                   10 (19)                      2 (18)                  8 (19)             NS
             Data are mean (SD), unless indicated otherwise. IVUS, intravascular coronary ultrasound; ACE, angiotensin-converting enzyme.
               a
                 Chi-square test or Mann–Whitney U-test used for comparisons between sub-groups with and without cardiac graft vasculopathy,
             as appropriate.
                                                                        A0260
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 269 of 370 PageID #:
                                    5263
 1106     Störk et al.                                                                                        The Journal of Heart and Lung Transplantation
                                                                                                                                          September 2006



 Table 2. Diagnostic Procedures Performed to Confirm or Exclude Cardiac Allograft Vasculopathy
                                                                              All patients (n ⫽ 54)   IVUS ⱕ3 (n ⫽ 11)         IVUS ⬎3 (n ⫽ 43)              pa
 Echocardiography at rest
    Heart rate, beats per minute (bpm)                                             92.0 (13.0)            89.0 (13.7)              92.8 (12.9)                NS
    Systolic blood pressure, mm Hg                                                124.8 (18.1)           114.1 (17.4)             127.6 (17.4)              0.011
    Diastolic blood pressure, mm Hg                                                78.3 (12.0)            73.6 (12.9)              79.5 (11.7)                NS
    Rate–pressure product, mm Hg/min · 1,000                                       11.5 (2.4)             10.0 (1.4)               11.9 (2.5)               0.012
    Fractional shortening, %                                                       34.8 (6.3)             35.5 (5.9)               34.6 (6.5)                 NS
    Wall motion score                                                              18.0 (3.5)             16.1 (0.3)               18.5 (3.8)               0.004
    Echocardiography indicative of CAV, n (%)                                       26 (48)                  1 (9.1)                25 (58.1)               0.004
 Echocardiography at maximal dobutamine dose
    Heart rate, bpm                                                               142.3 (13.6)           143.1 (16.5)             142.1 (12.9)                NS
    Systolic blood pressure, mm Hg                                                136.8 (26.8)           124.1 (28.6)             140.1 (25.6)              0.078
    Diastolic blood pressure, mm Hg                                                59.5 (14.0)            55.5 (14.0)              60.6 (14.0)                NS
    Rate–pressure product, mm Hg/min · 1,000                                       19.4 (4.2)             17.6 (3.5)               19.9 (4.2)               0.108
    Fractional shortening, %                                                       47.8 (7.8)             51.8 (3.6)               47.0 (8.1)               0.078
    Wall motion score                                                              18.5 (3.9)             16.4 (0.9)               19.0 (4.1)               0.019
    Dobutamine stress test indicative of CAV, n (%)                                 26 (48)                  2 (18.2)               25 (58.1)               0.039
    Summary information from echocardiography at rest and
      maximal stress indicative of CAV, n (%)                                        29 (53.7)                2 (18.2)                27 (62.8)             0.015
 Coronary angiography
    Coronary angiogram indicative of CAV, n (%)                                      20 (37)                  1 (9.1)                 19 (44.2)             0.039
 Intracoronary ultrasound (IVUS)
    Mean IVUS grade                                                                  4.2 (1.5)              2.0 (0.8)                4.8 (1.0)          ⬍0.00001
    Presence of CAV, n (%)                                                            43 (79.6)               0 (0.0)                 43 (100.0)           —
 Immunohistochemistry in endomyocardial biopsy
    Pathologic AT-III immunostaining (i.e., Grade 0), n (%)                          36 (67)                  3 (27)                  33 (77)               0.004
 Data are mean (SD), unless indicated otherwise. IVUS, intravascular coronary ultrasound; CAV, cardiac allograft vasculopathy; AT-III, anti-thrombin III.
   a
     Chi-square test or Mann–Whitney U-test used for comparisons between sub-groups with and without cardiac graft vasculopathy, as appropriate.


 DISCUSSION                                                                            serially obtained EMB early after heart transplantation
 The main finding of this study is that, after a mean of 4 years                       that endothelial injury (e.g., reperfusion damage) may
 post-HTx, CAV is present in 80% of cases according to IVUS                            enhance the development and progression of CAV.6,20
 criteria, and that CAV as detected by IVUS can be reliably                            AT-III is a key component of the heparin sulfate proteo-
 identified using information on donor age, wall motion score                          glycan–anti-thrombin natural anti-coagulant pathway as
 at rest and AT-III staining. Compared with wall motion                                it accelerates thrombin neutralization in endothelial and
 score at stress and qualitative coronary angiography, only                            smooth muscle cells. Endothelial injury promotes loss
 AT-III staining significantly increased the diagnostic accu-                          of thrombo-resistant properties as indicated by AT-III
 racy. Our data underscore the potential of immunohisto-                               depletion in arterial and arteriolar smooth muscle cells,
 chemical AT-III staining as a diagnostic tool for routine                             arterial intima and venous endothelium. AT-III deple-
 surveillance of CAV in heart transplant recipients.                                   tion within the cardiac microvasculature has been
    Although the pathophysiologic mechanisms leading                                   associated with early development of CAV and subse-
 to CAV are not thoroughly understood, it is known from                                quent allograft failure.7,21 This study was performed to

 Table 3. Incremental Diagnostic Value of Different Sets of Predictors of Cardiac Allograft Vasculopathy
 Model                                             (Set of) predictor(s)                                 Area under the ROC curve (95% CI)                   p
   1           Donor     age                                                                                     0.76 (0.61–0.92)                         ⬍0.001a
   2           Donor     age   ⫹   wall   motion   score   at   rest                                             0.86 (0.74–0.96)                         ⬍0.05b
   3           Donor     age   ⫹   wall   motion   score   at   rest ⫹ angiography                               0.86 (0.77–0.95)                          NSc
   4           Donor     age   ⫹   wall   motion   score   at   rest ⫹ wall motion score at stress               0.85 (0.74–0.96)                          NSc
   5           Donor     age   ⫹   wall   motion   score   at   rest ⫹ AT-III                                    0.92 (0.85–0.99)                         ⬍0.05c
 Receiver operating characteristic (ROC): a value of 0.5 for the area under the ROC curve indicates diagnostic indecision, similar to flipping a coin; a value of 1.0
 indicates perfect discrimination.
    a
      p vs chance value of 0.5.
    b
      p vs Model 1 (NS, not statistically significant).
    c
      p vs Model 2.
                                                                                A0261
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 270 of 370 PageID #:
                                    5264
 The Journal of Heart and Lung Transplantation                                                                       Störk et al.   1107
 Volume 25, Number 9



 test the diagnostic potential of immunohistochemical
 AT-III, angiography, clinical variables and non-invasive
 functional imaging late after HTx. To the best of our
 knowledge, this is the first report on the independent
 and incremental value of AT-III staining to identify CAV
 in long-term heart transplant recipients, when com-
 bined with information on donor age and echocardiog-
 raphy at rest.
    Treatment of CAV represents a major problem, al-
 though some progress has been made.22,23 Interestingly,
 anti-thrombotic treatment with heparin has proven bene-
 ficial in experimental models. Data obtained in a rat
 heterotopic heart model suggests that treatment with
 cyclosporine and low-molecular-weight heparin re-
 duces frequency and severity of CAV and graft rejec-
 tion, although the influence of this therapy on AT-III
 levels was not investigated.24 Respective evidence in
 clinical heart transplantation is lacking.
    IVUS is the accepted reference method for early
 detection and monitoring of CAV. However, IVUS is an
 invasive procedure that is performed during cardiac
 catheterization, and it is costly, carries a small risk, and
 is not readily available at all transplant centers.11,12 Most
 transplant centers traditionally perform periodic coro-
 nary angiography to screen for the presence of CAV.
 However, in the present study, only 44% of patients
 with IVUS-confirmed CAV were correctly identified by
 coronary angiography alone. This is in line with previ-
                                                                 Figure 1. Representative AT-III staining in right ventricular endomyo-
 ous studies indicating systematic underestimation of the
                                                                 cardial biopsy specimens of two different patients (original magnifica-
 prevalence of CAV by coronary angiography.9,10 There-
                                                                 tion ⫻400). (A) AT-III Grade 1 staining. No evidence of CAV. The image
 fore, it appears desirable to achieve reliable CAV mon-         shows bright yellow staining in arterioles and venules; the faint
 itoring using a set of parameters consisting of clinical        capillary AT-III immunostaining was disregarded (see text). (B) AT-III
 characteristics, non-invasive functional testing, and an        Grade 0 staining. AT-III depletion in arterioles and venules: presence of
 immunohistochemical analysis of a biopsy specimen.              CAV as confirmed by IVUS. Bright yellow staining represents lipofuscin
    In the present study, donor age was a powerful               background staining. Staining in blood vessels identical to negative
 determinant of CAV. Because others have also reported           control experiments.
 this strong association,3 it appears reasonable to always
 use the information on donor age in models with CAV             Limitations
 diagnosis.13 Combining information on donor age and             AT-III staining was measured only once late after trans-
 echocardiography expectedly increased the diagnostic            plantation. Thus, we were unable to demonstrate a
 accuracy (area under the ROC curve ⫽ 0.86), because a           cause-and-effect relationship between early loss of AT-III
 pathologic wall motion score at rest indicates signifi-         and subsequent development of CAV in our study popu-
 cant coronary artery disease. Remarkably, most of the           lation. Further, the prognostic implications of these
 patients with IVUS-proven CAV exhibited abnormal                findings are not known, and a long-term prospective
 wall motion already at rest; thus, the additional diagnos-      follow-up of a larger cohort of patients is required for
 tic yield of stress echo was insignificant in this cohort       absolute risk prediction. Still, a high-risk score as an
 late after transplantation. Addition of angiography did         indicator of developing CAV should increase efforts for
 not further improve the predictive value of the model.          vigorous control of traditional risk factors.
 In contrast, adding AT-III staining to donor age and wall          In conclusion, the combination of echocardiography
 motion score at rest significantly increased the area           at rest, donor age, and loss of AT-III staining in right
 under the ROC curve, yielding an excellent discrimina-          ventricular endomyocardial biopsies in long-term survi-
 tive power. Thus, AT-III staining emerged as a clinically       vors after heart transplantation was found to be a strong
 relevant and useful marker in a population at high risk         predictor for the presence of CAV as defined by IVUS
 for CAV late after HTx.                                         criteria. AT-III staining yielded significant incremental
                                                          A0262
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 271 of 370 PageID #:
                                    5265
    1108           Störk et al.                                                               The Journal of Heart and Lung Transplantation
                                                                                                                          September 2006



    information complementary to that obtained by estab-                      and risk factors for post-heart-transplant cardiac allograft
    lished and widely employed diagnostic tools such as                       vasculopathy. Transplantation 2003;76:679 – 82.
    coronary angiography and echocardiography. Coronary                 11.   Hausmann D, Erbel R, Alibelli-Chemarin MJ, et al. The
                                                                              safety of intracoronary ultrasound. A multicenter survey
    angiography appeared insensitive for diagnosis of CAV
                                                                              of 2207 examinations. Circulation 1995;91:623–30.
    in this cohort of late post-operative patients and may
                                                                        12.   Aranda JM Jr, Hill J. Cardiac transplant vasculopathy.
    therefore be limited to patients with a high risk as                      Chest 2000;118:1792– 800.
    assessed by donor age, echocardiography and AT-III                  13.   Spes CH, Klauss V, Mudra H, et al. Diagnostic and prog-
    staining, instead of being used routinely for long-term                   nostic value of serial dobutamine stress echocardiography
    CAV surveillance. (Figure 1).                                             for noninvasive assessment of cardiac allograft vasculopathy:
                                                                              a comparison with coronary angiography and intravascular
    REFERENCES                                                                ultrasound. Circulation 1999;100:509 –15.
     1. Trulock EP, Edwards LB, Taylor DO, et al. The registry of       14.   Behr TM, Feucht HE, Richter K, et al. Detection of
        the International Society for Heart and Lung Transplanta-             humoral rejection in human cardiac allografts by assess-
        tion: twenty-first official adult heart transplant report—            ing the capillary deposition of complement fragment C4d
                                                                              in endomyocardial biopsies. J Heart Lung Transplant
        2004. J Heart Lung Transplant 2004;23:804 –15.
                                                                              1999;18:904 –12.
     2. Valantine H. Cardiac allograft vasculopathy after heart
                                                                        15.   Labarrere CA, Torry RJ, Nelson DR, et al. Vascular anti-
        transplantation: risk factors and management. J Heart
                                                                              thrombin and clinical outcome in heart transplant pa-
        Lung Transplant 2004;23(suppl 5):S187–93.
                                                                              tients. Am J Cardiol 2001;87:425–31.
     3. Costanzo MR, Naftel DC, Pritzker MR, et al. Heart trans-
                                                                        16.   Faulk WP, Labarrere CA, Nelson DR, Pitts D. Coronary
        plant coronary artery disease detected by coronary angiog-
                                                                              artery disease in cardiac allografts: association with arte-
        raphy: a multiinstitutional study of preoperative donor and
                                                                              rial antithrombin. Transplant Proc 1995;27:1944 – 6.
        recipient risk factors. Cardiac Transplant Research Database.
                                                                        17.   Hosmer DW, Lemeshow S. Applied regression analysis.
        J Heart Lung Transplant 1998;17:744 –53.
                                                                              2004.
     4. Radovancevic B, McGiffin DC, Kobashigawa JA, et al.             18.   Hanley JA, McNeil BJ. The meaning and use of the area
        Retransplantation in 7,290 primary transplant patients: a             under a receiver operating characteristic (ROC) curve.
        10-year multi-institutional study. J Heart Lung Transplant            Radiology 1982;143:29 –36.
        2003;22:862– 8.                                                 19.   Hanley JA, McNeil BJ. A method of comparing the areas
     5. Weis M, von Scheidt W. Cardiac allograft vasculopathy: a              under receiver operating characteristic curves derived
        review. Circulation 1997;96:2069 –77.                                 from the same cases. Radiology 1983;148:839 – 43.
     6. Labarrere CA. Anticoagulation factors as predictors of          20.   Labarrere CA, Pitts D, Nelson DR, Faulk WP. Vascular
        transplant-associated coronary artery disease. J Heart                tissue plasminogen activator and the development of
        Lung Transplant 2000;19:623–33.                                       coronary artery disease in heart-transplant recipients.
     7. Labarrere CA, Nelson DR, Park JW. Pathologic markers of               N Engl J Med 1995;333:1111– 6.
        allograft arteriopathy: insight into the pathophysiology of     21.   Labarrere CA, Pitts D, Halbrook H, Faulk WP. Natural
        cardiac allograft chronic rejection. Curr Opin Cardiol                anticoagulant pathways in normal and transplanted hu-
        2001;16:110 –7.                                                       man hearts. J Heart Lung Transplant 1992;11:342–7.
     8. Rickenbacher PR, Pinto FJ, Chenzbraun A, et al. Incidence       22.   Kobashigawa J. What is the optimal prophylaxis for
        and severity of transplant coronary artery disease early              treatment of cardiac allograft vasculopathy? Curr Control
        and up to 15 years after transplantation as detected by               Trials Cardiovasc Med 2000;1:166 –71.
        intravascular ultrasound. JAMA 1995;25:171–7.                   23.   Wenke K, Meiser B, Thiery J, et al. Simvastatin initiated
     9. Costello JM, Wax DF, Binns HJ, Backer CL, Mavroudis C,                early after heart transplantation: 8-year prospective expe-
        Pahl E. A comparison of intravascular ultrasound with                 rience. Circulation 2003;107:93–7.
        coronary angiography for evaluation of transplant coro-         24.   Aziz S, Tada Y, Gordon D, McDonald TO, Fareed J, Verrier
        nary disease in pediatric heart transplant recipients.                ED. A reduction in accelerated graft coronary disease and
        J Heart Lung Transplant 2003;22:44 –9.                                an improvement in cardiac allograft survival using low
    10. Sharples LD, Jackson CH, Parameshwar J, Wallwork J,                   molecular weight heparin in combination with cyclospor-
        Large SR. Diagnostic accuracy of coronary angiography                 ine. J Heart Lung Transplant 1993;12:634 – 43.




    View publication stats


                                                                 A0263
           Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 272 of 370 PageID #:
                                               5266
European Journal of Cardio-Thoracic Surgery 41 (2012) 415–422                                                                                     REVIEW
doi:10.1016/j.ejcts.2011.06.033




     Evaluation of coronary allograft vasculopathy using multi-detector
              row computed tomography: a systematic review
                                                        Razi Khana,* and Ik-Kyung Jangb
a
    Department of Medicine, Division of Cardiology, University of Western Ontario, London, ON, Canada
b
    Department of Medicine, Division of Cardiology, Massachusetts General Hospital and Harvard Medical School, Boston, MA, USA

* Corresponding author. 363 Colborne St., Apartment 2503, London, ON N6B 3N3, Canada. Tel: +1-519-4958951; fax: +1-519-8584971; e-mail: razi.khan@gmail.
  com (R. Khan).

Received 7 May 2011; accepted 20 June 2011




                                                                                                                                                                      Downloaded from https://academic.oup.com/ejcts/article/41/2/415/850000 by guest on 31 March 2021
Summary
Coronary allograft vasculopathy (CAV) is a signiﬁcant cause of morbidity and mortality after cardiac transplantation and requires fre-
quent surveillance with catheter-based coronary angiography (CCA). Multi-detector row computed tomography (MDCT) has been
shown to be effective in assessing atherosclerosis in native coronary arteries. This article systematically reviews the literature to deter-
mine the accuracy of MDCT in CAV assessment. An English-language literature search was performed using EMBASE, OVID, PubMed,
and Cochrane Library databases. Studies that directly compared MDCT with CCA and/or IVUS for the detection of coronary artery sten-
osis or signiﬁcant intimal thickening in cardiac transplant patients were analyzed. Data were pooled to obtain weighted sensitivities,
speciﬁcities, and diagnostic accuracies. Negative and positive predictive values (NPV/PPV) were calculated. A total of seven studies with
a sum of 272 patients were included in this review. There were three studies examining 16-slice MDCTand four studies looking at 64-
slice MDCT in CAV. Using per-segment analysis, MDCTassessed between 91% and 96% of all coronary segments when evaluating for
stenosis. Pooled estimates for sensitivity and speciﬁcity for MDCT ranged from 82% to 89% and 89% to 99%, respectively, while NPV
was 99%. Per-patient analysis revealed a sensitivity of 87–100% and NPV of 96–100%. PPV was less than 50% for 64-slice MDCT in both
per-segment and per-patient analysis. When compared with IVUS, MDCT had a sensitivity of 74–96% and speciﬁcity of 88–92% in as-
sessment of intimal thickening. NPV and PPV were 80–81% and 84–98%, respectively. The high sensitivity and NPV of MDCTsuggest
that it may be a useful, noninvasive screening tool to rule out CAV.
Keywords: Coronary allograft vasculopathy • Multi-detector row computed tomography • Catheter-based coronary angiography •
Intravascular ultrasound




                                                                                                                                                           TX & MCS
INTRODUCTION                                                                       been demonstrated to be reliable for detection of stenosis in
                                                                                   native coronary arteries, with particularly high sensitivities and
After the ﬁrst year of transplantation, coronary allograft vasculopa-              negative predictive values (NPVs) [7]. Due to its ability to visual-
thy (CAV) is the leading cause of death among recipients of cardiac                ize luminal as well as mural abnormalities, MDCT may be able
transplants [1]. At 5 years post-transplantation, CAV may be detected              to detect CAV earlier than CCA much like IVUS. This systematic
in up to 50% of patients [2]. CAV, resulting from endothelial damage               review attempts to determine the accuracy of MDCT in assessing
due to immune and nonimmune factors, leads to luminal narrow-                      CAV when compared with CCA and IVUS.
ing, myocardial ischemia, and eventually graft failure.
   CAV is often clinically silent in the setting of denervation of
70–90% of cardiac allografts [3], making diagnosis difﬁcult.                       METHODS
Noninvasive tests are not sensitive or speciﬁc enough for assess-
ment of CAV. Therefore, in most centers, catheter-based coron-                     A literature search was performed using the online databases
ary angiography (CCA) is performed on an annual basis. In                          MEDLINE, OVID, EMBASE, and Cochrane library with keywords
addition to being invasive, CCA also underestimates the pres-                      describing MDCT assessment of CAV. Search terms were as
ence of disease when compared with histopathologic analysis                        follows: ‘computed tomography’ matched with ‘coronary artery’
and intravascular ultrasound (IVUS) [4,5] due to the absence of                    and ‘transplant’ or ‘allograft vasculopathy’ or ‘transplant vasculo-
focal lesions and positive remodeling associated with CAV [5,6].                   pathy’. We included studies that directly compared 16-slice or
IVUS is the gold standard for detection of CAV, but it is invasive,                64-slice MDCT (or dual-source computed tomography – DSCT)
limited to large epicardial arteries, and costly, particularly if                  with CCA and/or IVUS for the detection of coronary artery sten-
done on an annual basis.                                                           osis or signiﬁcant wall thickening in cardiac transplant patients.
   Multi-detector row computed tomography (MDCT) may be a                          References from included studies were manually searched to
new, accurate noninvasive test for evaluating CAV. MDCT has                        supplement electronic searches (Fig. 1).


© The Author 2011. Published by Oxford University Press on behalf of the European Association for Cardio-Thoracic Surgery. All rights reserved.

                                                                                 A0264
        Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 273 of 370 PageID #:
                                            5267
416                                       R. Khan and I.-K. Jang / European Journal of Cardio-Thoracic Surgery




                                                                                                                                                               Downloaded from https://academic.oup.com/ejcts/article/41/2/415/850000 by guest on 31 March 2021
Figure 1: Flow diagram of literature search for MDCT assessment of CAV ( performed on November 6, 2010). *All studies included for ﬁnal pooled analysis com-
pared 16-slice or 64-slice MDCT with a reference standard of CCA or IVUS. Sensitivity and speciﬁcity had to be noted or calculable from the data.




   Original articles from the electronic database and manual                     RESULTS
search were reviewed, while all other forms of publication were
excluded (e.g., case reports, letters, editorials, animal and in vitro           Study characteristics
studies, abstracts only, and case series with fewer than 10
patients). References from review articles were also examined to                 There were seven studies included in the analysis of MDCT as-
identify original research. In addition, all foreign-language articles           sessment of CAV [9–15]. In all investigations, the reason for
were excluded. Articles which failed to provide head-to-head                     patient assessment with the reference standard was annual sur-
comparison between MDCT and the reference standard of CCA                        veillance of CAV. Exclusion criteria for most studies included
or IVUS were also not included.                                                  renal dysfunction (creatinine > 106–212 µmmol l−1) [10–15],
   Both per-segment and per-patient analysis for MDCT assess-                    atrial arrhythmias [10,13,14], and evidence of clinical instability
ment of CAV was performed when possible. Coronary segments                       [10–12,14]. β-Blockers were administered for heart rate reduction
were described most often using the system proposed by the                       in only one 16-slice and two 64-slice studies [10–12] because
American Heart Association [8], or modiﬁed versions of this                      transplant patients are often denervated and have decreased re-
system. Signiﬁcant stenosis was deﬁned by the presence of a                      sponse to these medications. The efﬁcacy of β-blockers was vari-
>50% or ≥50% obstructive lesion [9–14] in every study except                     able with two studies reporting reductions in heart rate by >10
one where >70% obstruction was used as a cutoff [15]. Early                      beats min−1 with administration [11,12], while one study noted
CAV, as visualized by IVUS, was deﬁned as intimal thickening of                  no signiﬁcant change [10]. Only two investigations did not cor-
>0.5 mm [12,14] or the presence of intimal thickening in the                     roborate qualitative CCA assessment of coronary stenosis with
absence of obstructive coronary lesions (<50% stenosis) [13]. In                 quantitative coronary angiography (QCA) [9,11]. Observers were
studies included for analysis, the sensitivity and speciﬁcity of                 blinded to the results of the reference standard in each study
MDCT had to be noted or calculable from provided data. Data                      analyzed.
from all studies were pooled to obtain a weighted sensitivity,                      Radiation doses were reported in only four of seven studies
speciﬁcity, NPV, positive predictive value (PPV), and diagnostic                 [11–14]. These doses ranged from 3 to 10 mSV [11,13] in 16-slice
accuracy for MDCT.                                                               studies and 10 to 18 mSv [12,14] in 64-slice studies. Approximately
   The quality of each study cited was reviewed using the quality                60–100 cm3 of iodinated contrast was administered for both
information questionnaire from the University of Alberta                         16-slice and 64-slice MDCT [10–14]. The absence of
Evidenced Based Working Group. This questionnaire has been                       contrast-induced nephropathy and contrast-associated allergic re-
used for selection of studies in previous MDCT-based guidelines                  action was documented in ﬁve studies [10–14], but not reported in
[16]. Both authors reviewed each citation.                                       the remaining two studies [9,15].


                                                                             A0265
         Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 274 of 370 PageID #:
                                             5268
                                             R. Khan and I.-K. Jang / European Journal of Cardio-Thoracic Surgery                                                          417



   Table 1: Baseline characteristics of cardiac transplant patients undergoing MDCT for assessment of CAV

                        Authors                 Patient numbers         Mean age        Mean duration from              Men (%)            BMI (kg m−2)        Mean HR
                                                                        (years)         transplantation (years)

   16-Slice MDCT        Romeo et al.             53                     48              7.6                                 75             N/S                 69.5 ± 11
                        Sigurdsson et al.a       54                     54              N/S                                 89             28.1                90 ± 12
                        Pichler et al.a          66                     58              8.5                                 91             26.8                87 ± 17
                        Total                   173
                        Nunoda et al.a,b         10                     35              N/S                              77                N/S                 N/S
   64-Slice MDCT        Gregory et al.           20                     52              5.8                              80                29.5                77 ± 7
                        von Ziegler et al.       28                     53              7.7                             100                NS                  86 ± 13
                        Schepis et al.a,c        41                     40              2.8                              81                26                  80 ± 15
                        Total                    99

   N/S: not specified.




                                                                                                                                                                                            Downloaded from https://academic.oup.com/ejcts/article/41/2/415/850000 by guest on 31 March 2021
   a
     β-Blockers were not administered for heart rate reduction.
   b
     Blinding was not specified.
   c
     DSCT used for scanning.




   Table 2: Segment-based evaluation of 16-slice and 64-slice MDCT for the detection of CAV when compared with CCA

                       Authors               Patient    Per-segment          Vessel           Assessibility   Sensitivity    Specificity    NPV   PPV     Diagnostic
                                             numbers    prevalence of        diameter         (%)             (%)            (%)            (%)   (%)     accuracy (%)
                                                        CAV (%)              analyzed
                                                                             (mm)

   16-Slice MDCT       Romeo et al.a          53         2                   >1.5              96             80              99            99     80     99
                       Sigurdsson et al.      54         7                   ≥1.5              96             86              99            99     81     98
                       Pichler et al.b        66         2                   ≥1.5              94             71              99            99     91     94
                       Total                 173         4                                     96             82              99            99     82     98
   64-Slice MDCT       Nunoda et al.a         10         6                   >1.5             100             40             100            97    100     97
                       von Ziegler et al.     28         3                   N/S               81             88              97            99     47     97
                       Schepis et al.         41        16                   ≥1.5              96             93              80            98     48     83
                       Total                  79        10                                     91                             89            89     99     49

   N/S: not specified. Severe coronary artery stenosis was defined by >50% or ≥50% obstruction of lumen in the coronary artery tree of a patient after cardiac
   transplantation.




                                                                                                                                                                                 TX & MCS
   a
     Quantitative coronary angiography was not performed. Evaluation of coronary artery stenosis was made based on assessment with qualitative
   angiography.
   b
     Severe coronary artery stenosis was defined by >70% obstruction of lumen in the coronary artery tree.



Baseline characteristics                                                            and 91% of all coronary segments visualized by CCA. In com-
                                                                                    parison with CCA, 64-slice MDCT had a sensitivity and speciﬁcity
A total of 272 cardiac transplant patients underwent MDCT for as-                   of 89%, similar to results obtained with 16-slice MDCT. 16-Slice
sessment of CAV (Table 1). Of these, 173 patients had 16-slice                      and 64-slice MDCT had an NPV of 99%. The pooled PPV for
MDCT, while 99 underwent 64-slice MDCT [9–15]. Mean age for                         64-slice MDCT was poor at 49%, substantially lower than that
patients was between 35 and 58 years. Participants in these studies                 observed with 16-slice MDCT.
ranged from 77% to 100% male. MDCT scan was performed a                                Four studies provided sufﬁcient data for per-patient assessment
mean of 2.8–8.5 years after transplantation [10–12,14,15]. Average                  of MDCT efﬁcacy in CAV (Table 3). Only one of these investigations
heart rate for patients was between 69.5 and 90 BPM at the time                     used 64-slice MDCT. In this analysis, MDCT was able to assess
of scanning [10–15]. Body mass index was 26–29.5 kg m−2, but this                   between 84% and 93% of transplant patients for CAV. Sensitivity
was reported in only four of seven studies [12–15].                                 and speciﬁcity for MDCT ranged from 87% to 100% and 81% to
                                                                                    91%, respectively. NPV was notably very high at 96–100%. As with
                                                                                    per-coronary segment analysis, PPV was markedly lower with
Assessment of signiﬁcant CAV: comparing MDCT                                        64-slice MDCT when compared with 16-slice MDCT.
to CCA                                                                                 Only three studies have examined the accuracy of MDCT in
                                                                                    quantifying luminal stenosis. When compared with CCA as a ref-
There were three 16-slice and three 64-slice studies that directly                  erence standard, Pearson correlation coefﬁcients ranged from
compared MDCT with CCAin evaluating CAV (Table 2). When                             0.64 to 0.89, suggesting good correlation. When assessing the ac-
analysis was performed on a per-coronary segment basis,                             curacy of measurements, the standard error of estimate in these
16-slice and 64-slice MDCT were able to respectively assess 96%                     studies was 14.4–15.0%.

                                                                                    A0266
          Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 275 of 370 PageID #:
                                              5269
418                                           R. Khan and I.-K. Jang / European Journal of Cardio-Thoracic Surgery



   Table 3: Patient-based evaluation of 16-slice and 64-slice MDCT for the assessment of CAV when compared with CCA

                      Authors              Patient     Per-patient        Vessel        Assessibility     Sensitivity   Specificity   NPV      PPV       Diagnostic
                                           numbers     prevalence of      diameter      (%)               (%)           (%)           (%)      (%)       accuracy (%)
                                                       CAV (%)            analyzed (mm)

   16-Slice MDCT Romeo et al.a              53         16                 >1.5              83             71           97             93      83        92
                 Sigurdson et al.           54         30                 >1.5              98             94           79             97      65        83
                 Pichler et al.b            66         18                 ≥1.5              73             88           97             97      88        95
                 Total                     173         18                                   84             87           91             96      73        90
   64-Slice MDCT von Ziegler et al.         28         19                 N/S               93            100           81            100      56        85

   N/S: not specified. Severe coronary artery stenosis was defined by >50% or >50% obstruction of lumen in the coronary artery tree of a patient after cardiac
   transplantation.
   a
     Quantitative coronary angiography was not performed. Evaluation of coronary artery stenosis was made based on assessment with qualitative
   angiography.




                                                                                                                                                                        Downloaded from https://academic.oup.com/ejcts/article/41/2/415/850000 by guest on 31 March 2021
   b
     Severe coronary artery stenosis was defined by >70% obstruction of lumen in the coronary artery tree.




   Table 4: Evaluation of 16-slice and 64-slice MDCT for the detection of early CAV when compared with IVUS

                      Authors                    Patient     Prevalence of early   Assessibility   Sensitivity   Specificity    NPV      PPV        Diagnostic
                                                 numbers     CAV (%)               (%)             (%)           (%)            (%)      (%)        accuracy (%)

   16-Slice MDCT Sigurdsson et al.a              54          32                    99              96            88             80       98         91
   64-Slice MDCT Gregory et al.b                 20          33                    97              76            88             84       82         83
                 Schepis et al.b                 41          32                    98              70            92             77       89         82
                 Total                           61          32                    97              74            89             81       84         83

   a
       Early CAV was defined as presence of intimal thickening in the absence of obstructive coronary disease (<50% luminal stenosis).
   b
       Early CAV was defined by intimal thickening >0.5 mm.




Initial evaluation of early CAV: comparing MDCT                                         clinical utility of annual assessment has been questioned [18].
to IVUS                                                                                 From a histopathologic viewpoint, CAV is associated with con-
                                                                                        centric intimal thickening, positive remodeling and distal disease,
Three studies compared the efﬁcacy of MDCT with IVUS for the                            making diagnosis difﬁcult on CCA [19]. CCA has been shown to
detection of intimal thickening due to CAV (Table 4). All studies                       have poor sensitivity for assessing CAV when compared with
used per-segment-based analysis and none provided sufﬁcient                             IVUS. [20] In addition, CCA carries a small (0.1%) but signiﬁcant
data for per-patient analysis. Proximal coronary segments were                          risk for stroke, myocardial infarction, or death. [21] These risks
predominantly analyzed. Only 19–36% of all potential segments                           may increase in the setting of repeated testing as is the standard
visualized by CCA or MDCT were examined with IVUS. MDCT was                             for transplant patients [18].
able to assess between 97% and 99% of all segments analyzed by                             MDCT has recently been shown to accurately assess native
IVUS. 16-slice and 64-slice MDCT had a sensitivity of 74–96% and                        CAD [7], suggesting that it may be a useful screening tool for de-
speciﬁcity of 88–89%. NPVs for MDCT were between 80 and 81%,                            tection of CAV. In addition to being noninvasive, MDCT may be
while PPV ranged from 84% to 98%. The overall diagnostic accur-                         able to evaluate both luminal and mural changes associated with
acy for MDCT in assessing intimal thickening was 83–91%. There                          CAV, unlike CCA. However, elevated heart rates seen in trans-
was no documented attempt to describe plaque characteristics,                           plant patients lead to motion artifact and image degradation,
such as calciﬁcation, with MDCT or IVUS in any study.                                   potentially limiting the efﬁcacy of MDCT in this setting. Patients
                                                                                        with rapid heart rates were often excluded entirely from native
                                                                                        CAD studies [7]. In a preliminary study involving pediatric cardiac
                                                                                        transplant patient population, motion artifact prevented the ana-
DISCUSSION                                                                              lysis of 25% coronary segments with 4-slice MDCT [22]. Newer
                                                                                        scanners have increased spatial and temporal resolution and
Assessment of signiﬁcant CAV: comparing MDCT                                            may permit accurate detection of CAV despite increased heart
to CCA                                                                                  rates.
                                                                                           A total of six studies compared the efﬁcacy of 16-slice and
As cardiac denervation is frequent after transplantation, patients                      64-slice MDCT to CCA in assessing CAV. When analysis was per-
with CAV remain asymptomatic and commonly present with                                  formed on a per-coronary segment basis, both 16-slice and
graft failure or malignant cardiac arrhythmias [17]. Therefore,                         64-slice MDCT were able to respectively assess 96% and 91% of
CCA is performed annually as surveillance for CAV. However, the                         all segments visualized by CCA. As in native CAD assessment,

                                                                                   A0267
         Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 276 of 370 PageID #:
                                             5270
                                      R. Khan and I.-K. Jang / European Journal of Cardio-Thoracic Surgery                                 419

MDCT had good-to-excellent sensitivities, speciﬁcities, and NPVs              In the transplant patient population, accurate quantiﬁcation of
when evaluating coronary disease in cardiac allografts                     luminal diameter is important to evaluate annual progression of
compared to the reference standard of CCA. In particular,                  CAV. In studies that compared the efﬁcacy of MDCT in assessing
sensitivities of 82–89% and NPVs of 99% for MDCT on a                      the degree of luminal stenosis to QCA, Pearson correlation coef-
per-coronary-segment-based analysis indicate that MDCT can re-             ﬁcients ranged from moderate to excellent (r = 0.64–0.89), sug-
liably exclude CAV in transplant populations. This is emphasized           gesting good correlation between both modalities [10–12].
further when looking at per-patient analysis of MDCT, which                However, only three studies included quantiﬁcation of luminal
showed a sensitivity of 87–100% in detecting signiﬁcant CAV, sug-          diameter assessments by MDCT. In addition, standard error of
gesting that between 8 and 9/10 patients may be able to avoid or           estimation in these studies was substantial (14.4–15.0%).
delay initial screening CCA if MDCT was used as a gatekeeper to            Therefore, it remains unclear as to whether MDCT can monitor
more invasive testing.                                                     progression of CAV in patients with pre-existing disease.
   In comparison to MDCT assessment of native CAD, PPV was
lower for 64-slice MDCT in the detection of CAV [7]. This was
likely attributable to the low prevalence (18–19%) of CAV in this
population. In the ACCURACY trial [23], MDCT had a similarly               Initial evaluation of early CAV: comparing MDCT




                                                                                                                                                             Downloaded from https://academic.oup.com/ejcts/article/41/2/415/850000 by guest on 31 March 2021
low PPV (51% with vessel-based analysis) in assessing signiﬁcant           to IVUS
native CAD where disease prevalence was also low (25%). The
low PPV reinforces the limitations of MDCT as primarily a                  IVUS is the preferred modality for assessing onset and progres-
screening rather than conﬁrmatory test for diagnosis of CAV. In            sion of CAV [14]. It allows for evaluation of luminal diameter, as
addition, in the setting of low-disease prevalence commonly                well as assessment of intimal and medial thickness unlike CCA.
seen with referrals for MDCT, one or two false positives may               IVUS can detect CAV in greater than 50% of asymptomatic
substantially worsen PPV.                                                  patients within 1-year posttransplantation, whereas CCA detects
   The reason for reduced assessment of coronary artery seg-               disease in only 10–20% of such patients [27]. Despite this, there
ments with 64-slice MDCT when compared with 16-slice MDCT                  are a number of limitations associated with IVUS, including an
remains unclear considering the improved spatial and temporal              inability to evaluate the distal aspects of the coronary tree, as
resolution associated with newer scanner technology. Although              well as cost and risk of repeated procedures. The risk of serious
not obviously explained, this has been a ﬁnding described in               complications associated with IVUS has been estimated at
previous meta-analysis examining the efﬁcacy of both scanners              between 1% and 3% [28].
[24]. No appreciable differences in heart rates, body mass index,             Like IVUS, MDCT allows for visualization of the coronary
or calciﬁcation were noted between the 16-slice and 64-slice               vessel lumen and wall. Due to its efﬁcacy in delineating soft
study populations, although these indices were not reported in             tissue accurately, MDCT can potentially assess both intimal thick-
all studies (Table 1). The most plausible explanation for these            ening and plaque burden. In native CAD, pooled weighted ana-
results is better initial screening of patients who may be suitable        lysis revealed MDCT had very good sensitivities of 87–92% and
for MDCT scanning in the 16-slice studies. In addition, one study          speciﬁcities of 81–86% at visualizing atherosclerotic plaques
looking at 64-slice MDCT did not report cutoff diameters for               when compared with IVUS [29]. This suggests that MDCT may be
coronary segments assessed, and therefore may have attempted               an ideal noninvasive modality for assessment of early CAV
to examine vessels smaller than 1.5 mm which are still poorly              (Fig. 2).




                                                                                                                                                  TX & MCS
visualized by current-generation scanners. The factors were                   In the three studies comparing MDCT with IVUS for the de-
ampliﬁed by the relatively small cumulative sample size of trans-          tection of intimal thickening due to CAV, MDCTwas able to visu-
plant patients undergoing MDCT, likely leading to unexpectedly             alize between 97% and 99% of all segments analyzed by IVUS.
better efﬁcacy of 16-slice MDCT.                                           This is considerably higher than values obtained when MDCT
   The accuracy of MDCT relies on image quality, which, in turn,           was measured against CCA because only proximal coronary seg-
is partially dependent on heart rate. Even with the improved               ments were assessed by IVUS. Compared to IVUS, both 16-slice
temporal resolution of 64-slice scanners, heart rate has been              and 64-slice MDCT had excellent sensitivity and speciﬁcity in
shown to correlate inversely with image quality by causing                 evaluating intimal thickening in transplant patients. The NPVs for
motion artifact [25]. In the setting of considerably increased             MDCT were between 77% and 84%, which further emphasized
heart rates associated with cardiac transplant patients, MDCT              the utility of MDCT at ruling out early disease.
was able to assess a high percentage of coronary segments and                 In addition, the PPV for MDCT in assessing CAV when com-
maintain good diagnostic accuracy for evaluation of CAV.                   pared with IVUS ranged from 82% to 98%, substantially higher
However, in comparison to its assessment of native CAD,                    than values obtained with CCA comparisons. This is again par-
64-slice MDCT had mildly reduced speciﬁcity and diagnostic ac-             tially attributable to the evaluation of only large, proximal coron-
curacy when assessing CAV. Poor image quality of coronary seg-             ary vessels with IVUS. These results may also be due to the fact
ments was attributable to motion artifact in 21–61% of cases               that there is comparatively little calcium deposition in CAV in
[12–14]; therefore, heart rate likely did have an impact on accur-         contrast to native CAD [30]. In the assessment of native noncalci-
acy. To improve the efﬁcacy of MDCT, newer technologies such               ﬁed plaques, MDCT has a tendency to underestimate plaque
as DSCT may allow for high-quality imaging, despite elevated               volume when compared to IVUS, resulting in fewer false positive
heart rates. In the one study where DSCT was used for assess-              tests [14]. Unfortunately, the prevalence of signiﬁcant calciﬁca-
ment of CAV, 96% of all coronary segments were deemed evalu-               tion in our pooled analysis could not be determined as it was
able. No correlation was noted between DSCT image quality and              not reported in any MDCT and IVUS CAV study.
heart rate [14]. In addition, the use of multisegment reconstruc-             Using IVUS as the reference standard, MDCT has been shown
tion algorithms has been proposed to reduce the effects of heart           to have substantially better sensitivity (70% vs 11%) at detecting
rate on MDCT efﬁcacy [26].                                                 nonobstructive (<50% stenosis) CAV when compared with CCA

                                                                         A0268
        Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 277 of 370 PageID #:
                                            5271
420                                         R. Khan and I.-K. Jang / European Journal of Cardio-Thoracic Surgery




                                                                                                                                                                    Downloaded from https://academic.oup.com/ejcts/article/41/2/415/850000 by guest on 31 March 2021
Figure 2: Correlation of CAV detected by MDCT and IVUS. (A) Curved multiplanar reformatted MDCT image and (B) multiplanar reformatted image of the vessel
cross section demonstrates a noncalciﬁed coronary plaque (arrow) and lumen (asterisk) of the proximal left anterior descending coronary artery. (C) IVUS image in
the same location conﬁrms presence of CAV (arrow). (D) Maximum intensity projection MDCT image and (E) multiplanar reformatted image of vessel cross
section of the mid-left anterior descending coronary artery show a calciﬁed nodule ‘embedded’ in the noncalciﬁed plaque (arrow) and the lumen (asterisk). (F) An
IVUS image in the same location conﬁrms the presence of CAV with a calciﬁed nodule (arrow). Reprinted with permission from Gregory et al. [12].


[12]. MDCT may be capable of detecting CAV-related wall thick-                     National Council on Radiation Protection and Measurements
ening in up to 45% more coronary segments than CCA [11]. This                      identiﬁes a risk factor for lifetime cancer mortality of 5 × 10−2
again reinforces the utility of MDCT in assessing early disease                    per 1 Sv exposure [38] which translates into a risk of developing
where luminal narrowing may not be present.                                        a fatal cancer of 0.05–0.09% for each 64-slice MDCT and 0.03%
   In addition to diagnosis, the presence of intimal thickening                    for each CCA. The associated increased malignancy risk with
detected by IVUS also provides prognostic information regarding                    repeated studies needed for detection and monitoring of CAV is
patient mortality and future cardiac events [31,32]. MDCT may                      an important limitation to the introduction of MDCT for disease
accurately evaluate intimal thickening in CAV, yet evidence on                     assessment. There is an increasing number of radiation
clinical outcomes associated with disease detection is lacking.                    dose-reducing strategies such as ECG-controlled tube current
However, in native CAD, total plaque score and CAD severity as                     modulation, prospective ECG-gated techniques, and image re-
assessed by MDCT have been shown to be predictors of major                         construction algorithms, which were used only in one study
adverse cardiovascular events [33]. Therefore, further study of                    included in this review [11]. Unfortunately, a number of these
whether early CAV detection by MDCT offers similar prognostic                      strategies depend on the presence of low heart rates which is
information is needed.                                                             often not feasible with transplant patients.
                                                                                      Along with radiation, administration of contrast required for
                                                                                   MDCT can also lead to adverse events, most notably
Limitations                                                                        contrast-associated allergic reactions and contrast-induced
                                                                                   nephropathy (CIN). The use of noniodinated contrast for radio-
The majority of 16-slice and 64-slice MDCT studies excluded the                    logical examinations is associated with severe allergic reactions
analysis of coronary segments smaller than 1.5 mm. This may                        in 0.2–0.7% of patients [38]. The incidence of renal dysfunction
result in underestimation of CAV, particularly in early disease                    after administration of contrast is approximately 3% in the
where distal vasculopathy is often described. Although detection                   general patient population, but substantially higher in individuals
of distal disease may not result in revascularization, it still offers im-         with multiple risk factors for CIN such as transplant patients on
portant diagnostic and prognostic value [34]. It may also serve as                 calcineurin inhibitors [39]. Even though no reports of
an indication for more aggressive therapy and frequent follow-up.                  contrast-related adverse events were documented in our studies,
   The complication rates associated with MDCT have not been                       use of MDCT for assessment of CAV must be balanced carefully
well established, but sequelae associated with radiation and con-                  with risk of potential allergic reaction and CIN.
trast exposure remain major concerns. Radiation doses for                             Although MDCT provides an accurate assessment of the cor-
MDCT are higher than those for CCA. In studies included for                        onary arteries, it currently gives little information on left ven-
analysis, effective radiation doses cited were between 3 and                       tricular function or hemodynamics which are two important
10 mSv for 16-slice MDCT and between 10 and 18 mSV for                             features gained by performing CCA. Impaired left ventricular
64-slice MDCT in comparison to 6 mSv for CCA [35–37]. The                          function can signal underlying CAV or rejection. Similarly, the

                                                                               A0269
          Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 278 of 370 PageID #:
                                              5272
                                            R. Khan and I.-K. Jang / European Journal of Cardio-Thoracic Surgery                                              421

presence of restriction in transplant patients can similarly indi-                      histopathologic correlations with angiographic morphology. J Am Coll
cate rejection and may also portend to poor prognosis [40].                             Cardiol 1991;17:449–57.
                                                                                  [5]   St Goar F, Pinto F, Alderman E, Valantine H, Schroeder J, Gao S, Stinson
   There were considerable methodological limitations with                              E, Popp R. Intracoronary ultrasound in cardiac transplant recipients. In
studies used in this systematic review. There was a signiﬁcant se-                      vivo evidence of “angiographically silent” intimal thickening. Circulation
lection bias, as most investigations excluded patients with clinical                    1992;85:979–87.
instability, renal dysfunction, and atrial arrhythmias. In addition,              [6]   Dressler F, Miller L. Necropsy versus angiography: how accurate is angi-
                                                                                        ography? J Heart Lung Transplant 1992;11:S56–9.
studies often did not sufﬁciently report characteristics that could
                                                                                  [7]   Khan R, Rawal S, Eisenberg M. Transitioning from 16-slice to 64-slice
potentially affect MDCT accuracy, such as body mass indices and                         multidetector computed tomography for the assessment of coronary
the presence or absence of signiﬁcant coronary calciﬁcation.                            artery disease: are we really making progress? Can J Cardiol 2009;25:
Effective radiation doses and contrast-associated adverse events                        533–42.
were also frequently not cited. In order to fully elucidate both                  [8]   Austen W, Edwards J, Frye R, Gensini G, Gott V, Grifﬁth L, McGoon D,
                                                                                        Murphy M, Roe B. A reporting system on patients evaluated for coronary
beneﬁt and harm of imaging, future studies must be stringent in                         artery disease. Report of the ad hoc committee for grading of coronary
reporting hazards associated with testing.                                              artery disease, council on cardiovascular surgery, American Heart associ-
                                                                                        ation. Circulation 1975;51:5–40.
                                                                                  [9]   Nunoda S, Machida H, Sekikawa A, Shitakura K, Okajima K, Kubo Y,




                                                                                                                                                                                 Downloaded from https://academic.oup.com/ejcts/article/41/2/415/850000 by guest on 31 March 2021
                                                                                        Ueno E, Otsuka K. Evaluation of cardiac allograft vasculopathy by multi-
CONCLUSION                                                                              detector computed tomography and whole-heart magnetic resonance
                                                                                        coronary angiography. Circ J 2010;74:946–53.
MDCT is a noninvasive modality that can accurately diagnose                      [10]   von Ziegler F, Leber A, Becker A, Kaczmarek I, Schönermarck U, Raps C,
CAV when compared with CCA. Patient-based analysis noted                                Tittus J, Überfuhr P, Becker C, Reiser M. Detection of signiﬁcant coronary
sensitivities of 87–100% with MDCT in assessing CAV, suggesting                         artery stenosis with 64-slice computed tomography in heart transplant
                                                                                        recipients: a comparative study with conventional coronary angiography.
that 8-9/10 post-cardiac transplant patients may avoid or delay                         Int J Cardiovasc Imaging 2009;25:91–100.
screening CCA. In evaluating early CAV, MDCT also demon-                         [11]   Romeo G, Houyel L, Angel C, Brenot P, Riou J, Paul J. Coronary stenosis
strated good speciﬁcity and sensitivity when measured against                           detection by 16-slice computed tomography in heart transplant patients:
IVUS. MDCT has not conclusively been shown to accurately                                comparison with conventional angiography and impact on clinical man-
                                                                                        agement. J Am Coll Cardiol 2005;45:1826–31.
quantify luminal narrowing associated with CAV implying that it
                                                                                 [12]   Gregory S, Ferencik M, Achenbach S, Yeh R, Hoffmann U, Inglessis I,
cannot yet be used for assessment of disease progression once                           Cury R, Nieman K, Mcnulty I, Laffan J, Pomerantsev E, Brady T, Semigran
diagnosis has been conﬁrmed.                                                            M, Jang I. Comparison of sixty-four-slice multidetector computed tomo-
                                                                                        graphic coronary angiography to coronary angiography with intravascu-
                                                                                        lar ultrasound for the detection of transplant vasculopathy. Am J Cardiol
                                                                                        2006;98:877–84.
ACKNOWLEDGMENTS                                                                  [13]   Sigurdsson G, Carrascosa P, Yamani M, Greenberg N, Perrone S, Lev G,
                                                                                        Desai M, Garcia M. Detection of transplant coronary artery disease using
We would like to thank Jingbo Hou and Bo Yu from Harbin                                 multidetector computed tomography with adaptative multisegment re-
Medical University for their help with the manuscript.                                  construction. J Am Coll Cardiol 2006;48:772–8.
                                                                                 [14]   Schepis T, Achenbach S, Weyand M, Raum P, Marwan M, Pﬂederer T,
                                                                                        Daniel W, Tandler R, Kondruweit M, Ropers D. Comparison of dual
                                                                                        source computed tomography versus intravascular ultrasound for evalu-
Abbreviations                                                                           ation of coronary arteries at least one year after cardiac transplantation.
                                                                                        Am J Cardiol 2009;104:1351–6.




                                                                                                                                                                      TX & MCS
CAV: coronary allograft vasculopathy; CIN: contrast-induced                      [15]   Pichler P, Loewe C, Roedler S, Syeda B, Stadler A, Aliabadi A, Schukro C,
                                                                                        Wolf F, Zuckermann A, Lammer J. Detection of high-grade stenoses with
nephropathy; CCA: catheter-based coronary angiography; DSCT:                            multislice computed tomography in heart transplant patients. J Heart
dual-source computed tomography; IVUS: intravascular ultra-                             Lung Transplant 2008;27:310–6.
sound; MDCT: multi-detector row computed tomography; NPV:                        [16]   Beanlands R, Chow B, Dick A, Friedrich M, Gulenchyn K, Kiess M,
negative predictive value; PPV: positive predictive value; QCA:                         Leong-Poi H, Miller R, Nichol G, Freeman M. CCS/CAR/CANM/CNCS/
                                                                                        CanSCMR joint position statement on advanced noninvasive cardiac
quantitative coronary angiography.
                                                                                        imaging using positron emission tomography, magnetic resonance
                                                                                        imaging and multidetector computed tomographic angiography in the
                                                                                        diagnosis and evaluation of ischemic heart disease; executive summary.
Conﬂict of interest: none declared.
                                                                                        Can J Cardiol 2007;23:107–19.
                                                                                 [17]   Stark R, McGinn A, Wilson R. Chest pain in cardiac-transplant recipients:
                                                                                        evidence of sensory reinnervation after cardiac transplantation. N Engl J
REFERENCES                                                                              Med 1991;324:1791–4.
                                                                                 [18]   Clague J, Cox I, Murday A, Charokopos N, Madden B. Low clinical utility
 [1] Taylor D, Edwards L, Aurora P, Christie J, Dobbels F, Kirk R, Rahmel A,            of routine angiographic surveillance in the detection and management
     Kucheryavaya A, Hertz M. Registry of the International Society for Heart           of cardiac allograft vasculopathy in transplant recipients. Clin Cardiol
     and Lung Transplantation: twenty-ﬁfth ofﬁcial adult heart transplant               2001;24:459–62.
     report-2008. J Heart Lung Transplant 2008;27:943–56.                        [19]   Aranda J Jr, Hill J. Cardiac transplant vasculopathy. Chest 2000;118:
 [2] Uretsky B, Murali S, Reddy P, Rabin B, Lee A, Grifﬁth B, Hardesty R,               1792–800.
     Trento A, Bahnson H. Development of coronary artery disease in cardiac      [20]   Ventura H, Ramee S, Jain A, White C, Collins T, Mesa J, Murgo J.
     transplant patients receiving immunosuppressive therapy with cyclospor-            Coronary artery imaging with intravascular ultrasound in patients follow-
     ine and prednisone. Circulation 1987;76:827–34.                                    ing cardiac transplantation. Transplantation 1992;53:216–9.
 [3] Costanzo M, Naftel D, Pritzker M, Heilman J, Boehmer J, Brozena S, Dec      [21]   Bashore T, Bates E, Berger P, Clark D, Cusma J, Dehmer G, Kern M,
     G, Ventura H, Kirklin J, Bourge R. Heart transplant coronary artery                Laskey W, O’Laughlin M, Oesterle S. American College of Cardiology/
     disease detected by coronary angiography: a multiinstitutional study of            Society for Cardiac Angiography and Interventions Clinical Expert
     preoperative donor and recipient risk factors. J Heart Lung Transplant             Consensus Document on Cardiac Catheterization Laboratory Standards:
     1998;17:744–53.                                                                    a report of the American College of Cardiology Task Force on Clinical
 [4] Johnson D, Alderman E, Schroeder J, Gao S, Hunt S, DeCampli W,                     Expert Consensus Documents endorsed by the American Heart
     Stinson E, Billingham M. Transplant coronary artery disease:                       Association and the Diagnostic and Interventional Catheterization


                                                                                A0270
          Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 279 of 370 PageID #:
                                              5273




422                                            R. Khan and I.-K. Jang / European Journal of Cardio-Thoracic Surgery

       Committee of the Council on Clinical Cardiology of the AHA. J Am Coll          [31] Mehra M, Ventura H, Stapleton D, Smart F, Collins T, Ramee S. Presence
       Cardiol 2001;37:2170–214.                                                           of severe intimal thickening by intravascular ultrasonographic predicts
[22]   Bae K, Hong C, Takahashi N, Gutierrez F, Sharkey A, Hirsch R, Canter C.             cardiac events in cardiac allograft vasculopathy. J Heart Lung Transplant
       Multi-detector row computed tomographic angiography in pediatric                    1995;14:632–9.
       heart transplant recipients: initial observations. Transplantation 2004;77:    [32] Tuzcu E, Kapadia S, Sachar R, Ziada K, Crowe T, Feng J, Magyar W,
       p599– 602.                                                                          Hobbs R, Starling R, Young J. Intravascular ultrasound evidence of angio-
[23]   Budoff M, Dowe D, Jollis J, Gitter M, Sutherland J, Halamert E, Scherer             graphically silent progression in coronary atherosclerosis predicts long-
       M, Bellinger R, Martin A, Benton R. Diagnostic performance of                       term morbidity and mortality after cardiac transplantation. J Am Coll
       64-multi-detector row coronary computed tomographic angiography for                 Cardiol 2005;45:1538–42.
       evaluation of coronary artery stenosis in individuals without known cor-       [33] Chow B, Wells G, Chen L, Yam Y, Galiwango P, Abraham A, Sheth T,
       onary artery disease:: results from the prospective multicenter                     Dennie C, Beanlands R, Ruddy T. Prognostic value of 64-slice cardiac
       ACCURACY (assessment by coronary computed tomographic angiog-                       computed tomography: severity of coronary artery disease, coronary
       raphy of individuals undergoing invasive coronary angiography) trial. J             atherosclerosis, and left ventricular ejection fraction. J Am Coll Cardiol
       Am Coll Cardiol 2008;52:1724–32.                                                    2010;55:1017–28.
[24]   Stein P, Yaekoub A, Matta F, Sostman H. 64-slice CT for diagnosis of cor-      [34] Halle A III, DiSciascio G, Massin E, Wilson R, Johnson M, Sullivan H,
       onary artery disease: a systematic review. Am J Med 2008;121:715–25.                Bourge R, Kleiman N, Miller L, Aversano T. Coronary angioplasty, ather-
[25]   Bamberg F, Abbara S, Schlett C, Cury R, Truong Q, Rogers I, Nagurney J,             ectomy and bypass surgery in cardiac transplant recipients. J Am Coll
       Brady T, Hoffmann U. Predictors of image quality of coronary computed               Cardiol 1995;26:120–8.




                                                                                                                                                                        Downloaded from https://academic.oup.com/ejcts/article/41/2/415/850000 by guest on 31 March 2021
       tomography in the acute care setting of patients with chest pain. Eur J        [35] Coles D, Smail M, Negus I, Wilde P, Oberhoff M, Karsch K, Baumbach A.
       Radiol 2010;74:182–8.                                                               Comparison of radiation doses from multislice computed tomography
[26]   Schlosser T, Mohrs O, Magedanz A, Voigtlander T, Schmermund A,                      coronary angiography and conventional diagnostic angiography. J Am
       Barkhausen J. Assessment of left ventricular function and mass in                   Coll Cardiol 2006;47:1840–5.
       patients undergoing computed tomography (CT) coronary angiography              [36] Hausleiter J, Meyer T, Hadamitzky M, Huber E, Zankl M, Martinoff S,
       using 64-detector-row CT: comparison to magnetic resonance imaging.                 Kastrati A, Schomig A. Radiation dose estimates from cardiac multi-
       Acta Radiol 2007;48:30–5.                                                           slice computed tomography in daily practice: impact of different
[27]   Tuzcu E, Kapadia S, Tutar E, Ziada K, Hobbs R, McCarthy P, Young J,                 scanning protocols on effective dose estimates. Circulation 2006;113:
       Nissen S. High prevalence of coronary atherosclerosis in asymptomatic               1305–10.
       teenagers and young adults: evidence from intravascular ultrasound.            [37] Peebles C. Computed tomographic coronary angiography: how many
       Circulation 2001;103:2705–10.                                                       slices do you need? Heart 2006;92:582–4.
[28]   Hausmann D, Erbel R, Alibelli-Chemarin M, Boksch W, Caracciolo E,              [38] Zanzonico P, Rothenberg L, Strauss H. Radiation exposure of computed
       Cohn J, Culp S, Daniel W, De Scheerder I, DiMario C. The safety of intra-           tomography and direct intracoronary angiography: risk has its reward. J
       coronary ultrasound: a multicenter survey of 2207 examinations.                     Am Coll Cardiol 2006;47:1846–9.
       Circulation 1995;91:623–30.                                                    [39] Toprak O. Risk markers for contrast-induced nephropathy. Am J Med Sci
[29]   Springer I, Dewey M. Comparison of multislice computed tomography                   2007;334:283–90.
       with intravascular ultrasound for detection and characterization of cor-       [40] Skowronski E, Epstein M, Ota D, Hoagland P, Gordon J, Adamson R,
       onary artery plaques: a systematic review. Eur J Radiol 2009;71:275–82.             McDaniel M, Peterson K, Smith S Jr, Jaski B. Right and left ventricular
[30]   Billingham M. Cardiac transplant atherosclerosis. Transplant Proc 1987;             function after cardiac transplantation. Changes during and after rejec-
       19:19–25.                                                                           tion. Circulation 1991;84:2409–17.




                                                                                     A0271
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 280 of 370 PageID #:
                                    5274
                                                                      Surgical Biology for the Clinician
                                                                 Biologie chirurgicale pour le clinicien




Cardiac allograft vasculopathy: a review
Danny Ramzy, MD;* Vivek Rao, MD, PhD;* Julie Brahm, BSc;* Santiago Miriuka, MD;†
Diego Delgado, MD;† Heather J. Ross, MD, MSc†

             Cardiac allograft vasculopathy (CAV) is a major factor limiting long-term survival after cardiac trans-
             plantation. CAV is an accelerated form of coronary artery disease (CAD) that is characterized by con-
             centric fibrous intimal hyperplasia along the length of coronary vessels. Both immunologic and non-
             immunologic risk factors contribute to the development of CAV by causing endothelial dysfunction and
             injury eventually leading to progressive intimal thickening. The diagnosis of CAV remains a challenge as
             angiography, the standard method for detecting focal plaques, lacks sensitivity in detecting CAV, and
             intravascular ultrasonography, a more sensitive method, lacks the ability to evaluate the entire coronary
             tree. The disease is difficult to treat and results in significant morbidity and mortality. Since treatment of
             CAV is limited and usually involves repeat transplantation, prevention or mitigation of immunologic
             and nonimmunologic risk factors is critically important. CAV prevention may involve therapy that pro-
             vides protection against endothelial injury implemented just before transplantation, during storage and
             transplantation as well as after transplantation. This review addresses the frequency of occurrence,
             pathophysiology, diagnosis and treatment of CAV, highlighting areas of active research.

             La vasculopathie de l’allogreffon cardiaque (VAC) est un facteur important qui limite la survie à long
             terme après une transplantation cardiaque. La VAC est une forme accélérée de coronaropathie carac-
             térisée par une hyperplasie fibreuse concentrique de la tunique interne des vaisseaux coronariens. Des
             facteurs de risque immunologiques et non immunologiques contribuent à l’apparition de la VAC en
             causant une dysfonction de l’endothélium et une lésion qui entraîne éventuellement l’épaississement
             progressif de la tunique interne. La VAC est toujours difficile à diagnostiquer, car l’angiographie, mé-
             thode normalisée de détection de la plaque focale, n’est pas assez sensible pour détecter la VAC;
             l’échographie intravasculaire, plus sensible, ne permet pas d’évaluer l’arbre coronarien au complet. La
             maladie est difficile à traiter et entraîne un taux important de morbidité et de mortalité. Comme le
             traitement de la VAC est limité et entraîne habituellement une nouvelle transplantation, il est crucial de
             prévenir ou d’atténuer les facteurs de risque immunologiques et non immunologiques. La prévention de
             la VAC peut faire appel à une thérapie qui protège contre les lésions endothéliales et est mise en œuvre
             immédiatement avant la transplantation, pendant l’entreposage et la transplantation, ainsi qu’après
             l’intervention. Cette critique porte sur la fréquence de l’occurrence, la pathophysiologie, le diagnostic et
             le traitement de la VAC et met en évidence les domaines où des recherches actives sont en cours.



H      eart transplantation is the ac-
       cepted therapy for patients with
refractory end-stage heart disease. Al-
                                              ease (CAD), is the leading cause of
                                              death between 1 and 3 years after
                                              transplantation according to the Reg-
                                                                                             tects CAV in 75% of patients at 3
                                                                                             years. Allograft vasculopathy is a phe-
                                                                                             nomenon not limited to cardiac trans-
though this procedure can extend and          istry of the International Society for         plantation. A similar process also lim-
improve quality of life, it is not a cure.    Heart and Lung Transplantation.1 Af-           its long-term graft survival in other
The median survival after heart trans-        ter year 3, CAV accounts for 17% of            solid organ transplants.
plantation remains 9.3 years, 11.8            deaths. Angiographic studies indicate              CAV affects arteries, arterioles, cap-
years for patients surviving the first        that CAV occurs in 42% of all heart            illaries and occasionally veins, with
year after transplantation.1 Cardiac al-      transplant patients 3 years after trans-       sparing of all recipient vessels.2–4 The
lograft vasculopathy (CAV), an accel-         plantation.1 Intravascular ultrasonog-         predominant feature of CAV is a dif-
erated form of coronary artery dis-           raphy, a more sensitive technique, de-         fuse, progressive thickening of the ar-

From the Heart Transplant Program, Toronto General Hospital, University Health Network, and the Divisions of *Cardiac Surgery
and †Cardiology, University of Toronto, Toronto, Ont.

Accepted for publication Apr. 5, 2005.

Correspondence to: Dr. Vivek Rao, Surgical Director, Cardiac Transplant and Mechanical Circulatory Support, 4N-464,
Toronto General Hospital, 200 Elizabeth St., Toronto ON M5G 2C4; fax 416 340-3337; vivek.rao@uhn.on.ca

' 2005 CMA Media Inc.                                                                         Can J Surg, Vol. 48, No. 4, August 2005   319

                                                               A0272
 Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 281 of 370 PageID #:
                                     5275
  Ramzy et al


  terial intima that develops in both the            rarely any calcium deposition,5 the            atherosclerosis.10 There is substantial
  epicardial and intramyocardial arteries            internal elastic lamina is intact and          evidence that immunologic factors,
  of the transplanted heart. The process             inflammation is usually present.               including histocompatibility mis-
  is a concentric fibrous intimal hyper-                                                            match, acute rejection episodes and
  plasia that appears along the entire               Pathological features                          chronic inflammation, play a major
  length of the affected arteries. In-                                                              role in CAV development. Nonim-
  cluded in this form of arteriosclerosis            CAV is mainly a disease of the intima.         munologic factors include cause of
  are features of both atherosclerosis               Changes in the intima can be seen as           donor brain death, cytomegalovirus
  and arteritis. The atherosclerotic                 early as 6 months after transplanta-           (CMV) infection, age, sex, obesity,
  changes range from a diffuse incorpo-              tion. The lesion at this time is a mild        dyslipidemia, hyperhomocysteinemia
  ration of lipids to the development of             intimal thickening. Mild fibrosis and          (HHcy), diabetes mellitus, hyperten-
  classic focal plaques later in the disease         increases in extracellular matrix pro-         sion, smoking and ischemia–reperfu-
  process. With arteritis, there is thick-           teins may be present. Early after trans-       sion injury.11 In general, hyperlipi-
  ening of the vessel due to infiltration            plantation, intimal thickening is lim-         demia and insulin resistance are the
  by mononuclear inflammatory cells                  ited to the proximal arteries.9 These          most significant nonimmunologic
  responding to alloimmune or infec-                 lesions are characterized by hyperplas-        factors, occurring in 50%–80% of the
  tious stimuli. Rarely, this arteritis may          tic fibrous thickening. Lesions then           heart transplant population.12
  progress to destroy the internal elastic           progress to a fibrofatty atheromatous             The endothelial damage involved
  lamina and involve the media.5–8                   plaque. Ultimately, the coronary vas-          in CAV can be categorized into either
                                                     culature progresses to a diffuse fibrous       denuding or nondenuding injury. In
  Differences between cardiac                        thickening of the intima, which can            nondenuding injury a rapid replace-
  allograft vasculopathy and                         have superimposing atheromatous                ment of injured endothelial cells leads
  coronary artery disease                            plaques.                                       to endothelial dysfunction.8 Both im-
                                                         The internal elastic lamina is al-         mune-related and nonimmune-related
  The pathological features of CAV                   most always intact except for breaks           factors contribute to nondenuding in-
  differ significantly from those of                 that may be seen in more advanced              jury. In contrast, denuding injury is
  CAD (Table 1). CAD is usually a fo-                stages of CAV. The media can be                caused by ischemia–reperfusion injury
  cal, eccentric proliferation of the in-            unaffected or almost completely re-            during transplantation or during
  tima of proximal coronary vessels.                 placed by fibrous tissue. As the inti-         episodes of acute cellular rejection.
  There is usually sparing of the intra-             mal disease progresses in severity so          This results in the loss of large
  myocardial vessels. Fatty streaks are              does fibrosis of the media. The only           stretches of endothelium along the
  seen initially. Of importance in CAD               vessels relatively unaffected are those        vessel, which causes significant en-
  is the deposition of calcium and dis-              with little or no muscular layer.              dothelial dysfunction.13 According to
  ruption of the elastic lamina. Rarely                                                             one hypothesis, it is the immune com-
  there are signs of inflammation, and               Pathophysiologic                               ponent or alloantigen-dependent
  veins are never involved.                          characteristics                                mechanism of injury that acts princi-
      CAV is typically characterized as a                                                           pally to intensify initial nonimmune
  diffuse concentric proliferation of the            The pathophysiologic features of               damage to the endothelial cells.14 De-
  intima. Intramyocardial vessels are                CAV, although not completely un-               nuding injury allows for blood com-
  usually involved, and the process can              derstood, likely involve components            ponents and circulating cytokines to
  even involve the coronary veins. The               of both immune-mediated and non-               have direct contact with the subinti-
  initial lesions seen are smooth-muscle             immune-mediated endothelial dam-               mal layers. This can lead to significant
  proliferation of the intima. There is              age, and passenger “native vessel”             proliferation of smooth-muscle cells.
                                                                                                    Therefore, CAV can be initiated or
      Table 1                                                                                       exacerbated by several processes that
                                                                                                    can lead to denuding or nondenuding
      Comparison between cardiac allograft vasculopathy and coronary artery
      disease                                                                                       injury. These include ischemia–reper-
                                                                                                    fusion injury, immune activation, viral
      Characteristic             Cardiac allograft vasculopathy          Coronary artery disease
                                                                                                    infection and injury from immuno-
      Vessel involvement        All vessel types within the allograft   Proximal coronary vessels   suppressive drugs.
                                  Mostly intramyocardial vessels
                                                                                                       Hyperlipidemia is commonly seen
      Plaque pattern                  Diffuse and concentric              Focal and eccentric
                                                                                                    in cardiac transplant patients for sev-
      Inflammation                               Yes                            Rarely
                                                                                                    eral reasons. Many of these patients
      Internal elastic lamina                  Intact                          Disrupted
      Calcium deposition                         No                               Yes
                                                                                                    are hyperlipidemic before transplanta-
                                                                                                    tion. In addition, the immunosup-

320    J can chir, Vol. 48, No 4, aoßt 2005

                                                                        A0273
 Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 282 of 370 PageID #:
                                     5276
                                                                                         Cardiac allograft vasculopathy


pressive therapy given to patients, es-      through the CD40L pathway and by              These findings suggest that CAV is
pecially calcineurin inhibitors, may re-     nonself MHC class I molecules.                dependent on CD4+ indirect allo-
sult in or exacerbate pre-existing dys-          The activation of CD4+ and                recognition and not a CD8+ direct
lipidemia. Hypercholesterolemia, in a        CD8+ T cells leads to further synthe-         pathway. It remains controversial as to
rabbit heterotopic cardiac transplant        sis of cytokines, which perpetuate the        which component of the immune re-
model, has been shown to be associ-          ongoing cascade of events that lead           sponse is involved in CAV, but most
ated with CAV15,16 and transplanted          to CAV. The most important cy-                transplant centres agree that immune
coronary arteries were more affected         tokines in allograft rejection are inter-     activation plays a role.
by hypercholesterolemia than native          leukin-2 (IL-2), interferon-gamma                Acute rejection as a cause or risk
coronary arteries. Hypercholes-              (IFN-γ) and tumour necrosis factor-           factor for CAV has been investigated
terolemia promotes fibrofatty prolifer-      alpha (TNF-α). IL-2 induces T-cell            by several authors.40–43 Some groups
ative changes to the intimal hyperpla-       proliferation and differentiation, IFN-       have reported an association between
sia seen in most patients with CAV.15        γ activates macrophages, and TNF-α            the severity and frequency of rejec-
    In solid-organ transplant recipi-        itself is cytotoxic to the transplanted       tion and the severity of CAV; how-
ents, HHcy is extremely common               heart. In addition, TNF-α acts to in-         ever, others have reported that
and occurs early with a rate as high as      crease MHC class I expression, while          episodes of acute rejection are not as-
80%–90%.17–28 HHcy can damage cells          IFN-γ increases the expression of             sociated with the development of
by several mechanisms, but primarily         both MHC classes I and II mole-               CAV.40–44 One proposed mechanism
by affecting the endothelium.29–31           cules. Overall, these cytokines can           linking acute rejection to CAV is that
HHcy results in reduced endothelial          lead to chronic graft rejection. IFN-γ        the inflammatory process and tissue
nitric oxide production,32,33 impaired       and TNF-α also induce the leukocyte           destruction from rejection result in
arterial response to vasodilators and        vascular cell adhesion molecule-1,            endothelial damage, which initiates
increased expression of procoagulant         which promotes monocyte adhesion              the process of CAV or potentiates
factors.22,29–31 The neutrophil–en-          and entry through the endothelium,            the CAV already in progress.
dothelium interaction is promoted in         leading to CAV.                                  Recent research has correlated is-
the setting of HHcy, allowing for the            Ardehali and associates36 used a          chemia–reperfusion injury with CAV.
presence of more neutrophils in the          murine CAV model with a compro-               Determinants of ischemia–reperfu-
intima. All of these alterations in the      mised indirect alloreactivity pathway         sion injury are length of ischemic
endothelial wall are caused by alter-        to show that this did not affect the ex-      time and methods of allograft stor-
ations in the redox state induced by         tent of intimal thickening or lympho-         age. Gohra and associates45 demon-
high homocysteine levels.30–32 Several       cyte and macrophage infiltration after        strated in a rodent model of ortho-
investigators have demonstrated that         heart transplantation when compared           topic aortic allograft transplantation
HHcy is associated with the develop-         with wild type mice. They proposed 2          that ischemia and reperfusion result
ment of CAV.34,35                            potential explanations: (1) an im-            in endothelial injury, leading to the
    Hypertension, smoking, diabetes          paired indirect pathway is enough to          development of transplant vasculopa-
mellitus and other risk factors for ather-   cause severe CAV and the direct path-         thy. They also found that endothelial
osclerosis are associated with CAV.          way does not play a major role in             cell loss occurred in both isografts
Hypertension in transplant patients can      CAV; or (2) the direct pathway of             and allografts due to ischemia and
be present preoperatively or postopera-      alloreactivity can fully compensate for       reperfusion.45 This initial loss of en-
tively secondary to immunosuppressive        the impaired indirect pathway.36              dothelial cells was replaced by 2
medication, such as cyclosporine. Hy-        Other studies, such as the one by             weeks; however, transplant vascu-
pertension causes endothelial injury by      Game and associates,37 have found a           lopathy developed within 60 days.45
promoting the formation of intimal hy-       correlation between increased indi-           Their study indicated that ischemia
perplasia, which eventually gives rise to    rectly activated T cells and chronic re-      and reperfusion injury led to the de-
atherosclerotic lesions.                     jection. As far as the importance of          velopment of transplant vasculopathy
    Although the relative importance         CD4+ versus CD8+ T cells, it appears          since isografts developed vasculopa-
of the direct versus the indirect path-      that the CD4+ allorecognition path-           thy, although to a lesser extent than
way of alloreactivity is still debated,      way is required for CAV develop-              the allografts.
one theory is that direct activation of      ment, whereas the CD8+ pathway                   Several changes occur to the en-
recipient CD4+ T cells by donor al-          may act to increase the severity of           dothelium following hypoxia, including
lograft/nonself major histocompati-          CAV.38 In a study by Szeto and col-           loss of the ability to release nitric oxide
bility complex (MHC) class II mole-          leagues,39 hearts transplanted into           within minutes after reperfusion.45–48
cules initiates graft rejection. CD8+        CD8+ T-cell-depleted rats developed           This loss is related to the consumption
T cells can become activated by pre-         CAV, but there was no CAV in the              of nitric oxide by superoxide radicals
viously activated CD4+ T cells               CD4+ T-cell–depleted recipient.               formed early during reperfusion.49 Ex-

                                                                                           Can J Surg, Vol. 48, No. 4, August 2005   321

                                                             A0274
 Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 283 of 370 PageID #:
                                     5277
  Ramzy et al


  perimental evidence suggests that the       sociated with both atherosclerosis           progress independently of the CAV
  oxygen free radicals are produced by        and CAV. The Stanford group                  process. However, Botas and associ-
  neutrophils.50 In vitro exposure of coro-   demonstrated that severe CAV devel-          ates60 found no significant difference
  nary arteries to oxygen radicals pro-       oped in approximately 30% of CMV-            in the rate of intimal thickening be-
  duces endothelial dysfunction.50 In ad-     infected heart transplant recipients,        tween patients with donor hearts
  dition, ischemia–reperfusion causes the     representing a 3-fold increase com-          having pre-existing coronary artery
  endothelial cells to become activated       pared with uninfected recipients.58          disease and those without. Thus, the
  and express surface adhesion mole-          CMV has the ability to infect vascular       impact of native vessel atherosclerosis
  cules. These molecules promote circu-       endothelial cells and induce endothe-        on CAV remains controversial.
  lating leukocyte adhesion, which then       lial injury, which can lead to CAV.              Finally, cause of donor brain
  causes endothelial damage by direct         Weis and colleagues59 reported ele-          death, more specifically explosive
  cytotoxicity.51–53 These leukocytes be-     vated asymmetric dimethylarginine (a         donor brain death (v. gradual brain
  come activated and release cytokines,       nitric oxide synthase inhibitor) im-         death), causes an up-regulation of
  which enhance leukocyte and                 pairing vascular homeostasis in CMV-         MHC classes I and II antigens, adhe-
  smooth-muscle cell proliferation and        infected patients. These higher levels       sion molecules and cytokine secre-
  activation. Ischemia also promotes          can lead to endothelial dysfunction          tion, setting off an accelerated in-
  complement activation that causes not       and correlate with increased severity        flammatory response in the heart.61–63
  only cell lysis, but results in several     of CAV.59 CMV and herpes simplex                 CAV is a complex disease with a
  other changes such as increased vessel      viruses induce the host adaptive im-         multifactorial etiology, and several
  permeability, leukocyte chemoattrac-        mune response, which leads to the            methods must be adopted to prevent
  tion and smooth-muscle contrac-             release of cytokines, increased expres-      its initiation and progression (Fig. 1).
  tion.54,55 Complement 1-q can increase      sion of adhesion molecules and acti-
  platelet procoagulant activity, which       vation of T-cell responses. Therefore,       Diagnosis
  can enhance CAV by the formation of         viral infection may result in CAV by
  thrombus but mostly by causing the          impairing nitric oxide homeostasis,          Cardiac denervation at the time of
  release of several vasoactive substances    inducting proinflammatory cytokines,         heart transplantation usually prevents
  and growth factors such as platelet-        and enhancing T-cell-mediated allo-          transplant patients from experiencing
  derived growth factor-beta, throm-          reactivity.                                  angina, which is an important warn-
  boxane A and prostacyclin.54 These              The incidence of significant donor       ing sign for heart disease. Only
  are few of the mechanisms by which          CAD remains low, at approximately            10%–30% of heart transplant recipi-
  ischemia–reperfusion initiates the          2%. Donor CAD can serve as a start-          ents regain any innervation to the
  process of CAV. In a recent study,          ing point for CAV and may acceler-           heart. Because of this lack of early
  myocardial ischemia complicated by          ate the disease process. Donor CAD           clinical symptoms, transplant patients
  fibrosis in the peritransplant period       can be important in the prognosis of         with CAV typically present late with
  was associated with increased progres-      the transplant patient in that it can        silent myocardial infarction, loss of
  sion of CAV and a poorer long-term
  outcome.56
                                                                            CNIs
      Several investigators have reported                Impact of                      CNIs
                                                                                                     CNIs
  an association between pathogens                      preservation
  (Chlamydia pneumoniae, CMV, her-                                         HTN
  pes simplex, parvovirus) and CAV.                                                 DM
                                                                                                   CHOL
  Subramanian and colleagues57 have                                                                                        MI
  demonstrated that C. pneumoniae in-                                                                                      CHF
                                                                                                                     CAV
  fection is correlated with the severity                                                                                  Death
  of CAV. They concluded that CAV
  developed in heart transplant recipi-                                        HHcy            Obesity
  ents who tested positive for im-              Etiology of                                    Physical inactivity
                                                donor brain                                    Smoking
  munoglobulin-G against C. pneumo-
  niae but not in those who tested
                                                   death      Transplant        Renal
                                                                             dysfunction
  positive for C. pneumoniae by poly-
  merase chain reaction.57 Again, this                                          TIME
  finding implicates an immunologic
                                              FIG. 1. Pathophysiology of cardiac allograft vasculopathy (CAV). CHF = congestive
  mechanism behind the development            heart failure, CHOL = cholesterol, CNI = calcineurin inhibitors, DM = diabetes
  of CAV, regardless of the inciting          mellitus, HHcy = hyperhomocysteinemia, HTN = hypertension, MI = myocardial
  stimulus. CMV infection has been as-        infarction.

322    J can chir, Vol. 48, No 4, aoßt 2005

                                                              A0275
 Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 284 of 370 PageID #:
                                     5278
                                                                                      Cardiac allograft vasculopathy


allograft function or sudden death.5         cannot be used to screen for CAV           during storage and transportation of
    Another difficulty faced by clini-       throughout the entire heart. One           the graft all aid in post-transplant
cians in diagnosing CAV is coronary          year after transplantation, IVUS de-       cardiac function and longevity. In a
remodelling and the diffuse nature of        tects CAV in 50% of patients whereas       study on prolonged cold storage,
the disease. Angiography measures            angiography detects disease in only        Kevelaitis and associates71 demon-
luminal diameter and compares the            10%–20% of patients.65,66                  strated that longer cold ischemic
narrowing at plaques to normal ref-              With IVUS, normal coronary inti-       times produced greater endothelial
erence diameters and previous an-            mal thickness ranges between 0.10          dysfunction in cardiac allografts and
giograms in order to understand the          and 0.30 mm. Hence, CAV is con-            that the composition of the storage
severity and rate of disease progres-        sidered present when intimal thick-        medium affected the extent of allo-
sion. CAV, however, shows no initial         ness exceeds 0.3 mm or when the            graft tissue damage. Our group has
decrease in luminal diameter due to          sum of the intimal and medial thick-       shown that profound hypothermic
vascular remodelling.63 Only when            ness exceeds 0.5 mm. At greater than       storage results in depressed myocar-
the process is more advanced does            0.6-mm intimal thickening, patients        dial metabolic and functional recov-
the lumen narrow and angiographic            are 10 times more likely to experi-        ery72 and that shed donor blood per-
detection become possible. Since             ence a cardiac event.67                    fusion can permit cardiac allograft
CAV involves the entire coronary ar-             Since angiography and IVUS are         storage at tepid temperatures, result-
terial tree, angiography may convey          invasive tests, they pose increased        ing in improved myocardial perfor-
the impression of less-than-actual           risks for the patient.68 Dobutamine        mance.72,73 We have also shown that
vessel narrowing at plaque sites.            stress echocardiography is currently       the addition of insulin to the blood
Thus, angiography, although it is a          the most sensitive noninvasive test        perfusate during storage results in
good screening tool for CAD, often           for cardiac disease; it measures wall      improved functional and metabolic
underestimates CAV, and in some              motion and can detect CAV with a           recovery during heart transplan-
patients with evenly distributed dis-        sensitivity and specificity of 79% and     tation.74 Fedak and associates75
ease throughout the coronary tree,           83% respectively.69 Possible future        demonstrated that bosentan, an
CAV can be missed altogether.64              modalities include both pulse-wave         endothelin-1 antagonist, added to
    Despite the poor sensitivity of an-      tissue Doppler imaging and electron-       shed blood perfusion improves both
giography, it is still widely used as a      beam CT. Since both modalities are         the functional recovery of the myo-
screening test for vascular disease.         noninvasive they may replace angiog-       cardium and endothelium. Several
Johnson and associates9 developed a          raphy as screening tools, allowing         other groups have demonstrated that
classification system based on the           IVUS to be used in high-risk patients      endothelin antagonism reduces
varying morphologies in CAV to aid           or those with equivocal or positive        CAV.76,77
in its diagnosis using angiography.          test results.                                 Immediately after transplantation,
Briefly, type A lesions appear as dis-                                                  patients are placed on calcineurin im-
crete proximal tubular stenoses, type        Treatment and prevention                   munosuppressive drugs (cyclosporine
B as diffuse concentric middle or dis-                                                  or tacrolimus), most commonly
tal stenoses, with type B1 having an         Treatment of established CAV in hu-        cyclosporine. Unfortunately, cyclo-
abrupt narrowing and type B2 having          mans remains limited. Encouraging          sporine in high doses and for a long
a smooth concentric tapering. Finally        research, however, has been done in        time can cause side effects such as
a type C angiographic appearance in-         small animals. For example, treat-         renal failure4 and hypertension.
dicates irregular vessels with distal le-    ment with anti-CD154 in a rat car-         Simonson and colleagues78 demon-
sions and loss of small branches. Di-        diac allograft rejection model pre-        strated in a Lewis to Fischer rat heart
agnosis of CAV requires type B or C          vents acute rejection and drastically      transplant model that the combina-
lesions and comparison with previous         slows the development of CAV.70 In         tion of low-dose cyclosporine with an
and recent angiograms to note dis-           this study, early treatment was re-        endothelin-converting enzyme in-
ease progression.10                          quired to inhibit CAV.70                   hibitor resulted in long-term survival
    A more sensitive tool is intravas-          In clinical heart transplantation       of the graft equal to that of high-dose
cular ultrasonography (IVUS). IVUS           the focus remains on prevention of         cyclosporine alone. As an alternative
is useful for detecting the extent of        CAV via attenuation of adverse non-        to using cyclosporine, other immuno-
intimal thickening by imaging vessel         immunologic and immunologic reac-          suppressive drugs such as mycopheno-
wall structure rather than simply lu-        tions. Before transplantation, pre-        late mofetil, rapamycin or lefluno-
minal diameter. IVUS has an axial            venting endothelial injury at brain        mide, may inhibit CAV by limiting
resolution of 50–80 µm.63 Unfortu-           death, reducing cold ischemic time         smooth-muscle cell proliferation.4 The
nately, it is physically restricted to the   and subsequent tissue damage, and          newer immunosuppressive agent
larger epicardial arteries, and thus         improving myocardial preservation          everolimus has recently been demon-

                                                                                        Can J Surg, Vol. 48, No. 4, August 2005   323

                                                            A0276
 Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 285 of 370 PageID #:
                                     5279
  Ramzy et al


  strated to reduce the frequency and         Simvastatin inhibits proliferation and      can be lowered and did not demon-
  severity of CAV79 in humans. Eisen          induces apoptosis of vascular smooth-       strate if reduction leads to decreased
  and associates79 demonstrated that, in      muscle cells.86 However, simvastatin        severity or prevalence of CAV.
  patients on cyclosporine and cortico-       has a low but significant rate of rhab-        There is general acceptance that
  steroids, everolimus reduces intimal        domyolysis and myositis. Thus,              alloimmunity plays a role in CAV.
  thickness and index compared with           Keogh and associates85 proposed that        The occurrence of CAV increases as
  azathioprine.                               pravastatin be the statin of choice in      the number of HLA mismatches in-
      Hyperlipidemia is known to be a         heart transplantation. Atorvastatin has     creases.91,92 Before transplantation
  risk factor for both CAD and CAV.           been shown to further reduce LDL            most patients have a panel reactive
  Unfortunately, immunosuppressive            in heart transplant recipients who are      antibody (PRA) test performed. A
  therapy with corticosteroids, cy-           resistant to pravastatin or simvastatin.    PRA result greater than 10% is con-
  closporine, rapamycin and to a lesser       However, of the 48 patients who had         sidered positive and indicates that
  extent tacrolimus and everolimus re-        received a mean (and standard devia-        the recipient will be at higher risk for
  sults in hyperlipidemia.80 To treat         tion) atorvastatin dose of 21 (10)          graft rejection. Kerman and associ-
  hyperlipidemia in post-transplant pa-       mg, 2 suffered from myositis, and           ates93 demonstrated that recipients
  tients, lipid-lowering drugs are pre-       myalgias appeared in another 2 pa-          with PRAs greater than 10% had a 2-
  scribed since lifestyle changes are usu-    tients. The study concluded that the        fold increased risk for CAV. Immune
  ally not enough to lower lipid profiles     drug was safe in moderate doses with        modulation to lower PRAs has the
  to desired levels. HMG-CoA reduc-           careful patient monitoring.87               potential to reduce acute rejection
  tase inhibitors, or statins, are the            HHcy in the cardiac transplant pa-      and may limit the development of
  most popular and are very effective at      tient affects long-term outcomes by         CAV. Treatment strategies to lower
  lowering total cholesterol, low-            leading to the development of CAV.          PRAs include the intravenous use of
  density lipoprotein (LDL) and very          Several investigators have demon-           immunoglobulin, plasmapheresis,
  low-density lipoprotein, and increas-       strated that folic acid and vitamin B12     cyclophosphamide, mycophenylate
  ing high-density lipoprotein (HDL).         supplementation can significantly re-       mofetil and azathioprine. The opti-
  Recently, it has been documented            duce homocysteine levels in the car-        mal strategy to prevent alloimmnue
  that statins have pleiotropic effects in    diac transplant patient.88–90 Kutschka      injury would be to induce tolerance.
  that they improve vascular function.        and associates90 demonstrated that          Host tolerance to the allograft will
  Statins decrease endothelial dysfunc-       folic acid supplementation (5 mg/d)         abolish rejection and the immune
  tion through increasing nitric oxide        can effectively lower elevated homo-        component of CAV development.
  production, inhibiting the coagula-         cysteine levels in heart transplant re-     Although not achieved clinically, sev-
  tion cascade and limiting oxidized-         cipients. Unfortunately, these studies      eral investigators have demonstrated
  LDL-mediated damage to the en-              revealed only that homocysteine levels      that tolerance can be induced in ex-
  dothelium.81–83 Pravastatin is the most                                                 perimental models.94–97
  commonly used HMG-CoA reduc-                                                               Once CAV has been established,
  tase inhibitor after heart transplanta-
  tion. In 1995, Kobashigawa and as-
  sociates84 showed that treatment with
  pravastatin (40 mg/d) for 1 year,
  lowered mean LDL and triglyceride
  levels, raised HDL levels and reduced
  intimal thickening and cardiac rejec-
  tion accompanied by hemodynamic
  compromise (p = 0.002) (Fig. 2). In
  this trial, patients treated with pravas-
  tatin had a lower incidence of CAV          FIG. 2. Maximal intimal thickness 1 year
                                              after cardiac transplantation. Pravas-      FIG. 3. Survival during the first year after
  and improved survival (p = 0.025)84
                                              tatin significantly attenuated intimal      cardiac transplantation. Treatment with
  (Fig. 3). These effects may be en-          proliferation during the first year after   pravastatin significantly (p = 0.025) im-
  hanced through immunosuppression            transplantation. White = baseline, grey =   proved survival compared with controls.
  modulation since a subgroup of pa-          increase from baseline to 1 year.           Solid line = control, dotted line = pravas-
  tients on pravastatin had significantly     Reproduced with permission from             tatin. Reproduced with permission from
                                              Kobashigawa JA, Katznelson S, Laks H,       Kobashigawa JA, Katznelson S, Laks H,
  reduced cytotoxicity of natural killer
                                              Johnson JA, Yeatman L, Wang XM, et al.      Johnson JA, Yeatman L, Wang XM, et al.
  cells.84 Simvastatin, likewise, has bene-   Effect of pravastatin in outcomes after     Effect of pravastatin in outcomes after
  ficial lipid-lowering effects in heart      cardiac transplantation. N Engl J Med       cardiac transplantation. N Engl J Med
  transplant recipients.85 In addition,       1995;333:621-7.                             1995;333:621-7.

324    J can chir, Vol. 48, No 4, aoßt 2005

                                                            A0277
 Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 286 of 370 PageID #:
                                     5280
                                                                                               Cardiac allograft vasculopathy


treatments such as coronary angio-          proved significantly with the use of                 11. Hoang K, Chen YD, Reaven G, Zhang L,
                                                                                                     Ross H, Billingham M, et al. Diabetes and
plasty, coronary stenting, and coro-        IVUS in addition to angiography.
                                                                                                     dyslipidemia. A new model for transplant
nary bypass offer only palliative solu-     Since treatment of CAV is limited and                    coronary artery disease. Circulation
tions. The only true solution to            usually involves repeat transplantation,                 1998;97:2160-8.
severe CAV is repeat heart transplan-       prevention of immunologic and non-                   12. Kemna MS, Valantine HA, Hunt SA.
tation. Even so, CAV is likely to re-       immunologic risk factors is of critical                  Metabolic risk factors for atherosclerosis in
                                                                                                     heart transplant recipients. Am Heart J
cur, and there are significant moral        importance. CAV is conceptually very
                                                                                                     1994;128:68-72.
and ethical issues that complicate re-      similar to post-transplant disorders in              13. Benza RL, Tallaj J. Cardiac allograft vas-
peat transplantation.5,98                   other organs (e.g., bronchiolitis oblit-                 culopathy (chronic rejection). In: Kirklin
                                            erans with organizing pneumonia, bil-                    JK, McGiffin DC, editors. Heart trans-
Summary and conclusions                     iary cirrhosis). Therefore, novel thera-                 plantation. Philadelphia: Churchill Living-
                                                                                                     stone; 2002. pp. 615-64 .
                                            peutic strategies to prevent or
                                                                                                 14. Costanzo-Nordin MR. Cardiac allograft
CAV is the major limiting factor for        attenuate the development of CAV                         vasculopathy: relationship with acute cellu-
long-term survival after heart trans-       may have clinical relevance to trans-                    lar rejection and histocompatibility. J
plantation. It affects up to 75% of pa-     plant recipients of other solid organs.                  Heart Lung Transplant 1992;11(3 Pt 2):
tients 3 years after transplantation.                                                                S90-103.
                                                                                                 15. Esper E, Glagov S, Karp RB, Simonsen
The risk factors for CAV can be di-         Competing interests: None declared.
                                                                                                     KK, Filer SR, Scanu AM, et al. Role of hy-
vided in 2 categories (immunologic                                                                   percholesterolemia in accelerated trans-
and nonimmunologic). Immuno-                References                                               plant coronary vasculopathy: results of sur-
logic factors include the severity and                                                               gical therapy with partial ileal bypass in
frequency of acute rejection, and            1. Hertz MI, Taylor DO, Trulock EP,                     rabbits undergoing heterotopic heart trans-
                                                Boucek MM, Mohacsi PJ, Edwards LB, et                plantation. J Heart Lung Transplant 1997;
chronic rejection. Nonimmune fac-               al. The registry of the International Soci-          16:420-35.
tors include the classic risk factors for       ety for Heart and Lung Transplantation:          16. Fodinger M, Wagner OF, Horl WH,
CAD, ischemia–reperfusion injury                nineteenth official report — 2002. J Heart           Sunder-Plassmann G. Recent insights into
during organ retrieval and transplan-           Lung Transplant 2002;21:950-70.                      the molecular genetics of homocysteine
tation, CMV infection and endothe-           2. Labarrere CA, Nelson DR, Faulk WP.                   metabolism. Kidney Int 2001;59:S238-42.
                                                Myocardial fibrin deposits in first month        17. Fodinger M, Sunder-Plassmann G. In-
lial injury from immunosuppressive              after transplantation predict subsequent             creased cysteine plasma levels in kidney
drug therapy. Current areas of re-              coronary artery disease and graft failure in         transplants: a potential vascular disease risk
search focus on determining the eti-            cardiac allograft recipients. Am J Med               factor? Transplantation 2001;71:713-5.
ology of CAV and the development                1998;105:207-13.                                 18. Sunder-Plassmann G, Fodinger M. Cost-
of treatment strategies to prevent or        3. Labarrere CA. Anticoagulation factors as             effectiveness of homocysteine-lowering
                                                predictors of transplant-associated coro-            therapy to prevent coronary heart disease.
limit its extent. These include en-             nary artery disease. J Heart Lung Trans-             JAMA 2002;287:190.
dothelial protection during organ re-           plant 2000;19:623-33.                            19. Stein G, Muller A, Busch M, Fleck C,
trieval, limiting the use of calcineurin     4. Gamba A, Mammana C, Fiocchi R, Iamele                Sperschneider H. Homocysteine, its
inhibitors and aggressive manage-               L, Mamprin F. Cyclosporine and graft                 metabolites, and B-group vitamins in renal
ment of CAD risk factors. Another               coronary artery disease after heart trans-           transplant patients. Kidney Int Suppl
                                                plantation. Compr Ther 2000;26:121-6.                2001;78:S262-5.
challenge in the management of               5. Aranda JM, Hill J. Cardiac transplant vas-       20. Ambrosi P, Garcon D, Riberi A, Habib G,
CAV is its diagnosis. Early diagnosis           culopathy. Chest 2000;118:1792-800.                  Barlatier A, Kreitmann B, et al. Associa-
of CAV will lead to earlier treatment        6. Billingham ME. Histopathology of graft               tion of mild hyperhomocysteinemia with
and better outcomes. Angiography                coronary disease. J Heart Lung Transplant            cardiac graft vascular disease. Atherosclero-
— the standard diagnostic modality              1992;11(3 Pt 2):S38-44.                              sis 1998;138:347-50.
                                             7. Lozano MD. Microvascular coronary arte-          21. Ambrosi P, Barlatier A, Habib G, Garcon
for CAD — lacks sensitivity, and                rial vasculopathy — predictive value of en-          D, Kreitman B, Roland PH, et al. Hyper-
IVUS (the most sensitive method)                domyocardial biopsy [review]. Z Kardiol              homocysteinaemia in heart transplant re-
lacks the ability to assess the entire          2000;89 Suppl 9:IX/54-7.                             cipients. Eur Heart J 1994;15:1191-5.
coronary tree. New diagnostic tools          8. Russell ME. Cardiac allograft vasculopathy       22. Langman LJ, Ray JG, Evrovski J, Yeo E,
are required for the more accurate              — a changing perspective. Z Kardiol                  Cole DE. Hyperhomocyst(e)inemia and the
                                                2000;89 Suppl 9:IX/6-10.                             increased risk of venous thromboembolism:
and earlier diagnosis of CAV. The            9. Johnson DE, Gao SZ, Schroeder JS, De-                more evidence from a case-control study.
successful long-term survival of the            Campli WM, Billingham ME. The spec-                  Arch Intern Med 2000;160:961-4.
cardiac transplant patient rests in our         trum of coronary artery pathologic find-         23. Cook RC, Tupper JK, Parker S, Kings-
ability to understand, detect, treat            ings in human cardiac allografts. J Heart            bury K, Frohlich JJ, Abel JG, et al. Effect
and prevent CAV.                                Lung Transplant 1989;8:349-59.                       of immunosuppressive therapy, serum cre-
                                            10. Gao SZ, Alderman EL, Schroeder JS, Sil-              atinine, and time after transplant on
    CAV is a multifactorial disease that        verman JF, Hunt SA. Accelerated coronary             plasma total homocysteine in patients fol-
remains the major limitation to long-           vascular disease in the heart transplant pa-         lowing heart transplantation. J Heart
term survival after heart transplanta-          tient: coronary arteriographic findings. J           Lung Transplant 1999;18:420-4.
tion. Methods of diagnosis have im-             Am Coll Cardiol 1988;12:334-40.                  24. Cook RC, Parker S, Kingsbury K,

                                                                                                 Can J Surg, Vol. 48, No. 4, August 2005         325

                                                               A0278
 Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 287 of 370 PageID #:
                                     5281
  Ramzy et al

        Frohlich JJ, Abel JG, Gao M, et al. Effec-          Wien Klin Wochenschr 2001;113:832-8.                 isolated ischemic and hypoxic perfused rat
        tive treatment of hyperhomocysteinemia          38. Fischbein MP, Yun J, Laks H, Irie Y, Fish-           heart. Am J Physiol 1994;266:HI28-36.
        in heart transplant recipients with and             bein MC, Espejo M, et al. CD8+ lympho-         50.   Seccombe JF, Schaff HV. Coronary artery
        without renal failure. J Heart Lung Trans-          cytes augment chronic rejection in a                 endothelial function after myocardial is-
        plant 2001;20:310-5.                                MHC class II mismatched model. Trans-                chemia and reperfusion. Ann Thorac Surg
  25.   Cole DE. Homocysteine as a risk factor in           plantation 2001;71:1146-53.                          1995;60:778-88.
        cardiovascular disease. Adv Exp Med Biol        39. Szeto WY, Krasinskas AM, Kreisel D,            51.   Bienvenu K, Granger DN. Molecular de-
        2001;498:59-64.                                     Krupnick AS, Popma SH, Rosengard BR.                 terminants of shear rate-dependent leuko-
  26.   Miner SE, Cole DE, Evrovski J, Verma A,             Depletion of recipient CD4+ but not                  cyte adhesion in postcapillary venules. Am
        Daly PA, Ross HJ. Hyperhomocysteine-                CD8+ T lymphocytes prevents the devel-               J Physiol 1993;264:H1504-8.
        mia and transplant coronary artery disease          opment of cardiac allograft vasculopathy.      52.   Ma XL, Weyrich AS, Lefer DJ, Buerke M,
        in cardiac transplant recipients. Clin              Transplantation 2002;73:1116-22.                     Albertine KH, Kishimoto TK, et al. Di-
        Transplant 2001;15:258-62.                      40. Costanzo MR, Naftel DC, Pritzker MR,                 minished basal nitric oxide release after
  27.   Miner SE, Cole DE, Evrovski J, Forrest              Heilman JK, Boehmer JP, Brozena SC, et               myocardial ischemia and reperfusion pro-
        Q, Hutchison S, Holmes K, et al. Pyridox-           al. The Cardiac Transplant Research Data-            motes neutrophil adherence to coronary
        ine improves endothelial function in car-           base: heart transplant coronary artery dis-          endothelium. Circ Res 1993;72:403-12.
        diac transplant recipients. J Heart Lung            ease detected by coronary angiography: a       53.   Smith CW, Entman ML, Lane CL,
        Transplant 2001;20:964-9.                           multi-institutional study of preoperative            Beaudet AL, Ty TI, Youker K, et al. Ad-
  28.   Cole DE, Ross HJ, Evrovski J, Langman               donor and recipient risk factors. J Heart            herence of neutrophils to canine cardiac
        LJ, Miner SE, Daly PA, et al. Correlation           Lung Transplant 1998;17:744-53.                      myocytes in vitro is dependent on intercel-
        between total homocysteine and cy-              41. Faulk WP, Labarrere CA, Pitts D, Hal-                lular adhesion molecule-1. J Clin Invest
        closporine concentrations in cardiac trans-         brook H. Laboratory-clinical correlates of           1991;88:1216-23.
        plant recipients. Clin Chem 1998;44:                time-associated lesions in the vascular im-    54.   Baldwin WM 3rd, Pruitt SK, Brauer RB,
        2307-12.                                            munopathology of human cardiac allo-                 Daha MR, Sanfilippo F. Complement in
  29.   Welch GN, Loscalzo J. Homocysteine and              grafts. J Heart Lung Transplant 1993;12:             organ transplantation. Contributions to
        atherothrombosis. N Engl J Med 1998;                S125-34.                                             inflammation, injury and rejection [re-
        338:1042-50.                                    42. Mehra MR, Ventura HO, Chambers R,                    view]. Transplantation 1995;59:797-808.
  30.   Doshi SN, Goodfellow J, Lewis MJ,                   Collins TJ, Ramee SR, Kate MA, et al.          55.   Day JD, Rayburn BK, Gaudin PB, Bald-
        McDowell IF. Homocysteine and en-                   Predictive model to assess risk for cardiac          win WM 3rd, Lowenstein CJ, Kasper EK,
        dothelial function. Cardiovasc Res 1999;            allograft vasculopathy: an intravascular ul-         et al. Cardiac allograft vasculopathy: the
        42:578-82.                                          trasound study. J Am Coll Cardiol 1995;              central pathogenic role of ischemia-
  31.   Chambers JC, Ueland PM, Wright M,                   26:1537-44.                                          induced endothelial cell injury [review]. J
        Dore CJ, Refsum H, Kooner JS. Investi-          43. Uretsky BF, Murali S, Reddy GS. Devel-               Heart Lung Transplant 1995;14(6 pt 2):
        gation of relationship between reduced,             opment of coronary artery disease in car-            S142-9.
        oxidized and protein-bound homocysteine             diac transplant patients receiving immuno-     56.   Yamani MH, Haji SA, Starling RC, Tuzcu
        and vascular endothelial function in                suppressive therapy with cyclosporin and             EM, Ratliff NB, Cook DJ, et al. Myocar-
        healthy human subjects. Circ Res                    prednisone. Circulation 1987;76:244.                 dial ischemic-fibrotic injury after human
        2001;89:187-92.                                 44. Schutz A, KemKes BM, Kugler C, Anger-                heart transplantation is associated with in-
  32.   Upchurch GR Jr, Welch GN, Fabian AJ,                mann C, Schad N, Rienmuller R, et al.                creased progression of vasculopathy, de-
        Freedman JE, Johnson JL, Keaney JF Jr,              The influence of rejection episodes on the           creased cellular rejection and poor long-
        et al. Homocyst(e)ine decreases bioavail-           development of coronary artery disease af-           term outcome. J Am Coll Cardiol 2002;
        able nitric oxide by a mechanism involving          ter transplantation. Eur J Cardiothorac              39:970-7.
        glutathione peroxidase. J Biol Chem                 Surg 1990;4:300-7.                             57.   Subramanian AK, Quinn TC, Kickler TS,
        1997;272:17012-7.                               45. Gohra H, MacDonal TO, Verrier ED,                    Kasper EK, Tucker PC. Correlation of
  33.   Zhang X, Li H, Jin H, Brodsky S, Golig-             Aziz S. Endothelial loss and regeneration            Chlamydia pneumoniae infection and
        orsky MS. Effects of homocysteine on en-            in a model of transplant arteriosclerosis.           severity of accelerated graft arteriosclerosis
        dothelial nitric oxide production. Am J             Transplantation 1995;60:96-102.                      after cardiac transplantation. Transplanta-
        Physiol Renal Physiol 2000;279:F671-8.          46. Boyle EM Jr, Lille ST, Allaire E, Clowes             tion 2002;73:761-4.
  34.   Ambrosi P, Garcon D, Riberi A, Habib G,             AW, Verrier ED. Endothelial cell injury in     58.   Grattan MT, Moreno-Cabral CE, Starnes
        Barlatier A, Kreitmann B, et al. Associa-           cardiovascular surgery: ischemia-reperfu-            VA, Oyer PE, Stinson EB, Shumway NE.
        tion of mild hyperhomocysteinemia with              sion. Ann Thorac Surg 1996;62:1868-75.               Cytomegalovirus infection is associated
        cardiac graft vascular disease. Atherosclero-   47. Byrne JG, Smith WJ, Murphy MP,                       with cardiac allograft rejection and athero-
        sis 1998;138:347-50.                                Couper GS, Appleyard RF, Cohn LH.                    sclerosis. JAMA 1989;261:3561-6.
  35.   Gupta A, Moustapha A, Jacobsen DW,                  Complete prevention of myocardial stun-        59.   Weis M, Kledal TN, Lin KY, Panchal SN,
        Goormastic M, Tuzcu EM, Hobbs R, et                 ning, contracture, low-reflow, and edema             Gao SZ, Valantine HA, et al. Cy-
        al. High homocysteine, low folate, and low          after heart transplantation by blocking              tomegalovirus infection impairs the nitric
        vitamin B6 concentrations: prevalent risk           neutrophil adhesion molecules during                 oxide synthase pathway: role of asymmet-
        factors for vascular disease in heart trans-        reperfusion. J Thorac Cardiovasc Surg                ric dimethylarginine in transplant arte-
        plant recipients. Transplantation 1998;65:          1992;104:1589-96.                                    riosclerosis. Circulation 2004;109:500-5.
        544-50.                                         48. Tsao PS, Aoki N, Lefer DJ, Johnson G           60.   Botas J, Pinto FJ, Chenzbraun A, Liang
  36.   Ardehali A, Fischbein MP, Yun J, Irie Y,            3rd, Lefer AM. Time course of endothelial            D, Schroeder JS, Oesterle SN, et al. Influ-
        Fishbein MC, Laks H. Indirect alloreactiv-          dysfunction and myocardial injury during             ence of preexistent donor coronary artery
        ity and chronic rejection. Transplantation          myocardial ischemia and reperfusion in the           disease on the progression of transplant
        2002;73:1805-7.                                     cat. Circulation 1990;82:1402-12.                    vasculopathy: an intravascular ultrasound
  37.   Game DS, Warrens AN, Lechler RL. Re-            49. Tsao PS, Lefer AM. Time course and                   study. Circulation 1995;92:1126-32.
        jection mechanisms in transplantation.              mechanism of endothelial dysfunction in        61.   Takada M, Nadeau KC, Hancock WW,


326      J can chir, Vol. 48, No 4, aoßt 2005

                                                                        A0279
  Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 288 of 370 PageID #:
                                      5282
                                                                                                            Cardiac allograft vasculopathy

      Mackenzie HS, Shaw GD, Waaga AM, et              74. Rao V, Feindel CM, Cohen G, Borger                       efficacy of atorvastatin in heart transplant
      al. Effects of explosive brain death on cy-          MA, Boylen P, Ross HJ. Effect of meta-                   recipients. J Heart Lung Transplant 2002;
      tokine activation of peripheral organs in the        bolic stimulation on cardiac allograft re-               21:204-10.
      rat. Transplantation 1998;65:1533-42.                covery. Ann Thorac Surg 2001;7:219-25.             88.   Parisi F, Danesi H, DiCiommo V, Fina F,
62.   Wilhelm MJ, Pratschke J, Beato F, Taal M,        75. Fedak PW, Rao V, Ramzy D, Verma S,                       Giannone G, Colistro F, et al. Treatment
      Kusaka M, Hancock WW, et al. Activation              Tumiati LC, Boylen P, et al. Combined                    of hyperhomocysteinemia in pediatric
      of the heart by donor brain death acceler-           endothelial and myocardial protection by                 heart transplant recipients. J Heart Lung
      ates acute rejection after transplantation.          endothelin antagonism enhances trans-                    Transplant 2003;22:778-83.
      Circulation 2000;102:2426-33.                        plant allograft preservation. J Thorac Car-        89.   Miriuka S, Langman LJ, Kereen ES,
63.   Nissen S. Coronary angiography and in-               diovasc Surg 2005;129:407-15.                            Miner SE, Mamer OA, Delgado DH, et
      travascular ultrasound. Am J Cardiol             76. Okada K, Nishida Y, Murakami H, Sugi-                    al. Effects of folic acid fortification and
      2001;87(4A):15A-20A.                                 moto I, Kosaka H, Morita H, et al. Role of               multivitamin therapy on homocysteine
64.   Rickenbacher PR, Pinto FJ, Chenzbraun                endogenous endothelin in the development                 and vitamin B12 status in cardiac transplant
      A, Botas J, Lewis NP, Alderman EL, et al.            of graft arteriosclerosis in rat cardiac allo-           recipients. J Heart Lung Transplant 2004;
      Incidence and severity of transplant coro-           grafts. Antiproliferative effects of bosentan,           23:405-12.
      nary artery disease early and up to 15 years         a nonselective endothelin receptor antago-         90.   Kutschka I, Pething K, Strüber M, Di-
      after transplantation as detected by in-             nist. Circulation 1998;97:2346-51.                       eterich C, Harringer W, Haverich A. Ho-
      travascular ultrasound. J Am Coll Cardiol        77. Yamaguchi A, Miniati DN, Hirata K-I,                     mocysteine — a treatable risk factor for al-
      1995;25:171-7.                                       Hoyt G, Robbins RC. Ex vivo blockade of                  lograft vascular disease after heart
65.   Schoenhagen P, Nissen S. Understanding               endothelin-1 inhibits graft coronary artery              transplantation? J Heart Lung Transplant
      coronary artery disease: tomographic                 disease in a rodent cardiac allograft model.             2001;20:743-6.
      imaging with intravascular ultrasound.               J Heart Lung Transplant 2002;21:417-24.            91.   Valantine H. Cardiac allograft vasculopa-
      Heart 2002;88:91-6.                              78. Simonson MS, Robinson AV, Schulak JA,                    thy after heart transplantation: risk factors
66.   Tuzcu EM, Kapadia SR, Tutar E, Ziada                 Hricik DE. Inhibition of endothelin-1 im-                and management. J Heart Lung Trans-
      KM, Hobbs RE, McCarthy PM, et al.                    proves survival and vasculopathy in rat car-             plant 2004;23:S187-93.
      High prevalence of coronary atherosclero-            diac transplants treated with cyclosporine.        92.   Vassalli G, Gallino A, Weis M, von Scheidt
      sis in asymptomatic teenagers and young              Transplantation 2002;73:1054-9.                          W, Kappenberger L, von Segesser LK, et
      adults: evidence from intravascular ultra-       79. Eisen HJ, Tuzcu EM, Dorent R,                            al. Alloimmunity and nonimmunologic
      sound. Circulation 2001;103:2705-10.                 Kobashigawa J, Mancini D, Kaeppler HA,                   risk factors in cardiac allograft vasculopa-
67.   Mehra MR, Ventura HO, Stapleton DD,                  et al. Everolimus for the prevention of al-              thy. Eur Heart J 2003;24:1180-8.
      Smart FW, Collins TC, Ramee SR. Pres-                lograft rejection and vasculopathy in cardiac-     93.   Kerman RH, Susskind B, Kerman D, Lam
      ence of severe intimal thickening by in-             transplant recipients. N Engl J Med 2003;                M, Gerolami K, William J, et al. Compari-
      travascular ultrasonography predicts cardiac         349:847-58.                                              son of PRA-STAT, sHLA-EIA, and anti-
      events in cardiac allograft vasculopathy. J      80. Fellström B. Impact and management of                    human globulin-panel reactive antibody to
      Heart Lung Transplant 1995;14:632-9.                 hyperlipidemia posttransplantation. Trans-               identify alloreactivity in pretransplantation
68.   Spes CH, Angermann CE. Stress echocar-               plantation 2000;70:SS51-7.                               sera of heart transplant recipients: correla-
      diography for assessment of cardiac allo-        81. Farmer JA. Pleiotropic effects of statins                tion to rejection and posttransplantation
      graft vasculopathy. Z Kardiol 2000;Suppl             [review]. Curr Atheroscler Rep 2000;2:                   coronary artery disease. J Heart Lung
      9:IX/50-3.                                           208-17.                                                  Transplant 1998;17:789-94.
69.   Spes CH, Mudra H, Schnaack SD, Klauss            82. Koh KK. Effects of statins on vascular             94.   Orloff MS, DeMara EM, Coppage ML,
      V, Reichle FM, Überfuhr P, et al. Dobut-             wall: vasomotor function, inflammation,                  Leong N, Fallon MA, Sickel J, et al. Pre-
      amine stress echocardiography for non-               and plaque stability. Cardiovasc Res 2000;               vention of chronic rejection and graft arte-
      invasive diagnosis of cardiac allograft vas-         47:648-57.                                               riosclerosis by tolerance induction. Trans-
      culopathy: a comparison with angiography         83. Li D, Chen HJ, Metha JL. Statins inhibit                 plantation 1995;59:282-8.
      and intravascular ultrasound. Am J Car-              oxidized-LDL-mediated LOX-1 expres-                95.   Madsen JC, Yamada K, Allan JS, Choo
      diol 1996;78:168-74.                                 sion, uptake of oxidized-LDL and reduc-                  JK, Erhorn AE, Pins MR, et al. Transplan-
70.   Yuan X, Dong VM, Coito AJ, Waaga AM,                 tion in PKB phosphorylation. Cardiovasc                  tation tolerance prevents cardiac allograft
      Salama AD, Benjamin CD, et al. A novel               Res 2001;52:130-5.                                       vasculopathy in major histocompatibility
      CD154 monoclonal antibody in acute and           84. Kobashigawa JA, Katznelson S, Laks H,                    complex class I-disparate miniature swine.
      chronic rat vascularized cardiac allograft re-       Johnson JA, Yeatman L, Wang XM, et al.                   Transplantation 1998;65:304-13.
      jection. Transplantation 2002;73:1736-42.            Effect of pravastatin in outcomes after car-       96.   Yamada K, Choo JK, Allan JS, Erhorn
71.   Kevelaitis E, Nyborg NC, Menasche P.                 diac transplantation. N Engl J Med 1995;                 AE, Menard MT, Mawulawde K, et al.
      Coronary endothelial dysfunction of iso-             333:621-7.                                               The effect of thymectomy on tolerance
      lated hearts subjected to prolonged cold         85. Keogh A, Macdonald P, Kaan A, Aboy-                      induction and cardiac allograft vasculopa-
      storage: patterns and contributing factors.          oun C, Spratt P, Mundy J. Efficacy and                   thy in a miniature swine heart/kidney
      J Heart Lung Transplant 1999;18:239-47.              safety of pravastatin vs simvastatin after               transplantation model. Transplantation
72.   Rao V, Feindel CM, Cohen G, Borger                   cardiac transplantation. J Heart Lung                    1999;68:485-91.
      MA, Boylen P, Ross HJ. Is profound hy-               Transplant 2000;19:529-37.                         97.   Zhang QW, Tomita Y, Matsuzaki G,
      pothermia required for storage of cardiac        86. Sindermann JR, Fan L, Weigel KA, Troyer                  Shimizu I, Iwai T, Okano S, et al. Heart
      allograft? J Thorac Cardiovasc Surg                  D, Muller JG, Schmidt A, et al. Differ-                  allograft tolerance without development of
      2001;122:501-7.                                      ences in the effects of HMG-CoA reduc-                   posttransplant cardiac allograft vasculopa-
73.   Rao V, Feindel CM, Weisel RD, Boylen P,              tase inhibitors on proliferation and viabil-             thy in chimerism-based, drug-induced tol-
      Cohen G. Donor blood perfusion im-                   ity of smooth muscle cells in culture.                   erance. Transplantation 2002;73:652-6.
      proves myocardial recovery after heart               Atherosclerosis 2000;150:331-41.                   98.   Miniati DN, Robbins RC. Heart trans-
      transplantation. J Heart Lung Transplant         87. Patel DN, Pagani FD, Koelling TM, Dyke                   plantation: a thirty year perspective. Annu
      1997;16:667-73.                                      DB, Baliga RR, Cody RJ, et al. Safety and                Rev Med 2002;53:189-205.


                                                                                                              Can J Surg, Vol. 48, No. 4, August 2005          327

                                                                           A0280
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 289 of 370 PageID #:
                                    5283
            JACC: CARDIOVASCULAR IMAGING                                                                                                VOL. 6, NO. 5, 2013
            © 2013 BY THE AMERICAN COLLEGE OF CARDIOLOGY FOUNDATION                                                                   ISSN 1936-878X/$36.00
            PUBLISHED BY ELSEVIER INC.                                                                         http://dx.doi.org/10.1016/j.jcmg.2013.03.001




            STATE-OF-THE-ART PAPER

            Detection and Imaging of Cardiac
            Allograft Vasculopathy
            Ari Pollack, MD,* Tamim Nazif, MD,*† Donna Mancini, MD,*‡ Giora Weisz, MD*†
            New York, New York




            Cardiac allograft vasculopathy (CAV) is an important cause of morbidity and mortality among cardiac
            transplant recipients. CAV occurs in approximately 30% of patients by 5 years and 50% by 10 years, and is
            a major cause of graft loss and death. Early detection of CAV is important because it may allow alterations
            in medical therapy before progression to the stage that revascularization is required. This has led to routine
            screening for CAV in transplant recipients, traditionally by invasive coronary angiography (ICA). Recent
            advances in imaging technology, specifically intravascular ultrasound, now also permit detection of
            subangiographic CAV. Noninvasive stress testing and multislice coronary computed tomography angiog-
            raphy have been investigated as noninvasive alternatives to routine ICA. However, currently available
            noninvasive tests remain limited with respect to their sensitivity and specificity for CAV. Given the multiple
            available diagnostic modalities, no consensus definition for the classification of CAV has been widely
            accepted, although new guidelines that rely heavily on ICA have recently been published by the Interna-
            tional Society of Heart and Lung Transplantation. This review summarizes imaging modalities that are
            utilized in the diagnosis and surveillance of CAV and explores newer imaging techniques that may play a
            future role. (J Am Coll Cardiol Img 2013;6:613–23) © 2013 by the American College of Cardiology
            Foundation




            C
                      ardiac transplantation is the definitive                   cardiac allograft vasculopathy (CAV) has be-
                      treatment for end-stage cardiomyop-                        come an increasingly important cause of morbid-
                      athy of any cause. The International                       ity and mortality among transplant recipients (3).
                      Society for Heart and Lung Trans-                          The incidence of CAV is approximately 8% at 1
            plantation estimates that more than 5,000                            year, 30% at 5 years, and 50% at 10 years, and it
            heart transplants are performed each year                            is a major cause of graft loss and death after the
            worldwide (1). In 2010, 2,333 transplants were                       first year (1).
            done in the United States alone (2). The                                CAV is an accelerated fibroproliferative pro-
            median survival after transplantation has                            cess that affects the coronary arteries of cardiac
            steadily improved and now exceeds 10 years                           allografts (4). Risk factors include the number
            (1). With improvement in long-term survival,                         of HLA-DR mismatches; older donor age and




            From the *Department of Medicine, New York–Presbyterian Hospital, Columbia University Medical Center, Columbia
            University, New York, New York; †Center for Interventional Vascular Therapy, New York–Presbyterian Hospital,
            Columbia University Medical Center, Columbia University, New York, New York; and the ‡Center for Advanced Heart
            Failure and Cardiac Transplant, New York–Presbyterian Hospital, Columbia University Medical Center, Columbia
            University, New York, New York. Dr. Weisz is a consultant to Infraredex. All other authors have reported that they have
            no relationships relevant to the contents of this paper to disclose.
            Manuscript received June 11, 2012; revised manuscript received March 18, 2013, accepted March 21, 2013.

                                                                  A0281
   Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 290 of 370 PageID #:
                                       5284
614       Pollack et al.                                                                        JACC: CARDIOVASCULAR IMAGING, VOL. 6, NO. 5, 2013

          Imaging of Cardiac Allograft Vasculopathy                                                                                    MAY 2013:613–23




                           donor history of hypertension; and younger recipi-        with invasive coronary angiography (ICA). Al-
                           ent age, and presence of recipient diabetes and           though CAV typically progresses gradually, it can
                           obesity (1,5). The pathophysiology of CAV in-             also evolve rapidly and unpredictably (19,32–34).
                           volves immunologic and nonimmunologic factors             Rapid progression of CAV, especially in the first 5
                           that cause inflammation with persistent vascular          years after transplantation, is a powerful predictor of
                           injury and endothelial dysfunction (6 –9). Histolog-      the development of advanced disease, myocardial
                           ically, there is subendothelial accumulation of lym-      infarction, and mortality (35–37).
                           phocytes (primarily T cells), myointimal proliferation       CAV was initially diagnosed by histopathologic
                           of smooth muscles cells, development of lipid-laden       examination, but advances in management have
                           foam cells, and perivascular fibrosis (10 –12). Con-      prolonged graft and patient survival, allowing for
                           centric intimal hyperplasia leads to progressive lu-      angiographic diagnosis. Advances in imaging tech-
                           minal compromise resulting in a diffuse obliterative      nology, specifically intravascular ultrasound
                           process of the intramural and epicardial coronary         (IVUS), now also permit detection of subangio-
                           arteries (Fig. 1) (13–17). Eventually, decreased          graphic CAV. Noninvasive stress testing, particu-
                           coronary blood flow and reduced vasodilatory ca-          larly with dobutamine stress echocardiography
                           pacity lead to ischemia and ventricular dysfunction       (DSE), has been investigated as a way to decrease
                                      (18,19). By contrast, traditional athero-      the need for ICA. Recently, multislice coronary
ABBREVIATIONS                         sclerotic coronary artery disease (CAD)        computed tomography angiography (CTA) has also
AND ACRONYMS                          typically evolves over a longer time period,   been investigated as a noninvasive alternative to
                                      is focal and noncircumferential, and in-       ICA. However, these noninvasive tests remain lim-
CAD ⴝ coronary artery disease         volves more calcium deposition during the      ited with respect to their sensitivity and specificity
CAV ⴝ cardiac allograft               late stages (Fig. 2) (4). Although CAV         for the diagnosis of CAV. In 2010, the Interna-
vasculopathy
                                      typically manifests as diffuse luminal nar-    tional Society for Heart and Lung Transplantation
CTA ⴝ computed tomography             rowing, lesions can also be focal and ec-      published a new consensus document for the clas-
angiography
                                      centric with an appearance similar to typ-     sification of CAV based primarily on angiography
DSE ⴝ dobutamine stress
echocardiography
                                      ical CAD (16,17,20). Since CAV can             (3). The purpose of this review is to describe the
                                      occur in combination with CAD, which           imaging modalities that are utilized in the diagnosis
ICA ⴝ invasive coronary
angiography                           may be present in allografts due to either     and prognostic surveillance of CAV.
IVUS ⴝ intravascular ultrasound
                                      de novo atherosclerosis or pre-existing do-
MIT ⴝ maximal intimal thickness
                                      nor atherosclerosis (20 –22), distinguish-     Diagnosis of CAV
                                      ing between these processes may be chal-
MPI ⴝ myocardial perfusion
imaging                               lenging. It remains to be determined           Noninvasive stress testing. Due to the high fre-
NPV ⴝ negative predictive value
                                      whether this distinction will be important     quency of baseline electrocardiogram abnormalities
OCT ⴝ optical coherence
                                      from a clinical standpoint.                    and the reduced exercise capacity of cardiac trans-
tomography                               The early detection of CAV is critically    plant recipients, the specificity of exercise stress
PPV ⴝ positive predictive value       important   because it may allow alterations
                                      of medical therapy before progression to
                           the stage that revascularization is required. There is
                           evidence that modification of immunosuppressive
                           regimens may delay CAV progression or even cause
                           regression (23–26). However, early diagnosis re-
                           mains challenging due to absent or atypical symp-
                           tomatology related to allograft denervation (27–31).
                           Although cardiac reinnervation may occur in 10%
                           to 30% of cases, typical angina remains uncommon
                           (27,31). In 1 study of 29 myocardial infarctions
                           identified in explanted allografts at autopsy or
                           retransplantation, a history of chest or arm pain was
                           reported in only 12% of cases (30). In fact, the           Figure 1. Histology of CAV
                           initial manifestations of CAV can be allograft             Marked concentric intimal hyperplasia and proliferation associ-
                           dysfunction, silent myocardial infarction, or sudden       ated with cardiac allograft vasculopathy (CAV) along with a pre-
                                                                                      dominance of lymphocytes and foam cells. Image courtesy of
                           death (29). This has led to routine screening of           Dr. Charles Marboe, Columbia University Medical Center.
                           heart transplant recipients for CAV, most often
                                                                        A0282
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 291 of 370 PageID #:
                                    5285
 JACC: CARDIOVASCULAR IMAGING, VOL. 6, NO. 5, 2013                                                                                                          Pollack et al.            615
 MAY 2013:613–23                                                                                                              Imaging of Cardiac Allograft Vasculopathy




                                                                                 and negative predictive value (NPV) of DSE for the
                                                                                 diagnosis of CAV range from 65% to 95%, 55% to
                                                                                 95%, 69% to 92%, and 71% to 92%, respectively
                                                                                 (Table 1) (39,41,44). The relatively strong NPV of
                                                                                 DSE compared with ICA has led some centers to use
                                                                                 DSE to increase the interval between invasive screen-
                                                                                 ing tests in the appropriate clinical setting. With the
                                                                                 addition of IVUS to ICA, the sensitivity, specificity,
                                                                                 PPV, and NPV of DSE for CAV range from 72% to
                                                                                 79%, 83% to 88%, 88% to 92%, and 62% to 71%,
                                                                                 respectively (Table 1) (42,43). The lower sensitivity
                                                                                 and NPV of DSE compared with IVUS is most likely
                                                                                 a reflection of the superior sensitivity of IVUS relative
  Figure 2. Histology of Native Coronary Atherosclerosis                         to ICA for detection of CAV (see the following text).
  An example of a primarily ﬁbrotic plaque with a paucity of lym-                   Assessment of coronary flow reserve with dobut-
  phocytes. Notice the eccentric proliferation of the intima, in con-            amine stress contrast-enhanced transthoracic echo-
  trast to the concentric intimal hyperplasia commonly seen in                   cardiography is in the preliminary stages of inves-
  cardiac allograft vasculopathy (CAV). Image courtesy of Dr.
  Charles Marboe, Columbia University Medical Center.
                                                                                 tigation as a screening test for CAV (45– 47). In 1
                                                                                 study, this modality was compared with ICA in 35
                                                                                 asymptomatic transplant recipients and had a sen-
 electrocardiography alone for detection of CAV is                               sitivity of 70% and specificity of 96% for the
 poor and adjunctive imaging is generally required                               presence of a focal stenosis ⬎50% (47). However,
 (38). Echocardiography and radionuclide imaging                                 abnormalities were detected in only 1 of the 5
 have been used to improve both sensitivity and                                  patients with multivessel disease. This method re-
 specificity.                                                                    quires high image quality, which may be difficult to
    Multiple studies have compared the performance                               achieve in some cardiac transplant recipients due to
 of DSE and ICA with or without IVUS for detecting                               suboptimal acoustic windows.
 the presence and severity of CAV (39 – 44). Studies                                Stress radionuclide myocardial perfusion imaging
 have demonstrated that regional myocardial dysfunc-                             (MPI), with either exercise or pharmacological
 tion as assessed by DSE correlates well with IVUS                               stress modalities, has also been evaluated for the
 evidence of moderate to severe intimal hyperplasia in                           detection of CAV (48 –51). The sensitivity of ex-
 cardiac allografts (42,43). In comparison to ICA, the                           ercise stress MPI for detection of traditional CAD
 sensitivity, specificity, positive predictive value (PPV),                      has been shown to be decreased in patients with


  Table 1. Stress Tests in the Evaluation of CAV

                                                                  Patients                                                                 Sensitivity     Speciﬁcity     PPV     NPV
   First Author (Ref. #)                 Modality                   (N)        Comparator                   CAV Diagnosis                     (%)             (%)         (%)     (%)
  Derumeaux et al. (39)      DSE                                      37        ICA              Angiographic focal stenosis ⬎50%               65             95          92      76
  Akosah et al. (40)         DSE                                      41        ICA              Angiographic luminal irregularities            95             55          69      92
                                                                                                   or diffuse disease
  Spes et al. (42)           DSE                                      98        ICA or IVUS      Angiographic luminal irregularities            72             88          92      62
                                                                                                   or IVUS MIT ⬎0.3 mm
  Spes et al. (43)           DSE                                      46        IVUS             MIT ⬎0.3 mm                                    79             83          88      71
  Derumeaux et al. (44)      DSE                                      41        ICA              Angiographic luminal irregularities            86             91          86      91
                                                                                                   or diffuse disease
  Ciliberto et al. (49)      Dipyridamole technetium-99m              78        ICA              Angiographic focal stenosis ⬎50%               92             86          55      98
                               sestamibi SPECT                                                     or diffuse disease
  Ciliberto et al. (49)      Dipyridamole technetium-99m              78        ICA              Angiographic luminal narrowing                 56             89          70      81
                               sestamibi SPECT                                                     (any CAV)
  Wu et al. (50)             Dobutamine thallium SPECT                47        ICA              Angiographic focal stenosis ⬎50%               89             71          42      96
                                                                                                   or diffuse disease
  Elhendy et al. (51)        Dobutamine technetium-99m                50        ICA              Angiographic focal stenosis ⬎50%               90             55          75      79
                               tetrofosmin SPECT
  CAV ⫽ cardiac allograft vasculopathy; DSE ⫽ dobutamine stress echocardiography; ICA ⫽ invasive coronary angiography; IVUS ⫽ intravascular ultrasound; MIT ⫽ maximal intimal thickness;
  SPECT ⫽ single-photon emission computed tomography; NPV ⫽ negative predictive value; PPV ⫽ positive predictive value.


                                                                                      A0283
      Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 292 of 370 PageID #:
                                          5286
616       Pollack et al.                                                                    JACC: CARDIOVASCULAR IMAGING, VOL. 6, NO. 5, 2013

          Imaging of Cardiac Allograft Vasculopathy                                                                                       MAY 2013:613–23




                      submaximal exercise tolerance (52–54). The limited
                                                                                Table 2. ISHLT Recommended Nomenclature For CAV
                      sensitivity of this modality for detection of CAV,
                      ranging from 60% to 77% in available studies, may         Classiﬁcation         Severity                     Deﬁnition
                      therefore be related to the known impairment of            ISHLT CAV0        Not                No detectable angiographic
                                                                                                     signiﬁcant         lesions
                      exercise tolerance in cardiac transplant recipients
                                                                                 ISHLT CAV1        Mild               Angiographic LM ⬍50%, or
                      (48,55–57). The use of pharmacological stress                                                     primary vessel with maximum
                      agents has been demonstrated to improve the sen-                                                  lesion of ⬍70%, or any
                                                                                                                        branch stenosis of ⬍70%
                      sitivity and NPV, but the specificity and PPV                                                     (including diffuse narrowing)
                      remain limited (Table 1). Furthermore, the diag-                                                  without allograft dysfunction

                      nostic performance of stress MPI has been shown            ISHLT CAV2        Moderate           Angiographic LM ⱖ50%; a single
                                                                                                                        primary vessel ⱖ70%, or
                      to be even poorer for the detection of nonobstruc-                                                isolated branch stenosis of
                                                                                                                        ⱖ70% in branches of 2
                      tive (⬍50% stenosis) CAD (49).                                                                    systems, without allograft
                         Overall, noninvasive stress testing modalities,                                                dysfunction
                      specifically DSE and pharmacological MPI, offer            ISHLT CAV3        Severe             Angiographic LM ⱖ50%, or 2 or
                                                                                                                        more primary vessels ⱖ70%
                      reasonable sensitivity and NPV for the detection of                                               stenosis, or isolated branch
                      significant obstructive CAV. However, these mo-                                                   stenosis ⱖ70% in all 3
                                                                                                                        systems; or ISHLT CAV1 or
                      dalities have limited specificity and PPV for CAV,                                                CAV2 with allograft
                      and remain insufficiently sensitive to reliably detect                                            dysfunction (deﬁned as LVEF
                                                                                                                        ⱕ45%, usually in the presence
                      early-stage or limited disease. Thus, invasive tech-                                              of regional wall motion
                                                                                                                        abnormalities) or evidence of
                      niques remain the standard of care for the diagnosis                                              signiﬁcant restrictive
                      and surveillance of CAV.                                                                          physiology
                      Coronary angiography. Invasive coronary angiogra-         A “primary vessel” denotes the proximal and middle 33% of the left anterior
                                                                                descending artery, the left circumﬂex, the ramus, and the dominant or
                      phy is the screening and surveillance test of choice      codominant right coronary artery with the posterior descending and postero-
                      for CAV at most cardiac transplant centers and is         lateral branches. A “secondary branch vessel” includes the distal 33% of the
                                                                                primary vessels or any segment within a large septal perforator, diagonals,
                      typically performed on a routine periodic basis (3).      and obtuse marginal branches or any portion of a nondominant right
                                                                                coronary artery. Restrictive cardiac allograft physiology is deﬁned as symp-
                      The prevalence of CAV detected by ICA is approx-          tomatic heart failure with echocardiographic E to A velocity ratio of ⬎2 (⬎1.5
                                                                                in children), shortened isovolumetric relaxation time (⬍60 ms), shortened
                      imately 10% to 20% at 1 year and 35% to 50% at 5          deceleration time (⬍150 ms), or restrictive hemodynamic values (right atrial
                      years (9,34,58 – 60). The angiographic diagnosis of       pressure ⬎12 mm Hg, pulmonary capillary wedge pressure ⬎25 mm Hg,
                                                                                cardiac index ⬍2 l/min/m2). Adapted from the 2010 ISHLT consensus
                      CAV has prognostic significance for graft survival,       statement for recommended nomenclature of CAV (3).
                                                                                  CAV ⫽ cardiac allograft vasculopathy; ISHLT ⫽ International Society of Heart
                      patient survival, and adverse cardiac events. How-        and Lung Transplantation; LM ⫽ left main coronary artery; LVEF ⫽ left
                                                                                ventricular ejection fraction.
                      ever, concern remains regarding the sensitivity of
                      coronary angiography for CAV when compared
                      with IVUS and histopathologic studies (3,61– 64).        onary angiographic findings with assessment of
                      Coronary angiography also exposes patients to the        graft function and hemodynamics (Table 2).
                      risks of an invasive procedure and necessitates the         Although ICA remains the standard of care,
                      use of iodinated contrast, which may pose an             studies have raised concern regarding its limited
                      increased risk of kidney injury in cardiac transplant    sensitivity for the detection of early-stage CAV
                      recipients, among whom chronic kidney disease is a       (62,67– 69). ICA assesses the vessel lumen, but does
                      common comorbidity (65).                                 not permit evaluation of the arterial wall. Although
                         Multiple definitions and classification schemes       traditional CAD typically causes focal, eccentric
                      for the angiographic diagnosis of CAV exist in the       narrowing of the vessel lumen, CAV is more often
                      literature, with stenosis thresholds ranging from        a diffuse process that initially manifests as intimal
                      30% to 70% (9,62,66). Early work by Gao and              thickening and evolves into concentric, longitudinal
                      colleagues (66) attempted to standardize the de-         lesions (Fig. 3) (13–16,70). This process may be
                      scription of CAV lesion type and led to a classifi-      difficult to detect by luminal assessment alone,
                      cation system that was widely adopted. However,          particularly in the early stages. In a histopathologic
                      the classification system subsequently failed to dem-    study of 10 explanted allografts within 2 months of
                      onstrate prognostic significance, leading to the de-     a normal ICA, 75% were found to have significant
                      velopment of newer classification schemes (3). New       intimal hyperplasia, indicative of CAV (61). Studies
                      guidelines for the classification of CAV were pub-       comparing ICA with IVUS have demonstrated
                      lished in 2010 by the International Society of Heart     sensitivity, specificity, PPV, and NPV for the diag-
                      and Lung Transplantation (3). They integrate cor-        nosis of CAV that range from 43% to 44%, 81% to
                                                                   A0284
  Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 293 of 370 PageID #:
                                      5287
JACC: CARDIOVASCULAR IMAGING, VOL. 6, NO. 5, 2013                                                                             Pollack et al.   617
MAY 2013:613–23                                                                                 Imaging of Cardiac Allograft Vasculopathy




95%, 90% to 92%, and 27% to 57%, respectively
(63,71). The limited sensitivity and NPV of ICA
relative to IVUS has led to increasing interest in the
use of intravascular imaging to facilitate the early
diagnosis of CAV.
Intravascular imaging. The initial manifestations of
CAV are confined to the arterial wall, so the ability
of intravascular ultrasound to define the intimal and
medial layers of the coronary arteries makes it
particularly useful in the assessment of early-stage
disease (Fig. 4). On IVUS assessment, half of
transplant recipients with angiographically normal
coronary arteries later than 1 year after transplan-
tation have moderate or severe intimal thickening of
the left anterior descending coronary artery (69).
Due to its superior sensitivity, IVUS is now being
used by some centers as the diagnostic test of choice
for detection of early CAV.
   The use of IVUS has also led to important
advances in the understanding of the natural his-
tory, distribution, and morphology of CAV                 Figure 3. Distinct Manifestations of CAV
(16,17,20 –22,72,73). Serial IVUS imaging has
                                                          Coronary angiography demonstrating distinct manifestations of cardiac
shown that the dynamic process of coronary artery         allograft vasculopathy. (A and B) The classical angiographic appearance of
remodeling begins within the first year after trans-      cardiac allograft vasculopathy (CAV) with multiple sequential lesions, dif-
plantation (74). Initially, there is thickening of the    fuse narrowing of the coronary arteries, and prominent pruning of the dis-
                                                          tal vasculature. (C and D) CAV can also appear similar to typical
coronary intima, which occurs in more than 80% of
                                                          atherosclerotic coronary artery disease in a native heart. A focal, proximal
patients within 1 year after transplantation              left anterior descending (LAD) coronary artery lesion.
(16,17,63). In addition, affected arteries develop an
early expansion of the external elastic membrane
with preservation of luminal area (75–77). Changes       transplantation and become more prevalent with
in the external elastic membrane tend to occur in a      time (72). Inflammatory plaques (composed of
biphasic pattern, with early expansion followed by       ⬎30% necrotic core with dense calcification) are
late, concentric remodeling and reductions in lumi-      associated with a higher rejection score as well as
nal area (77).                                           subsequent progression of CAV when compared
   Radiofrequency IVUS has been investigated in          with noninflammatory plaques (26). The clinical
traditional atherosclerotic CAD to delineate the         use and interpretation of radiofrequency IVUS
components of coronary lesions and classify              must be undertaken with caution since it has not
plaque based on its composition (78 – 80). In            been well validated by histopathologic studies of
transplant recipients, it has demonstrated that          cardiac allografts.
lesions in the early post-transplant period tend to         Despite its superior sensitivity and the demon-
be focal, noncircumferential, and composed               strated prognostic value of intimal thickening,
mainly of fibrous and fibrofatty tissue. The pres-       IVUS has not been widely adopted as a routine
ence of lesions with a necrotic core early after         screening test for CAV due to several limitations.
transplantation is associated with older donors,         Intimal proliferation assessed by IVUS does not
male recipients, and diabetes and may represent          necessarily correlate with small-artery disease by
traditional atherosclerosis rather than CAV              histologic or immunohistochemical analysis
(22,72). Fibrous and fibrofatty plaque remain the        (3,81). In addition, the size of currently available
predominant lesions, regardless of time from             IVUS catheters makes direct imaging of the
transplantation, and can be representative of            distal, small-caliber vasculature technically diffi-
either CAV or traditional atherosclerosis                cult (82). Furthermore, multivessel imaging is
(11,13,22). However, calcified lesions with ne-          necessary to optimize the sensitivity of IVUS for
crotic cores, markers of traditional atherosclerotic     detection of CAV. In 1 study, the prevalence of
disease, begin to increase within 2 years of             CAV in patients with 1, 2, or 3 vessels imaged
                                                                 A0285
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 294 of 370 PageID #:
                                    5288
 618   Pollack et al.                                                                                      JACC: CARDIOVASCULAR IMAGING, VOL. 6, NO. 5, 2013

       Imaging of Cardiac Allograft Vasculopathy                                                                                                   MAY 2013:613–23




                     Figure 4. IVUS Imaging of CAV
                     Intravascular ultrasound (IVUS) frames of transplant vasculopathy corresponding to (A) middle left anterior descending artery (LAD), (B)
                     proximal LAD, and (C) distal left main (LM) of the same patient after 1 year of heart transplantation. The major morphological plaque
                     characteristics are the diffuse atheromatosis, the concentric, rather than eccentric, disease pattern, the lack of signiﬁcant calciﬁcation, and
                     an integration of positive and negative remodeling. CAV ⫽ cardiac allograft vasculopathy. Images courtesy of Dr. Elias Sanidas, Cardio-
                     vascular Research Foundation.


                   was 27%, 41%, and 58% at 1 year and 29%, 55%,                              evaluation of 81% to 100% of coronary segments
                   and 74% at 3 years (83). The complication rate of                          ⬎1.5 mm in diameter (88 –95).
                   multivessel IVUS imaging has been shown to be                                 Several studies have compared the performance
                   1.6% (84). Finally, increased cost and lack of                             of multidetector (16- or 64-slice) and dual-source
                   expertise may limit the widespread availability of                         coronary CTA with ICA and/or IVUS for the
                   IVUS. For these reasons, the routine use of IVUS                           diagnosis of CAV (Table 3). The consistently high
                   for the detection and surveillance of CAV is not                           NPV of coronary CTA relative to ICA has led to
                   currently recommended.                                                     interest in its use as the primary screening test for
                      Since the pathophysiology of CAV and conven-                            CAV. A potential future benefit of coronary CTA
                   tional atherosclerosis are distinct, an imaging mo-                        is the ability to evaluate wall thickening that is not
                   dality with the capability for near-histologic char-                       apparent by ICA. However, with current technol-
                   acterization may be potentially useful from a                              ogy, the NPV of coronary CTA as compared with
                   diagnostic, prognostic, and therapeutic perspective.                       IVUS remains low, reflecting the superior sensitiv-
                   Optical coherence tomography (OCT) is a high-                              ity of IVUS.
                   resolution (10 ␮m), intravascular, light-based im-
                                                                                                 Important limitations remain with respect to the
                   aging modality that measures the intensity of re-
                                                                                              use of coronary CTA in the evaluation of CAV.
                   flected light waves and converts these echoes into a
                                                                                              Existing studies have limited analysis to coronary
                   high-resolution tomographic image (85). OCT has
                                                                                              segments ⬎1.5 mm in diameter, and evaluation of
                   been used to visualize and characterize coronary
                                                                                              the smaller distal vasculature, where CAV often
                   atherosclerotic plaque composition, including inti-
                                                                                              manifests, may be inadequate. Chronic kidney dis-
                   mal hyperplasia, delineate between intima and
                   plaque, resolve thin fibrous caps, image beyond                            ease is a common comorbidity in cardiac transplant
                   calcified tissue, and differentiate between fibrous                        recipients, and the risk of kidney injury may be
                   and lipid-rich plaque (86,87). The potential role of                       increased with coronary CTA, which typically re-
                   OCT imaging in cardiac transplant recipients is                            quires a large contrast load. In fact, the majority of
                   currently being studied.                                                   trials of coronary CTA for CAV have excluded
                   Cardiac computed tomography angiography. Cardiac                           patients with significant renal insufficiency
                   computed tomography angiography has the poten-                             (90,91,96 –99). The radiation dose with coronary
                   tial to be a noninvasive alternative to ICA for the                        CTA is also typically higher than with standard
                   diagnosis of CAV. In addition to the vessel lumen,                         ICA, and this may be of particular concern in
                   coronary CTA also allows some evaluation of the                            cardiac transplant recipients who require serial ra-
                   arterial wall, which could potentially enhance its                         diographic examinations (91,92,97,98). Many of
                   sensitivity for CAV. Modern multidetector and                              the limitations of coronary CTA are likely to
                   dual-source technology has significantly improved                          improve with ongoing advances in imaging tech-
                   spatial and temporal resolution, allowing adequate                         nology. Very limited data are available regarding the
                                                                         A0286
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 295 of 370 PageID #:
                                    5289
 JACC: CARDIOVASCULAR IMAGING, VOL. 6, NO. 5, 2013                                                                                                                 Pollack et al.              619
 MAY 2013:613–23                                                                                                                     Imaging of Cardiac Allograft Vasculopathy




 prognosis of cardiac transplant recipients followed                                 retransplantation as a result of CAV was 7%
 by serial coronary CTA.                                                             among all patients and 50% among patients with
                                                                                     severe CAV (9). Both the overall burden and the
 Prognosis of CAV                                                                    rate of progression of CAV have also been shown
                                                                                     to be prognostically important. In 1 study, pa-
 Noninvasive stress testing. Multiple studies have                                   tients with single-vessel vessel disease had sur-
 demonstrated the prognostic significant of non-                                     vival of 64% at 1 year and 36% at 2 years, but
 invasive stress testing in cardiac transplant recip-                                patients with triple-vessel CAV had a much
 ients. Studies have shown that a normal DSE in                                      worse prognosis with a survival of only 13% at 2
 this setting has a NPV ranging from 92% to                                          years (102). In another study, transplant recipi-
 100% for subsequent cardiac events (41,42,100).                                     ents with moderate, single-vessel disease who did
 This strong NPV has led some centers to use                                         not demonstrate angiographic progression at 1
 DSE to increase the interval between required                                       year were likely to remain free of lesion progres-
 ICA in appropriate clinical circumstances, par-                                     sion and adverse clinical events for up to 6 years
 ticularly when serial angiograms are normal. On                                     (94). However, the approximately 50% of pa-
 the other hand, studies have demonstrated that                                      tients who were found to have progression of
 abnormal myocardial perfusion as assessed by                                        CAV at 1 year required higher rates of revascu-
 stress MPI is an independent predictor of cardiac                                   larization and had significantly increased risk of
 death in transplant recipients (50,93,101). Fur-                                    sudden death (58,94). The demonstrated prog-
 thermore, both abnormal and serially worsening                                      nostic significance of the presence, burden, and
 DSE findings have been shown to predict major                                       progression of CAV as assessed by ICA is one of
 cardiac events in transplant recipients (42). Over-                                 the reasons that it remains the current standard of
 all, the current literature supports a potential role                               care for the diagnosis and surveillance of CAV.
 for noninvasive stress testing to lengthen the                                      Intravascular imaging. The IVUS diagnosis of CAV
 interval between required ICA or as a screening                                     presence and progression has also been shown to
 test for CAV in patients with a contraindication                                    predict adverse cardiac events and death in car-
 to ICA (i.e., renal failure or contrast allergy).                                   diac transplant recipients (16,36,37,95). In 1
 Coronary angiography. The diagnosis of CAV by                                       study, severe intimal thickening, defined as max-
 ICA has also been shown in multiple studies to                                      imal intimal thickness (MIT) ⬎0.5 mm, con-
 have prognostic importance in cardiac transplant                                    ferred a 7-fold increased risk of major cardiac
 recipients. In 1 study, the lack of significant angio-                              events (35). Rapidly progressive CAV, defined as
 graphic CAV was a significant predictor of sur-                                     an increase of 0.5 mm in MIT at a given coronary
 vival without adverse cardiac events at 2 years                                     site within the first year after cardiac transplan-
 (88). In another study of nearly 6,000 post-                                        tation, is a particularly poor prognostic indicator
 transplant angiograms, the 5-year rate of death or                                  that has been associated with subsequent devel-

  Table 3. Coronary Computed Tomographic Angiography for the Diagnosis of CAV

                                                    Patients/               Evaluable                                                          Sensitivity      Speciﬁcity       PPV       NPV
   First Author (Ref. #)       Modality        Coronary Segments            Segments         Comparator             CAV Diagnosis                 (%)              (%)           (%)       (%)
  Sigurdsson et al. (91)       MDCT-16                 54/791                754 (95)            ICA            Angiographic stenosis               86                99          81         99
                                                                                                                  ⬎50%
  Sigurdsson et al. (91)       MDCT-16                 13/154                154 (100)           IVUS*          MIT ⬎0.5 mm                         96                88          80         98
  Schepis et al. (92)          DSCT-64                 30/459                441 (96)            ICA            Angiographic stenosis               93                80          48         98
                                                                                                                  ⬎50%
  Schepis et al. (92)          DSCT-64                 30/114                110 (97)            IVUS           MIT ⬎0.5 mm                         85                84          76         91
  Pichler et al. (96)          MDCT-16                 60/757                711 (94)            ICA            Angiographic stenosis               71              ⬎99           91         99
                                                                                                                  ⬎50%
  Romeo et al. (98)            MDCT-16                 50/450                432 (96)            ICA            Angiographic stenosis               80              ⬎99           80       ⬎99
                                                                                                                  ⬎50%
  von Ziegler et al. (99)      MDCT-64                 26/371                302 (81)            ICA            Angiographic stenosis               88                97          48        100
                                                                                                                  ⬎50%
  Gregory et al. (97)          MDCT-64                 20/122                119 (98)            IVUS           MIT ⬎0.5 mm                         70                92          89         77
  Values are n/N or n (%). Sensitivity, speciﬁcity, PPV, and NPV are reported as per segment, after excluding non-evaluable segments. *Qualitative assessment only of proliferative changes after
  excluding segments with signiﬁcant stenosis by quantitative coronary angiography.
   DSCT ⫽ slice dual-source computed tomography; MDCT ⫽ slice multidetector computed tomography; other abbreviations as in Table 1.


                                                                                         A0287
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 296 of 370 PageID #:
                                    5290
620   Pollack et al.                                                                              JACC: CARDIOVASCULAR IMAGING, VOL. 6, NO. 5, 2013

      Imaging of Cardiac Allograft Vasculopathy                                                                                         MAY 2013:613–23




                  opment of severe CAV, myocardial infarction,                        Future Directions
                  graft loss, and mortality (16,36,37). This suggests
                  that the presence and progression of intimal                        Although ICA remains the standard of care for
                  proliferation, as assessed by IVUS measurement                      the diagnosis and surveillance of CAV, IVUS
                  of MIT, may be a useful prognostic test.                            studies have demonstrated the potential incre-
                  Proposed diagnostic algorithm. An evidence-based                    mental value of modalities that allow assessment
                  screening algorithm for CAV can be proposed                         of the arterial wall in addition to the vessel
                  based on the literature detailed in the preceding                   lumen. With continued technological advances,
                  text. Routine periodic screening for CAV is neces-                  improvement in the ability of coronary CTA to
                  sary due to absent or atypical symptomatology in                    assess the arterial wall and distal small vessels,
                  the majority of cardiac transplant recipients. It is                while requiring less contrast and radiation, may
                  essential that every patient undergo ICA 1 year                     allow it to play an increasing role in this arena.
                  after cardiac transplantation. An early angiogram                   The development of specific pharmacological
                  (with or without IVUS) 1 month after transplanta-                   therapy for CAV may also increase the clinical
                  tion may be considered to establish a baseline                      urgency of developing techniques to detect very
                  assessment. Abnormal findings at that time are                      early disease and distinguish lesion types. Given
                  unlikely to represent CAV and more likely reflect                   the high resolution of OCT, it may allow for
                  donor CAD. After the first annual study, ICA is                     earlier diagnosis as well as detailed analysis of
                  recommended on at least a biennial basis in patients                CAV lesion types, Further research will be re-
                  without CAV and on an annual basis in those with                    quired to determine whether novel imaging tech-
                  CAV. Centers with intravascular imaging expertise                   niques for CAV will alter the management and
                  may also elect to perform IVUS at the time of ICA                   clinical outcomes of cardiac transplant recipients.
                  to identify early-stage, subangiographic CAV. In                    Given the limited patient population, researchers
                  patients who are found to have normal coronaries                    will need to collaborate through multicenter
                  on serial ICA, the surveillance interval may be                     studies to advance this important and growing
                  increased, potentially with the use of noninvasive                  field.
                  stress testing, such as DSE. In general, noninvasive
                                                                                      Reprint requests and correspondence: Dr. Giora Weisz,
                  stress testing, specifically DSE and MPI, is insuf-                 Center for Interventional Vascular Therapy, New York-
                  ficiently sensitive to detect early disease, and is                 Presbyterian Hospital/Columbia University Medical
                  reserved for this purpose or for patients with con-                 Center, 161 Fort Washington Avenue, 6th Floor, New
                  traindications to ICA.                                              York, New York 10032. E-mail: gw2128@columbia.edu.



                  REFERENCES                                     5. Nagji AS, Hranjec T, Swenson BR,           9. Costanzo MR, Naftel DC, Pritzker
                                                                    et al. Donor age is associated with           MR, et al. Heart transplant coro-
                    1. Stehlik J, Edwards LB, Kucher-               chronic allograft vasculopathy after          nary artery disease detected by cor-
                       yavaya AY, et al. The Registry of the        adult heart transplantation: implica-         onary angiography: a multiinstitu-
                       International Society for Heart and          tions for donor allocation. Ann Tho-          tional study of preoperative donor
                       Lung Transplantation: twenty-                rac Surg 2010;90:168 –75.                     and recipient risk factors. Cardiac
                       seventh official adult heart transplant                                                    Transplant Research Database.
                                                                 6. Julius BK, Attenhofer Jost CH,
                       report—2010. J Heart Lung Trans-                                                           J Heart Lung Transplant 1998;17:
                                                                    Sutsch G, et al. Incidence, progres-
                       plant 2010;29:1089 –103.                     sion and functional significance of           744 –53.
                    2. Roger VL, Go AS, Lloyd-Jones                 cardiac allograft vasculopathy after      10. van Loosdregt J, van Oosterhout
                       DM, et al. Heart disease and stroke          heart transplantation. Transplanta-           MF, Bruggink AH, et al. The
                       statistics—2012 update: a report             tion 2000;69:847–53.                          chemokine and chemokine receptor
                       from the American Heart Associa-          7. Tanaka M, Zwierzchoniewska M,                 profile of infiltrating cells in the wall
                       tion. Circulation 2012;125:e2–220.           Mokhtari GK, et al. Progression of            of arteries with cardiac allograft vas-
                    3. Mehra MR, Crespo-Leiro MG, Dip-              alloresponse and tissue-specific im-          culopathy is indicative of a memory
                       chand A, et al. International Society        munity during graft coronary artery           T-helper 1 response. Circulation
                       for Heart and Lung Transplantation           disease. Am J Transplant 2005;5:              2006;114:1599 – 607.
                       working formulation of a standardized        1286 –96.                                 11. Billingham ME. Histopathology of
                       nomenclature for cardiac allograft vas-   8. Hillebrands JL, Klatter FA, van den           graft coronary disease. J Heart Lung
                       culopathy—2010. J Heart Lung                 Hurk BM, Popa ER, Nieuwenhuis P,              Transplant 1992;11:S38 – 44.
                       Transplant 2010;29:717–27.                   Rozing J. Origin of neointimal endo-      12. Palmer DC, Tsai CC, Roodman ST,
                    4. Rahmani M, Cruz RP, Granville DJ,            thelium and alpha-actin-positive              et al. Heart graft arteriosclerosis. An
                       McManus BM. Allograft vasculopa-             smooth muscle cells in transplant arte-       ominous finding on endomyocardial
                       thy versus atherosclerosis. Circ Res         riosclerosis. J Clin Invest 2001;107:         biopsy. Transplantation 1985;39:
                       2006;99:801–15.                              1411–22.                                      385– 8.

                                                                   A0288
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 297 of 370 PageID #:
                                    5291
JACC: CARDIOVASCULAR IMAGING, VOL. 6, NO. 5, 2013                                                                                         Pollack et al.   621
MAY 2013:613–23                                                                                             Imaging of Cardiac Allograft Vasculopathy




 13. Johnson DE, Gao SZ, Schroeder JS,          25. Ruygrok PN, Webber B, Faddy S,                allograft vasculopathy. J Heart Lung
     DeCampli WM, Billingham ME.                    Muller DW, Keogh A. Angio-                    Transplant 1995;14:632–9.
     The spectrum of coronary artery                graphic regression of cardiac allo-       36. Kobashigawa JA, Tobis JM, Starling
     pathologic findings in human cardiac           graft vasculopathy after introducing          RC, et al. Multicenter intravascular
     allografts. J Heart Transplant 1989;           sirolimus immunosuppression.                  ultrasound validation study among
     8:349 –59.                                     J Heart Lung Transplant 2003;22:              heart transplant recipients: outcomes
 14. Billingham ME. Graft coronary dis-             1276 –9.                                      after five years. J Am Coll Cardiol
     ease: the lesions and the patients.        26. Raichlin E, Bae JH, Kushwaha SS,              2005;45:1532–7.
     Transplant Proc 1989;21:3665– 6.               et al. Inflammatory burden of cardiac     37. Tuzcu EM, Kapadia SR, Sachar R,
 15. Billingham ME. Cardiac transplant              allograft coronary atherosclerotic            et al. Intravascular ultrasound evi-
     atherosclerosis. Transplant Proc               plaque is associated with early recur-        dence of angiographically silent pro-
     1987;19:19 –25.                                rent cellular rejection and predicts a        gression in coronary atherosclerosis
 16. Rickenbacher PR, Pinto FJ, Chenz-              higher risk of vasculopathy progres-          predicts long-term morbidity and
     braun A, et al. Incidence and severity         sion. J Am Coll Cardiol 2009;53:              mortality after cardiac transplanta-
     of transplant coronary artery disease          1279 – 86.                                    tion. J Am Coll Cardiol 2005;45:
     early and up to 15 years after trans-      27. Aranda JM Jr., Hill J. Cardiac trans-         1538 – 42.
     plantation as detected by intravascu-          plant vasculopathy. Chest 2000;118:       38. Smart FW, Ballantyne CM, Co-
     lar ultrasound. J Am Coll Cardiol              1792– 800.                                    canougher B, et al. Insensitivity of
     1995;25:171–7.                             28. Wilson RF, McGinn AL, Johnson                 noninvasive tests to detect coronary
 17. Tuzcu EM, De Franco AC, Goor-                  TH, Christensen BV, Laxson DD.                artery vasculopathy after heart trans-
     mastic M, et al. Dichotomous pat-              Sympathetic reinnervation after               plant. Am J Cardiol 1991;67:243–7.
     tern of coronary atherosclerosis 1 to 9        heart transplantation in human be-        39. Derumeaux G, Redonnet M, Soyer
     years after transplantation: insights          ings. J Heart Lung Transplant 1992;           R, Cribier A, Letac B. Assessment of
     from systematic intravascular ultra-           11:S88 –9.                                    the progression of cardiac allograft
     sound imaging. J Am Coll Cardiol           29. Stark RP, McGinn AL, Wilson RF.               vasculopathy by dobutamine stress
     1996;27:839 – 46.                              Chest pain in cardiac-transplant re-          echocardiography. J Heart Lung
 18. Kofoed KF, Czernin J, Johnson J, et            cipients. Evidence of sensory rein-           Transplant 1998;17:259 – 67.
     al. Effects of cardiac allograft vascu-        nervation after cardiac transplanta-      40. Akosah KO, McDaniel S, Hanrahan
     lopathy on myocardial blood flow,              tion. N Engl J Med 1991;324:                  JS, Mohanty PK. Dobutamine stress
     vasodilatory capacity, and coronary            1791– 4.                                      echocardiography early after heart
     vasomotion. Circulation 1997;95:                                                             transplantation predicts development
                                                30. Gao SZ, Schroeder JS, Hunt SA,
     600 – 6.                                                                                     of allograft coronary artery disease
                                                    Billingham ME, Valantine HA,
 19. Mullins PA, Cary NR, Sharples L, et            Stinson EB. Acute myocardial in-              and outcome. J Am Coll Cardiol
     al. Coronary occlusive disease and             farction in cardiac transplant recipi-        1998;31:1607–14.
     late graft failure after cardiac trans-        ents. Am J Cardiol 1989;64:1093–7.        41. Akosah KO, Mohanty PK, Funai JT,
     plantation. Br Heart J 1992;68:                                                              et al. Noninvasive detection of trans-
                                                31. Price JF, Towbin JA, Dreyer WJ, et
     260 –5.                                                                                      plant coronary artery disease by do-
                                                    al. Symptom complex is associated
 20. Kapadia SR, Nissen SE, Ziada KM,               with transplant coronary artery dis-          butamine stress echocardiography.
     et al. Development of transplanta-             ease and sudden death/resuscitated            J Heart Lung Transplant 1994;13:
     tion vasculopathy and progression of           sudden death in pediatric heart               1024 –38.
     donor-transmitted atherosclerosis:             transplant recipients. J Heart Lung       42. Spes CH, Klauss V, Mudra H, et al.
     comparison by serial intravascular ul-         Transplant 2005;24:1798 – 803.                Diagnostic and prognostic value of
     trasound imaging. Circulation 1998;                                                          serial dobutamine stress echocardi-
     98:2672– 8.                                32. O’Neill BJ, Pflugfelder PW, Singh
                                                                                                  ography for noninvasive assessment
                                                    NR, Menkis AH, McKenzie FN,
 21. Konig A, Kilian E, Rieber J, et al.                                                          of cardiac allograft vasculopathy: a
                                                    Kostuk WJ. Frequency of angio-
     Assessment of early atherosclerosis in                                                       comparison with coronary angiogra-
                                                    graphic detection and quantitative
     de novo heart transplant recipients:                                                         phy and intravascular ultrasound.
                                                    assessment of coronary arterial dis-
     analysis with intravascular ultrasound-                                                      Circulation 1999;100:509 –15.
                                                    ease one and three years after cardiac
     derived radiofrequency analysis.                                                         43. Spes CH, Mudra H, Schnaack SD,
                                                    transplantation. Am J Cardiol 1989;
     J Heart Lung Transplant 2008;27:                                                             et al. Dobutamine stress echocardi-
                                                    63:1221– 6.
     26 –30.                                                                                      ography for noninvasive diagnosis of
 22. Konig A, Kilian E, Sohn HY, et al.         33. Uretsky BF, Murali S, Reddy PS, et            cardiac allograft vasculopathy: a
     Assessment and characterization of             al. Development of coronary artery            comparison with angiography and
     time-related differences in plaque             disease in cardiac transplant patients        intravascular ultrasound. Am J Car-
     composition by intravascular                   receiving immunosuppressive ther-             diol 1996;78:168 –74.
     ultrasound-derived radiofrequency              apy with cyclosporine and predni-
                                                    sone. Circulation 1987;76:827–34.         44. Derumeaux G, Redonnet M,
     analysis in heart transplant recipients.                                                     Mouton-Schleifer D, et al. Dobut-
     J Heart Lung Transplant 2008;27:           34. Gao SZ, Schroeder JS, Alderman EL,            amine stress echocardiography in or-
     302–9.                                         et al. Prevalence of accelerated coro-        thotopic heart transplant recipients.
 23. Mancini D, Pinney S, Burkhoff D, et            nary artery disease in heart transplant       VACOMED Research Group. J Am
     al. Use of rapamycin slows progression         survivors. Comparison of cyclosporine         Coll Cardiol 1995;25:1665–72.
     of cardiac transplantation vasculopa-          and azathioprine regimens. Circula-       45. Tona F, Caforio AL, Montisci R, et
     thy. Circulation 2003;108:48 –53.              tion 1989;80:III100 –5.                       al. Coronary flow reserve by
 24. Lamich R, Ballester M, Marti V, et         35. Mehra MR, Ventura HO, Stapleton               contrast-enhanced echocardiogra-
     al. Efficacy of augmented immuno-              DD, Smart FW, Collins TC, Ramee               phy: a new noninvasive diagnostic
     suppressive therapy for early vascu-           SR. Presence of severe intimal thick-         tool for cardiac allograft vasculopa-
     lopathy in heart transplantation.              ening by intravascular ultrasonogra-          thy. Am J Transplant 2006;6:998 –
     J Am Coll Cardiol 1998;32:413–9.               phy predicts cardiac events in cardiac        1003.

                                                                          A0289
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 298 of 370 PageID #:
                                    5292
622         Pollack et al.                                                                                    JACC: CARDIOVASCULAR IMAGING, VOL. 6, NO. 5, 2013

            Imaging of Cardiac Allograft Vasculopathy                                                                                              MAY 2013:613–23




 46. Tona F, Osto E, Tarantini G, et al.          57. Rodney RA, Johnson LL, Blood                  68. St Goar FG, Pinto FJ, Alderman
     Coronary flow reserve by transtho-               DK, Barr ML. Myocardial perfusion                 EL, et al. Detection of coronary
     racic echocardiography predicts epi-             scintigraphy in heart transplant re-              atherosclerosis in young adult hearts
     cardial intimal thickening in cardiac            cipients with and without allograft               using intravascular ultrasound. Cir-
     allograft vasculopathy. Am J Trans-              atherosclerosis: a comparison of                  culation 1992;86:756 – 63.
     plant 2010;10:1668 –76.                          thallium-201 and technetium 99m               69. St Goar FG, Pinto FJ, Alderman
 47. Rodrigues AC, Bacal F, Medeiros                  sestamibi. J Heart Lung Transplant                EL, et al. Intracoronary ultrasound
     CC, et al. Noninvasive detection of              1994;13:173– 80.                                  in cardiac transplant recipients. In
     coronary allograft vasculopathy by           58. Syeda B, Roedler S, Schukro C,                    vivo evidence of “angiographically si-
     myocardial contrast echocardiogra-               Yahya N, Zuckermann A, Glogar D.                  lent” intimal thickening. Circulation
     phy. J Am Soc Echocardiogr 2005;                 Transplant coronary artery disease:               1992;85:979 – 87.
     18:116 –21.                                      incidence, progression and interven-          70. Hosenpud JD, Bennett LE, Keck
 48. Ciliberto GR, Mangiavacchi M,                    tional revascularization. Int J Cardiol           BM, Boucek MM, Novick RJ. The
     Banfi F, et al. Coronary artery dis-             2005;104:269 –74.                                 Registry of the International Society
     ease after heart transplantation: non-       59. Pflugfelder PW, Boughner DR, Rudas                for Heart and Lung Transplantation:
     invasive evaluation with exercise                L, Kostuk WJ. Enhanced detection of               seventeenth official report—2000.
     thallium scintigraphy. Eur Heart J               cardiac allograft arterial disease with           J Heart Lung Transplant 2000;19:
     1993;14:226 –9.                                  intracoronary ultrasonographic imag-              909 –31.
 49. Ciliberto GR, Ruffini L, Mangiavac-              ing. Am Heart J 1993;125:1583–91.             71. Stork S, Behr TM, Birk M, et al.
     chi M, et al. Resting echocardiogra-         60. Haddad M, Pflugfelder PW,                         Assessment of cardiac allograft vas-
     phy and quantitative dipyridamole                Guiraudon C, et al. Angiographic,                 culopathy late after heart transplan-
     technetium-99m sestamibi tomogra-                pathologic, and clinical relationships            tation: when is coronary angiography
     phy in the identification of cardiac             in coronary artery disease in cardiac             necessary? J Heart Lung Transplant
     allograft vasculopathy and the pre-              allografts. J Heart Lung Transplant               2006;25:1103– 8.
     diction of long-term prognosis after             2005;24:1218 –25.                             72. Hernandez JM, de Prada JA, Burgos
     heart transplantation. Eur Heart J           61. Johnson DE, Alderman EL, Schroe-                  V, et al. Virtual histology intravascu-
     2001;22:964 –71.                                 der JS, et al. Transplant coronary                lar ultrasound assessment of cardiac
 50. Wu YW, Yen RF, Lee CM, et al.                    artery disease: histopathologic corre-            allograft vasculopathy from 1 to 20
     Diagnostic and prognostic value of               lations with angiographic morphol-                years after heart transplantation.
     dobutamine thallium-201 single-                  ogy. J Am Coll Cardiol 1991;17:                   J Heart Lung Transplant 2009;28:
     photon emission computed tomogra-                449 –57.                                          156 – 62.
     phy after heart transplantation.             62. Sharples LD, Jackson CH, Paramesh-            73. Ventura HO, Mehra MR, Smart
     J Heart Lung Transplant 2005;24:                 war J, Wallwork J, Large SR. Diagnostic           FW, Stapleton DD. Cardiac allo-
     544 –50.                                         accuracy of coronary angiography and              graft vasculopathy: current concepts.
 51. Elhendy A, Sozzi FB, van Domburg                 risk factors for post-heart-transplant car-       Am Heart J 1995;129:791–9.
     RT, et al. Accuracy of dobutamine                diac allograft vasculopathy. Transplanta-     74. Yeung AC, Davis SF, Hauptman PJ,
     tetrofosmin myocardial perfusion                 tion 2003;76:679–82.                              et al., Multicenter Intravascular Ul-
     imaging for the noninvasive diagno-          63. Tuzcu EM, Hobbs RE, Rincon G,                     trasound Transplant Study Group.
     sis of transplant coronary artery ste-                                                             Incidence and progression of trans-
                                                      et al. Occult and frequent transmis-
     nosis. J Heart Lung Transplant                                                                     plant coronary artery disease over 1
                                                      sion of atherosclerotic coronary dis-
     2000;19:360 – 6.                                                                                   year: results of a multicenter trial
                                                      ease with cardiac transplantation. In-
                                                                                                        with use of intravascular ultrasound.
 52. Heller GV, Ahmed I, Tilkemeier                   sights from intravascular ultrasound.
                                                                                                        J Heart Lung Transplant 1995;14:
     PL, Barbour MM, Garber CE. In-                   Circulation 1995;91:1706 –13.
                                                                                                        S215–20.
     fluence of exercise intensity on the         64. Spes CH, Klauss V, Rieber J, et al.
     presence, distribution, and size of                                                            75. Wong C, Ganz P, Miller L, et al.
                                                      Functional and morphological find-
     thallium-201 defects. Am Heart J                                                                   Role of vascular remodeling in the
                                                      ings in heart transplant recipients
     1992;123:909 –16.                                                                                  pathogenesis of early transplant cor-
                                                      with a normal coronary angiogram:
                                                                                                        onary artery disease: a multicenter
 53. Hlatky MA, Pryor DB, Harrell FE                  an analysis by dobutamine stress
                                                                                                        prospective intravascular ultrasound
     Jr., Califf RM, Mark DB, Rosati                  echocardiography, intracoronary                   study. J Heart Lung Transplant
     RA. Factors affecting sensitivity and            Doppler and intravascular ultra-                  2001;20:385–92.
     specificity of exercise electrocardiog-          sound. J Heart Lung Transplant
     raphy. Multivariable analysis. Am J              1999;18:391– 8.                               76. Tsutsui H, Schoenhagen P, Ziada
     Med 1984;77:64 –71.                                                                                KM, et al. Early constriction or
                                                  65. Lindelow B, Bergh CH, Herlitz H,                  expansion of the external elastic
 54. Iskandrian AS, Heo J, Kong B, Lyons              Waagstein F. Predictors and evolu-                membrane area determines the late
     E. Effect of exercise level on the ability       tion of renal function during 9 years             remodeling response and cumula-
     of thallium-201 tomographic imaging              following heart transplantation.                  tive lumen loss in transplant vascu-
     in detecting coronary artery disease:            J Am Soc Nephrol 2000;11:951–7.                   lopathy: an intravascular ultrasound
     analysis of 461 patients. J Am Coll          66. Gao SZ, Alderman EL, Schroeder                    study with 4-year follow-up.
     Cardiol 1989;14:1477– 86.                        JS, Silverman JF, Hunt SA. Acceler-               J Heart Lung Transplant 2003;22:
 55. Rodney RA, Johnson LL. Myocardial                ated coronary vascular disease in the             519 –25.
     perfusion scintigraphy to assess heart           heart transplant patient: coronary ar-        77. Tsutsui H, Ziada KM, Schoenhagen
     transplant vasculopathy. J Heart Lung            teriographic findings. J Am Coll                  P, et al. Lumen loss in transplant
     Transplant 1992;11:S74 – 8.                      Cardiol 1988;12:334 – 40.                         coronary artery disease is a biphasic
 56. Mandak JS, Aaronson KD, Mancini              67. Gao SZ, Alderman EL, Schroeder                    process involving early intimal thick-
     DM. Serial assessment of exercise                JS, Hunt SA, Wiederhold V, Stinson                ening and late constrictive remodeling:
     capacity after heart transplantation.            EB. Progressive coronary luminal                  results from a 5-year serial intravascu-
     J Heart Lung Transplant 1995;14:                 narrowing after cardiac transplanta-              lar ultrasound study. Circulation 2001;
     468 –78.                                         tion. Circulation 1990;82:IV269 –75.              104:653–7.

                                                                              A0290
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 299 of 370 PageID #:
                                    5293




JACC: CARDIOVASCULAR IMAGING, VOL. 6, NO. 5, 2013                                                                                          Pollack et al.   623
MAY 2013:613–23                                                                                              Imaging of Cardiac Allograft Vasculopathy




 78. Rodriguez-Granillo GA, Garcia-                dation. J Am Coll Cardiol 2012;59:              ses with multislice computed to-
     Garcia HM, Mc Fadden EP, et al. In            1058 –72.                                       mography in heart transplant pa-
     vivo intravascular ultrasound-derived     88. Barbir M, Lazem F, Banner N,                    tients. J Heart Lung Transplant
     thin-cap fibroatheroma detection us-          Mitchell A, Yacoub M. The prog-                 2008;27:310 – 6.
     ing ultrasound radiofrequency data            nostic significance of non-invasive         97. Gregory SA, Ferencik M, Achen-
     analysis. J Am Coll Cardiol 2005;46:          cardiac tests in heart transplant re-           bach S, et al. Comparison of sixty-
     2038 – 42.                                    cipients. Eur Heart J 1997;18:                  four-slice multidetector computed
 79. Nair A, Kuban BD, Tuzcu EM,                   692– 6.                                         tomographic coronary angiography
     Schoenhagen P, Nissen SE, Vince           89. Bae KT, Hong C, Takahashi N, et                 to coronary angiography with intra-
     DG. Coronary plaque classification            al. Multi-detector row computed to-             vascular ultrasound for the detection
     with intravascular ultrasound radio-          mographic angiography in pediatric              of transplant vasculopathy. Am J
     frequency data analysis. Circulation          heart transplant recipients: initial ob-        Cardiol 2006;98:877– 84.
     2002;106:2200 – 6.                            servations. Transplantation 2004;77:        98. Romeo G, Houyel L, Angel CY,
 80. Konig A, Klauss V. Virtual histol-            599 – 602.                                      Brenot P, Riou JY, Paul JF. Coro-
     ogy. Heart 2007;93:977– 82.               90. Iyengar S, Feldman DS, Cooke GE,                nary stenosis detection by 16-
 81. Clausell N, Butany J, Molossi S, et           Leier CV, Raman SV. Detection of                slice computed tomography in
     al. Abnormalities in intramyocardial          coronary artery disease in orthotopic           heart transplant patients: compari-
     arteries detected in cardiac transplant       heart transplant recipients with 64-            son with conventional angiography
     biopsy specimens and lack of corre-           detector row computed tomography                and impact on clinical manage-
     lation with abnormal intracoronary            angiography. J Heart Lung Trans-                ment. J Am Coll Cardiol 2005;45:
     ultrasound or endothelial dysfunc-            plant 2006;25:1363– 6.                          1826 –31.
     tion in large epicardial coronary ar-     91. Sigurdsson G, Carrascosa P, Yamani
     teries. J Am Coll Cardiol 1995;26:                                                        99. von Ziegler F, Leber AW, Becker A,
                                                   MH, et al. Detection of transplant              et al. Detection of significant coro-
     110 –9.                                       coronary artery disease using multi-            nary artery stenosis with 64-slice
 82. Kass M, Allan R, Haddad H. Di-                detector computed tomography with               computed tomography in heart
     agnosis of graft coronary artery dis-         adaptative multisegment reconstruc-
                                                                                                   transplant recipients: a comparative
     ease. Curr Opin Cardiol 2007;22:              tion. J Am Coll Cardiol 2006;48:
                                                                                                   study with conventional coronary an-
     139 – 45.                                     772– 8.
                                                                                                   giography. Int J Cardiovasc Imaging
 83. Kapadia SR, Ziada KM, L’Allier PL,        92. Schepis T, Achenbach S, Weyand                  2009;25:91–100.
     et al. Intravascular ultrasound imag-         M, et al. Comparison of dual source
     ing after cardiac transplantation: ad-        computed tomography versus intra-          100. Akosah KO, Olsovsky M, Kirchberg
     vantage of multi-vessel imaging.              vascular ultrasound for evaluation of           D, Salter D, Mohanty PK. Dobut-
     J Heart Lung Transplant 2000;19:              coronary arteries at least one year             amine stress echocardiography pre-
     167–72.                                       after cardiac transplantation. Am J             dicts cardiac events in heart trans-
                                                   Cardiol 2009;104:1351– 6.                       plant patients. Circulation 1996;94:
 84. Stone GW, Maehara A, Lansky AJ,
                                                                                                   II283– 8.
     et al. A prospective natural-history      93. Elhendy A, van Domburg RT,
     study of coronary atherosclerosis.            Vantrimpont P, et al. Prediction of        101. Hacker M, Tausig A, Romuller B,
     N Engl J Med 2011;364:226 –35.                mortality in heart transplant recip-            et al. Dobutamine myocardial scin-
 85. Pinto TL, Waksman R. Clinical ap-             ients by stress technetium-99m te-              tigraphy for the prediction of car-
     plications of optical coherence to-           trofosmin myocardial perfusion im-              diac events after heart transplanta-
     mography. J Interv Cardiol 2006;19:           aging. Am J Cardiol 2002;89:                    tion. Nucl Med Commun 2005;26:
     566 –73.                                      964 – 8.                                        607–12.
 86. Suter MJ, Nadkarni SK, Weisz G, et        94. Luyt CE, Drobinski G, Dorent R, et         102. Keogh AM, Valantine HA, Hunt
     al. Intravascular optical imaging             al. Prognosis of moderate coronary              SA, et al. Impact of proximal or
     technology for investigating the cor-         artery lesions in heart transplant pa-          midvessel discrete coronary artery
     onary artery. J Am Coll Cardiol Img           tients. J Heart Lung Transplant                 stenoses on survival after heart trans-
     2011;4:1022–39.                               2003;22:130 – 6.                                plantation. J Heart Lung Transplant
 87. Tearney GJ, Regar E, Akasaka T, et        95. Mehra MR, Ventura HO, Stapleton                 1992;11:892–901.
     al. Consensus standards for acquisi-          DD, Smart FW. The prognostic sig-
     tion, measurement, and reporting of           nificance of intimal proliferation in
     intravascular optical coherence to-           cardiac allograft vasculopathy: a par-     Key Words: angiography y
     mography studies: a report from the           adigm shift. J Heart Lung Trans-
                                                   plant 1995;14:S207–11.
                                                                                              cardiac allograft vasculopathy y
     International Working Group for
     Intravascular Optical Coherence To-       96. Pichler P, Loewe C, Roedler S, et          intravascular ultrasound y OCT
     mography Standardization and Vali-            al. Detection of high-grade steno-         y transplant.




                                                                          A0291
   Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 300 of 370 PageID #:
                                       5294
Circulation
Volume 91, Issue 6, 15 March 1995, Pages 1706-1713
https://doi.org/10.1161/01.CIR.91.6.1706




ARTICLE

Occult and Frequent Transmission of Atherosclerotic Coronary Disease
With Cardiac Transplantation
Insights From Intravascular Ultrasound


E. Murat Tuzcu, Robert E. Hobbs, Gustavo Rincon, Corinne Bott-Silverman, Anthony C. De
Franco, Killian Robinson, Patrick M. McCarthy, Robert W. Stewart, Skip Guyer, and Steven
E. Nissen


ABSTRACT: Background Transplant coronary artery disease is a major cause of morbidity and
mortality after cardiac transplantation. However, limited data exist regarding the potential
contribution of coronary atherosclerosis in the donor heart to cardiac-allograft vasculopathy.
Methods and Results We performed quantitative coronary angiography and intravascular
ultrasound imaging in 50 of 62 consecutive heart-transplant recipients (40 men, 10 women, mean
age, 53±9 years) 4.6±2.6 weeks after transplantation. The donor population consisted of 30 men
and 20 women (mean age, 32±12 years). Ultrasound imaging visualized all three coronary arteries
in 22 patients, two coronary arteries in 23, and one coronary artery in 5. Ultrasound imaging
detected coronary atherosclerosis (intimal thickness ≥0.5 mm) in 28 patients (56%). However, the
angiography was abnormal in only 13 patients (26%). The sensitivity and specificity of coronary
angiography were 43% and 95%, respectively. With ultrasound, the average atherosclerotic
plaque thickness was 1.3±0.6 mm and the cross-sectional area narrowing was 34±16%.
Atherosclerotic involvement frequently was focal (85%), eccentric (mean eccentricity index, 87±8),
and near arterial bifurcations. Donors of the transplant recipients with coronary atherosclerosis
were older than those without atherosclerosis (37±12 versus 25±10 years, P=.001). Maximal
intimal thickness correlated with donor age (r=.54, P=.0001). Multivariate analysis demonstrated
that donor age (P=.0001), male sex of donor (P=.0006), and recipient age (P=.03) were
independent predictors of atherosclerosis. Conclusions Coronary atherosclerosis is frequently but
inadvertently transmitted by means of cardiac transplantation from the donor to the recipient.
Long-term outcomes of donor-transmitted coronary artery disease will require further evaluation.

Key Words: transplantation ◼ coronary disease ◼ ultrasonics


Copyright © 1995 by American Heart Association




S
      urvival rates after cardiac transplantation have improved steadily during the past 2 decades.
      Presently, 1-year survival rates average 80% to 90% at most active centers.1 2 After the first
      year after transplantation, cardiac-allograft vasculopathy represents the principal cause of
death.3 4 Necropsy examinations have described cardiac-allograft vasculopathy as a diffuse,
obliterative process characterized by concentric intimal proliferation.5 6 7 Prior reports8 9 have
                                                     A0292
   Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 301 of 370 PageID #:
                                                5295
emphasized that the predominant mechanism for genesis of transplant vasculopathy is immune
injury with resulting intimal hyperplasia. Transplant coronary disease eventually results in multiple
myocardial infarctions, which lead to accelerated graft failure or sudden cardiac death.
    Both postmortem and intravascular ultrasound imaging studies have demonstrated that
angiography underestimates the extent and severity of transplant vasculopathy.10 11 12 13
Although most centers perform routine surveillance angiography at annual catheterization, this
screening process often fails to detect coronary disease. There is limited information regarding the
prevalence of atherosclerosis in donor hearts and its effect on coronary disease after
transplantation. Accordingly, we examined this phenomenon by performing quantitative coronary
angiography and intravascular ultrasound imaging soon after cardiac transplantation. We sought
to determine the frequency and morphological patterns of atherosclerosis transmitted from heart
donors to recipients.


METHODS
Patient Population
The study group consisted of patients who underwent cardiac transplantation between December
31, 1992, and February 14, 1994. Patients who were ineligible for cardiac catheterization, who
died during hospitalization, or who did not give informed consent were excluded. The study
protocol was approved by the Institutional Review Board of The Cleveland Clinic Foundation.

Cardiac Catheterization
Recipients were studied within 2 months after cardiac transplantation. All patients underwent right
and left heart catheterization, endomyocardial biopsy, coronary angiography, and intravascular
ultrasound imaging. After nitroglycerin was administered sublingually, coronary arteriography was
performed with large-lumen 7F coronary-guiding catheters.14 Multiple angiographic views were
obtained for optimal visualization of the coronary arteries.

Coronary Intravascular Ultrasound Imaging
Intravascular ultrasound imaging was performed on the recipients with a 30 MHz 3.5F ultrasound
catheter (Boston Scientific) interfaced with a dedicated scanner (Hewlett Packard). The ultrasound
catheter consisted of a 135-cm-long monorail device with a transducer enclosed in an acoustically
transparent housing that was 20 mm from the tip. A driveshaft cable rotated the transducer at
1800 rpm to generate a 360° imaging plane angled 15° forward from perpendicular to the long axis
of the catheter. The axial resolution of the imaging system, which varied with distance, averaged
80 to 100 μm, whereas lateral resolution ranged from 150 to 200 μm. This device generated
ultrasound images at 30 frames per second, and continuously recorded these images on 1/2-in
Super-VHS videotape.
    After coronary angiography, recipients were given 3000 to 5000 U IV heparin before being
examined by intravascular ultrasound imaging. The operator used fluoroscopic guidance to place
a 0.014-in high-torque angioplasty guide wire at a distal location in the target vessel. The
ultrasound catheter was placed over the guide wire at the most distal site in the coronary artery to
which it could be advanced safely. The ultrasound catheter was then withdrawn gradually from this
distal location during continuous imaging. At sites of atherosclerosis and adjacent normal
segments, pullback was paused for identification. A cineangiogram and an audio recording
documented the location of the imaging probe and its proximity to branches and other anatomic
landmarks at each of these sites. Proximal, mid, and distal segments of the three major epicardial
                                              A0293
   Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 302 of 370 PageID #:
                                       5296
coronary arteries, defined according to Coronary Artery Surgery Study (CASS) classifications,
were targeted for imaging.15

Ultrasound Imaging Analysis
The intravascular ultrasound images were analyzed by blinded observers in the intravascular
ultrasound imaging core laboratory. For each site examined, a short segment (10 to 20 seconds)
of videotape was digitized at 30 frames per second into a 640×480-pixel matrix image with a 24-bit
gray scale. The full-motion sequence was examined frame by frame to select for analysis the
image with the most atherosclerosis.
    The selected frames were used to make the following measurements: (1) Maximal intimal
thickness was measured as the greatest distance from the intimal leading edge to media-
adventitia border, (2) minimal intimal thickness as the shortest distance from the intimal leading
edge to media-adventitia border, (3) minimal luminal diameter as the shortest distance between
opposing intimal leading edges, (4) lumen area as the area within the boundaries of the intimal
leading edge, (5) vessel area as the area within the media-adventitia border, and (6) plaque cross-
sectional area as the difference between vessel and lumen areas. Also, a relative measure of
ultrasound percent area reduction was computed as follows: lumen area divided by vessel area
multiplied by 100 (Fig 1).
    Patients were divided into atherosclerotic and nonatherosclerotic subgroups that were stratified
by the maximal intimal thickness of all examined sites. The atherosclerotic group included patients
with intimal thickness ≥0.5 mm, whereas the nonatherosclerotic group included those with a
maximal intimal thickness <0.5 mm. The distribution pattern of atherosclerosis was assessed
longitudinally and circumferentially. Diffuse disease was defined as intimal thickening of the entire
length of the artery, whereas focal disease consisted of intimal thickening of isolated sites. The
circumferential distribution of atherosclerotic plaque was determined as follows.

        \batchmode \documentclass[fleqn,10pt,legalpaper]{article} \usepackage{amssymb}
      \usepackage{amsfonts} \usepackage{amsmath} \pagestyle{empty} \begin{document} \
                           [Eccentricity\ Index{=}\] \end{document}

       \batchmode \documentclass[fleqn,10pt,legalpaper]{article} \usepackage{amssymb}
\usepackage{amsfonts} \usepackage{amsmath} \pagestyle{empty} \begin{document} \[{[}(Maximal\
              Plaque\ Thickness{-}Minimal\ Plaque\ Thickness)/\] \end{document}

       \batchmode \documentclass[fleqn,10pt,legalpaper]{article} \usepackage{amssymb}
 \usepackage{amsfonts} \usepackage{amsmath} \pagestyle{empty} \begin{document} \[Maximal\
                      Plaque\ Thickness{]}{\times}100\] \end{document}

Angiographic Analysis
Cineangiograms were reviewed in the core cineangiography laboratory by an experienced
angiographer blinded to the results of the ultrasound imaging study. The angiograms were
projected onto a screen at a fixed distance with a rear-projection system (Tagarno 35AX). For
each coronary artery, the CASS segment classification system was used to identify the most distal
site imaged by ultrasound. Stenosis severity at sites showing any luminal narrowing was
measured with an Atari digital caliper system (Sandhill Scientific, Inc). For each identifiable lesion,
the operator determined vessel diameter at the stenosis and at an adjacent angiographically
normal reference site to quantify percent diameter stenosis.

                                               A0294
  Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 303 of 370 PageID #:
                                      5297
Statistical Analysis
Normally distributed data were reported as mean±SD. χ2- test or Fisher’s exact test was used to
find significant associations between categorical variables. An unpaired t test was used to test for
differences between the mean values for continuous variables in subgroups. Pearson’s
correlations were used to test for relations between continuous variables. Stepwise linear
regression was used to determine which factors (age, sex, cytomegalovirus [CMV] virus titers for
donors and recipients, ischemic time for the donor heart, rejection episodes, donor family history
for coronary artery disease, smoking history, and hypertension) were significantly related to
atherosclerosis after adjustment for other significant factors. A value of P≥.05 was considered
statistically significant.

RESULTS
Patient Characteristics
Sixty-two adult patients underwent cardiac transplantation between December 30, 1992, and
February 14, 1994. All but 5 underwent cardiac catheterization within 2 months after
transplantation. The 5 patients not examined included 4 who died soon after the operation (1 from
multiorgan failure, 1 from cerebral hemorrhage, 1 from sepsis, and 1 from aortic rupture). One
additional patient had severe medical problems precluding catheterization. Of the remaining 57
patients, 50 underwent successful intravascular ultrasound imaging. The 7 patients who did not
undergo imaging included 3 patients with scheduling constraints, 2 with angiographically evident
severe coronary artery disease, and 2 who experienced technical problems related to the
equipment. The 50 cardiac transplant recipients were studied an average of 4.6±2.6 weeks after
the operation. This cohort included 40 men and 10 women with a mean age of 53±9 years. Of the
50 recipients, 40 had positive CMV titers and 14 had experienced at least one episode of rejection
requiring treatment before catheterization (Table 1).
   The donor population consisted of 30 men and 20 women with a mean age of 32±12 years.
The ischemic time for the donor heart, defined as the interval between removal of the donor heart
and transplantation, averaged 134±40 minutes. Of the 50 donors, 31 had positive CMV titers. The
medical and social histories of donors were not complete in some cases. Twenty-four of 42 donors
were known smokers, 4 of 42 were hypertensive, and 3 of 24 had a family history of coronary
artery disease. Because most donors were identified after major trauma, reliable basal lipid levels
were not available (Table 1).
   All three major epicardial coronary arteries were imaged successfully in 22 patients, two
arteries were imaged in 23 patients, and only one vessel was imaged in 5 patients (Table 2). Thus,
117 first-order epicardial vessels were examined in the 50 patients. The right coronary artery was
not imaged in 19 patients, the left circumflex in 12, and the left anterior descending in 2. Arteries
were not imaged in 14 patients because of tortuosity, in 8 because of a small-caliber vessel, in 5
because of a nondominant right coronary artery, in 4 because of coronary spasm, and in 2 for
technical reasons. Of the 450 CASS segments targeted, 255 (112 proximal, 96 mid, and 47 distal)
were imaged (Table 2), with no complications other than reversible coronary spasm.

Coronary Atherosclerosis
In 22 patients, the appearance of the coronary arteries with ultrasound imaging was normal, with
maximal intimal thickness <0.5 mm (Fig 2). By applying a criterion for atherosclerosis requiring an
intimal thickness ≥0.5 mm, it was determined that 28 patients (56%) had unequivocal evidence of
disease (Fig 3). In this subgroup, maximal intimal thickness averaged 1.3±0.6 mm; mean luminal
diameter, 3.4±1.1 mm; and average luminal cross-sectional area, 11.8±5.8 mm2. The plaque
                                              A0295
   Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 304 of 370 PageID #:
                                                5298
                                              2
cross-sectional area averaged 5.5±2.4 mm , which represented a cross-sectional area reduction
of 34±16%. Thus, a significant amount of atherosclerosis was detected in more than half the
recipients studied early after transplantation.

Distribution of Atherosclerosis
Atherosclerotic plaque involvement was focal rather than diffuse in 24 of 28 patients. In patients
with focal disease, plaque was observed most frequently near arterial bifurcation sites (Fig 4). In
14 patients (50%), atherosclerotic involvement was evident near the left anterior descending–
circumflex artery bifurcation. Of the 14 patients, 9 had plaque on the left anterior descending side
of the bifurcation, 3 on the circumflex side, and 2 on both sides. In all cases, the plaque was on
the wall opposite the arterial carina of the branching vessel. An atheroma was found near the left
anterior descending–diagonal artery bifurcation in 8 patients, and plaque was seen at the
circumflex-obtuse marginal bifurcation in 2 patients. One patient had a plaque in the right coronary
artery at the site of bifurcation in a right ventricular branch. These patterns served to emphasize
the focal nature of plaque distribution in patients studied early after transplantation. Of the 28
patients with atherosclerosis, 19 had an atherosclerotic plaque in more than one arterial segment.
    A distinctly eccentric pattern of atherosclerosis was evident in these 28 patients (Fig 5). The
mean eccentricity index was 87±8%, which demonstrated that nearly all of the plaque was located
on one side of the artery. Of the 28 recipients who had atherosclerotic involvement, the
eccentricity index was >50% in every patient and was >75% in 26 of 28. In all cases, the surfaces
of the coronary plaques were smooth. There was no evidence of ulcerated plaque or plaque
dissection in any of the imaged arteries. Calcified elements occurred in the plaques of 9 of 28
patients.

Risk Factors for Atherosclerosis
Donor age and recipient age were the only variables found to be significantly different between the
atherosclerotic and nonatherosclerotic groups by univariate analysis. Although all donors were
relatively young, the donors for recipients who had atherosclerotic involvement were significantly
older (37±12 versus 25±10 years, P=.0003, Table 1). Linear-regression analysis revealed a
moderate correlation between maximal plaque thickness and donor age (r=.54, P=.0001, Fig 6). A
less-significant difference existed between the two subgroups with regard to recipient age (55±9
versus 49±10 years, P=.02). Univariate analysis demonstrated no significant differences for the
remaining variables, including donor hypertension, smoking history, family history of coronary
disease, rejection episodes, donor and recipient CMV titers, time between transplantation and
imaging, ischemic time, and number of vessels and segments imaged.
    Multivariate analysis demonstrated that only donor age (P=.0001), male donor sex (P=.0006),
and recipient age (P=.03) were independent predictors of atherosclerosis. There was no
correlation between recipient and donor ages (r=.11, P=.43) to explain these findings. However,
when plaque thickness was analyzed with donor age and recipient age as categorical variables
(age <30 or ≥30) rather than as continuous factors, only donor age (P=.0001) and donor sex were
significant factors for predicting atherosclerosis (P=.008, Table 3).

Angiographic Analysis
Quantitative coronary arteriography revealed completely normal coronary arteries in 37 of 50
patients (74%). In the other 13 patients, angiographic stenosis ranged from 10% to 38% (22±7%),
and ultrasound imaging confirmed the presence of a plaque in abnormal segments in 12 of these
patients. Thus, coronary angiography detected atherosclerosis in only 12 of the 28 patients (43%
                                              A0296
   Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 305 of 370 PageID #:
                                               5299
sensitivity) who had atherosclerosis but correctly identified 21 of 22 normal cases (95% specificity,
Fig 7). In 3 patients, angiography detected more than one lesion; some of these lesions were in
segments not imaged by ultrasound. However, in all 3 of these patients, ultrasound imaging
identified atherosclerosis in more than one segment.

DISCUSSION
Coronary artery disease represents the major cause of late death in patients after cardiac
transplantation. Cardiac-allograft vasculopathy has been reported16 17 to be an immunologic
process in which intimal injury leads to proliferation and, eventually, to arterial obstruction. The
present study, which uses quantitative coronary arteriography and a new high-resolution
intravascular ultrasound imaging device, demonstrates an alternative cause. In the first few weeks
after transplantation, comprehensive imaging of multiple major epicardial coronary arterial
segments revealed typical atherosclerotic plaque in 56% of recipients. Thus, unequivocal
evidence of transmission of atherosclerosis from the donor to recipient was present in more than
one half of the recipients.
    These findings are particularly striking when one considers the conservative definition that is
used in the present study to classify the presence or absence of atherosclerosis. Although the
normal intima in young subjects consists of only a few cell layers, limited data are available to
describe the range of normal intimal thickness in adults. In a necropsy study, normal intimal
thickness averaged 0.21 mm (0.10 to 0.28 mm) in 21- to 25-year-old men and 0.25 mm (0.18 to
0.35 mm) in 36- to 40-year-old men.18 In a comparative ultrasound-histology study, patients with
no known coronary artery disease had intimal thicknesses averaging 0.24±0.11 mm.19 An in vivo
ultrasound imaging study20 reported mean intimal thickness in a “normal” population as 0.18 mm,
with 95% confidence intervals of 0.06 and 0.30 mm. However, in normal subjects, intimal
thickness and echogenicity increases with age. Thus, in very young subjects, a distinct laminar
structure often is not evident by intravascular ultrasound.19 20 To avoid potential controversy
regarding interpretation of this study, we used a high threshold (≥0.5 mm) for abnormal intimal
thickness. This value represents intimal thicknesses at least three SDs greater than any published
range of normal values.
    The pattern of atherosclerotic plaque in these patients was typical of atherosclerosis and
distinctly different from immune-mediated transplant vasculopathy. Most atheromas were highly
eccentric, with >87% of plaque on one side of the vessel. In addition, the lesions showed a
predilection for sites of major bifurcations. Experimental studies suggest that low shear stress
along the non–flow-dividing wall might be an important localizing force, in contrast to the high
shear stress along the flow-dividing wall (carina at vessel bifurcation).21 The morphological
characteristics of the plaques are typical of conventional atherosclerosis and dissimilar to
vasculopathy as described in the transplant population.22 Indeed, features characteristic of
transplant vasculopathy, particularly diffuse, concentric intimal thickening, were absent in our study
group. Thus, it is evident that the atherosclerotic changes were present in the donor hearts and
transmitted to the recipients at cardiac transplantation.
    This study highlights the limitations of standard coronary arteriography for detecting early
transplant coronary disease. Quantitative coronary angiography was relatively insensitive,
revealing less than half the lesions identified by intravascular ultrasound imaging. An important
explanation for the discrepancy between angiography and ultrasound imaging is provided by the
anatomic pattern of early atherosclerosis. As originally described by Glagov et al,23 early coronary
disease is characterized by remodeling of the coronary artery, which protects against luminal
encroachment of the atherosclerotic plaque. Thus, segments with major intimal thickening retain a
                                              A0297
   Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 306 of 370 PageID #:
                                                5300
lumen size virtually identical to adjacent, uninvolved sites. In the absence of luminal narrowing,
angiography fails to detect early disease.
    Few demographic characteristics were useful for predicting the likelihood of donor
atherosclerosis. Multiple-regression analysis showed only donor age, recipient age, and donor sex
to be independent predictors. The strongest predictor was donor age, which correlated
significantly with intimal thickness. Although donor sex was not (univariately) associated with
maximal intimal thickness, it became a significant factor after adjusting for donor age. It is not
surprising that hearts from older men tended to have a higher prevalence of atherosclerosis, since
age and male sex are well-known risk factors for coronary disease. It is more difficult to explain the
unfavorable effect of recipient age on atherosclerosis early after transplantation. Acute rejection,24
25 CMV infection,26 27 and conventional risk factors have been suggested to be possible

contributors to the development of chronic transplant coronary disease, but were not significant in
this study. However, information about donor hypertension, smoking, family history, and
hypercholesterolemia was incomplete. Thus, a full understanding of the relation between donor
risk factors and early atherosclerosis cannot be stated conclusively.
    In a recent report from St Goar et al,28 with a larger (4.3F) earlier-generation intravascular
ultrasound catheter, 25 patients were studied within 1 month of cardiac transplantation. Imaging
was limited to segments extending from the ostium of the left main coronary artery to the
midportion of the left anterior descending coronary artery. In 5 of 25 patients, there was eccentric
intimal thickening >0.5 mm. The difference in the prevalence of atherosclerosis between the study
by St Goar et al and ours is explained by several factors. In the present study, imaging was more
extensive and an improved, low-profile 3.5F ultrasound probe was used. This permitted
examination of multiple segments from major epicardial coronary arteries in 86% of patients. At
least two of the three major coronary arteries were imaged in 90% of recipients. In addition, our
study population was larger and donors were older (32±12 versus 28±8 years old).
    These in vivo findings provide strong evidence as to the high prevalence of coronary
atherosclerosis in young and middle-aged Americans. These findings are consistent with autopsy
studies performed on large populations of trauma victims during the Korean and Vietnam wars.29
30 During the Korean War, atherosclerotic plaques with a wide range of stenoses (10% to 90%)

were found in 117 of 300 young soldiers.29 Autopsy studies on American soldiers killed in Vietnam
revealed that 45% had some coronary atherosclerosis.30 In both necropsy studies, all the
deceased were men and mean subject age was 22 years old, whereas in our study, 40% of the
donors were women and the mean donor age was 32±12 years. Furthermore, necropsy studies,
which often examine explanted vessels not distended by physiological pressures, represent only
estimations of the severity of coronary disease.
    This intravascular ultrasound imaging study provides direct in vivo evidence of occult, but
rather extensive, atherosclerosis in a young and presumably healthy population. Without high-
resolution intravascular ultrasound imaging, detection and quantification of atherosclerosis would
not have been possible in living humans. Ultrasound imaging provides unique cross-sectional
information that is analogous to pathology and that cannot be obtained in coronary arteries from
any other imaging technique.
    The older age of the donor population in this study reflects an important trend in cardiac
transplantation. The limited availability of suitable donors and the long waiting lists for
transplantation have increased the use of older donors.31 However, the presence of
atherosclerosis in more than 80% of our donors who are ≥30 years old indicates a potential
hazard to this approach. The presence of coronary atherosclerosis in so many transplant
recipients raises an important clinical question. Does disease transmitted from the donor increase
                                              A0298
   Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 307 of 370 PageID #:
                                       5301




the risk of accelerated transplant vasculopathy? This important clinical question cannot be
answered until angiographic, ultrasound, and clinical follow-up studies determine the long-term
prognostic significance of transmitted coronary disease.




Figure 1. Measurements of lumen and vessel wall dimensions in an ultrasound image.




                                                 A0299
   Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 308 of 370 PageID #:
                                       5302




Figure 2. Ultrasound image of a normal coronary artery. Inset shows the three layers of the vessel wall (black
arrow). The thin echogenic inner layer corresponds to the intima, the thin echolucent middle layer to the media, and
the echogenic outer layer to the adventitia.




Figure 3. Bar graph showing distribution of intimal thickness in 50 cardiac transplantation patients.




                                                      A0300
   Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 309 of 370 PageID #:
                                       5303




Figure 4. Ultrasound image of an eccentric, partially calcified atherosclerotic plaque in the left anterior descending
artery at the bifurcation site of the major diagonal branch. A small eccentric plaque is seen in the diagonal branch
opposite the flow-dividing wall.




                                                      A0301
   Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 310 of 370 PageID #:
                                       5304




Figure 5. Top, Angiogram of the left coronary artery in the right anterior oblique projection showing mild luminal
narrowing. Black arrow indicates the site of intravascular ultrasound imaging. Bottom, Two-dimensional
intravascular ultrasound image revealing a large eccentric plaque in the proximal circumflex artery (black arrow).




                                                    A0302
   Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 311 of 370 PageID #:
                                       5305
Figure 6. Scatterplot showing correlation between donor age and intimal thickness. ▵ indicates male donors; ▴,
female donors.




Figure 7. A, Arteriogram of the left coronary artery in the right anterior oblique projection. Black arrow indicates
imaging site shown in B; white arrow, imaging site shown in D. B, intravascular ultrasound image of the proximal
circumflex artery. Despite a large eccentric plaque, a large circular lumen similar to that in D is preserved because
of remodeling. C, Left coronary angiogram in the left anterior oblique projection. Black arrow indicates imaging site
shown in B; white arrow, imaging site of proximal circumflex artery shown in D. D, intravascular ultrasound image at
another site in the proximal circumflex artery showing normal arterial morphology.


Table 1. Demographic and Clinical Characteristics of the Donor and Recipient Populations (Table view)

                                          All Patients   Intimal Thickness           Univariate P    Multivariate P
                                                         <0.5 mm      ≥0.5 mm
 Donor
 Age, y (mean±SD)                         32±12          25±10        37±12          .0002           .0001
 Male sex, n (%)                          30 (60)        12 (55)      18 (64)        .49             .0006
 Smoking, n   (%)1                        24/42 (48)     10/18 (45)   13/24 (46)     .99
 Hypertension, n    (%)1                  4/42 (10)      1/20 (5)     3/22 (14)      .62
 Family history of CAD, n (%)1            3/24 (13)      1/10 (10)    2/14 (14)      .81
 CMV titers                               31 (63)        15 (68)      16 (59)        .52
 Recipient
 Age, y                                   52±10          49±10        55±8           .02             .03
 Male sex, n (%)                          40 (80)        16 (73)      24 (86)        .25
 CMV titers, n (%)                        40 (80)        17 (77)      23 (82)        .73
 Rejection, n (%)                         14 (28)        8 (36)       6 (21)         .24
 Ischemic time, minutes (mean±SD)         134±40         125.5±39     140.6±39.8     .18
 Imaging time, weeks (mean±SD)            4.6±2.5        4.4±1.8      4.7±3.0        .61
                                                       A0303
     Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 312 of 370 PageID #:
                                         5306
CAD indicates coronary artery disease; CMV, cytomegalovirus.
1 The values in the denominator indicate no. of patients for whom information was available.



Table 2. Number of Major Epicardial Vessels and Arterial Segments Imaged by Intravascular Ultrasound (Table
view)

                                                             All Patients         Intimal Thickness                  P
                                                                                 <0.5 mm              ≥0.5 mm
 No. of vessels imaged, no. of patients (%)
 1                                                           5 (10)               3 (14)              3 (11)
 2                                                           23 (46)              9 (41)              14 (50)
 3                                                           22 (44)              10 (45)             12 (43)        .38
 No. of segments imaged, n (%)1
 Proximal                                                    112/150 (75)         51/66 (77)          61/84 (73)
 Mid                                                         96/150 (64)          43/66 (65)          53/84 (63)
 Distal                                                      47/150 (31)          21/66 (32)          26/84 (31)     .49
 Total                                                       255/450 (57)         115/198 (58)        140/252 (56)
1 The values in the numerator are the number of segments that were imaged. The values in the denominator are the number of
  segments that were potential targets for imaging.


Table 3. Coronary Atherosclerosis in Various Donor Age Groups (Table view)

       Donor Age            No. of Patients With Atherosclerosis/Total Patients (%)
       <20                  2/6 (33)
       20-29                5/18 (28)
       30-39                10/13 (77)
       40-49                7/8 (88)
       ≥50                  4/5 (80)


ARTICLE INFORMATION
accepted 30 October 1994; Received 27 July 1994; revision received 17 October 1994.

Correspondence
Correspondence to E. Murat Tuzcu, MD, Department of Cardiology, The Cleveland Clinic Foundation, 9500
Euclid Ave, Desk F-25, Cleveland, OH 44195-5066.

Affiliations
From the Department of Cardiology, The Cleveland Clinic Foundation, Cleveland, Ohio.

Acknowledgments
We thank James Thomas, MD, for the review of the manuscript and Karen Howell for her valuable assistance
in the preparation of this article.


REFERENCES
 1. Kriett JM, Kaye MP. The registry of the International Society for Heart and Lung Transplantation: eighth
    official report: 1991. J Heart Lung Transplant. 1991;10:491-498. PubMed.
 2. Bourge RC, Naftel DC, Constanzo-Nordin MR, Kirklin JK, Young JB, Kubo SH, Olivari M-T, Kasper EK,
    The Transplant Cardiologists Research Database Group. Pretransplantation risk factors for death after
    heart transplantation: a multi-institutional study. J Heart Lung Transplant. 1993;12:549-562. PubMed.
 3. Olivari MT, Homans DC, Wilson RF, Kubo SH, Ring WS. Coronary artery disease in cardiac transplant
                                                          A0304
  Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 313 of 370 PageID #:
                                      5307
    patients receiving triple drug immunosuppressive therapy. Circulation. 1989;80(suppl III):III-111-III-115.
 4. Schroeder JS, Hunt SA. Chest pain in heart transplant patients. N Engl J Med. 1991;324:1805-1807.
    Crossref. PubMed.
 5. Johnson DE, Gao SZ, Schroeder J, DeCampli WM, Billingham M. The spectrum of coronary artery
    pathologic findings in human cardiac allografts. J Heart Transplant. 1989;8:349-359. PubMed.
 6. Billingham ME. Cardiac transplant atherosclerosis. Transplant Proc. 1987;4:19-25.
 7. Billingham ME. Graft coronary disease: the lesions and the patients. Transplant Proc. 1989;21:3665-
    3666. PubMed.
 8. Uretsky BF, Kormos RL, Zerbe TR, Lee A, Tokarcyzk TR, Murali S, Reddy S, Dennys BG, Griffith BP,
    Hardesty RL, Armitage JM, Arena VC. Cardiac events after heart transplantation: incidence and
    predictive value of coronary arteriography. J Heart Transplant. 1992;11:S45-S50.
 9. Gao SZ, Schroeder JS, Hunt SA, Billingham ME, Valantine HA, Stinson EB. Acute myocardial infarction
    in cardiac transplant recipients. Am J Cardiol. 1989;64:1093-1096. Crossref. PubMed.
10. O’Neill BJ, Pflugfelder PW, Single NR, Menkis AH, McKenzie FN, Kostuk WJ. Frequency of angiographic
    detection and quantitative assessment of coronary arterial disease one and three years after cardiac
    transplantation. Am J Cardiol. 1989;63:1221-1226. Crossref. PubMed.
11. Gao S, Hunt SA, Schroeder JS. Accelerated transplant coronary artery disease. Semin Thorac
    Cardiovasc Surg. 1990;2:241-249. PubMed.
12. Dressler FA, Miller LW. Necropsy versus angiography: how accurate is angiography? J Heart Lung
    Transplant. 1992;11(pt 2):S56-S59.
13. Pflugfelder PW, Boughner DR, Rudas L, Kostuk WJ. Enhanced detection of cardiac allograft arterial
    disease with intracoronary ultrasonographic imaging. Am Heart J. 1993;125:1583-1591. Crossref.
    PubMed.
14. Levin DC, Gardiner GA. Coronary angiography. In: Braunwald E, ed. Heart Disease: A Textbook of
    Cardiovascular Medicine. Philadelphia, Pa: WB Saunders Co; 1992:235-275.
15. Principle Investigators of CASS and Their Associates. National Heart, Lung, and Blood Institute
    Coronary Artery Surgery Study: a multicenter comparison of the effects of randomized medical and
    surgical treatment of mildly symptomatic patients with coronary artery disease, and a registry of
    consecutive patients undergoing coronary angiography. Circulation. 1981;63(suppl I):I-14-I-59.
16. Ip JH, Fuster V, Badimon L, Badimon J, Taubman M, Chesebro JH. Syndromes of accelerated
    atherosclerosis: role of vascular injury and smooth muscle cell proliferation. J Am Coll Cardiol.
    1990;15:1667-1687. Crossref. PubMed.
17. Hruban RH, Beschorner WE, Baumgartner WA, Augustine SM, Ren H, Reitz BA, Hutchins GM.
    Accelerated arteriosclerosis in heart transplant recipients is associated with T-lymphocyte-mediated
    endothelialitis. Am J Pathol. 1990;137:871-882. PubMed.
18. Velican D, Velican C. Comparative study on age-related changes and atherosclerotic involvement of the
    coronary arteries of male and female subjects up to 40 years of age. Atherosclerosis. 1981;38:39-50.
    Crossref. PubMed.
19. Fitzgerald PJ, St Goar FG, Connolly AJ, Pinto FJ, Billingham ME, Popp RL, Yock PG. Intravascular
    ultrasound imaging of coronary arteries: is three layers the norm? Circulation. 1992;86:154-158.
    Crossref. PubMed.
20. Nissen SE, Gurley JC, Grines CL, Booth DC, McClure R, Berk M, Fischer C, DeMaria AN. Intravascular
    ultrasound assessment of lumen size and wall morphology in normal subjects and patients with coronary
    artery disease. Circulation. 1991;84:1087-1099. Crossref. PubMed.
21. Ku DN, Zairns CK, Glagov S. Pulsatile flow and atherosclerosis in the human carotid bifurcation: positive
    correlation between plaque location and low and oscillating shear stress. Arteriosclerosis. 1985;5:293-
    302. Crossref. PubMed.
                                                   A0305
   Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 314 of 370 PageID #:
                                       5308




22. Schwartz CJ, Mitchell JR. Observations on localization of arterial plaques. Circ Res. 1962;11:63-73.
    PubMed.
23. Glagov S, Weisenberg E, Zarins CK, Stankunavicius R, Kolettis GJ. Compensatory enlargement of
    human coronary arteries. N Engl J Med. 1987;316:1371-1375. Crossref. PubMed.
24. Narrod J, Kormos R, Armitage J, Hardesty R, Ladowski J, Griffith B. Acute rejection and coronary artery
    disease in long-term survivors of heart transplantation. J Heart Transplant. 1989;8:418-421. PubMed.
25. Schutz A, Kemkes BM, Kugler C, Angerman C, Schad N, Rienmuller R, Frisch S, Anthuber M, Neumaier
    P, Gokel JM. The influence of rejection episodes on the development of coronary artery disease after
    heart transplantation. Eur J Cardiothorac Surg. 1990;4:300-307. Crossref. PubMed.
26. Grattan MT, Moreno-Cabral CE, Starnes VA, Oyer PE, Stinson EB, Shumway NE. Cytomegalovirus
    infection is associated with cardiac allograft rejection and atherosclerosis. JAMA. 1989; 261:3561-3566.
27. McDonald K, Rector TS, Braunlin EA, Kubo SH, Olivari M. Association of coronary artery disease in
    cardiac transplant recipients with cytomegalovirus infection. Am J Cardiol. 1989;64:359-362. Crossref.
    PubMed.
28. St Goar FG, Pinto FJ, Alderman EL, Fitzgerald PJ, Stinson EB, Billingham ME, Popp RL. Detection of
    coronary atherosclerosis in young adult hearts with intravascular ultrasound. Circulation. 1992;86:756-
    763. Crossref. PubMed.
29. Enos WF, Holmes RH, Beyer J. Coronary disease among United States soldiers killed in action in Korea.
    JAMA. 1953;152:1090-1093. Crossref. PubMed.
30. McNamara JJ, Molot MA, Stremple JF, Cutting RT. Coronary artery disease in combat casualties in
    Vietnam. JAMA. 1971;216:1185-1187. Crossref. PubMed.
31. Schuler S, Matschke K, Loebe M, Hummel M, Fleck E, Hetzer R. Coronary artery disease in patients
    with hearts from old donors: morphologic features and therapeutic implications. J Heart Lung Transplant.
    1993;12:100-109. PubMed.




                                                 A0306
 Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 315 of 370 PageID #:
                                     5309

ISPUB.COM                                                                             The Internet Journal of Laboratory Medicine
                                                                                                              Volume 2 Number 1



Determination of Cutoff Score for a Diagnostic Test
G Singh

Citation
G Singh. Determination of Cutoff Score for a Diagnostic Test. The Internet Journal of Laboratory Medicine. 2006 Volume 2
Number 1.

Abstract
The cutoff value for a new diagnostic test for classifying cases as positive or negative may be determined utilizing some
statistical techniques also in addition to clinical and other criteria. Mean ± 2SD, ROC curve, discriminant score methods may
prove to be useful statistical tools for such situation.


When a new diagnostic test is developed or when a                   95%CI (i.e. mean + 2SD) may be taken as cutoff value. If a
diagnostic test is to be used in a clinical condition different     subject's test value comes greater than this cutoff value then
from the one for which the test was developed, test's cutoff        may be considered positive (diseased). This approach may
score may require re-determination. This determination or           carry a chance of declaring some false positive cases that can
re-determination may usually be based on biological, clinical       lower its specificity. Depending upon the seriousness of the
or demographic situations. Some statistical methods may             loss that may incur on lower sensitivity or specificity, a
also be used or may be used in addition to the clinical             suitable approach may be chosen.
experiences, analytical and empirical evidences for finding
                                                                    For illustration, take an example of CA-125 a glycoprotein,
more reliable and valid cutoff point for classifying cases as
                                                                    which is commonly used tumor marker in ovarian
positive or negative. 95% confidence interval (CI) of mean
                                                                    carcinoma. In a small study[1] mean ± sd of CA-125 for
i.e. Mean ± 2SD method, ROC curve, discriminant function
analysis may prove to be helpful statistical tools for such         healthy volunteers was reported 8.08 ± 3.26 U/ml. Assuming
situation.                                                          if it is a large sample and drawn randomly from a specific
                                                                    population then, 95%CI comes 1.56 to 14.60 (i.e. 8.08 –
MEAN ± 2SD                                                          2x3.26 to 8.08 + 2x3.26). This shows that the chance of the
An easy, crude and commonly used method is the                      value of CA-125 in such situation coming outside the
application of 95%CI of mean for choosing a cutoff. A               interval 1.56 to 14.60 is less than 5%. In simple words, there
sample of adequate size of diagnosed cases (known positive          is a high chance that test value for such healthy subjects may
cases) suffering from particular disease may be chosen. Then        come in between 1.56 to 14.60. Now the upper limit of this
the diagnostic test is administered and values observed for         interval i.e. 14.60 may be taken as a cutoff score. To
cases are recorded. Mean and standard deviation (SD) of test        determine cutoff score of this marker for specific diseased
values are calculated. Now an interval obtained by                  group, mean and sd of randomly drawn large sample from
subtracting 2 x SD from mean and by adding 2 x SD to mean           such diseased population can be used to obtain 95%
(that is, µ ± 2σ) shows that the chance of a test value coming      confidence interval whose lower limit may be chosen as
outside this interval will be less than 5%. The lower limit of      cutoff value. A subject having higher value than this cutoff
this interval (i.e. mean - 2SD) may be considered as cutoff         may be considered as positive (diseased).
point. If a subject's test value comes less than this cutoff then
                                                                    This method may work as a preliminary exercise in
may be considered negative (normal) and if value comes
                                                                    determining cutoff score of a test under varying conditions.
greater than or equal to cutoff value then considered positive
                                                                    The drawback here is that upper limit found for negative
(diseased). This method may carry a chance of declaring
                                                                    (healthy) subjects may not coincide with the lower limit
some false negative cases, which can lower its sensitivity.
                                                                    found for positive (diseased) cases. Sometimes there may be
Alternatively, this method may be carried out on a sample of
                                                                    a gap between the two and sometimes they overlap.
known negative cases. In this case the upper limit of its




                                                                                                                           1 of 4
                                                             A0307
 Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 316 of 370 PageID #:
                                     5310
Determination of Cutoff Score for a Diagnostic Test


ROC CURVE                                                        A high sensitivity results in low number of false negative
Receiver operating characteristics (ROC) curve between           cases while high specificity leads to low number of false
sensitivity and 1-specificity is a useful method to evaluate     positive cases. Therefore, depending on the situation,
the performance of a diagnostic test in classification of        requirement and seriousness of loss due to misclassification
subjects into two categories (say) positive and negative.[2]     optimal value of sensitivity and specificity is decided and the
ROC curve may be used to judge how well the test performs.       test value corresponding to this may be taken as cutoff score
If area under the curve is near 1 it has higher chance of        for classification.
correct classification and when it is near 0, higher chance of
                                                                 DISCRIMINANT SCORE
incorrectly classifying in opposite group. The value 0.5
                                                                 Discriminant function analysis is a popular tool in solving
shows the test is no better than just tossing a coin for
                                                                 classification problem. A function is generated from a
classification into positive or negative.[3] Some statistical
                                                                 sample of known positive and negative cases then, the
software (like SPSS ver.10 or onwards) may be used for
                                                                 function is used for new cases with observed diagnostic test
ROC curve. For determination of cutoff value this method
                                                                 values to classify them as positive or negative. This method
may also be used. A sample of adequate size may be taken
                                                                 gives for each case discriminant score and predicted group
with known positive and negative cases. Then administer the
                                                                 membership corresponding to the observed test value. More
diagnostic test and note the values observed. For every
                                                                 elaborately, let a sample of known negative (normal) and
observed value this method displays sensitivity and 1-
                                                                 positive (suffering with the particular disease) cases be
specificity of the test. Now one may choose a particular
                                                                 chosen. The diagnostic test (for which cutoff is to be
observed value of the test as cutoff value, which corresponds
                                                                 determined) may now be administered and the test value
to the desired sensitivity and specificity (or 1-specificity).
                                                                 observed may be recorded. Perform discriminant function
In a study[4] to determine the cutoff value of serum I-CaD       analysis using some statistical software. Observed test values
determined by ELISA for differentiating between patients         will be entered in one column and known group membership
with or without a glioma, a receiver-operating characteristics   (positive or negative) in another column. Result of the
analysis was done. Taking each observed value as cutoff,         analysis will display discriminant score and predicted group
ROC gives sensitivity and specificity of the test. This study    membership for each case. If the test is such that low value
reported the following result;                                   indicates normal (negative) and high value as disease
                                                                 (positive) then, sort the cases according to discriminant score
Figure 1
                                                                 in ascending order. When it is arranged in increasing order
                                                                 of discriminant score, locate the case (row) from where the
                                                                 predicted group membership changes. The test value
                                                                 corresponding to this discriminant score from where
                                                                 predicted group membership changes (from normal to
                                                                 disease) might be taken as cutoff score. A value coming
                                                                 greater than or equal to this cutoff will be treated as positive
                                                                 while less than cutoff value as negative. If a test is such that
                                                                 low value indicates disease (positive) and high value as
                                                                 normal (negative) then also this method can be used to find a
                                                                 cutoff. Discriminant score may prove to be a suitable method
                                                                 in such type of situation requiring determination of cutoff
                                                                 value of a diagnostic test. It is also to be mentioned here that
It is to be seen here that when 50 is taken as cutoff            this method may be used for determining cutoff scores of
sensitivity decreased though specificity increased slightly.     more than one diagnostic test administered at a time. That is,
So a serum I-CaD value 45 may be thought of optimally            when classification is to be made based on scores of more
better cutoff for differentiating patients. However, in a        than one diagnostic tests together.
situation where high sensitivity is more desirable than high
                                                                 Lastly, it is worth mentioning here that determination of
specificity, one may look for cutoff value even smaller than
                                                                 cutoff value may not be considered as prerogative of a
40 similarly, when high specificity is more important, cutoff
                                                                 statistician. A value derived by analyzing data may
value greater than 50 may be chosen for classification.



2 of 4
                                                           A0308
  Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 317 of 370 PageID #:
                                      5311
Determination of Cutoff Score for a Diagnostic Test


sometime be clinically unacceptable on certain grounds.       Surgical Oncology 2006; 93(8): 665-669.
                                                              2. Biao Z A semiparametric hypothesis testing procedure for
CORRESPONDENCE TO                                             the ROC curve area under a density ratio model.
                                                              Computational statistics and data analysis 2006; 50 (7)
Dr.Girish Singh 6, Ganga Bagh Colony, Lanka Varanasi –        1855-1876.
                                                              3. Altman DG and Bland JM. Statistics Notes: Diagnostic
221005 India Phone : 91-542-2367304 e-mail :                  tests 3: receiver operating characteristic plots BMJ 1994;
drgirishsingh@yahoo.com                                       309: 188.
                                                              4. Ping-Pin Zheng, Wim C. Hop, Peter A.E. Sillevis Smitt,
References                                                    Martin J. van den Bent, Cees J.J. Avezaat, Theodorus M.
                                                              Luider and Johan M. Kros. Low-Molecular Weight
1. Chaube A., Tewari M., Singh U. and Shukla HS.CA 125:       Caldesmon as a Potential Serum Marker for Glioma. Clinical
A potential tumor marker for gallbladder cancer. Journal of   Cancer Research 2005; Vol.11(June 15): 4388-4392.




3 of 4
                                                          A0309
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 318 of 370 PageID #:
                                    5312
Determination of Cutoff Score for a Diagnostic Test


Author Information
Girish Singh, Ph.D.
Biostatistics Unit, Department of Basic Principles, Institute of Medical Sciences, Banaras Hindu University




4 of 4
                                                         A0310
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 319 of 370 PageID #:
                                    5313



                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE

  CAREDX, INC.,                         )
                   Plaintiff,           )
                                        )
                   v.                   )
                                        )    C.A. No. 1:19-662 (CFC) (CJB)
  NATERA, INC.,                         )
                   Defendant.           )
                                        )
                                        )
                                        )




          REBUTTAL EXPERT REPORT OF UWE CHRISTIANS, M.D, Ph.D.

                                 October 16, 2020




     CONTAINS INFORMATION MARKED OUTSIDE ATTORNEYS’ EYES ONLY




 __________________________________________________              October 16, 2020
                                                                ________________
 Uwe Christians, M.D., Ph.D.                                    Date
 Department of Anesthesiology
 University of Colorado




                                     A0311
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 320 of 370 PageID #:
                                    5314
             CONTAINS INFORMATION MARKED OUTSIDE ATTORNEYS’ EYES ONLY

for this statement. Id. at 4. In fact, the data at the 1.0% cut-off used by both CareDx and Natera

suggests otherwise as Prospera correctly identified 6 of 11 cases of rejection compared to only 5

of 11 by AlloSure. Id. at 8, Table 2 (using sensitivity and 11 samples to calculate results).

VI.    Opinions

       89.     For the reasons set forth below, it is my opinion that Natera’s Sigdel study was

conducted in a reasonably reliable manner and provides a scientifically sound basis for the clinical

performance metrics reported in the Sigdel Paper. Further, it is my opinion that, while not

identical, the study designs, protocols, and demographics for the studies reported in Sigdel and

Bloom is sufficiently similar to allow for a reasonable and scientifically sound comparison

between the clinical performance characteristics (e.g., sensitivity, AUC, and NPV) of Prospera in

Sigdel with that of AlloSure in Bloom. My opinions are further bolstered by Sigdel and Bloom

being cited and compared by other scientists in the field as well as MolDx’s approval for Medicare

reimbursement of Prospera, despite CareDx’s multiple presentations (directly and indirectly) of

variations of the arguments and opinions that appear in Dr. Weisbord’s Opening Report, as well

as Dr. Weisbord’s failure to cite to any criticisms of the Sigdel paper from independent members

in the transplantation and nephrology fields. Also, I opine that the Natera advertising claims that

Dr. Weisbord explicitly identifies in his Opening Report are not false or misleading for a variety

of reasons. Finally, I comment on Dr. Weisbord’s propensity for misinterpretation and selective

editing of Natera documents and witness testimony that form the main, if not sole, bases for his

opinions.

       A.      The Sigdel Study was Reliably Conducted and Provides a Reasonable Basis
       for the Clinical Validation of Prospera®.

       90.     Dr. Weisbord levies a number of alleged criticisms of the study in the Sigdel Paper.

See, e.g., Weisbord Op. Rep. at ¶¶ 51-76. However, I disagree with Dr. Weisbord’s opinions and


                                                39
                                                A0312
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 321 of 370 PageID #:
                                    5315
              CONTAINS INFORMATION MARKED OUTSIDE ATTORNEYS’ EYES ONLY

(c) allow for a reasonable comparison of the performance parameters reported in Sigdel for

Prospera to those reported in Bloom for AlloSure, as discussed more fully in the next section.

       B.    Natera’s Comparisons of Prospera and AlloSure Based on the Sigdel and
       Bloom Studies are Neither False, Nor Misrepresentations of the Published Data

       133.    Dr. Weisbord also opines that the Bloom and Sigdel Papers cannot be directly

compared. See Weisbord Op. Rept. at ¶¶ 77-89. As discussed below, I disagree with Dr. Weisbord

for a number of reasons.

                  i.     The Differences in Study Design between Sigdel and Bloom Do Not
                         Preclude Comparison of the Performance Metrics in Those Papers

       134.    Dr. Weisbord claims that there are “substantial” or “fundamental differences in

study design between Sigdel and Bloom that precludes an “apples-to-apples” or “any direct”

comparison of the results from these two studies. See Op. Rept. at ¶¶ 78-79. I disagree for at least

the following reasons.

       135.    First, study methodologies and designs do not have to be exactly identical, or as Dr.

Weisbord colloquially refers to as “apples-to-apples”31 (see Op. Rept. ¶ 78-79), to be scientifically

valid. While a parallel comparison of competing assays measuring all of the samples in the same

study is generally considered ideal, comparison of the diagnostic performance (e.g., sensitivity,

specificity, PPV, NPV, AUC) of two tests assessed in different studies is informative, scientifically

valid, and commonly done. See, e.g., Clark, et al., “User Protocol for Evaluation of Qualitative

Test Performance: Proposed Guideline,” Nat’l Comm. Clinical Lab. Standards, Vol. 20 (2000)

(“Clark”). The Sigdel and Bloom studies have several key characteristics in common that make a

comparison possible - both studies compare to the same gold standard (Banff classification of


31
   This term is subjective and vague and not commonly used by clinicians. It is unclear exactly
what Dr. Weisbord considers to be an “apples-to-apples” comparison based on his report. Thus, I
reserve the right to amend my opinions if he clarifies what he means by this term.

                                                 65
                                               A0313
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 322 of 370 PageID #:
                                    5316
              CONTAINS INFORMATION MARKED OUTSIDE ATTORNEYS’ EYES ONLY

biopsy histology), use the same matrix (plasma), use the same result parameter (% dd-cfDNA),

use the same cut-off (1%) and both studies are based on the target population, kidney transplant

patients

       136.    Second, simply put, I do not agree with Dr. Weisbord’s opinion that there are

“substantial differences in study design.” Weisbord Op. Rept. at ¶ 78. The differences that do

exist between the study designs reported in Sigdel and Bloom do not make it improper to compare

performance parameters of different assays in different studies.32 For example, it does not matter

that Sigdel was retrospective and Bloom was prospective as Dr. Weisbord opines. See Weisbord

Op. Rept. at ¶ 77-79. As described above, such labels are confusing and misused in the literature,

as even Dr. Weisbord’s own reference (Euser) admits. Also, Dr. Weisbord is incorrect that Bloom

was fully prospective and that Sigdel was fully retrospective for the reasons previously stated in

Paragraphs 99 above. Further, different study designs are compared often and numerous third-

parties have compared the data in Bloom and Sigdel. See, e.g., Zhang at 6; Andrikovics at 8;

Viklicky at 29; Salez at 256-58; Del Giorno at 169-78. In addition, Sigdel compared their results

to Bloom in their manuscript: “In a recent study that amplified hundreds of target SNPs in dd-

cfDNA to detect active rejection in kidney allografts, that method was able to discriminate AR

from non-rejection with an AUC of 0.74, 59% sensitivity, and 85% specificity [14]….” Sigdel at




32
   In Paragraph 79, Dr. Weisbord once again misinterprets selected testimony from Dr. Billings.
To the extent that we experts are allowed to opine on interpretations of Dr. Billings’ testimony, I
do not believe he was saying that comparing Bloom and Sigdel was a difficult thing to do. Rather,
I believe he was stating that doing an exact comparison with different assays is difficult to do. See
Billing Dep. Tr. at 216:6-22; see also id. at 276:8-277:7; NTRA000000025582. Dr. Billings also
never testified that Bloom is the superior study design type because he only says that randomized
clinical trials of all comers are the gold standard, but Bloom is not randomized and did not take all
comers.

                                                 66
                                                A0314
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 323 of 370 PageID #:
                                    5317
              CONTAINS INFORMATION MARKED OUTSIDE ATTORNEYS’ EYES ONLY

potential sources of bias, Dr. Weisbord has not proven that any such biases actually occurred in

Sigdel. I do not believe any significant biases exist in Sigdel for at least the reasons in Section

VI.A above.

       143.    As he failed to do with racial/ethnic diversity demographic differences between

Sigdel and Bloom (see Paragraphs 95, 137 above), Dr. Weisbord also does not explain how or

provide evidence that differences in living vs. deceased donors or average age or average weight

in Bloom and Sigdel preclude a reasonable comparison between the performance metrics of the

two studies. I disagree with Dr. Weisbord’s unsupported opinions that sensitivity, specificity, and

AUC are dependent on the physical characteristics of the population in evaluating and comparing

laboratory diagnostic tests. For instance, a literature search revealed that the relationship between

demographics, concomitant diseases, and drug treatment and the results of dd-cfDNA tests in

kidney transplant patients has not yet been systematically studied. Dr. Weisbord argues that there

were “meaningful differences”. However, meaningful is an ambiguous term without further

explanation, which Dr. Weisbord fails to provide. For example, Dr. Weisbord mentions the

difference in weight. The mean weight in the Sigdel study was approximately 76 kg that of the

Bloom study 85 kg, both with a standard deviation of around 17-21 kg, which indicates that there

was a substantial overlap between the two study populations.

       144.    Further, Dr. Weisbord claims that potential variations in timing between the

transplant and the biopsy being analyzed and circumstances (e.g., levels of immunosuppresants

and different levels of kidney function). See Op. Rept. at ¶ 85. I disagree. Dr. Weisbord fails to

consider that both AlloSure and Prospera depend on the donor and recipient cfDNA ratios and the

assay results represent a snapshot of the transplant kidney’s cell integrity, or the lack thereof in

case of injury at the time of blood draw. Both assays assume that the recipient background cfDNA



                                                 70
                                               A0315
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 324 of 370 PageID #:
                                    5318
              CONTAINS INFORMATION MARKED OUTSIDE ATTORNEYS’ EYES ONLY

levels stay rather stable and that the variable that changes and, thus, is an indicator of kidney

transplant health is the dd-cfDNA. The level of recipient cfDNA is unlikely to be tightly correlated

with time after transplantation but is rather influenced by temporary fluctuations that are

independent of the time of transplantation such as disease, medications, lifestyle events, and

environmental exposures. Dr. Weisbord speculates that levels of immunosuppressants are a

potential reason for differences between the Boom and Sigdel study groups, again without

providing evidence as neither manuscript reports immunosuppressant blood concentrations.

Immunosuppressant exposure is tightly controlled in transplant patients. Most immunosuppressive

protocols after kidney transplant patients are based on tacrolimus. Tacrolimus is dosed guided by

regular therapeutic drug monitoring to result in blood concentrations in a narrow therapeutic target

window, which is the same for most kidney transplant patients, and makes it highly unlikely that

there were substantial differences in tacrolimus exposure in the Sigdel and Bloom study cohorts.

See, e.g., Brunet, et al., “Therapeutic Drug Monitoring of Tacrolimus-Personalized Therapy:

Second Consensus Report,” Ther. Drug Monit., Vol. 41, 261-307 (2019). Further, Oellerich

reported “[i]n a patient subset (N = 24) there was a significantly higher rate of patients with

elevated dd-cfDNA (cp/mL) with lower tacrolimus levels (<8 μg/L) compared to the group with

higher tacrolimus concentrations (P = .0036) suggesting that dd-cfDNA may detect inadequate

immunosuppression resulting in subclinical graft damage.” Oellerich 2019 at 3093. Under-

immunosuppression and the resulting active rejection is exactly what dd-cfDNA assays are

supposed to detect so that Dr. Weisbord’s speculation that potential differences in

immunosuppressant levels in both studies are problematic are without scientific merit.

       145.    Dr. Weisbord also points to differences in the eGFR between the AR and no

rejection biopsies in Sigdel and Bloom and claims this “underscores the problems comparing



                                                71
                                               A0316
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 325 of 370 PageID #:
                                    5319
              CONTAINS INFORMATION MARKED OUTSIDE ATTORNEYS’ EYES ONLY

at ¶¶ 98, 99, 124-128;43 130-135; 137-139, 142, 144, 145, 147, 149, 151, 153, 155-157, 160-162,

165-167, 169-171, 175-177, 180-182, 185-186, 192-194, 197-199, 204-206, 210-212, 216-218,

221-224.

       174.    Dr. Weisbord often characterizes Natera’s statements of this nature as containing

“head-to-head comparisons” of Sigdel and Bloom. See, e.g., Op. Rept. at ¶¶ 98, 99, 125, 132, 137,

142, 147, 165, 169, 175, 180, 185, 192, 197, 204, 210, 216. This is not how clinicians typically

use this term. Rather, any reasonable clinician reading the Natera claims would understand that

Sigdel and Bloom were separate studies and did not involve head-to-head comparisons of Prospera

and AlloSure. A reasonable clinician would also understand that comparing any two studies done

on different cohorts, from different locations, with different assays, and other differences in

methodology or protocols are not properly characterized as “head-to-head”, but are still a

reasonable way to compare to assays. Any reasonable physician would also understand that

Natera’s comparison of the performance parameters in Sigdel and Bloom is different from a “head-

to-head” study design, as even Dr. Weisbord seems to recognize by describing Melancon as

providing the “only head-to-head study.” See, e.g., Id. at 198.44

       175.    Regardless of his nomenclature, I disagree with Dr. Weisbord’s opinions that

claims accurately reflecting—explicitly or implicitly—the performance metrics (such as



43
   Dr. Weisbord appears to include claims to “unparalleled precision” (¶ 125) and “most precise”
(¶¶ 131-132) in this category. But, as detailed in Section VI.D.vii below, these claims are actually
referring to the analytical validity studies by Altug on Prospera and Grskovic on AlloSure, not
Sigdel and Bloom. Based on the lack of citation to them in his report or materials considered list,
Dr. Weisbord apparently did not review or consider the Altug and Grskovic papers, which could
explain his misinterpretation of Natera’s “precision” claims.
44
   As discussed in Section VI.D.i.a, Dr. Weisbord’s reliance on Melancon is misplaced because it
is a very weak study. Further, as noted in Paragraph 164, there is other head-to-head data from
UCLA that Dr. Weisbord did not consider in his opening report, which shows that Prospera
performed better than AlloSure in another small study.

                                                88
                                               A0317
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 326 of 370 PageID #:
                                    5320




          A0318-A0999
      Intentionally Omitted
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 327 of 370 PageID #:
                                    5321




                                              Electronically Filed
                                               Attorney Docket No.       STAN-706
               AMENDMENT UNDER
                 37 C.F.R. §1.116              Confirmation No.          6003
                                               First Named Inventor      Quake, Stephen R.
                                               Application Number        13/508,318
       Address to:                             Filing Date               July 19, 2012
       Mail Stop AF
       Commissioner for Patents                Group Art Unit            1639
       P.O. Box 1450
                                               Examiner Name             Bunker, Amy M.
       Alexandria, VA 22313-1450
                                               Title:   "Non-Invasive Diagnosis of Graft Rejection in
                                                        Organ Transplant Patients"


              Sir:
      This amendment is responsive to the Final Office Action dated November 14, 2013 for which a
      three-month period for response was given making this response due on or before February 14,
      2014.    In view of the amendments to the claims and the remarks put forth below,
      reconsideration and allowance are respectfully requested.




                                                                                          CARED XVI 00001853
                                               A1000
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 328 of 370 PageID #:
                                    5322



                                                                                   Atty 0kt. No.: STAN-706
                                                                                        USSN: 13/508,318

                                        AMENDMENTS TO THE CLAIMS :
              1-35. (Cancelled)


              36. (Currently Amended) A method comprising:
              (a) providing a sample from a subject who has received a transplant from a donor;
              (b) conducting a multiplexed reaction on the sample to detect one or more circulating,
      cell-free nucleic acids, wherein (i) the one or more circulating, cell-free nucleic acids originated
      from the transplant from the donor and (ii) detecting the one or more circulating, cell-free nucleic
      acids comprises sequencing the one or more circulating, cell-free nucleic acids; and
              (c) diagnosing, predicting, or monitoring a transplant status or outcome of the subject
      who has received the transplant by determining a quantity of the one or more nucleic acids
      based on the detection of the one or more nucleic acids by the sequencing reaction,
              wherein the sensitivity of the method is greater than 56%.


              37-38. (Cancelled)


             39. (Previously Presented) The method of claim 36, wherein the one or more nucleic
      acids derived from the donor are detected based on a marker profile comprising one or more
      genetic variations selected from single nucleotide polymorphisms (SNPs), one or more variable
      number of tandem repeats (VNTRs ), one or more hypervariable regions, one or more
      minisatellites, one or more dinucleotide repeats , one or more trinucleotide repeats, one or more
      tetranucleotide repeats, one or more simple sequence repeats, or one or more insertion
      elements.


             40. (Cancelled)


             41. (Previously Presented) The method of claim 36, wherein the one or more nucleic
      acids is DNA.


             42-43. (Cancelled)


             44. (Previously Presented) The method of claim 36, wherein sequencing the one or
      more circulating, cell-free nucleic acids comprises shotgun sequencing .


                                                          2




                                                                                               CAREDXVI00001854
                                                  A1001
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 329 of 370 PageID #:
                                    5323



                                                                                     Atty 0kt. No. : STAN-706
                                                                                          USSN: 13/508,318



                 45. (Previously Presented) The method of claim 36, wherein the multiplexed reaction
      occurs in a single container.


                 46. (Previously Presented) The method of claim 36, wherein the reaction to detect one
      or more nucleic acids comprises detecting at least ten different nucleic acids.


                 47. (Previously Presented) The method of claim 36 further comprising administering an
      immunosuppressive drug.


                 48. (Previously Presented) The method of claim 36, wherein diagnosing, predicting, or
      monitoring transplant status or outcome comprises treating a transplant rejection in a subject in
      need thereof.


                 49. (Previously Presented) The method of claim 36, wherein diagnosing, predicting, or
      monitoring transplant status or outcome comprises determining, modifying, or maintaining an
      immunosuppressive regimen.


                 50. (Previously Presented) The method of claim 36, wherein detecting the one or more
      circulating, cell-free nucleic acids comprises detecting genetic variations.


                 51. (Previously Presented) The method of claim 36, wherein detecting the one or more
      circulating, cell-free nucleic acids further comprises conducting an assay selected from: digital
      PCR, real-time PCR, array, or any combination thereof.


                 52. (Cancelled)


                 53. (Previously Presented) The method of claim 50, wherein the genetic variations are
      selected from single nucleotide polymorphisms (SNPs), one or more variable number of tandem
      repeats (VNTRs), one or more hypervariable regions, one or more minisatellites, one or more
      dinucleotide repeats, one or more trinucleotide repeats, one or more tetranucleotide repeats,
      one or more simple sequence repeats, one or more insertion elements, or any combination
      thereof.


                                                           3




                                                                                                  CAREDXVI00001855
                                                   A1002
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 330 of 370 PageID #:
                                    5324



                                                                                 Atty Dkt. No.: STAN-706
                                                                                      USSN: 13/508,318



               54. (Previously Presented) The method of claim 36, wherein the one or more nucleic
      acids comprise at least one single nucleotide polymorphism.


               55. (Cancelled)


               56. (Previously Presented) The method of claim 36, wherein the sample is blood or
      serum.


               57. (Previously Presented) The method of claim 36, wherein the sample is urine or stool.


               58-65. (Cancelled)


               66. (Previously Presented) The method of 36, wherein the transplant is selected from the
      group consisting of: kidney transplant, pancreas transplant, liver transplant, heart transplant,
      lung transplant, intestine transplant, pancreas after kidney transplant, and simultaneous
      pancreas-kidney transplant.


               67. (Previously Presented) The method of claim 36, wherein the transplant is a heart
      transplant or kidney transplant.


               68-69. (Cancelled)




                                                          4




                                                                                             CAREDXVI00001856
                                                  A1003
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 331 of 370 PageID #:
                                    5325



                                                                                  Atty Dkt. No .: STAN-706
                                                                                       USSN : 13/508,318

                                                  REMARKS
               Claims 36, 39, 41, 44-51, 53, 54, 56, 57, 66 and 67 are currently pending. Claims 1-35,
     37, 38, 40, 42, 43, 52, 55, 58-65, 68 and 69 are cancelled. Claim 36 is currently amended.
     Support for the amended claim can be found in claim 42 (cancelled). No new matter has been
     added .


                                              Interview Summary
               Applicants greatly appreciate the courtesy that was extended by Examiner Bunker and
     Supervisory Patent Examiner Leavitt during the telephonic interview conducted on January 13,
     2014 with Pamela Sherwood, Vern Norviel , Lucia Muntean and Stephen Quake. During the
     interview, differences between certain references (Moreira et al., Lo Yuk-Ming et al., and Baxter-
     Lowe et al.) and the claimed invention were discussed. The Office and Applicants discussed
     proposed amendments to clarify how the sequencing reaction is used in diagnosing, predicting,
     or monitoring a transplant status or outcome of the subject who has received the transplant.


                                                35 U.S.C. § 103
               Claims 36, 39, 41 , 42, 44-51 , 53, 54, 56, 57, 66, and 67 were rejected under 35 U.S.C. §
     103(a) as being obvious over Moreira et al. in view of Lo Yuk-Ming et al. and further in view of
     Baxter-Lowe et al.
               The pending claims recite using a sequencing reaction to detect one or more nucleic
     acids originating from a transplant from a donor. (See Claim 36 (b)). "The key to supporting
     any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed
     invention would have been obvious" (see MPEP 2142). As the Office has not articulated why it
     would be obvious to one skilled in the art to use a sequencing reaction to detect donor-derived
     nucleic acids based on the disclosures of Moreira et al., Lo-Yuk-Ming et al. , and Baxter-Lowe et
     al. , the Office has not made a prima facie case for obviousness for claim 36. In particular, the
     Office relies on Moreira et al. for allegedly disclosing a shotgun sequencing instrument.
     However, Applicants submit that the Prism® 7000 Sequence Detection System is not a shotgun
     sequencer, but rather a real-time PCR instrument according to the manufacturer's web-site. In
     addition, Moreira et al., Lo Yuk-Ming et al., and Baxter-Lowe et al., alone or in combination, do
     not teach, suggest or motivate one of skill in the art to use a sequencing reaction to detect
     donor-derived nucleic acids.




                                                           5



                                                                                                 CARED XVI 00001857
                                                    A1004
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 332 of 370 PageID #:
                                    5326



                                                                                   Atty Dkt. No .: STAN-706
                                                                                        USSN: 13/508,318

              As discussed during the interview, claim 36(c) has been further amended to recite
      "diagnosing, predicting, or monitoring a transplant status or outcome of the subject who has
      received the transplant by determining a quantity of the one or more nucleic acids based on the
      detection of the one or more nucleic acids by the sequencing reaction ." This amendment
      incorporates the limitation of claim 42 into claim 36(c) and is made without conceding the
      validity of the rejection and solely to expedite prosecution. Moreira et al., Lo Yuk-Ming et al., and
      Baxter-Lowe et al., alone or in combination, do not teach, suggest or motivate one of skill in the
      art to use a sequencing reaction to quantify donor-derived nucleic acids, much less diagnosing,
      predicting or monitoring a status or outcome of a transplant recipient based on the quantity of
      the sequenced donor-derived nucleic acids.
              Accordingly, Applicant respectfully requests that this rejection of Claim 36 and
      dependent claims therefrom be withdrawn.


              Applicant submits that all of the claims are in condition for allowance, which action is
      requested. If the Examiner finds that a telephone conference would expedite the prosecution of
      this application, please telephone the undersigned at the number provided.
              The Commissioner is hereby authorized to charge any underpayment of fees up to a
      strict limit of $3,000.00 beyond that authorized on the credit card , but not more than $3,000.00
      in additional fees due with any communication for the above referenced patent application,
      including but not limited to any necessary fees for extensions of time, or credit any overpayment
      of any amount to Deposit Account No. 50-0815, order number STAN-706


                                                                   Respectfully submitted,
                                                                   BOZICEVIC, FIELD & FRANCIS
                                                                   LLP



      Date:
                                                                   Pam,ela J. Sherwood
                                                                   Registration No. 36,677

      BOZICEVIC, FIELD & FRANCIS, LLP
      1900 University Avenue , Suite 200
      East Palo Alto, California 94303
      Telephone: (650) 327-3400
      Facsimile: (650) 327-3231



                                                           6




                                                                                                CAREDXVI00001858
                                                   A1005
  Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 333 of 370 PageID #:
                                      5327



                                                                             Application No.                     Applicant(s)
                                                                             13/508,318                          QUAKE ET AL.
                                                                             Examiner                            Art Unit     AIA (First Inventor to
                          Notice of Allowability                                                                              File) Status
                                                                             AMY M. BUNKER                       1639
                                                                                                                              No

             -- The MAILING DA TE of this communication appears on the cover sheet with the correspondence address--
All claims being allowable, PROSECUTION ON THE MERITS IS (OR REMAINS) CLOSED in this application. If not included
herewith (or previously mailed), a Notice of Allowance (PTOL-85) or other appropriate communication will be mailed in due course. THIS
NOTICE OF ALLOWABILITY IS NOT A GRANT OF PATENT RIGHTS. This application is subject to withdrawal from issue at the initiative
of the Office or upon petition by the applicant. See 37 CFR 1.313 and MPEP 1308.
1. [8J This communication is responsive to the communication filed on 14 January 2014.
         DA declaration(s)/affidavit(s) under 37 CFR 1.130(b) was/were filed on ___.

2.   D An election was made by the applicant in response to a restriction requirement set forth during the interview on _ _ ; the restriction
         requirement and election have been incorporated into this action.

3. [8J The allowed claim(s) is/are 36 39 4144-4951 54 56 57 66 67 and 70. As a result of the allowed claim(s), you may be eligible to
       benefit from the Patent Prosecution Highway program at a participating intellectual property office for the corresponding application.
       For more information, please see http://www.usoto.aov/patents/init events/ophi index.iso or send an inquiry to
       PPHfeedback@uspto.gov .

4.   D Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
         Certified copies:
           a)   D   All       b)    D Some   *c)   D None of the:
                    1. D Certified copies of the priority documents have been received.
                    2. D Certified copies of the priority documents have been received in Application No. _ _ .
                    3.   D Copies of the certified copies of the priority documents have been received in this national stage application from the
                            International Bureau (PCT Rule 17.2(a)).
          * Certified copies not received: _ _ .


     Applicant has THREE MONTHS FROM THE "MAILING DATE" of this communication to file a reply complying with the requirements
     noted below. Failure to timely comply will result in ABANDONMENT of this application.
     THIS THREE-MONTH PERIOD IS NOT EXTENDABLE.
5.   D CORRECTED DRAWINGS ( as "replacement sheets") must be submitted.
        D including changes required by the attached Examiner's Amendment/ Comment or in the Office action of
                Paper No./Mail Date _ _ .
      Identifying indicia such as the application number {see 37 CFR 1.84{c)) should be written on the drawings in the front {not the back) of
      each sheet. Replacement sheet{s) should be labeled as such in the header according to 37 CFR 1.121 {d).

6. □ DEPOSIT OF and/or INFORMATION about the deposit of BIOLOGICAL MATERIAL must be submitted. Note the
    attached Examiner's comment regarding REQUIREMENT FOR THE DEPOSIT OF BIOLOGICAL MATERIAL.


Attachment(s)
1. D Notice of References Cited (PTO-892)                                             5. [8J Examiner's Amendment/Comment
2.   D   Information Disclosure Statements (PTO/SB/08),                               6. [8J Examiner's Statement of Reasons for Allowance
          Paper No./Mail Date _ _
3.   D   Examiner's Comment Regarding Requirement for Deposit                         7.   D Other _ _.
          of Biological Material
4.   D   Interview Summary (PTO-413),
          Paper No./Mail Date _ _ .
/MARIA LEAVITT/
Primary Examiner, Art Unit 1633




U.S. Patent and Trade mark Office
PTOL-37 {Rev. 08-13)                                                   Notice of Allowability                     Part of Paper No ./Mail Date 20140129A




                                                                                                                                 CAREDXVI00001875
                                                                          A1006
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 334 of 370 PageID #:
                                    5328




     Application/Control Number: 13/508,318                                                        Page 2
     Art Unit: 1639

             The present application is being examined under the pre-AIA first to invent provisions.



                                           DETAILED ACTION

                                          Allowable Subject Matter

     1.      This is in reply to papers filed on January 14, 2014. Claims 36, 39, 41, 44-51, 53, 54, 56,
     57, 66 and 67 are now pending. Claim 36 has been amended by Applicant's amendment filed on
     01-14-2014.
          Therefore, claims 36, 39, 41, 44-51, 53, 54, 56, 57, 66 and 67 are under examination.


          The examiner acknowledges receiving an executed Declaration under 37 C.F.R. § 1.132
     signed by John F. Beausang on January 30, 2014 ("Beausang Deel."), and filed on January 31,
     2014.


     2.      Applicant's representative was contacted on January 28, 2014 to amend method claims
     36, 41 , and 51; add claim 70; and to cancel claims 50 and 53.


             Authorization for the examiner's amendment was given in a telephone interview with
     Pamela Sherwood on January 30, 2014.


             Claims 36, 39, 41, 44-49, 51, 54, 56, 57, 66, 67 and 70 meet all ciiteria for patentability
     including the requirements of 35 U.S.C. 101, 102, 103, and 112.


     3.      Accordingly, claims 36, 39, 41, 44-49, 51, 54, 56, 57, 66, 67 and 70 are allowed.




                                              Reasons for allowance

     4.      The following is an examiner's statement ofreasons for allowance:




                                                                                                  CAREDXVI00001876
                                                     A1007
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 335 of 370 PageID #:
                                    5329




     Application/Control Number: 13/508,318                                                          Page 3
     Art Unit: 1639

             By amendment to the claims, Applicant has persuaded the Examiner that the prior art of
     Moreira et al. (Clinical Chemistry, 2009, 55(11), 1958-1966); in view of Lo Yuk-Ming et al.
     (U.S. Patent Application No. 20050282185, published December 22, 2005); and further in view
     of Baxter-Lowe et al. (Clinical Chemistry, 2006, 52(4), 559-561) as evidenced by Applied
     Biosystems (ABI Prism® 7000 Sequence Detection System, Assays-on-Demand Gene
     Expression Products Protocol, 2003, 1-40), alone or in combination, do not teach or disclose a
     method for detecting transplant rejection, graft dysfunction, or organ failure, particularly,
     wherein the method comprises: obtaining a genotype of donor-specific polymorphisms or a
     genotype of subject-specific polymorphisms, or obtaining both a genotype of donor-specific
     polymorphisms and subject-specific polymorphisms to establish a polymorphism profile for
     detecting donor cell-free nucleic acids, wherein at least one single nucleotide polymorphism
     (SNP) is homozygous for the subject if the genotype comprises subject-specific polymorphisms
     comprising SNPs; multiplex sequencing of the cell-free nucleic acids in the sample followed by
     analysis of the sequencing results using the polymorphism profile to detect donor cell-free
     nucleic acids and subject cell-free nucleic acids, wherein an increase in the quantity of the donor
     cell-free nucleic acids over time is indicative of transplant rejection, graft dysfunction or organ
     failure, and wherein the sensitivity of the method is greater than 56% compared to sensitivity of
     current surveillance methods for cardiac allograft vasculopathy (CA V).


             The Examiner has also been persuaded by the Beausang Deel., indicating that the method
     of claim 36 would work with genotype information from the donor, genotype information from
     the transplant recipient or genotype information from both the donor and the transplant recipient,
     where the information from the genotype data can be used to determine which SNPs in the donor
     differ from the recipient by at least one allele, such that in the event data for only one genotype is
     available (either donor or recipient) the genotype of the other can be inferred from publically
     available databases (e.g.; dbSNP) that report the most likely allele frequencies in the population
     at each SNP site.


                                          Examiner's Amendment




                                                                                                  CAREDXVI00001877
                                                    A1008
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 336 of 370 PageID #:
                                    5330




     Application/Control Number: 13/508,318                                                           Page 4
     Art Unit: 1639

     5.      In the claims:


             Claims 50 and 53 have been cancelled.

             Claim 70 has been added.




             Claims 36, 39, 41, 44-49, 51, 54, 56, 57, 66, 67 and 70 have been rewritten as follows:

             1-35.     (Cancelled)



             36.      A method for detecting transplant rejection, graft dysfunction, or organ failure, the
                      method comprising:
                      (a) providing a sample comprising cell-free nucleic acids from a subject who has
                          received a transplant from a donor;
                      (b) obtaining a genotype of donor-specific polymorphisms or a genotype of
                          subject-specific polymorphisms, or obtaining both a genotype of donor-specific
                          polymorphisms and subject-specific polymorphisms, to establish a
                          polymorphism profile for detecting donor cell-free nucleic acids, wherein at
                          least one single nucleotide polymorphism (SNP) is homozygous for the subject
                          if the genotype comprises subject-specific polymorphisms comprising SNPs;
                      (c) multiplex sequencing of the cell-free nucleic acids in the sample followed by
                          analysis of the sequencing results using the polymorphism profile to detect
                          donor cell-free nucleic acids and subject cell-free nucleic acids; and
                      (d) diagnosing, predicting, or monitoring a transplant status or outcome of the
                          subject who has received the transplant by determining a quantity of the donor
                          cell-free nucleic acids based on the detection of the donor cell-free nucleic
                          acids and subject cell-free nucleic acids by the multiplexed sequencing,
                          wherein an increase in the quantity of the donor cell-free nucleic acids over
                          time is indicative of transplant rejection, graft dysfunction or organ failure, and




                                                                                                    CAREDXVI00001878
                                                       A1009
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 337 of 370 PageID #:
                                    5331




     Application/Control Number: 13/508,318                                                           Page 5
     Art Unit: 1639

                         wherein sensitivity of the method is greater than 56% compared to sensitivity
                         of current surveillance methods for cardiac allograft vasculopathy (CA V).


             37.      (Cancelled)


             38.      (Cancelled)


             39.      The method of claim 36, wherein the polymorphism profile comprises one or
                      more genetic variations selected from single nucleotide polymorphisms (SNPs),
                      variable number of tandem repeats (VNTRs), hypervariable regions,
                      minisatellites, dinucleotide repeats, trinucleotide repeats, tetranucleotide repeats,
                      simple sequence repeats, insertion elements, insertions, repeats, or deletions.


             40.      (Cancelled)


             41.      The method of claim 36, wherein the cell-free nucleic acids are deoxyribonucleic
                      acid (DNA).


             42.      (Cancelled)


             43.      (Cancelled)


             44.      The method of claim 36, wherein the multiplexed sequencing comprises shotgun
                      sequencing.


             45.      The method of claim 36, wherein the multiplexed sequencing occurs in a single
                      container.


             46.      The method of claim 36, wherein the multiplexed sequencing comprises
                      sequencing at least ten different nucleic acids.




                                                                                                    CAREDXVI00001879
                                                     A1010
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 338 of 370 PageID #:
                                    5332




     Application/Control Number: 13/508,318                                                         Page 6
     Art Unit: 1639



             47.      The method of claim 36 further comprising administering an immunosuppressive
                      drug.


             48.      The method of claim 36, wherein the diagnosing, predicting, or monitoring
                      transplant status or outcome comprises treating a transplant rejection in a subject
                      in need thereof.


             49.      The method of claim 36, wherein the diagnosing, predicting, or monitoring
                      transplant status or outcome comprises determining, modifying, or maintaining an
                      immunosuppressive regimen.


             50.      (Cancelled)


             51.      The method of claim 36 further comprising conducting an assay selected from:
                      digital polymerase chain reaction (PCR), real-time polymerase chain reaction
                      (RT-PCR), array, or any combination thereof.


             52.      (Cancelled)


             53.      (Cancelled)


             54.      The method of claim 36, wherein the polymorphism profile comprises at least one
                      single nucleotide polymorphism.


             55.      (Cancelled)


             56.      The method of claim 36, wherein the sample is blood or serum.


             57.      The method of claim 36, wherein the sample is urine or stool.




                                                                                                  CAREDXVI00001880
                                                     A1011
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 339 of 370 PageID #:
                                    5333




     Application/Control Number: 13/508,318                                                          Page 7
     Art Unit: 1639



             58-65. (Cancelled)


             66.      The method of 36, wherein the transplant is selected from the group consisting of:
                      kidney transplant, pancreas transplant, liver transplant, heart transplant, lung
                      transplant, intestine transplant, pancreas after kidney transplant, and simultaneous
                      pancreas-kidney transplant.


             67.      The method of claim 36, wherein the transplant is a heart transplant or kidney
                      transplant.


             68.      (Cancelled)


             69.      (Cancelled)


             70.      The method of claim 36, wherein the cell-free nucleic acids are ribonucleic acid
     (RNA).



             Claims 36, 39, 41 , 44-49, 51, 54, 56, 57, 66, 67 and 70 are allowed.


             Any inquiry considered necessary by applicant must be submitted no later than the
     payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
     fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for
     Allowance."
             Any inquiry concerning this communication or earlier communications from the
     examiner should be directed to AMY M. BUNKER whose telephone number is (313) 446-4833.
     The examiner can normally be reached on Monday through Friday 7:00am to 4:00pm EST.




                                                                                                   CAREDXVI00001881
                                                     A1012
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 340 of 370 PageID #:
                                    5334




     Application/Control Number: 13/508,318                                                       Page 8
     Art Unit: 1639

             If attempts to reach the examiner by telephone are unsuccessful, the examiner's
     supervisor Heather Calamita can be reached on (571) 272-2876. The fax phone number for the
     organization where this application or proceeding is assigned is (571) 273-8300.
             Information regarding the status of an application may be obtained from the Patent
     Application Information Retlieval (PAIR) system. Status information for published applications
     may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
     applications is available through Private PAIR only. For more information about the PAIR
     system, see http://pair-direct.uspto.gov. Should you have questions on access to the Piivate PAIR
     system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would
     like assistance from a USPTO Customer Service Representative or access to the automated
     information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




     I AMY M BUNKER/
     Examiner, Art Unit 1639




     /MARIA LEA VITT/
     Piimaiy Examiner, Art Unit 1633




                                                                                               CAREDXVI00001882
                                                  A1013
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 341 of 370 PageID #:
                                    5335




                                                                    CAREDXVI00001865
                                     A1014
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 342 of 370 PageID #:
                                    5336




                                     A1015
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 343 of 370 PageID #:
                                    5337




                                                                    CAREDXVI00001867
                                     A1016
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 344 of 370 PageID #:
                                    5338




                                                                   CAREDXVI00001868
                                     A1017
                                      Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 345 of 370 PageID #:
                                                                          5339
                                       Case 1:19-cv-01804-CFC-CJB Document 65-1 Filed 07/09/20 Page 1009 of 1178 PageID #:
                                                                            2778


                                       Universal noninvasive detection of solid organ
                                       transplant rejection
                                       Thomas M. Snydera,b, Kiran K. Khushc, Hannah A. Valantinec,1, and Stephen R. Quakea,b,1
                                       a
                                        The Howard Hughes Medical Institute and bDepartments of Applied Physics and Bioengineering, Stanford University, Stanford, CA 94305; and cDivision of
                                       Cardiovascular Medicine, Stanford University School of Medicine, Stanford, CA 94305

                                       Edited* by Leonard A. Herzenberg, Stanford University, Stanford, CA, and approved February 24, 2011 (received for review September 15, 2010)

                                       It is challenging to monitor the health of transplanted organs, par-         donor-speciﬁc chromosome Y has been detected in recipient urine
                                       ticularly with respect to rejection by the host immune system. Be-           and plasma (16–19). To date, most measurements of cell-free DNA
                                       cause transplanted organs have genomes that are distinct from the            in organ transplantation have been limited to the special case of
                                       recipient’s genome, we used high throughput shotgun sequencing               women who receive male organs, which has prevented the wide-
                                       to develop a universal noninvasive approach to monitoring organ              spread use of cell-free DNA as a diagnostic tool, because female
                                       health. We analyzed cell-free DNA circulating in the blood of heart          recipients of male donor organs represent less than a quarter of all
                                       transplant recipients and observed signiﬁcantly increased levels of
                                                                                                                    transplant procedures. HLA markers can be quantiﬁed to identify
                                                                                                                    donor-derived DNA in pancreas–kidney transplant recipients (20),
                                       cell-free DNA from the donor genome at times when an endomyocar-
                                                                                                                    but the precision is low, making its utility to measure rejection
                                       dial biopsy independently established the presence of acute cellular         unclear, and it is not applicable to cases when the donor and re-
                                       rejection in these heart transplant recipients. Our results demonstrate      cipient are HLA matched.
                                       that cell-free DNA can be used to detect an organ-speciﬁc signature             Here, we show that organ-speciﬁc donor DNA is detectable in
                                       that correlates with rejection, and this measurement can be made on          the plasma of heart transplant recipients and that this genetic
                                       any combination of donor and recipient. This noninvasive test holds          signature increases substantially before rejection events. We also
                                       promise for replacing the endomyocardial biopsy in heart transplant          demonstrate a universal, sex-independent strategy using shotgun
                                       recipients and may be applicable to other solid organ transplants.           sequencing to measure single nucleotide polymorphism (SNP)
                                                                                                                    differences between individuals to quantify the donor DNA signal.
                                       next-generation sequencing   | noninvasive diagnosis | acute rejection       This genome transplant dynamics (GTD) approach is applicable to
                                                                                                                    any organ donor and any recipient, regardless of sex, by ﬁrst gen-
                                                                                                                    otyping the donor and recipient to establish a unique donor “ge-
                                       T   he surveillance of organ health, particularly to detect the onset
                                           of transplant rejection, is essential for the long-term survival of
                                       organ transplant recipients. For heart transplant recipients, the gold
                                                                                                                    netic ﬁngerprint,” which can be detected by high throughput
                                                                                                                    sequencing of cell-free DNA in the recipient’s blood following
                                       standard for diagnosis of rejection is the endomyocardial biopsy.            transplantation. The GTD assay provides a quantitative measure
                                       However, the endomyocardial biopsy is an expensive and invasive              of organ health that can complement or possibly replace other
                                       procedure that is limited by sampling error and interobserver vari-          approaches for posttransplant monitoring.
                                       ability in grading. Furthermore, cardiac biopsies may cause patient          Results
                                       discomfort and rare but serious complications, including arterial
                                       puncture, arrhythmias, conduction abnormalities, biopsy-induced              Chromosome Y Detection in Sex-Mismatched Transplant Recipients.
                                       tricuspid regurgitation, and even cardiac perforation (1–5).                 Because previous research has reported conﬂicting results on the
                                          There has been considerable effort to develop noninvasive                 possibility of detecting genetic signatures from transplanted organs
                                       techniques that might replace or reduce the need for endomyo-                using conventional PCR (14, 15), we ﬁrst explored the use of the
                                       cardial biopsies, with much focus placed on monitoring the re-               more sensitive technique of microﬂuidic digital PCR (21, 22) in
                                       cipient’s immune response to detect the onset of rejection. The              sex-mismatched transplants where a female recipient has received
                                       expression proﬁle of certain genes in peripheral blood mononuclear           a male donor heart. We puriﬁed DNA from the plasma of nine
                                       cells (PBMCs), assayed from patient blood samples, has been                  patients collected immediately before an endomyocardial biopsy
                                       demonstrated to differ between quiescent patients and those with             that established a cellular rejection episode (≥grade 3A/2R). Six
                                       severe rejection episodes (6–8). The AlloMap molecular expression            patients (identiﬁed as patients 1–6) were females who had received
                                       test (XDx) is the ﬁrst FDA-approved test based on this research (9,          a heart from a female donor and three patients (identiﬁed as
                                       10). This test has a low positive predictive value; however, its use in      patients 7–9) were females who had received a heart from a male
                                       conjunction with clinical observation and echocardiograms has                donor. Digital PCR was performed on the cell-free DNA using
                                       been shown to safely reduce the number of biopsies performed                 probes for chromosome (Chr) 1 and chromosome Y to establish the
                                       without increasing risk of serious cardiovascular events (9).                % Chr Y signal relative to Chr 1 (Fig. 2A). For the six female patients
                                          Instead of monitoring the recipient’s immune response, we have            receiving organs from female donors, either no or a very low level
                                       developed an assay that directly interrogates the health of the do-          of Chr Y was observed 0.32 ± 0.27% (SD). However, for the three
                                       nated organ. This technique involves measuring the signature of              female patients who received male organs, in four unique plasma
                                                                                                                    samples (one patient had two documented rejection events), a
                                                                                                                                                                                                                  MEDICAL SCIENCES



                                       dying cells from the organ in the cell-free DNA circulating in the
                                       recipient’s plasma (11). If a unique genomic signature of DNA                greater than tenfold higher average level of Chr Y was observed,
                                       from the donated organ (compared with the recipient’s genome)
                                       can be identiﬁed, then the level of “donor DNA” from the trans-
                                       planted organ can be monitored over time, and changes in organ               Author contributions: T.M.S., K.K.K., H.A.V., and S.R.Q. designed research; T.M.S. per-
                                       health can be detected as changes in the donor DNA level. (Fig. 1)           formed research; T.M.S., K.K.K., H.A.V., and S.R.Q. analyzed data; and T.M.S., K.K.K.,
                                                                                                                    H.A.V., and S.R.Q. wrote the paper.
                                       The rationale for this approach arises from the observation that
                                       both acute and chronic rejection processes are associated with ap-           Conﬂict of interest statement: Stanford University has applied for a patent relating to the
                                                                                                                    method described in this study.
                                       optosis of speciﬁc cell types within the allograft (12, 13). Past re-
                                       search has attempted to identify cell-free DNA in sex-mismatched             *This Direct Submission article had a prearranged editor.
                                       female recipients of male donor organs, where chromosome Y can               Freely available online through the PNAS open access option.
                                       serve as the donor genetic signature. This line of research, however,        1
                                                                                                                    To whom correspondence may be addressed. E-mail: quake@stanford.edu or hvalantine@
                                       has yielded conﬂicting results on the existence of a donor-speciﬁc           stanford.edu.
                                       signature in the plasma of organ transplant recipients (14, 15). The
Downloaded by guest on July 8, 2020




                                                                                                                    This article contains supporting information online at www.pnas.org/lookup/suppl/doi:10.
                                       clearest evidence has come from renal transplantation, where                 1073/pnas.1013924108/-/DCSupplemental.



                                       www.pnas.org/cgi/doi/10.1073/pnas.1013924108                                                       PNAS | April 12, 2011 | vol. 108 | no. 15 | 6229–6234
                                                                                                                C1005

                                                                                                                A1018
             Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 346 of 370 PageID #:
                                                 5340
                                      Case 1:19-cv-01804-CFC-CJB Document 65-1 Filed 07/09/20 Page 1010 of 1178 PageID #:
                                                                           2779




                                                                  Healthy                                                                                           Acute Cellular

                                                                                                                        /               •                             Rejection

                                               <1])qJJ)(J]p       <lJM])®       <1])qJJ)(J]p
                                                           <lJM])® <1])qJJ)(J]p              <1])qJJ)(J]p                                                            <lJM])®           <1])qJJ)(J]p       <lJM])®
                                               <1])qJJ)(J]p <1])qJJ)(J]p                     <1])qJJ)(J]p
                                                                                                                              1. Collect cell-free                <lJM])®          <1])qJJ)(J]p        <lJM])® <1])qJJ)(J]p
                                                                              <1])qJJ)(J]p               <1])qJJ)(J]p
                                                <lJM])®            <1])qJJ)(J]p            <1])qJJ)(J]p
                                                                                                                                  DNA from                                  <1])qJJ)(J]p
                                                                                                                                                                    <1])qJJ)(J]p <1])qJJ)(J]p
                                                                                                                                                                                              <lJM])®     <lJM])®

                                                        <1])qJJ)(J]p          <1])qJJ)(J]p <1])qJJ)(J]p <1])qJJ)(J]p               plasma                          <lJM])® <lJM])®                <lJM])®    <lJM])®
                                                                                                                                                                    <1])qJJ)(J]p       <lJM])®        <1])qJJ)(J]p   <lJM])®
                                               <1])qJJ)(J]p <lJM])®                   <1])qJJ)(J]p       <lJM])®




                                                                                                                              2. Perform shotgun
                                                         TAATCGAGTCGTACGTAAA                                                                                              TAATCGAGTCc;IACGTAAA
                                                         ATGCTGTAGTAAGCCAGTA                                                 sequencing; identify                         ATGCTGTAGTAAGCCAGTA
                                                         GTTGACCGGGGAGAGTCTG                                                                                              GTTGACCGGGGAGAGTCTG
                                                         CGACTTTACCTGGACTGAC                                                reads with Donor and                          CGACTTTACCTGGACTGAC
                                                         CAGTAGCTGGTTGATCACG
                                                         CAGTAGCTGGTTGATCACG
                                                                                                                              Recipient SNP calls                         CAGTAGCTllc;TTGATCACG
                                                                                                                                                                          CAGTAGCTGGTTGATCACG
                                                         ACTTTACGACTGGACTGAC
                                                         GGTCGTAGTGACTGACTGT
                                                                                                                                  to calculate                            ACTTTACGACTGGACTGAC
                                                                                                                                                                          GGTCGTAGTGACTGACTGT
                                                                                                                                 % Donor DNA



                                                                                                                            3. Monitor Donor DNA                   J.5


                                              ,.,
                                                                                                                                 level over time
                                              .,                                                                               to detect onset of
                                                          ________
                                                                                                                                                                   L5



                                                ,,.._         ....               ♦         ♦         •
                                                                                                         ~
                                                                                                                                    rejection
                                                    0



                                      Fig. 1. General scheme for this study. Cell-free DNA collected in plasma contains a majority of molecules from the recipient (in gray) but may also include
                                      some from the transplanted organ (green). Due to increased cell death in the organ during a rejection episode, more donor molecules are expected to be
                                      present in the blood at these times. Shotgun sequencing of the puriﬁed DNA allows for counting recipient versus donor molecules by looking at single
                                      nucleotide polymorphisms (SNPs) that vary between donor and recipient. Very high levels of donor DNA, particularly changes from past measurements, will
                                      indicate the onset of rejection.



                                      3.93 ± 3.07% (SD), with a range from 1.4 to 8.2%. The signal from                                   (Fig. S2). At a threshold of 2.0% donor DNA, we capture an 80%
                                      the male-donor samples is well separated from that of the female-                                   true positive rate with a 15% false positive rate. Our data suggest
                                      donor controls (P = 0.018, Student’s t test). These data establish that                             that values of donor DNA less than 1% and typically around 0.5%
                                      genetic material from the transplanted organ can be detected in                                     appear “normal” for heart transplant recipients; higher values are
                                      the recipient’s plasma during rejection episodes.                                                   likely indicative of organ damage similar to that directly observed
                                         We then expanded our analysis to a larger set of 39 archived                                     by endomyocardial biopsy showing myocyte damage that charac-
                                      samples from female transplant patients who had received male                                       terizes rejection grades ≥3A–2R, with a signiﬁcant difference be-
                                      hearts, some of whom had rejection events and some of whom did                                      tween the donor DNA levels in the ﬁve true positives and the other
                                      not. Each patient had been sampled at multiple time points and an                                   34 samples analyzed (P = 0.0002, Student’s t test).
                                      endomyocardial biopsy was performed after each blood draw.                                             For patient 10, there is a high level of chromosome Y at the ﬁrst
                                      Example time series are shown in Fig. 2 and Fig. S1; one can clearly                                time point, 2 wk after transplantation. Examination of the clinical
                                      see that donor DNA levels from the heart are increased at rejection                                 record revealed the presence of antibody-mediated rejection, due
                                      events. Using all samples from all time points, we plotted a receiver                               to presensitization before transplantation with high levels of cir-
                                      operating curve (ROC) on the basis of different thresholds for the                                  culating HLA antibodies directed against donor antigens. Fol-
                                      donor DNA level, with the endomyocardial biopsy results (grades                                     lowing aggressive treatment for antibody-mediated rejection, the
Downloaded by guest on July 8, 2020




                                      ≥3A–2R) used as the indicator of true positive rejection events                                     signal for this patient stabilized around 0.60 ± 0.41% (SD) for the

                                      6230 | www.pnas.org/cgi/doi/10.1073/pnas.1013924108                                                                                                                                Snyder et al.
                                                                                                                                     C1006

                                                                                                                                  A1019
                                      Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 347 of 370 PageID #:
                                                                          5341
                                       Case 1:19-cv-01804-CFC-CJB Document 65-1 Filed 07/09/20 Page 1011 of 1178 PageID #:
                                                                            2780

                                        A                                   B                                    Grade 3A Rejection
                                                9
                                                                                                                 J
                                                                   •            <
                                                                                z
                                                                                Q
                                                                                ~
                                                                                0
                                                                                C
                                                                                8      2
                                                                                '!-
                                         er:
                                         z
                                         0
                                         0
                                         C
                                            .                                          0
                                                                                           0   2   3    4        s    6
                                                                                               Months Post Tra nspla nt
                                                                                                                           7


                                         0      4                ---L-
                                         0                                                                       Grade JA Rejection
                                                                            C
                                                                                                                                    J
                                                                                      10
                                         ~
                                         0      3

                                                                                <                                                            Fig. 2. Donor DNA levels determined by digital PCR using a
                                                                   •            z
                                                                                Q
                                                                                      6
                                                                                                                                             chromosome Y marker. (A) Ten plasma samples from patients
                                                                                                                                             with biopsy-determined rejection events with grade ≥3A–2R
                                                                   •
                                                                                ~
                                                                                0
                                                                                C
                                                                                                                                             were analyzed, including six female patients (1–6) receiving
                                                                                8
                                                        ••                      '!-
                                                                                      4
                                                                                                                                             female organs (six total events) and three female patients
                                                                                                                                             (7–9) receiving male organs (four total events). Group aver-
                                                                                                                                             ages are marked by black lines. (B and C) Time-course graphs
                                                    Fema le-to- Male-to-                                                                     of chromosome Y levels (% donor DNA) in patients 7 (B) and 8
                                                      Fem ale   Female                     0       8        12        16       20       24   (C). Both patients had grade 3A–2R rejections as determined
                                                                                               Months Post Transpla nt                       by biopsy at the indicated time point.



                                       other six plasma samples collected in the ﬁrst year. This ﬁrst data                 present in the recipient’s genome. Any other possible base calls at
                                       point is therefore treated as a true positive in our analysis. For                  the site (i.e., C or G) would be considered an “error” from PCR
                                       patient 13, a high chromosome Y signal is seen both immediately                     ampliﬁcation and/or sequencing. Whenever a shotgun-sequencing
                                       following transplantation and at 8 mo after transplantation. These                  read aligns over a site containing an identiﬁed usable SNP, we
                                       spikes in signal are not connected to any documented events in                      assign the read to one of three bins, depending on whether it shows
                                       this patient’s medical history, and in the absence of such records                  the recipient base, the donor base, or something else at the SNP
                                       we treat them as false positives. For other patients without docu-                  site. Using the total count of recipient and donor bases, we then
                                       mented rejection events, there is no signiﬁcant chromosome Y                        calculate the ratio of donor DNA present. Although we may not
                                       signal above 0.50% at any monitored time point (Fig. S1).                           observe reads from any particular SNP, by having hundreds of
                                          Samples after rejection episodes were also analyzed, where pos-                  thousands of potential loci to discriminate donor and recipient
                                       sible from the archived plasma record, to determine whether donor                   molecules, there should be enough reads to establish an accurate
                                       DNA levels decreased following treatment. For patient 7, samples                    donor DNA percentage. A diagram of the workﬂow used to assign
                                       both 1 and 3 mo following rejection were analyzed and revealed that                 SNPs into groups and to assign DNA sequences to donor or re-
                                       the donor DNA levels had fallen signiﬁcantly, to ∼0.9%. For patient                 cipient is given in Fig. S3.
                                       8, only one sample, 1 mo after treatment began, was available and it                   As proof of principle, we took genetic material from two Hap-
                                       also showed a reduction in donor DNA from its peak at the time of                   Map cell lines (NA07348 and NA10830) that have been heavily
                                       rejection, albeit to a value that is still higher than what was seen                genotyped, and treated one cell line as recipient and the other as
                                       before the rejection event. Details on each patient’s medical status at             donor (23). Approximately 660,000 usable homozygous recipient
                                       the time of rejection and following treatment are given in Table S1.                SNPs are characterized in these cell lines, with 160,000 of these
                                                                                                                           being homozygous donor SNPs and the rest heterozygous donor
                                       Sequencing-Based Donor DNA Quantitation. Although the above                         SNPs. We mixed genomic DNA from NA10830, the mock “do-
                                       results demonstrate that rejection can be detected using chromo-                    nor,” with DNA from NA07348, the mock recipient, at ratios be-
                                       some Y as a genetic signature for the donor organ’s DNA in the                      tween 1.5 and 7.5%, and prepared libraries for sequencing. A
                                       plasma, this type of assay can only be used in the minority of cases                control library with just the recipient DNA—“0% donor”—was
                                       where a female recipient receives a male donor organ. We sought to                  also created. Each library was sequenced in a single lane on an
                                       demonstrate that using more detailed knowledge of the genomes of                    Illumina GAII, yielding between 3.6–10.8 million unique aligned
                                       the donor and recipient—such as a large number of single nucleo-                    sequences of which 30,000–100,000 contained SNP locations
                                       tide polymorphisms—could be used to monitor the genome trans-                       (Table 1). Recipient, donor, and error calls were counted from the
                                       plant dynamics between arbitrary pairings of donor and recipient.                   sequenced bases. Whereas the majority of calls were from the re-
                                          A frequent estimate for the variation between individuals is that                cipient genome, as expected, an increasing number of donor calls
                                                                                                                                                                                                            MEDICAL SCIENCES



                                       approximately one base per thousand differs, for about 3 million                    was made as the proportion of donor DNA in the library increased.
                                       total SNPs (23). However, not all of these sites will be useful for                 Illumina’s quality scores were used to remove a majority of the
                                       discriminating recipient and donor molecules in the plasma. Due                     sequencing errors, and the number of recipient and donor calls was
                                       to the overwhelming number of expected recipient DNA mole-                          much larger than the overall sequencing error rate.
                                       cules in the plasma, the only usable locations are those where the                     The raw counts were then used to calculate donor percentages,
                                       recipient has a homozygous SNP with a single base present in both                   using just the homozygous SNPs, just the heterozygous SNPs, or total
                                       alleles. This leaves about 1.6 million positions to query by se-                    SNPs as shown in Fig. 3. Provided a correction is made for seeing
                                       quencing, of which about a quarter will be homozygous for a dif-                    only one out of every two donor molecules for the heterozygous
                                       ferent allele in the donor’s genome and the rest heterozygous with                  SNPs, data from either heterozygous or homozygous donor SNPs
                                       just one of the two bases differing.                                                give a reliable calculation of % donor DNA. The overall re-
                                          For each usable SNP, we can identify the “recipient” base (i.e.,                 sponse was linear over the sampled range (R2 = 0.998) with sufﬁ-
                                       A, from an AA SNP), the single base present in both alleles of that                 cient sensitivity to measure transplant rejection, on the basis of the
                                       SNP in the recipient’s genome. The donor base (i.e., T, from an AT                  digital PCR results for donor percentage in the actual patient sam-
                                       or TT SNP) is the new base present in either one (heterozygous) or                  ples. These results establish a methodology to use SNPs to quantify
Downloaded by guest on July 8, 2020




                                       both (homozygous) alleles of the donor’s genome that is not                         the amount of one genome present in the background of another.

                                       Snyder et al.                                                                                                 PNAS | April 12, 2011 | vol. 108 | no. 15 | 6231
                                                                                                                     C1007

                                                                                                                     A1020
             Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 348 of 370 PageID #:
                                                 5342
                                      Case 1:19-cv-01804-CFC-CJB Document 65-1 Filed 07/09/20 Page 1012 of 1178 PageID #:
                                                                           2781

                                      Table 1. Sequencing statistics for the control HapMap genomic libraries
                                      % donor                             0.0                    1.5           2.0               2.5                4.0                5.0                 7.5

                                      Total reads                     13,082,100              6,321,400    8,707,200         14,116,000          9,169,000         12,510,700          19,183,300
                                      Aligned                          9,019,118              4,581,260    6,629,726         10,885,018          6,278,041          7,552,199          14,145,769
                                      Unique                           8,747,074              3,651,817    5,145,156          7,076,860          5,077,904          5,003,458          10,824,332
                                      Total reads with SNPs               77,201                 30,421       46,892             63,884             45,708             39,047              98,384
                                      Heterozygous SNPs
                                        Total reads                        58,047               22,812        35,410             48,293             34,541             29,348              74,099
                                        Recipient reads                    57,852               22,549        34,841             47,329             33,587             28,310              70,268
                                        Donor reads                           138                  244           533                925                928              1,009               3,803
                                        Errors                                 57                   19            36                 39                 26                 29                  28
                                      Homozygous SNPs
                                        Total reads                        19,154                7,609        11,482             15,591             11,167              9,699              24,285
                                        Recipient reads                    19,088                7,465        11,149             15,044             10,544              8,978              21,882
                                        Donor reads                            59                  137           327                539                610                706               2,394
                                        Errors                                  7                    7             6                  8                 13                 15                   9

                                         Reads from either heterozygous or homozygous donor SNPs are separated from the other calls. Only SNP base calls with a quality score (QS) ≥80 are used
                                      to minimize base-calling errors. The number of “error” calls is signiﬁcantly less than the number of “donor” calls, even for the 0% donor library, which may
                                      result from errors in the established genotype with false homozygous calls. As only one in two reads for a heterozygous donor SNP will contain the donor
                                      base, the overall rate of such reads is about half the rate for homozygous donor SNPs.


                                      SNP Analysis of Patient Plasma Samples by Sequencing. To demon-                  urements, we sought to demonstrate the universal nature of this
                                      strate the feasibility of using SNPs as a marker for GTD in patient              approach by analyzing patients that could not be tracked using
                                      samples, we ﬁrst needed to establish genotype information for the                chromosome Y. We therefore performed our GTD assay on four
                                      donor and recipient. We obtained whole blood from the recipient                  male patients who received male organs (patients 14–17). A time
                                      and banked splenocytes from the donor for patients 7 and 8, with                 course for one of these patients is shown in Fig. 4C.
                                      rejection events, and patient 11, who had no such events. DNA was                   The GTD assay allows for an internal control for the genetic
                                      puriﬁed from these cells and was then genotyped at over a million                signature of the donor organ compared with experimental back-
                                      loci using Illumina’s Omni1-Quad Beadchip. Because our assay is                  ground. In addition to considering all of the SNPs that differ be-
                                      particularly sensitive to false positive homozygous SNP calls for                tween donor and recipient, the set of homozygous SNPs identiﬁed
                                      the recipient, we limited our focus to Beadchip SNPs with high                   as the same for donor and recipient can be considered. Any non-
                                      GenCall and Cluster Separation scores, which yielded ∼150,000                    recipient signal observed at these sites will represent the assay
                                      usable loci in each case. Improvements in genotyping technology                  background arising from sequencing errors, genotyping errors, or
                                      should eventually allow for many more of the potential 1.6 million               potential sample contamination with other human genetic material
                                      usable SNPs to be identiﬁed, thereby improving the GTD assay’s                   that would vary at some of these positions. The error in matched
                                      sensitivity even further.                                                        SNPs is plotted in green for these patients in Fig. 4 and is stable over
                                         Sequencing libraries were prepared from the puriﬁed plasma                    all time points. The rise seen during biopsy-proven rejections is only
                                      DNA for each patient as previously described (24). Shotgun                       seen in the donor-speciﬁc SNPs and therefore must be a speciﬁc
                                      sequencing led to an average of 10–12 million unique aligning                    signal from the donor organ that does not arise from changes in
                                      reads per sample, with ∼25,000 SNP-containing reads per time                     sequencing error rates or from sample contamination. The distance
                                      point (complete statistics are given in Table S2). Total donor                   between the two curves is a reasonable value to report for observed
                                      DNA % was calculated using all SNPs (homozygous and het-                         donor DNA. Whereas several months before rejection this differ-
                                      erozygous) and the results analyzed for each time point in each                  ence is negligible, this difference can rise to over 3–4%, a signiﬁcant
                                      patient as before. Example time course graphs are shown in Fig.                  level of donor DNA, at the biopsy-proven rejection time points.
                                      4 and show similar trends to those observed by digital PCR for                      We generated an ROC curve for the collected sequencing data
                                      these same patients.                                                             of all 44 patient samples (Fig. S4). Using biopsy grades as the
                                         Whereas our initial sequencing experiments were performed                     indicator of “true positives” (rejection events), at a threshold of
                                      on samples from female recipients of male donor hearts to in-                    1.70% donor DNA we can capture an 83% true positive rate
                                      dependently validate the results against the digital PCR meas-                   with a 16% false positive rate. Comparing the donor DNA levels
                                                                                                                       for the 6 true positives (2.75 ± 1.81%, SD) to the 38 other
                                                                                                                       samples (0.92 ± 1.16%, SD) reveals a signiﬁcant difference be-
                                                                                                                       tween the rejection samples and the other analyzed time points
                                                            12
                                                                  ♦   Heterozygous SNPs
                                                                                                                       (P = 0.0013, Student’s t test).
                                                            10    ■ Homozygous SNPs
                                                                                                                          Although we have treated all time points in this study that
                                                                  ... Total SNPs                                       were not coincident with a biopsy-proven rejection event as
                                                      <
                                                      z                                                                “negatives,” the observed trends by digital PCR and sequencing
                                                      Q
                                                       .
                                                       0
                                                                                                                       suggest that some of the time points, particularly those imme-
                                                                                                                       diately before the rejection, may be elevated above baseline as an
                                                       C
                                                       0
                                                      Q
                                                            4
                                                                                                                       early indication of the onset of graft damage. For our sequencing
                                                      ,11
                                                      0                                                                results, we grouped together all time points not within 3 mo of an
                                                                                                                       observed acute cellular rejection as “healthy.” Remaining time
                                                                                                                       points were either grouped together as close to rejection or at
                                                                                                                       rejection. The collected data from these groups are shown in Fig.
                                                                      2          4        6            8
                                                                      0/o Donor in Library
                                                                                                                       4D. Whereas some samples in the intermediate group have low
                                                                                                                       values similar to the healthy time points, many have intermediate
                                      Fig. 3. SNP-based detection of % donor DNA in control HapMap samples.            or high values similar to the rejection time points, suggesting that
                                      There is a linear response (R2 = 0.998) of calculated % donor DNA compared       in some cases it may be possible to use this assay for earlier
                                      with the % donor in the mock sequencing libraries. The trendline is given for    detection of rejection. Although more patient samples, particu-
                                                                                                                       larly with biopsies graded at intermediate levels, will be needed
Downloaded by guest on July 8, 2020




                                      all SNPs, including both heterozygous and homozygous donor SNPs, but the
                                      calculated percentages are similar in both subsets.                              to establish the signiﬁcance of time points immediately before

                                      6232 | www.pnas.org/cgi/doi/10.1073/pnas.1013924108                                                                                             Snyder et al.
                                                                                                              C1008

                                                                                                           A1021
                                      Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 349 of 370 PageID #:
                                                                          5343
                                       Case 1:19-cv-01804-CFC-CJB Document 65-1 Filed 07/09/20 Page 1013 of 1178 PageID #:
                                                                            2782

                                                                                                                                                                         Fig. 4. Donor DNA levels determined
                                        As                                Grade 3A Rejection
                                                                                                     BS                                                                  by sequencing. (A–C) Time-course
                                                                                                                                                                         graphs for patients 7 (A) and 11 (B),

                                        ct
                                              4                              J                       ct
                                                                                                           4                                                             female patients receiving male hearts
                                                                                                                                                                         also analyzed by digital PCR, and for




                                                      ~~
                                        z                                                            z
                                        .
                                        Q

                                        0
                                              3                                                      .
                                                                                                     Q

                                                                                                     0
                                                                                                     C
                                                                                                           3                                                             patient 14 (C), a male patient receiving
                                                                                                                                                                         a male heart. Patients 7 and 14 had
                                        C                                                                                                                                grade 3A–2R rejections as determined
                                        82                                                           0
                                                                                                     Q 2
                                                                                                                                                                         by biopsy at the indicated time point,
                                        ,!!                                                          ,!!
                                        0                                                            0                                                                   whereas patient 11 was a negative
                                                                                            :::                                                                          control with no rejection events. The
                                                                                                                                                                         calculated donor SNP signal is graphed
                                              0-1-------.-- - - ~ - - - - - - . - - - - - - ,              0                                                             in purple using both homozygous
                                               0       2          4            6                               0              3         6         9                12    and heterozygous donor SNP posi-
                                                       Month s Post T ran splant                                              Months Post Transplant
                                                                                                                                                                         tions. The matched SNP background is
                                                                                                                                                                         graphed in green, demonstrating the
                                                                                                                         s
                                        C                                  Grade 3A Rejection
                                                                                                     D                                                                   error for the assay arising from se-


                                                                                            J                      -.
                                                                                                                   "0
                                                                                                                   QI
                                                                                                                   u
                                                                                                                         4
                                                                                                                                            ••
                                                                                                                                             •
                                                                                                                                                       •
                                                                                                                                                       •
                                                                                                                                                                         quencing errors, genotyping errors, or
                                                                                                                                                                         sample contamination. The difference
                                                                                                                                                                         between the green and purple trend

                                        ct                                                                         .
                                                                                                                   ~
                                                                                                                                                       •
                                                                                                                                                                         lines represents the changing level of
                                                                                                                                                                         donor-speciﬁc DNA. (D) Collected se-
                                        Z 4                                                                        0
                                                                                                                         3                            __._
                                        .g
                                        Q

                                              3
                                                                                                                   ~
                                                                                                                   ct
                                                                                                                   z
                                                                                                                                             •                           quencing results for all patients ana-
                                                                                                                                                                         lyzed by sequencing (7, 8, 11, 14–17)
                                        0
                                        Q                                                                          .
                                                                                                                   Q

                                                                                                                   0
                                                                                                                         2         •
                                                                                                                                                        •
                                                                                                                                                                         using the corrected % donor DNA
                                                                                                                                                                         values. Samples coincident with a bi-
                                        '!-


                                                             -------------
                                                                                                                   C
                                                                                                                   0
                                                                                                                                                                         opsy determining an acute cellular
                                                                                                                   Q
                                                                                                                                   •         •                           rejection event are grouped together
                                                                                                                                 l'e•..
                                                                                                                   ,!!                                                   in red. Samples within 3 mo of a bi-
                                              0 - 1 - - - ~ - - -~ - - - ~- - ~ - - - - - ,
                                                                                                                   0
                                                                                                                                            ••
                                                                                                                                            ••                           opsy-determined rejection are shown
                                                  0      4         8        12         16       20
                                                                                                                                • 'u        ••          •                in orange. Samples greater than 3 mo
                                                             Mont hs Post Transplant                                     0
                                                                                                                                                                         from any biopsy-determined rejec-
                                                                                                                                • Healthy                                tion, or from a patient without any
                                                                                                                                                                         rejection events, are considered
                                                       -+- Donor SNP Signal                                                     • Close to Rejectio n                    “healthy” normal readings and are
                                                       ...... Matched SN P Ba ckground                                          • At Rejecti on                          shown in green. Group averages are
                                                                                                                                                                         marked by black lines.



                                       biopsy-determined rejections, our results clearly establish sig-                         detection may enable early intervention to prevent full blown re-
                                       niﬁcant differences from normal once graft damage is severe, as                          jection, whether cellular or antibody mediated. Because GTD
                                       determined by a grade ≥3A–2R biopsy.                                                     measures the genetic signature of the donor organ, it should, like the
                                                                                                                                endomyocardial biopsy, more directly report organ damage.
                                       Discussion                                                                                  What could the health economic beneﬁts of GTD be? Although it
                                       In this study we aimed to demonstrate that donor-derived cell-                           is difﬁcult to calculate the precise value of early detection, there have
                                       free DNA exists in the plasma of organ transplant recipients, and                        been calculations of the beneﬁt of using a noninvasive test to reduce
                                       that elevated levels of donor DNA can be used as an indication                           the number of biopsies. On the basis of the results of the CARGO
                                       of organ rejection. Although the existing cell-free DNA litera-                          study, Evans et al. estimated that a noninvasive test with similar
                                       ture has presented conﬂicting reports on whether organ-speciﬁc                           performance properties could save $12 million annually in health
                                       signatures can be detected in plasma (14, 15), our data establish                        care costs in the United States (25). Because the GTD false positive
                                       unambiguously that donor-speciﬁc DNA is present in the plasma                            rate is about half of that of the AlloMap test, the savings would be
                                       of heart transplant recipients. By both methods of GTD dem-                              even greater, not including the beneﬁts of early detection. Further
                                       onstrated here, we establish a mean value below 1% as being                              studies, particularly of GTD in the clinic, will be required to de-
                                       normal for the level of donor-derived cell-free DNA when the                             termine the complete utility of this test as a replacement for the-
                                       patient is healthy. During organ rejection, however, the level of                        biopsy.
                                       donor DNA signal rises in correlation with the endomyocardial                               Because GTD and the AlloMap test look at different signals in
                                       biopsy results, with mean values increasing to 3–4% of the total                         the blood, and likely have different sources for false positives/
                                       cell-free DNA. Following treatment, the level of donor DNA                               negatives, a combination of the two approaches could be par-
                                       tends to decline, and in several patients returns to baseline.                           ticularly powerful by reporting on both host immune response
                                                                                                                                                                                                                    MEDICAL SCIENCES



                                       Collectively these results establish that donor-derived DNA in                           and graft injury. As GTD is not particularly dependent on
                                       the plasma is a promising biomarker for the onset of, and re-                            physiology speciﬁc to the heart, it also has the potential to be
                                       covery from, heart transplant rejection. Whereas most earlier                            used in the setting of other solid organ transplants (such as
                                       studies focused on the limited cases of females receiving male                           kidney, lung, and liver), where DNA from the transplanted organ
                                       organs, here we have also demonstrated a generalizable strategy                          may also exist in the recipient’s plasma.
                                       using single nucleotide polymorphisms that can be used for any
                                       possible donor and recipient pair.                                                       Materials and Methods
                                          In comparing GTD to noninvasive expression analysis tests, such                       Posttransplant Monitoring and Clinical Sample Collection. This study used
                                       as AlloMap, one observes some similarities and differences. It is not                    stored plasma samples from a previously established cohort of 112 consec-
                                       known whether AlloMap can detect rejection before biopsy, whereas                        utive patients undergoing ﬁrst heart transplantation between January 2002
                                       we have shown evidence here that GTD is able to detect rejection                         and May 2005 at our institution. This cohort, funded by the National Institutes
                                       before biopsy. Neither GTD nor AlloMap have been shown to dis-                           of Health (5P01AI050153-02), was assembled prospectively to study the re-
                                       tinguish between antibody-mediated rejection and cellular rejection.                     lationship between cytomegalovirus (CMV) infection and the development of
                                       However, both conditions are treated with corticosteroids while
Downloaded by guest on July 8, 2020




                                                                                                                                cardiac allograft vasculopathy. Age younger than 10 y, renal dysfunction
                                       awaiting a conﬁrmatory test, so the fact that GTD can perform early                      requiring prolonged dialysis, and inability or unwillingness to provide signed


                                       Snyder et al.                                                                                                     PNAS | April 12, 2011 | vol. 108 | no. 15 | 6233
                                                                                                                             C1009

                                                                                                                             A1022
             Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 350 of 370 PageID #:
                                                 5344
                                      Case 1:19-cv-01804-CFC-CJB Document 65-1 Filed 07/09/20 Page 1014 of 1178 PageID #:
                                                                           2783

                                      informed consent represented exclusion criteria for study enrollment. All                         Control SNP Library Preparation. Genomic DNA for the NA07348 and NA10830
                                      patients gave informed consent to the protocol approved by our institutional                      HapMap lines was attained from the Coriell Institute for Medical Research (Camden,
                                      review board for studies in human subjects.                                                       NJ). DNA was quantitated using the NanoDrop spectrophotometer (Thermo Sci-
                                          Posttransplant immunosuppression consisted of daclizumab (1 mg/kg i.v.)                       entiﬁc) and mixed at deﬁned ratios. DNA was sheared to ∼200 to 300-bp fragments
                                      administered at the time of transplant surgery and on alternate weeks for                         on a Covaris S2 (ABI) and puriﬁed on a Microcon YM-30 column (Millipore) before
                                      a total of ﬁve doses, cyclosporine (3–5 mg/kg/d); prednisone initiated at 1 mg/                   performing Illumina’s single-end sequencing library preparation.
                                      kg/d and tapered to <0.1 mg/kg/d by the sixth postoperative month; and
                                      either mycophenolate mofetil 1,000–4,000 mg daily, or sirolimus 1–4 mg                            Patient Genotyping and Library Preparation. Recipient DNA from whole blood
                                      daily. All recipients received standard CMV prophylaxis consisting of 4 wk of                     and donor DNA from banked splenocytes was puriﬁed using the DNeasy
                                      i.v. ganciclovir. Those recipients who were CMV antibody negative and re-                         blood and tissue kit (Qiagen). Where necessary, DNA was ampliﬁed by Repli-G
                                      ceived a heart from a CMV antibody positive donor received an additional 3                        Midi kit (Qiagen) before sending the samples to SA Biosciences for geno-
                                      mo course of CMV hyperimmune serum and up to 80 d of valganciclovir.
                                                                                                                                        typing on the Omni1-Quad Beadchip (Illumina). To minimize false positive
                                          All study patients were monitored for acute cellular rejection by surveillance
                                                                                                                                        homozygous recipient SNP calls, only SNP loci with a GenCall score ≥0.70 and
                                      endomyocardial biopsies performed at scheduled intervals after transplant:
                                                                                                                                        a Cluster Separation score of 1.00 were considered.
                                      weekly during the ﬁrst month, biweekly until the third month, monthly until
                                                                                                                                           Sequencing libraries were prepared from the puriﬁed patient plasma DNA
                                      the sixth month, and then at months 9 and 12. Biopsies were graded according
                                      to the 1990 International Society for Heart and Lung Transplantation (ISHLT)                      using the standard Illumina library preparation method with the exception of
                                      classiﬁcation system as 0, 1A, 1B, 2, 3A, 3B, and 4 (26). These grades are readily                reduced adaptor concentration during ligation as previously described (24).
                                      translatable to the ISHLT 2004 revised grading scale (0, 1R, 2R, and 3R) (27).
                                      Plasma samples were collected before performing the biopsy procedure and                          Sequencing. Thirty-six–cycle single-end sequencing runs were performed for all
                                      stored at the following time points posttransplant: day 14 and months 1–4, 6,                     DNA libraries. Each library was analyzed on a single lane of an Illumina GAII
                                      9, 12, 16, 20, 24, 38, 32, 36, 40, 44, 48, 52, 56, and 60.                                        ﬂowcell, with the exception of the second sample from patient 8, which
                                          Stored plasma samples were used for this study as follows: Serial plasma                      combined data from two lanes due to poor sequencing yields. Reads were
                                      samples were retrieved for 13 patients with at least one episode of biopsy-                       aligned to the reference human genome hg18 using ELAND, with an average
                                      proven acute cellular rejection (≥grade 3A–2R). Six of these 13 patients were                     of over 13 million aligned reads per lane and over 7 million unique aligning
                                      females who had received hearts from female donors, 3 were females who                            reads per lane. As nonunique reads at this low level of coverage most likely
                                      had received hearts from male donors, and 4 were from males who had                               arise from the PCR ampliﬁcation during library preparation, duplicated reads
                                      received hearts from male donors. Plasma was also retrieved for 4 female                          (reads that aligned to the same location) were removed before analysis to
                                      patients receiving hearts from male donors with no rejection episodes (all                        leave just a single aligning read at each site. All unique reads that span one of
                                      biopsies grade 0, or 1A–0, or 1R). For the recipients with male donors, plasma                    the SNP sites where the recipient has a homozygous allele that differs from the
                                      samples from as many as eight different time points, including any biopsy-                        donor’s genotype were then analyzed for the presence of a recipient, donor,
                                      proven rejection time points, were analyzed to determine a time course for                        or error (other) base call. Bases with reported quality scores lower than 80
                                      the donor-speciﬁc DNA signature.                                                                  were excluded from this analysis to minimize sequencing errors. The total
                                                                                                                                        donor DNA percentage was calculated by taking twice the number of donor
                                      Plasma Puriﬁcation and Digital PCR. Plasma samples (1–2 mL total volume) were                     heterozygous read calls plus the number of donor homozygous read calls over
                                      puriﬁed using the Nucleospin Plasma F kit (E&K Scientiﬁc Products). Digital PCR                   the total number of donor and recipient read calls, not including errors.
                                      was performed on 12.765 digital array chips using the BioMark real-time PCR
                                      system (Fluidigm); FastStart TaqMan Probe Master Mix with Rox (Roche) was                         ACKNOWLEDGMENTS. We thank Norma Neff and Gary Mantalas for
                                      used with two probes targeted to a Chr 1 locus (EIF2C1) and a multicopy Chr Y                     assistance in carrying out sequencing runs. This work was supported by
                                      locus (Dys14), as previously described (24). Control male and female genomic                      the National Institutes of Health Director’s Pioneer Award and Howard
                                      DNA (Promega) was used to calibrate the Chr 1 and Chr Y signals.                                  Hughes Medical Institute.


                                       1. Baraldi-Junkins C, et al. (1993) Complications of endomyocardial biopsy in heart              16. Zhang Z, Ohkohchi N, Okazaki H, Guo Y (2003) Use of PCR and PCR-SSP for detection
                                          transplant patients. J Heart Lung Transplant 12:63–67.                                            of urinary donor-origin DNA in renal transplant recipients with acute rejection. Chin
                                       2. Williams MJ, et al. (1996) Biopsy-induced ﬂail tricuspid leaﬂet and tricuspid regurgitation       Med J (Engl) 116:191–194.
                                          following orthotopic cardiac transplantation. Am J Cardiol 77:1339–1344.                      17. Zhang J, et al. (1999) Presence of donor- and recipient-derived DNA in cell-free urine
                                       3. Oldham N, Ott RA, Allen BA, Fopiano P, Dwyer M (1991) Ventricular ﬁbrillation complicating        samples of renal transplantation recipients: Urinary DNA chimerism. Clin Chem 45:
                                          endomyocardial biopsy of a cardiac allograft. Cathet Cardiovasc Diagn 23:300–301.                 1741–1746.
                                       4. Bhat G, Burwig S, Walsh R (1993) Morbidity of endomyocardial biopsy in cardiac                18. Zhong XY, et al. (2001) Cell-free DNA in urine: a marker for kidney graft rejection, but
                                          transplant recipients. Am Heart J 125:1180–1181.                                                  not for prenatal diagnosis? Ann N Y Acad Sci 945:250–257.
                                       5. Hamour IM, et al. (2008) Limited utility of endomyocardial biopsy in the ﬁrst year            19. García Moreira V, Prieto García B, Baltar Martín JM, Ortega Suárez F, Alvarez FV
                                          after heart transplantation. Transplantation 85:969–974.                                          (2009) Cell-free DNA as a noninvasive acute rejection marker in renal transplantation.
                                       6. Lin D, et al.; Biomarkers in Transplantation Team; NCE CECR Centre of Excellence for the          Clin Chem 55:1958–1966.
                                          Prevention of Organ Failure (2009) Whole blood genomic biomarkers of acute cardiac            20. Gadi VK, Nelson JL, Boespﬂug ND, Guthrie KA, Kuhr CS (2006) Soluble donor DNA
                                          allograft rejection. J Heart Lung Transplant 28:927–935.                                          concentrations in recipient serum correlate with pancreas-kidney rejection. Clin Chem
                                       7. Deng MC, et al.; CARGO Investigators (2006) Noninvasive discrimination of rejection               52:379–382.
                                          in cardiac allograft recipients using gene expression proﬁling. Am J Trans-                   21. Warren L, Bryder D, Weissman IL, Quake SR (2006) Transcription factor proﬁling in
                                          plant 6:150–160.                                                                                  individual hematopoietic progenitors by digital RT-PCR. Proc Natl Acad Sci USA 103:
                                       8. Horwitz PA, et al. (2004) Detection of cardiac allograft rejection and response to immuno-        17807–17812.
                                          suppressive therapy with peripheral blood gene expression. Circulation 110:3815–3821.         22. Fan HC, Blumenfeld YJ, El-Sayed YY, Chueh J, Quake SR (2009) Microﬂuidic digital PCR
                                       9. Pham MX, et al.; IMAGE Study Group (2010) Gene-expression proﬁling for rejection                  enables rapid prenatal diagnosis of fetal aneuploidy. Am J Obstet Gynecol 200(5):543
                                          surveillance after cardiac transplantation. N Engl J Med 362:1890–1900.                           e541–547.
                                      10. Starling RC, et al.; Working Group on Molecular Testing in Cardiac Transplantation            23. Frazer KA, et al.; International HapMap Consortium (2007) A second generation
                                          (2006) Molecular testing in the management of cardiac transplant recipients: initial              human haplotype map of over 3.1 million SNPs. Nature 449:851–861.
                                          clinical experience. J Heart Lung Transplant 25:1389–1395.                                    24. Fan HC, Blumenfeld YJ, Chitkara U, Hudgins L, Quake SR (2008) Noninvasive diagnosis
                                      11. Tong YK, Lo YM (2006) Diagnostic developments involving cell-free (circulating)                   of fetal aneuploidy by shotgun sequencing DNA from maternal blood. Proc Natl Acad
                                          nucleic acids. Clin Chim Acta 363:187–196.                                                        Sci USA 105:16266–16271.
                                      12. Chok R, et al. (2002) Apoptosis and expression of heme oxygenase-1 in heart                   25. Evans RW, et al. (2005) The economic implications of noninvasive molecular testing
                                          transplant recipients during acute rejection episode. Transplant Proc 34:2815–2818.               for cardiac allograft rejection. Am J Transplant 5:1553–1558.
                                      13. Cailhier JF, Laplante P, Hébert MJ (2006) Endothelial apoptosis and chronic transplant        26. Billingham ME, et al.; The International Society for Heart Transplantation (1990) A
                                          vasculopathy: Recent results, novel mechanisms. Am J Transplant 6:247–253.                        working formulation for the standardization of nomenclature in the diagnosis of heart
                                      14. Lo YM, et al. (1998) Presence of donor-speciﬁc DNA in plasma of kidney and liver-                 and lung rejection: Heart Rejection Study Group. J Heart Transplant 9:587–593.
                                          transplant recipients. Lancet 351:1329–1330.                                                  27. Stewart S, et al. (2005) Revision of the 1990 working formulation for the
                                      15. Lui YY, et al. (2003) Origin of plasma cell-free DNA after solid organ transplantation.           standardization of nomenclature in the diagnosis of heart rejection. J Heart Lung
                                          Clin Chem 49:495–496.                                                                             Transplant 24:1710–1720.
Downloaded by guest on July 8, 2020




                                      6234 | www.pnas.org/cgi/doi/10.1073/pnas.1013924108                                                                                                                            Snyder et al.
                                                                                                                               C1010

                                                                                                                          A1023
        Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 351 of 370 PageID #:
                                            5345
Ashbridge, Beth

From:                              Dwyer, Anna <Anna.Dwyer@weil.com>
Sent:                              Wednesday, January 27, 2021 3:56 PM
To:                                DeJong, Kevin J
Cc:                                Jefferson, Julius; bfarnan@farnanlaw.com; Reines, Edward; mfarnan@farnanlaw.com;
                                   CareDx Natera; Woo, Darryl M; kkeller@shawkeller.com; DG-CareDX v Eurofins Viracor
Subject:                           RE: CareDx/Eurofins- CareDx Proposed Claim Construction


Kevin,

Thanks for your edits, these are acceptable to CareDx. We will provide final versions prior to filing. In the future, please
provide redline versions of any edits Eurofins provides to joint submissions so we can discern them promptly and
efficiently.

Additionally, we disagree with Eurofins’ characterization of yesterday’s meet-and-confer. As CareDx explained, the
disputed “sensitivity” limitation is clear on its face, and therefore not indefinite.

Best,
Anna

From: DeJong, Kevin J <KDeJong@goodwinlaw.com>
Sent: Wednesday, January 27, 2021 2:46 PM
To: Dwyer, Anna <Anna.Dwyer@weil.com>
Cc: Jefferson, Julius <JJefferson@goodwinlaw.com>; bfarnan@farnanlaw.com; Reines, Edward
<edward.reines@weil.com>; mfarnan@farnanlaw.com; CareDx Natera <CareDx.Natera@weil.com>; Woo, Darryl M
<DWoo@goodwinlaw.com>; kkeller@shawkeller.com; DG-CareDX v Eurofins Viracor <DG-
CareDXvEurofinsViracor@goodwinlaw.com>
Subject: RE: CareDx/Eurofins- CareDx Proposed Claim Construction

Anna,

Thanks for the meet and confer yesterday, and for preparing the drafts. As you know, we had asked CareDx to articulate
the plain and ordinary meaning of the disputed “sensitivity” limitation, and CareDx was not able to provide a
construction. Accordingly, our position remains that the term is indefinite.

Please see attached for our edits to the cover pleading and Exhibit B. Exhibit A looks fine. Please send us the final
versions before filing today.

Thanks,

Kevin

From: Dwyer, Anna <Anna.Dwyer@weil.com>
Sent: Tuesday, January 26, 2021 3:13 PM
To: DeJong, Kevin J <KDeJong@goodwinlaw.com>
Cc: Jefferson, Julius <JJefferson@goodwinlaw.com>; bfarnan@farnanlaw.com; Reines, Edward
<edward.reines@weil.com>; mfarnan@farnanlaw.com; CareDx Natera <CareDx.Natera@weil.com>; Woo, Darryl M
<DWoo@goodwinlaw.com>; kkeller@shawkeller.com; DG-CareDX v Eurofins Viracor <DG-

                                                              1
                                                          A1024
        Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 352 of 370 PageID #:
                                            5346
CareDXvEurofinsViracor@goodwinlaw.com>
Subject: RE: CareDx/Eurofins- CareDx Proposed Claim Construction

Counsel,

As discussed, please find CareDx’s draft joint claim construction chart materials. Please revert back to us once the chart
in Exhibit B has been populated with Eurofins’ intrinsic evidence so we can prepare for tomorrow’s filing.

Best,
Anna

From: DeJong, Kevin J <KDeJong@goodwinlaw.com>
Sent: Tuesday, January 26, 2021 1:04 PM
To: Dwyer, Anna <Anna.Dwyer@weil.com>
Cc: Jefferson, Julius <JJefferson@goodwinlaw.com>; bfarnan@farnanlaw.com; Reines, Edward
<edward.reines@weil.com>; mfarnan@farnanlaw.com; CareDx Natera <CareDx.Natera@weil.com>; Woo, Darryl M
<DWoo@goodwinlaw.com>; kkeller@shawkeller.com; DG-CareDX v Eurofins Viracor <DG-
CareDXvEurofinsViracor@goodwinlaw.com>
Subject: Re: CareDx/Eurofins- CareDx Proposed Claim Construction

Anna- We can do 3 pm EST. Same call-in number.

Sent from my iPhone


         On Jan 26, 2021, at 12:57 PM, Dwyer, Anna <Anna.Dwyer@weil.com> wrote:


         Hi Kevin,

         I am no longer available to meet and confer at 5:30 ET today. Please provide an alternative time prior to
         3:30 PM.

         Best,
         Anna

         From: DeJong, Kevin J <KDeJong@goodwinlaw.com>
         Sent: Tuesday, January 26, 2021 12:49 PM
         To: Dwyer, Anna <Anna.Dwyer@weil.com>; Jefferson, Julius <JJefferson@goodwinlaw.com>;
         bfarnan@farnanlaw.com; Reines, Edward <edward.reines@weil.com>; mfarnan@farnanlaw.com;
         CareDx Natera <CareDx.Natera@weil.com>
         Cc: Woo, Darryl M <DWoo@goodwinlaw.com>; kkeller@shawkeller.com; DG-CareDX v Eurofins Viracor
         <DG-CareDXvEurofinsViracor@goodwinlaw.com>
         Subject: RE: CareDx/Eurofins- CareDx Proposed Claim Construction

         Anna,

         We can do 530 pm EST today. Let’s use this call-in number:

         1-844-302-9816; Passcode 5892746339
         Mobile-friendly: 18443029816,,5892746339#

                                                             2
                                                          A1025
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 353 of 370 PageID #:
                                    5347
 Thanks,

 Kevin

 From: Dwyer, Anna <Anna.Dwyer@weil.com>
 Sent: Monday, January 25, 2021 2:28 PM
 To: DeJong, Kevin J <KDeJong@goodwinlaw.com>; Jefferson, Julius <JJefferson@goodwinlaw.com>;
 bfarnan@farnanlaw.com; Reines, Edward <edward.reines@weil.com>; mfarnan@farnanlaw.com;
 CareDx Natera <CareDx.Natera@weil.com>
 Cc: Woo, Darryl M <DWoo@goodwinlaw.com>; kkeller@shawkeller.com; DG-CareDX v Eurofins Viracor
 <DG-CareDXvEurofinsViracor@goodwinlaw.com>
 Subject: RE: CareDx/Eurofins- CareDx Proposed Claim Construction

 Kevin – apologies, to clarify, we are not available from 3:30-5 PM ET. We are available any other time
 tomorrow afternoon.

 Best,
 Anna

 From: Dwyer, Anna <Anna.Dwyer@weil.com>
 Sent: Monday, January 25, 2021 2:22 PM
 To: DeJong, Kevin J <KDeJong@goodwinlaw.com>; Jefferson, Julius <JJefferson@goodwinlaw.com>;
 bfarnan@farnanlaw.com; Reines, Edward <edward.reines@weil.com>; mfarnan@farnanlaw.com;
 CareDx Natera <CareDx.Natera@weil.com>
 Cc: Woo, Darryl M <DWoo@goodwinlaw.com>; kkeller@shawkeller.com; DG-CareDX v Eurofins Viracor
 <DG-CareDXvEurofinsViracor@goodwinlaw.com>
 Subject: RE: CareDx/Eurofins- CareDx Proposed Claim Construction

 Kevin,

 We are available tomorrow afternoon between 3:30-5 PM ET for a meet-and-confer. Please circulate a
 dial-in. Below please find CareDx and Stanford’s proposed constructions for the terms that Eurofins
 Viracor identified.

                  ‘652 Patent Claim Term                             CareDx/Stanford’s Proposed Construction
  “A method for detecting . . . the method                       Steps 1(a) – 1(d) are not required to be
  comprising: (a) providing a sample . . . (b)                   completed in the recited order.
  obtaining a genotype . . . (c) multiplex sequencing
  . . . (d) diagnosing, predicting, or monitoring . . . .”
  “diagnosing, predicting, or monitoring a                       The term “diagnosing, predicting, or monitoring a
  transplant status or outcome”                                  transplant status or outcome” includes
                                                                 “predicting or diagnosing the transplant status or
                                                                 outcome, determining predisposition to a
                                                                 transplant status or outcome, monitoring
                                                                 treatment of transplant patient, diagnosing a
                                                                 therapeutic response of transplant patient, and
                                                                 prognosis of transplant status or outcome,
                                                                 transplant progression, and response to
                                                                 particular treatment.”
  “wherein sensitivity of the method is greater                  Not indefinite, plain and ordinary meaning
  than 56% compared to sensitivity of current
                                                             3
                                                       A1026
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 354 of 370 PageID #:
                                    5348
  surveillance methods for cardiac allograft
  vasculopathy (CAV)”


 Best,
 Anna

 From: DeJong, Kevin J <KDeJong@goodwinlaw.com>
 Sent: Monday, January 25, 2021 11:02 AM
 To: Dwyer, Anna <Anna.Dwyer@weil.com>; Jefferson, Julius <JJefferson@goodwinlaw.com>;
 bfarnan@farnanlaw.com; Reines, Edward <edward.reines@weil.com>; mfarnan@farnanlaw.com;
 CareDx Natera <CareDx.Natera@weil.com>
 Cc: Woo, Darryl M <DWoo@goodwinlaw.com>; kkeller@shawkeller.com; DG-CareDX v Eurofins Viracor
 <DG-CareDXvEurofinsViracor@goodwinlaw.com>
 Subject: RE: CareDx/Eurofins- CareDx Proposed Claim Construction



 Anna,

 The parties are to meet and confer to prepare a joint claim construction chart to be filed this
 Wednesday, June 27. We are available tomorrow afternoon EST to confer. In order to have a
 productive meet and confer, please provide us today with CareDx and Stanford’s proposed
 constructions for the terms that Eurofins Viracor identified.

 Best,

 Kevin

 From: Dwyer, Anna <Anna.Dwyer@weil.com>
 Sent: Thursday, January 21, 2021 6:00 PM
 To: Jefferson, Julius <JJefferson@goodwinlaw.com>; bfarnan@farnanlaw.com; DeJong, Kevin J
 <KDeJong@goodwinlaw.com>; Reines, Edward <edward.reines@weil.com>; mfarnan@farnanlaw.com;
 CareDx Natera <CareDx.Natera@weil.com>
 Cc: Woo, Darryl M <DWoo@goodwinlaw.com>; kkeller@shawkeller.com; DG-CareDX v Eurofins Viracor
 <DG-CareDXvEurofinsViracor@goodwinlaw.com>
 Subject: CareDx/Eurofins- CareDx Proposed Claim Construction

 Counsel,

 Pursuant to the amended scheduling order, CareDx does not propose any claim terms of the ‘652 patent
 for construction.

 Regards,
 Anna




 The information contained in this email message is intended only for use of the individual or entity named
 above. If the reader of this message is not the intended recipient, or the employee or agent responsible to
 deliver it to the intended recipient, you are hereby notified that any dissemination, distribution or copying

                                                       4
                                                     A1027
     Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 355 of 370 PageID #:
                                         5349
        of this communication is strictly prohibited. If you have received this communication in error, please
        immediately notify us by email, postmaster@weil.com, and destroy the original message. Thank you.



        *******************************************************************
        This message was sent from Goodwin Procter LLP and is intended only for the designated
        recipient(s). It may contain confidential or proprietary information and may be subject to the
        attorney-client privilege or other confidentiality protections. If you are not a designated recipient,
        you may not review, copy or distribute this message. If you receive this in error, please notify the
        sender by reply e-mail and delete this message. Thank you.
        *******************************************************************



        The information contained in this email message is intended only for use of the individual or entity named
        above. If the reader of this message is not the intended recipient, or the employee or agent responsible to
        deliver it to the intended recipient, you are hereby notified that any dissemination, distribution or copying
        of this communication is strictly prohibited. If you have received this communication in error, please
        immediately notify us by email, postmaster@weil.com, and destroy the original message. Thank you.




        The information contained in this email message is intended only for use of the individual or entity named
        above. If the reader of this message is not the intended recipient, or the employee or agent responsible to
        deliver it to the intended recipient, you are hereby notified that any dissemination, distribution or copying
        of this communication is strictly prohibited. If you have received this communication in error, please
        immediately notify us by email, postmaster@weil.com, and destroy the original message. Thank you.




The information contained in this email message is intended only for use of the individual or entity named above. If the
reader of this message is not the intended recipient, or the employee or agent responsible to deliver it to the intended
recipient, you are hereby notified that any dissemination, distribution or copying of this communication is strictly
prohibited. If you have received this communication in error, please immediately notify us by email, postmaster@weil.com,
and destroy the original message. Thank you.




The information contained in this email message is intended only for use of the individual or entity named above. If the
reader of this message is not the intended recipient, or the employee or agent responsible to deliver it to the intended
recipient, you are hereby notified that any dissemination, distribution or copying of this communication is strictly
prohibited. If you have received this communication in error, please immediately notify us by email, postmaster@weil.com,
and destroy the original message. Thank you.




                                                              5
                                                           A1028
  Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 356 of 370 PageID #:
                                      5350

                                                                                          Application No.                                 Applicant(s)
                                                                                          13/508,318                                      QUAKE ET AL.
                        Office Action Summary                                             Examiner                                        Art Unit            AIA (First Inventor to File)
                                                                                                                                                              Status
                                                                                          AMY M. BUNKER                                   1639
                                                                                                                                                            I No
                  -- The MAILING DA TE of this communication appears on the cover sheet with the correspondence address --
 Period for Reply
          A SHORTENED STATUTORY PERIOD FOR REPLY IS SET TO EXPIRE~ MONTH(S) OR THIRTY (30) DAYS,
          WHICHEVER IS LONGER , FROM THE MAILING DATE OF THIS COMMUNICATION.
             Extens ions of time may be available under the provisi ons of 37 C FR 1.136(a) . In no event, however, may a reply be timely filed
             after SI X (6) MONTH S from the mailing date of this communication.
             If NO period for repl y is speci fied above , the maximum statutory period will ap ply and wil l expire SIX (6 ) MONTHS from the mailin g date of this communication.
             Fail ure to reply with in the set o r ex1ended period for reply will , by statute , cause the a ppli cation to become ABANDONED (35 U.S .C. § 133).
             Any reply received by the Offi ce later than three month s after the mailing date of this communication, even if timely filed , may red uce any
             earne d patent term adjustment. See 37 CFR 1.704(b).

 Status
     1)1:8] Responsive to communication(s) filed on 10 October 2013.
           0 A declaration(s)/affidavit(s) under 37 CFR 1.130(b) was/were filed on _ _.
       2a)l:8] This action is FINAL.                                    2b)O This action is non-final.
          3)0 An election was made by the applicant in response to a restriction requirement set forth during the interview on
                  _ _ ; the restriction requirement and election have been incorporated into this action.
          4)0 Since this application is in condition for allowance except for formal matters, prosecution as to the merits is
                   closed in accordance with the practice under Ex parte Quayle, 1935 G.D. 11, 453 O.G. 213.

 Disposition of Claims
    5)1:8] Claim(s) 36.39.41.42.44-51,53,54,56,57.66 and 67 is/are pending in the application.
           5a) Of the above claim(s) _ _ is/are withdrawn from consideration .
    6)0 Claim(s) _ _ is/are allowed .
          7)1:8] Claim(s) 36.39.41.42.44-51,53,54,56,57.66 and 67 is/are rejected.
          8)0 Claim(s) _ _ is/are objected to.
       9)0 Claim(s) _ _ are subject to restriction and/or election requirement.
 * If any claims have been determined allowable, you may be eligible to benefit from the Patent Prosecution Highway program at a
 participating intellectual property office for the corresponding application. For more information , please see
 http://wv,1w.usoto.gov/patents/i nit events/pp h/index.isp or send an inquiry to PF'Hfeedback(rouspto.aov.

 Application Papers
   10)0 The specification is objected to by the Examiner.
   11 )0 The drawing(s) filed on _ _ is/are: a)O accepted or b)O objected to by the Examiner.
                   Applicant may not request that any objection to the drawing(s) be held in abeyance. See 37 CFR 1.85(a).
                   Replacement drawing sheet(s) including the correction is required if the drawing (s) is objected to. See 37 CFR 1.121 (d) .

 Priority under 35 U.S.C. § 119
    12)0 Acknowledgment is made of a claim for foreign priority under 35 U.S .C. § 119(a)-(d) or (f).
     Certified copies:
         a)O All   b)O Some * c)O None of the :
            1.0   Certified copies of the priority documents have been received .
           2.0    Certified copies of the priority documents have been received in Application No. _ _ .
           3 .0   Copies of the certified copies of the priority documents have been received in this National Stage
                 application from the International Bureau (PCT Rule 17.2(a)).
                   *   See the attached detailed Office action for a list of the certified copies not received.




 Attachment{s)
 1)   1:8]   Notice of References Cited (PTO-892)                                                        3)   0   Interview Summary (PTO-413)
                                                                                                                  Paper No(s)/Mail Date. _ _ .
 2)   0      Information Disclosure Statement(s) (PTO/SB/08)
                                                                                                         4)   0   Other: _ _ .
             Paper No(s)/Mail Date _ _ .
U.S. Patent and Trademark Office
PTO L-326 (Rev. 08-13)                                                  Office Action Summary                                              Part of Paper No./Mai l Date 20 131 03 1




                                                                                                                                                                CAREDXVI00001842
                                                                                         A1029
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 357 of 370 PageID #:
                                    5351




     Application/Control Number: 13/508,318                                                       Page 2
     Art Unit: 1639

             The present application is being examined under the pre-AIA first to invent provisions.



                                           DETAILED ACTION

             The text of those sections of Title 35, U.S. Code not included in this action can be found
     in a prior Office Action.


                                                  Status of Claims

             Claims 36, 39, 41, 42, 44-51, 53, 54, 56, 57, 66 and 67 are currently pending. Claims 36,
     42, 44, 50 and 51 have been amended by Applicants amendment filed on 10-10-2013. Claims
     40, 43 and 58 have been canceled by Applicant's amendment filed on 10-10-2013.


             Applicant's election with traverse of Group I, claims 36, 39-51, 53, 54, 56-58, 66 and 67,
     with traverse and the election of species: (A) single nucleotide polymorphisms (B) kidney
     transplant in the reply filed on March 21, 2013 was previously acknowledged.


             No claims were withdrawn from consideration.


             A complete reply to the final rejection must include cancellation of nonelected claims or
     other appropriate action (37 CPR 1.144) See MPEP § 821.01.


             Accordingly, claims 36, 39, 41, 42, 44-51, 53, 54, 56, 57, 66 and 67 are under
     consideration to which the following grounds of rejection are applicable.


                                                   Priority

             The present application is a 35 U.S.C. 371 national stage filing of International
     Application No . PCT/US2010/055604, filed on November 5, 2010, which claims the benefit of
     US Patent Application No. 61/280,674, filed on November 6, 2009.




                                                                                                 CAREDXVI00001843
                                                   A1030
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 358 of 370 PageID #:
                                    5352




     Application/Control Number: 13/508,318                                                         Page 3
     Art Unit: 1639

                                               Interview Summary

             The telephone interview between the Examiner, Primary Examiner Maria Leavitt, Pamela
     Sherwood, Kim Stopak and Lucia Muntean on August 16, 2013 discussing the scope of the
     obviousness rejection of record was previously acknowledged.




                                              Withdrawn Rejections

             Applicants' amendment and arguments filed April 16, 2013 are acknowledged and have
     been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection
     and/or objection not specifically addressed below are herein withdrawn.



                                      Claim Rejections - 35 USC§ 112

             The rejection of claims 36, 39-51, 53, 54, 56, 57, 66 and 67 under 35 U.S.C. 112, second
     paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject
     matter which applicant regards as the invention is withdrawn, and the rejection of claim 58 is
     rendered moot, for the recitation of the te1m "derived from" due to Applicants amendment of
     claim 36 to replace the term with "wherein the one or more nucleic acids originated from the
     transplant donor" and Applicants cancellation of claim 58.




             The rejection of claims 36, 39-51, 53, 54, 56, 57, 66 and 67 under 35 U.S.C. 112, second
     paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject
     matter which applicant regards as the invention is withdrawn, and the rejection of claim 58 is
     rendered moot, for insufficient antecedent basis for the term "transplant status" due to Applicants
     amendment of claim 36 to recite proper antecedent basis and Applicants cancellation of claim
     58.


                                      Claim Rejections - 35 USC§ 103




                                                                                                  CAREDXVI00001844
                                                    A1031
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 359 of 370 PageID #:
                                    5353




     Application/Control Number: 13/508,318                                                          Page 4
     Art Unit: 1639

             The rejection of claims 36, 39, 41, 42, 44-51, 53, 54, 56, 57, 66 and 67 are under 35
     U.S.C. 103(a) is withdrawn, and the rejection of claims 40, 43 and 58 are rendered moot, as
     being unpatentable over Lo Yuk-Ming et al. (U.S. Patent Application No. 20050282185,
     published December 22, 2005) in view of Saint-Mezard et al. (International Patent Application
     No. WO2009060035Al, published May 14, 2009) due to Applicants amendment of the claims
     and Applicants cancellation of claims 40, 43 and 58.
             The combined references of Lo Yuk-Ming et al. and Saint-Mezard et al. have been
     narrowed by reciting, "detecting the one or more circulating, cell-free nucleic acids from the
     transplant of the donor" vs. "detecting one or more nucleic acids delived from the transplant
     from the donor (previous claim 36) which detecting comprises sequencing (claim 43, now
     canceled), wherein the sensitivity of the method is 56%.In view of the withdrawn rejection,
     applicant's arguments are rendered moot.



                                         New Objections/Rejections

                                      Claim Rejections - 35 USC§ 103

             The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all
     obviousness rejections set forth in this Office action:

             (a) A patent may not be obtained though the invention is not identically disclosed or
             desclibed as set forth in section 102 of this title, if the differences between the subject
             matter sought to be patented and the plior art are such that the subject matter as a whole
             would have been obvious at the time the invention was made to a person having ordinary
             skill in the art to which said subject matter pertains. Patentability shall not be negatived
             by the manner in which the invention was made.

             This application currently names joint inventors. In consideling patentability of the
     claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the valious
     claims was commonly owned at the time any inventions covered therein were made absent any
     evidence to the contrary. Applicant is advised of the obligation under 37 CPR 1.56 to point out
     the inventor and invention dates of each claim that was not commonly owned at the time a later
     invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c)
     and potential 35 U.S.C. 102(e), (f) or (g) plior art under 35 U.S.C. 103(a).




                                                                                                 CAREDXVI00001845
                                                    A1032
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 360 of 370 PageID #:
                                    5354




     Application/Control Number: 13/508,318                                                         Page 5
     Art Unit: 1639

             Claims 36, 39, 41, 42, 44-51, 53, 54, 56, 57, 66 and 67 are rejected under 35 U.S.C.
     103(a) as being obvious over Moreira et al. (Clinical Chemistry, 2009, 55(11), 1958-1966); in
     view of Lo Yuk-Ming et al. (U.S. Patent Application No. 20050282185, published December 22,
     2005); and further in view of Baxter-Lowe et al. (Clinical Chemistry, 2006, 52(4), 559-561) as
     evidenced by Applied Biosystems (ABI Prism® 7000 Sequence Detection System, Assays-on-
     Demand Gene Expression Products Protocol, 2003, 1-40). This is a new rejection necessitated
     by amendment of the claims in the response filed October 10, 2013.
             Moreira et al. teach the use of total cell-free DNA (t-CF-DNA) and donor-derived cell-
     free DNA (ddCF-DNA) from urine and plasma as a rapid non-invasive biomarker of rejection
     and long-term graft function and survival in renal transplant patients (kidney transplant)
     (instant claims 36, 41, 56, 57, 66 and 67) (pg. 1958, column 1, Background, entire paragraph),
     such that plasma and urine samples from 100 renal transplant recipients were obtained 3
     months after transplantation (providing a sample from a subject who has received a transplant)
     and tCF-DNA and ddCF-DNA were analyzed by quantitative PCR (multiplex reaction/real-
     time PCR) of the HBB and TSPYl genes using a Prism® 7000 Sequence Detection System by
     Applied Biosystems (shotgun sequencing), where plasma tCF-DNA concentrations increased
     markedly during acute rejection (AR) episodes, often before clinical diagnosis, and returned to
     reference values after anti-rejection treatment (administering an immunosuppressive drug)
     (instant claims 36, 42, 44, 47, 48 and 51) (pg. 1958, column 1, Methods, entire paragraph &
     column 1, Results, lines 1-4). Moreira et al. also teach that a cut-off plasma of 12,000 genome
     equivalents/mL tCF-DNA concentration correctly classified AR and non-AR episodes in 86% of
     post-transplantation complications (diagnostic sensitivity, 89% and specificity, 85%) (sensitivity
     greater than 56%) (instant claim 36) (pg. 1958, column 1, Results, lines 4-8). Moreira et al.
     fmther teach that ddCF-DNA concentrations, up to 2000 genome equivalents/mL (detect at least
     ten different nucleic acids), were measured in women who had received a graft from a male
     donor and that ddCF-DNA was detected immediately after transplantation in patients without AR
     and infection, while plasma concentrations were undetectable within the first week after
     transplantation, such that patients who developed AR and graft infection showed a marked
     increase in the concentration of ddCF-DNA, which became undetectable after appropriate




                                                                                                CAREDXVI00001846
                                                  A1033
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 361 of 370 PageID #:
                                    5355




     Application/Control Number: 13/508,318                                                           Page 6
     Art Unit: 1639

     immunosuppressive treatment (pg. 1958, columns 1 & 2, Utility of ddCF-DNA, entire paragraph
     and pg. 1963, Fig 4.).
             Moreira et al. do not teach where the one or more nucleic acids derived from the donor
     are detected based on a marker profile comprising one or more genetic variations selected from
     those listed in instant claim 39 (instant claim 39), or where detecting comprises at least ten
     different nucleic acids (instant claim 46); or where the transplant status or outcome comprises
     modifying or maintaining an immunosuppressive regimen (instant claim 49); or where detecting
     comprises detecting genetic variations (instant claim 50); or where the method of claim 50
     comprises genetic variations listed in instant claim 53 (instant claim 53); or where the method
     comprises at least one single nucleotide polymorphism (instant claim 54). Although Moreira et
     al. do not specifically teach where the multiplexed reaction occurs in a single container, the
     Prism® 7000 Sequence Detection System is designed with plates holding individual wells (single
     container) as evidenced by Applied Biosystems (pg. 5) (instant claim 45).
             The Lo Yuk-Ming et al. reference is relied upon for the reasons of record. Particularly,
     Lo Yuk-Ming et al. teach a method of differentiating DNA of an organ donor from DNA of an
     organ recipient using a biological sample such as plasma or serum (e.g., cell-free DNA) in
     order to predict the clinical progress of the transplantation recipient especially applied to organ
     rejection (paragraph [0030]), where DNA includes any sequence of more than one nucleotide
     such as polynucleotides, gene fragments and complete gene sequences, as well as, the study of
     single nucleotide polymorphisms (SNPs) (elected species), as well as, methylated and
     unmethylated alleles (e.g., genetic vaiiations) (instant claims 39, 50, 53 and 54) (paragraphs
     [0012), lines 6-8, [0019] and Fig. 2). Lo Yuk-Ming et al. teach that the assay is applicable to the
     study of cellular chimerism following solid organ transplantation (e.g., liver, spleen, heart,
     pancreas, and kidneys), post-translational plasma DNA chimerism and minary DNA chimerism.
     Lo Yuk-Ming et al. also teach SNPs in SEQ ID NOS: 1-11 (detecting at least ten different
     nucleic acid sequences) (instant claim 46) (pgs. 8-10, sequence listing).
             The combined references of Moreira et al. and Lo Yuk-Ming et al. do not teach where the
     transplant status or outcome comprises modifying or maintaining an immunosuppressive
     regimen (instant claim 49).




                                                                                                 CAREDXVI00001847
                                                   A1034
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 362 of 370 PageID #:
                                    5356




     Application/Control Number: 13/508,318                                                          Page 7
     Art Unit: 1639

             Baxter-Lowe et al. teach that one of the most promising areas of transplantation research
     is the discovery of biomarkers for rejection that are detectable in blood and urine, such that the
     development of non-invasive assays detecting molecular biomarkers for rejection by; (a)
     detecting a pre-rejection profile that will allow therapeutic interventions before rejection causes
     graft dysfunction, (b) improving the sensitivity and specificity of rejection diagnosis, (c)
     developing new classification systems for rejection that improve prognosis, and (d) providing
     information for designing individualized immunosuppressive regimes that could prevent
     rejection while minimizing drug toxicity (determining/modifying immunosuppressive regimen)
     (instant claim 49) (pg. 559, first full paragraph).
             In view of the teachings of Moreira et al., which exemplifies the use of total cell-free
     DNA (tCF-DNA) and donor-derived cell-free DNA (ddCF-DNA) from urine and plasma as a
     highly sensitive, rapid and non-invasive biomarker of rejection and long-term graft function and
     survival in renal transplant patients, where tCF-DNA and ddCF-DNA were analyzed by
     quantitative PCR; and in view of the teachings of Lo Yuk-Ming et al., which disclose a method
     of differentiating DNA of an organ donor from DNA of an organ recipient using a biological
     sample such as plasma or serum in order to predict the clinical progress of the transplantation
     recipient especially applied to solid organ rejection, where DNA includes any sequence of more
     than one nucleotide such as polynucleotides, gene fragments and complete gene sequences, as
     well as, the study of single nucleotide polymorphisms (SNPs), as well as, methylated and
     unmethylated alleles (e.g., genetic variations); and in view of the teachings of Baxter-Lowe et
     al. , which describe the discovery of biomarkers for rejection that are detectable in blood and
     urine, such that the development of non-invasive assays detecting molecular biomarkers for
     rejection by detecting a pre-rejection profile that will allow therapeutic interventions before
     rejection causes graft dysfunction and providing information for designing individualized
     immunosuppressive regimes that could prevent rejection while minimizing drug toxicity; one of
     ordinary skill in the art at the time the invention was made would be motivated to use the
     variants taught by Lo Yuk-Ming et al. in the method taught by Moreira et al. to analyze donor-
     derived cell free DNA for the diagnosis and prognosis of graft rejection and, furthermore, to
     apply a pre-rejection profile for the development therapeutic intervention regimens as taught by
     Baxter-Lowe et al. for an efficient and non-invasive early detection of biomarkers of organ




                                                                                                    CAREDXVI00001848
                                                     A1035
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 363 of 370 PageID #:
                                    5357




     Application/Control Number: 13/508,318                                                          Page 8
     Art Unit: 1639

     rejection and the development of personalized immunosuppressive regimens. In addition, one of
     ordinary skill in the art would have a reasonable expectation of success in using the genetic
     variants taught by Lo Yuk-Ming et al. in the method taught by Moreira et al. to detect
     biomarkers in urine and blood without having to conduct invasive biopsies in order to diagnosis
     transplant rejection and to allow for early immunosuppressive intervention as taught by Baxter-
     Lowe et al. This reasonable expectation of success would motivate one of ordinary skill in the
     art to modify the cited references.
             The cited references teach the limitations of the claims and, therefore, the invention, as a
     whole, was prima facie obvious to one of ordinary skill in the art.


                                                 Conclusion

             Claims 36, 39, 41, 42, 44-51, 53, 54, 56, 57, 66 and 67 are rejected.


             Applicant's amendment necessitated the new ground(s) of rejection presented in this
     Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).
     Applicant is reminded of the extension of time policy as set forth in 37 CPR 1.136(a). A
     shortened statutory period for reply to this final action is set to expire THREE MONTHS from
     the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the
     mailing date of this final action and the advisory action is not mailed until after the end of the
     THREE-MONTH shortened statutory period, then the shortened statutory period will expire on
     the date the advisory action is mailed, and any extension fee pursuant to 37 CPR 1.136(a) will be
     calculated from the mailing date of the advisory action. In no event, however, will the statutory
     period for reply expire later than SIX MONTHS from the date of this final action.


             Any inquiry concerning this communication or earlier communications from the
     examiner should be directed to AMY M. BUNKER whose telephone number is (313) 446-4833.
     The examiner can normally be reached on 7:00am - 4:00pm.




                                                                                                  CAREDXVI00001849
                                                    A1036
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 364 of 370 PageID #:
                                    5358




     Application/Control Number: 13/508,318                                                       Page 9
     Art Unit: 1639

             If attempts to reach the examiner by telephone are unsuccessful, the examiner's
     supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the
     organization where this application or proceeding is assigned is (571) 273-8300.
             Information regarding the status of an application may be obtained from the Patent
     Application Information Retlieval (PAIR) system. Status information for published applications
     may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
     applications is available through Private PAIR only. For more information about the PAIR
     system, see http://pair-direct.uspto.gov. Should you have questions on access to the Piivate PAIR
     system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would
     like assistance from a USPTO Customer Service Representative or access to the automated
     information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




     I AMY M BUNKER/
     Examiner, Art Unit 1639



     /Maria Leavitt/
     Piimaiy Examiner, Art Unit 1633




                                                                                               CAREDXVI00001850
                                                  A1037
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 365 of 370 PageID #:
                                    5359




                                                                          EXHIBIT
                                                                                   7
                                                                          DR. VAN NESS
                                                                              7/23/2020
                                                                   M. Ahmed - RMR, CRR - LEXITAS LEGAL




                                     A1038
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 366 of 370 PageID #:
                                    5360




                                                                                        c(b<.JC.;J,rdiogr:1phy paranieters            after trnt1spLJ.n t.ation
  sure half 1:irne (Pl'rr) (the ti1ni:~ n:quir,:~d fur th.I':-: 1JeaJ:: left            tend to be re.,:arfr:tiv,:: in pattern~ refiet:::ting injury cnuseci
  atriai (L.A. )/1eft ~-_:entricul ar (L\/ ") pressure difli-ren,): tc:: (Jec}ine.      by is,..~hernia rath,~r than rejection . i-lc\vever) failure to
  bv one-- hcdft T·hese ind .i ces have bet.~-n \lH)\.vn to currc.1ate                  re<:o,.:er no rn1a.l diastolic function {an ir:cre.ase in I\lRI~
                                                        on enclon1.'!-'0Carclia]        ancl Pf-11~and a decrease n1 i\111) in the hr:;t 6 V/eeks after
                                                                                        tn.n!~1pJantJtion is consistent \vith a I)o_p·pler echocard!<'.,-
                                                                                        grapblc definitic n of rejection. ·rb.is pafte-rn e1npha:-,.izes
                                                                                                                    1



                          TECHNiC.\L POINTERS                                           d.1e irnport.<J.nce of serial sr,udie~, V/,lth each parient acting
                                                                                        as hi.s/her o\:vn controL particularly early after tran.sp!an-
       Pati,e.nts sh.nu1d he ~:1-udied in the. Jen lateral detubirus
                                                                                        tation
  p(r::;ition after 15 rninutt~~~ of recu[nbency to
                                                                                     ., Beca.ese c:rf \\/1de Jndividua.i variahdity, each individuaJ
  he.art. rate :1nd blnud pres~ure . Blood flo\•..: across the i11itra1
                                                                                        patienfs pre~v,k)us l)c,pp1er ciiastolic indices 1r1ust be used
  \-' ai've f.-:: r1leasnred using pu lsed ~Nave l)opp1er Y./ith the
  transdt1cer pt)sitio11ed at the cardiac apex. !\ Iitra.l. veloc-it.ies
                                                            1                           tor reference \ l Interindi.viduaJ. .lariat!on precl ude.:-; the
  are recocrded fron\ a {our~charnl,er vh:\V! ,vitb the sarnp1e                         use ,)fa standardized value of J\lR~r, PlfI~ or l'\'1 ! that can
  ,,oiu111e lo<:ated at the n1itra!. val"ve le;jflet tips. ln this                      be used to define dla~tf>lic dysfunction and. foencel
  p(J.~it ion\ the discre.te aortic valve rJo~ure s1gnal .i 8 also                      re}~ction . Based upon studies assessing the spontaneous
  rec Jrded ,;-\ll sub\equent I)oppler echo recordings of
      1                                                                                 interpatient variability of Dopp ler echocardi{)graphy n.Jt;a-
  n11tra1 flo\v veiocity and aortic and rn!tra1 v::11vc n1overnents                     st1res of di,3_:;tolic function. a decrease in the J.\tR_'[' ,Jr
  are pe.rfonned \\.'itb. the san.1ple voiu.rrie in the sa.n1e                          PiIT of :.> .1 _sr;b fron1 a patient~ previous srud_y repre;:. ents
  position. It is irr1per::H1ve ;J,at tbe angle hrn.veen bh)Vd fi(nv                    a signlficant change,, diagnostic of diastolic dysfunction.
  and u1trasonic hearn be as clof;e as possible. to zero. Srnal1                        T'ht: [\/111: and Phrr are rarely discordant. HlY\l/eve.r.
  deviations result in large di -~:crepa.ncies jn the- velocity                         di.'~cordance ntight be seen \vhen the fVI<Fr proiongs
  profilr:·; s_pecificaliy, J ng1e~ _;2.: 2Cr:, result in scriou~ underes-              ·h ecause of eariy aortic \',i1.l1.'e c1o.sure as a conseq_uer1ce c:f
  rin1ation   t)f   the velocity profile. 'J'hree ir.nportaiu technJca_l                de-crea8et:.i ~ystolic function and E\/ t~troke vo!urne, _in this
  factors nn1st be addres;~:ed       t.)   adequa.tely asses:; the inforrn.a~           t;'\/CnL an irK'. reR-;.e in the ~11 of 20r,_~,) frorn prevfr.Yllh
  tic,n fronJ .Doppler echocardiography studies for dia~n1nsis                          stud·ie.~ ls considc:rt:·i:J diagnostic of diastolic. dysfunction
  of rejecti on:                                                                        (,J). T'he presence of ongoing diasto1h:: d:,,'sfuncti.;:.;n 0n
  "~rhe residua'i recipient atri::11 n~rnn,n1t usuaHy rnaintrJins                       consecutive ~,tudjes is also cons.ldered d.i agnostic c,f
   e.lectrical and rnech;1n.icaJ functinn . XVhen recipient atrial                      restrictivf~ ph~/siol1)gy ct.H1sistent \vith rejection.
   contraetion occurs dur.ing the dono r s 1ate systole~ it
                                                        1




   -increases L,~ pressure. leading to e.arlier n1.itral valve
   opening ?J1d shorle1ting uf the l\1Itr. \\.'hen the n1itra1
                                                                                                        Because of wide
   valve·: opens~ the higher L\l diastolic pressure results in a
    rnore rapid dec]ine i. n the LJ\/L,\/ pre~sure difference,                                         individual v.uiability, each
   the.refore shortening the. PlIT and incn~.asing the ':\J1 . ,·rhi:·;                                individual patient's
             a false irn pression c,f restrictive physiolc,gy consis~
                                                                                                       previous Doppler
    tent \Vith rejection. c:unverseiy, lf tht: recipient atria{
    cor~tract]on oc.c:urs in late diastole (sirnultane.ously v'.:".ith                                 diastolic indices must be
    dnnor atrial contraction), thi~ results 1n an a.ugrnente.d i\                                      used for l'eference.
    \Vave and !ncreasetl L\l filling at end·-dlastole, a pattern
    ten11ed n:?la.:ratio1l abnor;1Ialit-.•, ·ro 1ni11irnize the infiu--
    ence of reciplent. atr}a] CfJntraction on the early diastolic
                                                                                        ~r'able :i di~play~ the sensitivir.ies and si:,ecificiti-es t"hat
    u1itral infio,v pattern. only bi~ats 1n \vhich recip_ient atr:i.a."!
                                                                                     have been calculated in sevr:;r.n.l sttH1ies asse:,;;sing the role of
    contraction occuri, in diasto]e ,1nd early S)''Stole sbou]d be
                                                                                     [)opple.r echocardiograpby in dia.gnosi5; of celh11ar rejec-
    used frir ar:alysi,; of IVRT, :'111 and FHT ,8.         The mean
                                                                                     11,. 1n. l ,~L
                                                                                     .· ,.   "'h,•·•·   · •· • · . .
                                                                                                se,1s1uvn1e~1        <.JJ''l'l!"'T'     ii::•v•· •
                                                                                                                              v t(:. an(1                     ·
                                                                                                                                          1J.H 1 nave ranged frorn
    vah1e for each pararneh'~r should be calcu lated frorn 1O
                                                                                     6(1 lo 88'-ff_-- r although the rnr~jor.i.ty· of studies $h0\1V a
    st,ch ::cceptable cumi:cuti\'t• cycles.
                                                                                     sensitj vit),' in 80-,8SiJf range , ~Fhe .spe€ificit.ies have ran
  • 1t rnus t be recognized thJt the charact:2,ristic or ·'norn1;:d;•                fn:.nn 57 tu 9!YJI· but (again) are predorninaNtlV
                                                                                                                1


     po:-,;toperative I)oppler cchocardi0graphy r:nitnd infio\v                      80 - --9(Y){; range. 'The tnajority of the.~e studies dici
     pattern very e:Jdy after transplant.Jti\.?in is con~i stent \\/ith              for the tirning of recipient atrial contracti<:n1 and
     restrictive physiology. T'his dlast;,)1i c abnorrna1Jty., pre·vi ,              l5·---2(3f1· dt~crea:~e in l)/Frr l}f Pfrr 1~ (iiacrru?t,t~f nf
     t."iusly repGrte.d in experirnenta! 3tudie.s;, evolves slo\vly                  rnnderale to severe rej ,~,cti~HL .T\vo               earEer
                                                                                                                                       ;·;.U(Jie~-~e~b~-·;·;~.              ;u.r:~1
     crver the ensuing 6 \veeks to a. less restrictive pattern (16).                 [\Jop}.or
                                                                                      ;/ r-·. '-··-• ec!]f"    -. . ,.,r,·~1
                                                                                                      · ·I '!•-k,..:!          - v•r·•nt, .. l · h 1 f l .         ~·     .
                                                                                                                        t.;.i,,(.-~_~<l_t,i1_,Y d!loelp ..JL .U:1 f11agnos1ng HtJeC-


  29S




                                                                           A1039
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 367 of 370 PageID #:
                                    5361




                                     A1040
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 368 of 370 PageID #:
                                    5362




                                                                                                                                              did rH.'i~ account for
                                                                                                                                                effect5 of R1\C~ (10
                                                                                                                                                 c.o nsf:c·uri\·· e f);:.;•ats}
                                                                                                                                              i·<u !\/F!T rne.Jsurcrnf:nt
                                                                            l\.'?.T ve!o,.         ;-.. ff                                    [)id rHJ!. a(coun r fr:ir
                                                                               .-1-nd dt::Te!t ~r J ti c.nJ tirnc                                effr·cts cd RU\C
                                                                                                                                              ~·i: indiv pt a~.; OH/ fl
                                                                                                                                                 cor:tro!: gr(Jt1ped
                                                                                                                                                                                  to

                                                                                                                     nt)   c. orre!at ic r1

                                                                                                                                                                 no Pv'R·r
                                                                                                                                                 ,1C(~(.:i1J1·)t,ecl for R/\C




 after treau11enL _P'atjents \Vith a benign cour::,c• h_;Jd in1prove                          nlai posterior \~/;Jll contraction and the point (>f peak
 nk:nt in thl~ir e,~':1-10 .:1:-tnJ\()f'Taphii.:: pi cture. and patJent~ \\·ith
                           1                                                                 posterior v. an endocardiun1 retr.;.1ci.ion ....,,elocity) as'; <.1 rnarker
 an unfavt,r,1hle cot1r~;e had fu.nl1er                                                      of acute card1:-.lc n;jc,.,:tion. h1 pati('.'nl...; v,,.: Jtbout rejection
                                   r::
 gt'aphica.lJy. [>odd et al. l) C(Hnbl11ed a ser!cs of i.~-chncar-~                          {~-8 L ](:. \Va·~ proJongcd cornpared Vv'it:h health~{ controls.
 i:..Hng_raphic pararn.ck~rs into ~1n e-l'.h() score v.=hic.f.t v.,bcn app!.1.1:d            t)urlng a.cute rejection: i~ H .18 _patieats stud1ed ha.d signifi,,
 pnY:.,pectI \'('.ly. h:jd a               predicti\·t: va1ue ,.:f 97'><.- . ie . i.he       cantl :v·         rnc:J.n '"'f'e value ~ cornparc·d \--Vith tbiJse i·vithout
 likeli.hot)d that a palicnt \vnukl h.dVC Et negative score \Vlth                            rcJection. L.ongitnd in;JJ stud.les in i 8 individurd patient~
 rnod.t~raJt:~/seYcre re:_lcction on hiop:~y 'Na~:: extrc~nv::ly !ttV/.
                                                                                             ·re, \-\-'lrich ren.1.rnt:d to ind)-vidual ba~;ei·iue ·values in re.-
              M-MODE ASSESSMENT Of U::H                                                      spun '.;e to tr .:ai.rnenL \""/hen a 20~{-- increase in ·re \vas asf:.'d
                                                                                                                 1



                                                                                             pn)sr ecti,/e]y· Jn 96 patients. the •_
                                                                                                             1                               ;en.sl11\:ity ;va~ 8(({:. and
               VENTRICULAR HYPERTROPHY
                                                                                             specihcity 94 1i(; in predicting acute reje(tion
        Before the :introduct.ion nf cycios.pon ne, changes ln left                              Sirnrnonds et al. t 27 ') as~.cs~--1ed 1)opp!.. .~r exarnination of
 ventricub:ir \:v;__dl thJt:knes~ and left \/entricoiar IH[ L:~~ as                          ~-uperior vena ca,\11 flrnv in tbe. detection of acute rejc~-ction.
 :.l:;,,ses~ed by \'1 iTi(Jde echoca.rd iograph)' ofte.n accorrrpanied                       ~fhirty patients {J 5 \vith r~jectlfln) \Vere :;,,t.udic.d Vlithin 36
 ru~ ute C[~'Iluiar re:1ect.i(HJ         ~1 3). t~h1\VC\"i:L tht· reiatiorr.J1ip              houc, of bju_psy_Superinr '{t:'. na ca,-· aL n1itraL and tricuspjd
 hctv.,;een                   ln vv~H thickness. left \-'entrlcular .rnnss.                  early peak flo\•." ve]ocitie~ ,.~·e.re asses~;t~d. 1n the i 5 patients
 ~-:nd rejecr.io.n in the cycln·, porine cnt are ]es:,; \vel! delin-                         \Vith acutf: rc~jcc,ion. _n1itra] :u1d tricuspid .fioJ.A•' ·ve.Joc.ities
 (•ated. rv1annaerts et aL (24) (:urrehHed                              in 263               dev(;du1:tcd a n:~stricti\e type pane-rn, and superior vena
 ::nn~;ecuti\it:'. ;\/l-1nodc echncardiugraphlc studJes t it:ft Vc"rt -·                     caval flo\v \Vas rnarkediy ahnc,rrnaL 'Alllh a-n abrH)St corn-
 l..rit211.l ar 'I.val! thi.ck1iess. lnternaJ din1e11\}011 and frac:ticnal                   plek~ Ios:~ of 1\:ff\v:ud '~~/St(Jlic fiov,i. If re:_ic.clion \\'~1s detine,d as a
 shorrenin~J \\-'ith endo1nytJcarcha! binps!es in 30 patients                                f(Jr\:vard superior \."en~1 cav~ii sy:~tobc fi,o\\' ~:::~ ! '7 crn/sec. then
 after heart transplantatiPn. Thert· v,/~1s r10 significant C()rn>                            tbc sensi1.ivit) \,.- as 1cx·y:{-) ;-;pecificity :~(Y{,. and predicti·vt:·'
 lai 10n nb \e:-ved betv.:ecn the uhrasonnd \·ariab!t'·.\ and                                 acc,u"c1cy ~-)0(:{--, 1'his ~tudy did fl(Jt look ;·:1 t the longitudinal utibty
 hiopsy class and . thci\~.fon.\ no benefit in u:-;lng I\11-n1ock:· l()                      c f ~.up,:..titH' vena. c:xval flo,.\- h) predict rejection.
                                                                                               1


 predlct rejection . J1ecently, lt;:n ventricular hypertrophy
 \Vas correiatt:d \vfrh hurnoral ft"'.Jr:c1.ion in a nnrospect·ive
                                                                                                        CONCLUSIONS RECARIJING
 study i. n ·i .~1- patienb; i:arly afi(:r tr:_-u1spL:tntation {25 ): re srdts
 th,H. need confinn.axion in
                                                                                                    ECHOCARDIOGR.!\PHY AND DIAGNOSIS
                                                                                                             Of REJECTION
    OTHER ECHOCAR0IOGRAPHIC MARKERS                                                               f;or a nevi.., dia._gnost.i . .: tcehniqu€ to be considered accent-
    USED IN nu ASSESSMENT Of REJECTION                                                        able ¼-'hen co1np~H'(td \\-'.ith the " gold standasd,'"~ a sensi tiv-
                                                                                              ity and specjfici.ty f-1f g;rearer than 9fy:;;:..: ,~_
                                                                                                                                                   . n~ccled, ffo\vever~
      Park ct-:iL 126) prospectivc iy a:;~esscd cariy diasto1i . : , left
 v1.:.ntri0ular fun1~'tion (I'e, the hrne inler\\.tJ bct\veen nh:tx.i·
                                                                                              :t :-nu .,a be re1nerni:'e.red_ that D1Jppier t~uhocardiogr            , 1i_.;
                                                                                              ne1ng ccnnpared \1./1 th a ~- go]d standard-~ in endo1                'lia?

 3()0




                                                                                   A1041
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 369 of 370 PageID #:
                                    5363




                                     A1042
Case 1:19-cv-01804-CFC-CJB Document 105 Filed 04/16/21 Page 370 of 370 PageID #:
                                    5364



                                                                         fABit J
               Sen~itiv ilv ;md ~1.wrifidtv of various ~111dies asse",ing the role nf dobutarnim: ~tress ed:i,K,.rdiography
                          ,      ·        in (ht: di~te1. !11~r•--~~l•:~!~spl~~1! ~u~•1.':'~~)l_•lr_tery disease________ ____ _ ____ ___ __ ____ ------·------ ---
               .........   , ,.   ,   ,   _   , _ ,. , , .




                                                             •_l,-.i se lpdf;ent :·,
                                                             \r\' i lh j\:("At) J




                                                                                                           l - -f                                u:i,-1bl e t<) identify
                                                                                                                                                   ar:;~irJgr·dphic ·rx( ' /\,[)
                                                                                       l 6 ~cgrnent;

                                                                                                                                      'fl                               incl uded




 lc-T1gth of t i1nt: after 1ran,.;,,plantut1on indept:-r1dent!y pre.·                                  betv./een patit~nt:; Vi/ ith (n             l] 'i and VJithnut tn          71)
 dl1.:tcd pr:sit!Ye llnding'..., on ~tngJography or doln.1tarn1nl'                                     stres\- inC!uceiJ ;Jnglna ()f the l ! patient:,; \vith stTef~~1-
 .strc.;, _,. . ; .:.chol'ardingraphy. /\ cohort (1f 76 pat.it~rHs \Vas then                           induced angina. a·i1_ hrtd .rcg,ronaJ \.v::_tH rnotion abnor1T1a!it;';-
 foUu\vcd fur l )-'Car i,; t dcterrninc the progno~-tic. v:.:.llth: of                                 on ti1.Jbutarni11e _~,tress ecbocaxdii::,graphy·. T'4ine p2t1ent~ had.
 dnbutarnini.::. .~tre-~s. echocasdif:-igraphy -~c predicting the                                      (Ornnary angiograph .i c (1ata avaiiable ; !, ignii"i0an! disease
 o~:currence nt rn:ljor Ctffdiac c vent:< ()ver the foHP\\i Jng l 2                                    vva~ pre.'.:-<ent in 8 {e1ricard.ial t"l.i scase in 7 L the !oc.:~tjon of
 n1.onths, non,.: of the j)atient~ \\-' ith nonnal dot:;uL:11nine                                      \Vh.ich rn;:Hcbed 1he \Vail rnot.ion a!Jnorrnatity. Patients tvitb
 \tre:~:~~ echocaniiogn1phy h~nJ n:1~\JOr can.:li~1c events. \Vben:·as                                 angina W'ere later 1.1,Y\t.~!'r:u1splant. had higlh~r \ \ "i:11! rnotinn
 12 patlc:nt~ rv ·ith ahnorrn;::J dc,butarn]n(: stn:~-"s ech(;cardit)g ~-                              abnorrn~-1l!ty, arHJ required less ck)butarnine tu .induce an
 raphy h ::Hj ] 5 Hl<\j nr c·vents [a(·ute on :"e;t heart failure { i                                  endpc)int al dohutarnint·- stre~,s echc,cardiography,
 un ~t~:tble angjna L2>. and ca.rdiac de~nh f3"i], including t\,iO                                          The sen '•~it·!vity- 1,~,f dipyr1darno!e stTe ,~:1 echocardiography
 patient~~ ~Nith r1onna.l corunaJ}' ang_i(if rains. 'The \\.'iJ 1·1                                    \vas as\e~:.{c:e.d by C:iiih:~~rto c-t d.l. { J8) ir1 '.~f) patient::. \l,; ho
 rnot:!on SC(~rc index ,va:~~ 11)gl1i: ~r in patient:,; \vith ;: ,:ard·i{1C                            unticrv/cnt dipyridnrnoic cc!101.;.~ard.,iog;rap]1y \\'ithin 4-8 hours
 evenb 1ban 1n patient\ \Vith                      dt>l.Jntain ine ~-)tress                            of ang_iograp.hy. /\ii S5 p.:1ticnt~, -~vith n•Jnnal coronaries i1ad
 echoc;H'dioJ_~.rarlhy vi ith1JlH 1.Dajor c';~trdi~h: event,;, sugt\es1-                                              diJJyr?dJ.1:no.le echuc;;Jsdiogr::.1rns {~pecificity i OO?l: ).
 i11g a progni'hlic ro1e for dnburannne sitc--~..:s echocardiog ra••                                   ()f 25 patients ,y ith angiqgraphlc tra.n~p:l:-HH cnronary anery
 tJhy.                                                                                                 di:~e.ast.~ 1 X bad ·po~_      ,l1ive dipyrida1no'I1: k:-~chocardiognuns
      I)cru1r1eL1ux er a1. (]5) studied 4 ! patit:!HS {nit~H1 ,.:~~O ·'". 20                           (sen~itJv1ty :r:~nt). 7 of ~wvburn had angi!Jgrapbi.c Jesion.;, ~:>
 rnonth;; after tran~piantat!<',n) \'-i bn had dobutarnin(·- .°';tn:-:,,s                              50({ . ·rhcsc inve.st1giJtors conc.luded that dipyrida inole
 echocardin:~ritph~/ \ rnean dobutarninc dU\C 29,nJ l                                                  f·1.J10 \\::::is not us(-fui overall in scrte.n.ing: LH:caus~~· or a lo\\
 rnin :, \.:vith~.n] rnnnth ,.)f angiography. 1lie ur(:r~d.1 scnsjhv-                                  st11sitivlt-;,,/. but abnnnnaJit1es during d.:ipyridarrL1.)1.e \:Vere
 ity of dobutannne stress echocanJiography ,vas 8({:{; and                                             hlgh)y                  and sens.iti\·e ln tht~ detection of stern, sis
 specificity \Va\ 91 ·\t in 11rt~dicti11g angjc,gr;:.tph1c c·orc f1JfY                       1
                                                                                                       :,nu;,. fherc \Vere no cardiac events i:n patii.:nts \'v'ilh
 artery disc11se r\t fr)l!Ct \\,-up, 2 ,Jf :r7 patitl.?ts had n1)1 r 1c.:1r-                           negative studies. ()f the- :~5 p:Jtient~ \vit.h transplant coro-
 dial infarctions, and hnth of rh~:-,c p~:1icnts had ~1bnt)nnal                                        nar~v cfft.er~/ disease. 7 patients h.!-ld card:ac e,,ents {foihY\.'/ ·►
 dobulaniir1e :stres~ eci1o(ardif)grnpby ln contra~l, l·lerre-                                         up 9.g           •4-.5 rno nrhs;. all of \.\--ho.n1 ~•h{nted v,/aH rnot-ion
         et a!. {36) :.:dsn :.1·-;\c:~sed clubutruninc ~;tn:s~. echocardi-·-                           abnorrn.n!.it;,, at re-:~l and 4 of ,~ifv)nl st·hJ\Ved \\/all rnotinn
 Of.raphy rift1.~r ht:--,art tran~;pla ntati on nnd fotind .it \,vas of 1uv;                           abnnrrnalJty after dip',rridarnole infu~ior! .
 sen~.;.lLivll)r Jnd spfcifictty. Tbe di:-,=..'repancies bct\1'/een the                                     C~ollings t:t aL (39) ttsses.sc·d the usefulness of stress
 \tudy of I-lt::rreg:c,cb. el ~tL nnd prcvinu:~stud1c, in transplant                                   echoc1rrdiography in diagrH)Si~ of transr!ant coronary· bean
 coronary arlery ch;.e~1~(· deltcti1)n 1na_y reL.itc tu t.he lov,:                                     1.h(;ea,.~e u1 S'J Cf 1nsecutive patients ·,.vith 55 stress e,chocardi•~
                                                                                                       ,)grapl-·!y--angio;Jraphic data set\. Patients \Vere- :nol ex.-
                                                                                                       ;; lud.e d if tht:y ha.d cnncurn:nt n. ~Jectlor1. Stress ec-hocardiog-
                                                                                                       raph.'/ c~-nTectly c:xcJudf:cJ the presence of
                                                                                                       tran\plant i..;oronary ht:an disi:~ilse in 86(_          } . c>f
    /\k()sah ct aL {J7) evnlu;·1t.:~d S2 palient\ 1,,vith dohuta-                                      \Vas a.,<"\oc.iat:::d M/ith ;J h(gh fai.se--negative rate for detection
 inine stn:ss echocardiography· to dck·rrnin.:, vvheth(~r dohu-                                        ofrnodi..~ralt~ coronary s1en()sis . Exercise stress cchocatdlo2-
 tarnlnc--inc.luced \Vali innt.1(,n ab1H,rfft:tlitv 1,va:,; :hsnciated                                 raphy rnight have litnited usefulness bf'.Cn                              lo;Jrr.
 \virh angina and to charactenze. the clin it";:d diffcrenc~?-~
                                                                                                                                                                                   not




                                                                                                 A1043
